 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

DEPOSITOR

WELLS FARGO BANK, NATIONAL ASSOCIATION,

TRUSTEE

AND

EMC MORTGAGE CORPORATION

SERVICER, SPONSOR AND COMPANY

 

POOLING AND SERVICING AGREEMENT

 

DATED AS OF FEBRUARY 1, 2006

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

GreenPoint Mortgage Funding Trust 2006-AR1,

Mortgage Pass-Through Certificates, Series 2006-AR1

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE I

DEFINITIONS

 

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01

Conveyance of Mortgage Loans to Trustee

38

Section 2.02

Acceptance of Mortgage Loans by Trustee

40

Section 2.03

Assignment of Interest in the Mortgage Loan Purchase Agreement

42

Section 2.04

Substitution of Mortgage Loans

43

Section 2.05

Issuance of Certificates

44

Section 2.06

Representations and Warranties Concerning the Depositor

44

Section 2.07

[Reserved]

44

Section 2.08

Purposes and Powers of the Trust

44

 

 

ARTICLE III

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01

Servicer

46

Section 3.02

REMIC-Related Covenants

47

Section 3.03

Monitoring of Subservicers

47

Section 3.04

Fidelity Bond

48

Section 3.05

Power to Act; Procedures

48

Section 3.06

Due-on-Sale Clauses; Assumption Agreements

49

Section 3.07

Release of Mortgage Files

49

Section 3.08

Documents, Records and Funds in Possession of Servicer To Be Held for Trustee

50

Section 3.09

Standard Hazard Insurance and Flood Insurance Policies

51

Section 3.10

Presentment of Claims and Collection of Proceeds

51

Section 3.11

Maintenance of the Primary Mortgage Insurance Policies

52

Section 3.12

Trustee to Retain Possession of Certain Insurance Policies and Documents

52

Section 3.13

Realization Upon Defaulted Mortgage Loans

52

Section 3.14

Compensation for the Servicer

53

Section 3.15

REO Property

53

Section 3.16

Annual Statement as to Compliance

54

Section 3.17

Assessments of Compliance and Attestation Records

54

Section 3.18

Reports Filed with Securities and Exchange Commission

55

Section 3.19

UCC

55

Section 3.20

Optional Purchase of Defaulted Mortgage Loans

56

Section 3.21

Books and Records

56

Section 3.22

Intention of the Parties and Interpretation

56

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE IV

ACCOUNTS

Section 4.01

Custodial Account

58

Section 4.02

Permitted Withdrawals and Transfers from the Custodial Account

59

Section 4.03

Distribution Account

60

Section 4.04

Permitted Withdrawals and Transfers from the Distribution Account

60

Section 4.05

Reserved

60

Section 4.06

Statements to the Trustee

60

Section 4.07

Reserved

60

Section 4.08

Reserved

60

Section 4.09

Class XP Reserve Account

60

Section 4.10

Final Maturity Reserve Account

60

 

ARTICLE V

CERTIFICATES

Section 5.01

Certificates

63

Section 5.02

Registration of Transfer and Exchange of Certificates

69

Section 5.03

Mutilated, Destroyed, Lost or Stolen Certificates

72

Section 5.04

Persons Deemed Owners

73

Section 5.05

Transfer Restrictions on Residual Certificates

73

Section 5.06

Restrictions on Transferability of Certificates

74

Section 5.07

ERISA Restrictions

75

Section 5.08

Rule 144A Information

76

 

 

ARTICLE VI

PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01

Distributions on the Certificates

77

Section 6.02

Allocation of Losses and Subsequent Recoveries

82

Section 6.03

Payments

84

Section 6.04

Statements to Certificateholders

85

Section 6.05

Monthly Advances

87

Section 6.06

Compensating Interest Payments

87

Section 6.07

Distributions on REMIC Regular Interests

88

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

THE SERVICER

Section 7.01

Liabilities of the Servicer

89

Section 7.02

Merger or Consolidation of the Servicer

89

Section 7.03

Indemnification of the Trustee, the Servicer and the Trustee

89

Section 7.04

Limitations on Liability of the Servicer and Others

90

Section 7.05

Servicer Not to Resign

91

Section 7.06

Successor Servicer

91

Section 7.07

Sale and Assignment of Servicing

91

 

 

ARTICLE VIII

DEFAULT

Section 8.01

Events of Default

93

Section 8.02

Trustee to Act; Appointment of Successor

94

Section 8.03

Notification to Certificateholders

95

Section 8.04

Waiver of Defaults

95

Section 8.05

List of Certificateholders

96

 

 

ARTICLE IX

CONCERNING THE TRUSTEE

Section 9.01

Duties of Trustee

97

Section 9.02

Certain Matters Affecting the Trustee

99

Section 9.03

Trustee Not Liable for Certificates or Mortgage Loans

100

Section 9.04

Trustee May Own Certificates

101

Section 9.05

Trustee’s Fees and Expenses

101

Section 9.06

Eligibility Requirements for Trustee

101

Section 9.07

Insurance

102

Section 9.08

Resignation and Removal of the Trustee

102

Section 9.09

Successor Trustee

103

Section 9.10

Merger or Consolidation of Trustee

104

Section 9.11

Appointment of Co-Trustee or Separate Trustee

104

Section 9.12

Federal Information Returns and Reports to Certificateholders; REMIC
Administration; Grantor Trust Administration

105

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE X

TERMINATION

Section 10.01

Termination Upon Repurchase by EMC or its Designee or Liquidation of the
Mortgage Loans

108

Section 10.02

Additional Termination Requirements

110

 

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01

Intent of Parties

112

Section 11.02

Amendment

112

Section 11.03

Recordation of Agreement

113

Section 11.04

Limitation on Rights of Certificateholders

113

Section 11.05

Acts of Certificateholders

114

Section 11.06

Governing Law

115

Section 11.07

Notices

115

Section 11.08

Severability of Provisions

116

Section 11.09

Successors and Assigns

116

Section 11.10

Article and Section Headings

116

Section 11.11

Counterparts

116

Section 11.12

Notice to Rating Agencies

116

Section 11.13

Use of Subservicers and Subcontractors

116

 

 

 


--------------------------------------------------------------------------------



 

 



EXHIBITS

Exhibit A-1

-

Form of Class A Certificates

Exhibit A-2

-

Form of Class M Certificates

Exhibit A-3

-

Form of Class B-1, B-2 and B-3 Certificates

Exhibit A-4

-

Form of Class B-IO Certificates

Exhibit A-5

-

Form of Class R Certificates

Exhibit A-6

-

Form of Class R-X Certificate

Exhibit A-7

-

Form of Class XP Certificate

Exhibit B

-

Mortgage Loan Schedule

Exhibit C

-

[Reserved]

Exhibit D

-

Request for Release of Documents

Exhibit E

-

Form of Affidavit pursuant to Section 860E(e)(4)

Exhibit F-1

-

Form of Investment Letter

Exhibit F-2

-

Form of Rule 144A and Related Matters Certificate

Exhibit G

-

Form of Custodial Agreement

Exhibit H

-

Form of Mortgage Loan Purchase Agreement

Exhibit I

-

Form of Trustee Limited Power of Attorney

Exhibit J

-

[Reserved]

Exhibit K

-

Loan Level Format for Tape Input, Servicer Period Reporting

Exhibit L

-

Reporting Data for Defaulted Loans

Exhibit M

-

[Reserved]

Exhibit N

-

[Reserved]

Exhibit O

-

Servicing Criteria to be Addressed in Assessment of Compliance

Exhibit P

-

Form of Back-Up Certification

Exhibit Q

-

Form 10-D, Form 8-K and Form 10-K Reporting

Exhibit R

-

Additional Disclosure Information

Exhibit S

-

Form of Owner Certification

 

 

SCHEDULES

Schedule A

-

Coupon Strip Reserve Account Schedule

 

 


--------------------------------------------------------------------------------



 

 

POOLING AND SERVICING AGREEMENT

Pooling and Servicing Agreement dated as of February 1, 2006, among Bear Stearns
Asset Backed Securities I LLC, a Delaware limited liability company, as
depositor (the “Depositor”), Wells Fargo Bank, National Association, a banking
association organized under the laws of the United States, not in its individual
capacity but solely as trustee (the “Trustee”) and EMC Mortgage Corporation, as
servicer (in such capacity, the “Servicer”), as company (in such capacity, the
“Company” or “EMC”) and, as sponsor (in such capacity, the “Sponsor”).

PRELIMINARY STATEMENT

On or prior to the Closing Date, the Depositor acquired the Mortgage Loans from
the Sponsor. On the Closing Date, the Depositor will sell the Mortgage Loans and
certain other property to the Trust Fund and receive in consideration therefor
Certificates evidencing the entire beneficial ownership interest in the Trust
Fund.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC I to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC I Regular Interests will be designated “regular
interests” in such REMIC.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC II to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC II Regular Interests will be designated “regular
interests” in such REMIC.

The Trustee on behalf of the Trust shall make an election for the assets
constituting REMIC III to be treated for federal income tax purposes as a REMIC.
On the Startup Day, the REMIC III Regular Interest will be designated “the
regular interest” in such REMIC.

The Class R Certificates will evidence ownership of the “residual interest” in
each of REMIC I and REMIC II. The Class R-X Certificates will evidence ownership
of the “residual interest” in REMIC III.

The Mortgage Loans will have an Outstanding Principal Balance as of the Cut-off
Date, after deducting all Stated Principal due on or before the Cut-off Date, of
approximately $1,299,276,242.

In consideration of the mutual agreements herein contained, the Depositor, the
Servicer, the Sponsor, the Company and the Trustee agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the following words and phrases, unless
otherwise expressly provided or unless the context otherwise requires, shall
have the meanings specified in this Article.

Accepted Servicing Practices: The procedures, including prudent collection and
loan administration procedures, and the standard of care (i) employed by prudent
mortgage servicers

 

 

1

 

 


--------------------------------------------------------------------------------



 

which service mortgage loans of the same type as the Mortgage Loans in the
jurisdictions in which the related Mortgage Properties are located or (ii) in
accordance with the Fannie Mae Guide or Freddie Mac Guide, subject to any
variances negotiated with Fannie Mae or Freddie Mac and subject to the express
provisions of this Agreement. Such standard of care shall not be lower than that
the Servicer customarily employs and exercises in servicing and administering
similar mortgage loans for its own account and shall be in full compliance with
all federal, state, and local laws, ordinances, rules and regulations.

Account: The Custodial Account, the Distribution Account, the Final Maturity
Reserve Account or the Class XP Reserve Account as the context may require.

Additional Disclosure: As defined in Section 3.18(a)(v).

Additional Form 10-D Disclosure: As defined in Section 3.18(a)(i).

Additional Form 10-K Disclosure: As defined in Section 3.18(a)(iv).

Actual Monthly Payments: For any Mortgage Loan and each Due Period, the actual
monthly payments of principal and interest received during such month on such
Mortgage Loan.

Adjusted Rate Cap: With respect to each Distribution Date and the related Due
Period, the sum of (i) the Scheduled Payments owed on the Mortgage Loans for
such Due Period less the related Servicing Fees and (ii) the Actual Monthly
Payments received in excess of the Scheduled Payments, expressed as a per annum
rate on the Stated Principal Balance of the Mortgage Loans for such Due Period,
expressed as a per annum rate reflecting the accrual of interest on an
actual/360 basis.

Affiliate: As to any Person, any other Person controlling, controlled by or
under common control with such Person. “Control” means the power to direct the
management and policies of a Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise. “Controlled” and
“Controlling” have meanings correlative to the foregoing. The Trustee may
conclusively presume that a Person is not an Affiliate of another Person unless
a Responsible Officer of the Trustee has actual knowledge to the contrary.

Agreement: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

Annual Certification: As defined in Section 3.16(b) herein.

Applicable Credit Rating: For any long-term deposit or security, a credit rating
of "AAA" in the case of S&P or "Aaa" in the case of Moody’s (or with respect to
investments in money market funds, a credit rating of “AAAm” or “AAAm-G” in the
case of S&P and the highest rating given by Moody’s for money market funds in
the case of Moody’s). For any short-term deposit or security, or a rating of
"A-l+" in the case of S&P or "Prime-1" in the case of Moody’s.

Applicable State Law: For purposes of Section 9.12(d), the Applicable State Law
shall be (a) the law of the State of New York and (b) such other state law whose
applicability shall have been brought to the attention of the Trustee by either
(i) an Opinion of Counsel reasonably

 

 

2

 

 


--------------------------------------------------------------------------------



 

acceptable to the Trustee delivered to it by the Servicer or the Depositor, or
(ii) written notice from the appropriate taxing authority as to the
applicability of such state law.

Applied Realized Loss Amount: With respect to any Distribution Date and a Class
of Certificates (other than the Class B-IO Certificates and the Residual
Certificates), the sum of the Realized Losses with respect to the Mortgage
Loans, which are to be applied in reduction of the Current Principal Amount of
such Class of Certificates pursuant to this Agreement in an amount equal to the
amount, if any, by which, (i) the aggregate Current Principal Amount of all of
the Certificates (after all distributions of principal on such Distribution
Date) exceeds (ii) the aggregate Stated Principal Balance of all of the Mortgage
Loans for such Distribution Date. The Applied Realized Loss Amount shall be
allocated first to the Class B-3 Certificates, the Class B-2 Certificates, the
Class B-1 Certificates, the Class M-3 Certificates, the Class M-2 Certificates
and the Class M-1 Certificates, in that order (so long as their respective
Current Principal Amounts have not been reduced to zero), and thereafter the
Applied Realized Loss Amount shall be allocated to the Class A Certificates,
first to the Class A-3 Certificates until the Current Principal Amount of such
Class has been reduced to zero, second to the Class A-2A Certificates and the
Class A-2B Certificates, pro rata, until the Current Principal Amount of each
such Class thereof has been reduced to zero, and third to the Class A-1A
Certificates and the Class A-1B Certificates, pro rata, until the Current
Principal Amount of each such Class thereof has been reduced to zero. Realized
Losses allocated to the Underlying Certificates will be allocated to the related
Grantor Trust Certificates.

Appraised Value: For any Mortgaged Property related to a Mortgage Loan, the
amount set forth as the appraised value of such Mortgaged Property in an
appraisal made for the mortgage originator in connection with its origination of
the related Mortgage Loan.

Appraised Value: For any Mortgaged Property related to a Mortgage Loan, the
amount set forth as the appraised value of such Mortgaged Property in an
appraisal made for the mortgage originator in connection with its origination of
the related Mortgage Loan.

Assessment of Compliance: As defined in Section 3.17.

Assumed Final Distribution Date: February 25, 2036, or if such day is not a
Business Day, the next succeeding Business Day.

Attestation Report: As defined in Section 3.17.

Attesting Party: As defined in Section 3.17.

Available Funds: With respect to each Distribution Date, the aggregate Principal
Funds and Interest Funds for such Distribution Date.

Back-Up Certification: As defined in Section 3.18(a)(iv).

Bankruptcy Code: The United States Bankruptcy Code, as amended as codified in 11
U.S.C. §§ 101-1330.

 

 

 

3

 

 


--------------------------------------------------------------------------------



 

 

Bankruptcy Loss: Any loss resulting from an order or ruling from a bankruptcy
court, in connection with a personal bankruptcy of a mortgagor, (1) establishing
the value of a mortgaged property at an amount less than the Outstanding
Principal Balance of the Mortgage Loan secured by such mortgaged property or (2)
reducing the amount of the Monthly Payment on the related Mortgage Loan.

Basis Risk Shortfall: With respect to any Distribution Date and each Class of
Class A, Class M and Class B Certificates, the excess, if any, of (a) the amount
of Current Interest that such Class would have been entitled to receive on such
Distribution Date had the applicable Pass-Though Rate been calculated at a per
annum rate equal to the lesser of (i) One-Month LIBOR plus the related Margin
and (ii) 10.50% over (b) the amount of Current Interest on such Class calculated
using a Pass-Though Rate equal to the Net Rate Cap for such Distribution Date.

Basis Risk Shortfall Carry Forward Amount: With respect to any Distribution Date
and each Class of Class A, Class M and Class B Certificates, the sum of the
Basis Risk Shortfall for such Distribution Date and the Basis Risk Shortfalls
for all previous Distribution Dates not previously paid from any source
including the Excess Cashflow, together with interest thereon at a rate equal to
the related Pass-Through Rate for such Class of Certificates for such
Distribution Date.

Book-Entry Certificates: Initially, all Classes of Certificates other than the
Private Certificates and the Residual Certificates.

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which the New York Stock Exchange or Federal Reserve is closed or on which
banking institutions in the jurisdiction in which the Trustee, the Custodian or
the Servicer are authorized or obligated by law or executive order to be closed.

Certificate: Any mortgage pass-through certificate evidencing a beneficial
ownership interest in the Trust Fund signed and countersigned by the Trustee in
substantially the forms annexed hereto as Exhibits A-1, A-2, A-3, A-4, A-5, A-6
and A-7 with the blanks therein appropriately completed.

Certificate Owner: Any Person who is the beneficial owner of a Certificate
registered in the name of the Depository or its nominee.

Certificate Register: The register maintained pursuant to Section 5.02.

Certificateholder: A Holder of a Certificate.

Certification Parties: As defined in Section 3.18(a)(iv).

Certifying Person: As defined in Section 3.18(a)(iv).

Class: With respect to the Certificates, any of Class A-1A, Class A-1B, Class
A-2A, Class A-2B, Class A-3, Class M-1, Class M-2, Class M-3, Class B-1, Class
B-2, Class B-3, Class R, Class R-X, Class B-IO and Class XP Certificates.

 

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

Class A Certificates: The Class A-1A, Class A-1B, Class A-2A, Class A-2B and
Class A-3 Certificates.

Class A Principal Distribution Amount: For any Distribution Date on or after the
Stepdown Date on which a Trigger Event is not in effect, an amount equal to the
excess (if any) of (x) the aggregate Current Principal Amount of the Class A
Certificates immediately prior to such Distribution Date over (y) the excess of
(a) the aggregate Stated Principal Balance of the Mortgage Loans as of the last
day of the related Due Period (after reduction for Realized Losses incurred
during the related Prepayment Period) over (b) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the related Due Period
(after reduction for Realized Losses incurred during the related Prepayment
Period) multiplied by (i) prior to the Distribution Date in February 2012,
25.750% and (ii) on or after the Distribution Date in February 2012, 20.600%.

Class B Certificates: The Class B-1, Class B-2 and Class B-3 Certificates.

Class B-IO Advances: As defined in Section 6.01(b).

Class B-IO Distribution Amount: With respect to any Distribution Date, the
Current Interest for the Class B-IO Certificates for such Distribution Date
(which shall be deemed distributable to REMIC II Regular Interest B-IO-I);
provided, however, that on and after the Distribution Date on which the
aggregate Current Principal Amount of Class A, Class M or Class B Certificates
has been reduced to zero, the Class B-IO Distribution Amount shall include the
Overcollateralization Amount (which shall be deemed distributable, first, to
REMIC II Regular Interest B-IO-I in respect of accrued and unpaid interest
thereon until such accrued and unpaid interest shall have been reduced to zero
and, thereafter, to REMIC II Regular Interest B-IO-P in respect of the principal
balance thereof).

Class B-IO Pass-Through Rate: The Class B-IO Certificates will bear interest at
a per annum rate equal to the percentage equivalent of a fraction, the numerator
of which is the sum of the amounts calculated pursuant to clauses (i) through
(iii) below, and the denominator of which is the aggregate Uncertificated
Principal Balance of the REMIC I Regular Interests. For purposes of calculating
the Pass-Through Rate for the Class B-IO Certificates, the numerator is equal to
the sum of the following components:

 

(i)

the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT1 minus the
Marker Rate, applied to a notional amount equal to the Uncertificated Principal
Balance of REMIC I Regular Interest LT1;

 

(ii)

the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT2 minus the
Marker Rate, applied to a notional amount equal to the Uncertificated Principal
Balance of REMIC I Regular Interest LT2; and

 

(iii)

the Uncertificated Pass-Through Rate for REMIC I Regular Interest LT4 minus
twice the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC I Regular Interest LT4.

 

 

 

5

 

 


--------------------------------------------------------------------------------



 

 

Class B-1 Principal Distribution Amount: For any Distribution Date on or after
the Stepdown Date on which a Trigger Event is not in effect, an amount equal to
the excess (if any) of (x) the Current Principal Amount of the Class B-1
Certificates immediately prior to such Distribution Date over (y) the excess of
(a) the aggregate Stated Principal Balance of the Mortgage Loans as of the last
day of the related Due Period (after reduction for Realized Losses incurred
during the related Prepayment Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class A Certificates (after taking into account
the payment of the Class A Principal Distribution Amounts for such distribution
date), (2) the aggregate Current Principal Amount of the Class M-1 Certificates
(after taking into account the payment of the Class M-1 Principal Distribution
Amounts for such distribution date) (3) the aggregate Current Principal Amount
of the Class M-2 Certificates (after taking into account the payment of the
Class M-2 Principal Distribution Amounts for such distribution date), (4) the
aggregate Current Principal Amount of the Class M-3 Certificates (after taking
into account the payment of the Class M-3 Principal Distribution Amounts for
such distribution date), and (5) the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period (after reduction for
Realized Losses incurred during the related Prepayment Period) multiplied by (i)
prior to the Distribution Date in February 2012, 7.125% and (ii) on or after the
Distribution Date in February 2012, 5.700%.

Class B-2 Principal Distribution Amount: For any Distribution Date on or after
the Stepdown Date on which a Trigger Event is not in effect, an amount equal to
the excess (if any) of (x) the Current Principal Amount of the Class B-1
Certificates immediately prior to such Distribution Date over (y) the excess of
(a) the aggregate Stated Principal Balance of the Mortgage Loans as of the last
day of the related Due Period (after reduction for Realized Losses incurred
during the related Prepayment Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class A Certificates (after taking into account
the payment of the Class A Principal Distribution Amounts for such distribution
date), (2) the aggregate Current Principal Amount of the Class M-1 Certificates
(after taking into account the payment of the Class M-1 Principal Distribution
Amounts for such distribution date) (3) the aggregate Current Principal Amount
of the Class M-2 Certificates (after taking into account the payment of the
Class M-2 Principal Distribution Amounts for such distribution date), (4) the
aggregate Current Principal Amount of the Class M-3 Certificates (after taking
into account the payment of the Class M-3 Principal Distribution Amounts for
such distribution date), (5) the aggregate Current Principal Amount of the Class
B-1 Certificates (after taking into account the payment of the Class B-1
Principal Distribution Amounts for such distribution date) and (6) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period (after reduction for Realized Losses incurred during the related
Prepayment Period) multiplied by (i) prior to the Distribution Date in February
2012, 4.250% and (ii) on or after the Distribution Date in February 2012,
3.400%.

Class B-3 Principal Distribution Amount: For any Distribution Date on or after
the Stepdown Date on which a Trigger Event is not in effect, an amount equal to
the excess (if any) of (x) the Current Principal Amount of the Class B-3
Certificates immediately prior to such Distribution Date over (y) the excess of
(a) the aggregate Stated Principal Balance of the Mortgage Loans as of the last
day of the related Due Period (after reduction for Realized Losses incurred
during the related Prepayment Period) over (b) the sum of (1) the aggregate
Current

 

 

6

 

 


--------------------------------------------------------------------------------



 

Principal Amount of the Class A Certificates (after taking into account the
payment of the Class A Principal Distribution Amounts for such distribution
date), (2) the aggregate Current Principal Amount of the Class M-1 Certificates
(after taking into account the payment of the Class M-1 Principal Distribution
Amounts for such distribution date) (3) the aggregate Current Principal Amount
of the Class M-2 Certificates (after taking into account the payment of the
Class M-2 Principal Distribution Amounts for such distribution date), (4) the
aggregate Current Principal Amount of the Class M-3 Certificates (after taking
into account the payment of the Class M-3 Principal Distribution Amounts for
such distribution date), (5) the aggregate Current Principal Amount of the Class
B-1 Certificates (after taking into account the payment of the Class B-1
Principal Distribution Amounts for such distribution date) and (6) the aggregate
Current Principal Amount of the Class B-2 Certificates (after taking into
account the payment of the Class B-2 Principal Distribution Amounts for such
distribution date) and (7) the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period (after reduction for
Realized Losses incurred during the related Prepayment Period) multiplied by (i)
prior to the Distribution Date in February 2012, 3.000% and (ii) on or after the
Distribution Date in February 2012, 2.400%.

Class M Certificates: The Class M-1, Class M-2 and Class M-3 Certificates.

Class M-1 Principal Distribution Amount: For any Distribution Date on or after
the Stepdown Date on which a Trigger Event is not in effect, an amount equal to
the excess (if any) of (x) the Current Principal Amount of the Class M-1
Certificates immediately prior to such Distribution Date over (y) the excess of
(a) the aggregate Stated Principal Balance of the Mortgage Loans as of the last
day of the related Due Period (after reduction for Realized Losses incurred
during the related Prepayment Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class A Certificates (after taking into account
the payment of the Class A Principal Distribution Amounts for such distribution
date) and (2) the aggregate Stated Principal Balance of the Mortgage Loans as of
the last day of the related Due Period (after reduction for Realized Losses
incurred during the related Prepayment Period) multiplied by (i) prior to the
Distribution Date in February 2012, 16.000% and (ii) on or after the
Distribution Date in February 2012, 12.800%.

Class M-2 Principal Distribution Amount: For any Distribution Date on or after
the Stepdown Date on which a Trigger Event is not in effect, an amount equal to
the excess (if any) of (x) the Current Principal Amount of the Class M-2
Certificates immediately prior to such Distribution Date over (y) the excess of
(a) the aggregate Stated Principal Balance of the Mortgage Loans as of the last
day of the related Due Period (after reduction for Realized Losses incurred
during the related Prepayment Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class A Certificates (after taking into account
the payment of the Class A Principal Distribution Amounts for such distribution
date), (2) the aggregate Current Principal Amount of the Class M-1 Certificates
(after taking into account the payment of the Class M-1 Principal Distribution
Amounts for such distribution date) and (3) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the related Due Period
(after reduction for Realized Losses incurred during the related Prepayment
Period) multiplied by (i) prior to the Distribution Date in February 2012,
11.875% and (ii) on or after the Distribution Date in February 2012, 9.500%.

 

 

 

7

 

 


--------------------------------------------------------------------------------



 

 

Class M-3 Principal Distribution Amount: For any Distribution Date on or after
the Stepdown Date on which a Trigger Event is not in effect, an amount equal to
the excess (if any) of (x) the Current Principal Amount of the Class M-3
Certificates immediately prior to such Distribution Date over (y) the excess of
(a) the aggregate Stated Principal Balance of the Mortgage Loans as of the last
day of the related Due Period (after reduction for Realized Losses incurred
during the related Prepayment Period) over (b) the sum of (1) the aggregate
Current Principal Amount of the Class A Certificates (after taking into account
the payment of the Class A Principal Distribution Amounts for such distribution
date), (2) the aggregate Current Principal Amount of the Class M-1 Certificates
(after taking into account the payment of the Class M-1 Principal Distribution
Amounts for such distribution date), (3) the aggregate Current Principal Amount
of the Class M-2 Certificates (after taking into account the payment of the
Class M-2 Principal Distribution Amounts for such distribution date) and (4) the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period (after reduction for Realized Losses incurred during the
related Prepayment Period) multiplied by (i) prior to the Distribution Date in
February 2012, 10.375% and (ii) on or after the Distribution Date in February
2012, 8.300%.

Class R Certificate: Any one of the Class R Certificates substantially in the
form annexed hereto as Exhibit A-5 and evidencing ownership of interests
designated as “residual interests” in REMIC I and REMIC II for purposes of the
REMIC Provisions. Component I of the Class R Certificates is designated as the
sole class of “residual interest” in REMIC I and Component II of the Class R
Certificates is designated as the sole class of “residual interest” in REMIC II.

Class R-X Certificates: Any of the Class R-X Certificates substantially in the
form annexed hereto as Exhibit A-6 and evidencing ownership of the interest
designated as the “residual interest” in REMIC III for purposes of the REMIC
Provisions.

Class XP Reserve Account: The account established and maintained by the Trustee
pursuant to Section 4.09 hereof.

Closing Date: February 28, 2006.

Code: The Internal Revenue Code of 1986, as amended.

Commission or SEC: The U.S. Securities and Exchange Commission.

Compensating Interest Payment: As defined in Section 6.06.

Corporate Trust Office: The designated office of the Trustee, where at any
particular time its corporate trust business with respect to this Agreement
shall be administered. For the purpose of registration and transfer and exchange
only, the Corporate Trust Office of the Trustee shall be located at Sixth Street
and Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Group, GreenPoint Mortgage Funding 2006-AR1. The Corporate Trust Office of the
Trustee at the date of the execution of this Agreement for all other purposes is
located at 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention:
Corporate Trust Group, GreenPoint Mortgage Funding 2006-AR1.

 

 

 

8

 

 


--------------------------------------------------------------------------------



 

 

Credit Enhancement Percentage: For any Distribution Date is the percentage
obtained by dividing (x) the aggregate Current Principal Amount of the
Subordinate Certificates (including the Overcollateralization Amount) thereto by
(y) the aggregate Principal Balance of the Mortgage Loans, calculated after
taking into account distributions of principal on the Mortgage Loans and
distribution of the Principal Distribution Amounts to the holders of the
Certificates then entitled to distributions of principal on such Distribution
Date.

Coupon Strip: On any Distribution Date occurring in or after February, 2013, in
which an amount is payable to the Final Maturity Reserve Fund pursuant to
Section 4.10, an amount equal to the product of one-twelfth of the Coupon Strip
Rate and the Stated Principal Balance of the Mortgage Loans at the beginning of
the related Due Period.

Coupon Strip Rate: On any Distribution Date occurring in or after February,
2013, in which an amount is payable to the Final Maturity Reserve Fund pursuant
to Section 4.10, the per annum rate equal to (a) 0.12%, if the aggregate Stated
Principal Balance of the Mortgage Loans with original terms to maturity in
excess of 30 years is greater than or equal to the applicable scheduled amount
for such Distribution Date set forth in column 2 of Schedule A hereto, but less
than column 1 thereto; or (b) 0.30%, if the aggregate Stated Principal Balance
of the Mortgage Loans with original terms to maturity in excess of 30 years is
greater than or equal to the applicable scheduled amount for such Distribution
Date set forth in column 1 of Schedule A hereto, in each case as provided
pursuant to Section 4.10.

Cumulative Loss Test Violation: If on any Distribution Date if the aggregate
amount of Realized Losses incurred since the Cut-off Date through the last day
of the related Due Period divided by the aggregate Principal Balance of the
Mortgage Loans as of the Cut-off Date exceeds the applicable percentages set
forth below with respect to such Distribution Date:

 

Distribution Date Occurring in Percentage

 

March 2008 through February 2009

0.25%

March 2009 through February 2010

0.60%

March 2010 through February 2011

1.05%

March 2011 through February 2012

1.55%

March 2012 through February 2013

2.10%

March 2013 and thereafter

2.35%

 

Current Interest: As of any Distribution Date, with respect to each Class of
Certificates (other than the Class XP, Class B-IO and Residual Certificates),
(i) the interest accrued on the Current Principal Amount during the related
Interest Accrual Period at the applicable Pass-Through Rate plus any amount
previously distributed with respect to interest for such Certificate that has
been recovered as a voidable preference by a trustee in bankruptcy minus (1) in
the case of the Class A, Class M or Class B Certificates, (ii) the sum of (a)
any Prepayment Interest Shortfall for such Distribution Date, to the extent not
covered by Compensating Interest Payments and (b) any shortfalls resulting from
the application of the Relief Act during the related Due Period; provided,
however, that for purposes of calculating Current Interest for any such Class,
amounts specified in clauses (ii)(a) and (ii)(b) hereof for any such
Distribution Date shall be allocated first to the Class B-IO Certificates and
the Residual Certificates in reduction of amounts otherwise distributable to
such Certificates on such Distribution Date and then any excess shall be
allocated to each other Class of Certificates pro rata based on the respective
amounts of interest accrued pursuant to clause (i) hereof for each such Class on
such Distribution Date and (c) any Net Deferred Interest and the interest
portion of any Realized Losses on the

 

 

9

 

 


--------------------------------------------------------------------------------



 

Mortgage Loans allocated to such Class in the manner as described herein and (2)
in the case of the Grantor Trust Certificates, any shortfalls described in
clauses (a), (b) and (c) herein, allocated to the related Underlying
Certificates.

Current Principal Amount: With respect to any Class A, Class M or Class B
Certificate as of any Distribution Date, the initial principal amount of such
Certificate plus the amount of any Net Deferred Interest allocated thereto on
the related Distribution Date and all previous Distribution Dates plus, in the
case of the Subordinate Certificates, any Subsequent Recoveries added to the
Current Principal Amount of such Certificates pursuant to Section 6.02(h)
hereof, and reduced by (i) all amounts distributed on previous Distribution
Dates on such Certificate with respect to principal and (ii) any Applied
Realized Loss Amounts allocated to such Class on previous Distribution Dates.
With respect to any Class of Certificates, the Current Principal Amount thereof
will equal the sum of the Current Principal Amounts of all Certificates in such
Class. The initial Current Principal Amount for each Class of Certificates is
set forth in Section 5.01(c)(iv).

Curtailment: Any Principal Prepayment made by a Mortgagor which is not a
Principal Prepayment in full.

Custodial Account: The trust account or accounts created and maintained by the
Servicer pursuant to Section 4.01, which shall be denominated “Wells Fargo Bank,
National Association, as Trustee f/b/o holders of Bear Stearns Asset Backed
Securities I LLC, GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage
Pass-Through Certificates, Series 2006-AR1, Custodial Account.” The Custodial
Account shall be an Eligible Account.

Custodial Agreement: An agreement, dated as of the Closing Date among the
Depositor, the Servicer, the Trustee and the Custodian in substantially the form
of Exhibit G hereto.

Custodian: Wells Fargo Bank, National Association, or any successor custodian
appointed pursuant to the provisions hereof and of the Custodial Agreement.

Cut-off Date: February 1, 2006.

Cut-off Date Balance: $1,299,276,242.

Deferred Interest: The amount of accrued interest on the Mortgage Loans, the
payment of which is deferred and added to the Principal Balance of a Mortgage
Loan due to negative amortization on such Mortgage Loan.

Deficient Valuation: A Bankruptcy Loss that results if a court, in connection
with a personal bankruptcy of a Mortgagor, establishes the value of a Mortgaged
Property at an amount less than the unpaid principal balance of the Mortgage
Loan secured by such Mortgaged Property.

Delinquent: A Mortgage Loan is “Delinquent” if any payment due thereon is not
made pursuant to the terms of such Mortgage Loan by the close of business on the
day such payment is scheduled to be due. A Mortgage Loan is “30 days delinquent”
if such payment has not been received by the close of business on the last day
of the month immediately succeeding the month

 

 

10

 

 


--------------------------------------------------------------------------------



 

in which such payment was due. For example, a Mortgage Loan with a payment due
on December 1 that remained unpaid as of the close of business on January 31
would then be considered to be 30 to 59 days delinquent. Similarly for “60 days
delinquent,” “90 days delinquent” and so on.

Delinquency Recognition Policies: The delinquency recognition policies as
provided by the Servicer.

Delinquency Test Violation: If on any Distribution Date if the percentage
obtained by dividing (x) the aggregate Outstanding Principal Balance of Mortgage
Loans Delinquent 60 days or more (including Mortgage Loans that are in
foreclosure, have been converted to REO Properties or have been discharged by
reason of bankruptcy) by (y) the aggregate Outstanding Principal Balance of the
Mortgage Loans, in each case, as of the last day of the previous calendar month,
exceeds (i) prior to the Distribution Date in March 2012, 27.15% of the Credit
Enhancement Percentage and (ii) on or after the Distribution Date in March 2012,
33.98%.

Depositor: Bear Stearns Asset Backed Securities I LLC, a Delaware corporation,
or its successors in interest.

Depository: The Depository Trust Company, the nominee of which is Cede & Co., or
any successor thereto.

Depository Agreement: The meaning specified in Section 5.01(a) hereof.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Designated Depository Institution: A depository institution (commercial bank,
federal savings bank, mutual savings bank or savings and loan association) or
trust company (which may include the Trustee), the deposits of which are fully
insured by the FDIC to the extent provided by law.

Determination Date: The 15th day (or if such 15th day is not a Business Day, the
Business Day immediately preceding such 15th day) of the month of the
Distribution Date.

Disqualified Organization: Any of the following: (i) the United States, any
State or political subdivision thereof, any possession of the United States, or
any agency or instrumentality of any of the foregoing (other than an
instrumentality which is a corporation if all of its activities are subject to
tax and, except for the Freddie Mac or any successor thereto, a majority of its
board of directors is not selected by such governmental unit), (ii) any foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code or (v) any
other Person so designated by the Trustee based upon an Opinion of Counsel that
the holding of an ownership interest in a Residual Certificate by such Person
may cause any 2006-

 

 

11

 

 


--------------------------------------------------------------------------------



 

AR1 REMIC contained in the Trust or any Person having an ownership interest in
the Residual Certificate (other than such Person) to incur a liability for any
federal tax imposed under the Code that would not otherwise be imposed but for
the transfer of an ownership interest in a Residual Certificate to such Person.
The terms “United States,” “State” and “international organization” shall have
the meanings set forth in Section 7701 of the Code or successor provisions.

Distribution Account: The trust account or accounts created and maintained by
the Trustee pursuant to Section 4.03, which shall be denominated “Wells Fargo
Bank, National Association, as Trustee f/b/o holders of Bear Stearns Asset
Backed Securities I LLC, GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage
Pass-Through Certificates, Series 2006-AR1 - Distribution Account.” The
Distribution Account shall be an Eligible Account.

 

Distribution Account Deposit Date: The second Business Day prior to each
Distribution Date.

Distribution Date: The 25th day of any month, beginning in the month immediately
following the month of the Closing Date, or, if such 25th day is not a Business
Day, the Business Day immediately following.

Distribution Report: The Asset-Backed Issuer Distribution Report pursuant to
Section 13 or 15(d) of the Exchange Act.

DTC Custodian: Wells Fargo Bank, National Association, or its successors in
interest as custodian for the Depository.

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due if such due date is the first day of a month and
otherwise is deemed to be the first day of the following month.

Due Period: With respect to any Distribution Date and each Mortgage Loan, the
period commencing on the second day of the month preceding the calendar month in
which the Distribution Date occurs and ending at the close of business on the
first day of the month in which the Distribution Date occurs.

Eligible Account: Any of (i) a segregated account maintained with a federal or
state chartered depository institution (A) the short-term obligations of which
are rated A-1 or better by Standard & Poor’s and P-1 by Moody’s at the time of
any deposit therein or (B) insured by the FDIC (to the limits established by
such Corporation), the uninsured deposits in which account are otherwise secured
such that, as evidenced by an Opinion of Counsel (obtained by the Person
requesting that the account be held pursuant to this clause (i)) delivered to
the Trustee prior to the establishment of such account, the Certificateholders
will have a claim with respect to the funds in such account and a perfected
first priority security interest against any collateral (which shall be limited
to Permitted Investments, each of which shall mature not later than the Business
Day immediately preceding the Distribution Date next following the date of
investment in such collateral or the Distribution Date if such Permitted
Investment is an obligation of the institution that maintains the Distribution
Account) securing such funds that is superior to claims of any

 

 

12

 

 


--------------------------------------------------------------------------------



 

other depositors or general creditors of the depository institution with which
such account is maintained, (ii) a segregated trust account or accounts
maintained with a federal or state chartered depository institution or trust
company with trust powers acting in its fiduciary capacity or (iii) a segregated
account or accounts of a depository institution acceptable to the Rating
Agencies (as evidenced in writing by the Rating Agencies that use of any such
account as the Distribution Account will not have an adverse effect on the
then-current ratings assigned to the Classes of Certificates then rated by the
Rating Agencies). Eligible Accounts may bear interest.

EMC: EMC Mortgage Corporation, and any successor thereto.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Event of Default: As defined in Section 8.01.

Excess Cashflow: With respect to any Distribution Date, the sum of (i) Remaining
Excess Spread for such Distribution Date and (ii) Overcollateralization Release
Amount for such Distribution Date.

Excess Liquidation Proceeds: To the extent that such amount is not required by
law to be paid to the related Mortgagor, the amount, if any, by which
Liquidation Proceeds with respect to a Liquidated Mortgage Loan exceed the sum
of (i) the Outstanding Principal Balance of such Mortgage Loan and accrued but
unpaid interest at the related Mortgage Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related
Liquidation Expenses.

Excess Overcollateralization: With respect to any Distribution Date, the excess,
if any, of the Overcollateralization Amount over the Overcollateralization
Target Amount.

Excess Spread: With respect to any Distribution Date, the excess, if any, of the
Interest Funds for such Distribution Date over the sum of the Coupon Strip, if
applicable, the Current Interest on the Offered Certificates (other than the
Grantor Trust Certificates) and the Underlying Certificates and Interest Carry
Forward Amounts on the Senior Certificates on such Distribution Date.

Exchange Act: Securities Exchange Act of 1934, as amended.

Exchange Act Reports: Any reports required to be filed pursuant to Sections
3.17, 3.18 and 3.23 of this Agreement.

Extra Principal Distribution Amount: With respect to any Distribution Date, the
lesser of (i) the excess, if any, of the Overcollateralization Target Amount for
such Distribution Date over the Overcollateralization Amount for such
Distribution Date and (ii) the Excess Spread for such Distribution Date.

Fannie Mae: Federal National Mortgage Association and any successor thereto.

 

 

 

13

 

 


--------------------------------------------------------------------------------



 

 

Fannie Mae Guide: The Fannie Mae Selling Guide and the Fannie Mae Servicing
Guide and all amendments or additions thereto.

FDIC: Federal Deposit Insurance Corporation and any successor thereto.

Final Certification: The certification substantially in the form of
Exhibit Three to the Custodial Agreement.

Final Maturity Date: January 25, 2036.

Final Maturity Reserve Account: The separate account established and maintained
by the Trustee pursuant to Section 4.10 hereof. Amounts on deposit in the Final
Maturity Reserve Account will not be an asset of any REMIC.

Fiscal Quarter: December 1 through the last day of February, March 1 through May
31, June 1 through August 31, or September 1 through November 30, as applicable.

Form 8-K Disclosure Information: As defined in Section 3.18(a)(iii).

Fractional Undivided Interest: With respect to any Class of Certificates (other
than the Class XP Certificates), the fractional undivided interest evidenced by
any Certificate of such Class the numerator of which is the Current Principal
Amount of such Certificate and the denominator of which is the Current Principal
Amount of such Class. With respect to the Class XP Certificates, the percentage
interest stated thereon. With respect to the Certificates in the aggregate, the
fractional undivided interest evidenced by (i) the Residual Certificates will be
deemed to equal 1.0% and (ii) a Certificate of any other Class will be deemed to
equal 99.0% multiplied by a fraction, the numerator of which is the Current
Principal Amount of such Certificate and the denominator of which is the
aggregate Current Principal Amount of all the Certificates of such Classes.

Freddie Mac: Freddie Mac, formerly the Federal Home Loan Mortgage Corporation,
and any successor thereto.

Freddie Mac Guide: The Freddie Mac Selling Guide and the Freddie Mac Servicing
Guide and all amendments or additions thereto.

Global Certificate: Any Private Certificate registered in the name of the
Depository or its nominee, beneficial interests in which are reflected on the
books of the Depository or on the books of a Person maintaining an account with
such Depository (directly or as an indirect participant in accordance with the
rules of such depository).

Grantor Trust: The corpus of the Trust created under the Grantor Trust
Agreement.

Grantor Trust Agreement: The grantor trust agreement, dated as of February 28,
2006, between the Depositor and Wells Fargo Bank, National Association, as
grantor trustee.

Grantor Trust Certificates: The certificates issued pursuant to the Grantor
Trust Agreement.

 

 

 

14

 

 


--------------------------------------------------------------------------------



 

 

Gross Margin: As to each Mortgage Loan, the fixed percentage set forth in the
related Mortgage Note and indicated on the Mortgage Loan Schedule which
percentage is added to the related Index on each Interest Adjustment Date to
determine (subject to rounding, the minimum and maximum Mortgage Interest Rate
and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest
Adjustment Date.

Holder: The Person in whose name a Certificate is registered in the Certificate
Register, except that, subject to Sections 11.02(b) and 11.05(e), solely for the
purpose of giving any consent pursuant to this Agreement, any Certificate
registered in the name of the Depositor, the Servicer or the Trustee or any
Affiliate thereof shall be deemed not to be outstanding and the Fractional
Undivided Interest evidenced thereby shall not be taken into account in
determining whether the requisite percentage of Fractional Undivided Interests
necessary to effect any such consent has been obtained.

Indemnified Persons: The Trustee and the Custodian and their officers,
directors, agents and employees and, with respect to the Trustee, any separate
co-trustee and its officers, directors, agents and employees.

Independent: When used with respect to any specified Person, this term means
that such Person (a) is in fact independent of the Depositor or the Servicer and
of any Affiliate of the Depositor or the Servicer, (b) does not have any direct
financial interest or any material indirect financial interest in the Depositor
or the Servicer or any Affiliate of the Depositor or the Servicer and (c) is not
connected with the Depositor or the Servicer or any Affiliate as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

Index: The index, if any, specified in a Mortgage Note by reference to which the
related Mortgage Interest Rate will be adjusted from time to time.

Individual Certificate: Any Private Certificate registered in the name of the
Holder other than the Depository or its nominee.

Initial Certification: The certification substantially in the form of
Exhibit One to the Custodial Agreement.

Institutional Accredited Investor: Any Person meeting the requirements of Rule
501(a)(l), (2), (3) or (7) of Regulation D under the Securities Act or any
entity all of the equity holders in which come within such paragraphs.

Insurance Policy: With respect to any Mortgage Loan, any standard hazard
insurance policy, flood insurance policy or title insurance policy.

Insurance Proceeds: Amounts paid by the insurer under any Insurance Policy
covering any Mortgage Loan or Mortgaged Property other than amounts required to
be paid over to the Mortgagor pursuant to law or the related Mortgage Note or
Security Instrument and other than amounts used to repair or restore the
Mortgaged Property or to reimburse insured expenses, including the related
Servicer's costs and expenses incurred in connection with presenting claims
under the related Insurance Policies.

 

 

 

15

 

 


--------------------------------------------------------------------------------



 

 

Interest Accrual Period: For each Class of Class A, Class M and Class B
Certificates and for any Distribution Date, the period commencing on the
Distribution Date in the month preceding the month in which a Distribution Date
occurs (or the Closing Date, in the case of the first Interest Accrual Period)
and ending on the day immediately prior to such Distribution Date. For purposes
of clarification, if the Closing Date occurs in a month that contains thirty one
(31) days, the first Interest Accrual Period shall include the 31st day of such
month.

Interest Adjustment Date: With respect to a Mortgage Loan, the date, if any,
specified in the related Mortgage Note on which the Mortgage Interest Rate is
subject to adjustment.

Interest Carry Forward Amount: As of any Distribution Date and with respect to
each Class of Certificates (other than the Class XP Certificates, Class B-IO
Certificates and Residual Certificates), the sum of (i) the excess of (a) the
Current Interest for such Class with respect to prior Distribution Dates over
(b) the amount actually distributed to such Class of Certificates with respect
to interest on or after such prior Distribution Dates and (ii) interest thereon
(to the extent permitted by applicable law) at the applicable Pass-Through Rate
for such Class for the related Interest Accrual Period including the Interest
Accrual Period relating to such Distribution Date.

Interest Funds: For any Distribution Date (i) the sum, without duplication, of
(a) all scheduled interest collected in respect to the Mortgage Loans during the
related Due Period less the related Servicing Fee and any related amounts to be
reimbursed to EMC, the Servicer, the Trustee and the Custodian as provided
herein, (b) all Monthly Advances relating to interest with respect to the
Mortgage Loans made on or prior to the related Distribution Account Deposit
Date, (c) all Compensating Interest Payments with respect to the Mortgage Loans
and required to be remitted by the Servicer pursuant to this Agreement with
respect to such Distribution Date, (d) Liquidation Proceeds with respect to the
Mortgage Loans collected during the related Prepayment Period (or, in the case
of Subsequent Recoveries, during the related Due Period), to the extent such
Liquidation Proceeds relate to interest, (e) all amounts relating to interest
with respect to each Mortgage Loan purchased by the Depositor pursuant to
Sections 2.02, 2.03 or 3.21 during the related Due Period less all
Non-Recoverable Advances relating to interest, (f) all amounts in respect of
interest paid by the Depositor pursuant to Section 10.01, in each case to the
extent remitted by the Servicer to the Distribution Account pursuant to this
Agreement and (g) the amount of any Principal Prepayments in full, partial
Principal Prepayments, Net Liquidation Proceeds, Repurchase Proceeds and
scheduled principal payments, in that order, included in Available Funds for
such Distribution Date that are applied in connection with any Deferred Interest
in accordance with the definition of Net Deferred Interest to EMC, the
Depositor, the Servicer or the Trustee, minus (ii) all amounts relating to
interest required to be reimbursed pursuant to Sections 4.01, 4.03 and 4.05 or
as otherwise set forth in this Agreement.

Interest Shortfall: With respect to any Distribution Date and each Mortgage Loan
that during the related Prepayment Period was the subject of a Principal
Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as
follows:

(a)          Partial principal prepayments (other than any collections on REO
Property treated as a Curtailment pursuant to Section 3.15(b)) received during
the relevant Prepayment Period: The difference between (i) one month’s interest
at the applicable Net Rate on the amount of such

 

 

16

 

 


--------------------------------------------------------------------------------



 

prepayment and (ii) the amount of interest for the calendar month of such
prepayment (adjusted to the applicable Net Rate) received at the time of such
prepayment;

(a)          Principal prepayments in full received during the relevant
Prepayment Period: The difference between (i) one month’s interest at the
applicable Net Rate on the Stated Principal Balance of such Mortgage Loan
immediately prior to such prepayment and (ii) the amount of interest for the
calendar month of such prepayment (adjusted to the applicable Net Rate) received
at the time of such prepayment; and

(b)          Relief Act Mortgage Loans: As to any Relief Act Mortgage Loan, the
excess of (i) 30 days’ interest (or, in the case of a principal prepayment in
full, interest to the date of prepayment) on the Stated Principal Balance
thereof (or, in the case of a principal prepayment in part, on the amount so
prepaid) at the related Net Rate over (ii) 30 days’ interest (or, in the case of
a principal prepayment in full, interest to the date of prepayment) on such
Stated Principal Balance (or, in the case of a Principal Prepayment in part, on
the amount so prepaid) at the annual interest rate required to be paid by the
Mortgagor as limited by application of the Relief Act.

Interim Certification: The certification substantially in the form of
Exhibit Two to the Custodial Agreement.

Investment Letter: The letter to be furnished by each Institutional Accredited
Investor which purchases any of the Private Certificates in connection with such
purchase, substantially in the form set forth as Exhibit F-1 hereto.

LIBOR Business Day: Any day other than a Saturday or a Sunday or a day on which
banking institutions in the city of London, England are required or authorized
by law to be closed.

LIBOR Determination Date: With respect to each Class of Offered Certificates and
for the first Interest Accrual Period, February 24, 2006. With respect to each
Class of Offered Certificates and any Interest Accrual Period thereafter, the
second LIBOR Business Day preceding the commencement of such Interest Accrual
Period.

Liquidated Mortgage Loan: Any defaulted Mortgage Loan as to which the Servicer
has determined that all amounts it expects to recover from or on account of such
Mortgage Loan have been recovered.

Liquidation Date: With respect to any Liquidated Mortgage Loan, the date on
which the Servicer has certified that such Mortgage Loan has become a Liquidated
Mortgage Loan.

Liquidation Expenses: With respect to a Mortgage Loan in liquidation,
unreimbursed expenses paid or incurred by or for the account of the Servicer in
connection with the liquidation of such Mortgage Loan and the related Mortgage
Property, such expenses including (a) property protection expenses, (b) property
sales expenses, (c) foreclosure and sale costs, including court costs and
reasonable attorneys’ fees, and (d) similar expenses reasonably paid or incurred
in connection with liquidation.

 

 

 

17

 

 


--------------------------------------------------------------------------------



 

 

Liquidation Proceeds: Cash received in connection with the liquidation of a
defaulted Mortgage Loan, whether through trustee’s sale, foreclosure sale,
Insurance Proceeds, condemnation proceeds or otherwise and Subsequent
Recoveries.

Loan-to-Value Ratio: With respect to any Mortgage Loan, the fraction, expressed
as a percentage, the numerator of which is the original principal balance of the
related Mortgage Loan and the denominator of which is the Original Value of the
related Mortgaged Property.

Loss Allocation Limitation: The meaning specified in Section 6.02(c) hereof.

Lost Notes: The original Mortgage Notes that have been lost, as indicated on the
Mortgage Loan Schedule.

Margin: With respect to any Distribution Date on or prior to the first possible
Optional Termination Date and (i) the Class A-1A Certificates, 0.290% per annum,
(ii) the Class A-1B Certificates, 0.290% per annum, (iii)  the Class A-2A
Certificates, 0.370% per annum, (iv) the Class A-2B Certificates, 0.370% per
annum, (v) the Class A-3 Certificates, 0.450% per annum, (vi) the Class M-1
Certificates, 0.520% per annum, (vii) the Class M-2 Certificates, 0.550% per
annum, (viii) the Class M-3 Certificates, 0.570% per annum, (ix) the Class B-1
Certificates, 1.050% per annum, (vii) the Class B-2 Certificates, 2.100% per
annum, and (viii) the Class B-3 Certificates, 2.100% per annum; and with respect
to any Distribution Date after the first possible Optional Termination Date and
(i) the Class A-1A Certificates, 0.580% per annum, (ii) the Class A-1B
Certificates, 0.580% per annum, (iii)  the Class A-2A Certificates, 0.740% per
annum, (iv) the Class A-2B Certificates, 0.740% per annum, (v) the Class A-3
Certificates, 0.900% per annum, (vi) the Class M-1 Certificates, 0.780% per
annum, (vii) the Class M-2 Certificates, 0.825% per annum, (viii) the Class M-3
Certificates, 0.855% per annum, (ix) the Class B-1 Certificates, 1.575% per
annum, (vii) the Class B-2 Certificates, 3.150% per annum, and (viii) the Class
B-3 Certificates, 3.150% per annum.

Marker Rate: With respect to the Class B-IO Certificates or REMIC II Regular
Interest B-IO-I and any Distribution Date, in relation to REMIC I Regular
Interests LT1, LT2, LT3 and LT4, a per annum rate equal to two (2) times the
weighted average of the Uncertificated REMIC I Pass-Through Rates for REMIC I
Regular Interest LT2 and REMIC I Regular Interest LT3.

Material Defect: The meaning specified in Section 2.02(a).

Maximum Coupon Strip Rate: On any Distribution Date occurring in or after
February, 2013, on which an amount is payable to the Final Maturity Reserve Fund
pursuant to Section 4.10, the per annum rate equal to 0.30%.

Maximum Lifetime Mortgage Rate: The maximum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

MERS® System: The system of recording transfers of Mortgage Loans electronically
maintained by MERS.

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

 

 

 

18

 

 


--------------------------------------------------------------------------------



 

 

Minimum Lifetime Mortgage Rate: The minimum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

Modified Net Rate Cap: For any Distribution Date, the weighted average of the
Net Rates of the Mortgage Loans, weighted on the basis of the Stated Principal
Balances thereof as of the related Due Period (less, if applicable, the Maximum
Coupon Strip Rate) as adjusted to an effective rate reflecting the accrual of
interest on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period.

MOM Loan: With respect to any Mortgage Loan, MERS acting as the mortgagee of
such Mortgage Loan, solely as nominee for the originator of such Mortgage Loan
and its successors and assigns, at the origination thereof.

Monthly Advance: An advance of interest required to be made by the Servicer or
the Trustee as successor servicer pursuant to Section 6.05.

Monthly Payments: For any Mortgage Loan and any month, the scheduled payment or
payments of principal and interest due during such month on such Mortgage Loan
which either is payable by a Mortgagor in such month under the related Mortgage
Note or in the case of any Mortgaged Property acquired through foreclosure or
deed in lieu of foreclosure, would otherwise have been payable under the related
Mortgage Note.

Monthly Statement: The statement delivered to the Certificateholders pursuant to
Section 6.04.

Moody’s: Moody’s Investors Service, Inc. or its successor in interest.

Mortgage: The mortgage, deed of trust or other instrument creating a first
priority lien on an estate in fee simple or leasehold interest in real property
securing a Mortgage Loan.

Mortgage File: The mortgage documents listed in Section 2.01(b) pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.

Mortgage Interest Rate: The annual rate at which interest accrues from time to
time on any Mortgage Loan pursuant to the related Mortgage Note, which rate is
initially equal to the “Mortgage Interest Rate” set forth with respect thereto
on the Mortgage Loan Schedule.

Mortgage Loan: A mortgage loan transferred and assigned to the Trust pursuant to
Section 2.01 and held as a part of the Trust Fund, as identified in the Mortgage
Loan Schedule (which shall include, without limitation, with respect to each
Mortgage Loan, each related Mortgage Note, Mortgage and Mortgage File and all
rights appertaining thereto), including a mortgage loan the property securing
which has become an REO Property.

Mortgage Loan Purchase Agreement: The Mortgage Loan Purchase Agreement dated as
of February 28, 2006, between EMC, as mortgage loan seller, and Bear Stearns
Asset Backed Securities I LLC, as purchaser, and all amendments thereof and
supplements thereto, attached as Exhibit H.

Mortgage Loan Documents: The original Mortgage Loan legal documents held by the
Custodian.

Mortgage Loan Schedule: The schedule, attached hereto as Exhibit B with respect
to the Mortgage Loans, as amended from time to time to reflect the repurchase or
substitution of

 

 

19

 

 


--------------------------------------------------------------------------------



 

Mortgage Loans pursuant to this Agreement or the Mortgage Loan Purchase
Agreement, as the case may be.

Mortgage Note: The originally executed note or other evidence of the
indebtedness of a Mortgagor under the related Mortgage Loan.

Mortgaged Property: Land and improvements securing the indebtedness of a
Mortgagor under the related Mortgage Loan or, in the case of REO Property, such
REO Property.

Mortgagor: The obligor on a Mortgage Note.

Net Deferred Interest: On any Distribution Date, Deferred Interest on the
Mortgage Loans during the related Due Period net of Principal Prepayments in
full, partial Principal Prepayments, Net Liquidation Proceeds, Repurchase
Proceeds and Stated Principal, in that order included in Available Funds for
such Distribution Date and available to make principal distributions on the
Certificates on that Distribution Date. With respect to any Class of
Certificates (other than the Class B-IO, Class XP and Residual Certificates) as
of any Distribution Date will be an amount equal to the product of (1) the
difference, if any between (a) the lesser of (i) the Pass-Through Rate for such
Class, without regard to the Net Rate Cap on such Distribution Date and (ii) the
weighted average of the Net Rate on the Mortgage Loans and (b) the Adjusted Rate
Cap for such Distribution Date, (2) the Current Principal Amount of the
Certificate immediately prior to such Distribution Date, and (3) the actual
number of days in such Interest Accrual Period divided by 360.

Net Interest Shortfall: With respect to any Distribution Date, the Interest
Shortfall, if any, for such Distribution Date net of Compensating Interest
Payments made with respect to such Distribution Date.

Net Liquidation Proceeds: As to any Liquidated Mortgage Loan, Liquidation
Proceeds net of (i) Liquidation Expenses which are payable therefrom to the
Servicer in accordance with this Agreement and (ii) unreimbursed advances by the
Servicer and unreimbursed Monthly Advances.

Net Rate: With respect to each Mortgage Loan, the Mortgage Interest Rate in
effect from time to time less the Servicing Fee Rate, expressed as a per annum
rate.

Net Rate Cap: For any Distribution Date, the weighted average of the Net Rates
of the Mortgage Loans, weighted on the basis of the Stated Principal Balances
thereof as of the related Due Period (less, if applicable, the Coupon Strip
Rate) as adjusted to an effective rate reflecting the accrual of interest on the
basis of a 360-day year and the actual number of days elapsed in the related
Interest Accrual Period.

Non-Offered Certificates: The Class XP Certificates, the Class B-IO
Certificates, the Underlying Certificates and the Residual Certificates.

Nonrecoverable Advance: Any advance or Monthly Advance (i) which was previously
made or is proposed to be made by the Servicer or the Trustee (as successor
Servicer) and (ii) which, in the good faith judgment of the Servicer or the
Trustee, will not or, in the case of a

 

 

20

 

 


--------------------------------------------------------------------------------



 

proposed advance or Monthly Advance, would not, be ultimately recoverable by the
Servicer or the Trustee (as successor Servicer) from Liquidation Proceeds,
Insurance Proceeds or future payments on the Mortgage Loan for which such
advance or Monthly Advance was made or is proposed to be made.

Notional Amount: The notional amount of the Class B-IO Certificates immediately
prior to any Distribution Date is equal to the aggregate of the Uncertificated
Principal Balances of the REMIC I Regular Interests.

Offered Certificates: The Class A-1A, Class A-2A, Class A-3, Class M-1, Class
M-2, Class M-3, Class B-1, Class B-2, Class B-3 and any Grantor Trust
Certificate.

Officer’s Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a Vice President or Assistant Vice
President or other authorized officer of the Servicer or the Depositor, as
applicable, and delivered to the Trustee, as required by this Agreement.

One-Month LIBOR: With respect to any Interest Accrual Period, the rate
determined by the Trustee on the related LIBOR Determination Date on the basis
of the rate for U.S. dollar deposits for one month that appears on Telerate
Screen Page 3750 as of 11:00 a.m. (London time) on such LIBOR Determination
Date; provided that the parties hereto acknowledge that One-Month LIBOR for the
first Interest Accrual Period shall be the rate determined by the Trustee two
Business Days prior to the Closing Date. If such rate does not appear on such
page (or such other page as may replace that page on that service, or if such
service is no longer offered, such other service for displaying One-Month LIBOR
or comparable rates as may be reasonably selected by the Trustee), One-Month
LIBOR for the applicable Interest Accrual Period will be the Reference Bank
Rate. If no such quotations can be obtained by the Trustee and no Reference Bank
Rate is available, One-Month LIBOR will be One-Month LIBOR applicable to the
preceding Interest Accrual Period. The Trustee’s determination of One-Month
LIBOR and the Pass-Through Rate for each Class of Certificates, if applicable,
for any Interest Accrual Period shall, in the absence of manifest error, be
final and binding.

Opinion of Counsel: A written opinion of counsel who is or are acceptable to the
Trustee and who, unless required to be Independent (an “Opinion of Independent
Counsel”), may be internal counsel for the Company, the Servicer or the
Depositor.

Optional Termination Date: The Distribution Date on which the aggregate Stated
Principal Balance of the Mortgage Loans is less than 10% of the Cut-off Date
Balance.

Original Subordinate Principal Balance: The sum of the aggregate Current
Principal Amounts of each Class of Subordinate Certificates as of the Closing
Date.

Original Value: The lesser of (i) the Appraised Value or (ii) the sales price of
a Mortgaged Property at the time of origination of a Mortgage Loan, except in
instances where either clauses (i) or (ii) is unavailable, the other may be used
to determine the Original Value, or if both clauses (i) and (ii) are
unavailable, Original Value may be determined from other sources reasonably
acceptable to the Depositor.

 

 

 

21

 

 


--------------------------------------------------------------------------------



 

 

Outstanding Mortgage Loan: With respect to any Due Date, a Mortgage Loan which,
prior to such Due Date, was not the subject of a Principal Prepayment in full,
did not become a Liquidated Mortgage Loan and was not purchased or replaced.

Outstanding Principal Balance: As of the time of any determination, the
principal balance of a Mortgage Loan remaining to be paid by the Mortgagor, or,
in the case of an REO Property, the principal balance of the related Mortgage
Loan remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net Liquidation Proceeds with respect
thereto to the extent applied to principal.

Overcollateralization Amount: The Overcollateralization Amount with respect to
any Distribution Date is the excess, if any, of (i) the aggregate principal
balance of the Mortgage Loans as of the last day of the related Due Period
(after giving effect to scheduled payments of principal due during the related
Due Period, to the extent received or advanced, and unscheduled collections of
principal received during the related Prepayment Period, and after reduction for
Realized Losses incurred during the related Due Period) over (ii) the aggregate
Current Principal Amount of the Class A, Class M and Class B Certificates, after
taking into account the distributions of principal to be made on such
Distribution Date.

Overcollateralization Release Amount: With respect to any Distribution Date for
which the Excess Overcollateralization Amount is, or would be, after taking into
account all other distributions to be made on that Distribution Date, greater
than zero, an amount equal to the lesser of (i) the Excess Overcollateralization
Amount for that Distribution Date and (ii) Principal Funds for that Distribution
Date.

Overcollateralization Target Amount: With respect to any Distribution Date, (i)
prior to the Stepdown Date, an amount equal to approximately 1.20% of the
aggregate principal balance of the Mortgage Loans as of the Cut-off Date, (ii)
on or after the Stepdown Date provided a Trigger Event is not in effect, the
greater of (x) (1) prior to the Distribution Date in February 2012, 3.00% of the
then current aggregate outstanding Principal Balance of the Mortgage Loans as of
the last day of the related Due Period (after giving effect to scheduled
payments of principal due during the related Due Period, to the extent received
or advanced, and unscheduled collections of principal received during the
related Prepayment Period, and after reduction for Realized Losses incurred
during the related Due Period) and (2) on or after the Distribution Date in
February 2012, 2.40% of the then current aggregate Outstanding Principal Balance
of the Mortgage Loans as of the last day of the related Due Period (after giving
effect to scheduled payments of principal due during the related Due Period, to
the extent received or advanced, and unscheduled collections of principal
received during the related Prepayment Period, and after reduction for Realized
Losses incurred during the related Due Period) and (y) 0.50% of the aggregate
principal balance of the the Mortgage Loans as of the Cut-Off Date ($6,496,381)
or (iii) on or after the Stepdown Date and if a Trigger Event is in effect, the
Overcollateralization Target Amount for the immediately preceding Distribution
Date.

Pass-Through Rate: As to each Class of Certificates, the rate of interest
determined as provided with respect thereto in Section 5.01(c).

Paying Agent: The Trustee.

 

 

 

22

 

 


--------------------------------------------------------------------------------



 

 

Periodic Rate Cap: With respect to each Mortgage Loan, the maximum adjustment
that can be made to the Mortgage Interest Rate on each Interest Adjustment Date
in accordance with its terms, regardless of changes in the applicable Index.

Permitted Investments: Any one or more of the following obligations or
securities held in the name of the Trustee for the benefit of the
Certificateholders:

(i)           direct obligations of, and obligations the timely payment of which
are fully guaranteed by the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America;

(ii)          (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof (including the Trustee
or its Affiliates acting in its commercial banking capacity) and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term debt rating and/or the
long-term unsecured debt obligations of such depository institution or trust
company at the time of such investment or contractual commitment providing for
such investment have the Applicable Credit Rating or better from each Rating
Agency and (b) any other demand or time deposit or certificate of deposit that
is fully insured by the Federal Deposit Insurance Corporation;

(iii)        repurchase obligations with respect to (a) any security described
in clause (i) above or (b) any other security issued or guaranteed by an agency
or instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America, in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (ii)(a) above where the Trustee holds the
security therefor;

(iv)         securities bearing interest or sold at a discount issued by any
corporation (including the Trustee or the Servicer or their Affiliates)
incorporated under the laws of the United States of America or any state thereof
that have the Applicable Credit Rating or better from each Rating Agency at the
time of such investment or contractual commitment providing for such investment;
provided, however, that securities issued by any particular corporation will not
be Permitted Investments to the extent that investments therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as part of the Trust to exceed 10% of the aggregate Outstanding Principal
Balances of all the Mortgage Loans and Permitted Investments held as part of the
Trust;

(v)          commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) having the
Applicable Credit Rating or better from each Rating Agency at the time of such
investment;

(vi)         a Reinvestment Agreement issued by any bank, insurance company or
other corporation or entity;

 

 

 

23

 

 


--------------------------------------------------------------------------------



 

 

(vii)       any other demand, money market or time deposit, obligation, security
or investment as may be acceptable to each Rating Agency as evidenced in writing
by each Rating Agency to the Trustee;

(viii)      any money market or common trust fund having the Applicable Credit
Rating or better from each Rating Agency, including any such fund for which the
Trustee or the Servicer, or any affiliate of the Trustee or the Servicer, acts
as a manager or an advisor; provided, however, that no instrument or security
shall be a Permitted Investment if such instrument or security evidences a right
to receive only interest payments with respect to the obligations underlying
such instrument or if such security provides for payment of both principal and
interest with a yield to maturity in excess of 120% of the yield to maturity at
par or if such instrument or security is purchased at a price greater than par;
and

(ix)         interests in any money market fund (including any such fund managed
or advised by the Trustee or the Servicer or any affiliate thereof) which at the
date of acquisition of the interests in such fund and throughout the time such
interests are held in such fund has the highest applicable long term rating by
each Rating Agency or such lower rating as will not result in the downgrading or
withdrawal of the ratings then assigned to the Certificates by each Rating
Agency.

Permitted Transferee: Any Person other than a Disqualified Organization or an
“electing large partnership” (as defined by Section 775 of the Code).

Person: Any individual, corporation, partnership, joint venture, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

Physical Certificates: The Residual Certificates and the Private Certificates.

Plan: The meaning specified in Section 5.07(a).

Prepayment Charge: With respect to any Mortgage Loan, the charges or premiums,
if any, due in connection with a Principal Prepayment of such Mortgage Loan in
accordance with the terms thereof.

Prepayment Charge Loan: Any Mortgage Loan for which a Prepayment Charge may be
assessed and to which such Prepayment Charge the Class XP Certificates are
entitled, as indicated on the Mortgage Loan Schedule.

Prepayment Interest Shortfalls: With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a Principal Prepayment or that became a
Liquidated Mortgage Loan during the related Prepayment Period, (other than a
Principal Prepayment in full resulting from the purchase of a Mortgage Loan
pursuant to Section 2.02, 2.03, 3.21 or 10.01 hereof), the amount, if any, by
which (i) one month’s interest at the applicable Net Rate on the Stated
Principal Balance immediately prior to such prepayment (or liquidation) or in
the case of a partial Principal Prepayment on the amount of such prepayment (or
liquidation proceeds) exceeds (ii) the amount of interest paid or collected in
connection with such Principal

 

 

 

24

 

 

 

 

 


--------------------------------------------------------------------------------



Prepayment or such Liquidation Proceeds less the sum of (a) any Prepayment
Charges and (b) the Servicing Fee.

Prepayment Period: With respect to any Distribution Date, the period from the
sixteenth day of the calendar month preceding the calendar month in which such
Distribution Date occurs through the close of business on the fifteenth day of
the calendar month in which such Distribution Date occurs.

Primary Mortgage Insurance Policy: Any primary mortgage guaranty insurance
policy issued in connection with a Mortgage Loan which provides compensation to
a Mortgage Note holder in the event of default by the obligor under such
Mortgage Note or the related Security Instrument, if any or any replacement
policy therefor through the related Interest Accrual Period for such
Class relating to a Distribution Date.

Prime Rate: The prime rate of U.S. money center banks as published from time to
time in The Wall Street Journal.

Principal Distribution Amount: With respect to each Distribution Date, an amount
equal to the excess of (i) sum of (a) the Principal Funds for such Distribution
Date and (b) any Extra Principal Distribution Amount for such Distribution Date
over (ii) any Overcollateralization Release Amount for such Distribution Date.

Principal Funds: With respect to any Distribution Date, (i) the sum, without
duplication, of (a) all scheduled principal collected on the Mortgage Loans
during the related Due Period, (b) all Monthly Advances relating to principal
made on the Mortgage Loans on or before the Distribution Account Deposit Date,
(c) Principal Prepayments on the Mortgage Loans, exclusive of Prepayment Charges
collected during the related Prepayment Period, (d) the Stated Principal Balance
of each Mortgage Loan that was repurchased by the Sponsor pursuant to Section
2.02, 2.03 or 3.21 during the related Due Period, (e) the aggregate of all
Substitution Adjustment Amounts in connection with the substitution of Mortgage
Loans pursuant to Section 2.04 during the related Due Period, (f) amounts in
respect of principal paid by the Depositor pursuant to Section 10.01, (g) all
Liquidation Proceeds collected during the related Prepayment Period (or, in the
case of Subsequent Recoveries, during the related Due Period) on the Mortgage
Loans, to the extent such Liquidation Proceeds relate to principal, in each case
to the extent remitted by the Servicer to the Distribution Account pursuant to
this Agreement and (h) the principal portions of the amounts, if any,
transferred from the Final Maturity Reserve Account on such Distribution Date
minus (ii) (a) all amounts required to be reimbursed pursuant to Sections 4.01,
4.03 and 4.05 or as otherwise set forth in this Agreement and (b) the amount of
any Principal Prepayments in full, partial Principal Prepayments, Net
Liquidation Proceeds, Repurchase Proceeds and payments of Scheduled Principal,
in that order, included in available funds for such Distribution Date that are
applied as Interest Funds in connection with any Deferred Interest in accordance
with the definition of Net Deferred Interest.

Principal Prepayment: Any payment (whether partial or full) or other recovery of
principal on a Mortgage Loan which is received in advance of its scheduled Due
Date to the extent that it is not accompanied by an amount as to interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment, including

 

 

25

 

 


--------------------------------------------------------------------------------



 

Insurance Proceeds and Repurchase Proceeds, but excluding the principal portion
of Net Liquidation Proceeds received at the time a Mortgage Loan becomes a
Liquidated Mortgage Loan.

Private Certificates: The Class XP, Class R, Class R-X and Class B-IO
Certificates.

Prospectus: The prospectus, dated June 24, 2005, as supplemented by the
prospectus supplement dated February 27, 2006, relating to the offering of the
Offered Certificates.

QIB: A Qualified Institutional Buyer as defined in Rule 144A promulgated under
the Securities Act.

Qualified Insurer: Any insurance company duly qualified as such under the laws
of the state or states in which the related Mortgaged Property or Mortgaged
Properties is or are located, duly authorized and licensed in such state or
states to transact the type of insurance business in which it is engaged and
approved as an insurer by the Servicer, so long as the claims paying ability of
which is acceptable to the Rating Agencies for pass-through certificates having
the same rating as the Certificates rated by the Rating Agencies as of the
Closing Date.

Rating Agencies: Moody’s and S&P.

Realized Loss: Any (i) Bankruptcy Loss or (ii) as to any Liquidated Mortgage
Loan, (x) the Outstanding Principal Balance of such Liquidated Mortgage Loan
plus accrued and unpaid interest thereon at the Mortgage Interest Rate through
the last day of the month of such liquidation, less (y) the related Net
Liquidation Proceeds with respect to such Mortgage Loan and the related Mortgage
Property. In addition, to the extent the Servicer receives Subsequent Recoveries
with respect to any Mortgage Loan, the amount of the Realized Loss with respect
to that Mortgage Loan will be reduced to the extent such recoveries are applied
to reduce the Current Principal Amount of any Class of Certificates (other than
the Class XP, Class B-IO and Residual Certificates) on any Distribution Date. As
to any Mortgage Loan which has become the subject of a Deficient Valuation, if
the principal amount due under the related Mortgage Note has been reduced, then
“Realized Loss” is the difference between the principal balance of such Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of such Mortgage Loan as reduced by the Deficient Valuation.

Record Date: For each Class of Offered Certificates and for any Distribution
Date, the close of business on the Business Day prior to such Distribution Date.

Reference Bank: A leading bank selected by the Trustee that is engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic
mean, rounded upwards, if necessary, to the nearest whole multiple of 0.03125%,
of the offered rates for United States dollar deposits for one month that are
quoted by the Reference Banks as of 11:00 a.m., New York City time, on the
related interest determination date to prime banks in the London interbank
market for a period of one month in amounts approximately equal to the aggregate
Current Principal Amount of the Offered Certificates (other than the Class X
Certificates and Residual Certificates) for such Interest Accrual Period,
provided that at least two

 

 

26

 

 


--------------------------------------------------------------------------------



 

such Reference Banks provide such rate. If fewer than two offered rates appear,
the Reference Bank Rate will be the arithmetic mean, rounded upwards, if
necessary, to the nearest whole multiple of 0.03125%, of the rates quoted by one
or more major banks in New York City, selected by the Trustee, as of 11:00 a.m.,
New York City time, on such date for loans in U.S. dollars to leading European
banks for a period of one month in amounts approximately equal to the aggregate
Current Principal Amount of the Offered Certificates (other than the Class X
Certificates and the Residual Certificates).

Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

Reinvestment Agreements: One or more reinvestment agreements, acceptable to the
Rating Agencies, from a bank, insurance company or other corporation or entity
(including the Trustee).

Relief Act: The Servicemembers Civil Relief Act, as amended, or similar state
law.

Relief Act Mortgage Loan: Any Mortgage Loan as to which the Scheduled Payment
thereof has been reduced due to the application of the Relief Act.

Remaining Excess Spread: With respect to any Distribution Date, the excess of
the related Excess Spread over the related Extra Principal Distribution Amount.

REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

REMIC Administrator: The Trustee; provided that if the REMIC Administrator is
found by a court of competent jurisdiction to no longer be able to fulfill its
obligations as REMIC Administrator under this Agreement the Servicer shall
appoint a successor REMIC Administrator, subject to assumption of the REMIC
Administrator obligations under this Agreement.

REMIC Interest: Any of the REMIC I Interests, REMIC II Interests and REMIC III
Interests.

REMIC Opinion: An Opinion of Independent Counsel, to the effect that the
proposed action described therein would not, under the REMIC Provisions,
(i) cause any 2006-AR1 REMIC to fail to qualify as a REMIC while any regular
interest in such 2006-AR1 REMIC is outstanding, (ii) result in a tax on
prohibited transactions with respect to any 2006-AR1 REMIC or (iii) constitute a
taxable contribution to any 2006-AR1 REMIC after the Startup Day.

REMIC Provisions: The provisions of the federal income tax law relating to
REMICs, which appear at Sections 860A through 860G of the Code, and related
provisions and regulations promulgated thereunder, as the foregoing may be in
effect from time to time.

 

 

 

27

 

 


--------------------------------------------------------------------------------



 

 

REMIC Regular Interest: Any of the REMIC I Regular Interests, REMIC II Regular
Interests and REMIC III Regular Interest.

REMIC I: The segregated pool of assets, with respect to which a REMIC election
is made pursuant to this Agreement, consisting of (exclusive of any assets held
in the Final Maturity Reserve Account):

(a)          the Mortgage Loans and the related Mortgage Files and collateral
securing such Mortgage Loans,

(b)          all payments on and collections in respect of the Mortgage Loans
due after the Cut-off Date as shall be on deposit in the Custodial Account or in
the Distribution Account (other than amounts representing Prepayment Charges in
respect of Prepayment Charge Loans) and identified as belonging to the Trust
Fund,

(c)          property that secured a Mortgage Loan and that has been acquired
for the benefit of the Certificateholders by foreclosure or deed in lieu of
foreclosure,

(d)          the hazard insurance policies and Primary Mortgage Insurance
Policy, if any, and

(e)          all proceeds of clauses (a) through (d) above.

REMIC I Available Distribution Amount: For any Distribution Date, the Available
Funds.

REMIC I Distribution Amount: For any Distribution Date, the REMIC I Available
Distribution Amount shall be deemed distributed to REMIC II, as the holder of
the REMIC I Regular Interests, and to Holders of the Class R Certificates in
respect of Component I thereof, in the following amounts and priority:

(i)           to the extent of the REMIC I Available Distribution Amount, to
REMIC II as the holder of REMIC I Regular Interests, pro rata, in an amount
equal to (A) the Uncertificated Accrued Interest for each such REMC I Regular
Interest for such Distribution Date reduced, in each case, by any Net Deferred
Interest allocated to such REMIC I Regular Interest for such Distribution Date,
plus (B) any amounts in respect thereof remaining unpaid from previous
Distribution Dates;

(ii)          to the extent of the REMIC I Available Distribution Amount
remaining after the distributions made pursuant to clause (i) above, to REMIC II
as the holder of the REMIC I Regular Interests, the following amounts allocated
as provided:

(A)         in respect of each of the REMIC I Regular Interests, LT1, LT2, and
LT4, their respective Principal Distribution Amounts;

(B)         in respect of REMIC I Regular Interest LT1 any remainder until the
Uncertificated Principal Balance thereof is reduced to zero;

 

 

 

28

 

 


--------------------------------------------------------------------------------



 

 

(C)         any remainder in respect of each of the REMIC I Regular Interests
(other than REMIC I Regular Interest LT1), pro rata according to their
respective Uncertificated Principal Balances as reduced by the distributions
deemed made pursuant to (A) above, until their respective Uncertificated
Principal Balances are reduced to zero; and

(iii)         any remaining amounts to the Holders of the Class R Certificates
in respect of Component I thereof.

REMIC I Interest: The REMIC I Regular Interests and Component I of the Class R
Certificates.

REMIC I Net Deferred Interest: Net Deferred Interest for any Distribution Date
shall be allocated to REMIC I Regular Interest LT1 to the extent of any
remaining Net Deferred Interest.

REMIC I Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the REMIC I Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y1 =     the principal balance of REMIC I Regular Interest LT1 after
distributions on the prior Distribution Date.

Y2 =     the principal balance of REMIC I Regular Interest LT2 after
distributions on the prior Distribution Date.

Y3 =     the principal balance of REMIC I Regular Interest LT3 after
distributions on the prior Distribution Date.

Y4 =     the principal balance of REMIC I Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4).

ΔY1 =                the REMIC I Regular Interest LT1 Principal Reduction
Amount.

ΔY2 =                the REMIC I Regular Interest LT2 Principal Reduction
Amount.

ΔY3 =                the REMIC I Regular Interest LT3 Principal Reduction
Amount.

ΔY4 =                the REMIC I Regular Interest LT4 Principal Reduction
Amount.

P0 =     the aggregate principal balance of the REMIC I Regular Interests after
distributions and the allocation of Realized Losses on the prior Distribution
Date.

 

 

 

29

 

 


--------------------------------------------------------------------------------



 

 

P1 =     the aggregate principal balance of the REMIC I Regular Interests after
distributions and the allocation of Realized Losses to be made on such
Distribution Date.

ΔP =P0 - P1 = the aggregate of the REMIC I Regular Interests LT1, LT2, LT3 and
LT4 Principal Reduction Amounts.

=the aggregate of the principal portions of Realized Losses to be allocated to,
and the principal distributions to be made on, the Group I Certificates on such
Distribution Date (including distributions of accrued and unpaid interest on the
Class B-IO Certificates for prior Distribution Dates).

R0 =       the Net Rate Cap (plus the Coupon Strip Rate, if applicable) (stated
as a monthly rate) after giving effect to amounts distributed and Realized
Losses allocated on the prior Distribution Date.

R1 =       the Net Rate Cap (plus the Coupon Strip Rate, if applicable) (stated
as a monthly rate) after giving effect to amounts to be distributed and Realized
Losses to be allocated on such Distribution Date.

α =(Y2 + Y3)/P0. The initial value of α on the Closing Date for use on the first
Distribution Date shall be 0.0001.

γ0 =the lesser of (A) the sum for all Classes of Certificates, other than the
Class B-IO Certificates, of the product for each Class of (i) the monthly
interest rate (as limited by the Modified Net Rate Cap, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii)
the aggregate Certificate Principal Balance for such Class after distributions
and the allocation of Realized Losses on the prior Distribution Date and (B)
R0*P0.

γ1 =the lesser of (A) the sum for all Classes of Certificates, other than the
Class B-IO Certificates, of the product for each Class of (i) the monthly
interest rate (as limited by the Modified Net Rate Cap, if applicable) for such
Class applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class after distributions and the allocation of Realized Losses to be made on
such Distribution Date and (B) R1*P1.

Then, based on the foregoing definitions:

ΔY1 =                ΔP - ΔY2 - ΔY3 - ΔY4;

ΔY2 =                (α/2){( γ0R1 - γ1R0)/R0R1};

ΔY3 =                αΔP - ΔY2; and

ΔY4 =                ΔY3.

if both ΔY2 and ΔY3, as so determined, are non-negative numbers. Otherwise:

 

 

 

 

30

 

 


--------------------------------------------------------------------------------



 

 

 

(1)If ΔY2, as so determined, is negative, then

ΔY2 = 0;

ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

(2)If ΔY3, as so determined, is negative, then

ΔY3 = 0;

ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 - γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

REMIC I Realized Losses: Realized Losses on Mortgage Loans shall be allocated to
the REMIC I Regular Interests as follows: The interest portion of Realized
Losses on Mortgage Loans, if any, shall be allocated among each of the REMIC I
Regular Interests, pro rata according to the amount of interest accrued but
unpaid thereon, in reduction thereof. Any interest portion of such Realized
Losses in excess of the amount allocated pursuant to the preceding sentence
shall be treated as a principal portion of Realized Losses not attributable to
any specific Mortgage Loan and allocated pursuant to the succeeding sentences.
The principal portion of Realized Losses shall be allocated to the REMIC I
Regular Interests as follows: (1) The principal portion of Realized Losses shall
be allocated, first, to each of the REMIC I Regular Interests (other than REMIC
I Regular Interest LT1), pro-rata according to their respective REMIC I
Principal Reduction Amounts to the extent thereof in reduction of the
Uncertificated Principal Balance of such REMIC I Regular Interests and, third,
the remainder, if any, of such principal portion of such Realized Losses shall
be allocated to REMIC I Regular Interest LT1 in reduction of the Uncertificated
Principal Balance thereof.

REMIC I Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC I set forth in Section 5.01(c) and issued hereunder
and designated as a “regular interest” in REMIC I. Each REMIC I Regular Interest
shall accrue interest at the Uncertificated Pass-Through Rate specified for such
REMIC I Regular Interest in Section 5.01(c), and shall be entitled to
distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Principal Balance as set
forth in Section 5.01(c). The designations for the respective REMIC I Regular
Interests are set forth in Section 5.01(c).

REMIC I Regular Interest LT1 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT1 Principal
Reduction Amount for such

 

 

31

 

 


--------------------------------------------------------------------------------



 

Distribution Date over the Realized Losses allocated to the REMIC I Regular
Interest LT1 on such Distribution Date.

REMIC I Regular Interest LT2 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT2 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT2 on such Distribution Date.

REMIC I Regular Interest LT3 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT3 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT3 on such Distribution Date.

REMIC I Regular Interest LT4 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT4 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT4 on such Distribution Date.

REMIC II: That group of assets contained in the Trust Fund designated as a REMIC
consisting of the REMIC I Regular Interests and any proceeds thereof.

REMIC II Available Distribution Amount: For any Distribution Date, the amounts
deemed distributed with respect to the REMIC I Regular Interests pursuant to
Section 6.07.

REMIC II Distribution Amount: For any Distribution Date, the REMIC II Available
Distribution Amount shall be deemed distributed by REMIC II to the holders of
the Certificates (other than the Class R, Class R-X, Class B-IO and Class XP
Certificates) on account of the REMIC II Regular Interests (other than REMIC II
Regular Interests B-IO-I and B-IO-P), to REMIC III on account of REMIC II
Regular Interests B-IO-I and B-IO-P, and to holders of the Class R Certificates
in respect of Component II thereof, as follows: to each REMIC II Regular
Interest in respect of Uncertificated Accrued Interest thereon and the
Uncertificated Principal Balance thereof, the amount distributed in respect of
interest and principal on the Class or Classes of Certificates bearing the same
designation (with such amounts having the same character as interest or
principal with respect to the REMIC II Regular Interest as they have with
respect to such Certificates), except that (1) no amount paid to any Certificate
in respect of any Basis Risk Shortfall or Basis Risk Shortfall Carry Forward
Amount or, in the case of the Class A, Class M and Class B Certificates, in
respect of interest accrued at a Pass-Through Rate in excess of the Modified Net
Rate Cap, if applicable, shall be included in the amount paid in respect of the
related REMIC II Regular Interest and (2) any amount paid in respect of Basis
Risk Shortfalls and Basis Risk Shortfall Carryforward Amounts and, in the case
of the Class A, Class M and Class B Certificates, interest accrued at a
Pass-Through Rate in excess of the Modified Net Rate Cap, if applicable, shall
be deemed paid with respect to REMIC II Regular Interest B-IO-I in respect of
accrued and unpaid interest thereon. Any remaining amount of the REMIC II
Available Distribution Amount shall be distributed to the holders of the Class R
Certificates in respect of Component II thereof.

REMIC II Interest: Any of the REMIC II Regular Interests and Component II of the
Class R Certificates.

REMIC II Net Deferred Interest: Net Deferred Interest for any Distribution Date
shall be allocated to the REMIC II Regular Interests to the same extent that Net
Deferred Interest is allocated to the Class of Certificates bearing the same
designation, except that any Net Deferred Interest allocated to a Class of
Certificates in respect of interest accrued thereon at a Pass-Through Rate in
excess of the Modifed Net Rate Cap, if applicable, shall instead be allocated to
the REMIC II Regular Interest B-IO-I.

 

 

 

32

 

 


--------------------------------------------------------------------------------



 

 

REMIC II Regular Interest: Any of the separate beneficial ownership interests in
REMIC II set forth in Section 5.01(c) and issued hereunder and designated as a
“regular interest” in REMIC II. Each REMIC II Regular Interest (other than REMIC
II Regular Interests B-IO-I and B-IO-P) shall accrue interest at the
Pass-Through Rate for the Class of Certificates bearing the same designation
specified in Section 5.01(c), modified as provided in footnote (1) of the REMIC
II table, if applicable, REMIC II Regular Interest B-IO-I shall accrue interest
at the Class B-IO Pass-Through Rate. REMIC II Regular Interest B-IO-P shall
accrue no interest. Each REMIC II Regular Interest (other than REMIC II Regular
Interest B-IO-I) shall be entitled to distributions of principal, subject to the
terms and conditions hereof, in an aggregate amount equal to the Current
Principal Amount of the Class of Certificates bearing the same designation as
set forth in Section 5.01(c). The designations for the respective REMIC II
Regular Interests are set forth in Section 5.01(c).

REMIC III: That group of assets contained in the Trust Fund designated as a
REMIC consisting of REMIC II Regular Interests B-IO-I and B-IO-P and any
proceeds thereof.

REMIC III Available Distribution Amount: For any Distribution Date, the amounts
deemed distributed with respect to REMIC II Regular Interests B-IO-I and B-IO-P
pursuant to Section 6.07.

REMIC III Distribution Amount: For any Distribution Date, the REMIC III
Available Distribution Amount shall be deemed distributed by REMIC III to the
holders of the Class B-IO Certificates on account of REMIC III Regular Interests
B-IO-I and B-IO-P.

REMIC III Interest: Any of the REMIC III Regular Interest and the Class R-X
Certificates.

REMIC III Regular Interest: The separate beneficial ownership interest in
REMIC III set forth in Section 5.01(c) and issued hereunder and designated as a
“regular interest” in REMIC III. The REMIC III Regular Interest shall accrue
interest at the Uncertificated REMIC III Pass-Through Rate specified for the
REMIC III Regular Interest in Section 5.01(c). The designation for the REMIC III
Regular Interest is set forth in Section 5.01(c).

REO Acquisition: The acquisition by the Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to
Section 3.15.

REO Disposition: As to any REO Property, a determination by the Servicer that it
has received all Insurance Proceeds, Liquidation Proceeds, REO Proceeds and
other payments and recoveries (including proceeds of a final sale) which the
Servicer expects to be finally recoverable from the sale or other disposition of
the REO Property.

REO Proceeds: Proceeds, net of expenses, received in respect of any REO
Property.

REO Property: A Mortgaged Property acquired in the name of the Trust, for the
benefit of Certificateholders, by foreclosure or deed-in-lieu of foreclosure in
connection with a defaulted Mortgage Loan.

Reportable Event: As defined in Section 3.18(a)(iii).

 

 

 

33

 

 


--------------------------------------------------------------------------------



 

 

Repurchase Price: With respect to any Mortgage Loan (or any property acquired
with respect thereto) required to be repurchased by the Sponsor pursuant to the
Mortgage Loan Purchase Agreement or Article II of this Agreement, an amount
equal to the excess of (i) the sum of (a) 100% of the Outstanding Principal
Balance of such Mortgage Loan as of the date of repurchase (or if the related
Mortgaged Property was acquired with respect thereto, 100% of the Outstanding
Principal Balance at the date of the acquisition), (b) accrued but unpaid
interest on the Outstanding Principal Balance at the related Mortgage Interest
Rate, through and including the last day of the month of repurchase, and (c) any
costs and damages (if any) incurred by the Trust in connection with any
violation of such Mortgage Loan of any predatory or abusive lending laws over
(ii) any portion of the Servicing Compensation, Monthly Advances and advances
payable to the purchaser of the Mortgage Loan.

Repurchase Proceeds: The Repurchase Price in connection with any repurchase of a
Mortgage Loan by the Sponsor and any cash deposit in connection with the
substitution of a Mortgage Loan.

Request for Release: A request for release in the form attached hereto as
Exhibit D.

Required Insurance Policy: With respect to any Mortgage Loan, any insurance
policy which is required to be maintained from time to time under this Agreement
with respect to such Mortgage Loan.

Residual Certificates: The Class R Certificates and the Class R-X Certificates.

Responsible Officer: Any officer assigned to the Corporate Trust Office of the
Trustee (or any successor thereto), including any Vice President, Assistant Vice
President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and having direct
responsibility for the administration of this Agreement, and any other officer
of the Trustee to whom a matter arising hereunder may be referred.

Rule 144A Certificate: The certificate to be furnished by each purchaser of a
Private Certificate (which is also a Physical Certificate) which is a Qualified
Institutional Buyer as defined under Rule 144A promulgated under the Securities
Act, substantially in the form set forth as Exhibit F-2 hereto.

S&P: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and its
successors in interest.

Sarbanes-Oxley Act: The Sarbanes-Oxley Act of 2002 and the rules and regulations
of the Commission promulgated thereunder (including any interpretation thereof
by the Commission's staff).

Sarbanes-Oxley Certification: As defined in Section 3.18(a)(iv).

Scheduled Payment: With respect to any Mortgage Loan and any Due Period, the
scheduled payment or payments of principal and interest due during such Due
Period on such Mortgage Loan which either is payable by a Mortgagor in such Due
Period under the related

 

 

34

 

 


--------------------------------------------------------------------------------



 

Mortgage Note or, in the case of REO Property, would otherwise have been payable
under the related Mortgage Note.

Scheduled Principal: The principal portion of any Scheduled Payment.

Securities Act: The Securities Act of 1933, as amended.

SECURITIES LEGEND: "THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER
ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS
AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A (A "QIB"), PURCHASING FOR ITS OWN ACCOUNT OR A
QIB PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A OR (2) IN CERTIFICATED FORM TO AN "INSTITUTIONAL
ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(A)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY
OWNERS COME WITHIN SUCH PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION
OF THE SECURITIES ACT, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER,
RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. THIS
CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN
EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
"CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

 

 

 

35

 

 


--------------------------------------------------------------------------------



 

 

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

Senior Certificates: The Class A Certificates.

Servicer: As of the Closing Date, EMC Mortgage Corporation and, thereafter, its
respective successors in interest that meet the qualifications of this
Agreement.

Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.

Servicing Fee: As to any Mortgage Loan and a Distribution Date, an amount equal
to the product of (i) the Stated Principal Amount of such Mortgage Loan as of
the Due Date in the month preceding the month in which such Distribution Date
occurs and (ii) the Servicing Fee Rate, or, in the event of any payment of
interest that accompanies a Principal Prepayment in full during the related Due
Period made by the Mortgagor immediately prior to such prepayment, interest at
the related Servicing Fee Rate on the Stated Principal Amount of such Mortgage
Loan for the period covered by such payment of interest.

Servicing Fee Rate: As to any Mortgage Loan, 0.375% per annum.

Servicing Officer: The President or a Vice President or Assistant Vice President
or other authorized officer of the Servicer having direct responsibility for the
administration of this Agreement, and any other authorized officer of the
Servicer to whom a matter arising hereunder may be referred.

Significance Estimate: With respect to any Distribution Date, and in accordance
with Item 1115 of Regulation AB, shall be an amount determined based on the
reasonable good-faith estimate by the Depositor of the aggregate maximum
probable exposure of the outstanding Certificates to the related swap agreement.

Significance Percentage: With respect to any Distribution Date, and in
accordance with Item 1115 of Regulation AB, shall be an percentage equal to the
Significance Estimate divided by the aggregate outstanding Current Principal
Amount of the Certificates, prior to the distribution of the Principal
Distribution Amount on such Distribution Date.

Sponsor: EMC, as mortgage loan seller under the Mortgage Loan Purchase
Agreement.

Startup Day: February 28, 2006.

Stated Principal Balance: With respect to any Mortgage Loan or related REO
Property and any Distribution Date, the Outstanding Principal Balance thereof as
of the Cut-off Date (taking account of the Principal Payment to be made on such
Due Date and irrespective of any delinquency in its payment), as specified in
the amortization schedule at the time relating thereto (before any adjustment to
such amortization schedule by reason of any bankruptcy or similar proceeding
occurring after the Cut-Off Date (other than a Deficient Valuation) or any
moratorium or similar waiver or grace period) plus any amount by which the
Principal Balance thereof has been increased for Deferred Interest pursuant to
the terms of the related Mortage Note on or prior to such Distribution Date,
minus the sum of (i) the principal portion of the Scheduled Payments due with
respect to such Mortgage Loan during each Due Period ending prior to such
Distribution Date (and irrespective of any delinquency in their payment), (ii)
all Principal Prepayments with respect to such Mortgage Loan received prior to
or during the related Prepayment Period, and all Liquidation Proceeds to the
extent applied by the Servicer as recoveries of principal in accordance with
this Agreement with respect to such Mortgage Loan, that were received by the
Servicer as of the close of business on the last day of the Prepayment Period
related to such Distribution Date and (iii) any Realized Losses on such Mortgage
Loan

 

 

36

 

 


--------------------------------------------------------------------------------



 

incurred prior to or during the related Prepayment Period. The Stated Principal
Balance of a Liquidated Mortgage Loan equals zero.

Stepdown Date: The earlier to occur of (i) the Distribution Date on which the
Current Principal Amount of the Class A Certificates has been reduced to zero
and (ii) the later to occur of (a) the Distribution Date in March 2009 and (b)
the first Distribution Date on which the sum of the aggregate Current Principal
Amount of the Subordinate Certificates and the Overcollateralization Amount
divided by the Stated Principal Balance of the Mortgage Loans for such
Distribution Date is greater than or equal to (i) prior to the Distribution Date
in February 2012, 25.75% and (ii) on or after the Distribution Date in February
2012, 20.60%.

Subcontractor: Any vendor, subcontractor or other Person that is not responsible
for the overall servicing (as “servicing” is commonly understood by participants
in the mortgage-backed securities market) of Mortgage Loans but performs one or
more discrete functions identified in Item 1122(d) of Regulation AB with respect
to Mortgage Loans under the direction or authority of the Servicer or a
Subservicer.

 

Subordinate Certificates: The Class M-1, Class M-2, Class M-3, Class B-1,
Class B-2 and Class B-3 Certificates.

Subsequent Recoveries: As of any Distribution Date, amounts received during the
related Due Period by the Servicer (net of any related expenses permitted to be
reimbursed pursuant to Section 4.02) or surplus amounts held by the Servicer to
cover estimated expenses (including, but not limited to, recoveries in respect
of the representations and warranties made by the Sponsor pursuant to the
Mortgage Loan Purchase Agreement) specifically related to a Liquidated Mortgage
Loan or the disposition of an REO Property prior to the related Prepayment
Period that resulted in a Realized Loss, after liquidation or disposition of
such Mortgage Loan.

Subservicer: Any Person that services Mortgage Loans on behalf of the Servicer
or any Subservicer and is responsible for the performance (whether directly or
through Subservicers or Subcontractors) of a substantial portion of the material
servicing functions required to be performed by the Servicer under this
Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of
Regulation AB.

Substitute Mortgage Loan: A mortgage loan tendered to the Trust pursuant to the
Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement, as
applicable, in each case, (i) which has an Outstanding Principal Balance not
greater nor materially less than the Mortgage Loan for which it is to be
substituted; (ii) which has a Mortgage Interest Rate and Net Rate not less than,
and not materially greater than, such Mortgage Loan; (iii) which has a maturity
date not materially earlier or later than such Mortgage Loan and not later than
the latest maturity date of any Mortgage Loan; (iv) which is of the same
property type and occupancy type as such Mortgage Loan; (v) which has a
Loan-to-Value Ratio not greater than the Loan-to-Value Ratio of such Mortgage
Loan; (vi) which is current in payment of principal and interest as of the date
of substitution; (vii) as to which the payment terms do not vary in any material
respect from the payment terms of the Mortgage Loan for which it is to be
substituted, (viii) which has a Gross Margin, Periodic Rate Cap and Maximum
Lifetime Mortgage Rate no less than those of such Mortgage Loan, has the same
Index and interval between Interest Adjustment Dates as such

 

 

37

 

 


--------------------------------------------------------------------------------



 

Mortgage Loan, and a Minimum Lifetime Mortgage Rate no lower than that of such
Mortgage Loan and (ix) has a negative amortization cap of no more than 110%.

Substitution Adjustment Amount: The amount, if any, required to be paid by the
Sponsor to the Trustee for deposit in the Distribution Account pursuant to
Section 2.04 in connection with the substitution of a Mortgage Loan.

Tax Administration and Tax Matters Person: The Trustee and any successor thereto
or assignee thereof shall serve as tax administrator hereunder and as agent for
the Tax Matters Person. The Holder of the largest percentage interest of each
Class of Residual Certificates shall be the Tax Matters Person for the related
REMIC, as more particularly set forth in Section 9.12 hereof.

Termination Purchase Price: The price, calculated as set forth in Section 10.01,
to be paid in connection with the repurchase of the Mortgage Loans pursuant to
Section 10.01.

Trigger Event: The occurrence of either a Delinquency Test Violation or a
Cumulative Loss Test Violation.

Trust Fund or Trust: The corpus of the trust created by this Agreement,
consisting of the Mortgage Loans and the other assets described in
Section 2.01(a).

Trustee: Wells Fargo Bank, National Association, or its successor in interest,
or any successor trustee appointed as herein provided.

2006-AR1 REMIC: Any of REMIC I, REMIC II and REMIC III.

Uncertificated Accrued Interest: With respect to any Uncertificated Regular
Interest for any Distribution Date, one month’s interest at the related
Uncertificated Pass-Through Rate for such Distribution Date, accrued on the
Uncertificated Principal Balance or Uncertificated Notional Amount, as
applicable, immediately prior to such Distribution Date. Uncertificated Accrued
Interest for the Uncertificated Regular Interests shall accrue on the basis of a
360-day year consisting of twelve 30-day months. For purposes of calculating the
amount of Uncertificated Accrued Interest for the REMIC I Regular Interests for
any Distribution Date, any Prepayment Interest Shortfalls and Relief Act
Shortfalls (to the extent not covered by Compensating Interest Payments) shall
be allocated among each of the REMIC I Regular Interests, pro rata, based on,
and to the extent of, Uncertificated Accrued Interest, as calculated without
application of this sentence. For purposes of calculating the amount of
Uncertificated Accrued Interest for the REMIC II Regular Interests for any
Distribution Date, any Prepayment Interest Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating Interest Payments) shall be allocated
among REMIC II Regular Interests to the same extent such amounts are allocated
to the Class of Certificates bearing the same designation.

Uncertificated Notional Amount: With respect to REMIC II Regular Interest
B-IO-I, the aggregate principal balance of the REMIC I Regular Interests.

Uncertificated Pass-Through Rate: The Uncertificated REMIC I Pass-Through Rate,
the Uncertificated REMIC II Pass-Through Rate or the Uncertificated REMIC III
Pass-Through

 

 

38

 

 


--------------------------------------------------------------------------------



 

Rate, as applicable. Any monthly calculation of interest at a stated rate for
the REMIC I Regular Interests, REMIC II Regular Interest B-IO-I or the REMIC III
Regular Interest shall be based upon annual interest at such rate divided by
twelve.

Uncertificated Principal Balance: The principal amount of any Uncertificated
Regular Interest outstanding as of any date of determination. The Uncertificated
Principal Balance of each REMIC Regular Interest shall never be less than zero.

Uncertificated Regular Interests: The REMIC I Regular Interests, REMIC II
Regular Interest B-IO-I and REMIC II Regular Interest B-IO-P.

Uncertificated REMIC I Pass-Through Rate: With respect to any Distribution Date
and: (i) REMIC I Regular Interests LT1 and LT2, the weighted average of the Net
Rates on the Mortgage Loans, (ii) REMIC I Regular Interest LT3, zero (0.00%) and
(iii) REMIC I Regular Interest LT4, twice the weighted average of the Net Rates
on the Mortgage Loans.

Uncertificated REMIC II Pass-Through Rate: As defined in the definition of REMIC
II Regular Interests.

Uncertificated REMIC III Pass-Through Rate: The REMIC III Regular Interest will
not have an Uncertificated REMIC III Pass-Through Rate, but will be entitled to
100% of all amounts distributed or deemed distributed on REMIC II Regular
Interests B-IO-I and B-IO-P.

Underlying Certificates: The Class A-1B Certificates and the Class A-2B
Certificates.

Uninsured Cause: Any cause of damage to a Mortgaged Property or related REO
Property such that the complete restoration of such Mortgaged Property or
related REO Property is not fully reimbursable by the hazard insurance policies
required to be maintained pursuant to this Agreement, without regard to whether
or not such policy is maintained.

United States Person: A citizen or resident of the United States, a corporation
or partnership (including an entity treated as a corporation or partnership for
federal income tax purposes) created or organized in, or under the laws of, the
United States or any state thereof or the District of Columbia (except, in the
case of a partnership, to the extent provided in regulations), provided that,
for purposes solely of the Residual Certificates, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be
treated as a United States Person unless all persons that own an interest in
such partnership either directly or through any entity that is not a corporation
for United States federal income tax purposes are United States Persons, or an
estate whose income is subject to United States federal income tax regardless of
its source, or a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more such
United States Persons have the authority to control all substantial decisions of
the trust. To the extent prescribed in regulations by the Secretary of the
Treasury, which have not yet been issued, a trust which was in existence on
August 20, 1996 (other than a trust treated as owned by the grantor under
subpart E of part I of subchapter J of chapter 1 of the Code), and which was
treated as a United States person on August 20, 1996 may elect to continue to be
treated as a United States person notwithstanding the previous sentence.

 

 

 

39

 

 


--------------------------------------------------------------------------------



 

 

Unpaid Realized Loss Amount: With respect to any Distribution Date and any Class
of Class A, Class M and Class B Certificates, the excess of (i) Applied Realized
Loss Amounts allocated to such Class over (ii) the sum of all distributions to
such Class in reduction of such Applied Realized Loss Amounts on all previous
Distribution Dates. Any amounts distributed to a Class of Certificates in
respect of any Unpaid Realized Loss Amount will not be applied to reduce the
Current Principal Amount of such Class.

 

 

 

40

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS;

ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01    Conveyance of Mortgage Loans to Trustee. (a) The Depositor,
concurrently with the execution and delivery of this Agreement, sells, transfers
and assigns to the Trust without recourse all its right, title and interest in
and to (i) the Mortgage Loans identified in the Mortgage Loan Schedule,
including all interest due and principal received with respect to the Mortgage
Loans after the Cut-off Date but excluding any payments of interest due on or
prior to the Cut-off Date; (ii) such assets as shall from time to time be
credited or are required by the terms of this Agreement to be credited to the
Custodial Account, (iii) such assets relating to the Mortgage Loans as from time
to time may be held by the Trustee in the Distribution Account, (iv) such assets
relating to the Mortgage Loans as from time to time may be held by the Trustee
in the Final Maturity Reserve Account, (v) any REO Property, (vi) the Required
Insurance Policies and any amounts paid or payable by the insurer under any
Insurance Policy (to the extent the mortgagee has a claim thereto), (vii) the
Mortgage Loan Purchase Agreement to the extent provided in Section 2.03(a),
(viii) such assets as shall from time to time be credited or are required by the
terms of this Agreement to be credited to any of the Accounts and (ix) any
proceeds of the foregoing. Although it is the intent of the parties to this
Agreement that the conveyance of the Depositor’s right, title and interest in
and to the Mortgage Loans and other assets in the Trust Fund pursuant to this
Agreement shall constitute a purchase and sale and not a loan, in the event that
such conveyance is deemed to be a loan, it is the intent of the parties to this
Agreement that the Depositor shall be deemed to have granted to the Trustee a
first priority perfected security interest in all of the Depositor’s right,
title and interest in, to and under the Mortgage Loans and other assets in the
Trust Fund, and that this Agreement shall constitute a security agreement under
applicable law.

(b)          In connection with the above transfer and assignment, the Sponsor
hereby deposits with the Trustee or the Custodian, as its agent, with respect to
each Mortgage Loan:

(i)           the original Mortgage Note, endorsed without recourse (A) to the
order of the Trustee or (B) in the case of a Mortgage Loan registered on the
MERS system, in blank, and in each case showing an unbroken chain of
endorsements from the originator thereof to the Person endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage
Note,

(ii)          the original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (w) in the proviso below applies, shall be in recordable form),

(iii)        unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to “Wells Fargo Bank,
National Association, as Trustee”, with evidence of recording with respect to
each Mortgage Loan in the name of the Trustee thereon (or if clause (w) in the
proviso below applies or for Mortgage Loans with respect

 

 

41

 

 


--------------------------------------------------------------------------------



 

to which the related Mortgaged Property is located in a state other than
Maryland, Tennessee, South Carolina, Mississippi and Florida, or an Opinion of
Counsel has been provided as set forth in this Section 2.01(b), shall be in
recordable form),

(iv)         all intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Depositor with evidence of
recording thereon,

(v)          the original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any,

(vi)         the original policy of title insurance or mortgagee’s certificate
of title insurance or commitment or binder for title insurance, and

(vii)         originals of all modification agreements, if applicable and
available.

provided, however, that in lieu of the foregoing, the Depositor may deliver the
following documents, under the circumstances set forth below: (w) in lieu of the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Depositor in time to permit their delivery as specified
above, the Depositor may deliver a true copy thereof with a certification by the
Depositor, on the face of such copy, substantially as follows: “Certified to be
a true and correct copy of the original, which has been transmitted for
recording” (x) in lieu of the Security Instrument, assignment to the Trustee or
intervening assignments thereof, if the applicable jurisdiction retains the
originals of such documents (as evidenced by a certification from the Depositor
to such effect) the Depositor may deliver photocopies of such documents
containing an original certification by the judicial or other governmental
authority of the jurisdiction where such documents were recorded; and (y) the
Depositor shall not be required to deliver intervening assignments or Mortgage
Note endorsements between the Sponsor and the Depositor, and between the
Depositor and the Trustee; and provided, further, however, that in the case of
Mortgage Loans which have been prepaid in full after the Cut-off Date and prior
to the Closing Date, the Depositor, in lieu of delivering the above documents,
may deliver to the Trustee or the Custodian, as its agent, a certification to
such effect and shall deposit all amounts paid in respect of such Mortgage Loans
in the Custodial Account on the Closing Date. The Depositor shall deliver such
original documents (including any original documents as to which certified
copies had previously been delivered) to the Trustee or the Custodian, as its
agent, promptly after they are received. The Depositor shall cause the Sponsor,
at its expense, to cause each assignment of the Security Instrument to the
Trustee to be recorded not later than 180 days after the Closing Date, unless
(a) such recordation is not required by the Rating Agencies or an Opinion of
Counsel addressed to the Trustee has been provided to the Trustee (with a copy
to the Custodian) which states that recordation of such Security Instrument is
not required to protect the interests of the Certificateholders in the related
Mortgage Loans or (b) MERS is identified on the Mortgage or on a properly
recorded assignment of the Mortgage as the mortgagee of record solely as nominee
for the Sponsor and its successor and assigns; provided, however, that each
assignment shall be submitted for recording by the Sponsor in the manner
described above, at no expense to the Trust or the Trustee or the Custodian, as
its agent, upon the earliest to occur of:

 

 

42

 

 


--------------------------------------------------------------------------------



 

(i) reasonable direction by the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 25% of the Trust, (ii) the
occurrence of an Event of Default, (iii) the occurrence of a bankruptcy,
insolvency or foreclosure relating to the Sponsor and (iv) the occurrence of a
servicing transfer as described in Section 8.02 hereof. Notwithstanding the
foregoing, if the Sponsor fails to pay the cost of recording the assignments,
such expense will be paid by the Trustee and the Trustee shall be reimbursed for
such expenses by the Trust in accordance with Section 9.05.

Section 2.02      Acceptance of Mortgage Loans by Trustee. (a) The Trustee (on
behalf of the Trust) acknowledges the sale, transfer and assignment of the Trust
Fund to it by the Depositor and receipt of, subject to further review and the
exceptions which may be noted pursuant to the procedures described below, and
declares that it holds, the documents (or certified copies thereof) delivered to
it or the Custodian, as its agent, pursuant to Section 2.01, and declares that
it will continue to hold those documents and any amendments, replacements or
supplements thereto and all other assets of the Trust Fund delivered to it as
Trustee in trust for the use and benefit of all present and future Holders of
the Certificates. On the Closing Date, with respect to the Mortgage Loans, the
Custodian shall acknowledge with respect to each Mortgage Loan by delivery to
the Depositor and the Trustee of an Initial Certification receipt of the
Mortgage File, but without review of such Mortgage File, except to the extent
necessary to confirm that such Mortgage File contains the related Mortgage Note
or lost note affidavit. No later than 90 days after the Closing Date (or with
respect to any Substitute Mortgage Loan, within five Business Days after the
receipt by the Trustee or Custodian thereof), the Trustee agrees, for the
benefit of the Certificateholders, to review or cause to be reviewed by the
Custodian on its behalf (under the Custodial Agreement), each Mortgage File
delivered to it and to execute and deliver, or cause to be executed and
delivered, to the Depositor and the Trustee an Interim Certification. In
conducting such review, the Trustee or Custodian will ascertain whether all
required documents have been executed and received, and based on the Mortgage
Loan Schedule, whether those documents relate, determined on the basis of the
Mortgagor name, original principal balance and loan number, to the Mortgage
Loans it has received, as identified in the Mortgage Loan Schedule. In
performing any such review, the Trustee or the Custodian, as its agent, may
conclusively rely on the purported due execution and genuineness of any such
document and on the purported genuineness of any signature thereon. If the
Trustee or the Custodian, as its agent, finds any document constituting part of
the Mortgage File has not been executed or received, or to be unrelated,
determined on the basis of the Mortgagor name, original principal balance and
loan number, to the Mortgage Loans identified in Exhibit B, or to appear
defective on its face (a “Material Defect”), the Trustee or the Custodian, as
its agent, shall promptly notify the Sponsor. In accordance with the Mortgage
Loan Purchase Agreement the Sponsor shall correct or cure any such defect within
ninety (90) days from the date of notice from the Trustee or the Custodian, as
its agent, of the defect and if the Sponsor fails to correct or cure the defect
within such period, and such defect materially and adversely affects the
interests of the Certificateholders in the related Mortgage Loan, the Trustee or
the Custodian, as its agent, shall enforce the Sponsor’s obligation pursuant to
the Mortgage Loan Purchase Agreement within 90 days from the Trustee’s or the
Custodian’s notification, to purchase such Mortgage Loan at the Repurchase
Price; provided that, if such defect would cause the Mortgage Loan to be other
than a “qualified mortgage” as defined in Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9),
without reliance on the provisions of Treasury Regulation Section 1.860G-2(a)(3)
or Treasury Regulation Section 1.860G-2(f)(2) or

 

 

43

 

 


--------------------------------------------------------------------------------



 

any other provision that would allow a Mortgage Loan to be treated as a
"qualified mortgage" notwithstanding its failure to meet the requirements of
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any such cure or repurchase
must occur within 90 days from the date such breach was discovered; provided,
however, that if such defect relates solely to the inability of the Sponsor to
deliver the original Security Instrument or intervening assignments thereof, or
a certified copy because the originals of such documents, or a certified copy
have not been returned by the applicable jurisdiction, the Sponsor shall not be
required to purchase such Mortgage Loan if the Sponsor delivers such original
documents or certified copy promptly upon receipt, but in no event later than
360 days after the Closing Date. The foregoing repurchase obligation shall not
apply in the event that the Sponsor cannot deliver such original or copy of any
document submitted for recording to the appropriate recording office in the
applicable jurisdiction because such document has not been returned by such
office; provided that the Sponsor shall instead deliver a recording receipt of
such recording office or, if such receipt is not available, a certificate
confirming that such documents have been accepted for recording, and delivery to
the Trustee or the Custodian, as its agent, shall be effected by the Sponsor
within thirty days of its receipt of the original recorded document.

(b)          No later than 180 days after the Closing Date (or with respect to
any Substitute Mortgage Loan, within five Business Days after the receipt by the
Trustee or the Custodian thereof), the Trustee or the Custodian, as its agent,
will review, for the benefit of the Certificateholders, the Mortgage Files
delivered to it and will execute and deliver or cause to be executed and
delivered to the Depositor and the Trustee a Final Certification. In conducting
such review, the Trustee or the Custodian, as its agent, will ascertain whether
an original of each document required to be recorded has been returned from the
recording office with evidence of recording thereon or a certified copy has been
obtained from the recording office. If the Trustee or the Custodian, as its
agent, finds a Material Defect, the Trustee or the Custodian, as its agent,
shall promptly notify the Sponsor (provided, however, that with respect to those
documents described in Sections 2.01(b)(iv), (v) and (vii), the Trustee’s and
Custodian’s obligations shall extend only to the documents actually delivered to
the Trustee or the Custodian pursuant to such Sections). In accordance with the
Mortgage Loan Purchase Agreement, the Sponsor shall correct or cure any such
defect within 90 days from the date of notice from the Trustee or the Custodian,
as its agent, of the Material Defect and if the Sponsor is unable to cure such
defect within such period, and if such defect materially and adversely affects
the interests of the Certificateholders in the related Mortgage Loan, the
Trustee shall enforce the Sponsor’s obligation under the Mortgage Loan Purchase
Agreement to provide a Substitute Mortgage Loan (if within two years of the
Closing Date) or purchase such Mortgage Loan at the Repurchase Price; provided,
however, that if such defect would cause the Mortgage Loan to be other than a
“qualified mortgage” as defined in Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9),
without reliance on the provisions of Treasury Regulation Section 1.860G-2(a)(3)
or Treasury Regulation Section 1.860G-2(f)(2) or any other provision that would
allow a Mortgage Loan to be treated as a "qualified mortgage" notwithstanding
its failure to meet the requirements of Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any
such cure, repurchase or substitution must occur within 90 days from the date
such breach was discovered; provided, further, that if such defect relates
solely to the inability of the Sponsor to deliver the original Security
Instrument or intervening assignments thereof, or a certified copy, because the

 

 

44

 


--------------------------------------------------------------------------------



 

 

originals of such documents or a certified copy, have not been returned by the
applicable jurisdiction, the Sponsor shall not be required to purchase such
Mortgage Loan, if the Sponsor delivers such original documents or certified copy
promptly upon receipt, but in no event later than 360 days after the Closing
Date. The foregoing repurchase obligation shall not apply in the event that the
Sponsor cannot deliver such original or copy of any document submitted for
recording to the appropriate recording office in the applicable jurisdiction
because such document has not been returned by such office; provided that the
Sponsor shall instead deliver a recording receipt of such recording office or,
if such receipt is not available, a certificate confirming that such documents
have been accepted for recording, and delivery to the Trustee or the Custodian,
as its agent, shall be effected by the Sponsor within thirty days of its receipt
of the original recorded document.

(c)          In the event that a Mortgage Loan is purchased by the Sponsor in
accordance with Sections 2.02(a) or (b) above, the Sponsor shall remit to the
Servicer the Repurchase Price for deposit in the Custodial Account and the
Sponsor shall provide to the Trustee written notification detailing the
components of the Repurchase Price. Upon deposit of the Repurchase Price in the
Custodial Account, the Depositor shall notify the Trustee and the Custodian, as
agent of the Trustee (upon receipt of a Request for Release in the form of
Exhibit D attached hereto with respect to such Mortgage Loan), shall release to
the Sponsor the related Mortgage File and the Trustee shall execute and deliver
all instruments of transfer or assignment, without recourse, representation or
warranty, furnished to it by the Sponsor, as are necessary to vest in the
Sponsor title to and rights under the Mortgage Loan. Such purchase shall be
deemed to have occurred on the date on which the Repurchase Price in available
funds is received by the Trustee. The Servicer shall amend the Mortgage Loan
Schedule, which was previously delivered to it by the Depositor in a form agreed
to between the Depositor and the Servicer, to reflect such repurchase and shall
promptly notify the Trustee of such amendment and the Trustee shall promptly
notify the Rating Agencies and the Servicer of such amendment. The obligation of
the Sponsor to repurchase any Mortgage Loan as to which such a defect in a
constituent document exists shall be the sole remedy respecting such defect
available to the Certificateholders or to the Trustee on their behalf.

Section 2.03     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The Depositor hereby assigns to the Trustee, on behalf of Trust for the
benefit of the Certificateholders, all of its right, title and interest in the
Mortgage Loan Purchase Agreement. The obligations of the Sponsor to substitute
or repurchase, as applicable, a Mortgage Loan shall be the Trustee’s and the
Certificateholders’ sole remedy for any breach thereof. At the request of the
Trustee, the Depositor shall take such actions as may be necessary to enforce
the above right, title and interest on behalf of the Trust and the
Certificateholders or shall execute such further documents as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

(b)          If the Depositor, the Servicer or the Trustee discovers a breach of
any of the representations and warranties set forth in the Mortgage Loan
Purchase Agreement, which breach materially and adversely affects the value of
the interests of Certificateholders or the Trustee in the related Mortgage Loan,
the party discovering the breach shall give prompt written notice of the breach
to the other parties. The Sponsor, within 90 days of its discovery or receipt of
notice that such breach has occurred (whichever occurs earlier), shall cure the

 

 

45

 

 


--------------------------------------------------------------------------------



 

breach in all material respects or, subject to the Mortgage Loan Purchase
Agreement or Section 2.04 of this Agreement, as applicable, shall purchase the
Mortgage Loan or any property acquired with respect thereto from the Trust;
provided, however, that if there is a breach of any representation set forth in
the Mortgage Loan Purchase Agreement or Section 2.04 of this Agreement, as
applicable, and the Mortgage Loan or the related property acquired with respect
thereto has been sold, then the Sponsor shall pay, in lieu of the Repurchase
Price, any excess of the Repurchase Price over the Net Liquidation Proceeds
received upon such sale. If the Net Liquidation Proceeds exceed the Repurchase
Price, any excess shall be paid to the Sponsor to the extent not required by law
to be paid to the borrower. Any such purchase by the Sponsor shall be made by
providing an amount equal to the Repurchase Price to the Servicer for deposit in
the Custodial Account and written notification detailing the components of such
Repurchase Price. The Depositor shall notify the Trustee and submit to the
Trustee or the Custodian, as its agent, a Request for Release, and the Trustee
shall release, or the Trustee shall cause the Custodian to release, to the
Sponsor the related Mortgage File and the Trustee shall execute and deliver all
instruments of transfer or assignment furnished to it by the Sponsor, without
recourse, representation or warranty as are necessary to vest in the Sponsor
title to and rights under the Mortgage Loan or any property acquired with
respect thereto. Such purchase shall be deemed to have occurred on the date on
which the Repurchase Price in available funds is received by the Trustee. The
Trustee shall amend the Mortgage Loan Schedule to reflect such repurchase and
shall promptly notify the Rating Agencies of such amendment. Enforcement of the
obligation of the Sponsor to purchase (or substitute a Substitute Mortgage Loan
for) any Mortgage Loan or any property acquired with respect thereto (or pay the
Repurchase Price as set forth in the above proviso) as to which a breach has
occurred and is continuing shall constitute the sole remedy respecting such
breach available to the Certificateholders or the Trustee on their behalf.

Section 2.04      Substitution of Mortgage Loans. Notwithstanding anything to
the contrary in this Agreement, in lieu of purchasing a Mortgage Loan pursuant
to the Mortgage Loan Purchase Agreement or Sections 2.02 or 2.03 of this
Agreement, the Sponsor may, no later than the date by which such purchase by the
Sponsor would otherwise be required, tender to the Trustee (on behalf of the
Trust) a Substitute Mortgage Loan accompanied by a certificate of an authorized
officer of the Sponsor that such Substitute Mortgage Loan conforms to the
requirements set forth in the definition of “Substitute Mortgage Loan” in the
Mortgage Loan Purchase Agreement or this Agreement, as applicable; provided,
however, that substitution pursuant to the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement, as applicable, in lieu of purchase shall not be
permitted after the termination of the two-year period beginning on the Startup
Day; provided, further, that if the breach would cause the Mortgage Loan to be
other than a “qualified mortgage” as defined in Section 860G(a)(3)(A) of the
Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and
(9), without reliance on the provisions of Treasury Regulation Section
1.860G-2(a)(3) or Treasury Regulation Section 1.860G-2(f)(2) or any other
provision that would allow a Mortgage Loan to be treated as a "qualified
mortgage" notwithstanding its failure to meet the requirements of Section
860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2),
(4), (5), (6), (7) and (9), any such cure or substitution must occur within 90
days from the date the breach was discovered. The Trustee or the Custodian, as
its agent, shall examine the Mortgage File for any Substitute Mortgage Loan in
the manner set forth in Section 2.02(a) and the Trustee or the Custodian, as its
agent, shall notify the Sponsor, in writing, within five Business Days after
receipt, whether or not the documents

 

 

46

 

 


--------------------------------------------------------------------------------



 

relating to the Substitute Mortgage Loan satisfy the requirements of the fourth
sentence of Section 2.02(a). Within two Business Days after such notification,
the Sponsor shall provide to the Trustee for deposit in the Distribution Account
the amount, if any, by which the Outstanding Principal Balance as of the next
preceding Due Date of the Mortgage Loan for which substitution is being made,
after giving effect to the Scheduled Principal due on such date, exceeds the
Outstanding Principal Balance as of such date of the Substitute Mortgage Loan,
after giving effect to Scheduled Principal due on such date, which amount shall
be treated for the purposes of this Agreement as if it were the payment by the
Sponsor of the Repurchase Price for the purchase of a Mortgage Loan by the
Sponsor. After such notification to the Sponsor and, if any such excess exists,
upon receipt of such deposit, the Trustee shall accept such Substitute Mortgage
Loan which shall thereafter be deemed to be a Mortgage Loan hereunder. In the
event of such a substitution, accrued interest on the Substitute Mortgage Loan
for the month in which the substitution occurs and any Principal Prepayments
made thereon during such month shall be the property of the Trust Fund and
accrued interest for such month on the Mortgage Loan for which the substitution
is made and any Principal Prepayments made thereon during such month shall be
the property of the Sponsor. The Scheduled Principal on a Substitute Mortgage
Loan due on the Due Date in the month of substitution shall be the property of
the Sponsor and the Scheduled Principal on the Mortgage Loan for which the
substitution is made due on such Due Date shall be the property of the Trust
Fund. Upon acceptance of the Substitute Mortgage Loan (and delivery to the
Trustee or the Custodian as agent of the Trustee, as applicable, of a Request
for Release for such Mortgage Loan), the Trustee or the Custodian, as agent for
the Trustee, shall release to the Sponsor the related Mortgage File related to
any Mortgage Loan released pursuant to the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement, as applicable, and shall execute and deliver all
instruments of transfer or assignment, without recourse, representation or
warranty in form as provided to it as are necessary to vest in the Sponsor title
to and rights under any Mortgage Loan released pursuant to the Mortgage Loan
Purchase Agreement or Section 2.04 of this Agreement, as applicable. The Sponsor
shall deliver the documents related to the Substitute Mortgage Loan in
accordance with the provisions of the Mortgage Loan Purchase Agreement or
Sections 2.01(b) and 2.02(b) of this Agreement, as applicable, with the date of
acceptance of the Substitute Mortgage Loan deemed to be the Closing Date for
purposes of the time periods set forth in those Sections. The representations
and warranties set forth in the Mortgage Loan Purchase Agreement shall be deemed
to have been made by the Sponsor with respect to each Substitute Mortgage Loan
as of the date of acceptance of such Mortgage Loan by the Trustee (on behalf of
the Trust). The Servicer shall amend the Mortgage Loan Schedule to reflect such
substitution and shall provide a copy of such amended Mortgage Loan Schedule to
the Trustee, who shall then deliver such amended Mortgage Loan Schedule to the
Rating Agencies.

Section 2.05  Issuance of Certificates.

(a)          The Trustee acknowledges the assignment to it (on behalf of the
Trust) of the Mortgage Loans and the other assets comprising the Trust Fund and,
concurrently therewith, has signed, and countersigned and delivered to the
Depositor, in exchange therefor, Certificates in such authorized denominations
representing such Fractional Undivided Interests as the Depositor has requested.
The Trustee agrees that it will hold the Mortgage Loans and such other assets as
may from time to time be delivered to it segregated on the books of the Trustee
in trust for the benefit of the Certificateholders.

 

 

 

47

 

 


--------------------------------------------------------------------------------



 

 

(b)          The Depositor, concurrently with the execution and delivery hereof,
does hereby transfer, assign, set over and otherwise convey in trust to the
Trustee without recourse all the right, title and interest of the Depositor in
and to (i) the REMIC I Regular Interests, and the other assets of REMIC II, for
the benefit of the holders of the REMIC II Interests, and (ii) REMIC II Regular
Interests B-IO-I and B-IO-P, and the other assets of REMIC III, for the benefit
of the holders of the REMIC III Interests. The Trustee acknowledges receipt of
the REMIC I Regular Interests and REMIC II Regular Interests B-IO-I and B-IO-P
(each of which are uncertificated) and the other assets of REMIC II and REMIC
III and declares that it holds and will hold the same in trust for the exclusive
use and benefit of the holders of the REMIC II Interests and REMIC III
Interests, as applicable.

Section 2.06      Representations and Warranties Concerning the Depositor. The
Depositor hereby represents and warrants to the Servicer and the Trustee as
follows:

(a)          the Depositor is duly organized and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware and has full power and authority necessary to own or hold its
properties and to conduct its business as now conducted by it and to enter into
and perform its obligations under this Agreement;

(b)          the Depositor has the full power and authority to execute, deliver
and perform, and to enter into and consummate the transactions contemplated by,
this Agreement and has duly authorized, by all necessary corporate action on its
part, the execution, delivery and performance of this Agreement, and this
Agreement, assuming the due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of the
Depositor, enforceable against the Depositor in accordance with its terms,
subject, as to enforceability, to (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and (ii)
general principles of equity, regardless of whether enforcement is sought in a
proceeding in equity or at law;

(c)          the execution and delivery of this Agreement by the Depositor, the
consummation of the transactions contemplated by this Agreement, and the
fulfillment of or compliance with the terms hereof are in the ordinary course of
business of the Depositor and will not (A) result in a material breach of any
term or provision of the certificate of formation or limited liability company
agreement of the Depositor or (B) conflict with, result in a breach, violation
or acceleration of, or result in a default under, the terms of any other
material agreement or instrument to which the Depositor is a party or by which
it may be bound or (C) constitute a violation of any statute, order or
regulation applicable to the Depositor of any court, regulatory body,
administrative agency or governmental body having jurisdiction over the
Depositor; and the Depositor is not in breach or violation of any indenture or
other agreement or instrument, or in violation of any statute, order or
regulation of any court, regulatory body, administrative agency or governmental
body having jurisdiction over it, which breach or violation may materially
impair the Depositor’s ability to perform or meet any of its obligations under
this Agreement;

(d)          no litigation is pending, or, to the best of the Depositor’s
knowledge, threatened, against the Depositor that would materially and adversely
affect the execution,

 

 

48

 

 


--------------------------------------------------------------------------------



 

delivery or enforceability of this Agreement or the ability of the Depositor to
perform its obligations under this Agreement in accordance with the terms
hereof;

(e)          no consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Depositor of, or compliance by the Depositor with, this
Agreement or the consummation of the transactions contemplated hereby, or if any
such consent, approval, authorization or order is required, the Depositor has
obtained the same; and

(f)           immediately prior to the transfer and assignment to the Trustee,
each Mortgage Note and each Mortgage were not subject to an assignment or
pledge, and the Depositor had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell such Mortgage Loan to the
Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest.

Section 2.07.      Reserved.

Section 2.08.      Purposes and Powers of the Trust.

The purpose of the common law trust, as created hereunder, is to engage in the
following activities:

(a)          acquire and hold the Mortgage Loans and the other assets of the
Trust Fund and the proceeds therefrom;

(b)          to issue the Certificates sold to the Depositor in exchange for the
Mortgage Loans;

(c)          to make payments on the Certificates;

(d)          to engage in those activities that are necessary, suitable or
convenient to accomplish the foregoing or are incidental thereto or connected
therewith; and

(e)          subject to compliance with this Agreement, to engage in such other
activities as may be required in connection with conservation of the Trust Fund
and the making of distributions to the Certificateholders.

The Trust is hereby authorized to engage in the foregoing activities. The
Trustee shall not cause the Trust to engage in any activity other than in
connection with the foregoing or other than as required or authorized by the
terms of this Agreement while any Certificate is outstanding, and this Section
2.08 may not be amended, without the consent of the Certificateholders
evidencing 51% or more of the aggregate voting rights of the Certificates.

 

 

 

49

 

 


--------------------------------------------------------------------------------



 

 



ARTICLE III

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01      Servicer to Act as Servicer. The Servicer shall service and
administer the Mortgage Loans in accordance with this Agreement and with
Accepted Servicing Practices and shall have full power and authority, acting
alone, to do or cause to be done any and all things in connection with such
servicing and administration which the Servicer may deem necessary or desirable
and consistent with the terms of this Agreement and with Accepted Servicing
Practices and shall exercise the same care that it customarily employs for its
own account. In addition, the Servicer shall furnish information regarding the
borrower credit files related to such Mortgage Loan to credit reporting agencies
in compliance with the provisions of the Fair Credit Reporting Act and the
applicable implementing regulations. Except as set forth in this Agreement, the
Servicer shall service the Mortgage Loans in accordance with Accepted Servicing
Practices in compliance with the servicing provisions of the Fannie Mae Guide,
which include, but are not limited to, provisions regarding the liquidation of
Mortgage Loans, the collection of Mortgage Loan payments, the payment of taxes,
insurance and other charges, the maintenance of hazard insurance with a
Qualified Insurer, the maintenance of fidelity bond and errors and omissions
insurance, inspections, the restoration of Mortgaged Property, the maintenance
of Primary Mortgage Insurance Policies, insurance claims, and title insurance,
management of REO Property, permitted withdrawals with respect to REO Property,
liquidation reports, and reports of foreclosures and abandonments of Mortgaged
Property, the transfer of Mortgaged Property, the release of Mortgage Loan
Documents, annual statements, and examination of records and facilities. In the
event of any conflict, inconsistency or discrepancy between any of the servicing
provisions of this Agreement and any of the servicing provisions of the Fannie
Mae Guide, the provisions of this Agreement shall control and be binding upon
the Depositor and the Servicer.

In instances in which a Mortgage Loan is in default or if default is reasonably
foreseeable, the Servicer may engage, either directly or through Subservicers,
in a wide variety of loss mitigation practices including waivers, modifications,
payment forbearances, partial forgiveness, entering into repayment schedule
arrangements, and capitalization of arrearages rather than proceeding with
foreclosure or repossession, if applicable. In making that determination, the
estimated Realized Loss that might result if the loan were liquidated would be
taken into account. In addition, if the Mortgage Loan is not in default or if
default is not reasonably foreseeable, the Servicer may modify the Mortgage Loan
only to the extent set forth herein; provided that, such modification will not
result in the imposition of taxes on any REMIC or otherwise adversely affect the
REMIC status of the trust. Any modified Mortgage Loan may remain in the Trust,
and the reduction in collections resulting from a modification may result in
reduced distributions of interest or principal on, or may extend the final
maturity of, one or more Classes of Certificates.

 

The Servicer shall provide to each Mortgagor of a Mortgage Loan all payment
options listed in the related Mortgage Note that are available to such Mortgagor
with respect to such payment, notwithstanding any provision in the related
Mortgage Note that explicitly states or implies that providing such options is
optional for the servicer of such Mortgage Loan or the owner or holder of the
related Mortgage Note.

 

 

 

50

 

 


--------------------------------------------------------------------------------



 

 

Notwithstanding the foregoing, the Servicer shall not permit any modification
with respect to any Mortgage Loan that would both constitute a sale or exchange
of such Mortgage Loan within the meaning of Section 1001 of the Code and any
proposed, temporary or final regulations promulgated thereunder (other than in
connection with a proposed conveyance or assumption of such Mortgage Loan that
is treated as a Principal Prepayment in Full) and cause any REMIC formed under
this Agreement to fail to qualify as a REMIC under the Code. Upon request, the
Trustee shall furnish the Servicer with any powers of attorney, in substantially
the form attached hereto as Exhibit I, and other documents in form as provided
to it necessary or appropriate to enable the Servicer to service and administer
the related Mortgage Loans and REO Property.

The Trustee shall provide access to the records and documentation in possession
of the Trustee regarding the related Mortgage Loans and REO Property and the
servicing thereof to the Certificateholders, the FDIC, and the supervisory
agents and examiners of the FDIC, such access being afforded only upon
reasonable prior written request and during normal business hours at the office
of the Trustee; provided, however, that, unless otherwise required by law, the
Trustee shall not be required to provide access to such records and
documentation if the provision thereof would violate the legal right to privacy
of any Mortgagor. The Trustee shall allow representatives of the above entities
to photocopy any of the records and documentation and shall provide equipment
for that purpose at a charge that covers the Trustee’s actual costs.

The Trustee shall execute and deliver to the Servicer any court pleadings,
requests for trustee’s sale or other documents prepared by the Servicer as
necessary or desirable to (i) the foreclosure or trustee’s sale with respect to
a Mortgaged Property; (ii) any legal action brought to obtain judgment against
any Mortgagor on the Mortgage Note or Security Instrument; (iii) obtain a
deficiency judgment against the Mortgagor; or (iv) enforce any other rights or
remedies provided by the Mortgage Note or Security Instrument or otherwise
available at law or equity.

The Servicer shall not waive any Prepayment Charge unless: (i) the
enforceability thereof shall have been limited by bankruptcy, insolvency,
moratorium, receivership and other similar laws relating to creditors’ rights
generally, (ii) the enforcement thereof is illegal, or any local, state or
federal agency has threatened legal action if the prepayment penalty is
enforced, (iii) the mortgage debt has been accelerated in connection with a
foreclosure or other involuntary payment or (iv) such waiver is standard and
customary in servicing similar Mortgage Loans and relates to a default or a
reasonably foreseeable default and would, in the reasonable judgment of the
Servicer, maximize recovery of total proceeds taking into account the value of
such Prepayment Charge and the related Mortgage Loan. If a Prepayment Charge is
waived, but does not meet the standards described above, then the Servicer is
required to pay the amount of such waived Prepayment Charge by remitting such
amount to the Depositor by the Distribution Account Deposit Date.

Section 3.02      REMIC-Related Covenants. For as long as each 2006-AR1 REMIC
shall exist, the Trustee shall act in accordance herewith to assure continuing
treatment of such 2006-AR1 REMIC as a REMIC, and the Trustee shall comply with
any directions of the Depositor or the Servicer to assure such continuing
treatment. In particular, the Trustee shall not (a) sell or permit the sale of
all or any portion of the Mortgage Loans or of any investment of deposits in an
Account unless such sale is as a result of a repurchase of the Mortgage Loans
pursuant to this

 

 

51

 

 


--------------------------------------------------------------------------------



 

Agreement or the Trustee has received a REMIC Opinion addressed to the Trustee
prepared at the expense of the Trust Fund; and (b) other than with respect to a
substitution pursuant to the Mortgage Loan Purchase Agreement or Section 2.04 of
this Agreement, as applicable, accept any contribution to any 2006-AR1 REMIC
after the Startup Day without receipt of a REMIC Opinion addressed to the
Trustee.

Section 3.03     Monitoring of Subservicers. (a) The Servicer shall perform all
of its servicing responsibilities hereunder or may cause a subservicer to
perform any such servicing responsibilities on its behalf, but the use by the
Servicer of a subservicer shall not release the Servicer from any of its
obligations hereunder and the Servicer shall remain responsible hereunder for
all acts and omissions of each subservicer as fully as if such acts and
omissions were those of the Servicer. Any such subservicer must be a Fannie Mae
approved seller/servicer or a Freddie Mac seller/servicer in good standing and
no event shall have occurred, including but not limited to, a change in
insurance coverage, which would make it unable to comply with the eligibility
requirements for lenders imposed by Fannie Mae or for seller/servicers by
Freddie Mac, or which would require notification to Fannie Mae or Freddie Mac.
The Servicer shall pay all fees and expenses of each subservicer from its own
funds, and a subservicer's fee shall not exceed the Servicing Fee.

(b) At the cost and expense of the Servicer, without any right of reimbursement
from the Custodial Account, the Servicer shall be entitled to terminate the
rights and responsibilities of a subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph, provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer's option, from electing to service the related Mortgage Loans itself.
In the event that the Servicer's responsibilities and duties under this
Agreement are terminated pursuant to Section 7.07, 8.01 or 10.01, and if
requested to do so by the Depositor, the Servicer shall at its own cost and
expense terminate the rights and responsibilities of each subservicer effective
as of the date of termination of the Servicer. The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and
responsibilities of each subservicer from the Servicer's own funds without
reimbursement from the Depositor.

(c)Notwithstanding any of the provisions of this Agreement relating to
agreements or arrangements between the Servicer and a subservicer or any
reference herein to actions taken through a subservicer or otherwise, the
Servicer shall not be relieved of its obligations to the Depositor and shall be
obligated to the same extent and under the same terms and conditions as if it
alone were servicing and administering the Mortgage Loans. The Servicer shall be
entitled to enter into an agreement with a subservicer for indemnification of
the Servicer by the subservicer and nothing contained in this Agreement shall be
deemed to limit or modify such indemnification.

 

(d)Any subservicing agreement and any other transactions or services relating to
the Mortgage Loans involving a subservicer shall be deemed to be between such
subservicer and Servicer alone, and the Depositor shall have no obligations,
duties or liabilities with respect to such Subservicer including no obligation,
duty or liability of Depositor to pay such subservicer's fees and expenses. For
purposes of distributions and advances by the Servicer pursuant to this

 

 

52

 

 


--------------------------------------------------------------------------------



 

Agreement, the Servicer shall be deemed to have received a payment on a Mortgage
Loan when a subservicer has received such payment.

 

Section 3.04     Fidelity Bond. The Servicer, at its expense, shall maintain in
effect a blanket fidelity bond and an errors and omissions insurance policy,
affording coverage with respect to all directors, officers, employees and other
Persons acting on the Servicer’s behalf, and covering errors and omissions in
the performance of the Servicer’s obligations hereunder. The errors and
omissions insurance policy and the fidelity bond shall be in such form and
amount generally acceptable for entities serving as servicers.

Section 3.05      Power to Act; Procedures. The Servicer shall service the
Mortgage Loans and shall have full power and authority, subject to the REMIC
Provisions and the provisions of Article X hereof, to do any and all things that
it may deem necessary or desirable in connection with the servicing and
administration of the Mortgage Loans, including but not limited to the power and
authority (i) to execute and deliver, on behalf of the Certificateholders and
the Trustee, customary consents or waivers and other instruments and documents,
(ii) to consent to transfers of any Mortgaged Property and assumptions of the
Mortgage Notes and related Mortgages, (iii) to collect any Insurance Proceeds
and Liquidation Proceeds, and (iv) to effectuate foreclosure or other conversion
of the ownership of the Mortgaged Property securing any Mortgage Loan, in each
case, in accordance with the provisions of this Agreement, as applicable;
provided, however, that the Servicer shall not (and consistent with its
responsibilities under 3.03, shall not permit any subservicer to) knowingly or
intentionally take any action, or fail to take (or fail to cause to be taken)
any action reasonably within its control and the scope of duties more
specifically set forth herein, that, under the REMIC Provisions, if taken or not
taken, as the case may be, would cause any 2006-AR1 REMIC to fail to qualify as
a REMIC or result in the imposition of a tax upon the Trust Fund (including but
not limited to the tax on prohibited transactions as defined in
Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth
in Section 860G(d) of the Code) unless the Servicer has received an Opinion of
Counsel (but not at the expense of the Servicer) to the effect that the
contemplated action would not cause any 2006-AR1 REMIC to fail to qualify as a
REMIC or result in the imposition of a tax upon any 2006-AR1 REMIC. The Trustee
shall furnish the Servicer, upon written request from a Servicing Officer, with
any powers of attorney empowering the Servicer to execute and deliver
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and to foreclose upon or otherwise liquidate Mortgaged Property, and
to appeal, prosecute or defend in any court action relating to the Mortgage
Loans or the Mortgaged Property, in accordance with this Agreement, and the
Trustee shall execute and deliver such other documents, as the Servicer may
request, to enable the Servicer to service and administer the Mortgage Loans and
carry out its duties hereunder, in each case in accordance with Accepted
Servicing Practices (and the Trustee shall have no liability for misuse of any
such powers of attorney by the Servicer). If the Servicer or the Trustee has
been advised that it is likely that the laws of the state in which action is to
be taken prohibit such action if taken in the name of the Trustee or that the
Trustee would be adversely affected under the “doing business” or tax laws of
such state if such action is taken in its name, the Servicer shall join with the
Trustee in the appointment of a co-trustee pursuant to Section 9.11 hereof. In
the performance of its duties hereunder, the Servicer shall be an independent
contractor and shall not, except in those instances where it is taking action in
the name of the Trustee, be deemed to be the agent of the Trustee.

 

 

 

53

 

 


--------------------------------------------------------------------------------



 

 

Section 3.06     Due-on-Sale Clauses; Assumption Agreements.

(a)          When any Mortgaged Property is conveyed by a Mortgagor, the
Servicer or subservicer, to the extent it has knowledge of such conveyance,
shall enforce any due-on-sale clause contained in any Mortgage Note or Mortgage,
to the extent permitted under applicable law and governmental regulations, but
only to the extent that such enforcement will not adversely affect or jeopardize
coverage under any Primary Mortgage Insurance Policy. Notwithstanding the
foregoing, the Servicer is not required to exercise such rights with respect to
a Mortgage Loan if the Person to whom the related Mortgaged Property has been
conveyed or is proposed to be conveyed satisfies the terms and conditions
contained in the Mortgage Note and Mortgage related thereto and the consent of
the Mortgagee under such Mortgage Note or Mortgage is not otherwise so required
under such Mortgage Note or Mortgage as a condition to such transfer. In the
event that the Servicer is prohibited by law from enforcing any such due-on-sale
clause, or if coverage under any Primary Mortgage Insurance Policy would be
adversely affected, or if nonenforcement is otherwise permitted hereunder, the
Servicer is authorized, subject to Section 3.06(b), to take or enter into an
assumption and modification agreement from or with the person to whom such
property has been or is about to be conveyed, pursuant to which such person
becomes liable under the Mortgage Note and, unless prohibited by applicable
state law, the Mortgagor remains liable thereon, provided that the Mortgage Loan
shall continue to be covered (if so covered before the Servicer enters such
agreement) by the applicable Primary Mortgage Insurance Policy. The Servicer,
subject to Section 3.06(b), is also authorized with the prior approval of the
insurers under any Primary Mortgage Insurance Policy to enter into a
substitution of liability agreement with such Person, pursuant to which the
original Mortgagor is released from liability and such Person is substituted as
Mortgagor and becomes liable under the Mortgage Note. Notwithstanding the
foregoing, the Servicer shall not be deemed to be in default under this
Section by reason of any transfer or assumption which the Servicer reasonably
believes it is restricted by law from preventing, for any reason whatsoever.

(b)           Subject to the Servicer’s duty to enforce any due-on-sale clause
to the extent set forth in Section 3.06(a), in any case in which a Mortgaged
Property is to be conveyed to a Person by a Mortgagor, and such Person is to
enter into an assumption or modification agreement or supplement to the Mortgage
Note or Mortgage which requires the signature of the Trustee, or if an
instrument of release signed by the Trustee is required releasing the Mortgagor
from liability on the Mortgage Loan, the Servicer is authorized, subject to the
requirements of the sentence next following, to execute and deliver, on behalf
of the Trustee, the assumption agreement with the Person to whom the Mortgaged
Property is to be conveyed and such modification agreement or supplement to the
Mortgage Note or Mortgage or other instruments as are reasonable or necessary to
carry out the terms of the Mortgage Note or Mortgage or otherwise to comply with
any applicable laws regarding assumptions or the transfer of the Mortgaged
Property to such Person; provided, however, that in connection with any such
assumption, no material term of the Mortgage Note may be changed. Upon receipt
of appropriate instructions from the Servicer in accordance with the foregoing,
the Trustee shall execute any necessary instruments for such assumption or
substitution of liability delivered to it by the Servicer and as directed in
writing by the Servicer. Upon the closing of the transactions contemplated by
such documents, the Servicer shall cause the originals or true and correct
copies of the assumption agreement, the release (if any), or the modification or
supplement to the Mortgage Note or Mortgage to be delivered to the Trustee or
the Custodian and deposited with the Mortgage File for such Mortgage Loan. Any
fee

 

 

 

54

 

 

 

 

 


--------------------------------------------------------------------------------



collected by the Servicer or such related subservicer for entering into an
assumption or substitution of liability agreement will be retained by the
Servicer or such subservicer as additional servicing compensation.

Section 3.07     Release of Mortgage Files. (a) Upon becoming aware of the
payment in full of any Mortgage Loan, or the receipt by the Servicer of a
notification that payment in full has been escrowed in a manner customary for
such purposes for payment to Certificateholders on the next Distribution Date,
the Servicer will, (or if the Servicer does not, the Trustee may), promptly
furnish to the Custodian, on behalf of the Trustee, two copies of a
certification substantially in the form of Exhibit D hereto signed by a
Servicing Officer or in a mutually agreeable electronic format which will, in
lieu of a signature on its face, originate from a Servicing Officer (which
certification shall include a statement to the effect that all amounts received
in connection with such payment that are required to be deposited in the
Custodial Account maintained by the Servicer pursuant to Section 4.01 have been
or will be so deposited) and shall request that the Custodian, on behalf of the
Trustee, deliver to the Servicer the related Mortgage File. Upon receipt of such
certification and request, the Custodian, on behalf of the Trustee, shall
promptly release the related Mortgage File to the Servicer and the Trustee and
Custodian shall have no further responsibility with regard to such Mortgage
File. Upon any such payment in full, the Servicer is authorized, to give, as
agent for the Trustee, as the mortgagee under the Mortgage that secured the
Mortgage Loan, an instrument of satisfaction (or assignment of mortgage without
recourse) regarding the Mortgaged Property subject to the Mortgage, which
instrument of satisfaction or assignment, as the case may be, shall be delivered
to the Person or Persons entitled thereto against receipt therefor of such
payment, it being understood and agreed that no expenses incurred in connection
with such instrument of satisfaction or assignment, as the case may be, shall be
chargeable to the Custodial Account.

In the event the Servicer satisfies or releases a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage or should
it otherwise prejudice any right the Certificateholders or the Depositor may
have under the Mortgage Loan Documents, the Servicer, upon written demand by the
Depositor or the Trustee, shall remit within one Business Day the then
outstanding principal balance of the related Mortgage Loan by deposit thereof in
the Custodial Account.

(b)          From time to time and as appropriate for the servicing or
foreclosure of any Mortgage Loan, the Trustee shall execute such documents as
shall be prepared and furnished to the Trustee by the Servicer (in a form
reasonably acceptable to the Trustee) and as are necessary to the prosecution of
any such proceedings. The Custodian, on behalf of the Trustee, shall, upon the
request of the Servicer, and delivery to the Custodian, on behalf of the
Trustee, of two copies of a request for release signed by a Servicing Officer
substantially in the form of Exhibit D (or in a mutually agreeable electronic
format which will, in lieu of a signature on its face, originate from a
Servicing Officer), release the related Mortgage File held in its possession or
control to the Servicer. Such trust receipt shall obligate the Servicer to
return the Mortgage File to the Custodian on behalf of the Trustee, when the
need therefor by the Servicer no longer exists unless the Mortgage Loan shall be
liquidated, in which case, upon receipt of a certificate of a Servicing Officer
similar to that hereinabove specified, the Mortgage File shall be released by
the Custodian, on behalf of the Trustee or to the Servicer.

 

 

 

55

 

 


--------------------------------------------------------------------------------



 

 

Section 3.08      Documents, Records and Funds in Possession of Servicer To Be
Held for Trustee.

(a)          The Servicer shall transmit to the Trustee or Custodian such
documents and instruments coming into the possession of the Servicer from time
to time as are required by the terms hereof, to be delivered to the Trustee or
Custodian. Any funds received by the Servicer in respect of any Mortgage Loan or
which otherwise are collected by the Servicer as Liquidation Proceeds or
Insurance Proceeds in respect of any Mortgage Loan shall be held for the benefit
of the Trustee and the Certificateholders subject to the Servicer’s right to
retain or withdraw from the Custodial Account the Servicing Fee and other
amounts as provided in this Agreement. The Servicer shall provide access to
information and documentation regarding the Mortgage Loans to the Trustee, its
agents and accountants at any time upon reasonable request and during normal
business hours, and to Certificateholders that are savings and loan
associations, banks or insurance companies, the Office of Thrift Supervision,
the FDIC and the supervisory agents and examiners of such Office and Corporation
or examiners of any other federal or state banking or insurance regulatory
authority if so required by applicable regulations of the Office of Thrift
Supervision or other regulatory authority, such access to be afforded without
charge but only upon reasonable request in writing and during normal business
hours at the offices of the Servicer designated by it. In fulfilling such a
request the Servicer shall not be responsible for determining the sufficiency of
such information.

(b)          All Mortgage Files and funds collected or held by, or under the
control of, the Servicer, in respect of any Mortgage Loans, whether from the
collection of principal and interest payments or from Liquidation Proceeds or
Insurance Proceeds, shall be held by the Servicer for and on behalf of the
Trustee and the Certificateholders and shall be and remain the sole and
exclusive property of the Trust; provided, however, that the Servicer shall be
entitled to setoff against, and deduct from, any such funds any amounts that are
properly due and payable to the Servicer under this Agreement.

Section 3.09      Standard Hazard Insurance and Flood Insurance Policies.

(a)          The Servicer shall cause to be maintained for each Mortgage Loan
fire and hazard insurance with extended coverage as is customary in the area
where the Mortgaged Property is located in an amount which is equal to the
lesser of (i) the maximum insurable value of the improvements securing such
Mortgage Loan or (ii) the greater of (a) the outstanding principal balance of
the Mortgage Loan, and (b) the percentage such that the proceeds thereof shall
be sufficient to prevent the Mortgagor and/or the Mortgagee from becoming a
co-insurer. If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as being a special flood
hazard area that has federally-mandated flood insurance requirements, the
Servicer will cause to be maintained a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
with a generally acceptable insurance carrier, in an amount representing
coverage not less than the least of (i) the outstanding principal balance of the
Mortgage Loan, (ii) the maximum insurable value of the improvements securing
such Mortgage Loan or (iii) the maximum amount of insurance which is available
under the Flood Disaster Protection Act of 1973, as amended. The Servicer shall
also maintain on the REO

 

 

56

 

 


--------------------------------------------------------------------------------



 

Property, fire and hazard insurance with extended coverage in an amount which is
at least equal to the maximum insurable value of the improvements which are a
part of such property, liability insurance and, to the extent required and
available under the Flood Disaster Protection Act of 1973, as amended, flood
insurance in an amount as provided above. It is understood and agreed that no
other additional insurance need be required by the Servicer or the Mortgagor or
maintained on property acquired in respect of the Mortgage Loans, other than
pursuant to the Fannie Mae Guide or such applicable state or federal laws and
regulations as shall at any time be in force and as shall require such
additional insurance. All such policies shall be endorsed with standard
mortgagee clauses with loss payable to the Servicer and its successors and/or
assigns and shall provide for at least thirty days prior written notice of any
cancellation, reduction in the amount or material change in coverage to the
Servicer. The Servicer shall not interfere with the Mortgagor's freedom of
choice in selecting a insurance carrier or agent, provided, however, that the
Servicer shall not accept any such insurance policies from insurance companies
unless such companies currently reflect a General Policy Rating in Best's Key
Rating Guide currently acceptable to Fannie Mae and are licensed to do business
in the state wherein the property subject to the policy is located.

(b)          If the Servicer shall obtain and maintain a blanket hazard
insurance policy with extended coverage insuring against hazard losses on all of
the Mortgage Loans, it shall conclusively be deemed to have satisfied its
obligations as set forth in the first sentence of Section 3.09(a), it being
understood and agreed that such policy may contain a deductible clause, in which
case the Servicer shall, in the event that there shall not have been maintained
on the related Mortgaged Property a policy complying with the first sentence of
Section 3.09(a) and there shall have been a loss which would have been covered
by such policy, deposit in the Custodial Account the amount not otherwise
payable under the blanket policy because of such deductible clause.

(c)          Pursuant to Section 4.01, any amounts collected by the Servicer,
under any insurance policies (other than amounts to be applied to the
restoration or repair of the property subject to the related Mortgage) shall be
deposited into the Custodial Account, subject to withdrawal pursuant to Section
4.02. Any cost incurred by the Servicer in maintaining any such insurance if the
Mortgagor defaults in its obligation to do so shall be added to the amount owing
under the Mortgage Loan where the terms of the Mortgage Loan so permit;
provided, however, that the addition of any such cost shall not be taken into
account for purposes of calculating the distributions to be made to
Certificateholders and shall be recoverable by the Servicer pursuant to Section
4.02.

Section 3.10     Presentment of Claims and Collection of Proceeds. The Servicer
shall prepare and present on behalf of the Trustee and the Certificateholders
all claims under the Insurance Policies and take such actions (including the
negotiation, settlement, compromise or enforcement of the insured’s claim) as
shall be necessary to realize recovery under such policies. Any proceeds
disbursed to the Servicer in respect of such policies, bonds or contracts shall
be promptly deposited in the Custodial Account upon receipt, except that any
amounts realized that are to be applied to the repair or restoration of the
related Mortgaged Property as a condition precedent to the presentation of
claims on the related Mortgage Loan to the insurer under any applicable
Insurance Policy need not be so deposited (or remitted).

 

 

 

57

 

 


--------------------------------------------------------------------------------



 

 

Section 3.11      Maintenance of the Primary Mortgage Insurance Policies.

(a)          The Servicer shall not take, or permit any subservicer to take, any
action that would result in noncoverage under any applicable Primary Mortgage
Insurance Policy of any loss which, but for the actions of the Servicer or such
subservicer, would have been covered thereunder. The Servicer shall cause to be
kept in force and effect (to the extent that the Mortgage Loan requires the
Mortgagor to maintain such insurance), primary mortgage insurance applicable to
each Mortgage Loan in accordance with the provisions of this Agreement. The
Servicer shall not, and shall not permit any subservicer to, cancel or refuse to
renew any such Primary Mortgage Insurance Policy that is in effect at the date
of the initial issuance of the Mortgage Note and is required to be kept in force
hereunder except in accordance with the provisions of this Agreement. Any such
primary mortgage insurance policies shall be issued by a Qualified Insurer.

(b)          The Servicer agrees to present, or to cause each subservicer to
present, on behalf of the Trustee and the Certificateholders, claims to the
insurer under any Primary Mortgage Insurance Policies and, in this regard, to
take such reasonable action as shall be necessary to permit recovery under any
Primary Mortgage Insurance Policies respecting defaulted Mortgage Loans.
Pursuant to Section 4.01, any amounts collected by the Servicer under any
Primary Mortgage Insurance Policies shall be deposited in the Custodial Account,
subject to withdrawal pursuant to Section 4.02.

Section 3.12      Trustee to Retain Possession of Certain Insurance Policies and
Documents.

The Trustee (or the Custodian, as directed by the Trustee), shall retain
possession and custody of the originals (to the extent available) of any Primary
Mortgage Insurance Policies, or certificate of insurance if applicable, and any
certificates of renewal as to the foregoing as may be issued from time to time
as contemplated by this Agreement. Until all amounts distributable in respect of
the Certificates have been distributed in full and the Servicer otherwise has
fulfilled its obligations under this Agreement, the Trustee (or its Custodian,
if any, as directed by the Trustee) shall also retain possession and custody of
each Mortgage File in accordance with and subject to the terms and conditions of
this Agreement. The Servicer shall promptly deliver or cause to be delivered to
the Trustee (or the Custodian, as directed by the Trustee), upon the execution
or receipt thereof the originals of any Primary Mortgage Insurance Policies, any
certificates of renewal, and such other documents or instruments that constitute
portions of the Mortgage File that come into the possession of the Servicer from
time to time.

Section 3.13     Realization Upon Defaulted Mortgage Loans. The Servicer shall
use its reasonable efforts, consistent with the procedures that the Servicer
would use in servicing loans for its own account and the requirements of the
Fannie Mae Guide, to foreclose upon or otherwise comparably convert the
ownership of Mortgaged Properties securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to Section 4.01. In
determining the delinquency status of any Mortgage Loan, the Servicer will use
Delinquency Recognition Policies as described to and approved by the Depositor,
and shall revise these policies as requested by the Depositor from time to time.
The Servicer shall use its reasonable

 

 

58

 

 


--------------------------------------------------------------------------------



 

efforts to realize upon defaulted Mortgage Loans in such manner as will maximize
the receipt of principal and interest by the Depositor, taking into account,
among other things, the timing of foreclosure proceedings. The foregoing is
subject to the provisions that, in any case in which Mortgaged Property shall
have suffered damage, the Servicer shall not be required to expend its own funds
toward the restoration of such property unless it shall determine in its
discretion (i) that such restoration will increase the proceeds of liquidation
of the related Mortgage Loan to the Depositor after reimbursement to itself for
such expenses, and (ii) that such expenses will be recoverable by the Servicer
through Insurance Proceeds or Liquidation Proceeds from the related Mortgaged
Property, as contemplated in Section 4.02. The Servicer shall be responsible for
all costs and expenses incurred by it in any such proceedings or functions as
advances; provided, however, that it shall be entitled to reimbursement therefor
as provided in Section 4.02. Notwithstanding anything to the contrary contained
herein, in connection with a foreclosure or acceptance of a deed in lieu of
foreclosure, in the event the Servicer has reasonable cause to believe that a
Mortgaged Property is contaminated by hazardous or toxic substances or wastes,
or if the Trustee otherwise requests an environmental inspection or review of
such Mortgaged Property, such an inspection or review is to be conducted by a
qualified inspector. Upon completion of the inspection, the Servicer shall
promptly provide the Depositor and the Trustee with a written report of the
environmental inspection.

Section 3.14     Compensation for the Servicer. The Servicer will be entitled to
the Servicing Fee and all income and gain realized from any investment of funds
in the Custodial Account, pursuant to Article IV, for the performance of its
activities hereunder. Servicing compensation in the form of assumption fees, if
any, late payment charges, as collected, if any, or otherwise (but not including
any Prepayment Charges) shall be retained by the Servicer and shall not be
deposited in the Custodial Account. The Servicer will be entitled to retain, as
additional compensation, any interest incurred in connection with a Principal
Prepayment in full or otherwise in excess of amounts required to be remitted to
the Distribution Account (such amounts together with the amounts specified in
the first sentence of this Section 3.14, the “Servicing Compensation”) and any
Excess Liquidation Proceeds. The Servicer shall be required to pay all expenses
incurred by it in connection with its activities hereunder and shall not be
entitled to reimbursement therefor except as provided in this Agreement.

Section 3.15      REO Property.

(a)          In the event the Trust Fund acquires ownership of any REO Property
in respect of any related Mortgage Loan, the deed or certificate of sale shall
be issued to the Trustee, or to its nominee, on behalf of the related
Certificateholders. The Servicer shall ensure that the title to such REO
Property references this Agreement and the Trustee’s capacity hereunder (and not
in its individual capacity). The Servicer, however, shall not be required to
expend its own funds or incur other reimbursable charges in connection with any
foreclosure, or attempted foreclosure which is not completed, or towards the
restoration of any property unless it shall determine (i) that such restoration
and/or foreclosure will increase the proceeds of liquidation of the Mortgage
Loan to Holders of Certificates of one or more Classes after reimbursement to
itself for such expenses or charges and (ii) that such expenses or charges will
be recoverable to it through Liquidation Proceeds, Insurance Proceeds, or REO
Proceeds (respecting which it shall have priority for purposes of withdrawals
from the Custodial Account pursuant to Section 4.02, whether or not such
expenses and charges are actually recoverable from related Liquidation

 

 

59

 

 


--------------------------------------------------------------------------------



 

Proceeds, Insurance Proceeds or REO Proceeds). In the event of such a
determination by the Servicer pursuant to this Section 3.15(a), the Servicer
shall be entitled to reimbursement of such amounts pursuant to Section 4.02. If
the Servicer has knowledge that a Mortgaged Property which the Servicer is
contemplating acquiring in foreclosure or by deed in lieu of foreclosure is
located within a one (1) mile radius of any site listed in the Expenditure Plan
for the Hazardous Substance Clean Up Bond Act of 1984 or other site with
environmental or hazardous waste risks known to the Servicer, the Servicer will,
prior to acquiring the Mortgaged Property, consider such risks and only take
action in accordance with its established environmental review procedures.

The Servicer shall, either itself or through an agent selected by the Servicer,
manage, conserve, protect and operate each REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed, including in accordance with the REMIC
Provisions and in a manner that does not result in a tax on “net income from
foreclosure property” (unless such result would maximize the Trust Fund’s
after-tax return on such property) or cause such REO Property to fail to qualify
as “foreclosure property” within the meaning of Section 860G(a)(8) of the Code.
Each disposition of REO Property shall be carried out by the Servicer at such
price and upon such terms and conditions as the Servicer deems to be in the best
interest of the Certificateholders. The Servicer shall deposit all funds
collected and received in connection with the operation of any REO Property in
the Custodial Account pursuant to Section 4.01.

Upon the occurrence of a Cash Liquidation or REO Disposition, following the
deposit in the Custodial Account of all Insurance Proceeds, Liquidation Proceeds
and other payments and recoveries referred to in the definition of “Cash
Liquidation” or “REO Disposition,” as applicable, upon receipt by the Trustee of
written notification of such deposit signed by a Servicing Officer, the Trustee
or any Custodian, as the case may be, shall release to the Servicer the related
Mortgage File and the Trustee shall execute and deliver such instruments of
transfer or assignment prepared by the Servicer, in each case without recourse,
as shall be necessary to vest in the Servicer or its designee, as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be
part of the Trust Fund.

(b)           If title to any Mortgaged Property is acquired by the Trust Fund
as an REO Property by foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be issued to the Trustee or to its nominee on behalf
of Certificateholders. Notwithstanding any such acquisition of title and
cancellation of the related Mortgage Loan, such REO Property shall (except as
otherwise expressly provided herein) be considered to be an Outstanding Mortgage
Loan held in the Trust Fund until such time as the REO Property shall be sold.
Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it
shall be assumed that, notwithstanding that the indebtedness evidenced by the
related Mortgage Note shall have been discharged, such Mortgage Note and the
related amortization schedule in effect at the time of any such acquisition of
title (after giving effect to any previous Curtailments and before any
adjustment thereto by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period) remain in effect. To the extent
the net income received during any calendar month is in excess of the amount
attributable to amortizing principal and accrued interest at the related

 

 

60

 

 


--------------------------------------------------------------------------------



 

Mortgage Rate on the related Mortgage Loan for such calendar month, such excess
shall be considered to be a Curtailment of the related Mortgage Loan.

(c)          If the Trust Fund acquires any REO Property as aforesaid or
otherwise in connection with a default or imminent default on a Mortgage Loan,
the Servicer on behalf of the Trust Fund shall dispose of such REO Property
within three full years after the taxable year of its acquisition by the Trust
Fund for purposes of Section 860G(a)(8) of the Code (or such shorter period as
may be necessary under applicable state (including any state in which such
property is located) law to maintain the status of any portion of the applicable
REMIC as a REMIC under applicable state law and avoid taxes resulting from such
property failing to be foreclosure property under applicable state law) or, at
the expense of the Trust Fund, request, more than 60 days before the day on
which such grace period would otherwise expire, an extension of such grace
period unless the Servicer obtains for the Trustee an Opinion of Counsel,
addressed to the Trustee and the Servicer, to the effect that the holding by the
Trust Fund of such REO Property subsequent to such period will not result in the
imposition of taxes on “prohibited transactions” as defined in Section 860F of
the Code or cause the applicable REMIC to fail to qualify as a REMIC (for
federal (or any applicable State or local) income tax purposes) at any time that
any Certificates are outstanding, in which case the Trust Fund may continue to
hold such REO Property (subject to any conditions contained in such Opinion of
Counsel). The Servicer shall be entitled to be reimbursed from the Custodial
Account for any costs incurred in obtaining such Opinion of Counsel, as provided
in Section 4.02. Notwithstanding any other provision of this Agreement, no REO
Property acquired by the Trust Fund shall be rented (or allowed to continue to
be rented) or otherwise used by or on behalf of the Trust Fund in such a manner
or pursuant to any terms that would (i) cause such REO Property to fail to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code or (ii) subject the Trust Fund to the imposition of any federal income
taxes on the income earned from such REO Property, including any taxes imposed
by reason of Section 860G(c) of the Code, unless the Servicer has agreed to
indemnify and hold harmless the Trust Fund with respect to the imposition of any
such taxes.

Section 3.16      Annual Statement as to Compliance; Annual Certification.

(a)          The Servicer and the Trustee shall deliver to the Depositor, not
later than March 15 of each calendar year beginning in 2007, an Officer's
Certificate (an “Annual Statement of Compliance”) stating, as to each signatory
thereof, that (i) a review of the activities of each such party during the
preceding calendar year and of its performance under this Agreement has been
made under such officer’s supervision and (ii) to the best of such officer's
knowledge, based on such review, each such party has fulfilled all of its
obligations under this Agreement in all material respects throughout such year,
or, if there has been a failure to fulfill any such obligation in any material
respect, specifying each such failure known to such officer and the nature and
status of cure provisions thereof. Such Annual Statement of Compliance shall
contain no restrictions or limitations on its use. In the event that the
Servicer has delegated any servicing responsibilities with respect to the
Mortgage Loans to a Subservicer or Subcontractor, the Servicer shall cause such
subservicer or subcontractor to deliver a similar Annual Statement of Compliance
by that subservicer or subcontractor to the Depositor and the Trustee as
described above as and when required with respect to the Trustee.

 

 

 

61

 

 


--------------------------------------------------------------------------------



 

 

(b)          With respect to the Mortgage Loans, by March 15th of each calendar
year beginning in 2007, an officer of the Servicer shall execute and deliver an
officer’s certificate (an “Annual Certification”) to the Depositor for the
benefit of the Depositor and the Depositor's affiliates and the officers,
directors and agents of the Depositor and the Depositor’s affiliates, in the
form attached hereto as Exhibit S. In the event that the Servicer has delegated
any servicing responsibilities with respect to the Mortgage Loans to a
Subservicer or Subcontractor, the Servicer shall deliver an Annual Certification
of the Subservicer as described above as to each Subservicer as and when
required with respect to the Servicer.

(c)          Failure of the Servicer to comply with this Section 3.16 (including
with respect to the timeframes required in this Section) shall be deemed an
Event of Default, and the Trustee, at the direction of the Depositor, shall, in
addition to whatever rights the Trustee may have under this Agreement and at law
or equity or to damages, including injunctive relief and specific performance,
upon notice immediately terminate all the rights and obligations of the Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof
without compensating the Servicer for the same. Failure of the Trustee to comply
with this Section 3.16 (including with respect to the timeframes required in
this Section) which failure results in a failure to timely file the Form 10-K
shall be deemed a default which may result in the termination of the Trustee
pursuant to Section 9.08 of this Agreement and the Depositor may, in addition to
whatever rights the Depositor may have under this Agreement and at law or equity
or to damages, including injunctive relief and specific performance, upon notice
immediately terminate all the rights and obligations of the Trustee under this
Agreement and in and to the Mortgage Loans and the proceeds thereof without
compensating the Trustee for the same. This paragraph shall supercede any other
provision in this Agreement or any other agreement to the contrary.

Section 3.17     Assessments of Compliance and Attestation Reports. The Servicer
shall service and administer the Mortgage Loans in accordance with all
applicable requirements of the Servicing Criteria. Pursuant to Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB, the Servicer, the
Trustee and the Custodian (each, an “Attesting Party”) shall deliver to the
Trustee, the Servicer and the Depositor on or before March 15th of each calendar
year beginning in 2007, a report regarding such Attesting Party’s assessment of
compliance (an “Assessment of Compliance”) with the Servicing Criteria during
the preceding calendar year. The Assessment of Compliance, as set forth in
Regulation AB, must contain the following:

(a)          A statement by an authorized officer of such Attesting Party of its
authority and its responsibility for assessing compliance with the Servicing
Criteria applicable to the related Attesting Party;

(b)          A statement by such officer that such Attesting Party used the
Servicing Criteria attached as Exhibit S hereto, and which will also be attached
to the Assessment of Compliance, to assess compliance with the Servicing
Criteria applicable to the related Attesting Party;

(c)          An assessment by such officer of the related Attesting Party’s
compliance with the applicable Servicing Criteria for the period consisting of
the preceding calendar year, including disclosure of any material instance of
noncompliance with respect thereto

 

 

62

 

 


--------------------------------------------------------------------------------



 

during such period, which assessment shall be based on the activities such
Attesting Party performs with respect to asset-backed securities transactions
taken as a whole involving the related Attesting Party, that are backed by the
same asset type as the Mortgage Loans;

(d)          A statement that a registered public accounting firm has issued an
attestation report on the related Attesting Party’s Assessment of Compliance for
the period consisting of the preceding calendar year; and

(e)          A statement as to which of the Servicing Criteria, if any, are not
applicable to such Attesting Party, which statement shall be based on the
activities such Attesting Party performs with respect to asset-backed securities
transactions taken as a whole involving such Attesting Party, that are backed by
the same asset type as the Mortgage Loans.

Such report at a minimum shall address each of the Servicing Criteria specified
on Exhibit S hereto that are indicated as applicable to the related Attesting
Party.

On or before March 15th of each calendar year beginning in 2007, each Attesting
Party shall furnish to the Servicer, the Depositor and the Trustee a report (an
“Attestation Report”) by a registered public accounting firm that attests to,
and reports on, the Assessment of Compliance made by the related Attesting
Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122(b) of Regulation AB, which Attestation Report must be made in accordance
with standards for attestation reports issued or adopted by the Public Company
Accounting Oversight Board.

The Servicer shall cause any subservicer and each subcontractor determined by it
to be “participating in the servicing function” within the meaning of Item 1122
of Regulation AB, to deliver to the Trustee, the Servicer and the Depositor an
Assessment of Compliance and Attestation Report as and when provided above along
with an indication of what Servicing Criteria are addressed in such assessment.

The Trustee shall confirm that each of the Assessments of Compliance delivered
to it, taken as a whole, address all of the Servicing Criteria and taken
individually address the Servicing Criteria for each party as set forth on
Exhibit S and notify the Depositor of any exceptions. Notwithstanding the
foregoing, as to any Subcontractor, an Assessment of Compliance is not required
to be delivered unless it is required as part of a Form 10-K with respect to the
Trust Fund.

Failure of the Servicer to comply with this Section 3.17 (including with respect
to the timeframes required in this Section) shall be deemed an Event of Default,
and the Trustee at the direction of the Depositor shall, in addition to whatever
rights the Trustee may have under this Agreement and at law or equity or to
damages, including injunctive relief and specific performance, upon notice
immediately terminate all the rights and obligations of the Servicer under this
Agreement and in and to the Mortgage Loans and the proceeds thereof without
compensating the Servicer for the same. This paragraph shall supercede any other
provision in this Agreement or any other agreement to the contrary.

 

 

 

63

 

 


--------------------------------------------------------------------------------



 

 

The Trustee shall also provide an Assessment of Compliance and Attestation
Report, as and when provided above, which shall at a minimum address each of the
Servicing Criteria specified on Exhibit S hereto which are indicated as
applicable to the “trustee.” In addition, the Trustee shall cause the Custodian
to deliver to the Trustee and the Depositor an Assessment of Compliance and
Attestation Report, as and when provided above, which shall at a minimum address
each of the Servicing Criteria specified on Exhibit S hereto which are indicated
as applicable to a “custodian.” Notwithstanding the foregoing, as to the Trustee
and any Custodian, an Assessment of Compliance is not required to be delivered
unless it is required as part of a Form 10-K with respect to the Trust Fund.

Section 3.18     Reports Filed with Securities and Exchange Commission.

(a)          (i) Within 15 days after each Distribution Date, the Trustee shall,
in accordance with industry standards, file with the Commission via the
Electronic Data Gathering and Retrieval System (“EDGAR”), a Distribution Report
on Form 10-D, signed by the Servicer, with a copy of the Monthly Statement to be
furnished by the Trustee to the Certificateholders for such Distribution Date
and detailing all data elements specified in Item 1121(a) of Regulation AB;
provided that the Trustee shall have received no later than five (5) calendar
days after the related Distribution Date, all information required to be
provided to the Trustee as described in clause (a)(iv) below. Any disclosure in
addition to the Monthly Statement that is required to be included on Form 10-D
(“Additional Form 10-D Disclosure”) shall be, pursuant to the paragraph
immediately below, reported by the parties set forth on Exhibit Q to the Trustee
and the Depositor and approved by the Depositor, and the Trustee will have no
duty or liability for any failure hereunder to determine or prepare any
Additional Form 10-D Disclosure absent such reporting (other than with respect
to when it is the reporting party as set forth in Exhibit Q) or prepare any
Additional Form 10-D Disclosure absent such reporting and approval.

(ii)        (A) Within five (5) calendar days after the related Distribution
Date, (i) the parties set forth in Exhibit Q shall be required to provide,
pursuant to section 3.18(a)(v) below, to the Trustee and the Depositor, to the
extent known, in EDGAR-compatible format, or in such other form as otherwise
agreed upon by the Trustee and the Depositor and such party, the form and
substance of any Additional Form 10-D Disclosure, if applicable, and (ii) the
Depositor will approve, as to form and substance, or disapprove, as the case may
be, the inclusion of the Additional Form 10-D Disclosure on Form 10-D. The
Depositor will be responsible for any reasonable fees and out-of-pocket expenses
incurred by the Trustee in connection with including any Additional Form 10-D
Disclosure on Form 10-D pursuant to this Section.

(B) After preparing the Form 10-D, the Trustee shall forward electronically a
draft copy of the Form 10-D to the Servicer, and in the case that such Form 10-D
contains Additional Form 10-D Disclosure, to the Servicer and the Depositor, for
review. No later than two (2) Business Days prior to the 15th calendar day after
the related Distribution Date, a senior officer of the Servicer in charge of the
servicing function shall sign the Form 10-D and return an electronic or fax copy
of such signed Form 10-D (with an original executed hard copy to follow by
overnight mail) to the Trustee. If a Form 10-D cannot be filed on time or if a
previously filed Form 10-D needs to be amended, the Trustee will follow the
procedures set forth in Section 3.18(a)(vi). Promptly (but no later than one (1)
Business Day) after filing with the Commission, the Trustee will make available
on its internet website identified in Section 6.04 a

 

 

64

 

 


--------------------------------------------------------------------------------



 

final executed copy of each Form 10-D. The signing party at the Servicer can be
contacted at 972-444-2828. The parties to this Agreement acknowledge that the
performance by the Trustee of its duties under Sections 3.16(a)(i) and (vi)
related to the timely preparation, execution and filing of Form 10-D is
contingent upon such parties strictly observing all applicable deadlines in the
performance of their duties under such Sections. The Trustee shall have no
liability for any loss, expense, damage or claim arising out of or with respect
to any failure to properly prepare, execute and/or timely file such Form 10-D,
where such failure results from the Trustee’s inability or failure to receive,
on a timely basis, any information from any other party hereto needed to
prepare, arrange for execution or file such Form 10-D, not resulting from its
own negligence, bad faith or willful misconduct.

 

(iii)       (A) Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), the
Trustee shall prepare and file, at the direction of the Depositor, on behalf of
the Trust, any Form 8-K, as required by the Exchange Act; provided that, the
Depositor shall file the initial Form 8-K in connection with the issuance of the
Certificates. Any disclosure or information related to a Reportable Event or
that is otherwise required to be included on Form 8-K (“Form 8-K Disclosure
Information”) shall be, pursuant to the paragraph immediately below, reported by
the parties set forth on Exhibit Q to the Trustee and the Depositor and approved
by the Depositor, and the Trustee will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 8-K Disclosure absent such
reporting (other than with respect to when it is the reporting party as set
forth in Exhibit Q) or prepare any Additional Form 8-K Disclosure absent such
reporting and approval.

(B) For so long as the Trust is subject to the Exchange Act reporting
requirements, no later than 5:00 p.m. New York City time on the 2nd Business Day
after the occurrence of a Reportable Event (i) the parties set forth in Exhibit
Q shall be required pursuant to Section 3.16(a)(v) below to provide to the
Trustee and the Depositor, to the extent known by a responsible officer thereof,
in EDGAR-compatible format, or in such other form as otherwise agreed upon by
the Trustee and the Depositor and such party, the form and substance of any Form
8-K Disclosure Information, if applicable, and (ii) the Depositor will approve,
as to form and substance, or disapprove, as the case may be, the inclusion of
the Form 8-K Disclosure Information on Form 8-K. The Depositor will be
responsible for any reasonable fees and out-of-pocket expenses incurred by the
Trustee in connection with including any Form 8-K Disclosure Information on Form
8-K pursuant to this Section.

(C) After preparing the Form 8-K, the Trustee shall forward electronically a
draft copy of the Form 8-K to the Depositor and the Servicer for review. No
later than 12:00 p.m. New York City time on the 4th Business Day after the
Reportable Event, a senior officer of the Servicer shall sign the Form 8-K and
return an electronic or fax copy of such signed Form 8-K (with an original
executed hard copy to follow by overnight mail) to the Trustee. If a Form 8-K
cannot be filed on time or if a previously filed Form 8-K needs to be amended,
the Trustee will follow the procedures set forth in Section 3.16(a)(vi).
Promptly (but no later than one (1) Business Day) after filing with the
Commission, the Trustee will make available on its internet website, identified
in Section 6.04, a final executed copy of each Form 8-K. The signing party at
the Servicer can be contacted at 972-444-2828. The parties to this Agreement
acknowledge that the performance by the Trustee of its duties under this Section
3.18(a)(iii) related to the timely

 

 

65

 

 


--------------------------------------------------------------------------------



 

preparation and filing of Form 8-K is contingent upon such parties strictly
observing all applicable deadlines in the performance of their duties under this
Section 3.18(a)(iii). The Trustee shall have no liability for any loss, expense,
damage, claim arising out of or with respect to any failure to properly prepare,
execute and/or timely file such Form 8-K, where such failure results from the
Trustee’s inability or failure to receive, on a timely basis, any information
from any other party hereto needed to prepare, arrange for execution or file
such Form 8-K, not resulting from its own negligence, bad faith or willful
misconduct.

(iv)       (A)   Within 90 days after the end of each fiscal year of the Trust
or such earlier date as may be required by the Exchange Act (the “10-K Filing
Deadline”) (it being understood that the fiscal year for the Trust ends on
December 31st of each year), commencing in March 2007, the Trustee shall prepare
and file on behalf of the Trust a Form 10-K, in form and substance as required
by the Exchange Act. Each such Form 10-K shall include the following items, in
each case to the extent they have been delivered to the Trustee within the
applicable timeframes set forth in this Agreement, (I) an annual compliance
statement for the Servicer and any Subservicer, as described under Section 3.16,
(II)(A) the annual reports on assessment of compliance with Servicing Criteria
for the Servicer, each Subservicer and Subcontractor participating in the
Servicing Function, the Trustee and the Custodian, as described under Section
3.17, and (B) if the Servicer’s, the Trustee’s or the Custodian’s report on
assessment of compliance with servicing criteria described under Section 3.17
identifies any material instance of noncompliance, disclosure identifying such
instance of noncompliance, or if the Servicer’s, the Trustee’s or the
Custodian’s report on assessment of compliance with Servicing Criteria described
under Section 3.17 is not included as an exhibit to such Form 10-K, disclosure
that such report is not included and an explanation why such report is not
included, (III)(A) the registered public accounting firm attestation report for
the Servicer, the Trustee and the Custodian, as described under Section 3.17,
and (B) if any registered public accounting firm attestation report described
under Section 3.17 identifies any material instance of noncompliance, disclosure
identifying such instance of noncompliance, or if any such registered public
accounting firm attestation report is not included as an exhibit to such Form
10-K, disclosure that such report is not included and an explanation why such
report is not included, and (IV) a Sarbanes-Oxley Certification (“Sarbanes-Oxley
Certification”) as described in this Section 3.18(a)(iv)(D) below. Any
disclosure or information in addition to (I) through (IV) above that is required
to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall be,
pursuant to the paragraph immediately below, reported by the parties set forth
on Exhibit Q to the Trustee and the Depositor and approved by the Depositor, and
the Trustee will have no duty or liability for any failure hereunder to
determine or prepare any Additional Form 10-K Disclosure absent such reporting
(other than with respect to when it is the reporting party as set forth in
Exhibit Q) or prepare any Additional Form 10-K Disclosure absent such reporting
and approval.

(B) No later than March 15th of each year that the Trust is subject to the
Exchange Act reporting requirements, commencing in 2007, (i) the parties set
forth in Exhibit Q shall be required to provide pursuant to Section 3.18(a)(v)
below to the Trustee and the Depositor, to the extent known, in EDGAR-compatible
format, or in such other form as otherwise agreed upon by the Trustee and the
Depositor and such party, the form and substance of any Additional Form 10-K
Disclosure, if applicable, and (ii) the Depositor will approve, as to

 

 

66

 

 


--------------------------------------------------------------------------------



 

form and substance, or disapprove, as the case may be, the inclusion of the
Additional Form 10-K Disclosure on Form 10-K.

(C) After preparing the Form 10-K, the Trustee shall forward electronically a
draft copy of the Form 10-K to the Depositor and the Servicer for review. No
later than 12:00 p.m. New York City time on the 4th Business Day prior to the
10-K Filing Deadline, a senior officer of the Servicer shall sign the Form 10-K
and return an electronic or fax copy of such signed Form 10-K (with an original
executed hard copy to follow by overnight mail) to the Trustee. If a Form 10-K
cannot be filed on time or if a previously filed Form 10-K needs to be amended,
the Trustee will follow the procedures set forth in Section 3.18(a)(vi).
Promptly (but no later than one (1) Business Day) after filing with the
Commission, the Trustee will make available on its internet website identified
in Section 6.04 a final executed copy of each Form 10-K. The signing party at
the Servicer can be contacted at 972-444-2828. The parties to this Agreement
acknowledge that the performance by the Trustee of its duties under Sections
3.18(a)(iv) related to the timely preparation and filing of Form 10-K is
contingent upon such parties strictly observing all applicable deadlines in the
performance of their duties under such Sections, Section 3.16 and Section 3.17.
The Trustee shall have no liability for any loss, expense, damage, claim arising
out of or with respect to any failure to properly prepare and/or timely file
such Form 10-K, where such failure results from the Trustee’s inability or
failure to receive, on a timely basis, any information from any other party
hereto needed to prepare, arrange for execution or file such Form 10-K, not
resulting from its own negligence, bad faith or willful misconduct. Subject to
the foregoing, the Trustee has no duty under this Agreement to monitor or
enforce the performance by the other parties listed on Exhibit Q of their duties
under this paragraph or to proactively solicit or procure from such parties any
Additional Form 10-K Disclosure information.

(D) Each Form 10-K shall include a certification (the “Sarbanes-Oxley
Certification”) required to be included therewith pursuant to the Sarbanes-Oxley
Act. The Trustee shall, and the Servicer shall cause any subservicer or
subcontractor engaged by it to, provide to the Person who signs the
Sarbanes-Oxley Certification (the “Certifying Person”), by March 10 of each year
in which the Trust is subject to the reporting requirements of the Exchange Act
and otherwise within a reasonable period of time upon request, a certification
(each, a “Back-Up Certification”), in the form attached hereto as Exhibit P,
upon which the Certifying Person, the entity for which the Certifying Person
acts as an officer, and such entity’s officers, directors and Affiliates
(collectively with the Certifying Person, “Certification Parties”) can
reasonably rely. The senior officer of the Servicer shall serve as the
Certifying Person on behalf of the Trust. Such officer of the Certifying Person
can be contacted at 972-444-2828.

(v)         With respect to any Additional Form 10-D Disclosure, Additional Form
10-K Disclosure or any Form 8-K Disclosure Information (collectively, the
“Additional Disclosure”) relating to the Trust Fund in the form attached hereto
as Exhibit R, the Trustee’s obligation to include such Additional Information in
the applicable Exchange Act report is subject to receipt from the entity that is
indicated in Exhibit Q as the responsible party for providing that information,
if other than the Trustee, as and when required as described in Section
3.16(a)(i) through (iv) above. Each of the Servicer, Sponsor, and Depositor
hereby agree to notify and provide to the extent known to the Trustee and the
Depositor all Additional

 

 

67

 

 


--------------------------------------------------------------------------------



 

Disclosure relating to the Trust Fund, with respect to which such party is
indicated in Exhibit Q as the responsible party for providing that information.
Within five Business Days of each Distribution Date of each year that the Trust
is subject to the Exchange Act reporting requirements, the Depositor shall make
available to the Trustee the related Significance Estimate and the Trustee shall
use such information to calculate the related Significance Percentage. If the
Significance Percentage meets either of the threshold levels detailed in Item
1115(b)(1) or 1115(b)(2) of Regulation AB, the Trustee shall deliver written
notification to the Depositor to that effect. The Servicer shall be responsible
for determining the pool concentration applicable to any subservicer or
originator at any time.

(vi)       (A) On or prior to January 30 of the first year in which the Trustee
is able to do so under applicable law, the Trustee shall prepare and file a Form
15 relating to the automatic suspension of reporting in respect of the Trust
under the Exchange Act.

(B) In the event that the Trustee is unable to timely file with the Commission
all or any required portion of any Form 8-K, 10-D or 10-K required to be filed
by this Agreement because required disclosure information was either not
delivered to it or delivered to it after the delivery deadlines set forth in
this Agreement or for any other reason, the Trustee will immediately notify the
Depositor and the Servicer. In the case of Form 10-D and 10-K, the Depositor,
Servicer and Trustee will cooperate to prepare and file a Form 12b-25 and a
10-DA and 10-KA as applicable, pursuant to Rule 12b-25 of the Exchange Act. In
the case of Form 8-K, the Trustee will, upon receipt of all required Form 8-K
Disclosure Information and upon the approval and direction of the Depositor,
include such disclosure information on the next Form 10-D. In the event that any
previously filed Form 8-K, 10-D or 10-K needs to be amended, the Trustee will
notify the Depositor and the Servicer and such parties will cooperate to prepare
any necessary 8-KA, 10-DA or 10-KA. Any Form 15, Form 12b-25 or any amendment to
Form 8-K, 10-D or 10-K shall be signed by a senior officer of the Servicer. The
Depositor and Servicer acknowledge that the performance by the Trustee of its
duties under this Section 3.16(a)(vi) related to the timely preparation,
execution and filing of Form 15, a Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K is contingent upon the Servicer and the Depositor timely performing
their duties under this Section. The Trustee shall have no liability for any
loss, expense, damage or claim arising out of or with respect to any failure to
properly prepare, execute and/or timely file any such Form 15, Form 12b-25 or
any amendments to Forms 8-K, 10-D or 10-K, where such failure results from the
Trustee’s inability or failure to receive, on a timely basis, any information
from any other party hereto needed to prepare, arrange for execution or file
such Form 15, Form 12b-25 or any amendments to Forms 8-K, 10-D or 10-K, not
resulting from its own negligence, bad faith or willful misconduct.

The Depositor agrees to promptly furnish to the Trustee, from time to time upon
request, such further information, reports and financial statements within its
control related to this Agreement, the Mortgage Loans as the Trustee reasonably
deems appropriate to prepare and file all necessary reports with the Commission.
The Trustee shall have no responsibility to file any items other than those
specified in this Section 3.18; provided, however, the Trustee will cooperate
with the Depositor in connection with any additional filings with respect to the
Trust Fund as the Depositor deems necessary under the Exchange Act. Copies of
all reports filed by the Trustee under the Exchange Act shall be sent to: the
Depositor c/o Bear, Stearns & Co. Inc., Attn: Managing Director Analysis and
Control, One Metrotech Center North, Brooklyn, New

 

 

68

 

 


--------------------------------------------------------------------------------



 

York 11202-3859. Fees and expenses incurred by the Trustee in connection with
this Section 3.18 shall not be reimbursable from the Trust Fund.

(b)          In connection with the filing of any Form 10-K hereunder, the
Trustee shall sign a certification (a “Form of Back-Up Certification for Form
10-K Certificate,” substantially in the form attached hereto as Exhibit P) for
the Depositor regarding certain aspects of the Form 10-K certification signed by
the Servicer, provided, however, that the Trustee shall not be required to
undertake an analysis of any accountant’s report attached as an exhibit to the
Form 10-K.

 

(c)          The Trustee shall indemnify and hold harmless the Depositor and the
Servicer and their respective officers, directors and affiliates from and
against any losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments and other costs and expenses
arising out of or based upon a breach of the Trustee’s obligations under Section
3.17 and Section 3.18 or the Trustee’s negligence, bad faith or willful
misconduct in connection therewith.

 

The Depositor shall indemnify and hold harmless the Trustee and the Servicer and
their respective officers, directors and affiliates from and against any losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon a breach of the obligations of the Depositor under Section 3.16, Section
3.17 and Section 3.18 or the Depositor’s negligence, bad faith or willful
misconduct in connection therewith.

The Servicer shall indemnify and hold harmless the Trustee and the Depositor and
their respective officers, directors and affiliates from and against any losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments and other costs and expenses arising out of or based
upon a breach of the obligations of the Servicer under this Section 3.18 or the
Servicer’s negligence, bad faith or willful misconduct in connection therewith.

If the indemnification provided for herein is unavailable or insufficient to
hold harmless the Trustee, the Depositor or the Servicer, as applicable, then
the defaulting party, in connection with a breach of its respective obligations
under this Section 3.18 or its respective negligence, bad faith or willful
misconduct in connection therewith, agrees that it shall contribute to the
amount paid or payable by the other parties as a result of the losses, claims,
damages or liabilities of the other party in such proportion as is appropriate
to reflect the relative fault and the relative benefit of the respective
parties.

 

(d)          Nothing shall be construed from the foregoing subsections (a), (b)
and (c) to require the Trustee or any officer, director or Affiliate thereof to
sign any Form 10-K or any certification contained therein. Furthermore, the
inability of the Trustee to file a Form 10-K as a result of the lack of required
information as set forth in Section 3.16(a) or required signatures on such Form
10-K or any certification contained therein shall not be regarded as a breach by
the Trustee of any obligation under this Agreement.

 

(e)          Notwithstanding the provisions of Section 11.02, this Section 3.18
may be amended without the consent of the Certificateholders.

 

 

 

69

 

 


--------------------------------------------------------------------------------



 

 

Section 3.19      UCC. The Depositor shall inform the Trustee in writing of any
Uniform Commercial Code financing statements that were filed on the Closing Date
in connection with the Trust with stamped recorded copies of such financing
statements to be delivered to the Trustee promptly upon receipt by the
Depositor. The Trustee agrees to monitor and notify the Depositor if any
continuation statements for such Uniform Commercial Code financing statements
need to be filed. If directed by the Depositor in writing, the Trustee will file
any such continuation statements solely at the expense of the Depositor. The
Depositor shall file any financing statements or amendments thereto required by
any change in the Uniform Commercial Code.

Section 3.20     Optional Purchase of Defaulted Mortgage Loans.

(a)          With respect to any Mortgage Loan which as of the first day of a
Fiscal Quarter is delinquent in payment by 90 days or more or is an REO
Property, the Company shall have the right to purchase such Mortgage Loan from
the Trust at a price equal to the Repurchase Price; provided however (i) that
such Mortgage Loan is still 90 days or more delinquent or is an REO Property as
of the date of such purchase and (ii) this purchase option, if not theretofore
exercised, shall terminate on the date prior to the last day of the related
Fiscal Quarter. This purchase option, if not exercised, shall not be thereafter
reinstated unless the delinquency is cured and the Mortgage Loan thereafter
again becomes 90 days or more delinquent or becomes an REO Property, in which
case the option shall again become exercisable as of the first day of the
related Fiscal Quarter.

(b)          If at any time the Company deposits, or remits to the Servicer (to
the extent it is not the Servicer) for deposit, in the Custodial Account the
amount of the Repurchase Price for a Mortgage Loan and the Company provides to
the Trustee a certification signed by a Servicing Officer stating that the
amount of such payment has been deposited in the Custodial Account, then the
Trustee shall execute the assignment of such Mortgage Loan to the Company at the
request of the Company without recourse, representation or warranty and the
Company shall succeed to all of the Trustee’s right, title and interest in and
to such Mortgage Loan, and all security and documents relative thereto. Such
assignment shall be an assignment outright and not for security. The Company
will thereupon own such Mortgage, and all such security and documents, free of
any further obligation to the Trustee or the Certificateholders with respect
thereto.

Section 3.21     Books and Records.

(a) The Servicer shall be responsible for maintaining, and shall maintain, a
complete set of books and records for the Mortgage Loans which shall be
appropriately identified in the Servicer’s computer system to clearly reflect
the ownership of the Mortgage Loans by the Trust. In particular, the Servicer
shall maintain in its possession, available for inspection by the Trustee and
shall deliver to the Trustee upon demand, evidence of compliance with all
federal, state and local laws, rules and regulations. To the extent that
original documents are not required for purposes of realization of Liquidation
Proceeds or Insurance Proceeds, documents maintained by the Servicer may be in
the form of microfilm or microfiche or such other reliable means of

 

 

70

 

 


--------------------------------------------------------------------------------



 

recreating original documents, including, but not limited to, optical imagery
techniques so long as the Servicer complies with the requirements of Accepted
Servicing Practices.

(b) The Servicer shall maintain with respect to each Mortgage Loan and shall
make available for inspection by the Trustee the related servicing file during
the time such Mortgage Loan is subject to this Agreement and thereafter in
accordance with applicable law.

(c) Payments on the Mortgage Loans, including any payoffs, made in accordance
with the related Mortgage File will be entered in the Servicer’s set of books
and records no more than two Business Days after receipt and identification, and
allocated to principal or interest as specified in the related Mortgage File.

Section 3.22     Intention of the Parties and Interpretation.

Each of the parties acknowledges and agrees that the purpose of Sections 3.16,
3.17 and 3.18 of this Agreement is to facilitate compliance by the Sponsor, the
Trustee and the Depositor with the provisions of Regulation AB. Therefore, each
of the parties agrees that (a) the obligations of the parties hereunder shall be
interpreted in such a manner as to accomplish that purpose, (b) the parties’
obligations hereunder will be supplemented and modified in writing, as agreed to
and executed by the parties hereot, as necessary to be consistent with any such
amendments, interpretive advice or guidance, convention or consensus among
active participants in the asset-backed securities markets, advice of counsel,
or otherwise in respect of the requirements of Regulation AB, (c) the parties
shall comply with reasonable requests made by the Sponsor, the Trustee or the
Depositor for delivery of additional or different information as the Sponsor,
the Trustee or the Depositor may determine in good faith is necessary to comply
with the provisions of Regulation AB, and (d) no amendment of this Agreement
shall be required to effect any such changes in the parties’ obligations as are
necessary to accommodate evolving interpretations of the provisions of
Regulation AB.

 

 

 

71

 

 


--------------------------------------------------------------------------------



 

 



ARTICLE IV

ACCOUNTS

Section 4.01     Custodial Account. (a) The Servicer shall segregate and hold
all funds collected and received pursuant to each Mortgage Loan separate and
apart from any of its own funds and general assets and shall establish and
maintain one or more Custodial Accounts held in trust for the
Certificateholders. Each Custodial Account shall be an Eligible Account. The
Custodial Account shall be maintained as a segregated account, separate and
apart from trust funds created for mortgage pass-through certificates of other
series, and the other accounts of the Servicer.

Within two Business Days of receipt, except as otherwise specifically provided
herein, the Servicer shall deposit or cause to be deposited the following
payments and collections remitted by subservicers or received by it in respect
of the Mortgage Loans subsequent to the Cut-off Date (other than in respect of
principal and interest due on such Mortgage Loans on or before the Cut-off Date)
and the following amounts required to be deposited hereunder:

(i)           Scheduled Payments on the Mortgage Loans received or any related
portion thereof advanced by the Servicer which were due during or before the
related Due Period, net of the amount thereof comprising the Servicing Fee;

(ii)          Full Principal Prepayments and any Liquidation Proceeds received
by the Servicer with respect to the Mortgage Loans in the related Prepayment
Period (or, in the case of Subsequent Recoveries, during the related Due
Period), with interest to the date of prepayment or liquidation, net of the
amount thereof comprising the Servicing Fee;

(iii)         Partial Principal Prepayments received by the Servicer for the
Mortgage Loans in the related Prepayment Period;

(iv)          Any Monthly Advance and any Compensating Interest Payments;

(v)          Any Insurance Proceeds or Net Liquidation Proceeds received by or
on behalf of the Servicer;

(vi)         The Repurchase Price with respect to any Mortgage Loans purchased
by the Sponsor pursuant to the Mortgage Loan Purchase Agreement or Sections 2.02
or 2.03 hereof, any amounts which are to be treated pursuant to Section 2.04 of
this Agreement as the payment of a Repurchase Price in connection with the
tender of a Substitute Mortgage Loan by the Sponsor, the Repurchase Price with
respect to any Mortgage Loans purchased pursuant to Section 3.20, and all
proceeds of any Mortgage Loans or property acquired with respect thereto
repurchased by the Depositor or its designee pursuant to Section 10.01;

(vii)       Any amounts required to be deposited with respect to losses on
investments of deposits in an Account;

 

 

 

72

 

 


--------------------------------------------------------------------------------



 

 

(viii)      Any amounts received by the Servicer in connection with any
Prepayment Charge on the Prepayment Charge Loans; and

(ix)         Any other amounts received by or on behalf of the Servicer and
required to be deposited in the Custodial Account pursuant to this Agreement.

(b)          All amounts deposited to the Custodial Account shall be held by the
Servicer in the name of the Trustee in trust for the benefit of the
Certificateholders in accordance with the terms and provisions of this
Agreement. The requirements for crediting the Custodial Account or the
Distribution Account shall be exclusive, it being understood and agreed that,
without limiting the generality of the foregoing, payments in the nature of (i)
late payment charges or assumption, tax service, statement account or payoff,
substitution, satisfaction, release and other like fees and charges and (ii) the
items enumerated in Sections 4.04(a)(i) through (iv) and (vi) through (xi) with
respect to the Trustee and the Servicer, need not be credited by the Servicer to
the Distribution Account or the Custodial Account, as applicable. Amounts
received by the Servicer in connection with Prepayment Charges on the Prepayment
Charge Loans shall be remitted by the Servicer to the Trustee and deposited by
the Trustee into the Class XP Reserve Account upon receipt thereof. In the event
that the Servicer shall deposit or cause to be deposited to the Distribution
Account any amount not required to be credited thereto, the Trustee, upon
receipt of a written request therefor signed by a Servicing Officer of the
Servicer, shall promptly transfer such amount to the Servicer, any provision
herein to the contrary notwithstanding.

(c)          The amount at any time credited to the Custodial Account may be
invested, in the name of the Trustee, or its nominee, for the benefit of the
Certificateholders, in Permitted Investments as directed by the Servicer. All
Permitted Investments shall mature or be subject to redemption or withdrawal on
or before, and shall be held until, the next succeeding Distribution Account
Deposit Date. Any and all investment earnings on amounts on deposit in the
Custodial Account from time to time shall be for the account of the Servicer.
The Servicer from time to time shall be permitted to withdraw or receive
distribution of any and all investment earnings from the Custodial Account. The
risk of loss of moneys required to be distributed to the Certificateholders
resulting from such investments shall be borne by and be the risk of the
Servicer. The Servicer shall deposit the amount of any such loss in the
Custodial Account within two Business Days of receipt of notification of such
loss but not later than the second Business Day prior to the Distribution Date
on which the moneys so invested are required to be distributed to the
Certificateholders.

Section 4.02      Permitted Withdrawals and Transfers from the Custodial
Account. (a) The Servicer will, from time to time on demand of the Trustee, make
or cause to be made such withdrawals or transfers from the Custodial Account as
the Servicer has designated for such transfer or withdrawal pursuant to this
Agreement. The Servicer may clear and terminate the Custodial Account pursuant
to Section 10.01 and remove amounts from time to time deposited in error.

(b)          On an ongoing basis, the Servicer shall withdraw from the Custodial
Account (i) any expenses recoverable by the Trustee, the Servicer or the
Custodian pursuant to

 

 

73

 

 


--------------------------------------------------------------------------------



 

Sections 3.03, 7.04 and 9.05 and (ii) any amounts payable to the Servicer as set
forth in Section 3.14.

(c)          In addition, on or before each Distribution Account Deposit Date,
the Servicer shall deposit in the Distribution Account (or remit to the Trustee
for deposit therein) any Monthly Advances required to be made by the Servicer
with respect to the Mortgage Loans.

(d)          No later than 3:00 p.m. New York time on each Distribution Account
Deposit Date, the Servicer will transfer all Available Funds on deposit in the
Custodial Account with respect to the related Distribution Date to the Trustee
for deposit in the Distribution Account.

(e)          With respect to any remittance received by the Trustee after the
Distribution Account Deposit Date on which such payment was due, the Servicer
shall pay to the Trustee interest on any such late payment at an annual rate
equal to the Prime Rate, adjusted as of the date of each change of the Prime
Rate, plus two percentage points, but in no event greater than the maximum
amount permitted by applicable law. Such interest shall be remitted to the
Trustee by the Servicer on the date such late payment is made and shall cover
the period commencing with such Distribution Account Deposit Date and ending
with the Business Day on which such payment is made, both inclusive. The payment
by the Servicer of any such interest shall not be deemed an extension of time
for payment or a waiver of any Event of Default by the Servicer.

Section 4.03     Distribution Account. (a) The Trustee shall establish and
maintain in the name of the Trustee, for the benefit of the Certificateholders,
the Distribution Account as a segregated trust account or accounts. The Trustee
shall deposit into the Distribution Account all amounts in respect to Available
Funds received by it from the Servicer.

(b)          All amounts deposited to the Distribution Account shall be held by
the Trustee in trust for the benefit of the Certificateholders in accordance
with the terms and provisions of this Agreement.

(c)          The Distribution Account shall constitute a trust account of the
Trust Fund segregated on the books of the Trustee and held by the Trustee in
trust in its Corporate Trust Office, and the Distribution Account and the funds
deposited therein shall not be subject to, and shall be protected from, all
claims, liens, and encumbrances of any creditors or depositors of the Trustee
(whether made directly, or indirectly through a liquidator or receiver of the
Trustee). The Distribution Account shall be an Eligible Account. The amount at
any time credited to the Distribution Account may be invested in the name of the
Trustee in Permitted Investments selected by the Trustee. All Permitted
Investments shall mature or be subject to redemption or withdrawal on or before,
and shall be held until, the next succeeding Distribution Date if the obligor
for such Permitted Investment is the Trustee or, if such obligor is any other
Person, the Business Day preceding such Distribution Date. All investment
earnings on amounts on deposit in the Distribution Account or benefit from funds
uninvested therein from time to time shall be for the account of the Trustee.
The Trustee shall be permitted to withdraw or receive distribution of any and
all investment earnings from the Distribution Account on each Distribution Date.
If there is any loss on a Permitted Investment, the Trustee shall deposit the
amount of such loss for deposit in the

 

 

74

 

 


--------------------------------------------------------------------------------



 

Distribution Account. With respect to the Distribution Account and the funds
deposited therein, the Trustee shall take such action as may be necessary to
ensure that the Certificateholders shall be entitled to the priorities afforded
to such a trust account (in addition to a claim against the estate of the
Trustee) as provided by 12 U.S.C. § 92a(e), and applicable regulations pursuant
thereto, if applicable, or any applicable comparable state statute applicable to
state chartered banking corporations.

Section 4.04    Permitted Withdrawals and Transfers from the Distribution
Account. (a) The Trustee will, from time to time on demand of the Servicer, make
or cause to be made such withdrawals or transfers from the Distribution Account
as the Servicer has designated for such transfer or withdrawal pursuant to this
Agreement or as the Trustee deems necessary for the following purposes (limited
in the case of amounts due the Servicer to those not withdrawn from the
Custodial Account in accordance with the terms of this Agreement):

(i)           to reimburse itself or the Servicer for any Monthly Advance of its
own funds, the right of the Trustee or the Servicer to reimbursement pursuant to
this subclause (i) being limited to amounts received on a particular Mortgage
Loan (including, for this purpose, the Repurchase Price therefor, Insurance
Proceeds and Liquidation Proceeds) which represent late payments or recoveries
of the principal of or interest on such Mortgage Loan with respect to which such
Monthly Advance was made;

(ii)          to reimburse the Servicer from Insurance Proceeds or Liquidation
Proceeds relating to a particular Mortgage Loan for amounts expended by the
Servicer in good faith in connection with the restoration of the related
Mortgaged Property which was damaged by an Uninsured Cause or in connection with
the liquidation of such Mortgage Loan;

(iii)        to reimburse the Servicer from Insurance Proceeds relating to a
particular Mortgage Loan for insured expenses incurred with respect to such
Mortgage Loan and to reimburse the Servicer from Liquidation Proceeds from a
particular Mortgage Loan for Liquidation Expenses incurred with respect to such
Mortgage Loan; provided that the Servicer shall not be entitled to reimbursement
for Liquidation Expenses with respect to a Mortgage Loan to the extent that
(i) any amounts with respect to such Mortgage Loan were paid as Excess
Liquidation Proceeds pursuant to clause (x) of this Section 4.04(a) to the
Servicer; and (ii) such Liquidation Expenses were not included in the
computation of such Excess Liquidation Proceeds;

(iv)         to pay the Servicer, from Liquidation Proceeds or Insurance
Proceeds received in connection with the liquidation of any Mortgage Loan, the
amount which the Servicer would have been entitled to receive under clause (ix)
of this Section 4.04(a) as servicing compensation on account of each defaulted
scheduled payment on such Mortgage Loan if paid in a timely manner by the
related Mortgagor;

(v)          to pay the Servicer from the Repurchase Price for any Mortgage
Loan, the amount which the Servicer would have been entitled to receive under
clause (ix) of this Section 4.04(a) as servicing compensation;

 

 

 

75

 

 


--------------------------------------------------------------------------------



 

 

(vi)         to reimburse the Servicer for advances of funds (other than Monthly
Advances) made with respect to the Mortgage Loans, and the right to
reimbursement pursuant to this clause being limited to amounts received on the
related Mortgage Loan (including, for this purpose, the Repurchase Price
therefor, Insurance Proceeds and Liquidation Proceeds) which represent late
recoveries of the payments for which such advances were made;

(vii)       to reimburse the Trustee or the Servicer for any Nonrecoverable
Advance that has not been reimbursed pursuant to clauses (i) and (vi);

(viii)         to pay the Servicer as set forth in Section 3.14;

(ix)         to reimburse the Servicer for expenses, costs and liabilities
incurred by and reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

(x)          to pay to the Servicer, as additional servicing compensation, any
Excess Liquidation Proceeds;

(xi)         to reimburse the Trustee or the Custodian for expenses, costs and
liabilities incurred by or reimbursable to it pursuant to this Agreement;

(xii)         to remove amounts deposited in error; and

(xiii)         to clear and terminate the Distribution Account pursuant to
Section 10.01.

(b)          The Servicer shall keep and maintain separate accounting, on a
Mortgage Loan by Mortgage Loan basis and shall provide a copy to the Trustee,
for the purpose of accounting for any reimbursement from the Distribution
Account pursuant to clauses (i) through (vi) and (vii) or with respect to any
such amounts which would have been covered by such clauses had the amounts not
been retained by the Servicer without being deposited in the Distribution
Account under Section 4.01(b).

(c)          On each Distribution Date, the Trustee shall distribute the
Available Funds to the extent on deposit in the Distribution Account to the
Holders of the related Certificates in accordance with Section 6.01.

Section 4.05    Reserved.

Section 4.06    Statements to the Trustee

The Servicer shall furnish to the Trustee an individual Mortgage Loan accounting
report (a "Report"), as of the last Business Day of each month, in the
Servicer's assigned loan number order to document Mortgage Loan payment activity
on an individual Mortgage Loan basis. With respect to each month, such Report
shall be received by the Trustee no later than the 10th calendar day of the
month of the related Distribution Date (or March 14, 2006, in the case of the
initial Report) a report in an Excel (or compatible) electronic format (that can
be downloaded into a Sybase database), in such format as may be mutually agreed
upon by both the Trustee and the Servicer, and in hard copy, which Report shall
contain the following:

 

 

 

76

 

 


--------------------------------------------------------------------------------



 

 

(i)   with respect to each Monthly Payment received or advanced during the
related Due Period, the amount of such remittance allocable to interest and to
principal; the amount of Principal Prepayments and prepayment penalties received
during the related Prepayment Period;

 

(ii)   the amount of Servicing Compensation received by the Servicer during the
prior Due Period;

 

(iii)  the aggregate Stated Principal Balance of the Mortgage Loans;

 

(iv)  the number and aggregate outstanding principal balances of Mortgage Loans
(a) Delinquent (1) 30 to 59 days, (2) 60 to 89 days, (3) 90 days or more; (b) as
to which foreclosure has commenced; and (c) as to which REO Property has been
acquired; and

 

(v)   such other data as may reasonably be required by the Trustee in order to
make distributions to the Certificateholders on such Distribution Date.

 

The Servicer shall also provide with each such Report a trial balance, sorted in
the Trustee's assigned loan number order, and such other loan level information
as described on Exhibits K and L, in electronic tape form.

 

The Servicer shall prepare and file any and all information statements or other
filings required to be delivered to any governmental taxing authority or to the
Trustee pursuant to any applicable law with respect to the Mortgage Loans and
the transactions contemplated hereby. In addition, the Servicer shall provide
the Trustee with such information concerning the Mortgage Loans as is necessary
for the Trustee to prepare the Trust’s income tax returns as the Trustee may
reasonably request from time to time.

 

Section 4.07     Reserved

Section 4.08     Reserved

Section 4.09     Class XP Reserve Account. (a) The Paying Agent shall establish
and maintain with itself a separate, segregated trust account, which shall be an
Eligible Account, titled “Reserve Account, Wells Fargo Bank, National
Association, as Trustee for the benefit of holders of Bear Stearns Asset Backed
Securities I LLC, GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage
Pass-Through Certificates, Series 2006-AR1, Class XP”. Funds on deposit in the
Class XP Reserve Account shall be held in trust by the Trustee for the holder of
the Class XP Certificates. The Class XP Reserve Account will not represent an
interest in any REMIC.

(b)          Any amount on deposit in the Class XP Reserve Account shall be held
uninvested. On the Business Day prior to each Distribution Date, the Trustee
shall withdraw the amount then on deposit in the Class XP Reserve Account and
deposit such amount into the Distribution Account to be distributed to the
Holders of the Class XP Certificates in accordance with Section 6.01(f). In
addition, on the earlier of (x) the Business Day prior to the Distribution Date
on which all the assets of the Trust Fund are repurchased as described in
Section 10.01(a), and (y) the Business Day prior to the Distribution Date
occurring in March 2012, the Trustee shall withdraw the amount on deposit in the
Class XP Reserve Account and deposit such amount

 

 

77

 

 


--------------------------------------------------------------------------------



 

into the Distribution Account and pay such amount to the Class XP Certificates
in accordance with Section 6.01(f), and following such withdrawal the Class XP
Reserve Account shall be closed.

Section 4.10     Final Maturity Reserve Account.

No later than the Closing Date, the Paying Agent shall establish and maintain in
the name of the Holders of the Senior and Subordinate Certificates, the Final
Maturity Reserve Account as a segregated trust account. The Paying Agent shall
keep records that accurately reflect the funds on deposit in the Final Maturity
Reserve Account.

If, on the Distribution Date occurring in February, 2013, or on any Distribution
Date thereafter, any Offered Certificates are outstanding and the aggregate
Stated Principal Balance of the Mortgage Loans with original terms to maturity
in excess of 30 years is

 

(i)

greater than or equal to the applicable scheduled amount for such Distribution
Date set forth in column 2 of Schedule C hereto, but less than column 1 thereto,
or

 

(ii)

greater than or equal to the applicable scheduled amount for such Distribution
Date set forth in column 1 of Schedule C hereto,

then the Trustee shall deposit into the Final Maturity Reserve Account, from
Interest Funds with respect to such Distribution Date, the Coupon Strip for such
Distribution Date, in accordance with the payment priority set forth in Section
6.01(a)(first).

If, on any Distribution Date occurring after the Distribution Date in February,
2013, any amounts on deposit in the Final Maturity Reserve Account exceed the
lesser of (i) the aggregate

 

 

78

 

 


--------------------------------------------------------------------------------



 

Current Principal Amount of the Class A and Class B Certificates as of such
date, and (ii) the aggregate Stated Principal Balance of the Mortgage Loans with
original terms to maturity in excess of 30 years as of such date, an amount
equal to such excess shall be shall be distributed by the Trustee to the Class
B-IO Certificates on such Distribution Date as a part of the Class B-IO
Distribution Amount.

On the earlier of the Distribution Date in occurring in February 2013 and the
Distribution Date on which the final distribution of payments from the Mortgage
Loans and the other assets in the trust is expected to be made, funds on deposit
in the Final Maturity Reserve Account will be distributed to the Certificates in
the following order of priority:

first, to the Class A Certificates, pro rata in accordance with their
outstanding Current Principal Amounts, until the Current Principal Amount of
each such Class is reduced to zero;

second, to the Class M-1, Class M-2, Class M-3, Class B-1, Class B-2 and Class
B-3 Certificates, sequentially, in that order, until the Current Principal
Amount of each such Class is reduced to zero, after giving effect to principal
distributions on such Distribution Date;

third, to each class of Senior and Subordinate Certificates, any Current
Interest and Interest Carry Forward Amount for each such Class remaining unpaid
after giving effect to distributions of Interest Funds on such Distribution Date
in accordance with the payment priorities set forth in Section 6.01(a);

fourth, to each class of Senior and Subordinate Certificates, any Basis Risk
Shortfall Carry Forward Amount for each such class remaining unpaid after giving
effect to the distributions on such Distribution Date in accordance with payment
priorities set forth in Sections 6.01(a); and

 

(v)

fifth, to the Class B-IO Certificates, any remaining amount.

 

 

 

79

 

 


--------------------------------------------------------------------------------



 

 



ARTICLE V

CERTIFICATES

Section 5.01     Certificates. (a) The Depository, the Depositor and the Trustee
have entered into a Depository Agreement dated as of the Closing Date (the
“Depository Agreement”). Except for the Residual Certificates, the Private
Certificates and the Individual Certificates and as provided in Section 5.01(b),
the Certificates shall at all times remain registered in the name of the
Depository or its nominee and at all times: (i) registration of such
Certificates may not be transferred by the Trustee except to a successor to the
Depository; (ii) ownership and transfers of registration of such Certificates on
the books of the Depository shall be governed by applicable rules established by
the Depository; (iii) the Depository may collect its usual and customary fees,
charges and expenses from its Depository Participants; (iv) the Trustee shall
deal with the Depository as representative of such Certificate Owners of the
respective Class of Certificates for purposes of exercising the rights of
Certificateholders under this Agreement, and requests and directions for and
votes of such representative shall not be deemed to be inconsistent if they are
made with respect to different Certificate Owners; and (v) the Trustee may rely
and shall be fully protected in relying upon information furnished by the
Depository with respect to its Depository Participants.

The Residual Certificates and the Private Certificates are initially Physical
Certificates. If at any time the Holders of all of the Certificates of one or
more such Classes request that the Trustee cause such Class to become Global
Certificates, the Trustee and the Depositor will take such action as may be
reasonably required to cause the Depository to accept such Class or Classes for
trading if it may legally be so traded.

All transfers by Certificate Owners of such respective Classes of Book-Entry
Certificates and any Global Certificates shall be made in accordance with the
procedures established by the Depository Participant or brokerage firm
representing such Certificate Owners. Each Depository Participant shall only
transfer Book-Entry Certificates of Certificate Owners it represents or of
brokerage firms for which it acts as agent in accordance with the Depository’s
normal procedures.

(b)          If (i)(A) the Depositor advises the Trustee in writing that the
Depository is no longer willing or able to properly discharge its
responsibilities as Depository and (B) the Depositor is unable to locate a
qualified successor within 30 days or (ii) the Depositor at its option advises
the Trustee in writing that it elects to terminate the book-entry system through
the Depository, the Trustee shall request that the Depository notify all
Certificate Owners of the occurrence of any such event and of the availability
of definitive, fully registered Certificates to Certificate Owners requesting
the same. Upon surrender to the Trustee of the Certificates by the Depository,
accompanied by registration instructions from the Depository for registration,
the Trustee shall issue the definitive Certificates.

In addition, if an Event of Default has occurred and is continuing, each
Certificate Owner materially adversely affected thereby may at its option
request a definitive Certificate evidencing such Certificate Owner’s interest in
the related Class of Certificates. In order to make such

 

 

80

 

 


--------------------------------------------------------------------------------



 

request, such Certificate Owner shall, subject to the rules and procedures of
the Depository, provide the Depository or the related Depository Participant
with directions for the Trustee to exchange or cause the exchange of the
Certificate Owner’s interest in such Class of Certificates for an equivalent
interest in fully registered definitive form. Upon receipt by the Trustee of
instructions from the Depository directing the Trustee to effect such exchange
(such instructions to contain information regarding the Class of Certificates
and the Current Principal Balance being exchanged, the Depository Participant
account to be debited with the decrease, the registered holder of and delivery
instructions for the definitive Certificate, and any other information
reasonably required by the Trustee), (i) the Trustee shall instruct the
Depository to reduce the related Depository Participant’s account by the
aggregate Current Principal Balance of the definitive Certificate, (ii) the
Trustee shall execute and deliver, in accordance with the registration and
delivery instructions provided by the Depository, a Definitive Certificate
evidencing such Certificate Owner’s interest in such Class of Certificates and
(iii) the Trustee shall execute a new Book-Entry Certificate reflecting the
reduction in the aggregate Current Principal Balance of such Class of
Certificates by the amount of the definitive Certificates.

Neither the Depositor nor the Trustee shall be liable for any delay in the
delivery of any instructions required pursuant to this Section 5.01(b) and may
conclusively rely on, and shall be protected in relying on, such instructions.

(c)          (i)  As provided herein, the REMIC Administrator will make an
election to treat the segregated pool of assets consisting of the Mortgage Loans
and certain other related assets subject to this Agreement as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as “REMIC I.” Component I of the Class R Certificates will represent
the sole Class of “residual interests” in REMIC I for purposes of the REMIC
Provisions (as defined herein) under federal income tax law. The following table
irrevocably sets forth the designation, pass-through rate (the “Uncertificated
Pass-Through Rate”) and initial Uncertificated Principal Balance for each of the
“regular interests” in REMIC I (the “REMIC I Regular Interests”). The “latest
possible maturity date” (determined solely for purposes of satisfying Treasury
regulation Section 1.860G-1(a)(4)(iii)) for each REMIC I Regular Interest shall
be the Final Maturity Date. None of the REMIC I Regular Interests will be
certificated. The REMIC I Regular Interests and Component I of the Class R
Certificates will have the following designations, initial balances and
pass-through rates:

Designation s

Uncertificated REMIC I Pass-Through Rate

Initial Uncertificated

Principal Balance

Final Maturity Date*

LT1

Variable(1)

$1,299,060,307.99

February 25, 2036

LT2

Variable(1)

$43,921.54

February 25, 2036

LT3

0.00%

$86,006.08

February 25, 2036

LT4

Variable(1)

$86,006.08

February 25, 2036

Component I of the Class R Certificates

(2)

$0

February 25, 2036

*

The Distribution Date in the specified month, which is the month following the
month the latest maturing Mortgage Loan matures.

 

(1)

Calculated as provided in the definition of Uncertificated REMIC I Pass-Through
Rate.

(2)

Component I of the Class R Cerficates will not bear interest.

 

 

 

 

81

 

 


--------------------------------------------------------------------------------



 

 

 

(ii)          As provided herein, the REMIC Administrator will make an election
to treat the segregated pool of assets consisting of the REMIC I Regular
Interests as a REMIC for federal income tax purposes, and such segregated pool
of assets will be designated as “REMIC II.” Component II of the Class R
Certificates will represent the sole class of “residual interests” in REMIC II
for purposes of the REMIC Provisions under federal income tax law. The following
table irrevocably sets forth the designation, Uncertificated REMIC II
Pass-Through Rate (which is also the Pass-Through Rate for the Class of
Certificates bearing the same designation) and initial principal amount or
Uncertificated Principal Balance for each of the “regular interests” in REMIC II
(the “REMIC II Regular Interests”) and the designation and initial principal
amount of the Class R Certificates allocable to Component II of the Class R
Certificates. For federal income tax purposes, payment of (i) any Basis Risk
Shortfall or Basis Risk Shortfall Carry Forward Amount to any Class of
Certificates, (ii) in the case of the Class A, Class M and Class B Certificates,
interest accrued at a Pass-Through Rate in excess of the Modified Net Rate Cap,
and (iii) any amounts to the Class XP Certificate (which shall not be treated as
an interest in any REMIC, but as a pass-through interest in the Trust entitled
to any prepayment penalties payable with respect to the Mortgage Loans) shall be
treated as paid outside of any REMIC formed under this Agreement and shall not
be part of the entitlement of the REMIC II Regular Interest the ownership of
which is represented by the Class of Certificates receiving such payment.
REMIC II Regular Interests B-IO-I and B-IO-P will not be certificated.

Designation

Initial Principal

Pass-Through Rate

A-1A

$399,271,000

(1)

A-1B

$300,000,000

(1)

A-2A

$264,635,000

(1)

A-2B

$85,000,000

(1)

A-3

$116,545,000

(1)

M-1

$50,672,000

(1)

M-2

$21,438,000

(1)

M-3

$7,796,000

(1)

B-1

$16,891,000

(1)

B-2

$14,942,000

(1)

B-3

$6,496,000

(1)

XP

NA

(2)

B-IO-I and B-IO-P

$15,590,241.70

(3)

Component II of the Class R Certificates

$0.00

(4)

——————————

(1)

The Class A, Class M and Class B Certificates will bear interest at a
Pass-Through Rate equal to the least of (i) One-Month LIBOR plus the related
Margin, (ii) 10.50% per annum and (iii) the Net Rate Cap. On any Distribution
Date occurring in or after February, 2013, in which an amount is payable to the
Final Maturity Reserve Fund pursuant to Section 4.10, if the Maximum Coupon
Strip Rate exceeds the Coupon Strip Rate, for federal income tax purposes, each
REMIC II Regular Interest, the ownership of which is represented by the Class A,
Class M and Class B Certificates, will bear interest at a Pass-Through Rate
equal to the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50%
per annum and (iii) the Modified Net Rate Cap. The entitlements of holders of
the Class A, Class M and Class B Certificates to receive interest in excess of
this modified Pass-Through Rate shall be treated as paid outside of any REMIC
formed under this Agreement and shall not be part of the entitlement of the
REMIC II Regular Interest the ownership of which is represented by the Class of
Certificates receiving such payment, instead such amount shall be deemed to have
been paid from amounts distributable in respect of the REMIC III Regular
Interest B-IO.

(2)

The Class XP Certificates will not bear any interest. The Class XP Certificates
will be entitled to receive Prepayment Charges collected with respect to the
Prepayment Charge Loans. The Class XP Certificates will not represent an
interest in any REMIC, they will instead represent an interest in the Trust
constituted by this Agreement that is a strip of Prepayment Charges associated
with the Prepayment Charge Loans.

(3)

The Class B-IO Certificates will bear interest at a per annum rate equal to the
Class B-IO Pass-Through Rate on its Notional Amount. Amounts paid, or deemed
paid, to the Class B-IO Certificates shall be deemed to first be paid to REMIC
II Regular Interest B-IO-I in reduction of accrued and unpaid interest thereon
until such accrued and unpaid interest shall have been reduced to zero and shall
then be deemed paid to REMIC II Regular Interest B-IO-P in reduction of the
principal balance thereof.

 

 

 

82

 

 


--------------------------------------------------------------------------------



 

 

(4)

Component II of the Class R Cerficates will not bear interest.

(iii)        As provided herein, the REMIC Administrator will make an election
to treat the segregated pool of assets consisting of REMIC II Regular Interests
B-IO-I and B-IO-P and any proceeds thereof as a REMIC for federal income tax
purposes, and such segregated pool of assets will be designated as “REMIC III.”
The Class R-X Certificates will represent the sole Class of “residual interests”
in REMIC III for purposes of the REMIC Provisions under federal income tax law.
The following table irrevocably sets forth the designation, Uncertificated
Pass-Through Rate and initial Uncertificated Principal Balance for the single
“regular interest” in REMIC III and the designation and initial principal
balance of the Class R-X Certificates.

Designation

Initial Principal

Uncertificated Pass-Through Rate

B-IO

$15,590,241.70

(1)

Class R-X Certificates

$0.00

(2)

 

(1)

The Class B-IO Certificates will bear interest at a per annum rate equal to the
Class B-IO Pass-Through Rate on its Notional Amount. The REMIC III Regular
Interest will not have an Uncertificated Pass-Through Rate, but will be entitled
to 100% of all amounts distributed or deemed distributed on REMIC II Regular
Interests B-IO-I and B-IO-P.

 

(2)

The Class R-X Certificates will not bear interest.

 

(d)          Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
regulations, the Distribution Date immediately following the maturity date for
the Mortgage Loan with the latest maturity date in the Trust Fund has been
designated as the “latest possible maturity date” for the REMIC I Regular
Interests, REMIC II Regular Interests, the REMIC III Regular Interest and the
Certificates.

(e)          With respect to each Distribution Date, each Class of Certificates
shall accrue interest during the related Interest Accrual Period. With respect
to each Distribution Date and each Class of Class A, Class M and Class B
Certificates, interest shall be calculated on the basis of a 360-day year and
the actual number of days elapsed, in each case, based upon the respective
Pass-Through Rate set forth, or determined as provided, above and the Current
Principal Amount of such Class applicable to such Distribution Date.

(f)           The Certificates shall be substantially in the forms set forth in
Exhibits A-1, A-2, A-3, A-4, A-5, A-6 and A-7. On original issuance, the Trustee
shall sign, countersign and shall deliver them at the direction of the
Depositor. Pending the preparation of definitive Certificates of any Class, the
Trustee may sign and countersign temporary Certificates that are printed,
lithographed or typewritten, in authorized denominations for Certificates of
such Class, substantially of the tenor of the definitive Certificates in lieu of
which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the officers or authorized signatories
executing such Certificates may determine, as evidenced by their execution of
such Certificates. If temporary Certificates are issued, the Depositor will
cause definitive Certificates to be prepared without unreasonable delay. After
the preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office of the Trustee, without charge to the Holder. Upon
surrender for cancellation of any one or more temporary Certificates, the
Trustee shall sign and countersign and deliver in exchange

 

 

83

 

 


--------------------------------------------------------------------------------



 

therefor a like aggregate principal amount, in authorized denominations for such
Class, of definitive Certificates of the same Class. Until so exchanged, such
temporary Certificates shall in all respects be entitled to the same benefits as
definitive Certificates.

(g)          Each Class of Book-Entry Certificates will be registered as a
single Certificate of such Class held by a nominee of the Depository or the DTC
Custodian, and beneficial interests will be held by investors through the
book-entry facilities of the Depository in minimum denominations of, in the case
of the Offered Certificates, $25,000 and increments of $1.00 in excess thereof,
except that one Certificate of each such Class may be issued in a different
amount so that the sum of the denominations of all outstanding Certificates of
such Class shall equal the Current Principal Amount of such Class on the Closing
Date. On the Closing Date, the Trustee shall execute and countersign Physical
Certificates all in an aggregate principal amount that shall equal the Current
Principal Amount of such Class on the Closing Date. The Private Certificates
(other than the Residual Certificates) shall be issued in certificated
fully-registered form in minimum dollar denominations of $25,000 and integral
multiples of $1.00 in excess thereof, except that one Private Certificate of
each Class may be issued in a different amount so that the sum of the
denominations of all outstanding Private Certificates of such Class shall equal
the Current Principal Amount of such Class on the Closing Date. The Residual
Certificates shall each be issued in certificated fully-registered form. Each
Class of Global Certificates, if any, shall be issued in fully registered form
in minimum dollar denominations of $50,000 and integral multiples of $1.00 in
excess thereof, except that one Certificate of each Class may be in a different
denomination so that the sum of the denominations of all outstanding
Certificates of such Class shall equal the Current Principal Amount of such
Class on the Closing Date. On the Closing Date, the Trustee shall execute and
countersign (i) in the case of each Class of Offered Certificates, the
Certificate in the entire Current Principal Amount of the respective Class and
(ii) in the case of each Class of Private Certificates, Individual Certificates
all in an aggregate principal amount that shall equal the Current Principal
Amount of each such respective Class on the Closing Date. The Certificates
referred to in clause (i) and if at any time there are to be Global
Certificates, the Global Certificates shall be delivered by the Depositor to the
Depository or pursuant to the Depository’s instructions, shall be delivered by
the Depositor on behalf of the Depository to and deposited with the DTC
Custodian. The Trustee shall sign the Certificates by facsimile or manual
signature and countersign them by manual signature on behalf of the Trustee by
one or more authorized signatories, each of whom shall be Responsible Officers
of the Trustee or its agent. A Certificate bearing the manual and facsimile
signatures of individuals who were the authorized signatories of the Trustee or
its agent at the time of issuance shall bind the Trustee, notwithstanding that
such individuals or any of them have ceased to hold such positions prior to the
delivery of such Certificate.

(h)          No Certificate shall be entitled to any benefit under this
Agreement, or be valid for any purpose, unless there appears on such Certificate
the manually executed countersignature of the Trustee or its agent, and such
countersignature upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly executed and delivered hereunder.
All Certificates issued on the Closing Date shall be dated the Closing Date. All
Certificates issued thereafter shall be dated the date of their
countersignature.

 

 

 

84

 

 

 

 

 


--------------------------------------------------------------------------------



(i)          The Closing Date is hereby designated as the “startup” day of each
2006-AR1 REMIC within the meaning of Section 860G(a)(9) of the Code.

(j)           For federal income tax purposes, each 2006-AR1 REMIC shall have a
tax year that is a calendar year and shall report income on an accrual basis.

(k)          The Trustee on behalf of the Trust shall cause each 2006-AR1 REMIC
to timely elect to be treated as a REMIC under Section 860D of the Code. Any
inconsistencies or ambiguities in this Agreement or in the administration of any
Trust established hereby shall be resolved in a manner that preserves the
validity of such elections.

(l)           The following legend shall be placed on the Residual Certificates,
whether upon original issuance or upon issuance of any other Certificate of any
such Class in exchange therefor or upon transfer thereof:

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER

 

 

85

 

 


--------------------------------------------------------------------------------



 

FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE
OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS
PARAGRAPH.

Section 5.02     Registration of Transfer and Exchange of Certificates. (a) The
Trustee shall maintain at its Corporate Trust Office a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, the Trustee
shall provide for the registration of Certificates and of transfers and
exchanges of Certificates as herein provided.

(b)          Subject to Section 5.01(a) and, in the case of any Global
Certificate or Physical Certificate upon the satisfaction of the conditions set
forth below, upon surrender for registration of transfer of any Certificate at
any office or agency of the Trustee maintained for such purpose, the Trustee
shall sign, countersign and shall deliver, in the name of the designated
transferee or transferees, a new Certificate of a like Class and aggregate
Fractional Undivided Interest, but bearing a different number.

(c)          By acceptance of a Private Certificate or a Residual Certificate,
whether upon original issuance or subsequent transfer, each holder of such
Certificate acknowledges the restrictions on the transfer of such Certificate
set forth in the Securities Legend and agrees that it will transfer such a
Certificate only as provided herein. In addition to the provisions of Section
5.02(h), the following restrictions shall apply with respect to the transfer and
registration of transfer of an Private Certificate or a Residual Certificate to
a transferee that takes delivery in the form of an Individual Certificate:

(i)           The Trustee shall register the transfer of an Individual
Certificate if the requested transfer is being made to a transferee who has
provided the Trustee with a Rule 144A Certificate or comparable evidence as to
its QIB status.

(ii)          The Trustee shall register the transfer of any Individual
Certificate if (x) the transferor has advised the Trustee in writing that the
Certificate is being transferred to an Institutional Accredited Investor along
with facts surrounding the transfer as set forth in Exhibit F-1 hereto; and (y)
prior to the transfer the transferee furnishes to the Trustee an Investment
Letter (and the Trustee shall be fully protected in so doing), provided that, if
based upon an Opinion of Counsel addressed to the Trustee to the effect that the
delivery of (x) and (y) above are not sufficient to confirm that the proposed
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and other
applicable laws, the Trustee shall as a condition of the registration of any
such transfer require the transferor to furnish such other certifications, legal
opinions or other information prior to registering the transfer of an Individual
Certificate as shall be set forth in such Opinion of Counsel.

(d)          So long as a Global Certificate of such Class is outstanding and is
held by or on behalf of the Depository, transfers of beneficial interests in
such Global Certificate, or transfers by holders of Individual Certificates of
such Class to transferees that take delivery in the form of beneficial interests
in the Global Certificate, may be made only in accordance with Section 5.02(h),
the rules of the Depository and the following:

 

 

 

86

 

 


--------------------------------------------------------------------------------



 

 

(i)           In the case of a beneficial interest in the Global Certificate
being transferred to an Institutional Accredited Investor, such transferee shall
be required to take delivery in the form of an Individual Certificate or
Certificates and the Trustee shall register such transfer only upon compliance
with the provisions of Section 5.02(c)(ii).

(ii)          In the case of a beneficial interest in a Class of Global
Certificates being transferred to a transferee that takes delivery in the form
of an Individual Certificate or Certificates of such Class, except as set forth
in clause (i) above, the Trustee shall register such transfer only upon
compliance with the provisions of Section 5.02(c)(i).

(iii)        In the case of an Individual Certificate of a Class being
transferred to a transferee that takes delivery in the form of a beneficial
interest in a Global Certificate of such Class, the Trustee shall register such
transfer if the transferee has provided the Trustee with a Rule 144A Certificate
or comparable evidence as to its QIB status.

(iv)         No restrictions shall apply with respect to the transfer or
registration of transfer of a beneficial interest in the Global Certificate of a
Class to a transferee that takes delivery in the form of a beneficial interest
in the Global Certificate of such Class; provided that each such transferee
shall be deemed to have made such representations and warranties contained in
the Rule 144A Certificate as are sufficient to establish that it is a QIB.

(e)          Subject to Section 5.02(h), an exchange of a beneficial interest in
a Global Certificate of a Class for an Individual Certificate or Certificates of
such Class, an exchange of an Individual Certificate or Certificates of a
Class for a beneficial interest in the Global Certificate of such Class and an
exchange of an Individual Certificate or Certificates of a Class for another
Individual Certificate or Certificates of such Class (in each case, whether or
not such exchange is made in anticipation of subsequent transfer, and, in the
case of the Global Certificate of such Class, so long as such Certificate is
outstanding and is held by or on behalf of the Depository) may be made only in
accordance with Section 5.02(h), the rules of the Depository and the following:

(i)           A holder of a beneficial interest in a Global Certificate of a
Class may at any time exchange such beneficial interest for an Individual
Certificate or Certificates of such Class.

(ii)          A holder of an Individual Certificate or Certificates of a
Class may exchange such Certificate or Certificates for a beneficial interest in
the Global Certificate of such Class if such holder furnishes to the Trustee a
Rule 144A Certificate or comparable evidence as to its QIB status.

(iii)        A holder of an Individual Certificate of a Class may exchange such
Certificate for an equal aggregate principal amount of Individual Certificates
of such Class in different authorized denominations without any certification.

(f)           (i)  Upon acceptance for exchange or transfer of an Individual
Certificate of a Class for a beneficial interest in a Global Certificate of such
Class as provided herein, the Trustee shall cancel such Individual Certificate
and shall (or shall request the Depository to) endorse on the schedule affixed
to the applicable Global Certificate (or on a continuation of

 

 

87

 

 


--------------------------------------------------------------------------------



 

such schedule affixed to the Global Certificate and made a part thereof) or
otherwise make in its books and records an appropriate notation evidencing the
date of such exchange or transfer and an increase in the certificate balance of
the Global Certificate equal to the certificate balance of such Individual
Certificate exchanged or transferred therefor.

(ii)          Upon acceptance for exchange or transfer of a beneficial interest
in a Global Certificate of a Class for an Individual Certificate of such
Class as provided herein, the Trustee shall (or shall request the Depository to)
endorse on the schedule affixed to such Global Certificate (or on a continuation
of such schedule affixed to such Global Certificate and made a part thereof) or
otherwise make in its books and records an appropriate notation evidencing the
date of such exchange or transfer and a decrease in the certificate balance of
such Global Certificate equal to the certificate balance of such Individual
Certificate issued in exchange therefor or upon transfer thereof.

(g)          The Securities Legend shall be placed on any Individual Certificate
issued in exchange for or upon transfer of another Individual Certificate or of
a beneficial interest in a Global Certificate.

(h)          Subject to the restrictions on transfer and exchange set forth in
this Section 5.02, the holder of any Individual Certificate may transfer or
exchange the same in whole or in part (in an initial certificate balance equal
to the minimum authorized denomination set forth in Section 5.01(g) or any
integral multiple of $1.00 in excess thereof) by surrendering such Certificate
at the Corporate Trust Office of the Trustee, or at the office of any transfer
agent, together with an executed instrument of assignment and transfer
satisfactory in form and substance to the Trustee in the case of transfer and a
written request for exchange in the case of exchange. The holder of a beneficial
interest in a Global Certificate may, subject to the rules and procedures of the
Depository, cause the Depository (or its nominee) to notify the Trustee in
writing of a request for transfer or exchange of such beneficial interest for an
Individual Certificate or Certificates. Following a proper request for transfer
or exchange, the Trustee shall, within five Business Days of such request made
at the Corporate Trust Office of the Trustee, sign, countersign and deliver at
the Corporate Trust Office of the Trustee, to the transferee (in the case of
transfer) or holder (in the case of exchange) or send by first class mail at the
risk of the transferee (in the case of transfer) or holder (in the case of
exchange) to such address as the transferee or holder, as applicable, may
request, an Individual Certificate or Certificates, as the case may require, for
a like aggregate Fractional Undivided Interest and in such authorized
denomination or denominations as may be requested. The presentation for transfer
or exchange of any Individual Certificate shall not be valid unless made at the
Corporate Trust Office of the Trustee by the registered holder in person, or by
a duly authorized attorney-in-fact.

(i)           At the option of the Certificateholders, Certificates may be
exchanged for other Certificates of authorized denominations of a like Class and
aggregate Fractional Undivided Interest, upon surrender of the Certificates to
be exchanged at the Corporate Trust Office of the Trustee; provided, however,
that no Certificate may be exchanged for new Certificates unless the original
Fractional Undivided Interest represented by each such new Certificate (i) is at
least equal to the minimum authorized denomination or (ii) is acceptable to the
Depositor as indicated to the Trustee in writing. Whenever any Certificates are
so

 

 

88

 

 


--------------------------------------------------------------------------------



 

surrendered for exchange, the Trustee shall sign and countersign and the Trustee
shall deliver the Certificates which the Certificateholder making the exchange
is entitled to receive.

(j)           If the Trustee so requires, every Certificate presented or
surrendered for transfer or exchange shall be duly endorsed by, or be
accompanied by a written instrument of transfer, with a signature guarantee, in
form satisfactory to the Trustee, duly executed by the holder thereof or his or
her attorney duly authorized in writing.

(k)          No service charge shall be made for any transfer or exchange of
Certificates, but the Trustee may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Certificates.

(l)           The Trustee shall cancel all Certificates surrendered for transfer
or exchange but shall retain such Certificates in accordance with its standard
retention policy or for such further time as is required by the record retention
requirements of the Securities Exchange Act of 1934, as amended, and thereafter
may destroy such Certificates.

Section 5.03      Mutilated, Destroyed, Lost or Stolen Certificates. (a) If
(i) any mutilated Certificate is surrendered to the Trustee, or the Trustee
receives evidence to its satisfaction of the destruction, loss or theft of any
Certificate, and (ii) there is delivered to the Trustee such security or
indemnity as it may require to save it harmless, and (iii) the Trustee has not
received notice that such Certificate has been acquired by a third Person, the
Trustee shall sign, countersign and deliver, in exchange for or in lieu of any
such mutilated, destroyed, lost or stolen Certificate, a new Certificate of like
tenor and Fractional Undivided Interest but in each case bearing a different
number. The mutilated, destroyed, lost or stolen Certificate shall thereupon be
canceled of record by the Trustee and shall be of no further effect and evidence
no rights.

(b)          Upon the issuance of any new Certificate under this Section 5.03,
the Trustee may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
Any duplicate Certificate issued pursuant to this Section 5.03 shall constitute
complete and indefeasible evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.

Section 5.04     Persons Deemed Owners. Prior to due presentation of a
Certificate for registration of transfer, the Depositor, the Trustee and any
agent of the Depositor or the Trustee may treat the Person in whose name any
Certificate is registered as the owner of such Certificate for the purpose of
receiving distributions pursuant to Section 6.01 and for all other purposes
whatsoever. Neither the Depositor, the Trustee nor any agent of the Depositor or
the Trustee shall be affected by notice to the contrary. No Certificate shall be
deemed duly presented for a transfer effective on any Record Date unless the
Certificate to be transferred is presented no later than the close of business
on the third Business Day preceding such Record Date.

Section 5.05      Transfer Restrictions on Residual Certificates. (a) Residual
Certificates, or interests therein, may not be transferred without the prior
express written consent of the Tax Matters Person and the Sponsor, which cannot
be unreasonably withheld. As a prerequisite to such

 

 

89

 

 


--------------------------------------------------------------------------------



 

consent, the proposed transferee must provide the Tax Matters Person, the
Sponsor and the Trustee with an affidavit that the proposed transferee is a
Permitted Transferee (and, unless the Tax Matters Person and the Sponsor consent
to the transfer to a person who is not a U.S. Person, an affidavit that it is a
U.S. Person) as provided in Section 5.05(b).

(b)          No transfer, sale or other disposition of a Residual Certificate
(including a beneficial interest therein) may be made unless, prior to the
transfer, sale or other disposition of a Residual Certificate, the proposed
transferee (including the initial purchasers thereof) delivers to the Tax
Matters Person, the Trustee and the Depositor an affidavit in the form attached
hereto as Exhibit E stating, among other things, that as of the date of such
transfer (i) such transferee is a Permitted Transferee and that (ii) such
transferee is not acquiring such Residual Certificate for the account of any
person who is not a Permitted Transferee. The Tax Matters Person shall not
consent to a transfer of a Residual Certificate if it has actual knowledge that
any statement made in the affidavit issued pursuant to the preceding sentence is
not true. Notwithstanding any transfer, sale or other disposition of a Residual
Certificate to any Person who is not a Permitted Transferee, such transfer, sale
or other disposition shall be deemed to be of no legal force or effect
whatsoever and such Person shall not be deemed to be a Holder of a Residual
Certificate for any purpose hereunder, including, but not limited to, the
receipt of distributions thereon. If any purported transfer shall be in
violation of the provisions of this Section 5.05(b), then the prior Holder
thereof shall, upon discovery that the transfer of such Residual Certificate was
not in fact permitted by this Section 5.05(b), be restored to all rights as a
Holder thereof retroactive to the date of the purported transfer. None of the
Trustee, the Tax Matters Person or the Depositor shall be under any liability to
any Person for any registration or transfer of a Residual Certificate that is
not permitted by this Section 5.05(b) or for making payments due on such
Residual Certificate to the purported Holder thereof or taking any other action
with respect to such purported Holder under the provisions of this Agreement so
long as the written affidavit referred to above was received with respect to
such transfer, and the Tax Matters Person, the Trustee and the Depositor, as
applicable, had no knowledge that it was untrue. The prior Holder shall be
entitled to recover from any purported Holder of a Residual Certificate that was
in fact not a permitted transferee under this Section 5.05(b) at the time it
became a Holder all payments made on such Residual Certificate. Each Holder of a
Residual Certificate, by acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this Section 5.05(b) and to any amendment of
this Agreement deemed necessary (whether as a result of new legislation or
otherwise) by counsel of the Tax Matters Person or the Depositor to ensure that
the Residual Certificates are not transferred to any Person who is not a
Permitted Transferee and that any transfer of such Residual Certificates will
not cause the imposition of a tax upon the Trust or cause any REMIC to fail to
qualify as a REMIC.

(c)          The Class R-X Certificates (including a beneficial interest
therein) and, unless the Tax Matters Person shall have consented in writing
(which consent may be withheld in the Tax Matters Person’s sole discretion), the
Class R Certificates (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

(d)          By accepting a Residual Certificate, the purchaser thereof agrees
to be a Tax Matters Person if it is the Holder of the largest percentage
interest of such Certificate, and

 

 

90

 

 


--------------------------------------------------------------------------------



 

appoints the Trustee to act as its agent with respect to all matters concerning
the tax obligations of the Trust.

Section 5.06      Restrictions on Transferability of Certificates. (a) No offer,
sale, transfer or other disposition (including pledge) of any Certificate shall
be made by any Holder thereof unless registered under the Securities Act, or an
exemption from the registration requirements of the Securities Act and any
applicable state securities or “Blue Sky” laws is available and the prospective
transferee (other than the Depositor) of such Certificate signs and delivers to
the Trustee an Investment Letter, if the transferee is an Institutional
Accredited Investor, in the form set forth as Exhibit F-l hereto, or a Rule 144A
Certificate, if the transferee is a QIB, in the form set forth as Exhibit F-2
hereto. Notwithstanding the provisions of the immediately preceding sentence, no
restrictions shall apply with respect to the transfer or registration of
transfer of a beneficial interest in any Certificate that is a Global
Certificate of a Class to a transferee that takes delivery in the form of a
beneficial interest in the Global Certificate of such Class provided that each
such transferee shall be deemed to have made such representations and warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is
a QIB. In the case of a proposed transfer of any Certificate to a transferee
other than a QIB, the Trustee may require an Opinion of Counsel addressed to the
Trustee that such transaction is exempt from the registration requirements of
the Securities Act. The cost of such opinion shall not be an expense of the
Trustee or the Trust Fund.

(b)          The Private Certificates shall each bear a Securities Legend.

Section 5.07     ERISA Restrictions. (a) Subject to the provisions of subsection
(b), no Residual Certificates or Private Certificates may be acquired directly
or indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a “Plan”) that is subject to Title I of ERISA or Section 4975 of
the Code, or by a person using “plan assets” of a Plan, unless the proposed
transferee provides the Trustee, with an Opinion of Counsel addressed to the
Servicer and the Trustee (upon which they may rely) that is satisfactory to the
Trustee, which opinion will not be at the expense of the Servicer or the
Trustee, that the purchase of such Certificates by or on behalf of such Plan is
permissible under applicable law, will not constitute or result in a nonexempt
prohibited transaction under ERISA or Section 4975 of the Code and will not
subject the Depositor, the Servicer or the Trustee to any obligation in addition
to those undertaken in this Agreement.

(b)          Unless such Person has provided an Opinion of Counsel in accordance
with Section 5.07(a), any Person acquiring an interest in a Global Certificate
which is a Private Certificate, by acquisition of such Certificate, shall be
deemed to have represented to the Trustee, and any Person acquiring an interest
in a Private Certificate in definitive form shall represent in writing to the
Trustee, that it is not acquiring an interest in such Certificate directly or
indirectly by, or on behalf of, or with “plan assets” of, an employee benefit
plan or other retirement arrangement which is subject to Title I of ERISA and/or
Section 4975 of the Code.

(c)          Each beneficial owner of a Class M-1, Class M-2, Class M-3,
Class B-1, Class B-2 or Class B-3 Certificate or any interest therein shall be
deemed to have represented, by virtue of its acquisition or holding of that
certificate or any interest therein shall be deemed to have represented, by

 

 

91

 

 


--------------------------------------------------------------------------------



 

virtue of its acquisition or holding of that certificate or interest therein,
that either (i) such Certificate is rated at least “BBB-” or its equivalent by
Fitch, S&P or Moody’s, (ii) such beneficial owner is not a Plan or investing
with “plan assets” of any Plan, or (iii) (1) it is an insurance company, (2) the
source of funds used to acquire or hold the certificate or interest therein is
an “insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I
and III of PTCE 95-60 have been satisfied.

(d)          Neither the Servicer nor the Trustee will be required to monitor,
determine or inquire as to compliance with the transfer restrictions with
respect to the Global Certificates. Any attempted or purported transfer of any
Certificate in violation of the provisions of Section s (a), (b) or (c) above
shall be void ab initio and such Certificate shall be considered to have been
held continuously by the prior permitted Certificateholder. Any transferor of
any Certificate in violation of such provisions, shall indemnify and hold
harmless the Trustee and the Servicer from and against any and all liabilities,
claims, costs or expenses incurred by the Trustee or the Servicer as a result of
such attempted or purported transfer. The Trustee shall have no liability for
transfer of any such Global Certificates in or through book-entry facilities of
any Depository or between or among Depository Participants or Certificate Owners
made in violation of the transfer restrictions set forth herein.

Section 5.08     Rule 144A Information. For so long as any Private Certificates
are outstanding, (1) the Sponsor will provide or cause to be provided to any
holder of such Private Certificates and any prospective purchaser thereof
designated by such a holder, upon the request of such holder or prospective
purchaser, the information required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4) under the Securities Act; and (2) the Sponsor shall
update such information from time to time in order to prevent such information
from becoming false and misleading and will take such other actions as are
necessary to ensure that the safe harbor exemption from the registration
requirements of the Securities Act under Rule 144A is and will be available for
resales of such Private Certificates conducted in accordance with Rule 144A.

 

 

 

92

 

 


--------------------------------------------------------------------------------



 

 



ARTICLE VI

PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01      Distributions on the Certificates. (a)On each Distribution
Date, an amount equal to the Interest Funds and Principal Funds for such
Distribution Date shall be withdrawn by the Trustee from the Distribution
Account to the extent of funds on deposit therein and distributed for such
Distribution Date, in the following order of priority:

First, Interest Funds will be distributed, in the following manner and order of
priority:

1.            From Interest Funds, on each Distribution Date on and after the
Distribution Date in February 2013, if applicable, to the Final Maturity Reserve
Account, an amount equal to the Coupon Strip for such Distribution Date;

2.            From remaining Interest Funds, to the Class A Certificates, pro
rata, based on the amount of interest owed to each such Class pursuant to this
clause 2, the Current Interest and then any Interest Carry Forward Amount, in
each case, for each such Class for such Distribution Date;

3.            From remaining Interest Funds, to the Class M-1, the Class M-2,
the Class M-3, the Class B-1, the Class B-2 and the Class B-3 Certificates,
sequentially, in that order, the Current Interest for each such Class;

4.            Any Excess Spread, to the extent necessary to cause the
Overcollateralization Amount to equal to the Overcollateralization Target
Amount, will be the Extra Principal Distribution Amount and will be included as
part of the Principal Distribution Amount and distributed in accordance with
Second (A) and (B) below; and

5.            Any remaining Excess Spread will be the Remaining Excess Spread
and will be applied, together with the Overcollateralization Release Amount, as
Excess Cashflow pursuant to clauses Third through Fourteenth below.

On any Distribution Date, any shortfalls resulting from the application of the
Relief Act and any Prepayment Interest Shortfalls to the extent not covered by
Compensating Interest Payments will be allocated as set forth in the definition
of Current Interest herein.

Second, to pay as principal on the Certificates entitled to payments of
principal, in the following order of priority:

(A) For each Distribution Date (i) prior to the Stepdown Date or (ii) on which a
Trigger Event is in effect, from the Principal Funds and the Extra Principal
Distribution Amount for such Distribution Date:

1.            To the Class A Certificates, on a pro rata basis, an amount equal
to the Principal Distribution Amount, until the Current Principal Amount of each
such Class is reduced to zero;

 

 

 

93

 

 


--------------------------------------------------------------------------------



 

 

2.            To the Class M-1 Certificates, any remaining Principal
Distribution Amount until the Current Principal Amount thereof is reduced to
zero;

3.            To the Class M-2 Certificates, any remaining Principal
Distribution Amount until the Current Principal Amount thereof is reduced to
zero;

4.            To the Class M-3 Certificates, any remaining Principal
Distribution Amount until the Current Principal Amount thereof is reduced to
zero;

5.            To the Class B-1 Certificates, any remaining Principal
Distribution Amount until the Current Principal Amount thereof is reduced to
zero;

6.            To the Class B-2 Certificates, any remaining Principal
Distribution Amount until the Current Principal Amount thereof is reduced to
zero; and

7.            To the Class B-3 Certificates, any remaining Principal
Distribution Amount until the Current Principal Amount thereof is reduced to
zero; and

(B) For each Distribution Date on or after the Stepdown Date, so long as a
Trigger Event is not in effect, from the Principal Funds and the Extra Principal
Distribution Amount for such Distribution Date:

1.            To each Class of Class A Certificates, an amount equal to the
Class A Principal Distribution Amount, pro rata, based on the Current Principal
Amount of each such Class immediately prior to such Distribution Date, until the
Current Principal Amount of each such Class is reduced to zero;

2.            To the Class M-1 Certificates, from any remaining Principal
Distribution Amount, the Class M-1 Principal Distribution Amount, until the
Current Principal Amount thereof is reduced to zero;

3.            To the Class M-2 Certificates, from any remaining Principal
Distribution Amount, the Class M-2 Principal Distribution Amount, until the
Current Principal Amount thereof is reduced to zero;

4.            To the Class M-3 Certificates, from any remaining Principal
Distribution Amount, the Class M-3 Principal Distribution Amount, until the
Current Principal Amount thereof is reduced to zero;

5.            To the Class B-1 Certificates, from any remaining Principal
Distribution Amount, the Class B-1 Principal Distribution Amount, until the
Current Principal Amount thereof is reduced to zero;

6.            To the Class B-2 Certificates, from any remaining Principal
Distribution Amount, the Class B-2 Principal Distribution Amount, until the
Current Principal Amount thereof is reduced to zero; and

 

 

 

94

 

 


--------------------------------------------------------------------------------



 

 

7.            To the Class B-3 Certificates, from any remaining Principal
Distribution Amount, the Class B-3 Principal Distribution Amount, until the
Current Principal Amount thereof is reduced to zero;

Third, from any remaining Excess Cashflow, to each Class of Class A
Certificates, pro rata, in accordance with the respective amounts owed to each
such Class, an amount equal to: (a) any Interest Carry Forward Amount to the
extent not paid pursuant to clause First 1 above and then (b) any Unpaid
Realized Loss Amount, in each case for each such Class for such Distribution
Date;

Fourth, from any remaining Excess Cashflow, the following amounts to the Class
M-1 Certificates: (a) any Interest Carry Forward Amount and then (b) any Unpaid
Realized Loss Amount, in each case for such Class for such Distribution Date;

Fifth, from any remaining Excess Cashflow, the following amounts to the Class
M-2 Certificates: (a) any Interest Carry Forward Amount and then (b) any Unpaid
Realized Loss Amount, in each case for such Class for such Distribution Date;

Sixth, from any remaining Excess Cashflow, the following amounts to the Class
M-3 Certificates: (a) any Interest Carry Forward Amount and then (b) any Unpaid
Realized Loss Amount, in each case for such Class for such Distribution Date;

Seventh, from any remaining Excess Cashflow, the following amounts to the Class
B-1 Certificates: (a) any Interest Carry Forward Amount and then (b) any Unpaid
Realized Loss Amount, in each case for such Class for such Distribution Date;

Eighth, from any remaining Excess Cashflow, the following amounts to the Class
B-2 Certificates: (a) any Interest Carry Forward Amount and then (b) any Unpaid
Realized Loss Amount, in each case for such Class for such Distribution Date;

Ninth, from any remaining Excess Cashflow, the following amounts to the Class
B-3 Certificates: (a) any Interest Carry Forward Amount and then (b) any Unpaid
Realized Loss Amount, in each case for such Class for such Distribution Date;

Tenth, from any remaining Excess Cashflow, to each Class of Class A
Certificates, any Basis Risk Shortfall and any Basis Risk Shortfall Carry
Forward Amount for such Class for such Distribution Date, pro rata, based on the
Basis Risk Shortfall and Basis Risk Shortfall Carry Forward Amount owed to each
such Class for such Distribution Date;

Eleventh, from any remaining Excess Cashflow, to the Class M-1, Class M-2, Class
M-3, Class B-1, Class B-2 and Class B-3 Certificates, in that order, any Basis
Risk Shortfall and any Basis Risk Shortfall Carry Forward Amount, in each case
owed to such Class for such Distribution Date;

Twelfth, from any remaining Excess Cashflow, to the Class B-IO Certificates, the
Class B-IO Distribution Amount for such Distribution Date;

 

 

 

95

 

 


--------------------------------------------------------------------------------



 

 

Thirteenth, from any remaining Excess Cashflow, to the Class B-IO Certificates,
any unreimbursed Class B-IO Advances; and

Fourteenth, any remaining amounts to the Residual Certificates.

All payments of amounts in respect of Basis Risk Shortfall or Basis Risk
Shortfall Carry Forward Amount made pursuant to the provisions of this paragraph
(a) shall, for federal income tax purposes, be deemed to have been distributed
from REMIC III to the holder of the Class B-IO Certificates and then paid
outside of any 2005-1 REMIC to the recipients thereof pursuant to an interest
rate cap contract. By accepting their Certificates the holders of the
Certificates agree so to treat such payments for purposes of filing their income
tax returns.

For federal income tax purposes, payment of any interest accrued at a
Pass-Through Rate in excess of the Modified Net Rate Cap, to the Class A, Class
M and Class B Certificates shall be treated as paid outside of any 2005-1 REMIC
and shall not be part of the entitlement of the REMIC II Regular Interest the
ownership of which is represented by such Class of Certificates receiving such
payment.

(b) On each Distribution Date, all amounts transferred from the Class XP Reserve
Account representing Prepayment Charges in respect of the Prepayment Charge
Loans received during the related Prepayment Period will be withdrawn from the
Distribution Account and distributed by the Trustee to the Class XP Certificates
and shall not be available for distribution to the holders of any other Class of
Certificates.

(c) The expenses and fees of the Trust shall be paid by each of the 2006-AR1
REMICs, to the extent that such expenses relate to the assets of each of such
respective 2006-AR1 REMICs, and all other expenses and fees of the Trust shall
be paid pro rata by each of the 2006-AR1 REMICs.

Section 6.02      Allocation of Losses and Subsequent Recoveries.(a) On or prior
to each Determination Date, the Servicer shall determine the amount of any
Realized Loss in respect of each Mortgage Loan that occurred during the
immediately preceding calendar month. Any Realized Losses with respect to the
Mortgage Loans shall be applied on the Distribution Date in the month following
the month in which such loss was incurred and , in the case of the principal
portion thereof, after giving effect to distributions made on such Distribution
Date, as provided for in Section 6.01, in reduction of the Current Principal
Amount of the Class or Classes of Certificates to the extent provided in the
definition of Applied Realized Loss Amount.

(b)          In addition, in the event that the Servicer receives any Subsequent
Recoveries, the Servicer shall deposit such funds into the Custodial Account
pursuant to Section 4.01(a)(ii). If, after taking into account such Subsequent
Recoveries, the amount of a Realized Loss is reduced, the amount of such
Subsequent Recoveries will be applied to increase the Current Principal Amount
of the Class of Subordinate Certificates with the highest payment priority to
which Applied Realized Loss Amounts have been allocated, but not by more than
the amount of Applied Realized Loss Amounts previously allocated to that Class
of Subordinate Certificates. The amount of any remaining Subsequent Recoveries
will be applied to sequentially increase the Current Principal Amount of the
Subordinate Certificates, beginning with the Class of Subordinate Certificates
with the next highest payment priority, up to the amount of such Applied
Realized Loss Amounts previously allocated to such Class or Classes of
Certificates. Holders of such Certificates will not be entitled to any payments
in respect of Current Interest on the amount of such increases for any Interest
Accrual Period preceding the Distribution Date on which such increase occurs.

 

 

96

 

 


--------------------------------------------------------------------------------



 

Any such increases shall be applied to the Current Principal Amount of each
Subordinate Certificate of such Class in accordance with its respective
Fractional Undivided Interest.

Section 6.03      Payments. (a) On each Distribution Date, other than the final
Distribution Date, the Trustee shall distribute to each Certificateholder of
record as of the immediately preceding Record Date the Certificateholder’s pro
rata share of its Class (based on the aggregate Fractional Undivided Interest
represented by such Holder’s Certificates) of all amounts required to be
distributed on such Distribution Date to such Class. The Trustee shall calculate
the amount to be distributed to each Class and, based on such amounts, the
Trustee shall determine the amount to be distributed to each Certificateholder.
The Trustee’s calculations of payments shall be based solely on information
provided to the Trustee by the Servicer. The Trustee shall not be required to
confirm, verify or recompute any such information but shall be entitled to rely
conclusively on such information.

(b)          Payment of the above amounts to each Certificateholder shall be
made (i) by check mailed to each Certificateholder entitled thereto at the
address appearing in the Certificate Register or (ii) upon receipt by the
Trustee on or before the fifth Business Day preceding the Record Date of written
instructions from a Certificateholder by wire transfer to a United States dollar
account maintained by the payee at any United States depository institution with
appropriate facilities for receiving such a wire transfer; provided, however,
that the final payment in respect of each Class of Certificates will be made
only upon presentation and surrender of such respective Certificates at the
office or agency of the Trustee specified in the notice to Certificateholders of
such final payment.

Section 6.04    Statements to Certificateholders. (a) On each Distribution Date,
concurrently with each distribution to Certificateholders, the Trustee shall
make available to the parties hereto and each Certificateholder via the
Trustee’s internet website as set forth below, the following information,
expressed with respect to clauses (i) through (vii) in the aggregate and as a
Fractional Undivided Interest representing an initial Current Principal Amount
of $25,000, or in the case of the Class B-IO Certificates, a Notional Amount of
$25,000:

(a)          the Current Principal Amount of each Class after giving effect (i)
to all distributions allocable to principal on such Distribution Date and (ii)
the allocation of any Applied Realized Loss Amounts for such Distribution Date;

(b)          the amount of the related distribution to Holders of each Class
allocable to principal, separately identifying (A) the aggregate amount of any
Principal Prepayments included therein, (B) the aggregate of all scheduled
payments of principal included therein and (C) the Extra Principal Distribution
Amount (if any);

(c)          the Pass-Through Rate for each applicable Class of Certificates
with respect to the current Accrual Period, and, if applicable, whether such
Pass-Through Rate was limited by the Net Rate Cap;

(d)          the amount of such distribution to Holders of each Class allocable
to interest;

(e)          the applicable accrual periods dates for calculating distributions
and general distribution dates;

 

 

 

97

 

 


--------------------------------------------------------------------------------



 

 

(f)          the total cash flows received and the general sources thereof;

(g)          the amount, if any, of fees or expenses accrued and paid, with an
identification of the payee and the general purpose of such fees including the
related amount of the Servicing Fees paid to or retained by the Servicer for the
related Due Period;

(h)          the Interest Carry Forward Amount and any Basis Risk Shortfall
Carry Forward Amount for each Class of Certificates;

(i)           the aggregate of the Stated Principal Balance of all of the
Mortgage Loans for the following Distribution Date;

(j)           the number and Outstanding Principal Balance of the Mortgage Loans
that were Delinquent (exclusive of any Mortgage Loan in foreclosure) in respect
of which (A) one Scheduled Payment is Delinquent, (B) two Scheduled Payments are
Delinquent, (C) three or more Scheduled Payments are Delinquent and (D)
foreclosure proceedings have been commenced, in each case as of the close of
business on the last day of the calendar month preceding such Distribution Date
and separately identifying such information for the first lien Mortgage Loans
and second lien Mortgage Loans;

(k)          the amount of Monthly Advances included in the distribution on such
Distribution Date (including the general purpose of such Monthly Advances), the
aggregate amount of unreimbursed Monthly Advances as of the end of the Due
Period, and the general source of funds for reimbursements;

(l)          the cumulative amount of Applied Realized Loss Amounts to date;

(m)         if applicable, material modifications, extensions or waivers to
Mortgage Loan terms, fees, penalties or payments during the preceding calendar
month or that have become material over time;

(n)          with respect to any Mortgage Loan that was liquidated during the
preceding calendar month, the loan number and aggregate Stated Principal Balance
of, and Realized Loss on, such Mortgage Loan as of the close of business on the
Determination Date preceding such Distribution Date;

(o)          the total number and principal balance of any real estate owned or
REO Properties as of the close of business on the Determination Date preceding
such Distribution Date;

(p)          the three month rolling average of the percent equivalent of a
fraction, the numerator of which is the aggregate Stated Principal Balance of
the Mortgage Loans that are 60 days or more Delinquent or are in bankruptcy or
foreclosure or are REO Properties, and the denominator of which is the aggregate
Stated Principal Balance of all of the Mortgage Loans in each case as of the
close of business on the last day of the calendar month preceding such
Distribution Date and separately identifying such information for the first lien
Mortgage Loans;

(q)          the Realized Losses during the related Due Period and the
cumulative Realized Losses through the end of the preceding month;

 

 

 

98

 

 


--------------------------------------------------------------------------------



 

 

(r)          whether a Trigger Event exists;

(s)          updated pool composition data including the following: weighted
average mortgage rate and weighted average remaining term;

(t)           information regarding any new issuance of securities backed by the
same asset pool, any pool asset changes, such as additions or removals of
Mortgage Loans from the Trust Fund, if applicable;

(u)          any material changes in the solicitation, credit-granting,
underwriting, origination, acquisition or Mortgage Loan selection criteria or
procedures, as applicable, used to originate, acquire or select Mortgage Loans
for the Trust Fund;

(v)          the special hazard amount, fraud loss amount and bankruptcy amount,
if applicable, as of the close of business on the applicable distribution date
and a description of any change in the calculation of these amounts; and

(w)         the amount of the distribution made on such Distribution Date to the
Holders of the Class XP Certificates allocable to Prepayment Charges.

The Depositor covenants that if there is a material change in the solicitation,
credit-granting, underwriting, origination, acquisition or Mortgage Loan
selection criteria or procedures, as applicable, used to originate, acquire or
select Mortgage Loans for the Trust Fund it will notify the Trustee five
calendar days before each Distribution Date, and if no such notification occurs,
the Trustee has no obligation to report with respect to (u). The Depositor
covenants to the Trustee that there will be no new issuance of securities backed
by the same asset pool, so the Trustee will only be responsible in (t) above for
reporting any pool asset changes, such as additions or removals of Mortgage
Loans from the Trust Fund

The information set forth above shall be calculated or reported, as the case may
be, by the Trustee, based solely on, and to the extent of, information provided
to the Trustee by the Servicer. The Trustee may conclusively rely on such
information and shall not be required to confirm, verify or recalculate any such
information.

The Trustee may make available each month, to any interested party, the monthly
statement to Certificateholders via the Trustee’s website initially located at
“www.ctslink.com.” Assistance in using the website can be obtained by calling
the Trustee’s customer service desk at (301) 815-6600. Parties that are unable
to use the above distribution option are entitled to have a paper copy mailed to
them via first class mail by calling the Trustee’s customer service desk and
indicating such. The Trustee shall have the right to change the way such reports
are distributed in order to make such distribution more convenient and/or more
accessible to the parties, and the Trustee shall provide timely and adequate
notification to all parties regarding any such change.

Within a reasonable period of time after the end of the preceding calendar year
beginning in 2006, the Trustee will furnish a report to each Holder of the
Certificates of record at any time during the prior calendar year as to the
aggregate of amounts reported pursuant to subclauses (a)(i) and (a)(ii) above
with respect to the Certificates, plus information with respect to the amount of
servicing compensation and such other customary information as the Trustee may

 

 

99

 

 


--------------------------------------------------------------------------------



 

determine to be necessary and/or to be required by the Internal Revenue Service
or by a federal or state law or rules or regulations to enable such Holders to
prepare their tax returns for such calendar year. Such obligations shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Trustee pursuant to the requirements of the
Code.

Section 6.05      Monthly Advances. If the interest portion of the Scheduled
Payment on a Mortgage Loan that was due on a related Due Date is delinquent
other than as a result of application of the Relief Act and exceeds the amount
deposited in the Custodial Account which will be used for an advance with
respect to such Mortgage Loan, the Servicer will deposit in the Custodial
Account not later than the Distribution Account Deposit Date immediately
preceding the related Distribution Date an amount equal to such deficiency, net
of the Servicing Fee for such Mortgage Loan, except to the extent the Servicer
determines any such advance to be a Nonrecoverable Advance. If the Servicer
deems an advance to be a Nonrecoverable Advance, on the Distribution Account
Deposit Date, the Servicer shall present an Officer’s Certificate to the Trustee
(i) stating that the Servicer elects not to make a Monthly Advance in a stated
amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable
Advance.

Notwithstanding the foregoing, the amount of such deposit may be reduced by the
Amount Held for Future Distribution (as defined below) then on deposit in the
Custodial Account. Any portion of the Amount Held for Future Distribution used
to pay Monthly Advances shall be replaced by the Servicer by deposit into the
Custodial Account on any future Distribution Account Deposit Date to the extent
that the funds that are available in the Custodial Account on such Distribution
Account Deposit Date are less than the amount of payments required to be made by
the Servicer on such Distribution Account Deposit Date.

The “Amount Held for Future Distribution” as to any Distribution Account Deposit
Date shall be the total of the amounts held in the Custodial Account at the
close of business on the preceding Determination Date which were received after
the Cut-off Date on account of (i) Liquidation Proceeds, Insurance Proceeds, and
Principal Prepayments received or made in the month of such Distribution Account
Deposit Date, and (ii) payments which represent early receipt of scheduled
payments of interest due on a date or dates subsequent to the related Due Date.

Section 6.06    Compensating Interest Payments. The Servicer shall deposit in
the Custodial Account not later than each Distribution Account Deposit Date an
amount equal to the lesser of (i) the sum of the aggregate amounts required to
be paid by the Servicer under this Agreement with respect to subclauses (a) and
(b) of the definition of Interest Shortfall with respect to the Mortgage Loans
for the related Distribution Date and (ii) the Servicing Fee for such
Distribution Date (such amount, the “Compensating Interest Payment”). The
Servicer shall not be entitled to any reimbursement of any Compensating Interest
Payment.

 

 

 

 

 

100

 

 


--------------------------------------------------------------------------------



 

 

Section 6.07    Distributions on REMIC Regular Interests.

(a)          On each Distribution Date, the Trustee shall be deemed to
distribute to itself on behalf of REMIC II as the holder of the REMIC I Regular
Interests, those portions of the REMIC I Distribution Amount not designated to
Component I of the Class R Certificates, in the amounts and in accordance with
the priorities set forth in the definition of REMIC I Distribution Amount.

(b)          On each Distribution Date the Trustee shall be deemed to distribute
the REMIC II Distribution Amount to: (i) the holders of each Class of
Certificates (other than the Class R, Class R-X, Class B-IO and Class XP
Certificates), as the holders of the REMIC II Regular Interests (other than
REMIC II Regulart Interests B-IO-I and B-IO-P) and (ii) to itself on behalf of
REMIC III, as the holder of REMIC II Regular Interests B-IO-I and B-IO-P, in the
amounts and in accordance with the priorities set forth in the definition of
REMIC II Distribution Amount.

(c)          On each Distribution Date, the Trustee shall be deemed to
distribute to the holders of the Class B-IO Certificates, as the holders of the
REMIC III Regular Interest, the amounts set forth in the definition of REMIC III
Distribution Amount.

(d)          Notwithstanding the deemed distributions on the REMIC Regular
Interests described in this Section 6.07, distributions of funds from the
Certificate Account shall be made only in accordance with Section 6.01.

 

 

 

101

 

 


--------------------------------------------------------------------------------



 

 



ARTICLE VII

THE SERVICER

Section 7.01     Liabilities of the Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically imposed
upon and undertaken by it herein.

Section 7.02     Merger or Consolidation of the Servicer.

(a)          The Servicer will keep in full force and effect its existence,
rights and franchises as a corporation under the laws of the state of its
incorporation, and will obtain and preserve its qualification to do business as
a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
the Certificates or any of the Mortgage Loans and to perform its duties under
this Agreement.

(b)          Any Person into which the Servicer may be merged or consolidated,
or any corporation resulting from any merger or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

Section 7.03     Indemnification of the Trustee.

(a)          The Servicer agrees to indemnify the Indemnified Persons for, and
to hold them harmless against, any loss, liability or expense (including
reasonable legal fees and disbursements of counsel) incurred on their part that
may be sustained in connection with, arising out of, or relating to, any claim
or legal action (including any pending or threatened claim or legal action)
relating to this Agreement or the Certificates or the powers of attorney
delivered by the Trustee hereunder (i) related to the Servicer’s failure to
perform its duties in compliance with this Agreement (except as any such loss,
liability or expense shall be otherwise reimbursable pursuant to this Agreement)
or (ii) incurred by reason of the Servicer’s willful misfeasance, bad faith or
gross negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder, provided, in each case, that with
respect to any such claim or legal action (or pending or threatened claim or
legal action), the Indemnified Person shall have given the Servicer and the
Depositor written notice thereof promptly after the Indemnified Person shall
have with respect to such claim or legal action knowledge thereof. The Trustee’s
failure to give any such notice shall not affect the Indemnified Person’s right
to indemnification hereunder, except to the extent the Servicer is materially
prejudiced by such failure to give notice. This indemnity shall survive the
resignation or removal of the Servicer or the Trustee and the termination of
this Agreement.

(b)          The Depositor will indemnify any Indemnified Person for any loss,
liability or expense of any Indemnified Person not otherwise covered by the
Servicer’s indemnification pursuant to Section 7.03(a).

 

 

 

102

 

 


--------------------------------------------------------------------------------



 

 

Section 7.04    Limitations on Liability of the Servicer and Others. Subject to
the obligation of the Servicer to indemnify the Indemnified Persons pursuant to
Section 7.03:

(a)          Neither the Servicer nor any of the directors, officers, employees
or agents of the Servicer shall be under any liability to the Indemnified
Persons, the Depositor, the Trust Fund or the Certificateholders for taking any
action or for refraining from taking any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such Person against any breach of
warranties or representations made herein or any liability which would otherwise
be imposed by reason of such Person’s willful misfeasance, bad faith or gross
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties hereunder.

(b)          The Servicer and any director, officer, employee or agent of the
Servicer may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.

(c)          The Servicer, the Custodian and any director, officer, employee or
agent of the Servicer or the Custodian shall be indemnified by the Trust and
held harmless thereby against any loss, liability or expense (including
reasonable legal fees and disbursements of counsel) incurred on their part that
may be sustained in connection with, arising out of, or related to, any claim or
legal action (including any pending or threatened claim or legal action)
relating to this Agreement or the Certificates, other than (i) any such loss,
liability or expense related to the Servicer’s failure to perform its duties in
compliance with this Agreement (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Agreement), or to the
Custodian’s failure to perform its duties under the Custodial Agreement,
respectively, or (ii) any such loss, liability or expense incurred by reason of
the Servicer’s or the Custodian’s willful misfeasance, bad faith or gross
negligence in the performance of duties hereunder or under the Custodial
Agreement, as applicable, or by reason of reckless disregard of obligations and
duties hereunder or under the Custodial Agreement, as applicable.

(d)          The Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its duties under
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, the Servicer may in its discretion, with the
consent of the Trustee (which consent shall not be unreasonably withheld),
undertake any such action which it may deem necessary or desirable with respect
to this Agreement and the rights and duties of the parties hereto and the
interests of the Certificateholders hereunder. In such event, the legal expenses
and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities of the Trust Fund, and the Servicer shall be
entitled to be reimbursed therefor out of the Custodial Account as provided by
Section 4.02. Nothing in this Section 7.04(d) shall affect the Servicer’s
obligation to service and administer the Mortgage Loans in accordance with this
Agreement.

(e)          In taking or recommending any course of action pursuant to this
Agreement, unless specifically required to do so pursuant to this Agreement, the
Servicer shall not be required to investigate or make recommendations concerning
potential liabilities which the Trust might incur as a result of such course of
action by reason of the condition of the

 

 

103

 

 


--------------------------------------------------------------------------------



 

Mortgaged Properties but shall give notice to the Trustee if it has notice of
such potential liabilities.

Section 7.05      Servicer Not to Resign. Except as provided in Section 7.07,
the Servicer shall not resign from the obligations and duties hereby imposed on
it except upon a determination that any such duties hereunder are no longer
permissible under applicable law and such impermissibility cannot be cured. Any
such determination permitting the resignation of the Servicer shall be evidenced
by an Opinion of Independent Counsel addressed to the Trustee to such effect
delivered to the Trustee. No such resignation by the Servicer shall become
effective until the Trustee or a successor to the Servicer reasonably
satisfactory to the Trustee shall have assumed the responsibilities and
obligations of the Servicer in accordance with Section 8.02 hereof. The Trustee
shall notify the Rating Agencies upon notice of the resignation of the Servicer.

Section 7.06      Successor Servicer. In connection with the appointment of any
successor servicer or the assumption of the duties of the Servicer, the
Depositor or the Trustee may make such arrangements for the compensation of such
successor servicer out of payments on the Mortgage Loans as the Depositor or the
Trustee and such successor servicer shall agree. If the successor servicer does
not agree that such market value is a fair price, such successor servicer shall
obtain two quotations of market value from third parties actively engaged in the
servicing of single-family mortgage loans. Notwithstanding the foregoing, the
compensation payable to a successor servicer may not exceed the compensation
which the Servicer would have been entitled to retain if the Servicer had
continued to act as Servicer hereunder.

Section 7.07      Sale and Assignment of Servicing. The Servicer may sell and
assign its rights and delegate its duties and obligations in its entirety as
Servicer under this Agreement and the Depositor may terminate the Servicer
without cause and select a new Servicer; provided, however, that: (i) the
purchaser or transferee accepting such assignment and delegation (a) shall be a
Person which shall be qualified to service mortgage loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $10,000,000 (unless
otherwise approved by each Rating Agency pursuant to clause (ii) below); (c)
shall be reasonably satisfactory to the Trustee (as evidenced in a writing
signed by the Trustee); and (d) shall execute and deliver to the Trustee an
agreement, in form and substance reasonably satisfactory to the Trustee, which
contains an assumption by such Person of the due and punctual performance and
observance of each covenant and condition to be performed or observed by it as
servicer under this Agreement, any custodial agreement from and after the
effective date of such agreement; (ii) each Rating Agency shall be given prior
written notice of the identity of the proposed successor to the Servicer and
each Rating Agency’s rating of the Certificates in effect immediately prior to
such assignment, sale and delegation will not be downgraded, qualified or
withdrawn as a result of such assignment, sale and delegation, as evidenced by a
letter to such effect delivered to the Servicer and the Trustee; (iii) the
Servicer assigning and selling the servicing shall deliver to the Trustee an
Officer’s Certificate and an Opinion of Independent Counsel addressed to the
Trustee, each stating that all conditions precedent to such action under this
Agreement have been completed and such action is permitted by and complies with
the terms of this Agreement; and (iv) in the event the Servicer is terminated
without cause by the Depositor, the Depositor shall pay the terminated Servicer
a termination fee equal to 0.25% of the aggregate Stated Principal Balance of
the Mortgage Loans at the time the servicing of the Mortgage Loans is
transferred to the

 

 

104

 

 


--------------------------------------------------------------------------------



 

successor Servicer. No such assignment or delegation shall affect any rights or
liability of the Servicer arising prior to the effective date thereof.

 

ARTICLE VIII

DEFAULT

Section 8.01     Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) and
only with respect to the defaulting Servicer:

(i)           The Servicer fails to cause to be deposited in the Distribution
Account any amount so required to be deposited pursuant to this Agreement (other
than a Monthly Advance), and such failure continues unremedied for a period of
three Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer; or

(ii)          The Servicer fails to observe or perform in any material respect
any other material covenants and agreements set forth in this Agreement to be
performed by it, which covenants and agreements materially affect the rights of
Certificateholders, and such failure continues unremedied for a period of 60
days after the date on which written notice of such failure, properly requiring
the same to be remedied, shall have been given to the Servicer by the Trustee or
to the Servicer and the Trustee by the Holders of Certificates evidencing
Fractional Undivided Interests aggregating not less than 25% of the Trust Fund;
or

(iii)        There is entered against the Servicer a decree or order by a court
or agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its affairs, and the
continuance of any such decree or order is unstayed and in effect for a period
of 60 consecutive days, or an involuntary case is commenced against the Servicer
under any applicable insolvency or reorganization statute and the petition is
not dismissed within 60 days after the commencement of the case; or

(iv)         The Servicer consents to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Servicer or
substantially all of its property; or the Servicer admits in writing its
inability to pay its debts generally as they become due, files a petition to
take advantage of any applicable insolvency or reorganization statute, makes an
assignment for the benefit of its creditors, or voluntarily suspends payment of
its obligations;

(v)          The Servicer assigns or delegates its duties or rights under this
Agreement in contravention of the provisions permitting such assignment or
delegation under Sections 7.05 or 7.07;

 

 

 

105

 

 


--------------------------------------------------------------------------------



 

 

(vi)         The Servicer fails to cause to be deposited in the Distribution
Account any Monthly Advance (other than a Nonrecoverable Advance) by 5:00 p.m.
New York City time on the Distribution Account Deposit Date; or

(vii)         The Servicer fails to comply with Sections 3.16, 3.17 or 3.18
herein.

In each and every such case, so long as such Event of Default with respect to
the Servicer shall not have been remedied, either the Trustee or the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
51% of the principal of the Trust Fund, by notice in writing to the Servicer
(and to the Trustee if given by such Certificateholders), with a copy to the
Rating Agencies, and with the consent of the Company, may terminate all of the
rights and obligations (but not the liabilities) of the Servicer under this
Agreement and in and to the Mortgage Loans and/or the REO Property serviced by
the Servicer and the proceeds thereof. Upon the receipt by the Servicer of the
written notice, all authority and power of the Servicer under this Agreement,
whether with respect to the Certificates, the Mortgage Loans, REO Property or
under any other related agreements (but only to the extent that such other
agreements relate to the Mortgage Loans or related REO Property) shall, subject
to Section 8.02, automatically and without further action pass to and be vested
in the Trustee pursuant to this Section 8.01; and, without limitation, the
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the Servicer as attorney-in-fact or otherwise, any and all documents and other
instruments and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise. The Servicer agrees to cooperate with the
Trustee in effecting the termination of the Servicer’s rights and obligations
hereunder, including, without limitation, the transfer to the Trustee of (i) the
property and amounts which are then or should be part of the Trust or which
thereafter become part of the Trust; and (ii) originals or copies of all
documents of the Servicer reasonably requested by the Trustee to enable it to
assume the Servicer’s duties thereunder. In addition to any other amounts which
are then, or, notwithstanding the termination of its activities under this
Agreement, may become payable to the Servicer under this Agreement, the Servicer
shall be entitled to receive, out of any amount received on account of a
Mortgage Loan or related REO Property, that portion of such payments which it
would have received as reimbursement under this Agreement if notice of
termination had not been given. The termination of the rights and obligations of
the Servicer shall not affect any obligations incurred by the Servicer prior to
such termination.

Notwithstanding the foregoing, if an Event of Default described in clause
(vi) of this Section 8.01 shall occur, the Trustee shall, by notice in writing
to the Servicer, which may be delivered by telecopy, immediately terminate all
of the rights and obligations of the Servicer thereafter arising under this
Agreement, but without prejudice to any rights it may have as a
Certificateholder or to reimbursement of Monthly Advances and other advances of
its own funds, and the Trustee shall act as provided in Section 8.02 to carry
out the duties of the Servicer, including the obligation to make any Monthly
Advance the nonpayment of which was an Event of Default described in clause
(vi) of this Section 8.01. Any such action taken by the Trustee must be prior to
the distribution on the relevant Distribution Date.

 

 

 

106

 

 


--------------------------------------------------------------------------------



 

 

Section 8.02     Trustee to Act; Appointment of Successor. (a) Upon the receipt
by the Servicer of a notice of termination pursuant to Section 8.01 or an
Opinion of Independent Counsel pursuant to Section 7.05 to the effect that the
Servicer is legally unable to act or to delegate its duties to a Person which is
legally able to act, the Trustee shall automatically become the successor in all
respects to the Servicer in its capacity under this Agreement and the
transactions set forth or provided for herein and shall thereafter be subject to
all the responsibilities, duties, liabilities and limitations on liabilities
relating thereto placed on the Servicer by the terms and provisions hereof;
provided, however, it is understood and acknowledged by the parties hereto that
there will be a period of transition (not to exceed 90 days) before the actual
servicing functions can be fully transferred to the Trustee or any other
successor Servicer; and provided, further, that the Trustee shall have the right
to select a successor Servicer; provided further, however, that the Trustee
shall have no obligation whatsoever with respect to any liability (other than
advances deemed recoverable and not previously made) incurred by the Servicer at
or prior to the time of termination. As compensation therefor, but subject to
Section 7.06, the Trustee shall be entitled to compensation which the Servicer
would have been entitled to retain if the Servicer had continued to act
hereunder, except for those amounts due the Servicer as reimbursement permitted
under this Agreement for advances previously made or expenses previously
incurred. Notwithstanding the above, the Trustee may, if it shall be unwilling
so to act, or shall, if it is legally unable so to act, appoint or petition a
court of competent jurisdiction to appoint, any established housing and home
finance institution which is a Fannie Mae- or Freddie Mac-approved Servicer, and
with respect to a successor to the Servicer only, having a net worth of not less
than $10,000,000, as the successor to the Servicer hereunder in the assumption
of all or any part of the responsibilities, duties or liabilities of the
Servicer hereunder; provided, that the Trustee shall obtain a letter from each
Rating Agency that the ratings, if any, on each of the Certificates will not be
lowered as a result of the selection of the successor to the Servicer. Pending
appointment of a successor to the Servicer hereunder, the Trustee shall act in
such capacity as hereinabove provided. In connection with such appointment and
assumption, the Trustee may make such arrangements for the compensation of such
successor out of payments on the Mortgage Loans as it and such successor shall
agree; provided, however, that the provisions of Section 7.06 shall apply, the
compensation shall not be in excess of that which the Servicer would have been
entitled to if the Servicer had continued to act hereunder, and that such
successor shall undertake and assume the obligations of the Trustee to pay
compensation to any third Person acting as an agent or independent contractor in
the performance of servicing responsibilities hereunder. The Trustee and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession.

(b)     If the Trustee shall succeed to any duties of the Servicer respecting
the Mortgage Loans as provided herein, it shall do so in a separate capacity and
not in its capacity as Trustee and, accordingly, the provisions of Article IX
shall be inapplicable to the Trustee in its duties as the successor to the
Servicer in the servicing of the Mortgage Loans (although such provisions shall
continue to apply to the Trustee in its capacity as Trustee); the provisions of
Article VII, however, shall apply to it in its capacity as successor servicer.

(c)  To the extent that the costs and expenses of the Trustee related to any
termination of the Servicer, appointment of a successor Servicer or the transfer
and assumption of servicing by the Trustee with respect to this Agreement
(including, without limitation, (i) all

 

 

107

 

 


--------------------------------------------------------------------------------



 

legal costs and expenses and all due diligence costs and expenses associated
with an evaluation of the potential termination of the Servicer as a result of
an event of default by the Servicer and (ii) all costs and expenses associated
with the complete transfer of servicing, including, but not limited to, all
servicing files and all servicing data and the completion, correction or
manipulation of such servicing data as may be required by the successor servicer
to correct any errors or insufficiencies in the servicing data or otherwise to
enable the successor servicer to service the Mortgage Loans in accordance with
this Agreement) are not fully and timely reimbursed by the terminated Servicer,
the Trustee shall be entitled to reimbursement of such costs and expenses from
the Distribution Account.

Section 8.03      Notification to Certificateholders. Upon any termination or
appointment of a successor to the Servicer, the Trustee shall give prompt
written notice thereof to the Certificateholders at their respective addresses
appearing in the Certificate Register and to the Rating Agencies.

Section 8.04      Waiver of Defaults. The Trustee shall give prompt written
notice thereof to all Certificateholders, within 60 days after the occurrence of
any Event of Default actually known to a Responsible Officer of the Trustee,
unless such Event of Default shall have been cured, notice of each such Event of
Default. The Holders of Certificates evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund may, on behalf of all
Certificateholders, waive any default by the Servicer in the performance of its
obligations hereunder and the consequences thereof, except a default in the
making of or the causing to be made any required distribution on the
Certificates, which default may only be waived by Holders of Certificates
evidencing Fractional Undivided Interests aggregating 100% of the Trust Fund.
Upon any such waiver of a past default, such default shall be deemed to cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
timely remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other default or impair any right consequent thereon except
to the extent expressly so waived. The Trustee shall give notice of any such
waiver to the Rating Agencies.

Section 8.05    List of Certificateholders. Upon written request of three or
more Certificateholders of record, for purposes of communicating with other
Certificateholders with respect to their rights under this Agreement, the
Trustee will afford such Certificateholders access during business hours to the
most recent list of Certificateholders held by the Trustee.

 

 

 

108

 

 


--------------------------------------------------------------------------------



 

 



ARTICLE IX

CONCERNING THE TRUSTEE

Section 9.01    Duties of Trustee.

(a)          The Trustee, prior to the occurrence of an Event of Default and
after the curing or waiver of all Events of Default which may have occurred,
undertakes to perform such duties and only such duties as are specifically set
forth in this Agreement as duties of the Trustee. If an Event of Default has
occurred and has not been cured or waived, the Trustee shall exercise such of
the rights and powers vested in it by this Agreement, and subject to
Section 8.02(b) use the same degree of care and skill in their exercise, as a
prudent person would exercise under the circumstances in the conduct of his own
affairs.

(b)          Upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments which are specifically
required to be furnished to the Trustee pursuant to any provision of this
Agreement, the Trustee shall examine them to determine whether they are in the
form required by this Agreement; provided, however, that the Trustee shall not
be responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished
hereunder; provided, further, that the Trustee shall not be responsible for the
accuracy or verification of any calculation provided to it pursuant to this
Agreement.

(c)          On each Distribution Date, the Trustee shall make monthly
distributions and the final distribution to the Certificateholders from funds in
the Distribution Account as provided in Sections 6.01 and 10.01 herein.

(d)          No provision of this Agreement shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that:

(i)           Prior to the occurrence of an Event of Default, and after the
curing or waiver of all such Events of Default which may have occurred, the
duties and obligations of the Trustee shall be determined solely by the express
provisions of this Agreement, the Trustee shall not be liable except for the
performance of its duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee and, in the absence of bad faith on the part of the Trustee,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement;

(ii)          The Trustee shall not be liable in its individual capacity for an
error of judgment made in good faith by a Responsible Officer or Responsible
Officers of the Trustee, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

(iii)        The Trustee shall not be liable with respect to any action taken,
suffered or omitted to be taken by it in good faith in accordance with the
directions of the Holders of

 

 

109

 

 


--------------------------------------------------------------------------------



 

Certificates evidencing Fractional Undivided Interests aggregating not less than
25% of the Trust Fund, if such action or non-action relates to the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or other power conferred upon the Trustee under this
Agreement;

(iv)         The Trustee shall not be required to take notice or be deemed to
have notice or knowledge of any default or Event of Default unless a Responsible
Officer of the Trustee’s Corporate Trust Office shall have actual knowledge
thereof. In the absence of such notice, the Trustee may conclusively assume
there is no such default or Event of Default;

(v)          The Trustee shall not in any way be liable by reason of any
insufficiency in any Account held by or in the name of Trustee unless it is
determined by a court of competent jurisdiction that the Trustee’s gross
negligence or willful misconduct was the primary cause of such insufficiency
(except to the extent that the Trustee is obligor and has defaulted thereon);

(vi)         The Trustee shall not in any way be liable by reason of any
insufficiency in any Account held by the Trustee or any Account held in the name
of the Trustee unless it is determined by a court of competent jurisdiction that
the Trustee’s gross negligence or willful misconduct was the primary cause of
such insufficiency (except to the extent that the Trustee is obligor and has
defaulted thereon);

(vii)       Anything in this Agreement to the contrary notwithstanding, in no
event shall the Trustee be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee has been advised of the likelihood of such loss or damage and
regardless of the form of action;

(viii)      None of the Trustee, the Servicer, the Depositor or the Custodian
shall be responsible for the acts or omissions of the other, it being understood
that this Agreement shall not be construed to render them partners, joint
venturers or agents of one another and

(ix)         The Trustee shall not be required to expend or risk its own funds
or otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Agreement shall in any event require
the Trustee to perform, or be responsible for the manner of performance of, any
of the obligations of the Servicer under this Agreement, except during such
time, if any, as the Trustee shall be the successor to, and be vested with the
rights, duties, powers and privileges of, the Servicer in accordance with the
terms of this Agreement.

(e)          All funds received by the Servicer and the Trustee and required to
be deposited into any Account pursuant to this Agreement will be promptly so
deposited by the Servicer or the Trustee, as applicable.

(f)           Except for those actions that the Trustee is required to take
hereunder, the Trustee shall not have any obligation or liability to take any
action or to refrain from taking any action hereunder in the absence of written
direction as provided hereunder.

 

 

 

110

 

 


--------------------------------------------------------------------------------



 

 

Section 9.02     Certain Matters Affecting the Trustee. Except as otherwise
provided in Section 9.01:

(a)          The Trustee may rely and shall be protected in acting or refraining
from acting in reliance on any resolution, certificate of the Depositor or the
Servicer, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b)          The Trustee may consult with counsel and any advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection with respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel;

(c)          The Trustee shall not be under any obligation to exercise any of
the trusts or powers vested in it by this Agreement, other than its obligation
to give notices pursuant to this Agreement, or to institute, conduct or defend
any litigation hereunder or in relation hereto at the request, order or
direction of any of the Certificateholders pursuant to the provisions of this
Agreement, unless such Certificateholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby. Nothing contained herein shall,
however, relieve the Trustee of the obligation, upon the occurrence of an Event
of Default of which a Responsible Officer of the Trustee has actual knowledge
(which has not been cured or waived), to exercise such of the rights and powers
vested in it by this Agreement, and to use the same degree of care and skill in
their exercise, as a prudent person would exercise under the circumstances in
the conduct of his own affairs;

(d)          Prior to the occurrence of an Event of Default hereunder and after
the curing or waiver of all Events of Default which may have occurred, the
Trustee shall not be liable in its individual capacity for any action taken,
suffered or omitted by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement;

(e)          The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document, unless requested in writing to do so by Holders of Certificates
evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust Fund and provided that the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, reasonably assured to
the Trustee, by the security afforded to it by the terms of this Agreement. The
Trustee may require reasonable indemnity against such expense or liability as a
condition to taking any such action. The reasonable expense of every such
examination shall be paid by the Certificateholders requesting the
investigation;

(f)           The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or through Affiliates, agents or
attorneys; provided, however,

 

 

111

 

 


--------------------------------------------------------------------------------



 

that the Trustee may not appoint any agent (other than the Custodian) to perform
its custodial functions with respect to the Mortgage Files or paying agent
functions under this Agreement without the express written consent of the
Servicer, which consent will not be unreasonably withheld. The Trustee shall not
be liable or responsible for (i) the misconduct or negligence of any of the
Trustee’s agents or attorneys or a custodian or paying agent appointed hereunder
by the Trustee with due care and, when required, with the consent of the
Servicer or (ii) any acts or omissions of the Servicer (unless the Trustee has
assumed the obligations of the Servicer pursuant to the provision of this
Agreement);

(g)          Should the Trustee deem the nature of any action required on its
part, other than a payment or transfer by the Trustee under Section 4.02, to be
unclear, the Trustee may require prior to such action that it be provided by the
Depositor with reasonable further instructions;

(h)          The right of the Trustee to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and the Trustee
shall not be accountable for other than its negligence or willful misconduct in
the performance of any such act;

(i)           The Trustee shall not be required to give any bond or surety with
respect to the execution of the trust created hereby or the powers granted
hereunder, except as provided in Section 9.07; and

(j)           Neither the Trustee nor the Servicer shall have any duty to
conduct any affirmative investigation as to the occurrence of any condition
requiring the repurchase of any Mortgage Loan by the Sponsor pursuant to this
Agreement, the Mortgage Loan Purchase Agreement or the eligibility of any
Mortgage Loan for purposes of this Agreement.

Section 9.03     Trustee Not Liable for Certificates or Mortgage Loans. The
recitals contained herein and in the Certificates (other than the signature and
countersignature of the Trustee on the Certificates) shall be taken as the
statements of the Depositor, and the Trustee shall not have any responsibility
for their correctness. The Trustee makes no representation as to the validity or
sufficiency of the Certificates (other than the signature and countersignature
of the Trustee on the Certificates) or of any Mortgage Loan except as expressly
provided in Sections 2.02 and 2.05 hereof; provided, however, that the foregoing
shall not relieve the Trustee of the obligation to review the Mortgage Files
pursuant to Sections 2.02 and 2.04. The Trustee’s signature and countersignature
(or countersignature of its agent) on the Certificates shall be solely in its
capacity as Trustee and shall not constitute the Certificates an obligation of
the Trustee in any other capacity. The Trustee shall not be accountable for the
use or application by the Depositor of any of the Certificates or of the
proceeds of such Certificates, or for the use or application of any funds paid
to the Depositor with respect to the Mortgage Loans. Subject to the provisions
of Section 2.05, the Trustee shall not be responsible for the legality or
validity of this Agreement or any document or instrument relating to this
Agreement, the validity of the execution of this Agreement or of any supplement
hereto or instrument of further assurance, or the validity, priority, perfection
or sufficiency of the security for the Certificates issued hereunder or intended
to be issued hereunder. The Trustee shall not at any time have any
responsibility or liability for or with respect to the legality, validity and
enforceability of any Mortgage or any Mortgage Loan, or the perfection and
priority of any Mortgage or the

 

 

112

 

 


--------------------------------------------------------------------------------



 

maintenance of any such perfection and priority, or for or with respect to the
sufficiency of the Trust Fund or its ability to generate the payments to be
distributed to Certificateholders, under this Agreement. The Trustee shall not
have any responsibility for filing any financing or continuation statement in
any public office at any time or to otherwise perfect or maintain the perfection
of any security interest or lien granted to it hereunder or to record this
Agreement other than any continuation statements filed by the Trustee pursuant
to Section 3.19.

Section 9.04      Trustee May Own Certificates. The Trustee in its individual
capacity or in any capacity other than as Trustee hereunder may become the owner
or pledgee of any Certificates with the same rights it would have if it were not
the Trustee and may otherwise deal with the parties hereto.

Section 9.05     Trustee’s Fees and Expenses. The Trustee will be entitled to
all income and gain realized from any investment of funds in the Distribution
Account, pursuant to Article IV, for the performance of its activities
hereunder. In addition, the Trustee will be entitled to recover from the
Distribution Account pursuant to Section 4.04 all reasonable out-of-pocket
expenses, disbursements and advances and the expenses of the Trustee in
connection with any Event of Default, any breach of this Agreement or any claim
or legal action (including any pending or threatened claim or legal action)
incurred or made by or against the Trustee or in connection with the
administration of the trusts hereunder by the Trustee (including the reasonable
compensation, expenses and disbursements of its counsel) except any such
expense, disbursement or advance as may arise from its negligence or intentional
misconduct or which is the responsibility of the Certificateholders. If funds in
the Distribution Account are insufficient therefor, the Trustee shall recover
such expenses from the Depositor. Such compensation and reimbursement obligation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust.

Section 9.06     Eligibility Requirements for Trustee. The Trustee and any
successor Trustee shall during the entire duration of this Agreement be a state
bank or trust company or a national banking association organized and doing
business under the laws of such state or the United States of America,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus and undivided profits of at least $40,000,000 or, in the
case of a successor Trustee, $50,000,000, subject to supervision or examination
by federal or state authority and, in the case of the Trustee, rated “BBB” or
higher by S&P with respect to their long-term rating and rated “BBB” or higher
by S&P and “Baa2” or higher by Moody’s with respect to any outstanding long-term
unsecured unsubordinated debt, and, in the case of a successor Trustee or
successor Trustee other than pursuant to Section 9.10, rated in one of the two
highest long-term debt categories of, or otherwise acceptable to, each of the
Rating Agencies. If the Trustee publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 9.06 the combined
capital and surplus of such corporation shall be deemed to be its total equity
capital (combined capital and surplus) as set forth in its most recent report of
condition so published. In case at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section 9.06, the Trustee
shall resign immediately in the manner and with the effect specified in
Section 9.08.

 

 

 

113

 

 


--------------------------------------------------------------------------------



 

 

Section 9.07      Insurance. The Trustee, at its own expense, shall at all times
maintain and keep in full force and effect: (i) fidelity insurance, (ii) theft
of documents insurance and (iii) forgery insurance (which may be collectively
satisfied by a “Financial Institution Bond” and/or a “Bankers’ Blanket Bond”).
All such insurance shall be in amounts, with standard coverage and subject to
deductibles, as are customary for insurance typically maintained by banks or
their affiliates which act as custodians for investor-owned mortgage pools. A
certificate of an officer of the Trustee as to the Trustee’s compliance with
this Section 9.07 shall be furnished to any Certificateholder upon reasonable
written request.

Section 9.08    Resignation and Removal of the Trustee.

(a)           The Trustee may at any time resign and be discharged from the
Trust hereby created by giving written notice thereof to the Depositor and the
Servicer, with a copy to the Rating Agencies. Upon receiving such notice of
resignation, the Depositor shall promptly appoint a successor Trustee, by
written instrument, in triplicate, one copy of which instrument shall be
delivered to the resigning Trustee. If no successor Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

(b)          If at any time the Trustee shall cease to be eligible in accordance
with the provisions of Section 9.06 and shall fail to resign after written
request therefor by the Depositor or if at any time the Trustee shall become
incapable of acting, or shall be adjudged a bankrupt or insolvent, or a receiver
of the Trustee or of its property shall be appointed, or any public officer
shall take charge or control of the Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then the Depositor
shall promptly remove the Trustee and appoint a successor Trustee by written
instrument, in triplicate, one copy of which instrument shall be delivered to
the Trustee so removed, and the successor Trustee.

(c)          The Holders of Certificates evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund may at any time remove
the Trustee and appoint a successor Trustee by written instrument or
instruments, in quintuplicate, signed by such Holders or their attorneys-in-fact
duly authorized, one complete set of which instruments shall be delivered to the
Depositor, the Servicer and the Trustee so removed and the successor so
appointed. In the event that the Trustee removed by the Holders of Certificates
in accordance with this Section 9.08(c), the Holders of such Certificates shall
be responsible for paying any compensation payable hereunder to a successor
Trustee, in excess of the amount paid hereunder to the predecessor Trustee.

(d)          No resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section 9.08 shall
become effective except upon appointment of and acceptance of such appointment
by the successor Trustee as provided in Section 9.09.

Section 9.09    Successor Trustee.

 

 

 

114

 

 

 

 

 


--------------------------------------------------------------------------------



(a)         Any successor Trustee appointed as provided in Section 9.08 shall
execute, acknowledge and deliver to the Depositor and to its predecessor Trustee
an instrument accepting such appointment hereunder. The resignation or removal
of the predecessor Trustee shall then become effective and such successor
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor
hereunder, with like effect as if originally named as Trustee herein. The
predecessor Trustee shall, after its receipt of payment in full of its
outstanding fees and expenses promptly deliver to the successor Trustee all
assets and records of the Trust held by it hereunder, and the Depositor and the
predecessor Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for more fully and certainly vesting and
confirming in the successor Trustee all such rights, powers, duties and
obligations.

(b)          No successor Trustee shall accept appointment as provided in this
Section 9.09 unless at the time of such acceptance such successor Trustee shall
be eligible under the provisions of Section 9.06.

(c)          Upon acceptance of appointment by a successor Trustee as provided
in this Section 9.09, the successor Trustee shall mail notice of the succession
of such Trustee hereunder to all Certificateholders at their addresses as shown
in the Certificate Register and to the Rating Agencies. The Company shall pay
the cost of any mailing by the successor Trustee.

Section 9.10      Merger or Consolidation of Trustee. Any state bank or trust
company or national banking association into which the Trustee may be merged or
converted or with which it may be consolidated or any state bank or trust
company or national banking association resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any state bank or trust
company or national banking association succeeding to all or substantially all
of the corporate trust business of the Trustee shall be the successor of the
Trustee hereunder, provided such state bank or trust company or national banking
association shall be eligible under the provisions of Section 9.06. Such
succession shall be valid without the execution, delivery of notice or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

Section 9.11      Appointment of Co-Trustee or Separate Trustee.

(a)          Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust or property constituting the same may at the time be located, the
Depositor and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons approved by the
Trustee and the Depositor to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust, and to vest in such Person or Persons, in such capacity, such title to
the Trust, or any part thereof, and, subject to the other provisions of this
Section 9.11, such powers, duties, obligations, rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

 

115


--------------------------------------------------------------------------------



 

 

(b)          If the Depositor shall not have joined in such appointment within
15 days after the receipt by it of a written request so to do, the Trustee shall
have the power to make such appointment without the Depositor.

(c)          No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor Trustee under Section 9.06
hereunder and no notice to Certificateholders of the appointment of
co-trustee(s) or separate trustee(s) shall be required under Section 9.08
hereof.

(d)          In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 9.11, all rights, powers, duties and obligations
conferred or imposed upon the Trustee and required to be conferred on such
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly, except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed (whether as Trustee hereunder or as successor to the Servicer
hereunder), the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Trust or any portion thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or
co-trustee at the direction of the Trustee.

(e)          Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(f)           To the extent not prohibited by law, any separate trustee or
co-trustee may, at any time, request the Trustee, its agent or attorney-in-fact,
with full power and authority, to do any lawful act under or with respect to
this Agreement on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties rights, remedies and trusts shall vest in and be
exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor Trustee.

(g)          No trustee under this Agreement shall be personally liable by
reason of any act or omission of another trustee under this Agreement. The
Depositor and the Trustee acting jointly may at any time accept the resignation
of or remove any separate trustee or co-trustee.

Section 9.12     Federal Information Returns and Reports to Certificateholders;
REMIC Administration; Grantor Trust Administration.

 

116

 


--------------------------------------------------------------------------------



 

 

(a)          For federal income tax purposes, the taxable year of each 2006-AR1
REMIC shall be a calendar year and the Trustee shall maintain or cause the
maintenance of the books of each such 2006-AR1 REMIC on the accrual method of
accounting.

(b)          The Trustee shall prepare and file or cause to be filed with the
Internal Revenue Service, and the Trustee shall upon the written instruction of
the Trustee sign, Federal tax information returns or elections required to be
made hereunder with respect to each 2006-AR1 REMIC, the Trust Fund, if
applicable, and the Certificates containing such information and at the times
and in the manner as may be required by the Code or applicable Treasury
regulations, and the Trustee shall furnish to each Holder of Certificates at any
time during the calendar year for which such returns or reports are made such
statements or information at the times and in the manner as may be required
thereby, including, without limitation, reports relating to mortgaged property
that is abandoned or foreclosed, receipt of mortgage interests in kind in a
trade or business, a cancellation of indebtedness, interest, original issue
discount and market discount or premium (using a constant prepayment assumption
of 25% CPR). The Trustee will apply for an Employee Identification Number from
the IRS under Form SS-4 or any other acceptable method for all tax entities. In
connection with the foregoing, the Trustee shall timely prepare and file, and
the Trustee shall upon the written instruction of the Trustee sign, IRS Form
8811, which shall provide the name and address of the person who can be
contacted to obtain information required to be reported to the holders of
regular interests in each 2006-AR1 REMIC (the “REMIC Reporting Agent”). The
Trustee shall make elections to treat each 2006-AR1 REMIC as a REMIC (which
elections shall apply to the taxable period ending December 31, 2006 and each
calendar year thereafter) in such manner as the Code or applicable Treasury
regulations may prescribe, and as described by the Trustee. The Trustee shall
sign all tax information returns filed pursuant to this Section and any other
returns as may be required by the Code. The Holder of the largest percentage
interest in the Class R Certificates is hereby designated as the “Tax Matters
Person” (within the meaning of Treas. Reg. §§1.860F-4(d)) for each of REMIC I
and REMIC II. The Holder of the largest percentage interest in the Class R-X
Certificates is hereby designated as the “Tax Matters Person” (within the
meaning of Treas. Reg. §§1.860F-4(d)) for REMIC III. The Trustee is hereby
designated and appointed as the agent of each such Tax Matters Person. Any
Holder of a Residual Certificate will by acceptance thereof appoint the Trustee
as agent and attorney-in-fact for the purpose of acting as Tax Matters Person
for each 2006-AR1 REMIC during such time as the Trustee does not own any such
Residual Certificate. In the event that the Code or applicable Treasury
regulations prohibit the Trustee from signing tax or information returns or
other statements, or the Trustee from acting as agent for the Tax Matters
Person, the Trustee shall take whatever action that in its sole good faith
judgment is necessary for the proper filing of such information returns or for
the provision of a tax matters person, including designation of the Holder of
the largest percentage interest in a Residual Certificate to sign such returns
or act as tax matters person. Each Holder of a Residual Certificate shall be
bound by this Section.

(c)          The Trustee shall provide upon request and receipt of reasonable
compensation, such information as required in Section 860D(a)(6)(B) of the Code
to the Internal Revenue Service, to any Person purporting to transfer a Residual
Certificate to a Person other than a transferee permitted by Section 5.05(b),
and to any regulated investment company, real estate investment trust, common
trust fund, partnership, trust, estate,

117

 


--------------------------------------------------------------------------------



 

organization described in Section 1381 of the Code, or nominee holding an
interest in a pass-through entity described in Section 860E(e)(6) of the Code,
any record holder of which is not a transferee permitted by Section 5.05(b) (or
which is deemed by statute to be an entity with a disqualified member).

(d)          The Trustee shall prepare and file or cause to be filed, and the
Trustee shall sign, any state income tax returns required under Applicable State
Law with respect to each REMIC or the Trust Fund.

(e)          Notwithstanding any other provision of this Agreement, the Trustee
shall comply with all federal withholding requirements respecting payments to
Certificateholders of interest or original issue discount on the Mortgage Loans,
that the Trustee reasonably believes are applicable under the Code. The consent
of Certificateholders shall not be required for such withholding. In the event
the Trustee withholds any amount from interest or original issue discount
payments or advances thereof to any Certificateholder pursuant to federal
withholding requirements, the Trustee shall, together with its monthly report to
such Certificateholders, indicate such amount withheld.

(f)           The Trustee agrees to indemnify the Trust Fund and the Depositor
for any taxes and costs including, without limitation, any reasonable attorneys
fees imposed on or incurred by the Trust Fund, the Depositor or the Servicer, as
a result of a breach of the Trustee’s covenants set forth in this Section 9.12.

(g)          The Trustee shall perform its obligations set forth under Section
7.12 of the Grantor Trust Agreement regarding the preparation and filing of tax
returns for the Grantor Trust. The Trustee shall indemnify the Grantor Trust and
the Sponsor for any taxes and costs including, without limitation, any attorneys
fees imposed on or incurred by the Grantor Trust or the Depositor as a result of
a breach of the Trustee’s obligations set forth under Section 7.12 of the
Grantor Trust Agreement.

 

118

 


--------------------------------------------------------------------------------



 

 



ARTICLE X

TERMINATION

Section 10.01    Termination Upon Repurchase by the Depositor or its Designee or
Liquidation of the Mortgage Loans.

(a)          Subject to Section 10.02, the respective obligations and
responsibilities of the Depositor, the Trustee and the Servicer created hereby,
other than the obligation of the Trustee to make payments to Certificateholders
as hereinafter set forth shall terminate upon:

(i)           the repurchase by or at the direction of the Depositor or its
designee of all of the Mortgage Loans and all related REO Property remaining in
the Trust at a price (the “Termination Purchase Price”) equal to the sum of (a)
100% of the Outstanding Principal Balance of each Mortgage Loan (other than a
Mortgage Loan related to REO Property) as of the date of repurchase, net of the
principal portion of any unreimbursed Monthly Advances on the Mortgage Loans
unpaid to, but not including, the first day of the month of repurchase, (b) the
appraised value of any related REO Property, less the good faith estimate of the
Depositor of liquidation expenses to be incurred in connection with its disposal
thereof (but not more than the Outstanding Principal Balance of the related
Mortgage Loan, together with interest at the applicable Mortgage Interest Rate
accrued on that balance but unpaid to, but not including, the first day of the
month of repurchase), such appraisal to be calculated by an appraiser mutually
agreed upon by the Depositor and the Trustee at the expense of the Depositor,
(c) unreimbursed out-of pocket costs of the Servicer, including unreimbursed
servicing advances and the interest portion of any unreimbursed Monthly
Advances, made on the Mortgage Loans prior to the exercise of such repurchase
right, (d) any costs and damages incurred by the Trust in connection with any
violation of any predatory or abusive lending laws with respect to a Mortgage
Loan, and (e) any unreimbursed costs and expenses of the Servicer, the Custodian
and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

(ii)          the later of the making of the final payment or other liquidation,
or any advance with respect thereto, of the last Mortgage Loan, remaining in the
Trust Fund or the disposition of all property acquired with respect to any
Mortgage Loan; provided, however, that in the event that an advance has been
made, but not yet recovered, at the time of such termination, the Person having
made such advance shall be entitled to receive, notwithstanding such
termination, any payments received subsequent thereto with respect to which such
advance was made; or

(iii)        the payment to the Certificateholders of all amounts required to be
paid to them pursuant to this Agreement.

(b)          In no event, however, shall the Trust created hereby continue
beyond the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the Court of St. James’s, living on the date of this Agreement.

 

119

 


--------------------------------------------------------------------------------



 

 

(c)          (i) The right of the Depositor or its designee to repurchase all
the assets of the Trust Fund described in Section 10.01(a)(i) above shall be
exercisable only if (i) the Stated Principal Balance of the Mortgage Loans at
the time of any such repurchase is less than 10% of the Cut-off Date Balance or
(ii) the Depositor, based upon an Opinion of Counsel addressed to the Depositor
and the Trustee has determined that the REMIC status of any 2006-AR1 REMIC has
been lost or that a substantial risk exists that such REMIC status will be lost
for the then-current taxable year. At any time thereafter, in the case of (i) or
(ii) above, the Depositor may elect to terminate any 2006-AR1 REMIC at any time,
and upon such election, the Depositor or its designee, shall purchase in
accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

(d)          The Trustee shall give notice of any termination to the
Certificateholders, with a copy to the Servicer and the Rating Agencies, upon
which the Certificateholders shall surrender their Certificates to the Trustee
for payment of the final distribution and cancellation. Such notice shall be
given by letter, mailed not earlier than the 15th day and not later than the
25th day of the month next preceding the month of such final distribution, and
shall specify (i) the Distribution Date upon which final payment of the
Certificates will be made upon presentation and surrender of the Certificates at
the Corporate Trust Office of the Trustee therein designated, (ii) the amount of
any such final payment and (iii) that the Record Date otherwise applicable to
such Distribution Date is not applicable, payments being made only upon
presentation and surrender of the Certificates at the Corporate Trust Office of
the Trustee therein specified.

(e)          If the option of the Depositor to repurchase or cause the
repurchase of all assets of the Trust Fund described in Section 10.01(a)(i)
above is exercised, the Depositor and/or its designee shall deliver to the
Trustee for deposit in the Distribution Account, by the Business Day prior to
the applicable Distribution Date, an amount equal to the Termination Purchase
Price. Upon presentation and surrender of the Certificates by the
Certificateholders, the Trustee shall distribute to the Certificateholders from
amounts then on deposit in the Distribution Account an amount determined as
follows: with respect to each Certificate (other than the Residual Certificates
and the Class XP Certificates), the outstanding Current Principal Amount, plus
with respect to each Certificate (other than the Residual Certificates and the
Class XP Certificates), one month’s interest thereon at the applicable
Pass-Through Rate; and with respect to the Residual Certificates and the Class
XP Certificates, the percentage interest evidenced thereby multiplied by the
difference, if any, between the above described repurchase price and the
aggregate amount to be distributed to the Holders of the Certificates (other
than the Residual Certificates and the Class XP Certificates). If the proceeds
with respect to the Mortgage Loans are not sufficient to pay all of the
Certificates in full (other than the Residual Certificates and the Class XP
Certificates), any such deficiency will be allocated first, to the Class B
Certificates, and then to the Class M Certificates, in inverse order of their
numerical designation, and then to the Senior Certificates, on a pro rata basis.
Upon deposit of the required repurchase price and following such final
Distribution Date, the Trustee shall release promptly (or cause the Custodian to
release) to Depositor and/or its designee the Mortgage Files for the remaining
applicable Mortgage Loans, and the Accounts with respect thereto shall
terminate, subject to the Trustee’s obligation to hold any amounts payable to
the Certificateholders in trust without interest pending final distributions

120

 


--------------------------------------------------------------------------------



 

pursuant to Section 10.01(g). Any other amounts remaining in the Accounts will
belong to the Depositor.

(f)           In the event that this Agreement is terminated by reason of the
payment or liquidation of all Mortgage Loans or the disposition of all property
acquired with respect to all Mortgage Loans under Section 10.01(a)(ii) above,
the Servicer shall deliver to the Trustee for deposit in the Distribution
Account all distributable amounts remaining in the Custodial Account. Upon the
presentation and surrender of the Certificates, the Trustee shall distribute to
the remaining Certificateholders, in accordance with their respective interests,
all distributable amounts remaining in the Distribution Account. Upon deposit by
the Servicer of such distributable amounts, and following such final
Distribution Date, the Trustee shall release promptly to the Depositor or its
designee the Mortgage Files for the remaining Mortgage Loans, and the Custodial
Account and the Distribution Account shall terminate, subject to the Trustee’s
obligation to hold any amounts payable to the Certificateholders in trust
without interest pending final distributions pursuant to this Section 10.01(f).

(g)          If not all of the Certificateholders shall surrender their
Certificates for cancellation within six months after the time specified in the
above-mentioned written notice, the Trustee shall give a second written notice
to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
six months after the second notice, not all the Certificates shall have been
surrendered for cancellation, the Trustee may take appropriate steps, or appoint
any agent to take appropriate steps, to contact the remaining Certificateholders
concerning surrender of their Certificates, and the cost thereof shall be paid
out of the funds and other assets which remain subject to this Agreement.

(h)          The designee of the Depositor, if it is not an affiliate of the
Depositor, shall be deemed to represent that one of the following will be true
and correct: (i) the exercise of the optional termination right set forth in
Section 10.01 shall not result in a non-exempt prohibited transaction under
ERISA or Section 4975 of the Code or (ii) such designee is (A) not a party in
interest with respect to any Plan and (B) is not a "benefit plan investor"
(other than a plan sponsored or maintained by the Depositor or such designee, as
the case may be, provided that no assets of such plan are invested or deemed to
be invested in the Certificates). If the holder of the optional termination
right is unable to exercise such option by reason of the preceding sentence,
then the Depositor may exercise such option.

Section 10.02   Additional Termination Requirements. (a) If the option of the
Depositor to repurchase all the Mortgage Loans under Section 10.01(a)(i) above
is exercised, the Trust Fund and each 2006-AR1 REMIC shall be terminated in
accordance with the following additional requirements, unless the Trustee has
been furnished with an Opinion of Counsel addressed to the Trustee (which
opinion shall not be at the expense of the Trustee) to the effect that the
failure of the Trust to comply with the requirements of this Section 10.02 will
not (i) result in the imposition of taxes on “prohibited transactions” as
defined in Section 860F of the Code on each 2006-AR1 REMIC or (ii) cause any
2006-AR1 REMIC to fail to qualify as a 2006-AR1 REMIC at any time that any
Regular Certificates are outstanding:

 

121

 


--------------------------------------------------------------------------------



 

 

(i)           within 90 days prior to the final Distribution Date, at the
written direction of Depositor, the Trustee, as agent for the respective Tax
Matters Persons, shall adopt a plan of complete liquidation of each 2006-AR1
REMIC in the case of a termination under Section 10.01(a)(i). Such plan, which
shall be provided to the Trustee by Depositor, shall meet the requirements of a
“qualified liquidation” under Section 860F of the Code and any regulations
thereunder.

(ii)          the Depositor shall notify the Trustee at the commencement of such
90-day liquidation period and, at or prior to the time of making of the final
payment on the Certificates, the Trustee shall sell or otherwise dispose of all
of the remaining assets of the Trust Fund in accordance with the terms hereof;
and

(iii)         at or after the time of adoption of such a plan of complete
liquidation of any 2006-AR1 REMIC and at or prior to the final Distribution
Date, the Trustee shall sell for cash all of the assets of the Trust to or at
the direction of the Depositor, and each 2006-AR1 REMIC, shall terminate at such
time.

(b)          By their acceptance of the Residual Certificates, the Holders
thereof hereby (i) agree to adopt such a plan of complete liquidation of the
related 2006-AR1 REMIC upon the written request of the Depositor, and to take
such action in connection therewith as may be reasonably requested by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact, with full
power of substitution, for purposes of adopting such a plan of complete
liquidation. The Trustee shall adopt such plan of liquidation by filing the
appropriate statement on the final tax return of each 2006-AR1 REMIC. Upon
complete liquidation or final distribution of all of the assets of the Trust
Fund, the Trust Fund and each 2006-AR1 REMIC shall terminate.

 

122

 


--------------------------------------------------------------------------------



 

 



ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01   Intent of Parties. The parties intend that each 2006-AR1 REMIC
shall be treated as a REMIC for federal income tax purposes and that the
provisions of this Agreement should be construed in furtherance of this intent.
Notwithstanding any other express or implied agreement to the contrary, the
Sponsor, the Servicer, the Trustee, the Depositor, each recipient of the related
Prospectus Supplement and, by its acceptance thereof, each holder of a
Certificate, agrees and acknowledges that each party hereto has agreed that each
of them and their employees, representatives and other agents may disclose,
immediately upon commencement of discussions, to any and all persons the tax
treatment and tax structure of the Certificates and the 2006-AR1 REMICs, the
transactions described herein and all materials of any kind (including opinions
and other tax analyses) that are provided to any of them relating to such tax
treatment and tax structure except where confidentiality is reasonably necessary
to comply with the securities laws of any applicable jurisdiction. For purposes
of this paragraph, the terms “tax treatment” and “tax structure” have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c)
and 301.6112-1(d).

Section 11.02   Amendment.

(a)          This Agreement may be amended from time to time by the Company, the
Depositor, the Servicer and the Trustee, without notice to or the consent of any
of the Certificateholders, to (i) cure any ambiguity, (ii) correct or supplement
any provisions herein that may be defective or inconsistent with any other
provisions herein, (iii) conform any provisions herein to the provisions in the
Prospectus, (iv) comply with any changes in the Code or (v) make any other
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement; provided,
however, that with respect to clauses (iv) and (v) of this Section 11.02(a),
such action shall not, as evidenced by an Opinion of Independent Counsel,
addressed to the Trustee, adversely affect in any material respect the interests
of any Certificateholder; provided, further, that with respect to clauses (iv)
and (v) of this Section 11.02(a), the Trustee may request an Opinion of
Independent Counsel, addressed to the Trustee (but not at the expense of the
Trustee), to the effect that such amendment will not cause any REMIC created
under this Agreement to fail to qualify as a REMIC at any time that any
Certificate is outstanding.

(b)          This Agreement may also be amended from time to time by the
Company, the Servicer, the Depositor and the Trustee, with the consent of the
Holders of Certificates evidencing Fractional Undivided Interests aggregating
not less than 51% of the Trust Fund or of the applicable Class or Classes, if
such amendment affects only such Class or Classes, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the
Certificateholders; provided, however, that no such amendment shall (i) reduce
in any manner the amount of, or delay the timing of, payments received on
Mortgage Loans which are required to be distributed on any Certificate without
the consent of the Holder of such Certificate, (ii) reduce the aforesaid
percentage of Certificates the Holders of which are required to consent to any
such amendment, without the consent of the Holders of all

123

 


--------------------------------------------------------------------------------



 

Certificates then outstanding, or (iii) cause any 2006-AR1 REMIC to fail to
qualify as a REMIC for federal income tax purposes, as evidenced by an Opinion
of Independent Counsel addressed to the Trustee which shall be provided to the
Trustee other than at the Trustee’s expense. Notwithstanding any other provision
of this Agreement, for purposes of the giving or withholding of consents
pursuant to this Section 11.02(b), Certificates registered in the name of or
held for the benefit of the Depositor, the Servicer or the Trustee or any
Affiliate thereof shall be entitled to vote their Fractional Undivided Interests
with respect to matters affecting such Certificates.

(c)          Promptly after the execution of any such amendment, the Trustee
shall furnish a copy of such amendment or written notification of the substance
of such amendment to each Certificateholder and the Trustee, and the Trustee
shall provide a copy of such amendment or notice to the Rating Agencies.

(d)          In the case of an amendment under Section 11.02(b) above, it shall
not be necessary for the Certificateholders to approve the particular form of
such an amendment. Rather, it shall be sufficient if the Certificateholders
approve the substance of the amendment. The manner of obtaining such consents
and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable regulations as the
Trustee may prescribe.

(e)          Prior to the execution of any amendment to this Agreement, the
Trustee shall be entitled to receive and rely upon an Opinion of Counsel
addressed to the Trustee stating that the execution of such amendment is
authorized or permitted by this Agreement. The Trustee may, but shall not be
obligated to, enter into any such amendment which affects the Trustee’s rights,
duties or immunities under this Agreement.

Section 11.03    Recordation of Agreement. To the extent permitted by applicable
law, this Agreement is subject to recordation in all appropriate public offices
for real property records in all the counties or other comparable jurisdictions
in which any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere. The Depositor shall effect
such recordation, at the expense of the Trust upon the request in writing of a
Certificateholder, but only if such direction is accompanied by an Opinion of
Counsel (provided at the expense of the Certificateholder requesting
recordation) to the effect that such recordation would materially and
beneficially affect the interests of the Certificateholders or is required by
law.

Section 11.04   Limitation on Rights of Certificateholders.

(a)          The death or incapacity of any Certificateholder shall not
terminate this Agreement or the Trust, nor entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

(b)          Except as expressly provided in this Agreement, no
Certificateholders shall have any right to vote or in any manner otherwise
control the operation and management of

124

 


--------------------------------------------------------------------------------



 

the Trust, or the obligations of the parties hereto, nor shall anything herein
set forth, or contained in the terms of the Certificates, be construed so as to
establish the Certificateholders from time to time as partners or members of an
association; nor shall any Certificateholders be under any liability to any
third Person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.

(c)          No Certificateholder shall have any right by virtue of any
provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon, under or with respect to this Agreement against the
Depositor, the Trustee, the Servicer or any successor to any such parties unless
(i) such Certificateholder previously shall have given to the Trustee a written
notice of a continuing default, as herein provided, (ii) the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
51% of the Trust Fund shall have made written request upon the Trustee to
institute such action, suit or proceeding in its own name as Trustee hereunder
and shall have offered to the Trustee such reasonable indemnity as it may
require against the costs and expenses and liabilities to be incurred therein or
thereby, and (iii) the Trustee, for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any
such action, suit or proceeding.

(d)          No one or more Certificateholders shall have any right by virtue of
any provision of this Agreement to affect the rights of any other
Certificateholders or to obtain or seek to obtain priority or preference over
any other such Certificateholder, or to enforce any right under this Agreement,
except in the manner herein provided and for the equal, ratable and common
benefit of all Certificateholders. For the protection and enforcement of the
provisions of this Section 11.04, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

Section 11.05   Acts of Certificateholders.

(a)          Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
an agent duly appointed in writing. Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is expressly required, to the
Depositor. Proof of execution of any such instrument or of a writing appointing
any such agent shall be sufficient for any purpose of this Agreement and
conclusive in favor of the Trustee and the Depositor, if made in the manner
provided in this Section 11.05.

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority. The fact and date of the execution of any such
instrument or writing, or the

125

 


--------------------------------------------------------------------------------



 

authority of the individual executing the same, may also be proved in any other
manner which the Trustee deems sufficient.

(c)          The ownership of Certificates (notwithstanding any notation of
ownership or other writing on such Certificates, except an endorsement in
accordance with Section 5.02 made on a Certificate presented in accordance with
Section 5.04) shall be proved by the Certificate Register, and none of the
Trustee, the Depositor, the Servicer nor any successor to any such parties shall
be affected by any notice to the contrary.

(d)          Any request, demand, authorization, direction, notice, consent,
waiver or other action of the holder of any Certificate shall bind every future
holder of the same Certificate and the holder of every Certificate issued upon
the registration of transfer or exchange thereof, if applicable, or in lieu
thereof with respect to anything done, omitted or suffered to be done by the
Trustee, the Depositor, the Servicer or any successor to any such party in
reliance thereon, whether or not notation of such action is made upon such
Certificates.

(e)          In determining whether the Holders of the requisite percentage of
Certificates evidencing Fractional Undivided Interests have given any request,
demand, authorization, direction, notice, consent or waiver hereunder,
Certificates owned by the Trustee, the Depositor, the Servicer or any Affiliate
thereof shall be disregarded, except as otherwise provided in Section 11.02(b)
and except that, in determining whether the Trustee shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, only Certificates which a Responsible Officer of the Trustee actually
knows to be so owned shall be so disregarded. Certificates which have been
pledged in good faith to the Trustee, the Depositor, the Servicer or any
Affiliate thereof may be regarded as outstanding if the pledgor establishes to
the satisfaction of the Trustee the pledgor’s right to act with respect to such
Certificates and that the pledgor is not an Affiliate of the Trustee, the
Depositor, or the Servicer, as the case may be.

Section 11.06  Governing Law. THIS AGREEMENT AND THE CERTIFICATES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE CHOICE OF
SUCH LAW AS THE GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 11.07   Notices. All demands and notices hereunder shall be in writing
and shall be deemed given when delivered at (including delivery by facsimile) or
mailed by registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier, to (i) in the case of the Depositor, 383 Madison
Avenue, New York, New York 10179, Attention: Vice President-Servicing,
telecopier number: (212) 272-5591, or to such other address as may hereafter be
furnished to the other parties hereto in writing; (ii) in the case of the
Trustee, at its Corporate Trust Office, or such other address as may hereafter
be furnished to the other parties hereto in writing; (iii) in the case of the
Company, 383 Madison Avenue, New York, New York 10179, Attention: Vice
President-Servicing, telecopier number: (212) 272-5591, or to such

126

 


--------------------------------------------------------------------------------



 

other address as may hereafter be furnished to the other parties hereto in
writing; (iv) in the case of the Servicer, P Mac Arthur Ridge II,  909 Hidden
Ridge Drive, Suite 200, Irving, Texas 75038, Attention: GreenPoint Mortgage
Funding 2006-AR1, facsimile no.: (972) 831-2997, or such other address as may
hereafter be furnished to the other parties hereto in writing; or (v) in the
case of the Rating Agencies, Moody’s Investors Service, Inc., 99 Church Street,
New York, New York 10007 and Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., 55 Water Street, New York, New York 10041. Any notice delivered
to the Depositor, the Servicer or the Trustee under this Agreement shall be
effective only upon receipt. Any notice required or permitted to be mailed to a
Certificateholder, unless otherwise provided herein, shall be given by
first-class mail, postage prepaid, at the address of such Certificateholder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given when mailed, whether or not the Certificateholder receives such notice.

Section 11.08  Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severed from the remaining covenants, agreements, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

Section 11.09  Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereto.

Section 11.10   Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 11.11  Counterparts. This Agreement may be executed in two or more
counterparts each of which when so executed and delivered shall be an original
but all of which together shall constitute one and the same instrument.

Section 11.12    Notice to Rating Agencies. The article and section headings
herein are for convenience of reference only, and shall not limited or otherwise
affect the meaning hereof. The Trustee shall promptly provide notice to each
Rating Agency with respect to each of the following of which a Responsible
Officer of the Trustee has actual knowledge:

 

1.

Any material change or amendment to this Agreement;

 

2.

The occurrence of any Event of Default that has not been cured;

 

3.

The resignation or termination of the Servicer or the Trustee;

 

4.

The repurchase or substitution of any Mortgage Loans;

 

5.

The final payment to Certificateholders; and

 

6.

Any change in the location of the Custodial Account or the Distribution Account.

Section 11.13    Use of Subservicers and Subcontractors.

(a)    The Servicer shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Servicer as servicer under
this Agreement unless the Servicer

127

 


--------------------------------------------------------------------------------



 

complies with the provisions of paragraph (b) of this Section. The Servicer
shall not hire or otherwise utilize the services of any Subcontractor, and shall
not permit any Subservicer to hire or otherwise utilize the services of any
Subcontractor, to fulfill any of the obligations of the Servicer as servicer
under this Agreement unless the Servicer complies with the provisions of
paragraph (d) of this Section.

 

(b)    The Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Depositor to comply with the provisions of
this Section and with Sections 3.16 and 3.17 of this Agreement to the same
extent as if such Subservicer were the Depositor. The Servicer shall be
responsible for obtaining from each Subservicer and delivering to the Depositor
any Annual Statement of Compliance required to be delivered by such Subservicer
under Section 3.16(a), any Assessment of Compliance and Attestation Report
required to be delivered by such Subservicer under Section 3.17 and any Annual
Certification required under Section 3.16(b) as and when required to be
delivered.

 

(c) The Servicer shall promptly upon request provide to the Depositor (or any
designee of the Depositor, such as an administrator) a written description (in
form and substance satisfactory to the Depositor) of the role and function of
each Subcontractor utilized by the Servicer or any Subservicer, specifying (i)
the identity of each such Subcontractor, (ii) which (if any) of such
Subcontractors are “participating in the servicing function” within the meaning
of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.

 

(d)    As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Depositor to comply with
the provisions of Sections 3.01 of this Agreement to the same extent as if such
Subcontractor were the Servicer. The Servicer shall be responsible for obtaining
from each Subcontractor and delivering to the Depositor any Assessment of
Compliance and Attestation Report and other certificates required to be
delivered by such Subservicer and such Subcontractor under Section 3.17, in each
case as and when required to be delivered.

128

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Depositor, the Trustee, the Servicer and the Trustee
have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the day and year first above written.

BEAR STEARNS ASSET BACKED SECURITIES I LLC, as Depositor

By:                                                               
Name:
Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:                                                               
Name:
Title:

EMC MORTGAGE CORPORATION, as Servicer and Company

By:                                                               
Name:
Title:

 

Accepted and Agreed as to

Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)

in its capacity as Sponsor

EMC MORTGAGE CORPORATION

By:                                                               
Name:
Title:

 

 

 

 

 

II-1

 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

On the 28th day of February, 2006 before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Bear Stearns Asset Backed Securities I LLC, the corporation that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

                                                                       

Notary Public

[Notarial Seal]

 

II-2

 


--------------------------------------------------------------------------------



 

 



STATE OF MARYLAND

)

 

) ss.:

CITY OF BALTIMORE

)

 

On the 28th day of February, 2006 before me, a notary public in and for said
State, personally appeared Darron C. Woodus, known to me to be an Assistant Vice
President of Wells Fargo Bank, National Association, the entity that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

                                                                       

Notary Public

[Notarial Seal]

 

II-3

 


--------------------------------------------------------------------------------



 

 



STATE OF TEXAS

)

 

) ss.:

COUNTY OF DALLAS

)

 

On the 28th day of February, 2006 before me, a notary public in and for said
State, personally appeared ______________, known to me to be
____________________ of EMC Mortgage Corporation, the corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

                                                                       

Notary Public

[Notarial Seal]

 

II-4

 


--------------------------------------------------------------------------------



 

 



STATE OF TEXAS

)

 

) ss.:

COUNTY OF DALLAS

)

 

On the 28th day of February, 2006 before me, a notary public in and for said
State, personally appeared _________________, known to me to be
____________________ of EMC Mortgage Corporation, the corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

                                                                       

Notary Public

[Notarial Seal]

 

 

II-5

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A-1

FORM OF CLASS A-[1][2][3][A][B] CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

 


--------------------------------------------------------------------------------



 

 

 

Certificate No. 1

Adjustable Pass-Through Rate

 

 

Class A-[1][2][3][A][B] Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

February 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$___________

 

 

First Distribution Date:

March 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$____________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: _____________

 

 

Assumed Final Distribution Date:

January 25, 2036

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class A-[1][2][3][A][B] Certificates with respect to a Trust Fund consisting
primarily of a pool of adjustable interest rate mortgage loans secured by first
liens on one-to-four family residential properties (the “Mortgage Loans”) and
sold by BEAR STEARNS ASSET BACKED SECURITIES I LLC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC ("BSABS I"), the Servicer or the Trustee referred to below or
any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by BSABS I, the Servicer or the Trustee or any of their affiliates or any
other person. None of BSABS I, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 

--------------------------------------------------------------------------------




This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by BSABS I. The Mortgage Loans
were sold by EMC Mortgage Corporation (“EMC”) to BSABS I. EMC will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Sponsor”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Trustee will distribute on the 25th day of each month, or, if such 25th day is
not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount (of
interest, if any) required to be distributed to the Holders of Certificates of
the same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and Realized Losses allocated hereto and will be
increased to the extent of Net Deferred Interest allocated thereto, in each
case, as set forth in the Agreement.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

 

 


--------------------------------------------------------------------------------



 

 

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Sponsor, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Sponsor, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Sponsor, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Sponsor, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

 

 


--------------------------------------------------------------------------------



 

 

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

By:                                                              

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class A-[1][2][3][A][B] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:_________________________________

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

FORM OF CLASS M-[1][2][3] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS M-[1][2][3] CERTIFICATE OR ANY INTEREST THEREIN
SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF
THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED
AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A
PLAN OR INVESTING WITH “PLAN ASSETS”?OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class M-[1][2][3] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

February 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$___________

 

 

First Distribution Date:

March 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$__________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

January 25, 2036

 

                                          
                                                             

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class M-[1][2][3] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
BEAR STEARNS ASSET BACKED SECURITIES I LLC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC ("BSABS I"), the Servicer or the Trustee referred to below or
any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by BSABS I, the Servicer or the Trustee or any of their affiliates or any
other person. None of BSABS I, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 


--------------------------------------------------------------------------------



 

 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by BSABS I. The Mortgage Loans
were sold by EMC Mortgage Corporation (“EMC”) to BSABS I. EMC will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Sponsor”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Trustee will distribute on the 25th day of each month, or, if such 25th day is
not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount (of
interest, if any) required to be distributed to the Holders of Certificates of
the same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and Realized Losses allocated hereto and will be
increased to the extent of Net Deferred Interest allocated thereto, in each
case, as set forth in the Agreement.

Each beneficial owner of a Class M-[1][2][3] Certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that Certificate or interest

 


--------------------------------------------------------------------------------



 

therein, that either (i) such Certificate is rated at least "BBB-" or its
equivalent by Fitch, S&P and Moody's, (ii) it is not a Plan or investing with
“plan assets” of any Plan, (iii)(1) it is an insurance company, (2) the source
of funds used to acquire or hold the Certificate or interest therein is an
“insurance company general account,” as such term is defined in Prohibited
Transaction Class Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I
and III of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Sponsor, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Sponsor, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

 


--------------------------------------------------------------------------------



 

 

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Sponsor, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Sponsor, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

By:_______________________________

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class M-[1][2][3] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:_________________________________

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-3

FORM OF CLASS B-[1][2][3] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AND THE CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE TRUSTEE OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS B-[1][2][3] CERTIFICATE OR ANY INTEREST THEREIN
SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF
THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED
AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A
PLAN OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class B-[1][2][3] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

February 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$______________

 

 

First Distribution Date:

March 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$_____________

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

January 25, 2036

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class B-[1][2][3] Certificates with respect to a Trust Fund consisting primarily
of a pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
BEAR STEARNS ASSET BACKED SECURITIES I LLC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC (“BSABS I”), the Servicer or the Trustee referred to below or
any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by BSABS I, the Servicer or the Trustee or any of their affiliates or any
other person. None of BSABS I, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.


--------------------------------------------------------------------------------



 

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by BSABS I. The Mortgage Loans
were sold by EMC Mortgage Corporation (“EMC”) to BSABS I. EMC will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Sponsor”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Trustee will distribute on the 25th day of each month, or, if such 25th day is
not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the Business Day immediately preceding the related Distribution Date
so long as such Certificate remains in book-entry form (and otherwise, the close
of business on the last Business Day of the month immediately preceding the
month of such Distribution Date), an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Amount of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and Realized Losses allocated hereto and will be
increased to the extent of Net Deferred Interest allocated thereto, in each
case, as set forth in the Agreement.

Each beneficial owner of a Class B-[1][2][3] Certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that Certificate or interest therein, that either

 


--------------------------------------------------------------------------------



 

(i) such Certificate is rated at least "BBB-" or its equivalent by Fitch, S&P
and Moody's, (ii) it is not a Plan or investing with “plan assets” of any Plan,
(iii)(1) it is an insurance company, (2) the source of funds used to acquire or
hold the Certificate or interest therein is an “insurance company general
account,” as such term is defined in Prohibited Transaction Class Exemption
(“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have
been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Sponsor, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Sponsor, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

 


--------------------------------------------------------------------------------



 

 

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Sponsor, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Sponsor, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

By:_________________________________

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-[1][2][3] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:________________________________

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by      __________________, the assignee named
above, or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-4

 

FORM OF CLASS B-IO CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M
AND THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,

 


--------------------------------------------------------------------------------



 

AS AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND ON WHICH IT MAY RELY WHICH IS SATISFACTORY TO THE TRUSTEE THAT
THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR SECTION 4975
OF THE CODE AND WILL NOT SUBJECT THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

 

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Variable Pass-Through Rate

 

 

Class B-IO Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

February 1, 2006

Aggregate Initial Notional Amount of this Certificate as of the Cut-off Date:

$_____________

 

 

First Distribution Date:

February 28, 2006

Initial Notional Amount of this Certificate as of the Cut-off Date:

$______________

 

 

Servicer:

EMC Mortgage Corporation

 

 

 

Assumed Final Distribution Date:

March 25, 2036

CUSIP: ____________

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class B-IO Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties and sold by BEAR STEARNS ASSET BACKED
SECURITIES I LLC

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC ("BSABS I"), the Servicer or the Trustee referred to below or
any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by BSABS I, the Servicer or the Trustee or any of their affiliates or any
other person. None of BSABS I, the Servicer, the

 


--------------------------------------------------------------------------------



 

Trustee or any of their affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the
Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of conventional adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties
(collectively, the “Mortgage Loans”) sold by BSABS I. The Mortgage Loans were
sold by EMC Mortgage Corporation (“EMC”) to BSABS I. EMC will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among BSABS I, as depositor (the “Sponsor”), EMC and Wells
Fargo Bank, National Association, as trustee (the “Trustee”), a summary of
certain of the pertinent provisions of which is set forth hereafter. To the
extent not defined herein, capitalized terms used herein shall have the meaning
ascribed to them in the Agreement. This Certificate is issued under and is
subject to the terms, provisions and conditions of the Agreement, to which
Agreement the Holder of this Certificate by virtue of its acceptance hereof
assents and by which such Holder is bound.

Interest on this Certificate will accrue during the calendar month immediately
preceding such Distribution Date (as hereinafter defined) on the Notional Amount
hereof at a per annum rate equal to the Pass-Through Rate as set forth in the
Agreement. The Securities Administrator will distribute on the 25th day of each
month, or, if such 25th day is not a Business Day, the immediately following
Business Day (each, a “Distribution Date”), commencing on the first Distribution
Date specified above, to the Person in whose name this Certificate is registered
at the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the amount of interest required to be distributed to the Holders of Certificates
of the same Class as this Certificate. The Assumed Final Distribution Date is
the Distribution Date in the month following the latest scheduled maturity date
of any Mortgage Loan.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice. The
Class B-IO Certificates have no Current Principal Amount. The Initial Notional
Amount of this Certificate is set forth above.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable

 


--------------------------------------------------------------------------------



 

state securities laws, or is made in a transaction that does not require such
registration or qualification. In the event that such a transfer of this
Certificate is to be made without registration or qualification, the Trustee
shall require receipt of (i) if such transfer is purportedly being made (a) in
reliance upon Rule 144A under the 1933 Act or (b) to a transferee that is an
“Institutional Accredited Investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the 1933 Act, written certifications from the
Holder of the Certificate desiring to effect the transfer, and from such
Holder’s prospective transferee, substantially in the forms attached to the
Agreement as Exhibit F-1 or F-2, as applicable, and (ii) if requested by the
Trustee, an Opinion of Counsel satisfactory to it that such transfer may be made
without such registration or qualification (which Opinion of Counsel shall not
be an expense of the Trust Fund or of the Sponsor, the Trustee or the Servicer
in their respective capacities as such), together with copies of the written
certification(s) of the Holder of the Certificate desiring to effect the
transfer and/or such Holder’s prospective transferee upon which such Opinion of
Counsel is based. None of the Sponsor, the Securities Administrator or the
Trustee is obligated to register or qualify the Class of Certificates specified
on the face hereof under the 1933 Act or any other securities law or to take any
action not otherwise required under the Agreement to permit the transfer of such
Certificates without registration or qualification. Any Holder desiring to
effect a transfer of this Certificate shall be required to indemnify the
Trustee, the Sponsor and the Servicer against any liability that may result if
the transfer is not so exempt or is not made in accordance with such federal and
state laws.

No transfer of this Class B-IO Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Trustee nor the Servicer is liable to the Certificateholders for any amount
payable under this Certificate or the Agreement or, except as expressly provided
in the Agreement, subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

 


--------------------------------------------------------------------------------



 



The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Sponsor, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Sponsor, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Sponsor, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Sponsor, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in

 


--------------------------------------------------------------------------------



 

the Agreement of all the Mortgage Loans and other assets of the Trust Fund in
accordance with the terms of the Agreement. Such optional repurchase may be made
only if (i) the Stated Principal Balance of the Mortgage Loans at the time of
any such repurchase is less than 10% of the Cut-off Date Balance or (ii) the
Depositor, based upon an Opinion of Counsel addressed to the Depositor and the
Trustee has determined that the REMIC status of any REMIC under the Agreement
has been lost or that a substantial risk exists that such REMIC status will be
lost for the then-current taxable year. The exercise of such right will effect
the early retirement of the Certificates. In no event, however, will the Trust
Fund created by the Agreement continue beyond the expiration of 21 years after
the death of certain persons identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Not in its individual capacity but solely as Trustee

 

By:____________________________

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class B-IO Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:_____________________________

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

 


_______________________________
Signature by or on behalf of assignor

 

_______________________________
Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by      __________________, the assignee named
above, or ________________________, as its agent.

 

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A-5

FORM OF CLASS R CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

 


--------------------------------------------------------------------------------



 

 

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A

 


--------------------------------------------------------------------------------



 

CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.

 

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Percentage Interest: 100%

 

 

Class R

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

February 1, 2006

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$_______

 

 

First Distribution Date:

March 25, 2006

Initial Current Principal Amount of this Certificate as of the Cut-off Date:

$_______

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

January 25, 2036

 

 

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class R Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable interest rate mortgage loans secured by first liens on one-to-four
family residential properties (the “Mortgage Loans”) and sold by BEAR STEARNS
ASSET BACKED SECURITIES I LLC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC (“BSABS I”), the Servicer or the Trustee referred to below or
any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by BSABS I, the Servicer or the Trustee or any of their affiliates or any
other person. None of BSABS I, the Servicer or any of their affiliates will have
any obligation with respect to any certificate or other obligation secured by or
payable from payments on the Certificates.

 


--------------------------------------------------------------------------------



 

 

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by BSABS I. The
Mortgage Loans were sold by EMC Mortgage Corporation (“EMC”) to BSABS I. EMC
will act as servicer of the Mortgage Loans (the “Servicer,” which term includes
any successors thereto under the Agreement referred to below). The Trust Fund
was created pursuant to the Pooling and Servicing Agreement dated as of the
Cut-off Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Sponsor”), EMC and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Trustee of, among other things, an affidavit to the effect that it is a United
States Person and Permitted Transferee, (iii) any attempted or purported
transfer of any ownership interest in this Certificate in violation of such
restrictions will be absolutely null and void and will vest no rights in the
purported transferee, and (iv) if any person other than a United States Person
and a Permitted Transferee acquires any ownership interest in this Certificate
in violation of such restrictions, then the Sponsor will have the right, in its
sole discretion and without notice to the Holder of this Certificate, to sell
this Certificate to a purchaser selected by the Sponsor, which purchaser may be
the Sponsor, or any affiliate of the Sponsor, on such terms and conditions as
the Sponsor may choose.

The Trustee will distribute on the 25th day of each month, or, if such 25th day
is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the month
of the related Distribution Date, an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate. The Assumed Final Distribution Date is the Distribution Date
in the month following the latest scheduled maturity date of any Mortgage Loan
and is not likely to be the date on which the Current Principal Amount of this
Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by Trustee of the pendency of such distribution and only
upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice.

 


--------------------------------------------------------------------------------



 

 

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Sponsor or the Trustee in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. Neither the Sponsor nor
the Trustee is obligated to register or qualify the Class of Certificates
specified on the face hereof under the 1933 Act or any other securities law or
to take any action not otherwise required under the Agreement to permit the
transfer of such Certificates without registration or qualification. Any Holder
desiring to effect a transfer of this Certificate shall be required to indemnify
the Trustee and the Sponsor against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.

No transfer of this Class R Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

 

 


--------------------------------------------------------------------------------



 

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Sponsor, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by the Sponsor, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Sponsor, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Sponsor, the Trustee or any such agent
shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Stated
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10% of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust

 


--------------------------------------------------------------------------------



 

Fund created by the Agreement continue beyond the expiration of 21 years after
the death of certain persons identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Trustee

 

By:__________________________

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class R Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:_______________________________

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

 



Signature by or on behalf of assignor

 

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-6

FORM OF CLASS XP CERTIFICATE

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF
THE TRUSTEE AND THE SERVICER AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO
THE TRUSTEE THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER
APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER
OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN
THE AGREEMENT.

 

 


--------------------------------------------------------------------------------



 

 

 

Certificate No.1

Aggregate Initial Current Notional Amount of the Class XP Certificates as of the
Cut-off Date:

$__________

 

 

Class XP Certificate

 

 

 

Date of Pooling and Servicing Agreement

and Cut-off Date:

February 1, 2006

Percentage Interest of this Certificate:

_____%

 

 

First Distribution Date:

March 25, 2006

 

 

 

Servicer:

EMC Mortgage Corporation

CUSIP: ___________

 

 

Assumed Final Distribution Date:

June 25, 2011

 

                                          
                                                            

GREENPOINT MORTGAGE FUNDING TRUST 2006-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2006-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class XP Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
BEAR STEARNS ASSET BACKED SECURITIES I LLC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Bear Stearns Asset Backed
Securities I LLC. ("BSABS I"), the Servicer or the Trustee referred to below or
any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any governmental entity
or by BSABS I, the Servicer or the


--------------------------------------------------------------------------------



 



 

Trustee or any of their affiliates or any other person. None of BSABS I, the
Servicer or any of their affiliates will have any obligation with respect to any
certificate or other obligation secured by or payable from payments on the
Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by BSABS I. The
Mortgage Loans were sold by EMC Mortgage Corporation (“EMC”) to BSABS I. EMC
will act as servicer of the Mortgage Loans (the “Servicer,” which term includes
any successors thereto under the Agreement referred to below). The Trust Fund
was created pursuant to the Pooling and Servicing Agreement dated as of the
Cut-off Date specified above (the “Agreement”), among BSABS I, as depositor (the
“Sponsor”), EMC and Wells Fargo, National Association, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

The Trustee will distribute on the 25th day of each month, or, if such 25th day
is not a Business Day, the immediately following Business Day (each, a
“Distribution Date”), commencing on the first Distribution Date specified above,
to the Person in whose name this Certificate is registered at the close of
business on the last Business Day of the month immediately preceding the month
of the related Distribution Date, an amount equal to the product of the
Fractional Undivided Interest evidenced by this Certificate and the amount
required to be distributed to the Holders of Certificates of the same Class as
this Certificate.

Distributions on this Certificate will be made by the Trustee by check mailed to
the address of the Person entitled thereto as such name and address shall appear
on the Certificate Register or, if such Person so requests by notifying the
Trustee in writing as specified in the Agreement, by wire transfer.
Notwithstanding the above, the final distribution on this Certificate will be
made after due notice by the Trustee of the pendency of such distribution and
only upon presentation and surrender of this Certificate at the office or agency
appointed by the Trustee for that purpose and designated in such notice.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Trustee, an Opinion of Counsel
satisfactory to it that such transfer may be made without such registration or
qualification (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Sponsor, the Trustee or the Servicer in their respective
capacities as such), together with copies of the written

 


--------------------------------------------------------------------------------



 

certification(s) of the Holder of the Certificate desiring to effect the
transfer and/or such Holder’s prospective transferee upon which such Opinion of
Counsel is based. None of the Sponsor or the Trustee is obligated to register or
qualify the Class of Certificates specified on the face hereof under the 1933
Act or any other securities law or to take any action not otherwise required
under the Agreement to permit the transfer of such Certificates without
registration or qualification. Any Holder desiring to effect a transfer of this
Certificate shall be required to indemnify the Trustee, the Sponsor and the
Servicer against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

No transfer of this Class XP Certificate will be made unless the Trustee has
received either (i) opinion of counsel for the benefit of the Trustee and the
Servicer and which they may rely which is satisfactory to the Trustee that the
purchase of this certificate is permissible under local law, will not constitute
or result in a non-exempt prohibited transaction under Section 406 of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Servicer or the Trustee to any obligation or liability in addition
to those undertaken in the Agreement or (ii) a representation letter stating
that the transferee is not acquiring directly or indirectly by, or on behalf of,
an employee benefit plan or other retirement arrangement (a "Plan") that is
subject to Title I of ERISA, and/or Section 4975 of the Code, or by a person
using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that the Trustee is
not liable to the Certificateholders for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement,
subject to any liability under the Agreement.

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Trustee.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and the modification of the rights and obligations of the
Sponsor, the Servicer and the Trustee and the rights of the Certificateholders
under the Agreement from time to time by EMC, the Sponsor, the Servicer and the
Trustee, and (ii) the amendment thereof by the Servicer and the Trustee with the
consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof in certain
limited circumstances, without the consent of the Holders of any of the
Certificates.

 


--------------------------------------------------------------------------------



 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate will be registered with the Trustee upon
surrender of this Certificate for registration of transfer at the offices or
agencies maintained by the Trustee for such purposes, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Certificates in authorized
denominations representing a like aggregate Fractional Undivided Interest will
be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith. The Sponsor, the Servicer, the Trustee and any agent of any of them
may treat the Person in whose name this Certificate is registered as the owner
hereof for all purposes, and none of the Sponsor, the Servicer, the Trustee or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of the mailing of the final payment or other liquidation (or Advance with
respect thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or (ii) the optional repurchase by the party
named in the Agreement of all the Mortgage Loans and all related REO Property
remaining in the Trust in accordance with the terms of the Agreement. Such
optional repurchase may be made only if (i) the Stated Principal Balance of the
Mortgage Loans at the time of any such repurchase is less than 10% of the
Cut-off Date Balance or (ii) the Depositor, based upon an Opinion of Counsel
addressed to the Depositor and the Trustee has determined that the REMIC status
of any REMIC under the Agreement has been lost or that a substantial risk exists
that such REMIC status will be lost for the then-current taxable year. The
exercise of such right will effect the early retirement of the Certificates. In
no event, however, will the Trust Fund created by the Agreement continue beyond
the expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: February 28, 2006

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Not in its individual capacity but solely as Trustee

 

By:__________________________________

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class XP Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Trustee

By:________________________________

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

 



Signature by or on behalf of assignor

 

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by          __________________, the assignee named
above, or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

MORTGAGE LOAN SCHEDULE

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 




DEAL_INFO                                           CURRENT_BALANCE               PAYMENT          STATED_ORIGINAL_TERM                STATED_REM_TERM               CURRENT_NET_COUPON                 TRUSTFEE
GR5: CONFORMING                                     162517.97                     524.28           360                                 354                           6.625                              0
GR5: CONFORMING                                     500272.75                     2108.03          360                                 354                           6.75                               0
GR5: CONFORMING                                     358403.29                     1145.04          360                                 354                           6.75                               0
GR5: CONFORMING                                     361440.95                     1087.75          480                                 475                           6.75                               0
GR5: CONFORMING                                     262312.71                     845.92           360                                 354                           6.625                              0
GR5: CONFORMING                                     109800.49                     402.89           360                                 354                           6.75                               0
GR5: CONFORMING                                     348024.79                     1293.67          360                                 354                           6.75                               0
GR5: CONFORMING                                     146289.06                     540.02           360                                 354                           6.75                               0
GR5: CONFORMING                                     357177.02                     1154.69          360                                 355                           6.75                               0
GR5: CONFORMING                                     342823.37                     1105.31          360                                 354                           6.75                               0
GR5: CONFORMING                                     323491.63                     1035.68          360                                 355                           6.75                               0
GR2: NONCONF/SOFTPP                                 151096.71                     483.75           360                                 355                           6.75                               0
GR5: CONFORMING                                     203509.25                     656.15           360                                 354                           6.75                               0
GR5: CONFORMING                                     199847.4                      733.33           360                                 354                           6.75                               0
GR5: CONFORMING                                     197107.91                     643.28           360                                 354                           6.75                               0
GR5: CONFORMING                                     255489.25                     820.83           360                                 354                           6.625                              0
GR5: CONFORMING                                     283480.39                     708              480                                 473                           6.625                              0
GR5: CONFORMING                                     144363.74                     608.69           360                                 353                           6.25                               0
GR5: CONFORMING                                     250260.16                     924.05           360                                 354                           6.5                                0
GR5: CONFORMING                                     268045.78                     677.66           480                                 475                           6.375                              0
GR5: CONFORMING                                     243338.63                     617.61           480                                 474                           6.625                              0
GR5: CONFORMING                                     67337.62                      217.11           360                                 354                           6.75                               0
GR5: CONFORMING                                     250261.75                     633.16           480                                 474                           6.625                              0
GR5: CONFORMING                                     50772.02                      164.04           360                                 354                           6.375                              0
GR5: CONFORMING                                     187010.76                     611.12           360                                 354                           6.375                              0
GR5: CONFORMING                                     331434.63                     1073.64          360                                 354                           6.75                               0
GR5: CONFORMING                                     283732.03                     926.01           360                                 354                           6.625                              0
GR5: CONFORMING                                     196277.98                     725.57           360                                 357                           6.75                               0
GR5: CONFORMING                                     205976.89                     761.42           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           499746.27                     1608.2           360                                 357                           6.125                              0
GR5: CONFORMING                                     230248.33                     581.57           480                                 477                           6.375                              0
GR5: CONFORMING                                     183023.11                     703.34           360                                 357                           6.75                               0
GR5: CONFORMING                                     249951.07                     804.1            360                                 357                           6.5                                0
GR5: CONFORMING                                     277183.14                     697.89           480                                 477                           6.5                                0
GR5: CONFORMING                                     316387.89                     956.93           480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 508495.66                     1284.51          480                                 477                           6.25                               0
GR5: CONFORMING                                     291882.16                     939.19           360                                 357                           6.25                               0
GR5: CONFORMING                                     367883.43                     1551.51          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           384471.34                     1162.86          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   520716.22                     1672.53          360                                 357                           6                                  0
GR1: NONCONF/NOPP                                   423490.92                     1362.95          360                                 357                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           556600.31                     1405.88          480                                 477                           6.375                              0
GR5: CONFORMING                                     255871.3                      945.86           360                                 357                           6.75                               0
GR5: CONFORMING                                     307966.34                     990.65           360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           375216.77                     948.72           480                                 477                           6.375                              0
GR5: CONFORMING                                     459854.3                      1939.38          360                                 357                           6.75                               0
GR5: CONFORMING                                     260252.72                     787.35           480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   194807.61                     627.2            360                                 357                           6                                  0
GR5: CONFORMING                                     331494.97                     1398.04          360                                 357                           6.75                               0
GR5: CONFORMING                                     127972.32                     473.12           360                                 357                           6.625                              0
GR5: CONFORMING                                     194098.94                     720.76           360                                 357                           6.375                              0
GR5: CONFORMING                                     331494.97                     1398.04          360                                 357                           6.75                               0
GR5: CONFORMING                                     188162.24                     569.32           480                                 477                           6.75                               0
GR5: CONFORMING                                     254471.45                     940.69           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              930420.05                     2356.62          480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 550127.68                     1395.77          480                                 477                           6.625                              0
GR5: CONFORMING                                     247739.86                     747.98           480                                 477                           6.125                              0
GR5: CONFORMING                                     336397.71                     849.6            480                                 477                           6.5                                0
GR3: NONCONF/3YRHARDPP                              780009.46                     2508.79          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              360327.22                     1138.12          480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 416578.92                     1051.89          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           723707.82                     2328.68          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           447819.2                      1440.95          360                                 357                           6.25                               0
GR5: CONFORMING                                     235953.82                     759.07           360                                 357                           6.5                                0
GR5: CONFORMING                                     105669.42                     340.94           360                                 357                           6                                  0
GR5: CONFORMING                                     300386.3                      758.57           480                                 477                           6.625                              0
GR5: CONFORMING                                     178946.36                     575.74           360                                 357                           6.375                              0
GR5: CONFORMING                                     330146.47                     1218.27          360                                 357                           6.625                              0
GR5: CONFORMING                                     174162.54                     528.13           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   608546.32                     1962.01          360                                 357                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           468553.96                     1183.37          480                                 477                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           666930.76                     2145.98          360                                 357                           6.25                               0
GR5: CONFORMING                                     287079.16                     1210.85          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 491250.58                     1580.86          360                                 357                           6.125                              0
GR5: CONFORMING                                     323763.1                      1197.57          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   488570.91                     1542.78          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   527786.93                     1698.26          360                                 357                           6.25                               0
GR5: CONFORMING                                     299878.94                     964.92           360                                 357                           6.25                               0
GR5: CONFORMING                                     332706                        1075.25          360                                 357                           5.875                              0
GR5: CONFORMING                                     256249.76                     647.32           480                                 477                           6.25                               0
GR5: CONFORMING                                     191277.26                     580.82           480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   359848.53                     1517.78          360                                 357                           6.625                              0
GR5: CONFORMING                                     99635.62                      421.61           360                                 357                           6.75                               0
GR5: CONFORMING                                     201838.63                     509.76           480                                 477                           6.5                                0
GR5: CONFORMING                                     295906.24                     1247.95          360                                 357                           6.75                               0
GR5: CONFORMING                                     649591.34                     2740.43          360                                 357                           6.375                              0
GR3: NONCONF/3YRHARDPP                              384471.34                     1162.86          480                                 477                           6.75                               0
GR5: CONFORMING                                     203977.11                     754.03           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 498088.88                     1257.96          480                                 477                           6.5                                0
GR5: CONFORMING                                     299972.46                     964.92           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   480365.12                     1218.77          480                                 477                           6.375                              0
GR3: NONCONF/3YRHARDPP                              417380.04                     1053.91          480                                 477                           6.75                               0
GR5: CONFORMING                                     139984.29                     517.47           360                                 357                           6.75                               0
GR5: CONFORMING                                     227974.42                     842.74           360                                 357                           6.75                               0
GR5: CONFORMING                                     166364.02                     615.05           360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           414353.52                     1531.71          360                                 357                           6.75                               0
GR5: CONFORMING                                     339548.18                     1093.58          360                                 357                           6.5                                0
GR5: CONFORMING                                     320900.49                     886.96           480                                 477                           6.75                               0
GR5: CONFORMING                                     232513.11                     746.21           360                                 357                           6.5                                0
GR5: CONFORMING                                     223985.79                     725.62           360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 447912.31                     1440.95          360                                 357                           6.5                                0
GR5: CONFORMING                                     125185.95                     462.77           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           734246.06                     2367.27          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 396872.77                     1368.75          360                                 357                           7.625                              0
GR5: CONFORMING                                     209804.51                     529.99           480                                 477                           6.25                               0
GR5: CONFORMING                                     143707.74                     532.26           360                                 357                           6.75                               0
GR5: CONFORMING                                     279232.23                     900.6            360                                 357                           6                                  0
GR5: CONFORMING                                     200195.13                     505.72           480                                 477                           6.25                               0
GR5: CONFORMING                                     235866.57                     759.07           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   390875.87                     1082.09          480                                 477                           6.625                              0
GR5: CONFORMING                                     334810.5                      849.47           480                                 477                           6.625                              0
GR5: CONFORMING                                     169708.06                     513.29           480                                 477                           6.75                               0
GR5: CONFORMING                                     98160.53                      362.97           360                                 357                           6.625                              0
GR5: CONFORMING                                     106170.33                     391.8            360                                 357                           6.5                                0
GR5: CONFORMING                                     215867.93                     694.75           360                                 357                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           399518.58                     1285.76          360                                 357                           6.125                              0
GR5: CONFORMING                                     161671.21                     598.79           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   755878.61                     2442.86          360                                 357                           6                                  0
GR5: CONFORMING                                     322669.66                     1038.26          360                                 357                           6.25                               0
GR5: CONFORMING                                     171810.64                     519.65           480                                 477                           6.75                               0
GR5: CONFORMING                                     247972.18                     916.66           360                                 357                           6.75                               0
GR5: CONFORMING                                     315964.56                     1168             360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 213889.07                     689.6            360                                 357                           6.625                              0
GR5: CONFORMING                                     215022.91                     798.01           360                                 357                           6.75                               0
GR5: CONFORMING                                     206978.51                     768.44           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 649344.32                     2090.66          360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 378966.16                     1222.24          360                                 357                           6                                  0
GR5: CONFORMING                                     135184.83                     499.73           360                                 357                           6.75                               0
GR5: CONFORMING                                     337938.3                      1422.92          360                                 357                           6.75                               0
GR5: CONFORMING                                     240002.9                      771.94           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   399838.58                     1286.56          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   371849.88                     1196.5           360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 416535.66                     1051.89          480                                 477                           6.625                              0
GR5: CONFORMING                                     134284.93                     496.4            360                                 357                           6.75                               0
GR5: CONFORMING                                     339545.15                     1299.64          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 613770.12                     1981.3           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           475962.73                     1202.08          480                                 477                           6.5                                0
GR5: CONFORMING                                     198334.48                     500.91           480                                 477                           6.5                                0
GR5: CONFORMING                                     210698.85                     731.66           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           649737.7                      2090.66          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           365232.21                     922.93           480                                 476                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           485918.29                     1865.37          360                                 357                           6.75                               0
GR5: CONFORMING                                     274316.75                     1020.15          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   860875.57                     2782.19          360                                 357                           6                                  0
GR5: CONFORMING                                     195439.59                     591.12           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   504114.83                     1526.25          480                                 477                           6.625                              0
GR5: CONFORMING                                     354368.05                     1186.38          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   399755.44                     1286.56          360                                 357                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           399955.14                     1478.48          360                                 357                           6.75                               0
GR5: CONFORMING                                     211888.06                     783.6            360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           767690.07                     2470.2           360                                 357                           6.25                               0
GR5: CONFORMING                                     214886.47                     794.69           360                                 357                           6.25                               0
GR5: CONFORMING                                     339961.87                     1256.71          360                                 357                           6.75                               0
GR5: CONFORMING                                     350851.16                     1297.37          360                                 357                           6.375                              0
GR5: CONFORMING                                     339926.52                     1256.71          360                                 357                           6.625                              0
GR5: CONFORMING                                     209866.02                     675.45           360                                 357                           6.25                               0
GR3: NONCONF/3YRHARDPP                              368451.71                     1114.4           480                                 477                           6.75                               0
GR3: NONCONF/3YRHARDPP                              640777.05                     1618.28          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           649737.7                      2090.66          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           365623.21                     926.47           480                                 477                           6.625                              0
GR5: CONFORMING                                     339961.87                     1256.71          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              420004.86                     1350.89          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              409604.96                     1317.44          360                                 357                           6.75                               0
GR5: CONFORMING                                     319870.86                     1029.25          360                                 357                           6.25                               0
GR3: NONCONF/3YRHARDPP                              664924.06                     1678.97          480                                 477                           6.75                               0
GR3: NONCONF/3YRHARDPP                              475459.91                     1201.07          480                                 477                           6.75                               0
GR5: CONFORMING                                     323944.92                     1042.12          360                                 357                           6.75                               0
GR5: CONFORMING                                     447858.1                      1888.79          360                                 357                           6.75                               0
GR5: CONFORMING                                     239113.72                     885.61           360                                 357                           6.75                               0
GR5: CONFORMING                                     344818.5                      1454.54          360                                 357                           6.5                                0
GR5: CONFORMING                                     383878.37                     1618.96          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 445412.8                      1432.91          360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              502186.83                     1585.77          480                                 477                           6.75                               0
GR3: NONCONF/3YRHARDPP                              484005.86                     1556.74          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              523291.54                     1582.72          480                                 477                           6.75                               0
GR5: CONFORMING                                     261003.08                     787.35           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           500541.8                      1514.13          480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 560721.1                      1416             480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           1201545.21                    3034.28          480                                 477                           6.625                              0
GR5: CONFORMING                                     263640.54                     799.46           480                                 477                           6.75                               0
GR5: CONFORMING                                     439736.21                     2100.63          360                                 357                           6.75                               0
GR5: CONFORMING                                     187694.86                     721.69           360                                 357                           6.75                               0
GR5: CONFORMING                                     311590.6                      944.82           480                                 477                           6.75                               0
GR5: CONFORMING                                     338761.81                     1299.64          360                                 357                           6.75                               0
GR5: CONFORMING                                     343925.64                     1271.5           360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 407877.75                     1312.29          360                                 357                           6.375                              0
GR5: CONFORMING                                     183575.89                     679.18           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              575704.39                     1741.25          480                                 477                           6.75                               0
GR5: CONFORMING                                     357948.9                      904.22           480                                 477                           6.25                               0
GR5: CONFORMING                                     427942.72                     1532.18          480                                 477                           6.75                               0
GR5: CONFORMING                                     194170.27                     491.81           480                                 477                           6.125                              0
GR5: CONFORMING                                     142138.54                     359.06           480                                 477                           6.25                               0
GR2: NONCONF/SOFTPP                                 679808.35                     2266.12          360                                 357                           6.625                              0
GR5: CONFORMING                                     252324.49                     637.2            480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           155528.48                     501.44           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   595885.46                     1917.78          360                                 357                           6                                  0
GR5: CONFORMING                                     279644.24                     1034.94          360                                 357                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           608719.68                     1537.37          480                                 477                           6.5                                0
GR5: CONFORMING                                     418977.57                     1770.74          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              389815.72                     1441.52          360                                 357                           6.625                              0
GR5: CONFORMING                                     290003.51                     932.76           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           531199.46                     1965.46          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           472552.17                     1193.49          480                                 477                           6.5                                0
GR5: CONFORMING                                     339760.74                     1256.71          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           500613.74                     1514.13          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   558475.2                      1809.23          360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   447854.35                     1447.38          360                                 357                           6.125                              0
GR5: CONFORMING                                     199977.57                     739.24           360                                 357                           6.75                               0
GR5: CONFORMING                                     179057.29                     665.32           360                                 357                           6.625                              0
GR5: CONFORMING                                     331015.68                     1101.07          360                                 357                           6.375                              0
GR5: CONFORMING                                     275169.13                     1017.2           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 523834.02                     2209.21          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              421010.37                     1063.52          480                                 477                           6.25                               0
GR5: CONFORMING                                     127056.01                     470.16           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              488005.91                     1569.61          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              159570.41                     591.4            360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   436380.05                     1102.46          480                                 477                           6.125                              0
GR1: NONCONF/NOPP                                   718709.86                     2312.59          360                                 357                           6.25                               0
GR5: CONFORMING                                     275325.51                     695.36           480                                 477                           6.5                                0
GR5: CONFORMING                                     171765.8                      520.87           480                                 477                           6.75                               0
GR5: CONFORMING                                     519833.56                     1922.03          360                                 357                           6.5                                0
GR5: CONFORMING                                     115952.47                     428.76           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 418445.23                     1352.34          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 544343.38                     1375.54          480                                 477                           6.5                                0
GR5: CONFORMING                                     259356.38                     784.93           480                                 477                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           569272.64                     1839.78          360                                 357                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           990094.75                     3985.76          360                                 357                           6.375                              0
GR5: CONFORMING                                     342354.94                     1101.94          360                                 357                           5.875                              0
GR4: NONCONF/NON3YRHARDPP                           363777.45                     1170.77          360                                 357                           6                                  0
GR5: CONFORMING                                     170222.67                     629.84           360                                 357                           6.75                               0
GR5: CONFORMING                                     334127.75                     1075.57          360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 417198.62                     1259.76          480                                 477                           6.75                               0
GR5: CONFORMING                                     207955.05                     768.81           360                                 357                           6.625                              0
GR5: CONFORMING                                     334720.77                     1197.1           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           627639.19                     1898.72          480                                 477                           6.5                                0
GR5: CONFORMING                                     500157.35                     2108.03          360                                 357                           6.75                               0
GR5: CONFORMING                                     287853.84                     926.33           360                                 357                           6.125                              0
GR5: CONFORMING                                     345496.44                     1111.59          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 404004.89                     1299.43          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   400529.1                      1108.69          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   563195.23                     1426.11          480                                 477                           6.75                               0
GR5: CONFORMING                                     158482.22                     585.85           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           800863.77                     2022.85          480                                 477                           6.375                              0
GR2: NONCONF/SOFTPP                                 387883.73                     1247.97          360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           760098.65                     1919.69          480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   514534.88                     1662.88          360                                 357                           6                                  0
GR5: CONFORMING                                     140941.6                      453.52           360                                 357                           6.25                               0
GR5: CONFORMING                                     155960.96                     576.61           360                                 357                           6.625                              0
GR5: CONFORMING                                     296313.26                     896.22           480                                 477                           6.75                               0
GR5: CONFORMING                                     192344.55                     617.55           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           493993.35                     1833.32          360                                 357                           6.75                               0
GR5: CONFORMING                                     247822.6                      797.67           360                                 357                           5.875                              0
GR1: NONCONF/NOPP                                   468455.36                     1183.37          480                                 477                           6.25                               0
GR5: CONFORMING                                     355886.05                     1315.85          360                                 357                           6.5                                0
GR5: CONFORMING                                     267958.22                     1024.42          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           465570.78                     1408.14          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   721543.12                     2331.89          360                                 357                           6                                  0
GR2: NONCONF/SOFTPP                                 433818.49                     1415.22          360                                 357                           6                                  0
GR5: CONFORMING                                     307354.18                     1138.43          360                                 357                           6.25                               0
GR5: CONFORMING                                     358210.77                     1324.72          360                                 357                           6.25                               0
GR5: CONFORMING                                     259771.57                     836.27           360                                 357                           6.5                                0
GR5: CONFORMING                                     272250.93                     823.69           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           720677.27                     1820.32          480                                 477                           6.375                              0
GR5: CONFORMING                                     239593.14                     606.86           480                                 477                           6.625                              0
GR5: CONFORMING                                     327887.71                     1212.36          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              480005.83                     1543.87          360                                 357                           6.75                               0
GR5: CONFORMING                                     352436.15                     890.06           480                                 477                           6.75                               0
GR5: CONFORMING                                     321997.49                     813.06           480                                 477                           6.75                               0
GR5: CONFORMING                                     329041.25                     833.42           480                                 477                           6.375                              0
GR3: NONCONF/3YRHARDPP                              404004.89                     1299.43          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           451384.55                     1368.78          480                                 477                           6.75                               0
GR5: CONFORMING                                     335893.58                     1416.59          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           621465.66                     2297.56          360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           734750.79                     2222.29          480                                 477                           6.75                               0
GR5: CONFORMING                                     129073.5                      479.03           360                                 357                           6.5                                0
GR5: CONFORMING                                     247972.18                     916.66           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 411790.92                     1325.16          360                                 357                           6.125                              0
GR5: CONFORMING                                     247898.51                     797.67           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           432440.39                     1308.21          480                                 477                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           562203.02                     2079.11          360                                 357                           6.25                               0
GR5: CONFORMING                                     92879.61                      293.38           480                                 477                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           650634.21                     1643.57          480                                 477                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           383845.03                     1235.1           360                                 357                           6.25                               0
GR5: CONFORMING                                     337078.21                     1202.83          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           463722.75                     1492.41          360                                 357                           6.25                               0
GR3: NONCONF/3YRHARDPP                              522446.34                     1314.86          480                                 477                           6.75                               0
GR5: CONFORMING                                     138880.55                     512.3            360                                 357                           6.75                               0
GR5: CONFORMING                                     115177.45                     370.53           360                                 357                           6.5                                0
GR5: CONFORMING                                     191978.47                     709.67           360                                 357                           6.75                               0
GR5: CONFORMING                                     168441.68                     540.36           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           626503.43                     2019.9           360                                 357                           6.25                               0
GR5: CONFORMING                                     247972.18                     916.66           360                                 357                           6.75                               0
GR5: CONFORMING                                     200070.34                     505.72           480                                 477                           5.5                                0
GR4: NONCONF/NON3YRHARDPP                           401879.54                     1293             360                                 357                           6.375                              0
GR3: NONCONF/3YRHARDPP                              619611.09                     1564.55          480                                 477                           6.75                               0
GR5: CONFORMING                                     224218.56                     566.4            480                                 477                           6.25                               0
GR2: NONCONF/SOFTPP                                 541535.75                     1362.9           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           515899.02                     1659.66          360                                 357                           6.5                                0
GR5: CONFORMING                                     332158.45                     839.49           480                                 477                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           375443.87                     948.22           480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 562954.31                     1814.05          360                                 357                           6.25                               0
GR5: CONFORMING                                     322895.85                     976.62           480                                 477                           6.75                               0
GR5: CONFORMING                                     303952.61                     1162.03          360                                 357                           6.75                               0
GR5: CONFORMING                                     210089                        776.95           360                                 357                           6.25                               0
GR5: CONFORMING                                     650488.23                     2326.9           480                                 477                           6.5                                0
GR3: NONCONF/3YRHARDPP                              492005.96                     1582.47          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              410971.13                     1037.73          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   449325.09                     1446.1           360                                 357                           6                                  0
GR5: CONFORMING                                     171447.06                     677.64           360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           480560.73                     1213.71          480                                 477                           6.5                                0
GR3: NONCONF/3YRHARDPP                              399955.14                     1478.48          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              383956.94                     1419.34          360                                 357                           6.75                               0
GR5: CONFORMING                                     310528                        940.28           480                                 477                           6.125                              0
GR5: CONFORMING                                     568697.22                     1720.05          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   423828.88                     1363.76          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           395791.25                     1270.48          360                                 357                           6.375                              0
GR5: CONFORMING                                     223755.61                     720.48           360                                 357                           6.5                                0
GR5: CONFORMING                                     164781.51                     609.14           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   453592.14                     1145.82          480                                 477                           6.25                               0
GR1: NONCONF/NOPP                                   747419.13                     2415.52          360                                 357                           6                                  0
GR3: NONCONF/3YRHARDPP                              436606.75                     1102.46          480                                 477                           6.75                               0
GR5: CONFORMING                                     204162.55                     515.58           480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   392481.17                     1187.08          480                                 477                           6.75                               0
GR5: CONFORMING                                     399565.43                     1208.88          480                                 477                           6.375                              0
GR5: CONFORMING                                     288767.59                     1067.47          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 548619.89                     1385.66          480                                 477                           6.5                                0
GR5: CONFORMING                                     204229.18                     617.77           480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           699682.01                     1767.47          480                                 477                           6.25                               0
GR5: CONFORMING                                     333124.7                      841.51           480                                 477                           6.25                               0
GR5: CONFORMING                                     220486.39                     707.61           360                                 357                           6.5                                0
GR5: CONFORMING                                     228371.39                     816.93           480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 379838.86                     1404.56          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 478105.56                     1774.18          360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   389834.63                     1441.52          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 372689.23                     1201.65          360                                 357                           6.375                              0
GR5: CONFORMING                                     279939.49                     1034.94          360                                 357                           6.625                              0
GR5: CONFORMING                                     129959.88                     513.66           360                                 357                           6.625                              0
GR5: CONFORMING                                     287054.25                     923.75           360                                 357                           6.125                              0
GR2: NONCONF/SOFTPP                                 755393.35                     2431.6           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           734826.91                     2364.7           360                                 357                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           563206.81                     1881.21          360                                 357                           6.25                               0
GR5: CONFORMING                                     293224.79                     946.91           360                                 357                           6.375                              0
GR5: CONFORMING                                     279916.09                     900.6            360                                 357                           6.375                              0
GR5: CONFORMING                                     179961.09                     665.32           360                                 357                           6.625                              0
GR5: CONFORMING                                     206011.82                     661.3            360                                 357                           6.375                              0
GR5: CONFORMING                                     138088.41                     446.28           360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           1002211.79                    3216.4           360                                 357                           6.5                                0
GR5: CONFORMING                                     215975.77                     798.38           360                                 357                           6.75                               0
GR5: CONFORMING                                     176215.84                     532.98           480                                 477                           6.75                               0
GR5: CONFORMING                                     219948.32                     666.22           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           599586.4                      1929.84          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           371919.6                      1374.99          360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           411643.97                     1039.75          480                                 477                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           456492.78                     1153.03          480                                 477                           6.5                                0
GR5: CONFORMING                                     304359.83                     768.69           480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   594889.16                     1506.77          480                                 477                           6.375                              0
GR5: CONFORMING                                     139715.86                     517.47           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   837998.22                     2701.78          360                                 357                           6.125                              0
GR5: CONFORMING                                     339601.51                     857.69           480                                 477                           6.5                                0
GR5: CONFORMING                                     340216.22                     1029.61          480                                 477                           6.75                               0
GR5: CONFORMING                                     253821.22                     765.55           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           459821.15                     1479.55          360                                 357                           6.375                              0
GR5: CONFORMING                                     421696.68                     1271.87          480                                 477                           6.75                               0
GR5: CONFORMING                                     249571.99                     922.58           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   538168.38                     1365.43          480                                 477                           6.375                              0
GR5: CONFORMING                                     211412.89                     781.75           360                                 357                           6                                  0
GR5: CONFORMING                                     209514.58                     674.16           360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 880985.95                     2834.45          360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           383917.02                     1419.34          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 315490.45                     959.96           480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 568672.32                     1436.23          480                                 477                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           592258.73                     1496.91          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           431771.91                     1596.76          360                                 357                           6.25                               0
GR5: CONFORMING                                     271581.22                     683.73           480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           409868.98                     1515.44          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              999596.45                     3216.4           360                                 357                           6.25                               0
GR5: CONFORMING                                     83656.29                      254.38           480                                 477                           6.375                              0
GR5: CONFORMING                                     99317.41                      250.84           480                                 477                           6.5                                0
GR5: CONFORMING                                     288962.34                     1070.24          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   702623.34                     2277.21          360                                 357                           6                                  0
GR1: NONCONF/NOPP                                   490450.28                     1585.04          360                                 357                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           385551.23                     1162.86          480                                 477                           6.75                               0
GR5: CONFORMING                                     109176.39                     403.63           360                                 357                           6.625                              0
GR5: CONFORMING                                     185838.98                     469.31           480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 436158.12                     1406.21          360                                 357                           6.25                               0
GR5: CONFORMING                                     340326.13                     1217.15          480                                 477                           6.75                               0
GR5: CONFORMING                                     310756.59                     983.84           480                                 477                           6.75                               0
GR5: CONFORMING                                     192227.26                     485.49           480                                 477                           6.5                                0
GR5: CONFORMING                                     126385.83                     467.2            360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   500643.83                     1264.29          480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           578617.82                     1865.51          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   381500.64                     1235.9           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           412444.83                     1041.77          480                                 477                           6.375                              0
GR5: CONFORMING                                     123879.97                     458.33           360                                 357                           6.125                              0
GR5: CONFORMING                                     281111.51                     709.9            480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           573947.3                      1846.22          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 363890.47                     1170.77          360                                 357                           6.375                              0
GR5: CONFORMING                                     223615.6                      944.4            360                                 357                           6.75                               0
GR5: CONFORMING                                     131463.75                     487.9            360                                 357                           6.375                              0
GR5: CONFORMING                                     230926.83                     973.91           360                                 357                           6.75                               0
GR5: CONFORMING                                     76248.11                      375.36           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           795745.26                     3356.82          360                                 357                           6.75                               0
GR5: CONFORMING                                     170802.74                     548.4            360                                 357                           6.25                               0
GR5: CONFORMING                                     260623.21                     996.9            360                                 357                           6.625                              0
GR5: CONFORMING                                     151185.35                     457.27           480                                 477                           6.75                               0
GR5: CONFORMING                                     283855.88                     913.46           360                                 357                           6.125                              0
GR5: CONFORMING                                     169071.25                     623.92           360                                 357                           6.5                                0
GR5: CONFORMING                                     340412.35                     1029.61          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           363754.1                      1345.05          360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   621883.12                     1577.83          480                                 477                           6.375                              0
GR3: NONCONF/3YRHARDPP                              389339.15                     981.09           480                                 477                           6                                  0
GR5: CONFORMING                                     91989.68                      340.05           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              600772.6                      1517.14          480                                 477                           6.625                              0
GR5: CONFORMING                                     319897.57                     1182.79          360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 879718.34                     3252.66          360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   668419.98                     1699.2           480                                 477                           6.5                                0
GR5: CONFORMING                                     105783.57                     392.17           360                                 357                           6.25                               0
GR5: CONFORMING                                     339511.91                     1255.05          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 799779.59                     2020.32          480                                 477                           6.25                               0
GR5: CONFORMING                                     498954.37                     1789.93          480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 450005.46                     1447.38          360                                 357                           6.75                               0
GR5: CONFORMING                                     243491.9                      898.18           360                                 357                           6.75                               0
GR5: CONFORMING                                     238348.47                     881.18           360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           649598.35                     2090.66          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           456615.67                     1469.25          360                                 357                           6.25                               0
GR5: CONFORMING                                     326729.33                     1207.92          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 606543.12                     1955.57          360                                 357                           6.625                              0
GR5: CONFORMING                                     319385.99                     847.24           480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 448525.61                     1447.38          360                                 357                           6.375                              0
GR5: CONFORMING                                     214454.46                     694.75           360                                 357                           6.25                               0
GR5: CONFORMING                                     140663.94                     520.98           360                                 357                           6.625                              0
GR5: CONFORMING                                     280256.3                      847.92           480                                 477                           6.375                              0
GR5: CONFORMING                                     139782.39                     515.62           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 443820.83                     1428.08          360                                 357                           6.25                               0
GR5: CONFORMING                                     142156.8                      458.02           360                                 357                           6.375                              0
GR5: CONFORMING                                     302016.12                     1116.44          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           452855.36                     1374.08          480                                 477                           6.75                               0
GR5: CONFORMING                                     54148.26                      201.08           360                                 357                           6.75                               0
GR5: CONFORMING                                     353375.82                     892.59           480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 370869.37                     940.63           480                                 477                           6.625                              0
GR5: CONFORMING                                     60107.66                      192.99           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   511048.46                     1899.85          360                                 357                           6.625                              0
GR5: CONFORMING                                     63669.73                      236.56           360                                 357                           6.75                               0
GR5: CONFORMING                                     55736.79                      206.99           360                                 357                           6.75                               0
GR5: CONFORMING                                     181960.66                     672.71           360                                 357                           6.625                              0
GR5: CONFORMING                                     307553.49                     1138.43          360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   370284.05                     935.57           480                                 477                           6                                  0
GR5: CONFORMING                                     249951.07                     804.1            360                                 357                           6.5                                0
GR5: CONFORMING                                     321911.02                     976.31           480                                 477                           6.75                               0
GR5: CONFORMING                                     157517.3                      664.45           360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   503044.59                     1618.82          360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   863558.7                      2611.88          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   456573.05                     1207.7           480                                 477                           6.625                              0
GR5: CONFORMING                                     164812.68                     530.71           360                                 357                           6.75                               0
GR5: CONFORMING                                     279857.89                     900.6            360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   920101.91                     2979.19          360                                 357                           6.25                               0
GR5: CONFORMING                                     168155.34                     508.6            480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   600647.82                     1517.14          480                                 477                           6.375                              0
GR1: NONCONF/NOPP                                   432733.97                     1392.7           360                                 357                           6                                  0
GR5: CONFORMING                                     353433.29                     1068.98          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           479847.97                     2023.7           360                                 357                           6.75                               0
GR5: CONFORMING                                     191344.58                     709.3            360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           458516.63                     1471.83          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   443820.83                     1428.08          360                                 357                           6.25                               0
GR5: CONFORMING                                     279236.86                     847.92           480                                 477                           6.625                              0
GR5: CONFORMING                                     340699.36                     898.36           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           495051.63                     1592.76          360                                 357                           6.375                              0
GR5: CONFORMING                                     62373.53                      230.65           360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 558797.31                     1801.19          360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   1201170.84                    3034.28          480                                 477                           6.25                               0
GR5: CONFORMING                                     319964.1                      1182.79          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           240309.03                     606.86           480                                 477                           6.625                              0
GR5: CONFORMING                                     271941.21                     1005.37          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 508623.56                     1538.36          480                                 477                           6.75                               0
GR5: CONFORMING                                     334934.43                     1077.5           360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              659870.82                     2122.83          360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 400872.97                     1690.64          360                                 357                           6.75                               0
GR5: CONFORMING                                     262229.74                     968.41           360                                 356                           6.25                               0
GR5: CONFORMING                                     103145.51                     381.45           360                                 357                           6.25                               0
GR5: CONFORMING                                     247925.69                     797.67           360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           361543.22                     910.29           480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 380528.83                     960.86           480                                 477                           6.75                               0
GR5: CONFORMING                                     261168.86                     657.43           480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 499922.04                     1911.24          360                                 357                           6.75                               0
GR5: CONFORMING                                     263625.35                     855.57           360                                 357                           6.375                              0
GR5: CONFORMING                                     222832.4                      720.16           360                                 357                           6.5                                0
GR5: CONFORMING                                     356423.26                     1150.19          360                                 357                           6.5                                0
GR5: CONFORMING                                     159982.04                     591.4            360                                 357                           6.75                               0
GR5: CONFORMING                                     206295.25                     663.87           360                                 357                           6.125                              0
GR5: CONFORMING                                     227724.22                     734.95           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   556053.51                     1413.98          480                                 477                           6.375                              0
GR5: CONFORMING                                     276326.69                     697.89           480                                 477                           6.5                                0
GR5: CONFORMING                                     195896.51                     724.46           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   399321.7                      1011.43          480                                 477                           6.25                               0
GR5: CONFORMING                                     95876.09                      354.84           360                                 357                           6.75                               0
GR5: CONFORMING                                     304813.52                     981.01           360                                 357                           6                                  0
GR2: NONCONF/SOFTPP                                 374985.06                     1294.21          360                                 357                           6.75                               0
GR5: CONFORMING                                     132643.73                     490.49           360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           438034.74                     1415.22          360                                 357                           6.375                              0
GR5: CONFORMING                                     276384.09                     697.89           480                                 477                           6.75                               0
GR5: CONFORMING                                     203555.99                     752.55           360                                 357                           6.625                              0
GR5: CONFORMING                                     204260.02                     657.11           360                                 357                           6.5                                0
GR5: CONFORMING                                     260319.14                     787.35           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   557681.34                     1801.19          360                                 357                           5.875                              0
GR5: CONFORMING                                     356922.84                     1319.55          360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           400434.89                     1011.43          480                                 477                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           788414.6                      1991.25          480                                 477                           6.5                                0
GR5: CONFORMING                                     151058.5                      558.87           360                                 357                           6.75                               0
GR5: CONFORMING                                     176319.52                     650.54           360                                 357                           6.625                              0
GR5: CONFORMING                                     122054                        452.42           360                                 357                           6.125                              0
GR5: CONFORMING                                     151954.45                     488.9            360                                 357                           6.375                              0
GR5: CONFORMING                                     351857.93                     1132.18          360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 775848.13                     2495.93          360                                 357                           6.5                                0
GR5: CONFORMING                                     151767.62                     581.02           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   888650.32                     3285             360                                 357                           6.75                               0
GR5: CONFORMING                                     226277.41                     684.39           480                                 477                           6.75                               0
GR5: CONFORMING                                     346858.27                     960.13           480                                 477                           6.75                               0
GR5: CONFORMING                                     292315.27                     738.34           480                                 477                           6.375                              0
GR5: CONFORMING                                     167949.65                     540.36           360                                 357                           6.375                              0
GR5: CONFORMING                                     196252.38                     495.6            480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   424034.95                     1366.97          360                                 357                           6.25                               0
GR5: CONFORMING                                     319350.54                     1182.79          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   444511.8                      1175.92          480                                 477                           6.5                                0
GR5: CONFORMING                                     149226.71                     482.46           360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           501534.71                     1870.28          360                                 357                           6.75                               0
GR5: CONFORMING                                     325965.79                     986.01           480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 589992.01                     1496.91          480                                 477                           6.125                              0
GR2: NONCONF/SOFTPP                                 387512.93                     1172.55          480                                 477                           6.25                               0
GR5: CONFORMING                                     344117.06                     1282.58          360                                 357                           6.625                              0
GR5: CONFORMING                                     253093.89                     643.27           480                                 477                           6.5                                0
GR5: CONFORMING                                     163030.84                     602.85           360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           420396.3                      1576.06          360                                 357                           6.625                              0
GR5: CONFORMING                                     419866.97                     1770.74          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 997616.93                     3216.4           360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   723157.6                      2327.39          360                                 357                           6                                  0
GR5: CONFORMING                                     272969.37                     1009.07          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   397530.81                     1011.43          480                                 477                           5.875                              0
GR4: NONCONF/NON3YRHARDPP                           467050.18                     1729.82          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           536167.52                     1623.15          480                                 477                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           514759.08                     1909.09          360                                 357                           6.625                              0
GR5: CONFORMING                                     349924.36                     1293.67          360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   499213.46                     1263.78          480                                 477                           6.25                               0
GR1: NONCONF/NOPP                                   430005.22                     1383.05          360                                 357                           6.75                               0
GR5: CONFORMING                                     214364.05                     793.95           360                                 357                           6.25                               0
GR5: CONFORMING                                     135970.6                      502.69           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   84774.48                      272.76           360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   499943.92                     1848.1           360                                 357                           6.75                               0
GR5: CONFORMING                                     223473.97                     675.91           480                                 477                           6.75                               0
GR5: CONFORMING                                     287526.05                     1064.14          360                                 357                           6.75                               0
GR5: CONFORMING                                     151982.93                     561.83           360                                 357                           6.75                               0
GR5: CONFORMING                                     225278.74                     733.02           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           471907.57                     1518.14          360                                 357                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           371369.37                     940.63           480                                 477                           6.375                              0
GR2: NONCONF/SOFTPP                                 809304.77                     2605.29          360                                 357                           6                                  0
GR1: NONCONF/NOPP                                   417680.51                     1259.76          480                                 477                           6.75                               0
GR5: CONFORMING                                     62373.73                      263.09           360                                 357                           6.625                              0
GR5: CONFORMING                                     62373.73                      263.09           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   436906.79                     1412             360                                 357                           6.125                              0
GR5: CONFORMING                                     243147.43                     898.92           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   1393324.64                    4502.96          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           739001.32                     1866.08          480                                 477                           6.375                              0
GR1: NONCONF/NOPP                                   597139.13                     1929.84          360                                 357                           6.375                              0
GR5: CONFORMING                                     260319.14                     787.35           480                                 477                           6.75                               0
GR5: CONFORMING                                     147983.4                      547.04           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           579726.22                     1865.51          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   479795.64                     1774.18          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   1000925.65                    2528.44          480                                 477                           6.25                               0
GR5: CONFORMING                                     172907.47                     556.76           360                                 357                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           503796.6                      1621.07          360                                 357                           6.25                               0
GR5: CONFORMING                                     199977.57                     739.24           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           360441.88                     1090.18          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   613598.11                     1550.01          480                                 477                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           592697.63                     1496.91          480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   397137.93                     1286.56          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 492239.97                     1820.38          360                                 357                           6.25                               0
GR5: CONFORMING                                     285147.26                     860.03           480                                 477                           6.75                               0
GR5: CONFORMING                                     116862.57                     432.09           360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 479793.5                      1543.87          360                                 357                           6.5                                0
GR5: CONFORMING                                     268328.96                     811.58           480                                 477                           6.75                               0
GR5: CONFORMING                                     256912.19                     823.4            360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   620632.05                     1877.52          480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 511393.54                     1645.51          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   659778.79                     2439.49          360                                 357                           6.75                               0
GR5: CONFORMING                                     171379.28                     633.9            360                                 357                           6.5                                0
GR5: CONFORMING                                     226758.11                     836.45           360                                 357                           6.75                               0
GR5: CONFORMING                                     103526.9                      313.13           480                                 477                           6.75                               0
GR5: CONFORMING                                     243921.89                     901.88           360                                 357                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           408312.51                     1313.42          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 495159.16                     1254.17          480                                 477                           6.5                                0
GR5: CONFORMING                                     199971.24                     690.25           360                                 357                           6.625                              0
GR5: CONFORMING                                     145568.53                     538.17           360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 416188.3                      1051.76          480                                 477                           6.625                              0
GR5: CONFORMING                                     205512.82                     759.94           360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 403836.96                     1299.43          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   650701.8                      1643.57          480                                 477                           6.375                              0
GR2: NONCONF/SOFTPP                                 373799.72                     1379.42          360                                 357                           6.5                                0
GR5: CONFORMING                                     370488.76                     1374.99          360                                 357                           6.75                               0
GR5: CONFORMING                                     118204.53                     297.62           480                                 477                           6.5                                0
GR5: CONFORMING                                     234671.83                     755.86           360                                 357                           6.625                              0
GR5: CONFORMING                                     498454.45                     1789.93          480                                 477                           6.75                               0
GR5: CONFORMING                                     280331.43                     708              480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 634566.06                     1602.48          480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   667593.17                     2469.06          360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 907633.59                     2920.49          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           523941.23                     1936.81          360                                 357                           6.75                               0
GR5: CONFORMING                                     272333.87                     823.69           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           1311833.96                    4221.52          360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   2248825.97                    7267.77          360                                 357                           6.75                               0
GR5: CONFORMING                                     412395.2                      1474.9           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   670634.26                     2167.86          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           530208.36                     1335.08          480                                 476                           6.625                              0
GR5: CONFORMING                                     167599.45                     540.36           360                                 357                           6.75                               0
GR5: CONFORMING                                     296283.92                     1059.64          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           380331.25                     960.86           480                                 477                           6.125                              0
GR5: CONFORMING                                     350295                        1127.03          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   366126.89                     930.52           480                                 477                           6.375                              0
GR5: CONFORMING                                     255976.5                      823.4            360                                 357                           6.625                              0
GR5: CONFORMING                                     58809.84                      218.08           360                                 357                           6.625                              0
GR5: CONFORMING                                     56795.12                      210.69           360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 635846.16                     2427.27          360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           519662.02                     1672.53          360                                 357                           6.25                               0
GR5: CONFORMING                                     70984.65                      262.43           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   499839.97                     1848.1           360                                 357                           6.5                                0
GR5: CONFORMING                                     335659.66                     1080.71          360                                 357                           5.875                              0
GR5: CONFORMING                                     93459.26                      300.74           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           500613.74                     1514.13          480                                 477                           6.75                               0
GR5: CONFORMING                                     256325.95                     823.4            360                                 356                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           650180.56                     1643.57          480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           368581.74                     1360.2           360                                 357                           6.75                               0
GR5: CONFORMING                                     199877                        739.24           360                                 357                           6.75                               0
GR5: CONFORMING                                     271818.53                     874.54           360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   471850.48                     1989.98          360                                 357                           6.75                               0
GR5: CONFORMING                                     312434.18                     788.92           480                                 477                           6.75                               0
GR5: CONFORMING                                     303918.28                     977.79           360                                 357                           6.5                                0
GR5: CONFORMING                                     81590.85                      301.61           360                                 357                           6.75                               0
GR5: CONFORMING                                     187904.59                     604.69           360                                 357                           6.125                              0
GR5: CONFORMING                                     419279.26                     1770.74          360                                 357                           6.75                               0
GR5: CONFORMING                                     299658.78                     964.92           360                                 357                           6.375                              0
GR5: CONFORMING                                     274683.47                     1015.72          360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           419821.9                      1552.41          360                                 357                           6.375                              0
GR5: CONFORMING                                     134963.59                     502.69           360                                 357                           6.625                              0
GR5: CONFORMING                                     277830.04                     894.16           360                                 357                           6                                  0
GR5: CONFORMING                                     310961.57                     1226.86          360                                 357                           6.75                               0
GR5: CONFORMING                                     248215.81                     797.67           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 476528.75                     1531.01          360                                 356                           6.125                              0
GR5: CONFORMING                                     127998.53                     473.3            360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           460516.8                      1393             480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 480005.83                     1543.87          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 391915.28                     1448.91          360                                 357                           6.625                              0
GR5: CONFORMING                                     391875.84                     1652.69          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           602223.63                     1517.14          480                                 476                           6.5                                0
GR5: CONFORMING                                     199594.09                     739.24           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   598528.82                     1926.3           360                                 357                           6                                  0
GR2: NONCONF/SOFTPP                                 359959.61                     1330.64          360                                 357                           6.75                               0
GR5: CONFORMING                                     155940.7                      678.93           360                                 357                           6.75                               0
GR5: CONFORMING                                     175288.04                     563.52           360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   416755.3                      1537.62          360                                 357                           6.625                              0
GR5: CONFORMING                                     126282.56                     406.72           360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 455218.35                     1570.3           360                                 357                           7.375                              0
GR5: CONFORMING                                     240142.74                     1003.06          480                                 477                           6.75                               0
GR5: CONFORMING                                     240306.1                      887.09           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           486767.47                     1803.75          360                                 357                           6.5                                0
GR5: CONFORMING                                     291470.46                     884.26           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           519736.11                     1672.53          360                                 357                           6.125                              0
GR5: CONFORMING                                     252995.65                     815.68           360                                 357                           6.25                               0
GR5: CONFORMING                                     251920.17                     1062.45          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           517640.12                     1672.53          360                                 357                           5.875                              0
GR5: CONFORMING                                     241099.23                     1021.76          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   399873.3                      1686.42          360                                 357                           6.75                               0
GR5: CONFORMING                                     311296.55                     783.86           480                                 476                           6.625                              0
GR5: CONFORMING                                     113015.36                     286.74           480                                 477                           6.25                               0
GR5: CONFORMING                                     253466.1                      937.36           360                                 357                           6.25                               0
GR5: CONFORMING                                     216164.83                     654.11           480                                 477                           6.375                              0
GR1: NONCONF/NOPP                                   434824.45                     1399.14          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           359042.07                     910.29           480                                 477                           6.75                               0
GR5: CONFORMING                                     198278.69                     638.14           360                                 357                           6                                  0
GR5: CONFORMING                                     140298.68                     483.17           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   372456.61                     1126.52          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   343585.57                     1039.3           480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   743760.25                     1879.23          480                                 477                           6.375                              0
GR5: CONFORMING                                     166381.33                     615.05           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           385375.64                     973.5            480                                 477                           6.25                               0
GR5: CONFORMING                                     262822.21                     794.92           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           502019.86                     1514.13          480                                 477                           6.75                               0
GR5: CONFORMING                                     340417.35                     1029.61          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           625347.54                     2012.18          360                                 357                           6.25                               0
GR5: CONFORMING                                     178399.93                     662.36           360                                 357                           6.5                                0
GR5: CONFORMING                                     212185.89                     783.6            360                                 356                           6.25                               0
GR5: CONFORMING                                     322653.66                     1045.33          360                                 357                           6.5                                0
GR5: CONFORMING                                     130331.14                     481.99           360                                 357                           6.25                               0
GR5: CONFORMING                                     128161.57                     412.35           360                                 357                           6.375                              0
GR5: CONFORMING                                     286739.01                     724.18           480                                 477                           6.5                                0
GR5: CONFORMING                                     279916.09                     900.6            360                                 357                           6.375                              0
GR5: CONFORMING                                     98984.1                       382.25           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   507786.27                     2141.75          360                                 357                           6.625                              0
GR5: CONFORMING                                     280343.69                     847.92           480                                 477                           6.75                               0
GR5: CONFORMING                                     179464.41                     576.38           360                                 356                           6.25                               0
GR5: CONFORMING                                     320580.98                     1182.79          360                                 357                           6.625                              0
GR5: CONFORMING                                     103252.76                     331.62           360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           999596.45                     3216.4           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   367275.31                     1182.03          360                                 357                           6                                  0
GR5: CONFORMING                                     158594.43                     479.68           480                                 477                           6.75                               0
GR5: CONFORMING                                     191510.53                     709.3            360                                 357                           6.75                               0
GR5: CONFORMING                                     256249.76                     647.32           480                                 477                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           626805.27                     1577.83          480                                 477                           6.625                              0
GR5: CONFORMING                                     225313.12                     568.93           480                                 477                           6.75                               0
GR5: CONFORMING                                     264445.98                     799.46           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   422835.55                     1068.07          480                                 477                           6.5                                0
GR5: CONFORMING                                     186229.11                     688.42           360                                 357                           6.75                               0
GR5: CONFORMING                                     267420.48                     959.4            480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   732191.62                     1849.01          480                                 477                           6.625                              0
GR5: CONFORMING                                     116911.87                     431.35           360                                 357                           6.625                              0
GR5: CONFORMING                                     175943.65                     650.54           360                                 357                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           648734.15                     2484.6           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   447854.35                     1447.38          360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   512552.8                      1294.63          480                                 477                           6.375                              0
GR5: CONFORMING                                     122557.6                      309.5            480                                 477                           6.625                              0
GR3: NONCONF/3YRHARDPP                              600138.57                     1517.14          480                                 477                           6                                  0
GR1: NONCONF/NOPP                                   639795.16                     2365.57          360                                 357                           6.5                                0
GR5: CONFORMING                                     307493.73                     1340.44          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   494608.2                      1711.8           360                                 357                           6.625                              0
GR3: NONCONF/3YRHARDPP                              460564.65                     1393             480                                 477                           6.75                               0
GR5: CONFORMING                                     160290.48                     591.4            360                                 357                           6.625                              0
GR5: CONFORMING                                     130933.72                     484.95           360                                 357                           6.625                              0
GR5: CONFORMING                                     98758.1                       365.19           360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   584630.55                     1476.68          480                                 477                           6.375                              0
GR5: CONFORMING                                     201897.52                     610.65           480                                 477                           6.75                               0
GR5: CONFORMING                                     176680.18                     653.12           360                                 357                           6.75                               0
GR5: CONFORMING                                     312003.78                     1003.52          360                                 357                           6.75                               0
GR5: CONFORMING                                     286831.75                     1097.05          360                                 357                           6.625                              0
GR5: CONFORMING                                     211961.69                     783.6            360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              464005.63                     1492.41          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 539782.08                     1736.86          360                                 357                           6.25                               0
GR5: CONFORMING                                     154071.43                     649.28           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   428372.72                     1296.1           480                                 477                           6.375                              0
GR3: NONCONF/3YRHARDPP                              422497.46                     1072.11          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   433957.73                     1405.57          360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   453355.8                      1371.2           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   850814.51                     2733.94          360                                 357                           6.125                              0
GR5: CONFORMING                                     172642.08                     436.18           480                                 477                           6.75                               0
GR5: CONFORMING                                     182077.67                     588.44           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   426661.13                     1581.98          360                                 357                           6.75                               0
GR5: CONFORMING                                     204674.97                     617.77           480                                 476                           6.5                                0
GR5: CONFORMING                                     233002.81                     749.43           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              411018.17                     1325.16          360                                 357                           6.625                              0
GR5: CONFORMING                                     269957.9                      1032.07          360                                 357                           6.75                               0
GR5: CONFORMING                                     191862.44                     617.23           360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 482033.78                     1788.96          360                                 357                           6.625                              0
GR5: CONFORMING                                     58561.12                      217.34           360                                 357                           6.625                              0
GR5: CONFORMING                                     40278.7                       148.96           360                                 357                           6.25                               0
GR5: CONFORMING                                     80320.3                       257.32           360                                 356                           6.375                              0
GR5: CONFORMING                                     335491.34                     1247.66          360                                 357                           6.75                               0
GR5: CONFORMING                                     124975.8                      401.09           360                                 357                           6.5                                0
GR5: CONFORMING                                     140323.38                     536.68           360                                 357                           6.75                               0
GR5: CONFORMING                                     356341.48                     1274.43          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   592714.53                     2081.01          360                                 357                           6.125                              0
GR5: CONFORMING                                     356341.48                     1274.43          480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 545201.13                     1376.81          480                                 477                           6.625                              0
GR5: CONFORMING                                     156191.49                     472.41           480                                 477                           6.75                               0
GR5: CONFORMING                                     154632.84                     554.16           480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 483814.63                     1559.96          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   638920.67                     2362.61          360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              454816.39                     1463.46          360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 340518.35                     1256.71          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           1502087.5                     3792.85          480                                 477                           6.75                               0
GR5: CONFORMING                                     327963.21                     1212.36          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 414703.14                     1334.81          360                                 357                           5.875                              0
GR1: NONCONF/NOPP                                   822496.82                     2647.1           360                                 357                           6                                  0
GR2: NONCONF/SOFTPP                                 607854.61                     1955.89          360                                 357                           6.25                               0
GR5: CONFORMING                                     151982.93                     561.83           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           377979.9                      952.01           480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   647634.91                     1968.37          480                                 477                           6.375                              0
GR5: CONFORMING                                     304058.07                     768.43           480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 751205.21                     2772.15          360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   579765.94                     1865.51          360                                 357                           6.25                               0
GR5: CONFORMING                                     201817.66                     509.76           480                                 477                           6.375                              0
GR2: NONCONF/SOFTPP                                 391152.34                     1403.3           480                                 477                           6.75                               0
GR5: CONFORMING                                     371880.91                     1568.37          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           799231.38                     2012.74          480                                 477                           6.375                              0
GR2: NONCONF/SOFTPP                                 419830.51                     1350.89          360                                 357                           6.25                               0
GR5: CONFORMING                                     257898.03                     957.13           360                                 357                           6.625                              0
GR5: CONFORMING                                     343185.34                     1450.32          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 413637.14                     1041.77          480                                 476                           6.5                                0
GR5: CONFORMING                                     307363.39                     776.27           480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   467829.1                      1729.82          360                                 357                           6.5                                0
GR5: CONFORMING                                     154665                        495.33           360                                 356                           6.5                                0
GR5: CONFORMING                                     202777.25                     749.59           360                                 357                           6.75                               0
GR5: CONFORMING                                     161906.88                     519.77           360                                 356                           6.5                                0
GR5: CONFORMING                                     351058.28                     1129.6           360                                 357                           6.25                               0
GR5: CONFORMING                                     426886.15                     1804.47          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 368890.71                     1183.64          360                                 357                           6.625                              0
GR5: CONFORMING                                     113138.5                      419.89           360                                 357                           6.75                               0
GR5: CONFORMING                                     181165.98                     668.28           360                                 357                           6.75                               0
GR5: CONFORMING                                     270369.66                     999.46           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           854957.71                     2756.46          360                                 357                           6.125                              0
GR5: CONFORMING                                     239920.02                     771.94           360                                 357                           6.375                              0
GR5: CONFORMING                                     337327.24                     849.6            480                                 477                           6.375                              0
GR2: NONCONF/SOFTPP                                 374438.51                     1386.82          360                                 357                           6.375                              0
GR5: CONFORMING                                     199594.65                     739.24           360                                 357                           6.125                              0
GR5: CONFORMING                                     184624.53                     683.8            360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 818045.88                     2637.45          360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   1300069.39                    4184.54          360                                 357                           5.875                              0
GR5: CONFORMING                                     192713.91                     715.22           360                                 357                           6.75                               0
GR5: CONFORMING                                     344999.36                     1231.47          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   646221.43                     2090.66          360                                 357                           6.25                               0
GR5: CONFORMING                                     198568.97                     643.28           360                                 356                           6                                  0
GR3: NONCONF/3YRHARDPP                              1092664.01                    2751.08          480                                 477                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           501471.33                     1514.13          480                                 477                           6.75                               0
GR5: CONFORMING                                     287662.84                     927.45           360                                 357                           5.875                              0
GR5: CONFORMING                                     167773.6                      506.33           480                                 477                           6.75                               0
GR5: CONFORMING                                     563760.85                     2084.66          360                                 357                           6.375                              0
GR5: CONFORMING                                     142110.99                     526.34           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   550593.83                     1390.71          480                                 477                           6.375                              0
GR3: NONCONF/3YRHARDPP                              1003815.23                    2528.57          480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   539161                        1630.72          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           488577.64                     1233.94          480                                 477                           6.5                                0
GR5: CONFORMING                                     357034.21                     1274.43          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 636948.39                     2058.5           360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           367813.25                     1183.64          360                                 357                           6.125                              0
GR5: CONFORMING                                     182060.64                     673.08           360                                 357                           6.625                              0
GR5: CONFORMING                                     244645.3                      904.83           360                                 357                           6.125                              0
GR5: CONFORMING                                     193519.19                     625.27           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           596340.75                     2217.72          360                                 357                           6.625                              0
GR5: CONFORMING                                     392425.52                     1448.91          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 467108.57                     1502.7           360                                 357                           6.5                                0
GR5: CONFORMING                                     192200.33                     711.34           360                                 357                           6.75                               0
GR5: CONFORMING                                     348205.16                     1199.3           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   506350.85                     1640.37          360                                 357                           6                                  0
GR5: CONFORMING                                     308836.85                     1142.13          360                                 357                           6.25                               0
GR5: CONFORMING                                     296233.51                     896.37           480                                 477                           6.75                               0
GR5: CONFORMING                                     249662.23                     628.86           480                                 477                           6.25                               0
GR5: CONFORMING                                     344999.36                     1231.47          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 400473.46                     1011.43          480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 879553.43                     2830.43          360                                 357                           6.125                              0
GR5: CONFORMING                                     197451.57                     733.7            360                                 357                           6.625                              0
GR5: CONFORMING                                     295000                        745.93           480                                 477                           6.625                              0
GR5: CONFORMING                                     190829.04                     709.67           360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           693530.27                     2924.88          360                                 357                           6.75                               0
GR5: CONFORMING                                     279730.63                     847.92           480                                 477                           6.75                               0
GR5: CONFORMING                                     287368.55                     874.41           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              1752435.41                    4424.99          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   626816.54                     2017.33          360                                 357                           6                                  0
GR2: NONCONF/SOFTPP                                 399871.98                     1478.48          360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   451625.16                     1137.86          480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   731495.42                     2364.06          360                                 357                           6.125                              0
GR5: CONFORMING                                     171980.71                     635.75           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   431861.73                     1596.76          360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              480539.25                     1453.57          480                                 477                           6.625                              0
GR5: CONFORMING                                     331726.56                     1006.9           480                                 476                           6.75                               0
GR5: CONFORMING                                     201518.61                     649.72           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           400616.48                     1528.99          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              361242.87                     1092.6           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   438319.99                     1112.57          480                                 477                           6.375                              0
GR1: NONCONF/NOPP                                   359113.81                     910.29           480                                 477                           6.125                              0
GR5: CONFORMING                                     87971.83                      325.27           360                                 357                           6.5                                0
GR5: CONFORMING                                     93589.49                      345.97           360                                 357                           6.75                               0
GR5: CONFORMING                                     316387.89                     956.93           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   511698.77                     1292.61          480                                 477                           6.25                               0
GR5: CONFORMING                                     224763.09                     724.66           360                                 357                           6.75                               0
GR5: CONFORMING                                     162368.2                      522.35           360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              399949.84                     1286.56          360                                 357                           6.625                              0
GR5: CONFORMING                                     145953.26                     539.65           360                                 357                           6.5                                0
GR5: CONFORMING                                     292358.41                     884.26           480                                 477                           6.75                               0
GR5: CONFORMING                                     265914.86                     983.19           360                                 357                           6.5                                0
GR5: CONFORMING                                     91089.77                      336.73           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   503838.68                     1862.89          360                                 357                           6.5                                0
GR5: CONFORMING                                     290045.57                     734.3            480                                 477                           5.75                               0
GR2: NONCONF/SOFTPP                                 408508.37                     1510.64          360                                 357                           6.75                               0
GR5: CONFORMING                                     255918.06                     946.23           360                                 357                           6.5                                0
GR5: CONFORMING                                     255923.29                     823.4            360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 607614.01                     2026.18          360                                 357                           6                                  0
GR5: CONFORMING                                     206205.41                     762.9            360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   999679.94                     3696.2           360                                 357                           6.5                                0
GR5: CONFORMING                                     153012.63                     386.37           480                                 477                           6.75                               0
GR3: NONCONF/3YRHARDPP                              558182.97                     1801.19          360                                 357                           6.75                               0
GR5: CONFORMING                                     291902.13                     1079.29          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              440005.33                     1415.22          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           636206.17                     2356.33          360                                 357                           6.625                              0
GR5: CONFORMING                                     203585.97                     754.03           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              375780.33                     1585.24          360                                 357                           6.75                               0
GR5: CONFORMING                                     343961.4                      1271.5           360                                 357                           6.75                               0
GR5: CONFORMING                                     337013.48                     851.24           480                                 477                           6.375                              0
GR5: CONFORMING                                     312382.97                     944.82           480                                 477                           6.75                               0
GR3: NONCONF/3YRHARDPP                              252003.04                     810.54           360                                 357                           6.75                               0
GR5: CONFORMING                                     453477.77                     1679.56          360                                 357                           6.25                               0
GR5: CONFORMING                                     95435.49                      366.96           360                                 357                           6.25                               0
GR5: CONFORMING                                     171621.39                     593.61           360                                 357                           6.625                              0
GR5: CONFORMING                                     216930.54                     802.08           360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              555891.18                     1788.32          360                                 357                           6.5                                0
GR5: CONFORMING                                     244314.19                     616.97           480                                 477                           6.625                              0
GR3: NONCONF/3YRHARDPP                              380004.59                     1222.24          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   384649.11                     1235.1           360                                 356                           6.375                              0
GR5: CONFORMING                                     146937.39                     619.76           360                                 357                           6.625                              0
GR5: CONFORMING                                     314964.66                     1164.31          360                                 357                           6.75                               0
GR5: CONFORMING                                     339343.08                     854.66           480                                 476                           6.5                                0
GR2: NONCONF/SOFTPP                                 510274.18                     1412.48          480                                 477                           6.75                               0
GR5: CONFORMING                                     219472.18                     787.57           480                                 477                           6.75                               0
GR5: CONFORMING                                     347888.61                     1286.28          360                                 357                           6.5                                0
GR5: CONFORMING                                     276637.41                     1024.59          360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           479896.26                     1774.18          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 821006.53                     2483.18          480                                 477                           6.75                               0
GR5: CONFORMING                                     198331.49                     500.66           480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 368955.97                     1415.84          360                                 357                           6.375                              0
GR5: CONFORMING                                     152139.13                     460.3            480                                 477                           6.375                              0
GR1: NONCONF/NOPP                                   492603.91                     1489.91          480                                 477                           6.75                               0
GR5: CONFORMING                                     226187.83                     839.78           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              2262068.85                    6843.86          480                                 477                           6.375                              0
GR1: NONCONF/NOPP                                   564760.42                     2088.36          360                                 357                           6.375                              0
GR5: CONFORMING                                     336680.15                     1241.93          360                                 357                           6.75                               0
GR5: CONFORMING                                     241497.55                     893.01           360                                 357                           6.375                              0
GR5: CONFORMING                                     287943.62                     926.33           360                                 357                           6.5                                0
GR5: CONFORMING                                     189789.96                     609.35           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   363651.4                      1167.56          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   488548.25                     1477.79          480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   570885.78                     1849.43          360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   590397.8                      1486.8           480                                 477                           6.375                              0
GR5: CONFORMING                                     215919.86                     798.38           360                                 357                           6.75                               0
GR5: CONFORMING                                     213567.62                     789.51           360                                 357                           6.75                               0
GR5: CONFORMING                                     159982.04                     591.4            360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 833157.86                     2103.77          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   696662.31                     2251.48          360                                 357                           6.125                              0
GR5: CONFORMING                                     166240.73                     418.73           480                                 477                           6.25                               0
GR5: CONFORMING                                     209601.03                     802.72           360                                 357                           6.5                                0
GR5: CONFORMING                                     185563.67                     596.97           360                                 357                           6.5                                0
GR5: CONFORMING                                     164280.67                     606.18           360                                 356                           6.75                               0
GR5: CONFORMING                                     278628.87                     900.6            360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   420666.09                     1350.89          360                                 357                           6.125                              0
GR5: CONFORMING                                     112154.26                     360.24           360                                 357                           6                                  0
GR1: NONCONF/NOPP                                   592543.06                     1496.91          480                                 477                           6.25                               0
GR5: CONFORMING                                     171945.52                     725.16           360                                 357                           6.75                               0
GR5: CONFORMING                                     129437.3                      563.6            360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   549825.78                     2318.83          360                                 357                           6.75                               0
GR5: CONFORMING                                     193007.08                     714.85           360                                 357                           6.625                              0
GR5: CONFORMING                                     316387.89                     956.93           480                                 477                           6.75                               0
GR5: CONFORMING                                     132084.9                      424.57           360                                 356                           6.25                               0
GR5: CONFORMING                                     320392.78                     969.05           480                                 477                           6.75                               0
GR5: CONFORMING                                     147336.35                     543.72           360                                 357                           6.5                                0
GR5: CONFORMING                                     90483.85                      291.73           360                                 357                           6                                  0
GR5: CONFORMING                                     194338.58                     493.07           480                                 477                           6.75                               0
GR5: CONFORMING                                     216207.75                     682.87           480                                 477                           6.5                                0
GR5: CONFORMING                                     142509.57                     528.93           360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              999596.45                     3216.4           360                                 357                           6.25                               0
GR5: CONFORMING                                     319937.37                     1029.25          360                                 357                           6.5                                0
GR5: CONFORMING                                     225717.58                     834.98           360                                 357                           6.375                              0
GR5: CONFORMING                                     276381.19                     838.23           480                                 477                           6.75                               0
GR5: CONFORMING                                     245661.51                     774.55           480                                 476                           6.25                               0
GR5: CONFORMING                                     181963.76                     584.1            360                                 357                           6.375                              0
GR3: NONCONF/3YRHARDPP                              737265.05                     2457.24          360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   649670.15                     2090.66          360                                 357                           6.125                              0
GR2: NONCONF/SOFTPP                                 431600.81                     1388.84          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   619320.59                     1996.74          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   599807.96                     2217.72          360                                 357                           6.5                                0
GR5: CONFORMING                                     128103.85                     387.62           480                                 477                           6.25                               0
GR5: CONFORMING                                     105206.55                     319.03           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   487845.43                     2057.43          360                                 357                           6.75                               0
GR5: CONFORMING                                     330193.27                     1218.27          360                                 357                           6.75                               0
GR5: CONFORMING                                     318664.26                     1177.98          360                                 357                           6.75                               0
GR5: CONFORMING                                     220002.66                     707.61           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              961491.71                     3548.35          360                                 357                           6.75                               0
GR5: CONFORMING                                     246187.67                     777.4            480                                 477                           6.75                               0
GR5: CONFORMING                                     169219.25                     628.67           480                                 477                           6.625                              0
GR5: CONFORMING                                     295569.44                     744.41           480                                 476                           6.5                                0
GR3: NONCONF/3YRHARDPP                              386946.15                     1250.54          360                                 357                           6.75                               0
GR5: CONFORMING                                     187920.27                     694.89           360                                 357                           6.375                              0
GR5: CONFORMING                                     287706.8                      1214.22          360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   361735.94                     1247.96          360                                 357                           7.25                               0
GR5: CONFORMING                                     235275.3                      867.87           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           405444.89                     1024.07          480                                 477                           6.5                                0
GR5: CONFORMING                                     352489.85                     890.06           480                                 477                           6.75                               0
GR5: CONFORMING                                     139943.5                      450.3            360                                 357                           6.25                               0
GR5: CONFORMING                                     350360.7                      1295.15          360                                 357                           6.75                               0
GR5: CONFORMING                                     351285.6                      1301.07          360                                 357                           6.75                               0
GR5: CONFORMING                                     232977.69                     982.76           360                                 357                           6.5                                0
GR5: CONFORMING                                     122360.81                     452.42           360                                 357                           6.5                                0
GR5: CONFORMING                                     202477.29                     748.48           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           475463.45                     1201.07          480                                 477                           6.25                               0
GR1: NONCONF/NOPP                                   1489267.26                    4824.6           360                                 356                           6.375                              0
GR5: CONFORMING                                     209573.79                     776.21           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   547881.57                     2025.52          360                                 357                           6.625                              0
GR5: CONFORMING                                     458955.61                     1700.25          360                                 357                           6.5                                0
GR5: CONFORMING                                     318471.21                     1022.82          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 720920.17                     1818.55          480                                 476                           6.25                               0
GR5: CONFORMING                                     207937.66                     669.02           360                                 357                           6.375                              0
GR5: CONFORMING                                     455240.44                     1628.83          480                                 477                           6.75                               0
GR5: CONFORMING                                     90445                         336.36           360                                 357                           6.625                              0
GR5: CONFORMING                                     159982.04                     591.4            360                                 357                           6.75                               0
GR5: CONFORMING                                     160320.48                     514.63           360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 436746.19                     1611.55          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              577675.03                     1824.15          480                                 477                           6.75                               0
GR5: CONFORMING                                     337580.73                     849.6            480                                 477                           6.75                               0
GR5: CONFORMING                                     334860.33                     849.6            480                                 477                           6.5                                0
GR5: CONFORMING                                     158982.16                     587.7            360                                 357                           6.75                               0
GR5: CONFORMING                                     179403.68                     578.96           360                                 357                           6.375                              0
GR5: CONFORMING                                     155683.39                     576.61           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 555833.4                      1788.32          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 376461.53                     1138.63          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   712179.57                     2287.51          360                                 357                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           489802.25                     1576.04          360                                 357                           6.25                               0
GR5: CONFORMING                                     324830.03                     1372.75          360                                 357                           6.5                                0
GR5: CONFORMING                                     116774.75                     431.72           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   501074.57                     1272.38          480                                 477                           6.25                               0
GR2: NONCONF/SOFTPP                                 395963.64                     1273.7           360                                 357                           6.625                              0
GR5: CONFORMING                                     281669.35                     1077.94          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 400490.99                     1211.31          480                                 477                           6.75                               0
GR3: NONCONF/3YRHARDPP                              207868.56                     768.81           360                                 357                           6.125                              0
GR5: CONFORMING                                     169580.97                     626.88           360                                 357                           6.75                               0
GR5: CONFORMING                                     216639.99                     697.16           360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   520835.59                     1922.03          360                                 357                           6.5                                0
GR5: CONFORMING                                     170327.73                     629.84           360                                 357                           6.375                              0
GR5: CONFORMING                                     195457.74                     722.61           360                                 357                           6.625                              0
GR5: CONFORMING                                     360000.73                     909.4            480                                 477                           6.25                               0
GR5: CONFORMING                                     302771.18                     915.75           480                                 477                           6.75                               0
GR5: CONFORMING                                     179946.05                     578.96           360                                 357                           6.375                              0
GR5: CONFORMING                                     105744.7                      265.5            480                                 476                           6.5                                0
GR5: CONFORMING                                     199046.38                     643.28           360                                 357                           6.25                               0
GR5: CONFORMING                                     211110.44                     780.64           360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   404736.03                     1302.65          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           744803.3                      1881.25          480                                 477                           6.375                              0
GR5: CONFORMING                                     117586.8                      434.68           360                                 357                           6.75                               0
GR5: CONFORMING                                     244921.58                     905.57           360                                 357                           6.5                                0
GR5: CONFORMING                                     500457.35                     2108.03          360                                 357                           6.75                               0
GR5: CONFORMING                                     216265.13                     654.11           480                                 477                           6.75                               0
GR5: CONFORMING                                     259916.77                     961.02           360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 384878.05                     1623.18          360                                 357                           6.75                               0
GR5: CONFORMING                                     320181.9                      1349.14          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   498805.25                     1615.92          360                                 357                           6.25                               0
GR5: CONFORMING                                     218329.25                     553              480                                 477                           6.625                              0
GR5: CONFORMING                                     233939.19                     894.46           360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 429418.57                     1084.76          480                                 477                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           899730.34                     2894.76          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   649656.72                     2402.53          360                                 357                           6.25                               0
GR5: CONFORMING                                     315335.37                     1013.17          360                                 356                           6                                  0
GR5: CONFORMING                                     255893.81                     946.05           360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 440171.4                      1412.65          360                                 357                           6.5                                0
GR5: CONFORMING                                     241129.08                     606.86           480                                 477                           6.75                               0
GR5: CONFORMING                                     326453.67                     824.32           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           650623.5                      2326.9           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   611047.97                     2003.82          360                                 357                           6                                  0
GR2: NONCONF/SOFTPP                                 397739.42                     1279.81          360                                 357                           6.25                               0
GR5: CONFORMING                                     210975.44                     779.9            360                                 357                           6.75                               0
GR5: CONFORMING                                     280420.99                     1034.94          360                                 356                           6.75                               0
GR5: CONFORMING                                     132621                        333.77           480                                 477                           6.75                               0
GR5: CONFORMING                                     204002.47                     656.15           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           352431.01                     1133.78          360                                 357                           6.5                                0
GR5: CONFORMING                                     307901.42                     1138.43          360                                 357                           6.5                                0
GR5: CONFORMING                                     316873.11                     801.18           480                                 477                           6.5                                0
GR5: CONFORMING                                     144179.26                     497.67           360                                 357                           6.625                              0
GR3: NONCONF/3YRHARDPP                              564134.13                     2013.67          480                                 476                           6.75                               0
GR5: CONFORMING                                     269944.75                     1066.83          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           375957.84                     1389.77          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              428480.83                     1296.1           480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   858287.98                     2773.82          360                                 357                           6.125                              0
GR5: CONFORMING                                     224077.05                     720.48           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              528006.4                      1698.26          360                                 357                           6.75                               0
GR5: CONFORMING                                     196155.49                     723.72           360                                 357                           6.625                              0
GR5: CONFORMING                                     141798.96                     532.26           360                                 357                           6.625                              0
GR5: CONFORMING                                     463203.75                     1956.25          360                                 356                           6.75                               0
GR5: CONFORMING                                     321234.72                     1182.79          360                                 356                           6.75                               0
GR5: CONFORMING                                     180862.26                     671.23           360                                 357                           6.75                               0
GR5: CONFORMING                                     60091.51                      221.78           360                                 356                           6.75                               0
GR5: CONFORMING                                     159587.82                     514.63           360                                 357                           6.25                               0
GR5: CONFORMING                                     261774.68                     843.99           360                                 357                           6                                  0
GR1: NONCONF/NOPP                                   403669.03                     1299.43          360                                 357                           5.75                               0
GR4: NONCONF/NON3YRHARDPP                           499943.92                     1848.1           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   522193.05                     1685.4           360                                 357                           5.875                              0
GR5: CONFORMING                                     147441.37                     371.2            480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 525891.55                     1698.26          360                                 357                           6.5                                0
GR5: CONFORMING                                     229197.25                     965.06           360                                 357                           6.75                               0
GR5: CONFORMING                                     59205.2                       219.37           360                                 356                           6.75                               0
GR5: CONFORMING                                     350790.07                     1675.73          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 367889.73                     1183.64          360                                 357                           6.375                              0
GR5: CONFORMING                                     262722.08                     794.62           480                                 477                           6.75                               0
GR5: CONFORMING                                     400673.05                     1689.79          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 371639.37                     938.61           480                                 477                           6.5                                0
GR5: CONFORMING                                     207494.64                     667.73           360                                 357                           6.125                              0
GR5: CONFORMING                                     82811.88                      349.09           360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           419917.8                      1350.89          360                                 357                           6.5                                0
GR5: CONFORMING                                     251171.82                     928.49           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              477029.88                     1766.79          360                                 357                           6.25                               0
GR5: CONFORMING                                     295331.42                     893.34           480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           495851.37                     1595.34          360                                 357                           6.375                              0
GR5: CONFORMING                                     225164.87                     681.36           480                                 477                           6.375                              0
GR5: CONFORMING                                     343511.96                     1271.5           360                                 357                           6.75                               0
GR5: CONFORMING                                     326019.27                     823.3            480                                 477                           6.625                              0
GR5: CONFORMING                                     105722.98                     339.66           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   387075.36                     1247.97          360                                 357                           6.375                              0
GR5: CONFORMING                                     67861.98                      251.35           360                                 357                           6.75                               0
GR5: CONFORMING                                     102934.9                      358.93           360                                 357                           6.75                               0
GR5: CONFORMING                                     92086.01                      339.69           360                                 357                           6.75                               0
GR5: CONFORMING                                     195832.05                     593.85           480                                 477                           6.5                                0
GR5: CONFORMING                                     204917.25                     659.37           360                                 357                           6.25                               0
GR5: CONFORMING                                     419909.22                     1552.41          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 461563                        1393             480                                 477                           6.375                              0
GR5: CONFORMING                                     110366.9                      355.1            360                                 357                           6.375                              0
GR5: CONFORMING                                     355401.16                     1145.04          360                                 357                           6.125                              0
GR5: CONFORMING                                     190902.31                     614.01           360                                 357                           6.75                               0
GR5: CONFORMING                                     260307.76                     657.43           480                                 477                           6.5                                0
GR5: CONFORMING                                     256925.56                     651.87           480                                 477                           6.25                               0
GR5: CONFORMING                                     294945.74                     1052.48          480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           416510.62                     1259.76          480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 476832.38                     1531.01          360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              439860.63                     1855.06          360                                 357                           6.75                               0
GR5: CONFORMING                                     112487.37                     415.83           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 560721.1                      1416             480                                 477                           6.625                              0
GR5: CONFORMING                                     297566.62                     1099.99          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   486532.96                     1229.9           480                                 477                           6.25                               0
GR1: NONCONF/NOPP                                   424828.5                      1366.97          360                                 357                           6.25                               0
GR5: CONFORMING                                     276238.65                     835.5            480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           737474.48                     2231.22          480                                 477                           6.375                              0
GR1: NONCONF/NOPP                                   179163.33                     708.06           360                                 357                           6.75                               0
GR5: CONFORMING                                     248163.65                     797.67           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   493544.63                     1824.45          360                                 357                           6.75                               0
GR5: CONFORMING                                     303165.99                     1120.69          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   552620.15                     1671.6           480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           380523.38                     1222.24          360                                 357                           6                                  0
GR5: CONFORMING                                     150452.32                     634.52           360                                 357                           6.75                               0
GR5: CONFORMING                                     175403.03                     445.03           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   411790.92                     1325.16          360                                 357                           6.125                              0
GR5: CONFORMING                                     274362.06                     1020.15          360                                 357                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           483560.98                     1556.74          360                                 357                           6.125                              0
GR5: CONFORMING                                     59465.26                      258.52           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 401798.25                     1011.43          480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 587884.91                     1891.25          360                                 357                           6.5                                0
GR5: CONFORMING                                     303972.08                     977.79           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   1285219.76                    3236.56          480                                 477                           6.375                              0
GR5: CONFORMING                                     208376.62                     770.29           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   440615.24                     1626.33          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   547778.85                     1762.59          360                                 357                           6.25                               0
GR5: CONFORMING                                     300513.45                     1108.86          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 783333.99                     1987.45          480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           383954.53                     970.97           480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   456587.17                     1153.03          480                                 477                           6.625                              0
GR5: CONFORMING                                     221261.58                     558.82           480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 446819.62                     1437.73          360                                 357                           6.25                               0
GR5: CONFORMING                                     200977.45                     742.94           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 496638.68                     1254.17          480                                 477                           6.625                              0
GR5: CONFORMING                                     152051.3                      562.2            360                                 357                           6.5                                0
GR5: CONFORMING                                     229573.61                     696.5            480                                 477                           6.75                               0
GR5: CONFORMING                                     331884.76                     1399.73          360                                 357                           6.75                               0
GR5: CONFORMING                                     316437.81                     799.03           480                                 477                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           607306.82                     2561.25          360                                 357                           6.75                               0
GR5: CONFORMING                                     258841.64                     833.05           360                                 357                           6                                  0
GR5: CONFORMING                                     298569.56                     964.92           360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              368297.84                     1116.83          480                                 477                           6.625                              0
GR5: CONFORMING                                     650555.87                     2326.9           480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 400515.06                     1011.43          480                                 477                           6.625                              0
GR5: CONFORMING                                     159575.47                     591.03           360                                 357                           6.5                                0
GR5: CONFORMING                                     251920.17                     1062.45          360                                 357                           6.75                               0
GR5: CONFORMING                                     320181.88                     1349.14          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 401396.2                      1291.71          360                                 357                           6.125                              0
GR2: NONCONF/SOFTPP                                 503547.92                     1621.07          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   640624.45                     1618.28          480                                 477                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           999596.45                     3216.4           360                                 357                           6.25                               0
GR5: CONFORMING                                     335962.3                      1241.93          360                                 357                           6.75                               0
GR5: CONFORMING                                     294366.99                     1088.16          360                                 357                           6.75                               0
GR5: CONFORMING                                     228762.13                     843.85           360                                 357                           6.75                               0
GR5: CONFORMING                                     195349.23                     746.91           360                                 357                           6.625                              0
GR5: CONFORMING                                     155582.54                     575.13           360                                 357                           6.75                               0
GR5: CONFORMING                                     135956.46                     502.69           360                                 357                           6.5                                0
GR5: CONFORMING                                     212362.81                     783.6            360                                 356                           6.75                               0
GR5: CONFORMING                                     169823.51                     546.47           360                                 357                           6.25                               0
GR5: CONFORMING                                     88135.37                      371.86           360                                 357                           6.25                               0
GR5: CONFORMING                                     82382.18                      304.57           360                                 357                           6.625                              0
GR5: CONFORMING                                     80940.47                      341.5            360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 617100.7                      1949.65          480                                 477                           6.125                              0
GR5: CONFORMING                                     467494                        1675.37          480                                 477                           6.75                               0
GR5: CONFORMING                                     99633.48                      380.34           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   491801.45                     1582.47          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   381829.4                      1411.95          360                                 357                           6.625                              0
GR5: CONFORMING                                     87172.36                      441.83           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 536906.06                     1723.99          360                                 356                           6.375                              0
GR5: CONFORMING                                     200342.3                      739.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     230473.37                     697.41           480                                 477                           6.75                               0
GR5: CONFORMING                                     270595.85                     868.43           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 488599.01                     1477.79          480                                 477                           6.75                               0
GR5: CONFORMING                                     302307.02                     972.64           360                                 356                           6.5                                0
GR5: CONFORMING                                     257747.25                     961.01           360                                 356                           6.625                              0
GR5: CONFORMING                                     193883.93                     953.88           360                                 356                           6.75                               0
GR5: CONFORMING                                     192884.02                     948.96           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   846546.92                     3141.77          360                                 357                           6.625                              0
GR5: CONFORMING                                     239973.08                     887.09           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           395833.38                     1669.56          360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           408332.02                     1312.29          360                                 356                           6.25                               0
GR5: CONFORMING                                     175765.95                     647.57           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 507928.16                     1885.06          360                                 357                           6.75                               0
GR5: CONFORMING                                     336412.43                     1017.5           480                                 477                           6.75                               0
GR5: CONFORMING                                     165690.11                     417.21           480                                 476                           6.625                              0
GR1: NONCONF/NOPP                                   863611.53                     2779.13          360                                 357                           6.125                              0
GR5: CONFORMING                                     213529                        792.47           360                                 357                           6.75                               0
GR5: CONFORMING                                     104280.7                      384.4            360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 547130.88                     1390.71          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   497848.34                     1502.02          480                                 476                           6.75                               0
GR5: CONFORMING                                     237589.58                     598.26           480                                 476                           6.625                              0
GR5: CONFORMING                                     581807.55                     2080.79          480                                 477                           6.75                               0
GR5: CONFORMING                                     327935.8                      1054.98          360                                 357                           6.5                                0
GR5: CONFORMING                                     183944.86                     591.82           360                                 357                           6.375                              0
GR5: CONFORMING                                     163118.5                      527.17           360                                 357                           6.5                                0
GR5: CONFORMING                                     317568.87                     1019.6           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           480983.4                      1306.57          480                                 475                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           540912.84                     1736.85          360                                 356                           6.375                              0
GR5: CONFORMING                                     345177.43                     1041.72          480                                 476                           6.75                               0
GR5: CONFORMING                                     171180.8                      632.79           360                                 357                           6.75                               0
GR5: CONFORMING                                     200771.72                     739.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     277996.53                     900.6            360                                 357                           6.625                              0
GR5: CONFORMING                                     253926.54                     641.25           480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   442714.32                     1633.9           360                                 356                           6.625                              0
GR5: CONFORMING                                     277996.56                     900.59           360                                 356                           5.375                              0
GR5: CONFORMING                                     311759.07                     1153.22          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 480821.52                     1774.17          360                                 356                           6.75                               0
GR5: CONFORMING                                     108986.2                      402.15           360                                 356                           6.75                               0
GR5: CONFORMING                                     320870.45                     1032.47          360                                 357                           6.25                               0
GR5: CONFORMING                                     334063.03                     847.58           480                                 477                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           568473.92                     1431.17          480                                 477                           6.625                              0
GR1: NONCONF/NOPP                                   449713.15                     1660.7           360                                 356                           6.5                                0
GR5: CONFORMING                                     162728.04                     825.69           360                                 356                           6.75                               0
GR5: CONFORMING                                     276254.85                     697.88           480                                 477                           6.625                              0
GR5: CONFORMING                                     233925.1                      590.67           480                                 477                           6.75                               0
GR5: CONFORMING                                     133953.6                      497.14           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   606534.45                     2243.6           360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   443719.41                     1641.12          360                                 357                           6.125                              0
GR5: CONFORMING                                     340926.71                     1219.3           480                                 477                           6.75                               0
GR5: CONFORMING                                     264000.93                     975.8            360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   880858.61                     2225.14          480                                 477                           6.25                               0
GR1: NONCONF/NOPP                                   496590.98                     2094.53          360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   425684.83                     1072.11          480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   448295.54                     1129.76          480                                 476                           6.125                              0
GR5: CONFORMING                                     165303.82                     608.84           360                                 356                           6.625                              0
GR5: CONFORMING                                     290061.29                     734.05           480                                 477                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           649859.53                     2402.53          360                                 357                           6.625                              0
GR5: CONFORMING                                     286879.75                     727.98           480                                 477                           6.25                               0
GR5: CONFORMING                                     193454.43                     816.23           360                                 357                           6.75                               0
GR5: CONFORMING                                     238983.56                     888.75           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   700974.15                     1770             480                                 477                           6.75                               0
GR5: CONFORMING                                     211176.31                     780.64           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           1102784.14                    3547.69          360                                 357                           6.5                                0
GR5: CONFORMING                                     233573.78                     863.44           360                                 357                           6.75                               0
GR5: CONFORMING                                     295936.03                     1094.07          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 540921.24                     1736.86          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   634071.94                     1592.99          480                                 476                           6.25                               0
GR5: CONFORMING                                     322843.37                     1037.29          360                                 356                           6                                  0
GR5: CONFORMING                                     295880.63                     1169.56          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           495799.83                     1595.34          360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           671938.32                     2161.42          360                                 357                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           363959.17                     1345.42          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           618011.74                     1557.47          480                                 476                           6.125                              0
GR5: CONFORMING                                     272874.7                      687.65           480                                 477                           6.125                              0
GR1: NONCONF/NOPP                                   743847.86                     1879.23          480                                 477                           6.125                              0
GR5: CONFORMING                                     311900.13                     1153.22          360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   999492.53                     3216.4           360                                 357                           6.125                              0
GR3: NONCONF/3YRHARDPP                              1000012.13                    3216.4           360                                 357                           6.75                               0
GR5: CONFORMING                                     139943.5                      450.3            360                                 357                           6.25                               0
GR5: CONFORMING                                     331901.05                     1227.14          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           477905.98                     1531.01          360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           439860.63                     1855.06          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   551719.87                     1775.46          360                                 357                           6.125                              0
GR5: CONFORMING                                     206789.11                     623.83           480                                 477                           6.625                              0
GR5: CONFORMING                                     236289.68                     714.67           480                                 477                           6.75                               0
GR5: CONFORMING                                     132914.18                     492.71           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   808872.39                     2043.08          480                                 477                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           465992.04                     1604.81          360                                 357                           6.625                              0
GR5: CONFORMING                                     158219.44                     399.52           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   629838.28                     1899.17          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           880774.34                     2225.14          480                                 477                           6.375                              0
GR5: CONFORMING                                     77375.39                      286.83           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   1431519.79                    4605.24          360                                 357                           6.5                                0
GR5: CONFORMING                                     413836.05                     1526.53          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   477413.96                     1205.62          480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           546887.81                     2025.52          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 439950.65                     1626.33          360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           619866                        2291.65          360                                 357                           6.625                              0
GR5: CONFORMING                                     292358.41                     884.26           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   432421.51                     1092.34          480                                 477                           6.25                               0
GR5: CONFORMING                                     269862.98                     868.43           360                                 357                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           686525.78                     1739.65          480                                 477                           6.375                              0
GR5: CONFORMING                                     132942.32                     560.74           360                                 357                           6.75                               0
GR5: CONFORMING                                     230718.95                     586.63           480                                 477                           6.25                               0
GR2: NONCONF/SOFTPP                                 498985.23                     1848.1           360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   796236.1                      2579.55          360                                 357                           6.25                               0
GR5: CONFORMING                                     199915.19                     739.24           360                                 357                           6.375                              0
GR5: CONFORMING                                     234856.31                     755.86           360                                 357                           6                                  0
GR5: CONFORMING                                     263644.68                     975.8            360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           515317.87                     1664.49          360                                 357                           6.25                               0
GR5: CONFORMING                                     304677                        980.36           360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 375809.18                     1209.37          360                                 357                           6.125                              0
GR5: CONFORMING                                     335927.38                     1241.93          360                                 357                           6.625                              0
GR5: CONFORMING                                     327895.02                     1212.35          360                                 357                           6.5                                0
GR5: CONFORMING                                     225465.1                      733.34           360                                 357                           6.25                               0
GR5: CONFORMING                                     205134.32                     758.46           360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   424476.34                     1283.99          480                                 477                           6.625                              0
GR5: CONFORMING                                     319946.79                     1182.79          360                                 357                           6.75                               0
GR5: CONFORMING                                     339898.12                     1093.58          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   488577.64                     1233.94          480                                 477                           6.5                                0
GR2: NONCONF/SOFTPP                                 524006.35                     1685.4           360                                 357                           6.75                               0
GR5: CONFORMING                                     115945.73                     443.41           360                                 357                           6.375                              0
GR5: CONFORMING                                     261248.36                     844.31           360                                 357                           6.125                              0
GR2: NONCONF/SOFTPP                                 936566.67                     3012.96          360                                 357                           6.5                                0
GR5: CONFORMING                                     158816.09                     587.33           360                                 357                           6.25                               0
GR5: CONFORMING                                     197537.41                     833.09           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           547835.8                      1762.59          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   566811.31                     1431.68          480                                 477                           6.375                              0
GR2: NONCONF/SOFTPP                                 385924.46                     1241.53          360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   499694.31                     1608.2           360                                 357                           6                                  0
GR5: CONFORMING                                     254297.33                     818.25           360                                 357                           6.25                               0
GR5: CONFORMING                                     348004.22                     1119.31          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              418999.11                     1350.89          360                                 357                           6.25                               0
GR5: CONFORMING                                     103967.06                     438.47           360                                 357                           6.75                               0
GR5: CONFORMING                                     128538.6                      476.07           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   417870.17                     1051.89          480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           600647.82                     1517.14          480                                 477                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           483945.72                     1788.96          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              741029.83                     1871.14          480                                 477                           6.75                               0
GR5: CONFORMING                                     193578.28                     715.59           360                                 357                           6.75                               0
GR5: CONFORMING                                     80790.93                      298.66           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              612746.37                     1547.48          480                                 477                           6.75                               0
GR5: CONFORMING                                     171526.5                      635.75           360                                 357                           6.75                               0
GR5: CONFORMING                                     131685.43                     424.57           360                                 357                           6.25                               0
GR5: CONFORMING                                     210135.79                     635.64           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              529285.11                     1698.26          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   1001287.66                    2528.57          480                                 477                           6.625                              0
GR2: NONCONF/SOFTPP                                 757119.01                     2432.24          360                                 356                           6.25                               0
GR5: CONFORMING                                     327826.82                     1212.36          360                                 357                           6.25                               0
GR5: CONFORMING                                     315954.07                     1089.03          360                                 356                           6.625                              0
GR5: CONFORMING                                     216212.71                     695.71           360                                 357                           6.25                               0
GR5: CONFORMING                                     295270.04                     893.34           480                                 477                           6.375                              0
GR5: CONFORMING                                     213140.85                     687.19           360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 362028.02                     914.33           480                                 477                           6.5                                0
GR5: CONFORMING                                     236578.03                     719.37           480                                 476                           6.75                               0
GR5: CONFORMING                                     138384.47                     511.56           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   611740.49                     2262.08          360                                 357                           6.375                              0
GR5: CONFORMING                                     235807.24                     759.07           360                                 357                           6.25                               0
GR5: CONFORMING                                     174980.37                     646.84           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 364691.24                     1170.77          360                                 356                           6.5                                0
GR5: CONFORMING                                     66578.9                       280.79           360                                 357                           6.75                               0
GR5: CONFORMING                                     141138.69                     356.03           480                                 476                           6.125                              0
GR2: NONCONF/SOFTPP                                 368895.25                     1369.08          360                                 357                           6.375                              0
GR5: CONFORMING                                     167881.15                     620.6            360                                 357                           6.75                               0
GR5: CONFORMING                                     106067.96                     393.65           360                                 356                           6.625                              0
GR5: CONFORMING                                     132745.6                      337.82           480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           559039.01                     2360.99          360                                 357                           6.75                               0
GR5: CONFORMING                                     215006.38                     692.49           360                                 357                           6.375                              0
GR5: CONFORMING                                     105092.28                     390.32           360                                 357                           6.625                              0
GR5: CONFORMING                                     184647.25                     557.2            480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 400004.85                     1286.56          360                                 357                           6.75                               0
GR5: CONFORMING                                     51061.64                      215.66           360                                 357                           6.75                               0
GR5: CONFORMING                                     109249.42                     331.9            480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   388439                        1255.36          360                                 357                           6.25                               0
GR5: CONFORMING                                     139955.65                     590.25           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 385956.69                     1426.74          360                                 357                           6.75                               0
GR5: CONFORMING                                     259970.82                     961.02           360                                 357                           6.75                               0
GR5: CONFORMING                                     115911.59                     374.72           360                                 357                           6.25                               0
GR5: CONFORMING                                     332672.07                     1227.14          360                                 357                           6.75                               0
GR5: CONFORMING                                     178137.72                     659.78           360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 949892.23                     3511.39          360                                 357                           6.75                               0
GR5: CONFORMING                                     244972.52                     905.57           360                                 357                           6.75                               0
GR5: CONFORMING                                     199977.57                     739.24           360                                 357                           6.75                               0
GR5: CONFORMING                                     215867.93                     694.75           360                                 357                           6                                  0
GR5: CONFORMING                                     134801.61                     433.58           360                                 357                           6.75                               0
GR5: CONFORMING                                     332357.47                     1005.23          480                                 477                           6.75                               0
GR5: CONFORMING                                     276515.21                     892.88           360                                 357                           6.375                              0
GR5: CONFORMING                                     187462.72                     694.52           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              360004.35                     1157.91          360                                 357                           6.75                               0
GR5: CONFORMING                                     220833.61                     707.61           360                                 353                           6.625                              0
GR1: NONCONF/NOPP                                   770447.62                     2495.92          360                                 356                           6.375                              0
GR5: CONFORMING                                     120375.12                     443.54           360                                 355                           6.625                              0
GR1: NONCONF/NOPP                                   747456.09                     1896.42          480                                 477                           6.125                              0
GR1: NONCONF/NOPP                                   448716.23                     1453.65          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              368004.47                     1183.63          360                                 357                           6.75                               0
GR5: CONFORMING                                     282846.26                     1049.72          360                                 357                           6.75                               0
GR5: CONFORMING                                     315471.37                     1013.16          360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           989345.35                     2493.79          480                                 476                           6                                  0
GR2: NONCONF/SOFTPP                                 844996.74                     2718.66          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 556177.87                     1919.56          360                                 357                           6.75                               0
GR5: CONFORMING                                     336666.5                      1093.57          360                                 357                           6.375                              0
GR5: CONFORMING                                     230560.02                     739.77           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              756376.02                     2444.46          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              974809.18                     3135.99          360                                 357                           6.5                                0
GR5: CONFORMING                                     152828.31                     384.35           480                                 474                           6.75                               0
GR5: CONFORMING                                     181910.81                     671.23           360                                 356                           6.75                               0
GR5: CONFORMING                                     293871.96                     948.84           360                                 357                           6                                  0
GR2: NONCONF/SOFTPP                                 793019.85                     2002.62          480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           392858.67                     1652.69          360                                 355                           6.75                               0
GR5: CONFORMING                                     200788.36                     739.61           360                                 355                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           649791.96                     2402.53          360                                 357                           6.5                                0
GR5: CONFORMING                                     313455.12                     1332.27          360                                 354                           6.75                               0
GR5: CONFORMING                                     109953.34                     406.59           360                                 357                           6.375                              0
GR5: CONFORMING                                     173510.39                     641.29           360                                 355                           6.75                               0
GR5: CONFORMING                                     261080.78                     852.35           360                                 354                           6.75                               0
GR2: NONCONF/SOFTPP                                 415434.01                     1330.47          360                                 354                           6.625                              0
GR5: CONFORMING                                     93163.55                      346.52           360                                 354                           6.75                               0
GR5: CONFORMING                                     301591.02                     1117.73          360                                 354                           6.375                              0
GR2: NONCONF/SOFTPP                                 445811.87                     1421.65          360                                 353                           6.75                               0
GR5: CONFORMING                                     199523.39                     643.28           360                                 357                           6.75                               0
GR5: CONFORMING                                     92239.64                      340.98           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   408190.23                     1031.03          480                                 477                           6.375                              0
GR5: CONFORMING                                     139427.98                     513.59           360                                 355                           6.75                               0
GR5: CONFORMING                                     85686.71                      316.03           360                                 355                           6.25                               0
GR2: NONCONF/SOFTPP                                 666890.69                     2145.82          360                                 357                           6.5                                0
GR5: CONFORMING                                     234657.77                     751.35           360                                 355                           6.75                               0
GR1: NONCONF/NOPP                                   701992.68                     2255.02          360                                 356                           6.125                              0
GR5: CONFORMING                                     199298.21                     638.14           360                                 355                           6.75                               0
GR2: NONCONF/SOFTPP                                 397434.15                     1275.63          360                                 354                           6.75                               0
GR5: CONFORMING                                     213602.58                     687.03           360                                 357                           6.75                               0
GR5: CONFORMING                                     125119.71                     316.08           480                                 474                           6.75                               0
GR2: NONCONF/SOFTPP                                 550481.39                     1762.59          360                                 355                           6.75                               0
GR5: CONFORMING                                     113156.82                     418.41           360                                 354                           6.125                              0
GR1: NONCONF/NOPP                                   661087.12                     2135.69          360                                 355                           6.5                                0
GR5: CONFORMING                                     136186.74                     502.69           360                                 354                           6.75                               0
GR5: CONFORMING                                     64980.52                      209.07           360                                 356                           6.5                                0
GR5: CONFORMING                                     198817.26                     638.14           360                                 354                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           1154095.67                    2933.14          480                                 477                           6.75                               0
GR5: CONFORMING                                     212358.37                     681.88           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   368505.38                     1360.2           360                                 354                           6.75                               0
GR5: CONFORMING                                     191182.88                     611.12           360                                 354                           6.625                              0
GR5: CONFORMING                                     107067.03                     394.39           360                                 355                           6.75                               0
GR5: CONFORMING                                     162145.04                     597.31           360                                 355                           6.75                               0
GR5: CONFORMING                                     158091.93                     582.53           360                                 355                           6.75                               0
GR5: CONFORMING                                     213409                        681.88           360                                 354                           6.75                               0
GR5: CONFORMING                                     200322.56                     640.07           360                                 354                           6.75                               0
GR5: CONFORMING                                     238104.12                     769.37           360                                 354                           6.75                               0
GR1: NONCONF/NOPP                                   771367.64                     2492.71          360                                 354                           6.375                              0
GR5: CONFORMING                                     181363.88                     585.07           360                                 355                           6.75                               0
GR5: CONFORMING                                     166127.82                     613.2            360                                 354                           6.75                               0
GR1: NONCONF/NOPP                                   366145.79                     1183.32          360                                 357                           6.625                              0
GR5: CONFORMING                                     227194.03                     568.43           480                                 475                           6.75                               0
GR5: CONFORMING                                     91552.12                      339.69           360                                 356                           6.75                               0
GR5: CONFORMING                                     107067.03                     394.39           360                                 355                           6.75                               0
GR5: CONFORMING                                     347256.7                      1280.74          360                                 355                           6.25                               0
GR5: CONFORMING                                     264961.16                     981.34           360                                 355                           6.75                               0
GR5: CONFORMING                                     250581.86                     922.21           360                                 355                           6.375                              0
GR5: CONFORMING                                     212493.77                     895.49           360                                 354                           6.75                               0
GR1: NONCONF/NOPP                                   373417.99                     1374.99          360                                 354                           6.375                              0
GR5: CONFORMING                                     236104.18                     994.99           360                                 354                           6.75                               0
GR5: CONFORMING                                     224170.81                     944.4            360                                 356                           6.75                               0
GR5: CONFORMING                                     232904.73                     746.21           360                                 355                           6.5                                0
GR5: CONFORMING                                     193070.86                     485.49           480                                 474                           6.75                               0
GR5: CONFORMING                                     141296.53                     453.52           360                                 354                           6.75                               0
GR5: CONFORMING                                     207453.4                      872.73           360                                 355                           6.75                               0
GR5: CONFORMING                                     328450.41                     1212.36          360                                 354                           6.75                               0
GR5: CONFORMING                                     225939.23                     830.91           360                                 354                           6.75                               0
GR5: CONFORMING                                     148387.03                     548.89           360                                 354                           6.625                              0
GR1: NONCONF/NOPP                                   992651.7                      3216.4           360                                 357                           6.5                                0
GR5: CONFORMING                                     159485.25                     514.31           360                                 354                           6.75                               0
GR5: CONFORMING                                     266365.28                     983.19           360                                 354                           6.75                               0
GR2: NONCONF/SOFTPP                                 652115.9                      2402.53          360                                 355                           6.75                               0
GR5: CONFORMING                                     304258.39                     977.79           360                                 354                           6.25                               0
GR5: CONFORMING                                     168117.56                     620.97           360                                 354                           6.625                              0
GR5: CONFORMING                                     153354.73                     572.18           360                                 354                           6.75                               0
GR5: CONFORMING                                     224818.93                     801.89           480                                 474                           6.75                               0
GR5: CONFORMING                                     215908.41                     798.38           360                                 357                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           914047.85                     2315.15          480                                 477                           6.375                              0
GR5: CONFORMING                                     499844.3                      1848.1           360                                 357                           6.625                              0
GR5: CONFORMING                                     411464.94                     1522.84          360                                 356                           6.625                              0
GR5: CONFORMING                                     216475.48                     800.23           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 705630.66                     2264.35          360                                 356                           6.75                               0
GR5: CONFORMING                                     328215.57                     1054.98          360                                 356                           6.375                              0
GR5: CONFORMING                                     158571.95                     585.48           360                                 356                           6.375                              0
GR5: CONFORMING                                     174165.58                     562.87           360                                 357                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           650797.86                     1968.37          480                                 477                           6.75                               0
GR5: CONFORMING                                     254971.4                      942.53           360                                 357                           6.75                               0
GR5: CONFORMING                                     105927.34                     319.79           480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   644806.74                     2074.58          360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 439950.65                     1626.33          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   808786.99                     2043.08          480                                 477                           6.25                               0
GR1: NONCONF/NOPP                                   647224.4                      2090.66          360                                 356                           6.375                              0
GR5: CONFORMING                                     216387.59                     694.75           360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   480711.28                     1543.87          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 656225.85                     1657.35          480                                 477                           6.5                                0
GR5: CONFORMING                                     180177.44                     758.89           360                                 356                           6.75                               0
GR5: CONFORMING                                     93007.74                      234.53           480                                 476                           6.625                              0
GR5: CONFORMING                                     279568.03                     1034.94          360                                 357                           6.75                               0
GR5: CONFORMING                                     234303.88                     986.56           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           521358.55                     1922.03          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 399520.75                     1294.28          360                                 356                           6.375                              0
GR5: CONFORMING                                     184372.48                     680.1            360                                 357                           6.75                               0
GR5: CONFORMING                                     232003.88                     857.52           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 503642.8                      1621.07          360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   419530.62                     1350.89          360                                 357                           6.25                               0
GR3: NONCONF/3YRHARDPP                              275911.67                     1020.15          360                                 356                           6.625                              0
GR5: CONFORMING                                     409870.13                     1728.58          360                                 357                           6.75                               0
GR5: CONFORMING                                     219930.32                     927.53           360                                 357                           6.75                               0
GR5: CONFORMING                                     293967.01                     1086.69          360                                 357                           6.75                               0
GR5: CONFORMING                                     120167                        303.43           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   423139.48                     1567.19          360                                 357                           6.75                               0
GR5: CONFORMING                                     127651.13                     387.62           480                                 477                           6.625                              0
GR3: NONCONF/3YRHARDPP                              1133226.89                    3640.96          360                                 356                           6.5                                0
GR5: CONFORMING                                     88080.55                      266.49           480                                 477                           6.375                              0
GR5: CONFORMING                                     180269.26                     543.88           480                                 476                           6.75                               0
GR5: CONFORMING                                     320727.13                     1188.7           360                                 356                           6.75                               0
GR5: CONFORMING                                     263896.26                     1113.04          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   516549.4                      1659.66          360                                 356                           6                                  0
GR5: CONFORMING                                     148939.86                     479.25           360                                 357                           6.25                               0
GR5: CONFORMING                                     335927.38                     1241.93          360                                 356                           6.625                              0
GR5: CONFORMING                                     403758.38                     1928.76          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 391747.86                     988.17           480                                 477                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           459957.76                     1479.55          360                                 357                           6.625                              0
GR5: CONFORMING                                     358803.17                     996.02           480                                 477                           6.375                              0
GR5: CONFORMING                                     555532.36                     1986.82          480                                 477                           6.75                               0
GR5: CONFORMING                                     301679.36                     972.64           360                                 357                           6.375                              0
GR5: CONFORMING                                     172780.61                     638.71           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              200771.72                     739.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     100378.3                      371.1            360                                 357                           6.625                              0
GR5: CONFORMING                                     128755.86                     543.03           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   565788.2                      1833.35          360                                 357                           6                                  0
GR1: NONCONF/NOPP                                   420245.44                     1559.8           360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   395840.18                     1273.7           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           500613.74                     1514.13          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   903488.82                     2926.92          360                                 357                           6                                  0
GR5: CONFORMING                                     331208.82                     1067.85          360                                 357                           5.875                              0
GR5: CONFORMING                                     288426.75                     926.33           360                                 356                           6.25                               0
GR5: CONFORMING                                     162705.33                     494.07           480                                 477                           6.75                               0
GR5: CONFORMING                                     215810.36                     545.16           480                                 477                           6.25                               0
GR1: NONCONF/NOPP                                   360004.35                     1157.91          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   600629.22                     1589.08          480                                 477                           6.375                              0
GR5: CONFORMING                                     187681.61                     692.67           360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   480805.89                     1547.09          360                                 357                           6.25                               0
GR5: CONFORMING                                     137484.58                     508.23           360                                 357                           6.75                               0
GR5: CONFORMING                                     176662.1                      445.03           480                                 477                           6.75                               0
GR5: CONFORMING                                     101948.08                     388.56           360                                 356                           6.5                                0
GR5: CONFORMING                                     147983.4                      547.04           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 425948.87                     1184.22          480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   647795.28                     1643.57          480                                 477                           6.625                              0
GR5: CONFORMING                                     168970.7                      556.67           480                                 476                           6.75                               0
GR5: CONFORMING                                     109533.45                     405.11           360                                 357                           6.75                               0
GR5: CONFORMING                                     231834.04                     746.21           360                                 357                           5.875                              0
GR5: CONFORMING                                     183949.66                     682.69           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              190296.21                     617.77           480                                 477                           6.75                               0
GR5: CONFORMING                                     184314.92                     680.1            360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           397881.63                     1286.56          360                                 357                           6.25                               0
GR5: CONFORMING                                     239173.18                     884.13           360                                 357                           6.75                               0
GR5: CONFORMING                                     375880.89                     1585.24          360                                 357                           6.75                               0
GR5: CONFORMING                                     419279.26                     1770.74          360                                 357                           6.75                               0
GR5: CONFORMING                                     312307.57                     1315.41          360                                 356                           6.75                               0
GR5: CONFORMING                                     181231.44                     671.23           360                                 357                           6.25                               0
GR3: NONCONF/3YRHARDPP                              462395.45                     1490.8           360                                 357                           6.5                                0
GR5: CONFORMING                                     186318.31                     687.5            360                                 356                           6.75                               0
GR5: CONFORMING                                     335934.24                     1080.71          360                                 357                           6.5                                0
GR5: CONFORMING                                     202268.45                     773.29           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              845010.11                     2717.86          360                                 357                           6.75                               0
GR5: CONFORMING                                     80975.73                      260.53           360                                 357                           6.375                              0
GR5: CONFORMING                                     177959.5                      656.45           360                                 357                           6.75                               0
GR5: CONFORMING                                     108279.79                     401.04           360                                 357                           6.75                               0
GR5: CONFORMING                                     243977.58                     784.81           360                                 357                           6.625                              0
GR5: CONFORMING                                     255903.1                      823.4            360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           499943.92                     1848.1           360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 750974.78                     1896.43          480                                 477                           6                                  0
GR5: CONFORMING                                     252632.75                     641              480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   1492847.82                    4824.6           360                                 357                           6.25                               0
GR5: CONFORMING                                     209754.65                     775.47           360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 903670.55                     2920.49          360                                 357                           6.375                              0
GR5: CONFORMING                                     157583.52                     581.42           360                                 357                           6.75                               0
GR5: CONFORMING                                     118337.49                     437.63           360                                 357                           6.25                               0
GR5: CONFORMING                                     78976.32                      254.1            360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   401074.65                     1296.21          360                                 357                           6.375                              0
GR5: CONFORMING                                     319237.42                     1029.25          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 519941.67                     1922.03          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   383458.83                     1217.15          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              495403.67                     1895.95          360                                 357                           6.75                               0
GR5: CONFORMING                                     287374.48                     922.47           360                                 357                           6.375                              0
GR2: NONCONF/SOFTPP                                 652302.36                     1643.57          480                                 476                           6.25                               0
GR5: CONFORMING                                     80687.17                      260.53           360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   590620.69                     1491.86          480                                 477                           6.375                              0
GR5: CONFORMING                                     83955.63                      310.49           360                                 357                           6.25                               0
GR5: CONFORMING                                     292393.64                     940.48           360                                 357                           6.75                               0
GR5: CONFORMING                                     115151.33                     373.11           360                                 357                           6.375                              0
GR5: CONFORMING                                     500365.01                     2108.03          360                                 356                           6.75                               0
GR5: CONFORMING                                     168105.55                     620.97           360                                 354                           6.625                              0
GR2: NONCONF/SOFTPP                                 412543.56                     1325.16          360                                 355                           6.375                              0
GR5: CONFORMING                                     136670.21                     345.91           480                                 474                           6.75                               0
GR5: CONFORMING                                     400373.14                     1688.53          360                                 357                           6.75                               0
GR5: CONFORMING                                     151842.17                     381.82           480                                 474                           6.75                               0
GR1: NONCONF/NOPP                                   648355.07                     2090.66          360                                 357                           6.25                               0
GR1: NONCONF/NOPP                                   1201670                       3034.28          480                                 477                           6.75                               0
GR5: CONFORMING                                     100622.58                     321.64           360                                 354                           6.625                              0
GR5: CONFORMING                                     184632.98                     680.1            360                                 355                           6.75                               0
GR5: CONFORMING                                     306002.78                     989.05           360                                 357                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           608719.68                     1537.37          480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   385326.54                     1247.97          360                                 355                           6.75                               0
GR5: CONFORMING                                     126351.43                     404.95           360                                 355                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           1202904.54                    3859.68          360                                 357                           6.625                              0
GR5: CONFORMING                                     217106.09                     546.17           480                                 475                           6.625                              0
GR5: CONFORMING                                     173358.27                     638.34           360                                 354                           6.375                              0
GR5: CONFORMING                                     420060.8                      2005.15          360                                 356                           6.75                               0
GR5: CONFORMING                                     335218.27                     1241.56          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   382847.96                     1235.1           360                                 355                           6.75                               0
GR5: CONFORMING                                     347090.53                     1111.59          360                                 354                           6.625                              0
GR3: NONCONF/3YRHARDPP                              1153466.13                    2907.85          480                                 477                           6                                  0
GR5: CONFORMING                                     185122.23                     595.04           360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   600760.39                     1517.14          480                                 476                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           482033.78                     1788.96          360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   382296.87                     960.86           480                                 475                           6.25                               0
GR5: CONFORMING                                     126867.77                     536.29           360                                 356                           6.75                               0
GR5: CONFORMING                                     211494.79                     681.88           360                                 357                           6                                  0
GR5: CONFORMING                                     164944.47                     609.14           360                                 356                           6.25                               0
GR5: CONFORMING                                     152225.21                     488.9            360                                 356                           6.25                               0
GR5: CONFORMING                                     136513.44                     502.5            360                                 355                           6.75                               0
GR5: CONFORMING                                     212711.43                     783.6            360                                 355                           6.75                               0
GR5: CONFORMING                                     231825.78                     857.15           360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   1492847.82                    4824.6           360                                 357                           6.125                              0
GR1: NONCONF/NOPP                                   428385.05                     1376.62          360                                 357                           6                                  0
GR5: CONFORMING                                     270649.59                     1002.41          360                                 357                           6.375                              0
GR5: CONFORMING                                     119253.16                     440.59           360                                 356                           6.75                               0
GR5: CONFORMING                                     256771.19                     949.19           360                                 357                           6.75                               0
GR5: CONFORMING                                     341206.93                     1093.58          360                                 355                           6.375                              0
GR2: NONCONF/SOFTPP                                 473730.37                     1531.01          360                                 357                           6.25                               0
GR5: CONFORMING                                     32960.81                      122.35           360                                 356                           6.5                                0
GR5: CONFORMING                                     210725.72                     777.31           360                                 357                           6.75                               0
GR5: CONFORMING                                     319399.1                      1029.25          360                                 357                           6.25                               0
GR5: CONFORMING                                     310794.93                     1150.26          360                                 357                           6.25                               0
GR5: CONFORMING                                     204665.33                     656.15           360                                 355                           6.25                               0
GR2: NONCONF/SOFTPP                                 379094.43                     1222.24          360                                 357                           6.25                               0
GR5: CONFORMING                                     231429.35                     857.15           360                                 357                           6.75                               0
GR5: CONFORMING                                     255908.72                     823.4            360                                 357                           6.5                                0
GR1: NONCONF/NOPP                                   436691.46                     1402.35          360                                 357                           6.125                              0
GR5: CONFORMING                                     138888.28                     447.73           360                                 357                           6.75                               0
GR5: CONFORMING                                     277172.97                     1167.43          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              999700.37                     3216.4           360                                 357                           6.375                              0
GR1: NONCONF/NOPP                                   339320.31                     1691.22          360                                 355                           6.75                               0
GR5: CONFORMING                                     105312.28                     390.32           360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           801122.64                     2760.97          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   736272.55                     2379.49          360                                 357                           6                                  0
GR3: NONCONF/3YRHARDPP                              626922.32                     2647.68          360                                 357                           6.75                               0
GR5: CONFORMING                                     148203.19                     546.86           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   534784.09                     1720.78          360                                 357                           6.25                               0
GR5: CONFORMING                                     123937.79                     398.84           360                                 356                           6.375                              0
GR5: CONFORMING                                     89380.54                      329.71           360                                 357                           6.75                               0
GR5: CONFORMING                                     301872.1                      977.79           360                                 357                           6.25                               0
GR5: CONFORMING                                     338773.12                     1091.01          360                                 357                           6.625                              0
GR5: CONFORMING                                     351400.38                     1296.63          360                                 356                           6.75                               0
GR5: CONFORMING                                     225149.47                     723.69           360                                 356                           6.125                              0
GR5: CONFORMING                                     335829.49                     1080.71          360                                 357                           6.125                              0
GR3: NONCONF/3YRHARDPP                              613207.43                     1972.3           360                                 357                           6.75                               0
GR5: CONFORMING                                     196761.48                     632.99           360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 578966.27                     1862.94          360                                 357                           6.25                               0
GR2: NONCONF/SOFTPP                                 749012.69                     3158.87          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 649794.12                     2740.43          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              746646.19                     1879.1           480                                 477                           6.75                               0
GR5: CONFORMING                                     147952.63                     547.04           360                                 357                           6.5                                0
GR5: CONFORMING                                     144200.39                     364.12           480                                 477                           6.75                               0
GR5: CONFORMING                                     140239.6                      517.47           360                                 356                           6.75                               0
GR5: CONFORMING                                     160323.85                     591.4            360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 396677.73                     1463.7           360                                 356                           6.75                               0
GR5: CONFORMING                                     238853.88                     768.72           360                                 357                           6                                  0
GR5: CONFORMING                                     334878.22                     1067.84          360                                 353                           6.75                               0
GR5: CONFORMING                                     301347.76                     908.48           480                                 474                           6.75                               0
GR5: CONFORMING                                     65953.62                      166.89           480                                 474                           6.5                                0
GR5: CONFORMING                                     120509.65                     361.88           480                                 474                           6.75                               0
GR2: NONCONF/SOFTPP                                 369433.59                     922.92           360                                 353                           6.75                               0
GR2: NONCONF/SOFTPP                                 428463.96                     1581.97          360                                 354                           6.75                               0
GR5: CONFORMING                                     138034.29                     442.26           360                                 355                           6.625                              0
GR5: CONFORMING                                     344918.03                     1116.09          360                                 354                           6.75                               0
GR1: NONCONF/NOPP                                   1427796.85                    4582.72          360                                 354                           6.75                               0
GR1: NONCONF/NOPP                                   489366.63                     1746.97          480                                 475                           6.75                               0
GR5: CONFORMING                                     289766.64                     872.14           480                                 475                           6.75                               0
GR5: CONFORMING                                     316832.03                     1015.42          360                                 355                           6.375                              0
GR2: NONCONF/SOFTPP                                 599820.22                     1929.84          360                                 357                           6.375                              0
GR5: CONFORMING                                     218658.26                     813.17           360                                 356                           6.75                               0
GR5: CONFORMING                                     239632.46                     881.18           360                                 355                           6.625                              0
GR1: NONCONF/NOPP                                   650963.19                     2090.66          360                                 356                           6.25                               0
GR5: CONFORMING                                     199293.73                     840.89           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              360460.62                     1330.63          360                                 355                           5.375                              0
GR5: CONFORMING                                     176407.66                     566.09           360                                 356                           6.75                               0
GR5: CONFORMING                                     279633.08                     847.91           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   1187273.68                    3821.08          360                                 357                           6                                  0
GR5: CONFORMING                                     69686.81                      223.86           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   853200.1                      2149.28          480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 723958.28                     2329             360                                 357                           6.5                                0
GR5: CONFORMING                                     358501.89                     1145.84          360                                 355                           6.5                                0
GR5: CONFORMING                                     308000                        1138.43          360                                 357                           6.625                              0
GR5: CONFORMING                                     327963.23                     1212.35          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   412612.72                     1522.84          360                                 356                           6.75                               0
GR5: CONFORMING                                     311701.23                     1314.57          360                                 357                           6.75                               0
GR2: NONCONF/SOFTPP                                 525274.97                     1318.01          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           569998.03                     1720.05          480                                 476                           6.625                              0
GR5: CONFORMING                                     253850.67                     931.45           360                                 354                           6.75                               0
GR5: CONFORMING                                     129266.66                     476.07           360                                 354                           6.75                               0
GR5: CONFORMING                                     185491.73                     784.19           360                                 354                           6.75                               0
GR5: CONFORMING                                     222690.41                     720.48           360                                 354                           6.75                               0
GR5: CONFORMING                                     293388.9                      1079.29          360                                 354                           6.625                              0
GR5: CONFORMING                                     159931.26                     514.63           360                                 354                           6.75                               0
GR5: CONFORMING                                     314106.23                     1003.52          360                                 354                           6.75                               0
GR2: NONCONF/SOFTPP                                 793003.75                     2547.39          360                                 354                           6.375                              0
GR5: CONFORMING                                     181208.08                     665.32           360                                 353                           6.75                               0
GR5: CONFORMING                                     229551.84                     844.22           360                                 354                           6.75                               0
GR5: CONFORMING                                     136273.93                     437.43           360                                 354                           6.75                               0
GR5: CONFORMING                                     285360.32                     916.68           360                                 354                           6                                  0
GR5: CONFORMING                                     261623.39                     836.27           360                                 354                           6                                  0
GR5: CONFORMING                                     269309.11                     864.57           360                                 354                           6.625                              0
GR5: CONFORMING                                     264272.07                     844.31           360                                 354                           6.75                               0
GR5: CONFORMING                                     317832.13                     1016.39          360                                 354                           6.75                               0
GR5: CONFORMING                                     229017.12                     842.74           360                                 354                           6.75                               0
GR2: NONCONF/SOFTPP                                 215784.77                     540.11           480                                 474                           6.75                               0
GR5: CONFORMING                                     165076.47                     527.49           360                                 354                           6.75                               0
GR2: NONCONF/SOFTPP                                 563780.44                     1801.19          360                                 354                           6.75                               0
GR5: CONFORMING                                     144745.43                     532.26           360                                 354                           6.75                               0
GR5: CONFORMING                                     235797.42                     751.35           360                                 354                           6.75                               0
GR5: CONFORMING                                     125960.24                     316.08           480                                 474                           6.75                               0
GR5: CONFORMING                                     442216.47                     1855.06          360                                 354                           6.75                               0
GR5: CONFORMING                                     254325.5                      931.08           360                                 354                           6.75                               0
GR5: CONFORMING                                     292500.33                     1079.29          360                                 354                           6.75                               0
GR5: CONFORMING                                     169673.84                     623.92           360                                 354                           6.75                               0
GR5: CONFORMING                                     313571.57                     1008.67          360                                 354                           6.5                                0
GR5: CONFORMING                                     212695.75                     783.6            360                                 354                           6.75                               0
GR5: CONFORMING                                     217118.18                     798.38           360                                 354                           6.75                               0
GR5: CONFORMING                                     247892.46                     797.67           360                                 354                           6.75                               0
GR5: CONFORMING                                     160516.91                     591.21           360                                 355                           6.75                               0
GR5: CONFORMING                                     237093.27                     759.07           360                                 355                           6.75                               0
GR5: CONFORMING                                     279555.44                     701.68           480                                 475                           6.75                               0
GR5: CONFORMING                                     176347.42                     650.54           360                                 355                           6.125                              0
GR5: CONFORMING                                     209992.6                      891.27           360                                 354                           6.75                               0
GR5: CONFORMING                                     124339.14                     457.96           360                                 355                           6.75                               0
GR5: CONFORMING                                     309389.1                      990.65           360                                 355                           6.75                               0
GR1: NONCONF/NOPP                                   436851.72                     1415.22          360                                 355                           6.25                               0
GR5: CONFORMING                                     353392.27                     1140.22          360                                 355                           6.25                               0
GR5: CONFORMING                                     112848.54                     362.17           360                                 354                           6.75                               0
GR5: CONFORMING                                     186158.18                     684.54           360                                 354                           6.75                               0
GR5: CONFORMING                                     219620.43                     708.09           360                                 354                           6.75                               0
GR5: CONFORMING                                     192303.48                     617.55           360                                 354                           6.5                                0
GR5: CONFORMING                                     169694.09                     542.77           360                                 355                           6.25                               0
GR5: CONFORMING                                     168318.18                     540.36           360                                 354                           6.625                              0
GR5: CONFORMING                                     304666.61                     975.22           360                                 354                           6.75                               0
GR5: CONFORMING                                     217425.12                     549.97           480                                 474                           6.75                               0
GR5: CONFORMING                                     235432.31                     759.07           360                                 354                           6.75                               0
GR5: CONFORMING                                     124181.61                     311.52           480                                 474                           6.75                               0
GR5: CONFORMING                                     166876                        620.6            360                                 356                           6.75                               0
GR5: CONFORMING                                     340369.08                     1256.71          360                                 356                           6.375                              0
GR5: CONFORMING                                     180256.7                      665.87           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 425330.72                     1072.11          480                                 476                           6                                  0
GR3: NONCONF/3YRHARDPP                              381395.85                     1150.74          480                                 476                           6.75                               0
GR5: CONFORMING                                     108162.3                      399.19           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 400676.16                     1286.56          360                                 356                           6.375                              0
GR5: CONFORMING                                     79573.12                      295.7            360                                 356                           6.75                               0
GR5: CONFORMING                                     288283.93                     1214.22          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           378666.75                     950.74           480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   649535.06                     2090.66          360                                 356                           6                                  0
GR5: CONFORMING                                     357414.62                     900.17           480                                 476                           6.5                                0
GR3: NONCONF/3YRHARDPP                              320741.21                     1029.25          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              572385.92                     1436.23          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   581821.76                     2450.58          360                                 356                           6.75                               0
GR5: CONFORMING                                     132117.37                     424.57           360                                 356                           6.125                              0
GR5: CONFORMING                                     180134.76                     664.95           360                                 356                           6.75                               0
GR5: CONFORMING                                     444437.7                      1871.93          360                                 356                           6.75                               0
GR5: CONFORMING                                     270142.35                     1004.63          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 404886.37                     1019.52          480                                 476                           6.625                              0
GR5: CONFORMING                                     399672.17                     1686.42          360                                 357                           6.75                               0
GR5: CONFORMING                                     200197.17                     843.21           360                                 356                           6.75                               0
GR5: CONFORMING                                     231378.75                     744.28           360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           865927.26                     2180.89          480                                 476                           6.5                                0
GR5: CONFORMING                                     233947.67                     863.44           360                                 356                           6.75                               0
GR5: CONFORMING                                     188321.74                     694.89           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 711095.56                     1796.29          480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   516279.31                     1672.53          360                                 356                           6.25                               0
GR5: CONFORMING                                     144246.43                     532.26           360                                 356                           6.75                               0
GR5: CONFORMING                                     346067.15                     1111.59          360                                 356                           6.25                               0
GR5: CONFORMING                                     300295.74                     1264.82          360                                 356                           6.75                               0
GR5: CONFORMING                                     88150.6                       325.27           360                                 356                           6.75                               0
GR5: CONFORMING                                     300871.52                     1073.96          480                                 476                           6.75                               0
GR5: CONFORMING                                     220216.89                     927.53           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              231973.98                     857.52           360                                 357                           6.75                               0
GR5: CONFORMING                                     130980.08                     424.57           360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   448766.74                     1655.9           360                                 356                           6.75                               0
GR5: CONFORMING                                     158130.63                     506.59           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 416703.19                     1338.03          360                                 356                           6.375                              0
GR5: CONFORMING                                     87370.32                      283.05           360                                 356                           6.375                              0
GR5: CONFORMING                                     292531.59                     1007.76          360                                 356                           6.625                              0
GR5: CONFORMING                                     222648.22                     561.35           480                                 476                           5.875                              0
GR2: NONCONF/SOFTPP                                 614431.88                     1547.48          480                                 476                           6.5                                0
GR5: CONFORMING                                     99535.43                      369.62           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              271351.81                     874.86           360                                 356                           6.5                                0
GR5: CONFORMING                                     165414.12                     499.06           480                                 476                           6.75                               0
GR5: CONFORMING                                     201101.76                     742.2            360                                 356                           6.625                              0
GR5: CONFORMING                                     80136.9                       295.7            360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   400434.22                     1478.48          360                                 356                           6.375                              0
GR5: CONFORMING                                     176334.22                     566.09           360                                 356                           6.5                                0
GR5: CONFORMING                                     111290.14                     410.65           360                                 356                           6.75                               0
GR5: CONFORMING                                     183611                        680.1            360                                 356                           6.75                               0
GR5: CONFORMING                                     98000.25                      363.71           360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              672683                        2171.07          360                                 356                           6.75                               0
GR5: CONFORMING                                     177970.62                     569.79           360                                 356                           6.625                              0
GR5: CONFORMING                                     318476.11                     1029.25          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              501452.56                     1789.93          480                                 476                           6.75                               0
GR5: CONFORMING                                     172326.63                     553.22           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   637847.65                     2276.79          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           428634.23                     1376.62          360                                 356                           6.25                               0
GR5: CONFORMING                                     407299.85                     1720.15          360                                 356                           6.75                               0
GR5: CONFORMING                                     194309.33                     622.7            360                                 356                           6.25                               0
GR5: CONFORMING                                     250196.88                     810.54           360                                 356                           6.75                               0
GR5: CONFORMING                                     75629.2                       279.07           360                                 356                           6.75                               0
GR5: CONFORMING                                     138587.26                     513.78           360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           501778                        1264.29          480                                 476                           6.25                               0
GR5: CONFORMING                                     92356.22                      355.11           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              553278.57                     1775.46          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              554326.08                     1775.45          360                                 355                           6.625                              0
GR5: CONFORMING                                     130986.31                     395.19           480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           582136.95                     1466.57          480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   580738.5                      1865.51          360                                 356                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           415542.38                     1253.7           480                                 476                           6.75                               0
GR5: CONFORMING                                     280479.21                     1034.94          360                                 356                           6.75                               0
GR5: CONFORMING                                     180308.05                     665.32           360                                 356                           6.75                               0
GR5: CONFORMING                                     24994.45                      92.78            360                                 356                           6.5                                0
GR5: CONFORMING                                     280479.21                     1034.94          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 997567.05                     3216.24          360                                 356                           6                                  0
GR5: CONFORMING                                     260942.22                     962.86           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           456675.7                      1466.68          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   252232.07                     931.45           360                                 356                           6.75                               0
GR5: CONFORMING                                     172640.94                     520.87           480                                 476                           6.75                               0
GR5: CONFORMING                                     220053.33                     813.17           360                                 356                           6.5                                0
GR5: CONFORMING                                     67779.16                      243.43           480                                 476                           6.75                               0
GR5: CONFORMING                                     340503.8                      1093.58          360                                 356                           6.25                               0
GR5: CONFORMING                                     280479.21                     1034.94          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           441404.02                     1635.2           360                                 357                           6.75                               0
GR5: CONFORMING                                     87134.93                      320.83           360                                 356                           6.75                               0
GR5: CONFORMING                                     146710.24                     472.17           360                                 356                           6.125                              0
GR5: CONFORMING                                     246547.65                     907.79           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              761760.36                     2444.47          360                                 356                           6.75                               0
GR5: CONFORMING                                     137903.82                     508.97           360                                 356                           6.625                              0
GR5: CONFORMING                                     136172.49                     413.21           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   1554904.12                    5550.2           480                                 476                           6.75                               0
GR5: CONFORMING                                     190050.5                      678.39           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 368730.11                     929.25           480                                 476                           6.125                              0
GR5: CONFORMING                                     263497.47                     663.5            480                                 476                           6.625                              0
GR5: CONFORMING                                     148069.69                     374.23           480                                 476                           6.75                               0
GR5: CONFORMING                                     348102.27                     1121.88          360                                 356                           6.125                              0
GR5: CONFORMING                                     170633.48                     514.81           480                                 476                           6.75                               0
GR5: CONFORMING                                     171878.92                     434.92           480                                 476                           6.75                               0
GR5: CONFORMING                                     210659.92                     777.31           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   366126.89                     930.52           480                                 476                           6.5                                0
GR5: CONFORMING                                     123709.83                     392.02           480                                 476                           6.75                               0
GR5: CONFORMING                                     123748.34                     458.33           360                                 356                           6.75                               0
GR5: CONFORMING                                     235514.81                     871.2            360                                 356                           6.75                               0
GR5: CONFORMING                                     103043.3                      396.2            360                                 356                           6.75                               0
GR5: CONFORMING                                     252813.98                     931.45           360                                 356                           6.5                                0
GR5: CONFORMING                                     184183.16                     593.75           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   560447.29                     2069.87          360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              520006.3                      1672.53          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              564520.74                     1703.4           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              457056.22                     1466.68          360                                 356                           6.75                               0
GR5: CONFORMING                                     264451.82                     975.8            360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           592753.77                     1904.11          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   200197.17                     843.21           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           1001407.99                    3216.4           360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           650781.34                     2402.53          360                                 356                           6.625                              0
GR5: CONFORMING                                     120442.8                      385.97           360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           961022.15                     3087.74          360                                 356                           6                                  0
GR5: CONFORMING                                     155396.08                     500.15           360                                 356                           6.25                               0
GR5: CONFORMING                                     136807.9                      412.76           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   447468.13                     1437.73          360                                 356                           6.125                              0
GR5: CONFORMING                                     98167.71                      362.23           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           455490.66                     1463.46          360                                 356                           6.5                                0
GR5: CONFORMING                                     257286.06                     949.56           360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              136315.01                     437.43           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              548200.62                     1375.54          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              726281.59                     2332.05          360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           818138.12                     2060.53          480                                 476                           6.5                                0
GR5: CONFORMING                                     147236.16                     623.98           360                                 356                           6.75                               0
GR5: CONFORMING                                     219616.25                     705.04           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   364471.07                     1345.42          360                                 356                           6.5                                0
GR5: CONFORMING                                     148222.41                     547.04           360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           423446.15                     1281.56          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 388546.29                     1339.07          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   413551.11                     1041.77          480                                 476                           6.375                              0
GR5: CONFORMING                                     205538.77                     764.38           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           508601.31                     1284.51          480                                 477                           6.5                                0
GR5: CONFORMING                                     338858.08                     1022.34          480                                 476                           6.75                               0
GR5: CONFORMING                                     212359.6                      783.59           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   448083.3                      1439.99          360                                 356                           5.875                              0
GR4: NONCONF/NON3YRHARDPP                           617636.36                     1555.07          480                                 477                           6.5                                0
GR5: CONFORMING                                     206136.36                     523.92           480                                 476                           6.75                               0
GR5: CONFORMING                                     220331.76                     813.17           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   614626.66                     1974.87          360                                 357                           6.375                              0
GR5: CONFORMING                                     164656.69                     527.49           360                                 356                           6.375                              0
GR5: CONFORMING                                     97585.5                       360.38           360                                 356                           6.25                               0
GR5: CONFORMING                                     253866.58                     637.2            480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 404555.02                     1489.57          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   564835.75                     1814.05          360                                 356                           6.25                               0
GR5: CONFORMING                                     165282.37                     609.88           360                                 356                           6.75                               0
GR5: CONFORMING                                     213965.57                     789.51           360                                 356                           6.75                               0
GR5: CONFORMING                                     188706.84                     607.9            360                                 356                           6.75                               0
GR5: CONFORMING                                     250823.27                     805.39           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              429594.93                     1296.1           480                                 476                           6.75                               0
GR5: CONFORMING                                     157986.55                     476.65           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   592639.18                     1496.91          480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   953990                        3548.35          360                                 356                           6.5                                0
GR5: CONFORMING                                     212478.98                     534.92           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 413159.23                     1529.86          360                                 356                           6.375                              0
GR5: CONFORMING                                     96164.28                      354.84           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   301117.95                     908.48           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 862651.18                     2174.57          480                                 476                           6.125                              0
GR5: CONFORMING                                     188822.03                     697.29           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   252929.87                     810.54           360                                 356                           6.25                               0
GR5: CONFORMING                                     359885.96                     1517.78          360                                 357                           6.75                               0
GR5: CONFORMING                                     172294.37                     635.75           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   652446.56                     1643.57          480                                 476                           6.375                              0
GR5: CONFORMING                                     166692.68                     538.43           360                                 356                           6.5                                0
GR5: CONFORMING                                     258478.13                     993.84           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   917807.58                     2959.09          360                                 357                           6.125                              0
GR5: CONFORMING                                     308597.22                     1287.26          480                                 476                           6.75                               0
GR5: CONFORMING                                     252583.68                     810.54           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 371946.53                     1283.85          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 276006.74                     694.85           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 538378.18                     1355.95          480                                 476                           6.5                                0
GR5: CONFORMING                                     328335.16                     827.35           480                                 476                           6.75                               0
GR5: CONFORMING                                     248073.28                     796.06           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              451459.32                     1132.8           480                                 476                           6.75                               0
GR5: CONFORMING                                     335857.52                     1241.93          360                                 357                           6.375                              0
GR5: CONFORMING                                     151034.6                      640.84           360                                 356                           6.25                               0
GR5: CONFORMING                                     202760.49                     510.77           480                                 476                           6.375                              0
GR5: CONFORMING                                     246225.51                     797.67           360                                 356                           6.375                              0
GR5: CONFORMING                                     125723.81                     529.54           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              462816.09                     1604.12          360                                 356                           6.75                               0
GR5: CONFORMING                                     208959.1                      672.23           360                                 357                           6.5                                0
GR3: NONCONF/3YRHARDPP                              479896.26                     1774.18          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              521204.46                     1672.53          360                                 356                           6.75                               0
GR5: CONFORMING                                     97681.57                      294.96           480                                 476                           6.25                               0
GR5: CONFORMING                                     284348.93                     1049.72          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           471728.93                     1515.57          360                                 356                           6.25                               0
GR5: CONFORMING                                     124073.17                     375.51           480                                 476                           6.375                              0
GR5: CONFORMING                                     278634.47                     840.65           480                                 476                           6.75                               0
GR5: CONFORMING                                     250833.67                     824.45           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              124746.3                      462.02           360                                 357                           6.625                              0
GR5: CONFORMING                                     273935.82                     828.54           480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 510517.36                     1898.56          360                                 356                           6.5                                0
GR5: CONFORMING                                     287967.69                     1064.51          360                                 357                           6.75                               0
GR5: CONFORMING                                     328561.35                     1212.36          360                                 356                           6.75                               0
GR5: CONFORMING                                     151462.32                     456.97           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   1131843.11                    3666.7           360                                 356                           6.125                              0
GR5: CONFORMING                                     245920.16                     907.42           360                                 356                           6.75                               0
GR5: CONFORMING                                     198739.55                     733.33           360                                 356                           6.75                               0
GR5: CONFORMING                                     174125.05                     642.77           360                                 356                           6.5                                0
GR5: CONFORMING                                     357326.64                     1078.06          480                                 476                           6.75                               0
GR5: CONFORMING                                     181318.15                     672.71           360                                 356                           6.625                              0
GR5: CONFORMING                                     143326.92                     459.31           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 407862.29                     1312.29          360                                 357                           6.375                              0
GR5: CONFORMING                                     53684.53                      199.23           360                                 356                           6.75                               0
GR5: CONFORMING                                     269176.86                     677.66           480                                 476                           6.75                               0
GR5: CONFORMING                                     207229.81                     768.81           360                                 356                           6.75                               0
GR5: CONFORMING                                     141742.15                     523.02           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              396834.61                     1273.7           360                                 356                           6.625                              0
GR5: CONFORMING                                     383775.86                     1416.39          360                                 356                           6.625                              0
GR5: CONFORMING                                     316843.56                     1177.24          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           418613.45                     1055.93          480                                 477                           6.375                              0
GR5: CONFORMING                                     308597.22                     1287.26          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 694991.38                     2251.48          360                                 356                           6.375                              0
GR5: CONFORMING                                     356999.65                     1315.85          360                                 355                           6.75                               0
GR5: CONFORMING                                     315867.05                     1332.27          360                                 356                           6.75                               0
GR5: CONFORMING                                     297103.03                     896.37           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   562715.56                     1807.62          360                                 356                           6.125                              0
GR5: CONFORMING                                     120401.65                     303.43           480                                 476                           6.125                              0
GR5: CONFORMING                                     306307.84                     982.94           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              932075.17                     2346.51          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   651098.77                     2090.66          360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              370378.99                     1188.78          360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 532731.1                      1709.52          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 411694.76                     1321.94          360                                 356                           6.375                              0
GR5: CONFORMING                                     218104.02                     699.89           360                                 356                           6.75                               0
GR5: CONFORMING                                     200175.38                     739.24           360                                 356                           6.25                               0
GR5: CONFORMING                                     333237.18                     1005.39          480                                 476                           6.75                               0
GR5: CONFORMING                                     116899.72                     431.35           360                                 356                           6.75                               0
GR5: CONFORMING                                     285187.81                     718.12           480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 549968.39                     1385.66          480                                 476                           6.5                                0
GR5: CONFORMING                                     208528.01                     524.3            480                                 476                           6                                  0
GR2: NONCONF/SOFTPP                                 357424.12                     1157.91          360                                 356                           6.375                              0
GR5: CONFORMING                                     240821.19                     771.62           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 677964.16                     1706.78          480                                 476                           6.75                               0
GR5: CONFORMING                                     107283.28                     395.87           360                                 356                           6.75                               0
GR5: CONFORMING                                     288353.51                     872.14           480                                 477                           6.75                               0
GR5: CONFORMING                                     164208.82                     527.49           360                                 356                           6.125                              0
GR5: CONFORMING                                     93201.24                      358.36           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              601577.48                     1929.84          360                                 357                           6.75                               0
GR5: CONFORMING                                     127470.87                     473.12           360                                 356                           6.5                                0
GR5: CONFORMING                                     311087.04                     1312.04          360                                 356                           6.75                               0
GR5: CONFORMING                                     168733.66                     542.77           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 408311.07                     1037.73          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   503840.68                     1618.5           360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   483322.52                     1788.96          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   504862.57                     1862.89          360                                 356                           6.75                               0
GR5: CONFORMING                                     154551.64                     574.76           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 362211.25                     1163.05          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   409709.65                     1325.16          360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   380668.55                     1266.36          360                                 356                           6.5                                0
GR5: CONFORMING                                     139636.7                      514.15           360                                 356                           6.75                               0
GR5: CONFORMING                                     136611.42                     442.58           360                                 357                           6.375                              0
GR5: CONFORMING                                     188317.78                     604.69           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              512384.07                     1644.23          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           1037556.92                    3829.26          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   373279.71                     1374.98          360                                 355                           6.75                               0
GR3: NONCONF/3YRHARDPP                              441932.2                      1112.57          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 468800.98                     1729.82          360                                 356                           6.75                               0
GR5: CONFORMING                                     253001.35                     637.2            480                                 476                           6.5                                0
GR5: CONFORMING                                     311732.61                     1150.26          360                                 356                           6.75                               0
GR5: CONFORMING                                     320315.45                     1349.14          360                                 356                           6.75                               0
GR5: CONFORMING                                     204278.44                     656.15           360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           492842.05                     1818.53          360                                 356                           6.75                               0
GR5: CONFORMING                                     311296.55                     783.86           480                                 476                           6.625                              0
GR5: CONFORMING                                     320414.11                     1182.79          360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           484511.01                     1556.74          360                                 356                           6                                  0
GR3: NONCONF/3YRHARDPP                              381879.73                     1222.24          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 524275.03                     1320.42          480                                 476                           6.5                                0
GR3: NONCONF/3YRHARDPP                              524871.16                     1685.4           360                                 356                           6.375                              0
GR5: CONFORMING                                     145489.52                     466.38           360                                 356                           6.125                              0
GR5: CONFORMING                                     178705.3                      659.41           360                                 356                           6.75                               0
GR5: CONFORMING                                     181389.88                     455.15           480                                 476                           6.75                               0
GR5: CONFORMING                                     301105.75                     906.06           480                                 476                           6.75                               0
GR5: CONFORMING                                     418372.82                     1552.41          360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           463899.72                     1715.04          360                                 357                           6.625                              0
GR5: CONFORMING                                     308597.22                     1287.26          480                                 476                           6.75                               0
GR5: CONFORMING                                     245567.49                     788.02           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   405693.15                     1496.96          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   472952.24                     1527.79          360                                 357                           6.125                              0
GR3: NONCONF/3YRHARDPP                              401631.64                     1108.69          480                                 476                           6.75                               0
GR5: CONFORMING                                     318191                        1349.14          360                                 356                           6.625                              0
GR5: CONFORMING                                     118676.51                     382.76           360                                 356                           6.75                               0
GR5: CONFORMING                                     208308.19                     669.02           360                                 356                           6.25                               0
GR5: CONFORMING                                     167926.84                     620.97           360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              584999.5                      2158.58          360                                 356                           6.75                               0
GR5: CONFORMING                                     300694.89                     964.92           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 841143.84                     2699.2           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           493130.82                     1487.79          480                                 476                           6.75                               0
GR5: CONFORMING                                     164080.97                     527.49           360                                 356                           6.25                               0
GR5: CONFORMING                                     139046.58                     517.1            360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           425144.57                     1070.98          480                                 476                           6.375                              0
GR5: CONFORMING                                     322884.49                     1191.66          360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              689450.07                     2212.88          360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              764055.42                     2819.28          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   145217.75                     535.95           360                                 356                           6.625                              0
GR5: CONFORMING                                     268875.55                     676.9            480                                 476                           6.75                               0
GR5: CONFORMING                                     269546.01                     1002.41          360                                 356                           6.375                              0
GR5: CONFORMING                                     107283.28                     395.87           360                                 356                           6.75                               0
GR5: CONFORMING                                     203165.3                      617.77           480                                 476                           6.625                              0
GR3: NONCONF/3YRHARDPP                              664886.01                     2453.35          360                                 356                           6.75                               0
GR5: CONFORMING                                     104633.91                     402.32           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              388759.53                     1694.05          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 381351.54                     1407.15          360                                 356                           6.75                               0
GR5: CONFORMING                                     133019.27                     333.77           480                                 476                           6.75                               0
GR5: CONFORMING                                     256044.37                     772.82           480                                 476                           6.5                                0
GR5: CONFORMING                                     279633.09                     847.91           480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           961321.99                     3087.42          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           140138.01                     590.25           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 423626.67                     1066.93          480                                 476                           6.5                                0
GR5: CONFORMING                                     184276.52                     680.1            360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              725770.58                     2331.89          360                                 356                           6.625                              0
GR5: CONFORMING                                     316490.56                     1168             360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           321281.32                     1029.25          360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           481967.38                     1213.71          480                                 476                           6.625                              0
GR5: CONFORMING                                     280356.48                     900.6            360                                 356                           6.125                              0
GR5: CONFORMING                                     234311.39                     759.07           360                                 356                           6.625                              0
GR5: CONFORMING                                     115032.9                      425.44           360                                 356                           5.375                              0
GR1: NONCONF/NOPP                                   458259                        1470.54          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   563799.13                     1826.92          360                                 356                           6.25                               0
GR5: CONFORMING                                     336252                        847.58           480                                 476                           6                                  0
GR1: NONCONF/NOPP                                   63986.17                      236.56           360                                 357                           6.625                              0
GR5: CONFORMING                                     296491.04                     956.88           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   497374.59                     1252.15          480                                 476                           6.75                               0
GR5: CONFORMING                                     120029.21                     474.15           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   339534.38                     1430.08          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   676733.82                     2498.63          360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              359966.94                     1157.91          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   384569.01                     1235.1           360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              365845.44                     1173.99          360                                 356                           6.75                               0
GR5: CONFORMING                                     115343.51                     425.44           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           397365.36                     1280.13          360                                 356                           6.125                              0
GR5: CONFORMING                                     284940.49                     718.12           480                                 476                           6.375                              0
GR5: CONFORMING                                     280479.21                     1034.94          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   472698.57                     1518.14          360                                 356                           6.25                               0
GR5: CONFORMING                                     148160.65                     547.04           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   410353.97                     1516.92          360                                 357                           6.75                               0
GR3: NONCONF/3YRHARDPP                              440753.05                     1626.33          360                                 356                           6.75                               0
GR5: CONFORMING                                     207516.5                      764.38           360                                 356                           6.75                               0
GR5: CONFORMING                                     184722.24                     779.13           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           654201.19                     1643.57          480                                 476                           6.25                               0
GR5: CONFORMING                                     250545.84                     926.27           360                                 357                           6.625                              0
GR1: NONCONF/NOPP                                   529651.44                     1340.27          480                                 476                           6.375                              0
GR5: CONFORMING                                     309147.43                     932.71           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   780521.28                     2883.04          360                                 356                           6.125                              0
GR5: CONFORMING                                     288353.51                     872.14           480                                 477                           6.75                               0
GR5: CONFORMING                                     323352.45                     1193.14          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   626157.77                     2328.61          360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              500855.73                     1848.1           360                                 356                           6.75                               0
GR5: CONFORMING                                     264260.26                     1113.04          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 505878.14                     1526.25          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   1003237.79                    2526.04          480                                 476                           6.75                               0
GR5: CONFORMING                                     160267.88                     591.4            360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   505650.47                     1931.49          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 380272.03                     1222.24          360                                 356                           6.5                                0
GR5: CONFORMING                                     113134.83                     416.57           360                                 356                           6.75                               0
GR5: CONFORMING                                     109988.44                     405.11           360                                 356                           6.625                              0
GR5: CONFORMING                                     480848.48                     1771.22          360                                 355                           6.75                               0
GR1: NONCONF/NOPP                                   237033.45                     998.36           360                                 356                           6.75                               0
GR5: CONFORMING                                     97585.5                       360.38           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   493833.43                     1489.91          480                                 476                           6.75                               0
GR5: CONFORMING                                     218048.46                     707.61           360                                 356                           6                                  0
GR5: CONFORMING                                     238282.75                     771.94           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              500613.74                     1514.13          480                                 477                           6.75                               0
GR5: CONFORMING                                     199749.14                     645.86           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 654814.57                     1643.57          480                                 476                           6.625                              0
GR5: CONFORMING                                     220819.83                     666.22           480                                 476                           6.75                               0
GR5: CONFORMING                                     316311.53                     1332.27          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   379761.91                     1219.66          360                                 356                           6.25                               0
GR5: CONFORMING                                     77326.16                      325.69           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 428812.78                     1376.62          360                                 356                           6.5                                0
GR5: CONFORMING                                     191978.47                     709.67           360                                 357                           6.75                               0
GR5: CONFORMING                                     190860.33                     709.67           360                                 355                           6.75                               0
GR5: CONFORMING                                     236830.15                     714.67           480                                 476                           6.625                              0
GR5: CONFORMING                                     97585.35                      293.59           480                                 476                           6.75                               0
GR5: CONFORMING                                     309384.66                     778.8            480                                 477                           6.625                              0
GR3: NONCONF/3YRHARDPP                              651112.46                     2402.53          360                                 356                           6.75                               0
GR5: CONFORMING                                     208355.99                     768.81           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 394087.67                     1460.37          360                                 356                           6.75                               0
GR5: CONFORMING                                     244350.22                     901.88           360                                 356                           6.75                               0
GR5: CONFORMING                                     220325.99                     707.61           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 574927.7                      2047.68          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              360939.19                     1517.78          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   390787.37                     987.15           480                                 476                           6.25                               0
GR5: CONFORMING                                     162121.99                     597.31           360                                 356                           6.5                                0
GR5: CONFORMING                                     146040.87                     540.57           360                                 356                           6.75                               0
GR5: CONFORMING                                     147968.01                     547.04           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              388664.05                     1434.13          360                                 356                           6.75                               0
GR5: CONFORMING                                     124951.76                     529.54           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           390629.79                     981.09           480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 438421.07                     1332.44          480                                 477                           6.75                               0
GR5: CONFORMING                                     300871.52                     1073.96          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   162606.75                     522.35           360                                 356                           6.125                              0
GR5: CONFORMING                                     287442.33                     1097.05          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   516883.12                     1907.24          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   568040.5                      1824.34          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           408698.28                     1508.05          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   372559.03                     1374.99          360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 739205.84                     1855.97          480                                 476                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           367392.55                     1109.56          480                                 476                           6.75                               0
GR5: CONFORMING                                     116174.32                     428.76           360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              210354.96                     675.45           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 477773.8                      1441.46          480                                 476                           6.75                               0
GR5: CONFORMING                                     139338.04                     514.15           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           539399.47                     1359.36          480                                 476                           6.125                              0
GR5: CONFORMING                                     179538.57                     578.96           360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              513185.94                     1646.8           360                                 356                           6.75                               0
GR5: CONFORMING                                     165883.42                     612.09           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 489375.7                      1803.01          360                                 356                           6.5                                0
GR5: CONFORMING                                     260439.49                     836.27           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 508372.24                     1538.36          480                                 476                           6.5                                0
GR5: CONFORMING                                     191211.72                     705.98           360                                 356                           6.75                               0
GR5: CONFORMING                                     185917.61                     686.02           360                                 356                           6.75                               0
GR5: CONFORMING                                     103991.1                      384.04           360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              746088.99                     2389.79          360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              396390.38                     1669.55          360                                 356                           6.75                               0
GR5: CONFORMING                                     157081.57                     473.93           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   385087.37                     1422.12          360                                 356                           6.25                               0
GR5: CONFORMING                                     324554.52                     1197.57          360                                 356                           6.75                               0
GR5: CONFORMING                                     175112.15                     647.39           360                                 356                           6.75                               0
GR5: CONFORMING                                     228342.62                     842.74           360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   992844.84                     3216.4           360                                 356                           6                                  0
GR5: CONFORMING                                     301063.31                     1108.86          360                                 356                           6.625                              0
GR5: CONFORMING                                     136132.57                     502.32           360                                 356                           6.75                               0
GR5: CONFORMING                                     168287.51                     620.97           360                                 356                           6.75                               0
GR5: CONFORMING                                     159543.25                     611.6            360                                 356                           6.375                              0
GR5: CONFORMING                                     88013.74                      324.9            360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   516279.31                     1672.53          360                                 356                           6.625                              0
GR5: CONFORMING                                     304954.08                     768.69           480                                 476                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           436516.07                     1102.46          480                                 476                           6.5                                0
GR5: CONFORMING                                     99557.36                      321.64           360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   365437.12                     1357.43          360                                 356                           6.75                               0
GR5: CONFORMING                                     160176.27                     484.53           480                                 477                           6.75                               0
GR5: CONFORMING                                     341724.83                     1028.1           480                                 476                           6.75                               0
GR5: CONFORMING                                     324349.28                     817.24           480                                 476                           6.25                               0
GR3: NONCONF/3YRHARDPP                              417862.22                     1062             480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   478817.02                     1209.67          480                                 477                           6.125                              0
GR1: NONCONF/NOPP                                   428133.48                     1375.01          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              506493.17                     1621.06          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              607656.78                     1529.78          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           474034.05                     1201.07          480                                 476                           6.125                              0
GR5: CONFORMING                                     199200.56                     739.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     256121.03                     946.05           360                                 356                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           787000.78                     2528.09          360                                 356                           6.125                              0
GR5: CONFORMING                                     173596.57                     640.56           360                                 356                           6.75                               0
GR5: CONFORMING                                     215461.82                     798.01           360                                 356                           6.75                               0
GR5: CONFORMING                                     224378.64                     720.48           360                                 356                           6.375                              0
GR5: CONFORMING                                     46279.05                      170.77           360                                 356                           6.75                               0
GR5: CONFORMING                                     325320.39                     1370.22          360                                 356                           6.75                               0
GR5: CONFORMING                                     160146.61                     514.63           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   390984.88                     1652.69          360                                 356                           6.75                               0
GR5: CONFORMING                                     279065.88                     1165.64          480                                 477                           6.75                               0
GR5: CONFORMING                                     201892.42                     515.83           480                                 477                           5.875                              0
GR5: CONFORMING                                     167981.14                     620.97           360                                 357                           6.75                               0
GR5: CONFORMING                                     156228.79                     501.76           360                                 356                           6.625                              0
GR5: CONFORMING                                     303666.22                     1127.71          360                                 356                           6.75                               0
GR5: CONFORMING                                     241053.91                     606.86           480                                 476                           6.75                               0
GR5: CONFORMING                                     175542.48                     529.95           480                                 476                           6.375                              0
GR5: CONFORMING                                     176655.84                     532.98           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   827765.16                     2103.77          480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 361430.5                      910.29           480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   502188.32                     1615.92          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              857787.6                      2753.24          360                                 356                           6.75                               0
GR5: CONFORMING                                     200836.48                     505.72           480                                 476                           6.625                              0
GR3: NONCONF/3YRHARDPP                              478122.08                     1774.18          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           854244.01                     2158.13          480                                 476                           6.25                               0
GR5: CONFORMING                                     406756.36                     1502.14          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   941196.27                     3023.42          360                                 356                           6.125                              0
GR5: CONFORMING                                     120961.42                     449.46           360                                 356                           6.75                               0
GR5: CONFORMING                                     236185.61                     872.31           360                                 356                           6.75                               0
GR5: CONFORMING                                     148551.51                     448.19           480                                 476                           6.75                               0
GR5: CONFORMING                                     281043.41                     847.92           480                                 476                           6.75                               0
GR5: CONFORMING                                     262286.71                     793.41           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   892658.06                     2263.07          480                                 476                           6.25                               0
GR5: CONFORMING                                     337296.46                     1241.93          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           243921.89                     901.88           360                                 356                           6.625                              0
GR5: CONFORMING                                     194506.53                     718.55           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              448836.78                     1440.47          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              759319.85                     1911.6           480                                 476                           6.75                               0
GR5: CONFORMING                                     114000.71                     365.39           360                                 356                           6.25                               0
GR5: CONFORMING                                     235602.75                     943.48           360                                 355                           6.875                              0
GR4: NONCONF/NON3YRHARDPP                           389604.37                     981.09           480                                 477                           6.5                                0
GR5: CONFORMING                                     210302.85                     527.72           480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           500855.73                     1848.1           360                                 356                           6.75                               0
GR5: CONFORMING                                     217552.97                     804.3            360                                 356                           6.75                               0
GR5: CONFORMING                                     203218.23                     751.07           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              469284.97                     1733.52          360                                 356                           6.75                               0
GR5: CONFORMING                                     228743.28                     734.95           360                                 356                           6                                  0
GR5: CONFORMING                                     299009.6                      959.78           360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   572620.14                     2114.23          360                                 356                           6.375                              0
GR5: CONFORMING                                     87399.1                       312.17           480                                 476                           6.75                               0
GR5: CONFORMING                                     139338.04                     514.15           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              400926.51                     1286.56          360                                 356                           6.75                               0
GR5: CONFORMING                                     111290.14                     410.65           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 576853.04                     1852.65          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              368629.82                     1360.2           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   499788                        1848.1           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 399757.69                     1283.35          360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              239704.12                     769.37           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 560616.72                     1801.19          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   501758.82                     1514.13          480                                 476                           6.625                              0
GR1: NONCONF/NOPP                                   480711.28                     1543.87          360                                 356                           6.25                               0
GR5: CONFORMING                                     221078.63                     707.61           360                                 356                           6.75                               0
GR5: CONFORMING                                     172640.94                     520.87           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              565264.96                     1707.94          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           435644.58                     1399.14          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              980011.89                     3152.07          360                                 357                           6.75                               0
GR5: CONFORMING                                     216369.68                     798.38           360                                 356                           6.75                               0
GR5: CONFORMING                                     232864.55                     702.56           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              646494                        2074.58          360                                 356                           6.75                               0
GR5: CONFORMING                                     230854.81                     742.67           360                                 357                           6.5                                0
GR5: CONFORMING                                     318048.38                     1182.79          360                                 357                           6.5                                0
GR5: CONFORMING                                     163964.55                     606.18           360                                 357                           6.625                              0
GR3: NONCONF/3YRHARDPP                              787882.12                     2534.52          360                                 357                           6.75                               0
GR5: CONFORMING                                     314007.24                     1322.16          360                                 357                           6.75                               0
GR5: CONFORMING                                     204909.16                     518.36           480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   773644.71                     2484.67          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           431217.38                     1086.27          480                                 476                           6.375                              0
GR5: CONFORMING                                     208954.82                     772.51           360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   502671.3                      1264.29          480                                 476                           6.125                              0
GR5: CONFORMING                                     244002.94                     784.81           360                                 356                           6.75                               0
GR5: CONFORMING                                     334625.21                     1017.5           480                                 476                           6.75                               0
GR5: CONFORMING                                     115544.1                      425.44           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           561831.3                      1804.4           360                                 356                           6.25                               0
GR5: CONFORMING                                     130241.07                     416.85           360                                 356                           6.75                               0
GR5: CONFORMING                                     276981.47                     697.88           480                                 476                           6.25                               0
GR3: NONCONF/3YRHARDPP                              469744                        1417.23          480                                 476                           6.75                               0
GR5: CONFORMING                                     331167.88                     1231.58          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   391616.51                     1258.26          360                                 356                           6                                  0
GR5: CONFORMING                                     244747.1                      904.83           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              593013.2                      2188.15          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              155782.83                     657.71           360                                 356                           6.75                               0
GR5: CONFORMING                                     245458                        876.71           480                                 476                           6.375                              0
GR5: CONFORMING                                     315732.81                     1013.81          360                                 356                           6.375                              0
GR5: CONFORMING                                     288492.89                     1064.51          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              208775.11                     629.88           480                                 476                           6.75                               0
GR5: CONFORMING                                     200736.08                     505.46           480                                 476                           6.625                              0
GR5: CONFORMING                                     284476.15                     1049.72          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   652150.7                      1968.37          480                                 476                           6.5                                0
GR5: CONFORMING                                     185990.51                     561.14           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 507262.5                      1873.61          360                                 356                           6.5                                0
GR5: CONFORMING                                     320280.55                     1182.79          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           539859.36                     1748.92          360                                 356                           6.375                              0
GR5: CONFORMING                                     165581.43                     612.09           360                                 357                           6.75                               0
GR5: CONFORMING                                     154176.7                      568.85           360                                 356                           6.75                               0
GR5: CONFORMING                                     188678.62                     819.5            360                                 356                           6.75                               0
GR5: CONFORMING                                     288063.72                     926.33           360                                 356                           6.75                               0
GR5: CONFORMING                                     200342.3                      739.24           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   576621.89                     1456.46          480                                 477                           6.375                              0
GR5: CONFORMING                                     272002.83                     821.27           480                                 476                           6.75                               0
GR5: CONFORMING                                     137735.32                     508.23           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   541899.53                     1635.26          480                                 476                           6.625                              0
GR3: NONCONF/3YRHARDPP                              502091.22                     1264.29          480                                 476                           6.625                              0
GR5: CONFORMING                                     169290.2                      542.61           360                                 356                           6.25                               0
GR5: CONFORMING                                     297103.03                     896.37           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 902702.1                      3440.22          360                                 356                           7.625                              0
GR4: NONCONF/NON3YRHARDPP                           499644.79                     1607.88          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   959214                        3084.53          360                                 356                           5.875                              0
GR5: CONFORMING                                     264396.73                     975.8            360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   817869.72                     2637.45          360                                 356                           6.125                              0
GR5: CONFORMING                                     279633.09                     847.91           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   457526.33                     1153.03          480                                 476                           6.125                              0
GR2: NONCONF/SOFTPP                                 936724.86                     3010.55          360                                 356                           6.375                              0
GR5: CONFORMING                                     310700.93                     782.85           480                                 476                           6.25                               0
GR5: CONFORMING                                     199615.72                     739.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     313887.88                     1016.87          360                                 356                           6.625                              0
GR5: CONFORMING                                     128561.35                     412.67           360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   715477.86                     2642.78          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   516714.56                     1659.5           360                                 356                           6.25                               0
GR5: CONFORMING                                     155265.25                     572.92           360                                 356                           6.75                               0
GR5: CONFORMING                                     238536.3                      887.09           360                                 356                           6.75                               0
GR5: CONFORMING                                     167912.98                     620.97           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              363007.92                     1102.29          480                                 477                           6.75                               0
GR5: CONFORMING                                     597797.25                     2529.63          360                                 357                           6.75                               0
GR5: CONFORMING                                     312533.96                     1153.22          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   421736.64                     1062             480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 601480.82                     1529.78          480                                 476                           6.625                              0
GR5: CONFORMING                                     555532.36                     1986.82          480                                 477                           6.75                               0
GR5: CONFORMING                                     240410.75                     887.09           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   588626.04                     1891.25          360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   390589.71                     987.15           480                                 476                           6.25                               0
GR5: CONFORMING                                     76102.29                      280.92           360                                 356                           6.75                               0
GR5: CONFORMING                                     185917.63                     686.02           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              501960                        1610.78          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           464545.65                     1658.19          480                                 476                           6.75                               0
GR5: CONFORMING                                     181910.81                     671.23           360                                 356                           6.75                               0
GR5: CONFORMING                                     119081.27                     439.48           360                                 356                           6.75                               0
GR5: CONFORMING                                     247879                        916.66           360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              200862.75                     643.28           360                                 356                           6.5                                0
GR5: CONFORMING                                     248140.11                     797.67           360                                 356                           5.875                              0
GR5: CONFORMING                                     93099.17                      299.13           360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           979608.19                     3622.28          360                                 357                           6.5                                0
GR5: CONFORMING                                     238565.27                     1008.48          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           524982.03                     1947.9           360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   437974.87                     1414.58          360                                 356                           6                                  0
GR5: CONFORMING                                     337718.58                     1085.54          360                                 356                           5.75                               0
GR2: NONCONF/SOFTPP                                 364471.07                     1345.42          360                                 356                           6.5                                0
GR5: CONFORMING                                     233545.55                     750.07           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   640957.68                     2058.5           360                                 356                           6.375                              0
GR5: CONFORMING                                     108954.37                     403.63           360                                 356                           6.75                               0
GR5: CONFORMING                                     320414.11                     1182.79          360                                 356                           6.5                                0
GR5: CONFORMING                                     156023.83                     579.01           360                                 356                           6.75                               0
GR5: CONFORMING                                     243972.62                     901.88           360                                 357                           6.75                               0
GR5: CONFORMING                                     597859.43                     2529.63          360                                 356                           6.75                               0
GR5: CONFORMING                                     150642.38                     457.27           480                                 477                           6.75                               0
GR1: NONCONF/NOPP                                   701833.6                      2261.77          360                                 356                           6.125                              0
GR5: CONFORMING                                     274560.27                     697.89           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              360225.46                     1090.18          480                                 476                           6.75                               0
GR5: CONFORMING                                     318022.38                     1170.96          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   468703.32                     1729.82          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   428455.7                      1376.62          360                                 356                           6                                  0
GR5: CONFORMING                                     319939.35                     1026.68          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   501863.26                     1514.13          480                                 476                           6.75                               0
GR5: CONFORMING                                     173059.66                     638.71           360                                 356                           6.625                              0
GR5: CONFORMING                                     167507.76                     639.31           360                                 356                           6.75                               0
GR5: CONFORMING                                     361780.05                     1345.42          360                                 356                           6.5                                0
GR5: CONFORMING                                     633081.65                     2336             360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   256900.5                      775.24           480                                 476                           6.625                              0
GR5: CONFORMING                                     216799.43                     546.17           480                                 476                           6.375                              0
GR5: CONFORMING                                     184156.56                     464              480                                 476                           6.5                                0
GR5: CONFORMING                                     174998.99                     645.73           360                                 356                           6.75                               0
GR5: CONFORMING                                     159814.27                     588.44           360                                 356                           6.75                               0
GR5: CONFORMING                                     139213.86                     553.17           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 361430.5                      910.29           480                                 476                           6.5                                0
GR5: CONFORMING                                     493429.32                     1761.29          480                                 476                           6.75                               0
GR5: CONFORMING                                     164280.67                     606.18           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   981947.73                     3164.94          360                                 356                           6.25                               0
GR5: CONFORMING                                     201767.83                     650.68           360                                 357                           6.25                               0
GR3: NONCONF/3YRHARDPP                              531925.66                     1339.13          480                                 476                           6.75                               0
GR5: CONFORMING                                     275323.33                     1020.15          360                                 356                           6.25                               0
GR5: CONFORMING                                     206062.81                     761.42           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              491126.67                     1577.33          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           376461.53                     1138.63          480                                 477                           6.75                               0
GR2: NONCONF/SOFTPP                                 750787.44                     2265.14          480                                 476                           6.75                               0
GR5: CONFORMING                                     122349.22                     455.01           360                                 356                           6.625                              0
GR5: CONFORMING                                     245676.18                     787.38           360                                 356                           6.375                              0
GR5: CONFORMING                                     320741.21                     1029.25          360                                 356                           6.75                               0
GR5: CONFORMING                                     267241.58                     858.78           360                                 356                           6                                  0
GR5: CONFORMING                                     303447.55                     771.22           480                                 476                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           499729.08                     1848.1           360                                 356                           6.625                              0
GR5: CONFORMING                                     185160.68                     557.2            480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 413347.98                     1325.16          360                                 355                           6.25                               0
GR5: CONFORMING                                     247220.79                     797.67           360                                 356                           6.375                              0
GR5: CONFORMING                                     649794.12                     2740.43          360                                 357                           6.75                               0
GR5: CONFORMING                                     247895.66                     1045.58          360                                 356                           6.75                               0
GR5: CONFORMING                                     193384.27                     923.8            360                                 357                           6.75                               0
GR5: CONFORMING                                     303902.28                     975.22           360                                 356                           6.75                               0
GR5: CONFORMING                                     293913.55                     884.26           480                                 476                           6.75                               0
GR5: CONFORMING                                     79573.12                      295.7            360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 448138.61                     1659.78          360                                 356                           6.5                                0
GR5: CONFORMING                                     312112.12                     1153.22          360                                 356                           6.75                               0
GR5: CONFORMING                                     54482.98                      201.08           360                                 356                           6.75                               0
GR5: CONFORMING                                     311090.47                     938.76           480                                 476                           6.625                              0
GR1: NONCONF/NOPP                                   408756.78                     1032.67          480                                 476                           6.75                               0
GR5: CONFORMING                                     226482.2                      727.23           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 450360                        1446.1           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              510230.81                     1284.51          480                                 476                           6.75                               0
GR5: CONFORMING                                     342531.46                     1109.66          360                                 356                           6.375                              0
GR5: CONFORMING                                     215014.64                     798.01           360                                 356                           6.625                              0
GR5: CONFORMING                                     81687.66                      311.92           360                                 356                           6.75                               0
GR5: CONFORMING                                     204349.12                     754.03           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 401449.24                     1011.43          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   388313.01                     1247.64          360                                 356                           6                                  0
GR5: CONFORMING                                     47310.14                      175.57           360                                 356                           6.75                               0
GR5: CONFORMING                                     152196.68                     561.83           360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              460787.29                     1700.25          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 801183.41                     2573.12          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   501853.57                     1617.85          360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   261148.37                     1100.39          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   691019.99                     2238.62          360                                 356                           6.25                               0
GR5: CONFORMING                                     296500.35                     952.06           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              268458.65                     990.59           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           994969.82                     3009.33          480                                 477                           6.75                               0
GR5: CONFORMING                                     249793.44                     1052.33          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 608900.96                     1955.57          360                                 356                           6.25                               0
GR5: CONFORMING                                     317389.82                     1174.29          360                                 357                           6.375                              0
GR5: CONFORMING                                     266375.38                     984.3            360                                 356                           6.625                              0
GR5: CONFORMING                                     274254.47                     1012.39          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 663118.48                     2129.26          360                                 356                           6.375                              0
GR5: CONFORMING                                     247879                        916.66           360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              383080.13                     1235.1           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 520987.48                     1672.53          360                                 356                           6.5                                0
GR5: CONFORMING                                     339827.44                     1093.58          360                                 356                           6.25                               0
GR5: CONFORMING                                     150090.48                     482.46           360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   361593.28                     1256.24          360                                 356                           6.625                              0
GR5: CONFORMING                                     238565.27                     1008.48          360                                 356                           6.75                               0
GR5: CONFORMING                                     296363.32                     896.37           480                                 477                           6.75                               0
GR3: NONCONF/3YRHARDPP                              106097.19                     394.76           360                                 356                           6.75                               0
GR5: CONFORMING                                     353545.74                     890.06           480                                 476                           6.75                               0
GR5: CONFORMING                                     312533.96                     1153.22          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   640694.73                     2365.57          360                                 356                           6.375                              0
GR5: CONFORMING                                     334049.36                     1077.5           360                                 356                           5.875                              0
GR1: NONCONF/NOPP                                   559715.81                     1801.19          360                                 357                           6.125                              0
GR5: CONFORMING                                     157999.46                     507.23           360                                 356                           6.5                                0
GR5: CONFORMING                                     119974.06                     443.55           360                                 356                           6.75                               0
GR5: CONFORMING                                     317217.88                     799.03           480                                 476                           6.5                                0
GR5: CONFORMING                                     247215.55                     919.62           360                                 356                           6.75                               0
GR5: CONFORMING                                     184484.92                     556.6            480                                 476                           6.75                               0
GR5: CONFORMING                                     277173.56                     1022.74          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 580819.16                     1462.52          480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 512445.01                     1646.48          360                                 356                           6                                  0
GR5: CONFORMING                                     200771.72                     739.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     180308.05                     665.32           360                                 356                           6.75                               0
GR5: CONFORMING                                     200151.29                     843.21           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           820970.63                     2073.42          480                                 477                           6.5                                0
GR5: CONFORMING                                     137491.41                     508.42           360                                 356                           6.5                                0
GR5: CONFORMING                                     139636.7                      514.15           360                                 356                           6.75                               0
GR5: CONFORMING                                     288432.79                     1064.51          360                                 356                           6.625                              0
GR5: CONFORMING                                     160473.65                     594.35           360                                 356                           6.625                              0
GR5: CONFORMING                                     259932.07                     790.38           480                                 476                           6.75                               0
GR5: CONFORMING                                     24946.9                       92.78            360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   425524.98                     1367.78          360                                 356                           6.125                              0
GR5: CONFORMING                                     238886.9                      720.73           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              184658.94                     591.02           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              254883.09                     818.26           360                                 356                           6.5                                0
GR5: CONFORMING                                     304368.36                     1161.65          360                                 356                           6.75                               0
GR5: CONFORMING                                     186440.95                     688.24           360                                 356                           6.5                                0
GR5: CONFORMING                                     111290.14                     410.65           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   447700.3                      1888.79          360                                 357                           6.625                              0
GR5: CONFORMING                                     300694.89                     964.92           360                                 356                           6.75                               0
GR5: CONFORMING                                     172262.22                     635.75           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   361162.85                     1330.64          360                                 356                           6.5                                0
GR5: CONFORMING                                     148852.61                     449.1            480                                 476                           6.75                               0
GR5: CONFORMING                                     151727.66                     559.98           360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              147365.49                     622.92           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              921574.57                     3400.5           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   1001023.2                     3216.24          360                                 356                           6.125                              0
GR5: CONFORMING                                     111073.64                     360.24           360                                 357                           6.5                                0
GR2: NONCONF/SOFTPP                                 651369.97                     2090.66          360                                 356                           6.625                              0
GR5: CONFORMING                                     88113.13                      325.27           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   880955.25                     3252.66          360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           593124.22                     1904.11          360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           545836.62                     1749.72          360                                 356                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           582500.05                     1865.51          360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              547200.54                     1390.71          480                                 476                           6.625                              0
GR5: CONFORMING                                     256953.98                     775.24           480                                 476                           6.75                               0
GR5: CONFORMING                                     319182.38                     804.72           480                                 476                           5.875                              0
GR1: NONCONF/NOPP                                   496422.42                     1608.2           360                                 356                           6.25                               0
GR5: CONFORMING                                     124538.43                     315.57           480                                 476                           6.25                               0
GR5: CONFORMING                                     221301.33                     873.22           360                                 356                           6.75                               0
GR5: CONFORMING                                     224983.66                     566.4            480                                 476                           6.75                               0
GR5: CONFORMING                                     337252.09                     1017.5           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              263446.19                     975.8            360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 640108.4                      2060.11          360                                 356                           6                                  0
GR2: NONCONF/SOFTPP                                 388655.86                     1247.97          360                                 356                           6.375                              0
GR5: CONFORMING                                     196860.7                      495.6            480                                 476                           6.75                               0
GR5: CONFORMING                                     140207.45                     450.3            360                                 356                           6.25                               0
GR5: CONFORMING                                     111290.14                     410.65           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   428544.96                     1376.62          360                                 356                           6.125                              0
GR5: CONFORMING                                     180308.05                     665.32           360                                 356                           6.75                               0
GR5: CONFORMING                                     128065.63                     473.12           360                                 356                           6.5                                0
GR5: CONFORMING                                     229992.95                     848.65           360                                 356                           6.75                               0
GR5: CONFORMING                                     156580.85                     472.41           480                                 476                           6.75                               0
GR5: CONFORMING                                     144219.52                     532.26           360                                 356                           6.75                               0
GR5: CONFORMING                                     327372.49                     1258.74          360                                 356                           6.75                               0
GR5: CONFORMING                                     190745.68                     703.76           360                                 357                           6.625                              0
GR5: CONFORMING                                     326483.06                     1048.55          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   156266.98                     576.61           360                                 356                           6.75                               0
GR5: CONFORMING                                     87242.61                      322.31           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              473091.43                     1518.14          360                                 356                           6.75                               0
GR5: CONFORMING                                     120323.29                     303.43           480                                 476                           6                                  0
GR1: NONCONF/NOPP                                   473632.99                     1193.49          480                                 476                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           415915.4                      1335.77          360                                 356                           6.25                               0
GR5: CONFORMING                                     324254.72                     1410.07          360                                 356                           6.75                               0
GR5: CONFORMING                                     173272.47                     639.45           360                                 356                           6.75                               0
GR5: CONFORMING                                     289110.69                     939.19           360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              213045.1                      681.88           360                                 356                           6.75                               0
GR5: CONFORMING                                     236019.86                     759.07           360                                 356                           6.75                               0
GR5: CONFORMING                                     320832.66                     1182.78          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   368468.56                     1183.64          360                                 356                           6.125                              0
GR5: CONFORMING                                     301062.83                     908.48           480                                 476                           6.75                               0
GR5: CONFORMING                                     308597.22                     1287.26          480                                 476                           6.75                               0
GR5: CONFORMING                                     192810.25                     624.63           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   500740.91                     1608.2           360                                 356                           6.25                               0
GR5: CONFORMING                                     177863.15                     571.24           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 390177.32                     1253.11          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   476132.08                     1438.43          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              443539.21                     1116.62          480                                 476                           6.75                               0
GR5: CONFORMING                                     341440.88                     859.72           480                                 476                           6.75                               0
GR5: CONFORMING                                     53684.53                      199.23           360                                 356                           6.75                               0
GR5: CONFORMING                                     223488.83                     825              360                                 356                           6.5                                0
GR5: CONFORMING                                     328405.85                     1212.36          360                                 356                           6.625                              0
GR5: CONFORMING                                     347067.42                     873.75           480                                 476                           6.75                               0
GR5: CONFORMING                                     152352.06                     488.89           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 644930.74                     2382.2           360                                 356                           6.125                              0
GR5: CONFORMING                                     306057.92                     1129.56          360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 487894.53                     1803.75          360                                 357                           6.625                              0
GR2: NONCONF/SOFTPP                                 472797.87                     1518.14          360                                 356                           6.375                              0
GR5: CONFORMING                                     276524.12                     887.73           360                                 356                           6.5                                0
GR5: CONFORMING                                     536602.17                     1623.15          480                                 476                           6.75                               0
GR5: CONFORMING                                     280657.49                     903.17           360                                 357                           6.125                              0
GR5: CONFORMING                                     56346.25                      207.92           360                                 356                           6.75                               0
GR5: CONFORMING                                     136908.28                     413.06           480                                 476                           6.75                               0
GR5: CONFORMING                                     185228.05                     594.39           360                                 356                           6.75                               0
GR5: CONFORMING                                     104134.57                     384.41           360                                 356                           6.5                                0
GR5: CONFORMING                                     149161.72                     550.74           360                                 356                           6.375                              0
GR5: CONFORMING                                     210383.8                      681.56           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 743865.22                     2393             360                                 357                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           553134.51                     2405.39          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 401273.26                     1286.56          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   280479.21                     1034.94          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 479028.65                     1213.59          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           400473.46                     1011.43          480                                 477                           6.5                                0
GR5: CONFORMING                                     288492.89                     1064.51          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              602232.78                     1816.96          480                                 476                           6.75                               0
GR5: CONFORMING                                     201657.38                     656.15           360                                 356                           6.125                              0
GR5: CONFORMING                                     237167.44                     759.07           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   368476.25                     1360.2           360                                 356                           6.5                                0
GR5: CONFORMING                                     500242.91                     2108.03          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   505859.81                     1621.07          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              1640803.42                    6054.37          360                                 356                           6.75                               0
GR5: CONFORMING                                     168187.33                     620.6            360                                 356                           6.75                               0
GR5: CONFORMING                                     339591.68                     1340.26          360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 460787.29                     1700.25          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 561305.27                     1413.98          480                                 476                           6.375                              0
GR5: CONFORMING                                     86668.18                      322.31           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 644670.41                     2090.66          360                                 356                           5.75                               0
GR5: CONFORMING                                     148222.41                     547.04           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 399321.9                      1011.43          480                                 477                           6.5                                0
GR1: NONCONF/NOPP                                   413462.92                     1537.62          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           394206.86                     1266.3           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   408528.01                     1508.05          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 363959.17                     1345.42          360                                 357                           6.75                               0
GR1: NONCONF/NOPP                                   469761.94                     1183.37          480                                 476                           6.375                              0
GR5: CONFORMING                                     221224.74                     808.97           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   412870.74                     1041.77          480                                 476                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           468693.48                     1505.28          360                                 356                           6.25                               0
GR5: CONFORMING                                     257251.01                     828.55           360                                 356                           6.5                                0
GR5: CONFORMING                                     350360.7                      1295.15          360                                 357                           6.75                               0
GR5: CONFORMING                                     296329.27                     952.06           360                                 356                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           449593.09                     1132.8           480                                 476                           6.25                               0
GR1: NONCONF/NOPP                                   548812.04                     1762.59          360                                 356                           6.25                               0
GR5: CONFORMING                                     236343.48                     872.31           360                                 356                           6.75                               0
GR5: CONFORMING                                     271969.48                     1005.37          360                                 357                           6.75                               0
GR5: CONFORMING                                     183477.73                     594.39           360                                 356                           6.375                              0
GR5: CONFORMING                                     224383.36                     827.95           360                                 356                           6.75                               0
GR5: CONFORMING                                     160370.59                     514.63           360                                 356                           6.75                               0
GR5: CONFORMING                                     216275.01                     694.75           360                                 356                           6.125                              0
GR5: CONFORMING                                     249928.69                     922.58           360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              615879.45                     1981.3           360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   1749988.26                    5280.53          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 944009.04                     2376.85          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 1001690.41                    3216.4           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              396444.89                     1199.19          480                                 476                           6.75                               0
GR5: CONFORMING                                     359614.41                     1326.94          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              948521.55                     2861.71          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 424872.24                     1569.04          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   520553.65                     1672.53          360                                 356                           6                                  0
GR2: NONCONF/SOFTPP                                 402044.85                     1291.23          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 467388.34                     1173.25          480                                 475                           6.75                               0
GR5: CONFORMING                                     201329.25                     643.28           360                                 354                           6.75                               0
GR5: CONFORMING                                     283879.87                     1048.25          360                                 356                           6.75                               0
GR5: CONFORMING                                     288406.76                     874.57           480                                 476                           6.75                               0
GR5: CONFORMING                                     151058.08                     557.39           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 601026.89                     2217.72          360                                 356                           6.75                               0
GR5: CONFORMING                                     298691.79                     1305.41          360                                 356                           6.75                               0
GR5: CONFORMING                                     166315.21                     533.93           360                                 356                           6.5                                0
GR5: CONFORMING                                     321281.32                     1029.25          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 584987.2                      1878.38          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   484477.14                     2040.57          360                                 356                           6.75                               0
GR5: CONFORMING                                     167486.29                     424.8            480                                 476                           5.75                               0
GR5: CONFORMING                                     274014.72                     687.77           480                                 476                           6.625                              0
GR5: CONFORMING                                     281544.89                     905.74           360                                 356                           6.5                                0
GR5: CONFORMING                                     132122.95                     424.25           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   963413.79                     2427.42          480                                 476                           6.25                               0
GR5: CONFORMING                                     144216.39                     532.26           360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              456995.9                      1685.46          360                                 355                           6.25                               0
GR5: CONFORMING                                     428464.58                     1581.98          360                                 356                           6.375                              0
GR5: CONFORMING                                     167828.13                     620.97           360                                 356                           6.75                               0
GR5: CONFORMING                                     100788.69                     372.58           360                                 356                           6.75                               0
GR5: CONFORMING                                     308316.23                     990.65           360                                 356                           6.25                               0
GR5: CONFORMING                                     301129.27                     758.57           480                                 476                           6.375                              0
GR5: CONFORMING                                     144768.58                     535.95           360                                 356                           6.75                               0
GR5: CONFORMING                                     218902.26                     707.61           360                                 356                           6.25                               0
GR5: CONFORMING                                     436980.36                     1840.52          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           504496.86                     2124.89          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              487406.43                     1238.75          480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 564345.23                     1702.64          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              1003723.04                    3028.26          480                                 476                           6.75                               0
GR5: CONFORMING                                     256432.74                     823.4            360                                 356                           6.375                              0
GR5: CONFORMING                                     308170                        1138.06          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 554057.04                     1671.6           480                                 476                           6.75                               0
GR5: CONFORMING                                     324830.77                     981.16           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 464881.15                     1492.41          360                                 356                           6.5                                0
GR5: CONFORMING                                     293956.72                     738.34           480                                 476                           6.375                              0
GR5: CONFORMING                                     250463.09                     931.45           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 597088.73                     1916.98          360                                 356                           6.625                              0
GR5: CONFORMING                                     320402.64                     809.14           480                                 473                           6.75                               0
GR5: CONFORMING                                     381217.41                     1404.56          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   500855.73                     1848.1           360                                 356                           6.75                               0
GR5: CONFORMING                                     181810.64                     670.86           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 651359.86                     2090.66          360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           362779.8                      910.29           480                                 476                           6.75                               0
GR5: CONFORMING                                     206691.75                     663.55           360                                 356                           6.5                                0
GR5: CONFORMING                                     116114.34                     489.07           360                                 356                           6.75                               0
GR5: CONFORMING                                     86397.61                      318.8            360                                 356                           6.75                               0
GR5: CONFORMING                                     134360.59                     494.93           360                                 355                           6.75                               0
GR5: CONFORMING                                     179071.01                     758.89           360                                 356                           6.75                               0
GR5: CONFORMING                                     211956.62                     837.66           360                                 356                           6.75                               0
GR5: CONFORMING                                     264396.73                     975.8            360                                 356                           6.625                              0
GR5: CONFORMING                                     86964.89                      279.83           360                                 356                           6.25                               0
GR5: CONFORMING                                     293873.68                     944.02           360                                 356                           6.125                              0
GR5: CONFORMING                                     369286.78                     1555.72          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   684781.81                     2187.15          360                                 353                           6.75                               0
GR2: NONCONF/SOFTPP                                 506002.71                     1274.4           480                                 476                           6.5                                0
GR2: NONCONF/SOFTPP                                 430894.65                     1395.92          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   535261.6                      1360.37          480                                 476                           6.5                                0
GR5: CONFORMING                                     333839.44                     1007.2           480                                 476                           6.75                               0
GR5: CONFORMING                                     220175.39                     813.17           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           388677.58                     980.08           480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   592753.77                     1904.11          360                                 356                           6.125                              0
GR5: CONFORMING                                     123126.53                     370.66           480                                 476                           6.75                               0
GR5: CONFORMING                                     100171.15                     369.62           360                                 356                           6.75                               0
GR5: CONFORMING                                     344588.72                     1271.5           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   994910.05                     2528.57          480                                 476                           6.375                              0
GR5: CONFORMING                                     280756.01                     885.2            480                                 476                           6.25                               0
GR5: CONFORMING                                     148551.51                     448.19           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   382354.82                     963.39           480                                 476                           6.25                               0
GR5: CONFORMING                                     438879.54                     1842.41          360                                 353                           6.75                               0
GR5: CONFORMING                                     332491.65                     1067.85          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              469084.01                     1505.28          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              366447.75                     1108.35          480                                 476                           6.75                               0
GR5: CONFORMING                                     175852.86                     530.56           480                                 476                           6.75                               0
GR5: CONFORMING                                     53684.53                      199.23           360                                 356                           6.75                               0
GR5: CONFORMING                                     200300.55                     739.24           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 402197.52                     1291.39          360                                 356                           6.5                                0
GR5: CONFORMING                                     320741.21                     1029.25          360                                 356                           6.75                               0
GR5: CONFORMING                                     301066.8                      758.57           480                                 476                           6.25                               0
GR3: NONCONF/3YRHARDPP                              1231584.04                    3956.17          360                                 356                           6.25                               0
GR5: CONFORMING                                     259635.24                     836.27           360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 569888.44                     1833.35          360                                 356                           6.625                              0
GR5: CONFORMING                                     179686.33                     574.13           360                                 354                           6.75                               0
GR5: CONFORMING                                     256592.97                     823.4            360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 383845.49                     1158.31          480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 532106.03                     1340.14          480                                 476                           6.5                                0
GR2: NONCONF/SOFTPP                                 380650.35                     1404.56          360                                 356                           6.75                               0
GR5: CONFORMING                                     297853.45                     964.92           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 477556.83                     1213.71          480                                 476                           6.75                               0
GR5: CONFORMING                                     115292.54                     428.76           360                                 356                           6.5                                0
GR5: CONFORMING                                     208939.54                     771.77           360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   512789.08                     1957.11          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   487862.29                     1576.04          360                                 356                           6.125                              0
GR5: CONFORMING                                     484477.14                     2040.57          360                                 356                           6.75                               0
GR5: CONFORMING                                     119076.19                     382.43           360                                 356                           6.25                               0
GR5: CONFORMING                                     313105.83                     1153.22          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   680006.14                     2183.94          360                                 356                           6.25                               0
GR5: CONFORMING                                     252040.93                     758.28           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   368698.83                     1183.64          360                                 356                           6.5                                0
GR5: CONFORMING                                     173947.85                     559.66           360                                 356                           6.375                              0
GR5: CONFORMING                                     120373.75                     363.4            480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   479672.42                     2020.33          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   493541.09                     1244.06          480                                 476                           6.375                              0
GR5: CONFORMING                                     298473.02                     758.57           480                                 476                           6.625                              0
GR5: CONFORMING                                     239991.46                     724.36           480                                 476                           6.5                                0
GR3: NONCONF/3YRHARDPP                              609408.32                     1955.57          360                                 356                           6.75                               0
GR5: CONFORMING                                     278657.29                     1031.24          360                                 356                           6.5                                0
GR5: CONFORMING                                     308803.51                     1298.55          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   480621.18                     1774.18          360                                 356                           6.5                                0
GR5: CONFORMING                                     132225.91                     487.9            360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   469260.34                     1492.41          360                                 353                           6.75                               0
GR2: NONCONF/SOFTPP                                 1002316.29                    3216.4           360                                 356                           6.75                               0
GR5: CONFORMING                                     182403.63                     768.59           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 476849.28                     1881.57          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              629637.62                     2328.61          360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 501584.64                     1264.29          480                                 476                           6.5                                0
GR5: CONFORMING                                     74827.84                      276.11           360                                 356                           6.75                               0
GR5: CONFORMING                                     108338.94                     273.09           480                                 476                           6                                  0
GR5: CONFORMING                                     203629.89                     513.3            480                                 476                           6.75                               0
GR5: CONFORMING                                     345327.32                     1271.5           360                                 356                           6.75                               0
GR5: CONFORMING                                     108092.45                     347.38           360                                 356                           5.875                              0
GR5: CONFORMING                                     168217.39                     620.97           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   414331.68                     1260.37          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              537241.53                     1723.99          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 584850.86                     1876.77          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           499042.53                     1502.02          480                                 475                           6.75                               0
GR3: NONCONF/3YRHARDPP                              483704.08                     1523.81          480                                 476                           6.75                               0
GR5: CONFORMING                                     108287.45                     399              360                                 355                           6.625                              0
GR5: CONFORMING                                     202762.07                     748.48           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 365370.39                     920.4            480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 407327.78                     1026.09          480                                 476                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           499737.63                     2108.03          360                                 356                           6.625                              0
GR5: CONFORMING                                     340987.75                     1217.15          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   379848.99                     1401.6           360                                 356                           6.75                               0
GR5: CONFORMING                                     448407.84                     1888.79          360                                 356                           6.75                               0
GR5: CONFORMING                                     182187.03                     590.21           360                                 356                           6.5                                0
GR5: CONFORMING                                     180537.36                     587.96           360                                 356                           6.5                                0
GR5: CONFORMING                                     417438.51                     1552.41          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 552817.95                     1775.46          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 994910.05                     2528.57          480                                 476                           5.875                              0
GR5: CONFORMING                                     184119.04                     658.7            480                                 476                           6.5                                0
GR5: CONFORMING                                     171433.42                     676.45           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              616951.82                     1981.3           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   1106437.51                    2785.47          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 136062.51                     502.69           360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   418701.79                     1338.03          360                                 354                           6.75                               0
GR5: CONFORMING                                     344438.01                     1106.44          360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 652662.33                     1643.57          480                                 476                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           501863.26                     1514.13          480                                 476                           6.75                               0
GR5: CONFORMING                                     194357.97                     718.55           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 512651.91                     1646.8           360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 368322.71                     1360.2           360                                 356                           6.25                               0
GR5: CONFORMING                                     87805.14                      325.27           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 425229.16                     1365.69          360                                 356                           6.25                               0
GR5: CONFORMING                                     102575.24                     378.5            360                                 356                           6.75                               0
GR5: CONFORMING                                     212861.13                     691.53           360                                 356                           6.5                                0
GR5: CONFORMING                                     256369.13                     771.3            480                                 476                           6.75                               0
GR5: CONFORMING                                     342218.84                     869.83           480                                 476                           6.75                               0
GR5: CONFORMING                                     175193.92                     566.09           360                                 356                           6.75                               0
GR5: CONFORMING                                     324660.92                     816.73           480                                 476                           6.75                               0
GR5: CONFORMING                                     189123.11                     697.85           360                                 356                           6.75                               0
GR5: CONFORMING                                     274577.89                     828.54           480                                 476                           6.75                               0
GR5: CONFORMING                                     105475.43                     337.72           360                                 355                           6.75                               0
GR5: CONFORMING                                     131870.44                     486.79           360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              538660.86                     1635.26          480                                 476                           6.5                                0
GR2: NONCONF/SOFTPP                                 534225.07                     1345.2           480                                 476                           6.625                              0
GR5: CONFORMING                                     327488.18                     988.43           480                                 476                           6.625                              0
GR5: CONFORMING                                     183471.46                     589.25           360                                 356                           6.25                               0
GR5: CONFORMING                                     340510.95                     1256.71          360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           512865.48                     1646.8           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   554057.04                     1671.6           480                                 476                           6.75                               0
GR5: CONFORMING                                     111290.14                     410.65           360                                 356                           6.75                               0
GR5: CONFORMING                                     112417.36                     339.17           480                                 476                           6.75                               0
GR5: CONFORMING                                     202752.76                     611.71           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   646034.86                     2402.53          360                                 356                           6.75                               0
GR5: CONFORMING                                     356810.53                     1326.94          360                                 356                           6.75                               0
GR5: CONFORMING                                     301030.53                     975.22           360                                 356                           6.25                               0
GR5: CONFORMING                                     315378.88                     793.97           480                                 476                           6.75                               0
GR5: CONFORMING                                     260870.28                     657.43           480                                 476                           6.125                              0
GR5: CONFORMING                                     250318.31                     804.1            360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 483011.7                      1216.5           480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   513432.83                     1305.37          480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   390970.09                     1396.14          480                                 476                           6.5                                0
GR5: CONFORMING                                     123810.36                     457.96           360                                 356                           6.75                               0
GR5: CONFORMING                                     320414.11                     1182.79          360                                 356                           6.5                                0
GR5: CONFORMING                                     192328.61                     709.67           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 425763.15                     1375.34          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   772660.99                     2483.06          360                                 356                           5.875                              0
GR2: NONCONF/SOFTPP                                 481048.21                     1788.96          360                                 356                           6.625                              0
GR5: CONFORMING                                     258478.13                     993.84           360                                 356                           6.625                              0
GR5: CONFORMING                                     254570                        940.32           360                                 356                           6.125                              0
GR5: CONFORMING                                     223313.44                     564.25           480                                 476                           5.875                              0
GR5: CONFORMING                                     116270.35                     373.11           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           386423.68                     970.97           480                                 476                           6.25                               0
GR5: CONFORMING                                     252213.07                     637.2            480                                 476                           6.625                              0
GR5: CONFORMING                                     138261.8                      511.19           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              381416.07                     1150.74          480                                 476                           6.75                               0
GR5: CONFORMING                                     105704.09                     445.22           360                                 356                           6.75                               0
GR5: CONFORMING                                     141290.2                      542.79           360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 454846.64                     1458.96          360                                 356                           5.875                              0
GR5: CONFORMING                                     140521.69                     423.96           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 405874.98                     1314.86          360                                 356                           6.625                              0
GR5: CONFORMING                                     156166.81                     576.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     126263.17                     466.1            360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              428868.51                     1477.12          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   465632.16                     1405.12          480                                 476                           6.625                              0
GR5: CONFORMING                                     272403.06                     874.86           360                                 356                           6.25                               0
GR5: CONFORMING                                     274105.57                     880.33           360                                 356                           6.25                               0
GR5: CONFORMING                                     341492.52                     859.72           480                                 476                           6.75                               0
GR5: CONFORMING                                     319620.05                     1179.83          360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           435858.88                     1412             360                                 356                           6.375                              0
GR5: CONFORMING                                     336567.98                     1080.71          360                                 356                           6.375                              0
GR5: CONFORMING                                     88339.54                      325.27           360                                 356                           6.75                               0
GR5: CONFORMING                                     278854.33                     847.92           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   668679.04                     1699.45          480                                 476                           6.375                              0
GR5: CONFORMING                                     57632.72                      242.85           360                                 356                           6.5                                0
GR5: CONFORMING                                     345281.89                     1041.73          480                                 476                           6.75                               0
GR5: CONFORMING                                     186075.31                     597.61           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 443255.84                     1112.57          480                                 476                           6.625                              0
GR5: CONFORMING                                     143668.39                     532.26           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   445264.78                     1646.66          360                                 356                           6.375                              0
GR5: CONFORMING                                     154172.37                     465.15           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   473875.54                     1193.49          480                                 476                           6.5                                0
GR5: CONFORMING                                     260785.28                     960.64           360                                 355                           6.75                               0
GR5: CONFORMING                                     108927.77                     405.11           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   393454.11                     1260.67          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 1003480.69                    3451.21          360                                 356                           6.375                              0
GR5: CONFORMING                                     226787.47                     836.82           360                                 356                           6.75                               0
GR5: CONFORMING                                     336434.75                     1241.93          360                                 356                           6.5                                0
GR5: CONFORMING                                     141842.32                     523.39           360                                 356                           6.75                               0
GR5: CONFORMING                                     222074.47                     670.01           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   484818.15                     1556.74          360                                 356                           6.375                              0
GR5: CONFORMING                                     259645.98                     787.35           480                                 476                           6.75                               0
GR5: CONFORMING                                     209264.93                     526.83           480                                 476                           6.75                               0
GR5: CONFORMING                                     88826.54                      284.66           360                                 356                           6.25                               0
GR5: CONFORMING                                     168287.51                     620.97           360                                 356                           6.75                               0
GR5: CONFORMING                                     164997.07                     606.18           360                                 353                           6.625                              0
GR5: CONFORMING                                     173796.07                     737.81           360                                 356                           6.75                               0
GR5: CONFORMING                                     184314.92                     680.1            360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   645349.15                     2090.66          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   541746.46                     2071.78          360                                 356                           6.5                                0
GR5: CONFORMING                                     231338.47                     742.67           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   469217.8                      1729.82          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   372473.66                     1196.5           360                                 356                           6.125                              0
GR5: CONFORMING                                     156241.26                     581.05           360                                 356                           6.75                               0
GR5: CONFORMING                                     536086.22                     2260.65          360                                 355                           6.75                               0
GR5: CONFORMING                                     206076.2                      661.3            360                                 356                           6.75                               0
GR5: CONFORMING                                     169127.89                     510.27           480                                 476                           6.75                               0
GR5: CONFORMING                                     181419.24                     582.17           360                                 356                           6.75                               0
GR5: CONFORMING                                     300564.23                     964.92           360                                 355                           6.75                               0
GR5: CONFORMING                                     335466.51                     842.02           480                                 476                           6.625                              0
GR5: CONFORMING                                     281112.61                     708              480                                 476                           6.5                                0
GR5: CONFORMING                                     357754.93                     1149.22          360                                 356                           6.125                              0
GR3: NONCONF/3YRHARDPP                              606652.35                     1527.26          480                                 476                           6.75                               0
GR5: CONFORMING                                     318330.76                     809.14           480                                 476                           6.75                               0
GR5: CONFORMING                                     101621.58                     375.54           360                                 356                           6.25                               0
GR5: CONFORMING                                     311532.26                     1149.52          360                                 356                           6.75                               0
GR5: CONFORMING                                     340787.52                     1093.58          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   738676.56                     2393             360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   477692.66                     1203.6           480                                 476                           6.25                               0
GR5: CONFORMING                                     150222.27                     482.46           360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           651395.29                     1643.57          480                                 476                           6.125                              0
GR5: CONFORMING                                     326403.45                     1045.33          360                                 356                           6.5                                0
GR5: CONFORMING                                     95719.1                       414.97           360                                 356                           6.75                               0
GR5: CONFORMING                                     651888.35                     2326.9           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   416903.06                     1051.89          480                                 476                           6.5                                0
GR5: CONFORMING                                     184415.08                     680.47           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              389347.35                     981.09           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   377401.17                     1138.63          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 481011.67                     1543.87          360                                 356                           6.625                              0
GR5: CONFORMING                                     137234.47                     506.38           360                                 356                           6.75                               0
GR5: CONFORMING                                     348660.85                     1119.31          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 424466.3                      1362.95          360                                 356                           6.375                              0
GR5: CONFORMING                                     306686.72                     772.73           480                                 476                           6.25                               0
GR5: CONFORMING                                     84014.11                      310.49           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              474072.7                      1193.49          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   999472.03                     3696.2           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              634668.35                     1598.06          480                                 476                           6.75                               0
GR5: CONFORMING                                     69243.16                      208.65           480                                 476                           6.125                              0
GR5: CONFORMING                                     176622.22                     556.42           480                                 476                           6.75                               0
GR5: CONFORMING                                     344295.63                     1104.84          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   547646.21                     2308.29          360                                 356                           6.625                              0
GR5: CONFORMING                                     150671.66                     555.91           360                                 356                           6.625                              0
GR5: CONFORMING                                     144506.43                     436.07           480                                 476                           6.75                               0
GR5: CONFORMING                                     277140.44                     889.34           360                                 356                           6.75                               0
GR5: CONFORMING                                     193012.55                     711.52           360                                 355                           6.5                                0
GR5: CONFORMING                                     207967.78                     802.72           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   365715.73                     1360.2           360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           373478.19                     940.63           480                                 476                           6.5                                0
GR5: CONFORMING                                     160981.44                     484.53           480                                 475                           6.75                               0
GR5: CONFORMING                                     197097.08                     724.45           360                                 355                           6.75                               0
GR5: CONFORMING                                     305995.49                     1129.56          360                                 356                           6.5                                0
GR5: CONFORMING                                     260444.95                     961.02           360                                 356                           6.75                               0
GR5: CONFORMING                                     116833.77                     352.49           480                                 476                           6.75                               0
GR5: CONFORMING                                     113493.9                      418.78           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 642676.8                      1618.28          480                                 476                           6.625                              0
GR5: CONFORMING                                     360678.02                     908.77           480                                 476                           6.25                               0
GR1: NONCONF/NOPP                                   416777.94                     1537.62          360                                 355                           6.125                              0
GR2: NONCONF/SOFTPP                                 484933.3                      1803.75          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   577205.48                     1865.51          360                                 356                           6.25                               0
GR5: CONFORMING                                     245912.95                     741.93           480                                 476                           6.75                               0
GR5: CONFORMING                                     319679.69                     1179.83          360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 636283.6                      1598.06          480                                 476                           6.375                              0
GR5: CONFORMING                                     285439.23                     1089.41          360                                 356                           6.75                               0
GR5: CONFORMING                                     138319.63                     443.87           360                                 356                           6.75                               0
GR5: CONFORMING                                     359051.66                     1327.68          360                                 356                           6.75                               0
GR5: CONFORMING                                     156266.98                     576.61           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              762931.66                     2809.11          360                                 356                           6.75                               0
GR5: CONFORMING                                     251236.68                     804.1            360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              437814.19                     1102.2           480                                 476                           6.75                               0
GR5: CONFORMING                                     164280.67                     606.18           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   448494.84                     1122.69          480                                 474                           6.75                               0
GR2: NONCONF/SOFTPP                                 682534.02                     2059.22          480                                 476                           6.75                               0
GR5: CONFORMING                                     374356.24                     1374.99          360                                 353                           6.75                               0
GR5: CONFORMING                                     220785.34                     815.02           360                                 356                           6.5                                0
GR5: CONFORMING                                     408402.21                     1720.15          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 368625.02                     1360.2           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   376870.92                     1209.37          360                                 356                           6.75                               0
GR5: CONFORMING                                     108184.84                     399.19           360                                 356                           6.75                               0
GR5: CONFORMING                                     200752.95                     505.72           480                                 476                           6.375                              0
GR5: CONFORMING                                     114424.8                      345.23           480                                 476                           6.75                               0
GR5: CONFORMING                                     200296.37                     643.28           360                                 356                           6.25                               0
GR5: CONFORMING                                     65698.55                      242.48           360                                 356                           6.625                              0
GR5: CONFORMING                                     216324.61                     798.38           360                                 356                           6.625                              0
GR5: CONFORMING                                     202639.97                     748.48           360                                 356                           6.25                               0
GR5: CONFORMING                                     309147.75                     932.71           480                                 476                           6.75                               0
GR5: CONFORMING                                     332355.51                     1067.85          360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              600713.19                     1929.84          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   471369.58                     1986.6           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   495489.46                     1244.06          480                                 476                           6.5                                0
GR2: NONCONF/SOFTPP                                 501854.73                     1848.1           360                                 356                           6.75                               0
GR5: CONFORMING                                     127317.51                     469.79           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   921581.83                     2975.17          360                                 356                           6.25                               0
GR5: CONFORMING                                     173795.22                     524.35           480                                 476                           6.75                               0
GR5: CONFORMING                                     292438.83                     1079.29          360                                 356                           6.625                              0
GR5: CONFORMING                                     230730.76                     854.57           360                                 356                           6.75                               0
GR5: CONFORMING                                     280479.21                     1034.94          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 488834.64                     1803.75          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   731975.62                     1861.03          480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   544453.69                     2009.81          360                                 356                           6.5                                0
GR5: CONFORMING                                     155648.28                     391.93           480                                 476                           6.625                              0
GR5: CONFORMING                                     208536.62                     526.7            480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 453696.1                      1142.91          480                                 476                           6.5                                0
GR5: CONFORMING                                     283001.84                     713.06           480                                 476                           6.25                               0
GR5: CONFORMING                                     181810.64                     670.86           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 728926.94                     2341.54          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   357424.12                     1157.91          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   440481.12                     1415.22          360                                 356                           6.25                               0
GR5: CONFORMING                                     244493.84                     614.45           480                                 476                           6.125                              0
GR5: CONFORMING                                     337111.74                     1017.5           480                                 476                           6.5                                0
GR2: NONCONF/SOFTPP                                 551492.23                     2034.95          360                                 356                           6.75                               0
GR5: CONFORMING                                     306523.71                     1131.04          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              380800.89                     1222.24          360                                 356                           6.625                              0
GR5: CONFORMING                                     332152.64                     1227.14          360                                 356                           6                                  0
GR5: CONFORMING                                     358892.43                     1154.69          360                                 356                           6.5                                0
GR5: CONFORMING                                     352714.75                     1132.18          360                                 356                           6.75                               0
GR5: CONFORMING                                     297909.48                     955.27           360                                 356                           6                                  0
GR5: CONFORMING                                     143752.54                     529.3            360                                 356                           6.75                               0
GR5: CONFORMING                                     303527.09                     977.79           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   1088816.64                    3285.66          480                                 476                           6.625                              0
GR5: CONFORMING                                     318970.32                     1104.39          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 652718.61                     1643.57          480                                 476                           6.625                              0
GR5: CONFORMING                                     230848.7                      739.78           360                                 356                           6.25                               0
GR5: CONFORMING                                     265761.75                     1119.36          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           1505334.03                    3792.85          480                                 476                           6.25                               0
GR1: NONCONF/NOPP                                   609904.5                      1610.26          480                                 476                           6.25                               0
GR5: CONFORMING                                     316540.83                     1168             360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   405829.34                     1299.43          360                                 355                           6.75                               0
GR5: CONFORMING                                     299710.36                     754.53           480                                 476                           6.75                               0
GR5: CONFORMING                                     217879.49                     804.3            360                                 356                           6.75                               0
GR5: CONFORMING                                     231429.35                     857.15           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   650963.19                     2090.66          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              601026.89                     2217.72          360                                 356                           6.75                               0
GR5: CONFORMING                                     337283.72                     1416.59          360                                 355                           6.75                               0
GR2: NONCONF/SOFTPP                                 655635.13                     2090.66          360                                 353                           6.75                               0
GR2: NONCONF/SOFTPP                                 501699.32                     1264.29          480                                 476                           6.25                               0
GR5: CONFORMING                                     186114.28                     561.75           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 319421.8                      1025.23          360                                 356                           6.625                              0
GR5: CONFORMING                                     110332.28                     334.62           480                                 475                           6.75                               0
GR5: CONFORMING                                     180944.66                     580.4            360                                 356                           5.875                              0
GR4: NONCONF/NON3YRHARDPP                           514085.5                      1654.52          360                                 356                           6.125                              0
GR5: CONFORMING                                     118720.59                     439.85           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   420414.06                     1770.74          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   625889.38                     2027.62          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              600244.05                     1929.84          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              622807.42                     1994.17          360                                 355                           6.75                               0
GR5: CONFORMING                                     88108.02                      325.27           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   1201803.37                    4435.44          360                                 356                           6.625                              0
GR3: NONCONF/3YRHARDPP                              497148.86                     1595.34          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              475383.01                     1197.53          480                                 476                           6.375                              0
GR5: CONFORMING                                     651888.35                     2326.9           480                                 476                           6.75                               0
GR5: CONFORMING                                     104001                        450.88           360                                 356                           6.75                               0
GR5: CONFORMING                                     253106.62                     637.2            480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   379266.71                     1228.67          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              598617.24                     1507.03          480                                 476                           6.75                               0
GR5: CONFORMING                                     320486.57                     964.2            480                                 476                           6.75                               0
GR5: CONFORMING                                     208355.99                     768.81           360                                 356                           6.75                               0
GR5: CONFORMING                                     349868.39                     883.99           480                                 476                           6.125                              0
GR5: CONFORMING                                     112971.19                     478.1            360                                 356                           6.75                               0
GR5: CONFORMING                                     193089.73                     712.63           360                                 356                           6.625                              0
GR5: CONFORMING                                     269080.59                     677.66           480                                 476                           6.75                               0
GR5: CONFORMING                                     224336.62                     827.95           360                                 356                           6.625                              0
GR5: CONFORMING                                     353358.2                      1301.07          360                                 356                           6.75                               0
GR5: CONFORMING                                     277388.57                     1172.49          360                                 356                           6.75                               0
GR5: CONFORMING                                     256559.12                     1079.31          360                                 355                           6.75                               0
GR1: NONCONF/NOPP                                   480521.04                     1774.18          360                                 356                           6.375                              0
GR5: CONFORMING                                     204349.12                     754.03           360                                 356                           6.75                               0
GR5: CONFORMING                                     228849.63                     690.45           480                                 476                           6.75                               0
GR5: CONFORMING                                     136232.74                     502.69           360                                 356                           6.75                               0
GR5: CONFORMING                                     520889.96                     1922.03          360                                 356                           6.75                               0
GR5: CONFORMING                                     53684.53                      199.23           360                                 356                           6.75                               0
GR5: CONFORMING                                     139213.86                     553.17           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   550541.87                     2318.83          360                                 356                           6.75                               0
GR5: CONFORMING                                     346298.85                     872.36           480                                 476                           6.375                              0
GR5: CONFORMING                                     167823.07                     506.33           480                                 476                           6.75                               0
GR5: CONFORMING                                     340975.45                     1029.61          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   650841.2                      2402.53          360                                 356                           6.5                                0
GR5: CONFORMING                                     304711.78                     919.38           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   618370.62                     2019.9           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   425386.27                     1624.55          360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           773143.97                     2483.06          360                                 356                           6.25                               0
GR3: NONCONF/3YRHARDPP                              443474.44                     1117.63          480                                 476                           6.125                              0
GR3: NONCONF/3YRHARDPP                              522515.28                     1314.86          480                                 476                           6.75                               0
GR5: CONFORMING                                     327064.88                     1204.96          360                                 356                           6.625                              0
GR5: CONFORMING                                     224797.8                      723.69           360                                 356                           6.25                               0
GR5: CONFORMING                                     360257.95                     1156.78          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 593054.36                     1904.11          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   1001481.82                    3216.4           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   524517.32                     1321.3           480                                 476                           6.375                              0
GR5: CONFORMING                                     259487.75                     958.05           360                                 355                           6.75                               0
GR5: CONFORMING                                     139338.04                     514.15           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 659248.96                     2135.69          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           445659.4                      1431.3           360                                 356                           6.25                               0
GR5: CONFORMING                                     103440.94                     397.73           360                                 356                           6.75                               0
GR5: CONFORMING                                     260755.34                     930.76           480                                 476                           6.75                               0
GR5: CONFORMING                                     408402.21                     1720.15          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           661459.99                     1676.95          480                                 476                           6.375                              0
GR5: CONFORMING                                     325847.87                     1370.22          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           571232.84                     1839.78          360                                 356                           6.375                              0
GR5: CONFORMING                                     218621.31                     813.17           360                                 356                           6.75                               0
GR5: CONFORMING                                     171324.71                     550.01           360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           452640.53                     1145.44          480                                 476                           6.5                                0
GR5: CONFORMING                                     302572.8                      971.36           360                                 356                           6.75                               0
GR5: CONFORMING                                     380374.62                     1602.1           360                                 356                           6.75                               0
GR5: CONFORMING                                     337094.45                     849.35           480                                 476                           6.25                               0
GR2: NONCONF/SOFTPP                                 542322.51                     1352.78          480                                 473                           6.25                               0
GR5: CONFORMING                                     278144.62                     1026.44          360                                 356                           6.75                               0
GR5: CONFORMING                                     267933.96                     990.59           360                                 356                           6.25                               0
GR5: CONFORMING                                     270491.91                     868.43           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           384809.32                     1235.1           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 1166505.97                    2933.14          480                                 476                           6.25                               0
GR2: NONCONF/SOFTPP                                 448464.19                     1664.4           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 1003043.53                    2528.57          480                                 476                           6.25                               0
GR3: NONCONF/3YRHARDPP                              412954.3                      1325.16          360                                 356                           6.75                               0
GR5: CONFORMING                                     171760.21                     632.42           360                                 356                           6.75                               0
GR5: CONFORMING                                     214720.22                     691.53           360                                 356                           6.75                               0
GR5: CONFORMING                                     286370.11                     1057.12          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 488342.18                     1569.61          360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           493833.43                     1489.91          480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           815527.81                     2460.46          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 681323.85                     2187.15          360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           466993.85                     1500.13          360                                 356                           6.125                              0
GR5: CONFORMING                                     111376.49                     410.28           360                                 354                           6.25                               0
GR1: NONCONF/NOPP                                   800868.42                     2956.96          360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              626740.19                     1577.83          480                                 476                           6.75                               0
GR5: CONFORMING                                     203354.55                     726.18           480                                 476                           6.5                                0
GR3: NONCONF/3YRHARDPP                              440247.7                      1118.89          480                                 476                           6.75                               0
GR5: CONFORMING                                     87332.93                      322.31           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   507656.12                     1873.98          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   503100.24                     1857.16          360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           797827.03                     2010.21          480                                 476                           6.25                               0
GR5: CONFORMING                                     326725.45                     823.05           480                                 476                           6.375                              0
GR5: CONFORMING                                     354822.72                     1319.55          360                                 356                           6.75                               0
GR5: CONFORMING                                     103365.71                     384.41           360                                 356                           6.75                               0
GR5: CONFORMING                                     298906.87                     752.5            480                                 476                           6.75                               0
GR5: CONFORMING                                     160791.46                     514.63           360                                 356                           6.75                               0
GR5: CONFORMING                                     142930.64                     431.23           480                                 476                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           520564.46                     1922.03          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   589139.65                     1480.72          480                                 475                           6.25                               0
GR2: NONCONF/SOFTPP                                 369951.71                     1356.5           360                                 352                           6.75                               0
GR3: NONCONF/3YRHARDPP                              491824.67                     1755.56          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 402621.32                     1211.31          480                                 476                           6.75                               0
GR5: CONFORMING                                     148030.55                     475.23           360                                 356                           6.5                                0
GR5: CONFORMING                                     230913.94                     581.57           480                                 476                           6.5                                0
GR5: CONFORMING                                     236398.94                     759.07           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   686833.68                     1739.65          480                                 476                           6.375                              0
GR3: NONCONF/3YRHARDPP                              401727.32                     1286.56          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 496440.95                     1593.73          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   379482.55                     1219.02          360                                 356                           6.125                              0
GR5: CONFORMING                                     296995.15                     896.37           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   631334.14                     2027.62          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           642409.49                     1618.28          480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 651112.46                     2402.53          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              365644.96                     1173.35          360                                 356                           6.75                               0
GR5: CONFORMING                                     200342.3                      739.24           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 493636.67                     1555.42          480                                 476                           6.625                              0
GR5: CONFORMING                                     312401.16                     786.64           480                                 476                           6.625                              0
GR3: NONCONF/3YRHARDPP                              380650.35                     1404.56          360                                 356                           6.75                               0
GR5: CONFORMING                                     179907.37                     663.84           360                                 356                           6.75                               0
GR5: CONFORMING                                     317887.76                     799.03           480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 651112.46                     2402.53          360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              360533.44                     1157.91          360                                 356                           6.25                               0
GR5: CONFORMING                                     115805.86                     293.82           480                                 476                           6.125                              0
GR5: CONFORMING                                     240492.84                     725.58           480                                 476                           6.75                               0
GR5: CONFORMING                                     195734.42                     722.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     109876.24                     406.22           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              372316.82                     1206.15          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   486408.98                     1736.23          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              502634.4                      1269.09          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   794275.88                     2573.12          360                                 356                           6                                  0
GR5: CONFORMING                                     166975.38                     620.97           360                                 356                           6.25                               0
GR5: CONFORMING                                     318814                        1342.81          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   368553.04                     1360.2           360                                 356                           6.625                              0
GR5: CONFORMING                                     163470.73                     524.92           360                                 356                           6.375                              0
GR5: CONFORMING                                     139609.65                     607.12           360                                 356                           6.75                               0
GR5: CONFORMING                                     153747.17                     463.93           480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              641480.89                     2058.5           360                                 356                           6.75                               0
GR5: CONFORMING                                     144191.08                     496.98           360                                 356                           6.75                               0
GR5: CONFORMING                                     144754.18                     366.65           480                                 476                           6.25                               0
GR1: NONCONF/NOPP                                   1006225.79                    3216.4           360                                 354                           6.625                              0
GR5: CONFORMING                                     289363.76                     1068.39          360                                 356                           6.375                              0
GR5: CONFORMING                                     353741.22                     1132.18          360                                 356                           6.75                               0
GR5: CONFORMING                                     158924.79                     591.03           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 522283.49                     1314.86          480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              1002316.29                    3216.4           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   544738.06                     1736.86          360                                 354                           6.625                              0
GR5: CONFORMING                                     132003.43                     504.57           360                                 356                           6.75                               0
GR5: CONFORMING                                     65111.23                      240.26           360                                 356                           6.75                               0
GR5: CONFORMING                                     207890.97                     765.86           360                                 354                           6.75                               0
GR1: NONCONF/NOPP                                   1003376.12                    3216.4           360                                 356                           6.125                              0
GR5: CONFORMING                                     351315.36                     1132.18          360                                 356                           6.25                               0
GR5: CONFORMING                                     185995.11                     688.61           360                                 356                           6.125                              0
GR5: CONFORMING                                     280256.58                     900.6            360                                 356                           6.125                              0
GR5: CONFORMING                                     249539.64                     799.92           360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 420885.21                     1350.89          360                                 356                           6.625                              0
GR5: CONFORMING                                     72816.57                      278.09           360                                 356                           6.375                              0
GR3: NONCONF/3YRHARDPP                              501087.04                     1261.76          480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 371323.73                     1202.94          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   870807.37                     2797.3           360                                 356                           6.125                              0
GR5: CONFORMING                                     85161.64                      214.43           480                                 476                           6.75                               0
GR5: CONFORMING                                     235148.57                     869.35           360                                 356                           6.625                              0
GR5: CONFORMING                                     100171.15                     369.62           360                                 356                           6.75                               0
GR5: CONFORMING                                     212362.81                     783.6            360                                 356                           6.75                               0
GR5: CONFORMING                                     248189.81                     795.1            360                                 356                           6.375                              0
GR5: CONFORMING                                     304520.28                     1123.65          360                                 356                           6.75                               0
GR5: CONFORMING                                     134630.02                     496.77           360                                 356                           6.75                               0
GR5: CONFORMING                                     214451.03                     688.31           360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   546048.06                     1375.54          480                                 476                           6.375                              0
GR5: CONFORMING                                     173897.11                     641.66           360                                 356                           6.75                               0
GR5: CONFORMING                                     131928.28                     487.9            360                                 355                           6.375                              0
GR5: CONFORMING                                     331366.13                     1222.71          360                                 356                           6.75                               0
GR5: CONFORMING                                     276524.12                     887.73           360                                 356                           6.5                                0
GR5: CONFORMING                                     280356.48                     900.6            360                                 356                           6.125                              0
GR5: CONFORMING                                     356534.99                     1315.85          360                                 356                           6.625                              0
GR5: CONFORMING                                     292640.87                     1081.14          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   384496.96                     1419.34          360                                 356                           6.5                                0
GR5: CONFORMING                                     242974.19                     611.92           480                                 476                           6.625                              0
GR5: CONFORMING                                     124480.76                     461.29           360                                 356                           6.625                              0
GR5: CONFORMING                                     311482.17                     1149.34          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   600638.83                     1929.84          360                                 356                           6                                  0
GR5: CONFORMING                                     202253.74                     741.6            360                                 352                           6.75                               0
GR5: CONFORMING                                     256325.95                     823.4            360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   505897.46                     1274.4           480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 534113.97                     1345.2           480                                 476                           6.5                                0
GR5: CONFORMING                                     212208.98                     893.81           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 367958.73                     1360.2           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 906544.28                     3347.83          360                                 356                           6.25                               0
GR5: CONFORMING                                     203547.77                     751.07           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   784998.23                     2521.66          360                                 356                           6.125                              0
GR5: CONFORMING                                     257017.22                     647.32           480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   542956.33                     1375.54          480                                 476                           6.625                              0
GR5: CONFORMING                                     174079.71                     560.14           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 710766.08                     2631.7           360                                 356                           6.625                              0
GR5: CONFORMING                                     344308.6                      1268.54          360                                 356                           6.5                                0
GR5: CONFORMING                                     339887.37                     1093.58          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   676623.75                     2191.98          360                                 356                           6                                  0
GR5: CONFORMING                                     232228.7                      978.13           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 559823.54                     2066.55          360                                 356                           6.5                                0
GR5: CONFORMING                                     224936.88                     566.4            480                                 476                           6.625                              0
GR5: CONFORMING                                     281227.55                     708              480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   536917.33                     1981.17          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   545459.17                     1647.38          480                                 476                           6.125                              0
GR2: NONCONF/SOFTPP                                 502666.22                     1516.56          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   682418.08                     1719.43          480                                 476                           6.25                               0
GR5: CONFORMING                                     220819.83                     666.22           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   761132.14                     2809.11          360                                 356                           6.625                              0
GR5: CONFORMING                                     330808.68                     1227.14          360                                 356                           6.75                               0
GR5: CONFORMING                                     479798.05                     2023.7           360                                 356                           6.75                               0
GR5: CONFORMING                                     288492.89                     1064.51          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 664983.93                     2135.69          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   393584.88                     1463.7           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              360683.63                     1157.91          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 383071.96                     1410.47          360                                 356                           6.75                               0
GR5: CONFORMING                                     171112.3                      725.16           360                                 356                           6.75                               0
GR5: CONFORMING                                     340369.08                     1256.71          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   522633.5                      1693.12          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   400644.75                     1380.49          360                                 356                           6.5                                0
GR5: CONFORMING                                     176260.79                     566.09           360                                 356                           6.25                               0
GR5: CONFORMING                                     228342.62                     842.74           360                                 356                           6.625                              0
GR5: CONFORMING                                     104059.12                     438.47           360                                 356                           6.5                                0
GR5: CONFORMING                                     360616.11                     1330.64          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   543665.81                     2006.48          360                                 356                           6.625                              0
GR5: CONFORMING                                     452710.55                     1616.3           480                                 476                           6.75                               0
GR5: CONFORMING                                     337335.14                     849.6            480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   682295.63                     2187.15          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   510447.23                     1885.06          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   630193.36                     1916.29          480                                 476                           6.75                               0
GR5: CONFORMING                                     343176.5                      1264.1           360                                 355                           6.75                               0
GR3: NONCONF/3YRHARDPP                              410607.53                     1318.73          360                                 356                           6.25                               0
GR5: CONFORMING                                     140420.65                     423.96           480                                 476                           6.5                                0
GR5: CONFORMING                                     329622.53                     1054.98          360                                 356                           6.75                               0
GR5: CONFORMING                                     279437.46                     843.07           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 525104.39                     1685.4           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 368553.04                     1360.2           360                                 356                           6.625                              0
GR5: CONFORMING                                     195915.98                     493.33           480                                 476                           6.625                              0
GR5: CONFORMING                                     273866.46                     1018.49          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   505624.56                     1526.25          480                                 476                           6.625                              0
GR1: NONCONF/NOPP                                   408604.59                     1312.29          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   348588.25                     1119.31          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   448765.85                     1453.82          360                                 356                           6.25                               0
GR5: CONFORMING                                     254650.78                     1072.57          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   599633.17                     1929.84          360                                 356                           6                                  0
GR4: NONCONF/NON3YRHARDPP                           377281.02                     1222.24          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   537641.34                     1723.99          360                                 356                           6                                  0
GR2: NONCONF/SOFTPP                                 572966.92                     1839.78          360                                 356                           6.375                              0
GR5: CONFORMING                                     223934.1                      719.35           360                                 356                           6.125                              0
GR3: NONCONF/3YRHARDPP                              459612.14                     1474.88          360                                 356                           6.75                               0
GR5: CONFORMING                                     423487.74                     1787.61          360                                 356                           6.75                               0
GR5: CONFORMING                                     543199.03                     1635.26          480                                 476                           6.5                                0
GR5: CONFORMING                                     183846.23                     779.13           360                                 356                           6.75                               0
GR5: CONFORMING                                     240555.9                      771.94           360                                 356                           6.75                               0
GR5: CONFORMING                                     249951.1                      924.05           360                                 356                           6.625                              0
GR5: CONFORMING                                     497641.15                     1502.02          480                                 476                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           542371.32                     1365.43          480                                 476                           6.75                               0
GR5: CONFORMING                                     300756.33                     768.69           480                                 476                           6.625                              0
GR5: CONFORMING                                     169088.87                     623.92           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 687003.68                     1729.54          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 961622.8                      3087.74          360                                 356                           6.375                              0
GR5: CONFORMING                                     187086.49                     604.69           360                                 356                           6.25                               0
GR5: CONFORMING                                     261013.9                      963.97           360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           982222.04                     3152.07          360                                 356                           6.75                               0
GR5: CONFORMING                                     350029.54                     1292.38          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   624256.09                     1574.29          480                                 476                           6.125                              0
GR2: NONCONF/SOFTPP                                 495847.18                     1829.62          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   507256.8                      1626.05          360                                 356                           6.125                              0
GR5: CONFORMING                                     147085.81                     371.7            480                                 476                           6.625                              0
GR5: CONFORMING                                     237999.12                     765.51           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 391869.51                     1445.96          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   409435.2                      1235.53          480                                 476                           6.625                              0
GR5: CONFORMING                                     224243.15                     827.95           360                                 356                           6.375                              0
GR5: CONFORMING                                     162168.05                     522.67           360                                 356                           6                                  0
GR5: CONFORMING                                     154303.15                     573.84           360                                 356                           6.75                               0
GR5: CONFORMING                                     351178.89                     1297.37          360                                 356                           6.375                              0
GR4: NONCONF/NON3YRHARDPP                           457682.68                     1466.68          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 361341.52                     1090.18          480                                 476                           6.75                               0
GR5: CONFORMING                                     161378.56                     596.02           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   601517.01                     1516.13          480                                 476                           6.125                              0
GR1: NONCONF/NOPP                                   600651.32                     2217.72          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 512972.29                     1646.8           360                                 356                           6.5                                0
GR3: NONCONF/3YRHARDPP                              455656.96                     1163.14          480                                 476                           6.75                               0
GR5: CONFORMING                                     209893.42                     675.45           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 489882.98                     1803.75          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   418429.44                     1053.4           480                                 476                           6.75                               0
GR5: CONFORMING                                     280477.08                     900.6            360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           387743.08                     1245.55          360                                 356                           6.125                              0
GR5: CONFORMING                                     138282.62                     586.03           360                                 356                           6.75                               0
GR5: CONFORMING                                     390550.35                     1509.28          480                                 476                           6.75                               0
GR5: CONFORMING                                     169088.87                     623.92           360                                 356                           6.75                               0
GR5: CONFORMING                                     337475.49                     849.6            480                                 476                           6.75                               0
GR3: NONCONF/3YRHARDPP                              881673.36                     2660.03          480                                 476                           6.75                               0
GR5: CONFORMING                                     88958.9                       288.19           360                                 356                           6.375                              0
GR5: CONFORMING                                     163044                        601.75           360                                 356                           6.625                              0
GR5: CONFORMING                                     115370.71                     370.53           360                                 356                           6.25                               0
GR5: CONFORMING                                     330647.32                     834.43           480                                 476                           6.375                              0
GR5: CONFORMING                                     346439.79                     869.83           480                                 476                           6.5                                0
GR5: CONFORMING                                     159639.53                     589.18           360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           720675.65                     2174.29          480                                 476                           6.75                               0
GR5: CONFORMING                                     274910.78                     874.86           360                                 353                           6.625                              0
GR2: NONCONF/SOFTPP                                 525106.66                     1685.4           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 671868.49                     2161.42          360                                 356                           6.5                                0
GR5: CONFORMING                                     180341.8                      578.96           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 705050.74                     2252.29          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   959413.08                     3087.74          360                                 356                           6.125                              0
GR5: CONFORMING                                     115295.72                     369.25           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   528672.28                     1698.26          360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 397475.7                      1199.19          480                                 476                           6.75                               0
GR5: CONFORMING                                     196980.39                     638.14           360                                 356                           6                                  0
GR5: CONFORMING                                     92654.26                      343.01           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   504851.95                     1621.07          360                                 356                           6.375                              0
GR5: CONFORMING                                     134992.54                     338.83           480                                 476                           6.625                              0
GR5: CONFORMING                                     346598.2                      1109.66          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   501019.47                     1264.29          480                                 476                           6.375                              0
GR5: CONFORMING                                     272210.61                     821.27           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   365105.76                     1180.1           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   362869.98                     1338.95          360                                 356                           6.75                               0
GR5: CONFORMING                                     198166.42                     498.88           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   379269.12                     1399.75          360                                 356                           6.625                              0
GR5: CONFORMING                                     258414.29                     961.02           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 501434.67                     1274.4           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   682495.52                     2195.19          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 621077.39                     1994.17          360                                 356                           6.5                                0
GR5: CONFORMING                                     194501.38                     717.99           360                                 356                           6.5                                0
GR5: CONFORMING                                     348688.63                     878.93           480                                 476                           6.625                              0
GR5: CONFORMING                                     416497.72                     1756.83          360                                 356                           6.75                               0
GR5: CONFORMING                                     157582.47                     667.83           360                                 356                           6.75                               0
GR5: CONFORMING                                     178125.91                     577.03           360                                 355                           6.5                                0
GR5: CONFORMING                                     162674.5                      522.35           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 400514.83                     1478.48          360                                 356                           6.75                               0
GR5: CONFORMING                                     280472.89                     900.6            360                                 356                           6.375                              0
GR5: CONFORMING                                     119520.31                     443.55           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   442014.53                     1431.94          360                                 356                           6.25                               0
GR5: CONFORMING                                     306466.84                     1131.04          360                                 356                           6.75                               0
GR5: CONFORMING                                     296376.87                     952.06           360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   886138.32                     2235.25          480                                 476                           6.25                               0
GR5: CONFORMING                                     228342.09                     842.74           360                                 356                           6.625                              0
GR5: CONFORMING                                     123431                        457.96           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 390331.48                     1254.4           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 364622.97                     1345.42          360                                 356                           6.75                               0
GR5: CONFORMING                                     253179.9                      934.4            360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 400698.49                     1478.48          360                                 356                           6.75                               0
GR5: CONFORMING                                     139279.59                     450.3            360                                 356                           6.125                              0
GR5: CONFORMING                                     244650.37                     776.45           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   941196.85                     3023.42          360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 521753.06                     1672.53          360                                 356                           6.125                              0
GR5: CONFORMING                                     187119.2                      688.98           360                                 356                           6.75                               0
GR5: CONFORMING                                     256432.74                     823.4            360                                 356                           6.375                              0
GR5: CONFORMING                                     337475.49                     849.6            480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   628364.3                      2014.27          360                                 356                           6.125                              0
GR2: NONCONF/SOFTPP                                 379798.78                     1222.24          360                                 356                           6.375                              0
GR5: CONFORMING                                     256379.34                     823.4            360                                 356                           6.25                               0
GR5: CONFORMING                                     120375.12                     443.54           360                                 355                           6.625                              0
GR5: CONFORMING                                     186335.77                     469.31           480                                 476                           6.5                                0
GR5: CONFORMING                                     266984.67                     1125.69          360                                 356                           6.125                              0
GR4: NONCONF/NON3YRHARDPP                           527551.61                     1324.97          480                                 476                           6.375                              0
GR5: CONFORMING                                     281043.41                     847.92           480                                 476                           6.75                               0
GR5: CONFORMING                                     277831.48                     838.23           480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 560946.62                     1801.19          360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 565866.8                      2087.99          360                                 356                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           453684.37                     1368.78          480                                 476                           6.75                               0
GR5: CONFORMING                                     276363.49                     1020.15          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   998491.09                     3696.2           360                                 356                           6.25                               0
GR5: CONFORMING                                     268486.56                     990.59           360                                 356                           6.75                               0
GR5: CONFORMING                                     296321.3                      1094.08          360                                 356                           6.375                              0
GR5: CONFORMING                                     299935.17                     1108.86          360                                 356                           6.75                               0
GR5: CONFORMING                                     260396.9                      961.02           360                                 356                           6.75                               0
GR5: CONFORMING                                     105555.56                     445.22           360                                 356                           6.75                               0
GR5: CONFORMING                                     150256.72                     554.43           360                                 356                           6.75                               0
GR5: CONFORMING                                     342248.69                     1098.73          360                                 356                           6.5                                0
GR5: CONFORMING                                     312403.76                     1153.22          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   411020.22                     1325.16          360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   593086.7                      3216.4           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   690446.55                     1739.65          480                                 476                           6.25                               0
GR5: CONFORMING                                     220446.42                     759.27           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   433624.07                     1092.34          480                                 476                           6.375                              0
GR5: CONFORMING                                     207804.67                     875.25           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 467470.92                     1505.28          360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 375040.76                     1383.86          360                                 356                           6.75                               0
GR5: CONFORMING                                     321338.41                     809.14           480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 486628.93                     1796.36          360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   464590.8                      1492.41          360                                 356                           6.125                              0
GR5: CONFORMING                                     191527.22                     706.72           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   359505.63                     1330.64          360                                 356                           6.375                              0
GR5: CONFORMING                                     66579.83                      245.8            360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 716800                        2484.87          360                                 355                           6.625                              0
GR5: CONFORMING                                     120518.19                     385.97           360                                 356                           6.5                                0
GR5: CONFORMING                                     109324.78                     402.7            360                                 355                           6.75                               0
GR5: CONFORMING                                     246117.63                     789.95           360                                 356                           6.625                              0
GR5: CONFORMING                                     123879.96                     398.03           360                                 356                           6.5                                0
GR5: CONFORMING                                     210315.56                     776.21           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 466005.31                     1720.58          360                                 356                           6.375                              0
GR5: CONFORMING                                     175756.39                     566.09           360                                 356                           6.25                               0
GR5: CONFORMING                                     131660.63                     397.31           480                                 476                           6.625                              0
GR5: CONFORMING                                     143970.23                     532.26           360                                 356                           6.625                              0
GR4: NONCONF/NON3YRHARDPP                           448570.41                     1440.95          360                                 356                           6.125                              0
GR5: CONFORMING                                     142543.54                     525.97           360                                 356                           6.75                               0
GR5: CONFORMING                                     131421.75                     422              360                                 356                           6.375                              0
GR5: CONFORMING                                     126616.34                     467.2            360                                 356                           6.75                               0
GR5: CONFORMING                                     108640.41                     401.04           360                                 356                           6.5                                0
GR5: CONFORMING                                     260444.95                     961.02           360                                 356                           6.75                               0
GR5: CONFORMING                                     169044.55                     626.88           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 669594.94                     1687.82          480                                 476                           6                                  0
GR5: CONFORMING                                     105555.56                     445.22           360                                 356                           6.75                               0
GR5: CONFORMING                                     452710.55                     1616.3           480                                 476                           6.75                               0
GR5: CONFORMING                                     204787.13                     754.03           360                                 356                           6.75                               0
GR5: CONFORMING                                     152070.7                      580.64           360                                 356                           6.5                                0
GR5: CONFORMING                                     285340.83                     916.03           360                                 356                           6.5                                0
GR5: CONFORMING                                     356350.94                     1500.92          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   464893.67                     1171.11          480                                 476                           6.375                              0
GR2: NONCONF/SOFTPP                                 913511.33                     3363.54          360                                 356                           6.75                               0
GR5: CONFORMING                                     155168.18                     498.87           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   584865.38                     1878.38          360                                 356                           6.25                               0
GR5: CONFORMING                                     138971.25                     450.3            360                                 356                           6.75                               0
GR5: CONFORMING                                     119953.66                     443.55           360                                 356                           6.5                                0
GR5: CONFORMING                                     256277.89                     946.23           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 409051.97                     1325.16          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   481345.82                     1213.71          480                                 476                           6.375                              0
GR5: CONFORMING                                     420414.06                     1770.74          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   619925.64                     1868.14          480                                 476                           6.75                               0
GR5: CONFORMING                                     456671.69                     1718.74          360                                 356                           6.375                              0
GR5: CONFORMING                                     260968.88                     787.35           480                                 476                           6.75                               0
GR5: CONFORMING                                     248216.18                     627.09           480                                 476                           6.25                               0
GR5: CONFORMING                                     248985.45                     627.09           480                                 476                           6.5                                0
GR5: CONFORMING                                     183043.1                      591.82           360                                 355                           6.25                               0
GR1: NONCONF/NOPP                                   453678.98                     1153.03          480                                 476                           6.125                              0
GR1: NONCONF/NOPP                                   656835.26                     2109.96          360                                 356                           6.125                              0
GR5: CONFORMING                                     233985.11                     759.07           360                                 356                           6.25                               0
GR5: CONFORMING                                     100171.15                     369.62           360                                 356                           6.75                               0
GR5: CONFORMING                                     113287.1                      362.81           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 501934.85                     1260.24          480                                 476                           6.5                                0
GR5: CONFORMING                                     275127.62                     885.16           360                                 356                           6.125                              0
GR5: CONFORMING                                     266835.33                     805.22           480                                 476                           6.625                              0
GR2: NONCONF/SOFTPP                                 387974.03                     1246.04          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 384729.22                     1235.1           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 720890.75                     2315.81          360                                 356                           6.25                               0
GR5: CONFORMING                                     354524.55                     1138.61          360                                 356                           6.25                               0
GR5: CONFORMING                                     190722.88                     705.98           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   800481.15                     2593.22          360                                 356                           6.25                               0
GR5: CONFORMING                                     217826.67                     548.96           480                                 476                           6.125                              0
GR5: CONFORMING                                     103868.85                     334.19           360                                 356                           6.5                                0
GR5: CONFORMING                                     346453.79                     1109.66          360                                 355                           6.625                              0
GR1: NONCONF/NOPP                                   620611.22                     2613.95          360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 402187.15                     1484.03          360                                 356                           6.75                               0
GR5: CONFORMING                                     336575.04                     1241.93          360                                 356                           6.75                               0
GR5: CONFORMING                                     288379.27                     1064.51          360                                 356                           6.625                              0
GR5: CONFORMING                                     283826.37                     913.46           360                                 356                           6.125                              0
GR5: CONFORMING                                     124013.4                      375.21           480                                 476                           6.5                                0
GR5: CONFORMING                                     353212.45                     1300.7           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   555944.24                     1801.19          360                                 356                           6.25                               0
GR5: CONFORMING                                     91295.4                       337.1            360                                 356                           6.75                               0
GR5: CONFORMING                                     112142.6                      360.24           360                                 356                           6.125                              0
GR5: CONFORMING                                     52240.56                      220.08           360                                 356                           6.625                              0
GR5: CONFORMING                                     522764.3                      1866             480                                 476                           6.75                               0
GR5: CONFORMING                                     420151.15                     1770.74          360                                 356                           6.375                              0
GR5: CONFORMING                                     280122.6                      1218.58          360                                 356                           6.75                               0
GR5: CONFORMING                                     360354.9                      1517.78          360                                 356                           6.75                               0
GR5: CONFORMING                                     123929.19                     458.33           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   495972.28                     1595.18          360                                 356                           6.375                              0
GR5: CONFORMING                                     128997.64                     476.07           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 634914.6                      1598.06          480                                 476                           6.75                               0
GR5: CONFORMING                                     236349.71                     759.07           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   578168.52                     1456.46          480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   580859.46                     1865.51          360                                 356                           6.25                               0
GR5: CONFORMING                                     228662.36                     816.21           480                                 476                           6.75                               0
GR5: CONFORMING                                     124235.46                     398.84           360                                 356                           6.5                                0
GR2: NONCONF/SOFTPP                                 226368.62                     733.34           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   420622.36                     1350.89          360                                 356                           6.25                               0
GR4: NONCONF/NON3YRHARDPP                           545989.36                     1375.54          480                                 476                           6.375                              0
GR5: CONFORMING                                     470863.74                     1983.23          360                                 356                           6.75                               0
GR5: CONFORMING                                     162999.79                     606.18           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   423998                        1565.16          360                                 356                           6.5                                0
GR5: CONFORMING                                     135422.25                     588.4            360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   963000.91                     3548.35          360                                 354                           6.75                               0
GR5: CONFORMING                                     146549.67                     369.17           480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   277759.85                     885.16           360                                 354                           6.75                               0
GR5: CONFORMING                                     142192.23                     358.05           480                                 476                           6.625                              0
GR1: NONCONF/NOPP                                   397964.01                     1011.43          480                                 476                           6.25                               0
GR5: CONFORMING                                     277384.1                      884.51           360                                 353                           6.75                               0
GR5: CONFORMING                                     198698.15                     733.33           360                                 356                           6.625                              0
GR5: CONFORMING                                     133697.82                     429.39           360                                 356                           6.25                               0
GR5: CONFORMING                                     142440.27                     599.95           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 496950.62                     1848.1           360                                 356                           6.75                               0
GR5: CONFORMING                                     340503.8                      1093.58          360                                 356                           6.25                               0
GR5: CONFORMING                                     522764.3                      1866             480                                 476                           6.75                               0
GR5: CONFORMING                                     144216.39                     532.26           360                                 356                           6.625                              0
GR5: CONFORMING                                     200296.37                     643.28           360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 410018.27                     1312.29          360                                 356                           6.75                               0
GR5: CONFORMING                                     206366.18                     622.61           480                                 476                           6.75                               0
GR5: CONFORMING                                     317104.4                      1214.59          360                                 356                           6.5                                0
GR5: CONFORMING                                     428421.94                     1804.47          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   1038680.47                    2617.07          480                                 476                           6.25                               0
GR2: NONCONF/SOFTPP                                 412782.38                     1325.16          360                                 356                           6.5                                0
GR5: CONFORMING                                     113664.44                     494.4            360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   648503.6                      2732             360                                 356                           6.625                              0
GR5: CONFORMING                                     212208.98                     893.81           360                                 356                           6.75                               0
GR5: CONFORMING                                     136506.79                     411.85           480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   805170.72                     2022.85          480                                 476                           6.25                               0
GR5: CONFORMING                                     297185.22                     952.06           360                                 356                           6.375                              0
GR5: CONFORMING                                     184684.88                     557.2            480                                 476                           6.75                               0
GR5: CONFORMING                                     344516.94                     1271.5           360                                 356                           6.625                              0
GR5: CONFORMING                                     207254.08                     764.75           360                                 356                           6.75                               0
GR5: CONFORMING                                     243622.89                     784.81           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   740001.97                     2380.14          360                                 356                           5.875                              0
GR5: CONFORMING                                     228240.23                     733.18           360                                 356                           6.125                              0
GR5: CONFORMING                                     174785.89                     561.59           360                                 356                           6                                  0
GR5: CONFORMING                                     265997.68                     670.07           480                                 476                           6.375                              0
GR5: CONFORMING                                     156356.94                     576.61           360                                 356                           6.125                              0
GR5: CONFORMING                                     236910.59                     872.31           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              519600.77                     1667.38          360                                 356                           6.75                               0
GR5: CONFORMING                                     228610.87                     733.02           360                                 356                           6.375                              0
GR2: NONCONF/SOFTPP                                 368461.23                     928.49           480                                 476                           6.25                               0
GR2: NONCONF/SOFTPP                                 636533.01                     1602.48          480                                 476                           6.75                               0
GR1: NONCONF/NOPP                                   650692.08                     2090.66          360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   627673.13                     2317.52          360                                 356                           6.375                              0
GR5: CONFORMING                                     119158.91                     408.63           360                                 355                           6.75                               0
GR1: NONCONF/NOPP                                   569879.39                     1720.05          480                                 476                           6.5                                0
GR5: CONFORMING                                     345183.38                     1271.49          360                                 355                           6.75                               0
GR4: NONCONF/NON3YRHARDPP                           738896.33                     1861.4           480                                 476                           6.375                              0
GR5: CONFORMING                                     170599.08                     429.86           480                                 476                           6.5                                0
GR5: CONFORMING                                     260621.76                     844.31           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   441380.93                     1112.57          480                                 476                           6                                  0
GR5: CONFORMING                                     214762.42                     689.6            360                                 356                           6.375                              0
GR5: CONFORMING                                     188795.72                     607.26           360                                 356                           6.375                              0
GR5: CONFORMING                                     306216.74                     983.26           360                                 356                           6.375                              0
GR5: CONFORMING                                     104047.09                     334.19           360                                 356                           6.625                              0
GR2: NONCONF/SOFTPP                                 520770.54                     1672.53          360                                 356                           6.25                               0
GR5: CONFORMING                                     345138.19                     1041.73          480                                 476                           6.5                                0
GR5: CONFORMING                                     229823.59                     851.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     175792.25                     566.09           360                                 356                           6.125                              0
GR5: CONFORMING                                     215423.86                     794.69           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 461923.94                     1163.14          480                                 476                           6.625                              0
GR5: CONFORMING                                     335460.03                     1413.22          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   999887.85                     3696.2           360                                 356                           6.75                               0
GR3: NONCONF/3YRHARDPP                              530318.64                     1335.08          480                                 476                           6.75                               0
GR5: CONFORMING                                     185062.57                     595.04           360                                 356                           6.25                               0
GR5: CONFORMING                                     170974.8                      429.86           480                                 476                           6.125                              0
GR5: CONFORMING                                     308704.03                     1300.23          360                                 356                           6.75                               0
GR5: CONFORMING                                     156601.93                     576.61           360                                 356                           6.75                               0
GR5: CONFORMING                                     335754.52                     1241.93          360                                 356                           6.75                               0
GR5: CONFORMING                                     300273.87                     758.57           480                                 476                           6.625                              0
GR1: NONCONF/NOPP                                   364387.56                     1170.77          360                                 356                           6                                  0
GR5: CONFORMING                                     222610.11                     716.3            360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   396003.56                     1272.09          360                                 356                           6.125                              0
GR1: NONCONF/NOPP                                   456735.36                     1685.65          360                                 356                           6.625                              0
GR1: NONCONF/NOPP                                   451976.09                     1137.86          480                                 476                           6.75                               0
GR5: CONFORMING                                     283985.06                     1047.88          360                                 356                           6.75                               0
GR5: CONFORMING                                     232296.89                     857.15           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 444458.37                     1636.5           360                                 356                           6.75                               0
GR5: CONFORMING                                     154492.27                     496.46           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   431749.03                     1386.91          360                                 356                           6.125                              0
GR5: CONFORMING                                     211561.45                     780.64           360                                 356                           6.75                               0
GR5: CONFORMING                                     327628.82                     825.33           480                                 476                           6.375                              0
GR5: CONFORMING                                     256331.3                      946.23           360                                 356                           6.5                                0
GR5: CONFORMING                                     212592.87                     681.56           360                                 355                           6.25                               0
GR5: CONFORMING                                     314114.67                     788.92           480                                 476                           6.375                              0
GR5: CONFORMING                                     228205.12                     842.74           360                                 356                           6.375                              0
GR5: CONFORMING                                     245020.53                     616.97           480                                 476                           6.625                              0
GR5: CONFORMING                                     345384.05                     1272.23          360                                 355                           6.75                               0
GR5: CONFORMING                                     296506.58                     1094.08          360                                 356                           6.75                               0
GR5: CONFORMING                                     276085.01                     696.62           480                                 472                           6.75                               0
GR1: NONCONF/NOPP                                   504831.24                     1284.51          480                                 476                           6.125                              0
GR5: CONFORMING                                     324431.88                     1042.12          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   512906.47                     1294.63          480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   460390.42                     1153.03          480                                 476                           6.75                               0
GR2: NONCONF/SOFTPP                                 368629.82                     1360.2           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 696675.66                     2237.01          360                                 356                           6.375                              0
GR5: CONFORMING                                     176516.85                     656.45           360                                 356                           6.5                                0
GR5: CONFORMING                                     164125.7                      499.06           480                                 476                           6.75                               0
GR5: CONFORMING                                     209871.23                     774.73           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   618528.14                     2282.77          360                                 356                           6.625                              0
GR5: CONFORMING                                     272975.15                     874.86           360                                 356                           6.5                                0
GR1: NONCONF/NOPP                                   541522.24                     1748.92          360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   652422.24                     1968.37          480                                 476                           6.75                               0
GR5: CONFORMING                                     428584.29                     1386.27          360                                 356                           6.25                               0
GR2: NONCONF/SOFTPP                                 786672.04                     2362.04          480                                 475                           6.625                              0
GR5: CONFORMING                                     276366.37                     887.41           360                                 356                           6.375                              0
GR5: CONFORMING                                     344632.18                     869.83           480                                 476                           6.625                              0
GR5: CONFORMING                                     231996.38                     856.04           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   575850.01                     1865.51          360                                 356                           6.25                               0
GR5: CONFORMING                                     217111.02                     655.17           480                                 476                           6.625                              0
GR5: CONFORMING                                     288853.74                     728.1            480                                 476                           6                                  0
GR5: CONFORMING                                     140439.94                     518.21           360                                 356                           6.75                               0
GR5: CONFORMING                                     342184.61                     1262.63          360                                 356                           6.75                               0
GR5: CONFORMING                                     280358.42                     1034.94          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   464496.99                     1714.3           360                                 356                           6.625                              0
GR5: CONFORMING                                     296289.33                     949.48           360                                 356                           6.25                               0
GR5: CONFORMING                                     95764.06                      351.14           360                                 352                           6.75                               0
GR5: CONFORMING                                     111020.38                     409.91           360                                 356                           6.375                              0
GR5: CONFORMING                                     156166.81                     576.24           360                                 356                           6.75                               0
GR5: CONFORMING                                     333176.72                     1227.14          360                                 356                           6.625                              0
GR5: CONFORMING                                     212313.54                     783.6            360                                 356                           6.625                              0
GR5: CONFORMING                                     325072.09                     1051.77          360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   441438.17                     1415.22          360                                 355                           6.25                               0
GR5: CONFORMING                                     310129.85                     1144.35          360                                 356                           6.75                               0
GR5: CONFORMING                                     400394.33                     1686.42          360                                 356                           6.75                               0
GR5: CONFORMING                                     223420.02                     941.03           360                                 356                           6.75                               0
GR5: CONFORMING                                     232155.55                     746.2            360                                 356                           6.5                                0
GR4: NONCONF/NON3YRHARDPP                           771330.35                     2495.93          360                                 356                           6                                  0
GR5: CONFORMING                                     331229.74                     999.33           480                                 476                           6.75                               0
GR5: CONFORMING                                     268264.21                     1129.9           360                                 356                           6.75                               0
GR5: CONFORMING                                     198572.09                     643.28           360                                 356                           6.25                               0
GR1: NONCONF/NOPP                                   450231.47                     1447.06          360                                 356                           6.125                              0
GR5: CONFORMING                                     191748.59                     616.27           360                                 356                           6                                  0
GR5: CONFORMING                                     304269.78                     981.01           360                                 356                           6.25                               0
GR5: CONFORMING                                     165883.42                     612.09           360                                 356                           6.75                               0
GR5: CONFORMING                                     129759.77                     326.95           480                                 476                           6.25                               0
GR5: CONFORMING                                     306301.68                     1290.11          360                                 356                           6.75                               0
GR5: CONFORMING                                     258441.56                     953.62           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   540574.94                     1736.86          360                                 356                           6                                  0
GR5: CONFORMING                                     125135.67                     462.03           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   549948.68                     1385.66          480                                 476                           6.25                               0
GR3: NONCONF/3YRHARDPP                              560958.43                     2069.87          360                                 356                           6.75                               0
GR5: CONFORMING                                     207804.67                     875.25           360                                 356                           6.75                               0
GR5: CONFORMING                                     228854.43                     759.82           360                                 356                           6.375                              0
GR5: CONFORMING                                     511481.59                     1825.73          480                                 476                           6.75                               0
GR5: CONFORMING                                     308019.78                     989.05           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   500855.73                     1848.1           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 389497.13                     1434.13          360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   701070.71                     2251.48          360                                 356                           6.375                              0
GR5: CONFORMING                                     232343.89                     701.35           480                                 476                           6.625                              0
GR5: CONFORMING                                     169088.89                     623.92           360                                 356                           6.75                               0
GR1: NONCONF/NOPP                                   521740.54                     1314.86          480                                 476                           6.125                              0
GR5: CONFORMING                                     164478.23                     606.18           360                                 356                           6.375                              0
GR1: NONCONF/NOPP                                   825878.4                      2653.53          360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   671277.64                     1689.08          480                                 476                           5.875                              0
GR1: NONCONF/NOPP                                   521509.08                     1672.53          360                                 356                           6                                  0
GR2: NONCONF/SOFTPP                                 531723.9                      1335.08          480                                 476                           6.5                                0
GR5: CONFORMING                                     109455.87                     275.62           480                                 476                           6.625                              0
GR5: CONFORMING                                     201544.34                     743.68           360                                 356                           6.75                               0
GR2: NONCONF/SOFTPP                                 509791.91                     1295.64          480                                 476                           6.25                               0
GR5: CONFORMING                                     228858.36                     576.52           480                                 476                           6.375                              0
GR1: NONCONF/NOPP                                   995788.11                     3696.2           360                                 355                           6.75                               0
GR3: NONCONF/3YRHARDPP                              449037.69                     1440.95          360                                 356                           6.75                               0
GR5: CONFORMING                                     139201.26                     420.33           480                                 476                           6.25                               0
GR2: NONCONF/SOFTPP                                 681831.43                     2057.1           480                                 476                           6.75                               0
GR5: CONFORMING                                     572859.6                      2114.23          360                                 356                           6.625                              0
GR5: CONFORMING                                     440302.51                     1626.33          360                                 356                           6.75                               0
GR5: CONFORMING                                     66017.13                      243.95           360                                 356                           6.75                               0
GR5: CONFORMING                                     318862.01                     803.08           480                                 476                           6.5                                0
GR1: NONCONF/NOPP                                   738676.56                     2393             360                                 356                           6.25                               0
GR5: CONFORMING                                     305925.36                     982.94           360                                 356                           6                                  0
GR1: NONCONF/NOPP                                   428634.23                     1376.62          360                                 356                           6.25                               0
GR5: CONFORMING                                     168735.5                      545.51           360                                 355                           6.25                               0
GR5: CONFORMING                                     277882.45                     898.02           360                                 355                           6.75                               0
GR5: CONFORMING                                     202784.72                     748.48           360                                 355                           6                                  0
GR5: CONFORMING                                     283153.46                     715.59           480                                 475                           6.25                               0
GR5: CONFORMING                                     219664.83                     813.17           360                                 354                           6.75                               0
GR5: CONFORMING                                     318823.4                      1385.7           360                                 355                           6.5                                0
GR5: CONFORMING                                     258139.64                     836.27           360                                 355                           6.75                               0
GR5: CONFORMING                                     275070.47                     697.89           480                                 475                           6.75                               0
GR5: CONFORMING                                     164011.11                     530.07           360                                 355                           6.625                              0
GR5: CONFORMING                                     136599.85                     438.72           360                                 355                           5.875                              0
GR5: CONFORMING                                     331425                        1061.42          360                                 355                           6.625                              0
GR5: CONFORMING                                     342751.42                     1107.73          360                                 355                           6.625                              0
GR5: CONFORMING                                     327268.75                     829.37           480                                 475                           6.375                              0
GR5: CONFORMING                                     95122.94                      351.14           360                                 355                           6.625                              0
GR5: CONFORMING                                     276898.16                     898.67           360                                 354                           6.75                               0
GR5: CONFORMING                                     149265.94                     448.19           480                                 474                           6.75                               0
GR5: CONFORMING                                     299470.25                     962.35           360                                 354                           6.25                               0
GR5: CONFORMING                                     132327.76                     424.57           360                                 354                           6.75                               0
GR5: CONFORMING                                     280297.54                     708              480                                 474                           6.75                               0
GR5: CONFORMING                                     108238.36                     347.38           360                                 354                           6.75                               0
3618                                                             1,299,276,241.70   4,221,611.73   399                                 395                           6.510                              0.000

---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


DEAL_INFO                                           LPMI      MSERV         SERV_FEE         CURRENT_GROSS_COUPON                    CITY1                                    STATE       ZIP_CODE         PROPTYPE
GR5: CONFORMING                                     0         0             0.375            7                                       STAMFORD                                 CT          06902            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94601            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94601            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FALLBROOK                                CA          92028            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FAIRFIELD                                CA          94534            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKE WORTH                               FL          33463            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CLARKSBURG                               MD          20871            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PALM COAST                               FL          32164            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANAHEIM                                  CA          92808            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PASO ROBLES                              CA          93446            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OLD BRIDGE                               NJ          08857            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CHARLESTON                               SC          29412            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95215            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANNANDALE                                VA          22003            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NUTLEY                                   NJ          07110            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       STRATFORD                                CT          06614            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       CERES                                    CA          95307            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ALBUQUERQUE                              NM          87112            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BELLEVUE                                 WA          98006            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    OCEANSIDE                                CA          92054            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       WESTERVILLE                              OH          43082            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   EDMOND                                   OK          73034            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LEMON GROVE                              CA          91945            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    NIAGARA FALLS                            NY          14304            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SACRAMENTO                               CA          95817            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WAUCONDA                                 IL          60084            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NAPLES                                   FL          34117            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBURY                                 MN          55129            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   AVONDALE                                 AZ          85323            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     FREMONT                                  CA          94538            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    RENTON                                   WA          98058            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85024            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89128            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   RICHMOND                                 CA          94804            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FAIRFIELD                                CA          94533            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SAN JOSE                                 CA          95122            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LOS ANGELES                              CA          90005            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEATTLE                                  WA          98103            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   BENICIA                                  CA          94510            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   GLENDALE                                 CA          91205            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   TUJUNGA                                  CA          91042            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SONOMA                                   CA          95476            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95355            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MESA                                     AZ          85213            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    WALNUT CREEK                             CA          94597            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97201            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       FALLS CHURCH                             VA          22043            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   MACOMB                                   MI          48042            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93702            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       MAPLE FALLS                              WA          98266            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    MODESTO                                  CA          95351            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93702            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95817            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89141            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   NAPA                                     CA          94558            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       ARLINGTON                                VA          22204            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     BANNING                                  CA          92220            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MEDFORD                                  OR          97504            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   NORTHRIDGE AREA                          CA          91324            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SANTA CLARITA                            CA          91350            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FAIRFIELD                                CA          94533            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94127            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   FREMONT                                  CA          94536            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CENTREVILLE                              VA          20120            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   BOISE                                    ID          83713            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       WASHINGTON                               DC          20011            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WESTMINSTER                              CO          80020            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       ROCKVILLE                                MD          20851            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AURORA                                   CO          80014            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     NEWARK                                   CA          94560            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   TURLOCK                                  CA          95382            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SARATOGA                                 CA          95070            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       GLENDALE                                 AZ          85308            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     WOODBRIDGE                               VA          22193            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORWALK                                  CA          90650            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CASTAIC                                  CA          91384            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95136            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SEVIERVILLE                              TN          37876            Single Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    LORTON                                   VA          22079            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   GLENDALE                                 AZ          85310            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       WHITE BEAR LAKE                          MN          55110            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       OAKLAND                                  CA          94608            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GILLETTE                                 WY          82716            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   WATERFORD                                CA          95386            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93720            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    OXNARD                                   CA          93033            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ELK GROVE                                CA          95758            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   APPLE VALLEY                             MN          55124            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SALT LAKE CITY                           UT          84103            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       GILBERT                                  AZ          85296            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    VALLEJO                                  CA          94591            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PALM DESERT                              CA          92211            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80221            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROYAL PALM BEACH                         FL          33414            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       MARIETTA                                 GA          30008            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   HENDERSON                                NV          89074            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CITRUS HEIGHTS                           CA          95621            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PARKER                                   CO          80138            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89117            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   PALISADES PARK                           NJ          07650            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LAS VEGAS                                NV          89123            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALBUQUERQUE                              NM          87114            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    EAGLE                                    ID          83616            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            8                                       DUBLIN                                   CA          94568            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   VANCOUVER                                WA          98662            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80207            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   CASTLE ROCK                              CO          80109            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   BATTLE GROUND                            WA          98604            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   AVONDALE                                 AZ          85323            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       GIG HARBOR                               WA          98332            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       BOTHELL                                  WA          98012            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GLEN ALLEN                               VA          23060            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SAINT PAUL                               MN          55119            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87111            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   VANCOUVER                                WA          98685            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     HAYWARD                                  CA          94544            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20007            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   GLENDALE                                 CA          91207            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN JOSE                                 CA          95121            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GLEN ALLEN                               VA          23060            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORLANDO                                  FL          32833            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROCKLIN                                  CA          95677            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       CONIFER                                  CO          80433            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CAPE CORAL                               FL          33993            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   KINNELON                                 NJ          07405            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   WOODBRIDGE                               VA          22193            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   LAS VEGAS                                NV          89113            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MERIDIAN                                 ID          83642            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CASA GRANDE                              AZ          85222            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FISHERS                                  IN          46037            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   RICHMOND                                 CA          94806            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   VALLEJO                                  CA          94589            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       WOODBURY                                 MN          55125            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MERIDIAN                                 ID          83642            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PLEASANT HILL                            CA          94523            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94131            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   CAMAS                                    WA          98607            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   BROOKLYN PARK                            MN          55443            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89143            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94112            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SONOMA                                   CA          95476            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   ONTARIO                                  CA          91764            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CITRUS HEIGHTS                           CA          95621            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95135            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VISALIA                                  CA          93291            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       MANASSAS                                 VA          20112            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   VIRGINIA BEACH                           VA          23456            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   MOUNT LAUREL                             NJ          08054            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   NORTHBROOK                               IL          60062            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   MESA                                     AZ          85212            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   ANTIOCH                                  CA          94531            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MESA                                     AZ          85212            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PUYALLUP                                 WA          98374            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    JACKSON                                  NJ          08527            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAN JOSE                                 CA          95122            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN RAMON                                CA          94583            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ARLINGTON                                VA          22204            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CERRITOS                                 CA          90703            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   LOS ANGELES                              CA          90045            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       FRESNO                                   CA          93727            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95827            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ARLETA AREA                              CA          91331            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   RIVERBANK                                CA          95367            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BOTHELL                                  WA          98012            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LAKEWOOD                                 CA          90715            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MORRO BAY                                CA          93442            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS BANOS                                CA          93635            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95210            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AVONDALE                                 AZ          85323            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   DEARBORN                                 MI          48124            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33306            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   CHANTILLY                                VA          20152            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LAS VEGAS                                NV          89130            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LOS ANGELES                              CA          91605            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FRESNO                                   CA          93722            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95823            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SANTA ROSA                               CA          95404            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       LOVETTSVILLE                             VA          20180            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       LARKSPUR                                 CA          94939            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85022            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PITTSBURG                                CA          94565            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAUREL                                   MD          20707            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROCKLIN                                  CA          95765            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COVINA                                   CA          91722            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       VALLEJO                                  CA          94590            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    TEMECULA                                 CA          92591            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   KENT                                     WA          98031            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95132            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LEMON GROVE                              CA          91945            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RIVERSIDE                                CA          92503            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     PEORIA                                   AZ          85345            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   CARY                                     NC          27519            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       HERNDON                                  VA          20170            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       REDDING                                  CA          96001            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       ARVADA                                   CO          80002            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   LOCKEFORD                                CA          95237            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   FREDERICK                                MD          21701            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SAN FRANCISCO                            CA          94112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90003            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       SAN JOSE                                 CA          95125            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST COVINA                              CA          91790            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   DANA POINT                               CA          92624            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   STOCKTON                                 CA          95219            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLEY                                   CA          94561            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN JOSE                                 CA          95138            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     BRENTWOOD                                CA          94513            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     ROSEVILLE                                CA          95747            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORLANDO                                  FL          32829            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MAPLE GROVE                              MN          55311            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    ALEXANDRIA                               VA          22315            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SONOMA                                   CA          95476            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   DUMFRIES                                 VA          22026            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   WOODBRIDGE                               VA          22191            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHARLOTTE                                NC          28262            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   REDWOOD CITY                             CA          94063            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   DENVER                                   CO          80219            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     OAKLAND                                  CA          94601            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS ANGELES                              CA          91601            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   WOODBRIDGE                               VA          22193            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LITCHFIELD PARK                          AZ          85340            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   NAPA                                     CA          94559            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHARLOTTE                                NC          28214            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       DUBLIN                                   CA          94568            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   ELK GROVE                                CA          95757            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   SACRAMENTO                               CA          95823            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     LOS ANGELES                              CA          91352            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    ARROYO GRANDE                            CA          93420            PUD
GR5: CONFORMING                                     0         0             0.375            6.25                                    DELAPLANE                                VA          20144            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.375                                   WEST SACRAMENTO                          CA          95691            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHARLOTTE                                NC          28214            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   MEDFORD                                  MA          02155            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LATHROP                                  CA          95330            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CHANDLER                                 AZ          85224            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95814            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SAN DIEGO                                CA          92109            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN PABLO                                CA          94806            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     SACRAMENTO                               CA          95814            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    IRVINE                                   CA          92620            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85259            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN DIEGO                                CA          92139            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   PETALUMA                                 CA          94954            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   EVANS                                    CO          80620            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    BURLINGAME                               CA          94010            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    STERLING                                 VA          20164            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SONOMA                                   CA          95476            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   MILPITAS                                 CA          95035            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   TROY                                     IL          62294            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       GREELEY                                  CO          80631            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95135            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   HIGLEY                                   AZ          85236            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   EL SOBRANTE                              CA          94803            Single Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    LAFAYETTE                                CO          80026            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SANTA ROSA                               CA          95401            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PHOENIX                                  AZ          85050            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FONTANA                                  CA          92337            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SEQUIM                                   WA          98382            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN RAMON                                CA          94582            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   LAS VEGAS                                NV          89138            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   MODESTO                                  CA          95355            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   FELTON                                   CA          95018            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PORTLAND                                 OR          97236            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS BANOS                                CA          93635            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    BIG BEAR LAKE                            CA          92315            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SACRAMENTO                               CA          95622            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95136            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HENDERSON                                NV          89044            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   INGLEWOOD                                CA          90304            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85255            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    NEWARK                                   CA          94560            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   RANCHO CUCAMONGA                         CA          91737            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94134            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95350            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       TORRANCE                                 CA          90501            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   LOS GATOS                                CA          95032            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BRADENTON                                FL          34203            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT SAINT LUCIE                         FL          34953            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     MIRAMAR                                  FL          33027            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LOVELAND                                 CO          80538            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   FORT COLLINS                             CO          80525            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   WHITTIER                                 CA          90603            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    COLUMBUS                                 OH          43206            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94121            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   EL MONTE                                 CA          91732            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   DELHI                                    CA          95315            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   CONCORD                                  CA          94520            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   OXNARD                                   CA          93033            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MERIDIAN                                 ID          83642            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   OAK PARK                                 MI          48237            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PEORIA                                   AZ          85345            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97216            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SANTA ROSA                               CA          95407            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ST. LUCIE                           FL          34986            Single Family
GR5: CONFORMING                                     0         0             0.375            5.875                                   HUDSON                                   OH          44236            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    LOS BANOS                                CA          93635            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94112            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BELLINGHAM                               WA          98225            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   ANAHEIM                                  CA          92806            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   GARDEN GROVE                             CA          92841            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MACEDONIA                                OH          44056            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   AUBURN                                   CA          95602            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   MC LEAN                                  VA          22101            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SUISUN CITY                              CA          94585            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKELAND                                 FL          33810            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   EL MIRAGE                                AZ          85335            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAN JOSE                                 CA          95132            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PETALUMA                                 CA          94954            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LONGMONT                                 CO          80504            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   MANASSAS                                 VA          20110            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PEORIA                                   AZ          85345            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   VALLEJO                                  CA          94591            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ATASCADERO                               CA          93422            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LOS ANGELES                              CA          91342            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     CLARKSVILLE                              MD          21029            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94621            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ANTIOCH                                  CA          94509            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN FRANCISCO                            CA          94132            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   NORTH LAS VEGAS                          NV          89081            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98682            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   CHULA VISTA                              CA          91915            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SUNNYVALE                                CA          94087            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   GILBERT                                  AZ          85296            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PHOENIX                                  AZ          85032            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   HEALDSBURG                               CA          95448            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    RICHMOND                                 CA          94801            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LANCASTER                                CA          93534            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95136            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       SACRAMENTO                               CA          95815            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   OXNARD                                   CA          93036            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   ANTELOPE                                 CA          95843            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   YOUNGTOWN                                AZ          85363            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   GOLD BAR                                 WA          98251            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SPRINGFIELD                              VA          22151            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       BAXTER                                   MN          56425            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    BRIGANTINE                               NJ          08203            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    LAS VEGAS                                NV          89142            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       FORT WASHINGTON                          MD          20744            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       APACHE JUNCTION                          AZ          85220            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     SAN JOSE                                 CA          95135            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   ALEXANDRIA                               VA          22315            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     REDONDO BEACH                            CA          90278            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   FREMONT                                  CA          94536            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    FRAMINGHAM                               MA          01701            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    GILBERT                                  AZ          85296            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       WESTMINSTER                              CO          80021            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LUCERNE                                  CA          95458            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       KINGMAN                                  AZ          86401            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SAN FRANCISCO                            CA          94122            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   INDIAN HEAD                              MD          20640            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   JOHNSTOWN                                CO          80534            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95350            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   BATTLE GROUND                            WA          98604            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       LARKSPUR                                 CO          80118            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    LOS ANGELES                              CA          90046            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   PETALUMA                                 CA          94954            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   BEAVERTON                                OR          97007            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    ANTIOCH                                  CA          94531            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SPOKANE                                  WA          99212            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     WALNUT CREEK                             CA          94596            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   WASHINGTON                               DC          20018            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95127            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAKERSFIELD                              CA          93313            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    BAYPOINT                                 CA          94565            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VALLEJO                                  CA          94590            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89147            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    VALLEJO                                  CA          94591            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   WILMINGTON                               DE          19809            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   CHICO                                    CA          95928            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    ASHBURN                                  VA          20147            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       MURRIETA                                 CA          92563            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   AUBURN                                   WA          98002            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   OAKLEY                                   CA          94561            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   LOS ANGELES                              CA          91311            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   CITRUS HEIGHTS                           CA          95610            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SNOHOMISH                                WA          98290            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   PASADENA                                 CA          91104            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   LOS ANGELES                              CA          91367            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SAINT PAUL                               MN          55117            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   INKSTER                                  MI          48141            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MERCED                                   CA          95348            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SARATOGA                                 CA          95070            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   TRACY                                    CA          95377            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SACRAMENTO                               CA          95835            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NASHVILLE                                TN          37207            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ST. PAUL                                 MN          55106            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SCOTTSDALE                               AZ          85254            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BRIDGEPORT                               CT          06604            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95355            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SACRAMENTO                               CA          95815            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80219            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       NAGS HEAD                                NC          27959            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   CAMAS                                    WA          98607            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   OAKLAND                                  CA          94608            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    MANTECA                                  CA          95336            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     MONROE                                   OH          45050            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SCOTTSDALE                               AZ          85255            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       PACIFICA                                 CA          94044            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    RIVERSIDE                                CA          92505            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LUNENBURG                                MA          01462            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WOODBURY                                 MN          55129            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOWELL                                   MA          01854            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NAMPA                                    ID          83687            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SANTA BARBARA                            CA          93103            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   CLEARLAKE                                CA          95422            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       RANCHO CORDOVA                           CA          95670            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VALLEJO                                  CA          94589            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     NORTHGLENN                               CO          80206            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   RIO RANCHO                               NM          87144            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   KINGSBURG                                CA          93631            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       DENVER                                   CO          80202            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    FAIRFIELD                                CA          94534            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.375                                   RANCHO CUCAMONGA                         CA          91730            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKE OSWEGO                              OR          97035            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       VACAVILLE                                CA          95688            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAN DIEGO                                CA          92109            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN FRANCISCO                            CA          94121            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   HACIENDA HEIGHTS AREA                    CA          91745            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   KINGMAN                                  AZ          86401            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK GROVE                                CA          95758            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LA QUINTA                                CA          92253            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95111            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CYPRESS                                  CA          90630            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89141            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       YUCCA VALLEY                             CA          92284            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN JOSE                                 CA          95118            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SACRAMENTO                               CA          95828            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN FRANCISCO                            CA          94112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHILADELPHIA                             PA          19107            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    DALEVILLE                                VA          24083            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BLAINE                                   MN          55014            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ALBUQUERQUE                              NM          87123            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    ANTIOCH                                  CA          94509            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORLANDO                                  FL          32828            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SAN DIEGO                                CA          92129            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    CAMAS                                    WA          98607            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   YORBA LINDA                              CA          92886            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN JOSE                                 CA          95133            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGVIEW                                 WA          98632            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SANTA MARIA                              CA          93455            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       VALLEJO                                  CA          94590            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   GRANITE CITY                             IL          62040            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       CEDAR GROVE                              NJ          07009            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGVIEW                                 WA          98632            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGVIEW                                 WA          98632            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAN BERNARDINO                           CA          92404            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ORANGE                                   CA          92867            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   TEMECULA                                 CA          92592            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   MEDIA                                    PA          19063            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANDLER                                 AZ          85249            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87111            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN CLEMENTE                             CA          92673            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   TEMECULA                                 CA          92591            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       RIVERSIDE                                CA          92508            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICO                                    CA          95928            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     GAITHERSBURG                             MD          20879            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SANTA ANA                                CA          92705            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ORCHARD                             WA          98366            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SCOTTSDALE                               AZ          85255            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   PALM SPRINGS                             CA          92262            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CONCORD                                  CA          94521            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SANTA MARIA                              CA          93454            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AVONDALE                                 AZ          85323            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN FRANCISCO                            CA          94107            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SANTA CLARITA                            CA          91354            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAGUNA HILLS                             CA          92656            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIDLOTHIAN                               VA          23112            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    WARWICK                                  NY          10990            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    TRENTON                                  NJ          08611            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     NEW CANTON                               VA          23123            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SIMI VALLEY                              CA          93065            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBRIDGE                               VA          22193            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       VENTURA                                  CA          93003            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       MESA                                     AZ          85207            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LOS ANGELES                              CA          90004            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   OAKLAND                                  CA          94608            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   LOS ANGELES                              CA          91326            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   DUMFRIES                                 VA          22026            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   HAYMARKET                                VA          20169            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   CHESTERFIELD                             VA          23832            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    EAGLE POINT                              OR          97524            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   RICHMOND                                 CA          94805            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SALIDA                                   CA          95368            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LOS BANOS                                CA          93635            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SANTA MARIA                              CA          93454            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SOUTH ELGIN                              IL          60177            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HOMOSASSA                                FL          34446            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   OAKLAND                                  CA          94601            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85048            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     MIRAMAR                                  FL          33025            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   RESTON                                   VA          20191            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN LEANDRO                              CA          94578            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MODESTO                                  CA          95358            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   COLUMBUS                                 OH          43220            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   DISCOVERY BAY                            CA          94514            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85008            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   CULVER CITY                              CA          90066            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   DIAMOND BAR                              CA          91765            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BLAINE                                   MN          55434            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN JOSE                                 CA          95135            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JACINTO                              CA          92583            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ALBUQUERQUE                              NM          87113            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MINNEAPOLIS                              MN          55417            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95355            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    MARTINEZ                                 CA          94553            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LOS ANGELES                              CA          90003            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   STOCKTON                                 CA          95215            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   LOS ANGELES                              CA          90291            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHARLOTTE                                NC          28216            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       ROYERSFORD                               PA          19468            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     PORTLAND                                 OR          97220            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    EAGAN                                    MN          55122            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAKE ELSINORE                            CA          92532            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LOS ANGELES                              CA          91403            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       COVINGTON                                WA          98042            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN RAMON                                CA          94582            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH HIGHLANDS                          CA          95660            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHOUGAL                                WA          98671            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    SAN DIEGO                                CA          92129            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    BEND                                     OR          97701            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HESPERIA                                 CA          92345            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   GLENELG                                  MD          21737            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MERIDIAN                                 ID          83642            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   STOCKTON                                 CA          95206            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    PHILADELPHIA                             PA          19154            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   LAS VEGAS                                NV          89135            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       CITRUS HEIGHTS                           CA          95610            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     CORONA                                   CA          92881            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LAS VEGAS                                NV          89131            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89135            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   NEVADA CITY                              CA          95959            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    NORTHGLENN                               CO          80233            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       LAS VEGAS                                NV          89135            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN BERNARDINO                           CA          92405            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LOS ANGELES                              CA          91316            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   GILROY                                   CA          95020            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89129            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    ORANGE                                   CA          92869            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   MESA                                     AZ          85207            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   OAKLEY                                   CA          94561            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       LAS VEGAS                                NV          89135            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       ALTADENA AREA                            CA          91001            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   MURRIETA                                 CA          92562            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   BRISTOW                                  VA          20136            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   STAFFORD                                 VA          22556            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       CASA GRANDE                              AZ          85222            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CHARLOTTE                                NC          28282            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   NAPA                                     CA          94559            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ESCONDIDO                                CA          92025            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85374            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GILBERT                                  AZ          85296            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIXVILLE                             PA          19460            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   REDONDO BEACH                            CA          90278            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    YORBA LINDA                              CA          92886            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   FULLERTON                                CA          92833            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   ANTIOCH                                  CA          94531            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       GERING                                   NE          69341            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       GERING                                   NE          69341            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     APTOS                                    CA          95003            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SCOTTSDALE                               AZ          85251            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94132            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    HERCULES                                 CA          94547            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95354            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT COLLINS                             CO          80525            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    ALAMEDA                                  CA          94501            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    EAST PALO ALTO                           CA          94303            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   NEWPORT BEACH                            CA          92663            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   SCAPPOOSE                                OR          97056            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN JOSE                                 CA          95131            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COMMERCE CITY                            CO          80022            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   BELLEVUE                                 WA          98005            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   MARINA                                   CA          93933            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   DALY CITY                                CA          94014            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       MIAMI BEACH                              FL          33138            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   BURKE                                    VA          22015            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT MORGAN                              CO          80701            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   REDMOND                                  OR          97756            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   CONCORD                                  CA          94520            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85050            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   ABINGTON                                 MA          02351            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   IRVINE                                   CA          92612            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   CENTREVILLE                              VA          20120            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CUPERTINO                                CA          95014            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PAHRUMP                                  NV          89048            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKE WORTH                               FL          33463            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BLUFFTON                                 SC          29910            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87113            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       NOBLESVILLE                              IN          46062            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   CHANTILLY                                VA          20151            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ANNANDALE                                VA          22003            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       ALOHA                                    OR          97006            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       LAKE ELSINORE                            CA          92530            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SACRAMENTO                               CA          95838            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   WOODBURY                                 MN          55125            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CHULA VISTA                              CA          91914            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   WOODBRIDGE                               VA          22191            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEW BRUNSWICK                            NJ          08901            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CHANDLER                                 AZ          85225            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       QUEEN CREEK                              AZ          85242            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94602            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   VENTURA                                  CA          93003            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       CONCORD                                  CA          94518            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS ANGELES                              CA          90029            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   REDONDO BEACH                            CA          90277            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   YORBA LINDA                              CA          92886            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95842            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     CARLSBAD                                 CA          92009            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   HILLSBOROUGH                             CA          94010            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAKERSFIELD                              CA          93309            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN RAMON                                CA          94583            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SAN JOSE                                 CA          95136            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85215            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   AUBURN                                   WA          98002            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     BELLEVUE                                 WA          98005            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WINTER GARDEN                            FL          34787            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    PATTERSON                                CA          95363            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HYATTSVILLE                              MD          20781            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       YORK                                     SC          29745            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       YORK                                     SC          29745            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       MCLEAN                                   VA          22101            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   PACIFICA                                 CA          94044            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       AMERY                                    WI          54001            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   BOWIE                                    MD          20720            PUD
GR5: CONFORMING                                     0         0             0.375            6.25                                    PHOENIX                                  AZ          85045            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAS VEGAS                                NV          89108            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   ROSEVILLE                                CA          95661            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAKE HAVASU CITY                         AZ          86403            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SAN DIEGO                                CA          92101            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   WOODLAND                                 CA          95776            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGMONT                                 CO          80501            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WEST SACRAMENTO                          CA          95691            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   ZIMMERMAN                                MN          55398            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BONNERS FERRY                            ID          83805            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   RIALTO                                   CA          92377            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MADISON                                  TN          37115            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     CROTON                                   OH          43013            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LYNWOOD                                  CA          90262            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WOODBRIDGE                               VA          22193            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BONITA SPRINGS                           FL          34135            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    HENDERSON                                NV          89015            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89145            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   MERCED                                   CA          95340            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89139            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    DAVIE                                    FL          33325            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     AUSTIN                                   TX          78732            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SUMMERVILLE                              SC          29485            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       HIDDEN VALLEY LAKE                       CA          95467            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   ANTHEM                                   AZ          85086            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       MANASSAS                                 VA          20110            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROSEVILLE                                CA          95661            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   EL CERRITO                               CA          94530            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89129            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95136            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   NORTH HOLLYWOOD AREA                     CA          91606            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RANCHO CORDOVA                           CA          95670            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   PLEASANT GROVE                           UT          84062            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       STOCKTON                                 CA          95206            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   RIO RANCHO                               NM          87144            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.75                                    RANCHO SANTA MARGARITA                   CA          92688            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   APPLE VALLEY                             CA          92307            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SUNRISE                                  FL          33351            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SCOTTSDALE                               AZ          85259            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   EVERETT                                  WA          98203            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     FREMONT                                  CA          94539            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   HYATTSVILLE                              MD          20781            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89122            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.25                                    FREMONT                                  CA          94536            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DAVIE                                    FL          33024            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SCITUATE                                 MA          02066            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SHAKOPEE                                 MN          55379            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   FAYETTEVILLE                             GA          30214            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   CHICAGO                                  IL          60634            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    AMBLER                                   PA          19002            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FREDRICKSBURG                            VA          22405            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAYLORSBURG                              PA          18353            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   EL MIRAGE                                AZ          85335            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FOREST PARK                              GA          30297            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   FAIRFIELD                                CA          94533            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       WESTMINSTER                              MD          21157            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    RANCHO CUCAMONGA                         CA          91739            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MARIETTA                                 GA          30008            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   PLEASANTON                               CA          94566            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPARKS                                   NV          89436            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN JOSE                                 CA          95126            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   VACAVILLE                                CA          95687            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN RAMON                                CA          94583            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   MARIETTA                                 GA          30064            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ALOHA                                    OR          97006            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BALDWIN                                  NY          11510            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SUGAR HILL                               GA          30518            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    SHASTA LAKE                              CA          96019            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PUYALLUP                                 WA          98374            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    SAN JOSE                                 CA          95133            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   DOUGLASVILLE                             GA          30134            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       WOODHAVEN                                NY          11421            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95354            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   GRANTSVILLE                              UT          84029            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CENTREVILLE                              VA          20121            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   BOISE                                    ID          83704            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   TONKA BAY                                MN          55331            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   HYATTSVILLE                              MD          20782            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   QUEEN CREEK                              AZ          85243            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PRESCOTT VALLEY                          AZ          86314            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SOUTH LAKE TAHOE                         CA          96150            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEANSIDE                                CA          92056            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89145            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   PETALUMA                                 CA          94954            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHESTER                                  VA          23831            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FULLERTON                                CA          92833            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       FULLERTON                                CA          92832            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MERIDIAN                                 ID          83642            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89121            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94116            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN FRANCISCO                            CA          94134            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN JOSE                                 CA          95123            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAWRENCEVILLE                            GA          30045            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.375                                   AGOURA HILLS                             CA          91301            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   GLENDALE                                 CA          91206            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95204            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SANTA CLARITA                            CA          91355            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TRACY                                    CA          95376            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       BOISE                                    ID          83716            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       HENDERSON                                NV          89014            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    NAMPA                                    ID          83687            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN JOSE                                 CA          95121            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MARICOPA                                 AZ          85239            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   TAMPA                                    FL          33647            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FAIRHAVEN                                MA          02719            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FREDERICKSBURG                           VA          22407            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORLANDO                                  FL          32822            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   WASHINGTON                               DC          20009            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   WEST FARGO                               ND          58078            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85006            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    TAHOMA                                   CA          96142            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TRABUCO CANYON                           CA          92679            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     DAVIS                                    CA          95616            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   TRACY                                    CA          95376            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SIMI VALLEY                              CA          93065            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SHELBYVILLE                              MI          49344            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TUCSON                                   AZ          85743            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   UNIVERSITY PLACE                         WA          98466            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PORT SAINT LUCIE                         FL          34953            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SARASOTA                                 FL          34238            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       SUWANEE                                  GA          30024            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEAN VIEW                               DE          19970            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   GOLDEN                                   CO          80401            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       CHICAGO                                  IL          60646            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PONTIAC                                  MI          48342            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MIDLAND                                  MI          48640            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BUFFALO                                  MN          55313            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK GROVE                                CA          95624            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89149            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   GAINESVILLE                              FL          32608            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95823            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN FRANCISCO                            CA          94121            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95823            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN MATEO                                CA          94404            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST. PAUL                                 MN          55101            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BEXLEY                                   OH          43209            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SUPERIOR TOWNSHIP                        MI          48198            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   LODI                                     NJ          07644            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   EDGARTOWN                                MA          02539            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   ORANGE                                   CT          06477            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN JOSE                                 CA          95138            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SHELTON                                  CT          06484            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.25                                    MONTAUK                                  NY          11954            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   LOS ANGELES                              CA          90291            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   PHOENIX                                  AZ          85041            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT COLLINS                             CO          80525            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   RANCHO CORDOVA                           CA          95670            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CULVER CITY                              CA          90232            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HENDERSON                                NV          89052            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   BROOKLYN                                 NY          11214            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   HAYWARD                                  CA          94544            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    REDDING                                  CA          96002            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   RANCHO CUCAMONGA                         CA          91730            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MERCED                                   CA          95340            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SOUTH SAN FRANCISCO                      CA          94080            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   HENDERSON                                NV          89015            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       WORCESTER                                MA          01607            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PROSPECT PARK                            NJ          07508            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   WAYZATA                                  MN          55391            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ELIZABETH                                CO          80107            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   WHITTIER                                 CA          90602            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   TEHACHAPI                                CA          93561            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95825            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MINNEOLA                                 FL          34715            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   STATEN ISLAND                            NY          10306            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOSTON                                   MA          02128            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       CATHEDRAL CITY                           CA          92234            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   INDIANAPOLIS                             IN          46208            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEW HOPE                                 MN          55427            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89081            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     CORONADO                                 CA          92118            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    RANCHO CUCAMONGA                         CA          91730            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    LEESBURG                                 VA          20176            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    AREA OF SPRING VALLEY                    CA          91977            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     CARROLLTON                               VA          23314            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       CHICAGO                                  IL          60632            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       COLORADO SPRINGS                         CO          80919            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    DANVILLE                                 CA          94506            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WESTMINSTER                              CO          80021            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95823            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS ANGELES                              CA          91040            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   FREDERICK                                MD          21701            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   LAGUNA BEACH                             CA          92651            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   EL CAJON                                 CA          92021            Single Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    OCEANSIDE                                CA          92056            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   RIDGECREST                               CA          93555            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LOS ANGELES                              CA          90011            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       JOSHUA TREE                              CA          92252            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    UNION CITY                               CA          94587            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   SAN DIEGO                                CA          92101            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   GLENDALE                                 CA          91208            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   PINOLE                                   CA          94564            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95823            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN RAMON                                CA          94583            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     VALLEY STREAM                            NY          11580            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89139            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     BELCAMP                                  MD          21017            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   NEWBURGH                                 NY          12550            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       CHICAGO                                  IL          60622            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BROOKLYN                                 NY          11208            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   WOODLAND HILLS AREA                      CA          91364            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT WORTH                               TX          76101            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   DUMFRIES                                 VA          22026            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95129            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   NORCO                                    CA          92860            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GALT                                     CA          95632            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   VIENNA                                   VA          22180            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95823            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       HENDERSON                                NV          89074            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     PORTLAND                                 OR          97236            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       RIVERDALE                                MD          20737            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SAN DIEGO                                CA          92127            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    PEMBROKE PINES                           FL          33024            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   HUNTINGTON BEACH                         CA          92647            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93722            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PITTSBURG                                CA          94565            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   REDWOOD CITY                             CA          94062            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   CENTREVILLE                              VA          20120            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   BEALETON                                 VA          22712            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SANTA ROSA                               CA          95401            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN JOSE                                 CA          95120            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEATTLE                                  WA          98101            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   MANTECA                                  CA          95337            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       ROCKLIN                                  CA          95765            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95835            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SOUTHFIELD                               MI          48034            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   MATTAPOISETT                             MA          02739            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   DUARTE                                   CA          91010            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    HIGHLAND PARK                            IL          60035            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     WINCHESTER                               CA          92596            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   WINSTON SALEM                            NC          27103            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TITUSVILLE                               FL          32780            Townhouse
GR5: CONFORMING                                     0         0             0.375            7.125                                   HAYWARD                                  CA          94541            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS ANGELES                              CA          91367            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89148            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   SALT LAKE CITY                           UT          84105            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       ONTARIO                                  CA          91762            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   WINSTON SALEM                            NC          27103            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RENO                                     NV          89521            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   PALM DESERT                              CA          92211            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CLAYTON                                  NC          27520            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   TENAFLY                                  NJ          07670            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.125                                   RENO                                     NV          89521            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   WASHINGTON                               DC          20037            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   TUSTIN                                   CA          92780            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    PRIOR LAKE                               MN          55372            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   DANVILLE                                 CA          94506            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33334            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SAN FRANCISCO                            CA          94110            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97203            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MIDLAND                                  TX          79707            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDDING                                  CA          96001            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   EL CAJON                                 CA          92021            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       LOS ANGELES                              CA          90049            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN BERNARDINO                           CA          92411            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MURRIETA                                 CA          92563            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORCO                                    CA          92860            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    DELMAR                                   MD          21875            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANDLER                                 AZ          85249            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CELEBRATION                              FL          34747            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   EVERETT                                  MA          02149            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   STONE MOUNTAIN                           GA          30083            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SANDSTON                                 VA          23150            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PEORIA                                   AZ          85383            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   WEYMOUTH                                 MA          02188            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       REDDING                                  CA          96001            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ASPEN                                    CO          81611            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN PABLO                                CA          94806            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAINT PETERSBURG                         FL          33701            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS OSOS                                 CA          93402            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LONGMONT                                 CO          80501            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   JOSHUA TREE                              CA          92252            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TACOMA                                   WA          98403            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LOS ANGELES                              CA          90047            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NAPLES                                   FL          34120            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   WESTPORT                                 CT          06880            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TEMECULA                                 CA          92592            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MEAD                                     CO          80542            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    HOUSTON                                  TX          77019            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    MILLIKEN                                 CO          80543            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   ALPINE                                   CA          91901            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOUISVILLE                               CO          80027            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    FAIRFIELD                                CT          06890            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    BROOKLYN                                 NY          11209            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AZUSA                                    CA          91702            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    SCOTTSDALE                               AZ          85251            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HESPERIA                                 CA          92345            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   FREDERICKSBURG                           VA          22407            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   MONROE TOWNSHIP                          NJ          08831            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SAN DIEGO                                CA          92115            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   EMERYVILLE                               CA          94608            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN RAMON                                CA          94583            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85205            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85207            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CAPITOL HEIGHTS                          MD          20743            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TARZANA AREA                             CA          91356            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     MILPITAS                                 CA          95035            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   SEAFORD                                  DE          19973            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HOUSTON                                  TX          77019            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   BROOKLYN PARK                            MN          55429            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROOKLYN CENTER                          MN          55412            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     HOPEWELL JUNCTION                        NY          12533            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     NORTHVALE                                NJ          07647            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   CLINTON                                  MA          01510            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   CYPRESS                                  CA          90630            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   KEANSBURG                                NJ          07734            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       KUNA                                     ID          83634            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CULVER CITY                              CA          90232            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       ORLANDO                                  FL          32833            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   POLLOCK PINES                            CA          95726            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   ISSAQUAH                                 WA          98027            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   VACAVILLE                                CA          95687            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   GRAPEVIEW                                WA          98546            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DALY CITY                                CA          94014            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   HILLSBOROUGH                             NJ          08844            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   BOYNTON BEACH                            FL          33436            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   FALLS CHURCH                             VA          22044            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   MORENO VALLEY                            CA          92557            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    QUEEN CREEK                              AZ          85242            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WHITE BEAR LAKE                          MN          55110            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BONSALL                                  CA          92003            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    CHICAGO                                  IL          60659            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       CHULA VISTA                              CA          91914            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     CADY                                     WI          54027            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SPRINGFIELD                              VA          22153            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   WASHINGTON                               DC          20003            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   BOULDER                                  CO          80302            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   CEDAR PARK                               TX          78613            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85051            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LOS ANGELES                              CA          90066            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95355            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   YUBA CITY                                CA          95991            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AUBURN                                   CA          95603            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   DALY CITY                                CA          94015            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89117            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PORT ORCHARD                             WA          98366            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   NORTH BAY VILLAGE                        FL          33141            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PORT ORCHARD                             WA          98366            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    ARIZONA CITY                             AZ          85223            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PUYALLUP                                 WA          98374            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.625                                   OAKLAND                                  CA          94606            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FREMONT                                  CA          94538            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SANTA ROSA                               CA          95409            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TEMECULA                                 CA          92592            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   PORTLAND                                 OR          97230            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95818            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95207            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   AUSTIN                                   TX          78739            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   TARPON SPRINGS                           FL          34689            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MAHTOMEDI                                MN          55115            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   BELMONT                                  CA          94002            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SCOTTSDALE                               AZ          85259            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAGUNA WOODS                             CA          92637            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       WASHINGTON                               DC          20024            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   EVERETT                                  MA          02149            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ROCKVILLE                                MD          20851            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LA CRESENTA                              CA          91214            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LANTANA                                  FL          33462            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   INGLEWOOD                                CA          90301            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       RENO                                     NV          89511            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST PALM BEACH                          FL          33417            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    VANCOUVER                                WA          98682            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   COOPER CITY                              FL          33026            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PENN VALLEY                              CA          95946            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33437            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   WASHOUGAL                                WA          98671            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LUCK                                     WI          54853            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SAN BERNARDINO                           CA          92407            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TEMPE                                    AZ          85281            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    HENDERSON                                NV          89015            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CLEARWATER BEACH                         FL          33767            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SPRINGFIELD                              VA          22153            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   TACOMA                                   WA          98467            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       MORONGO VALLEY                           CA          92256            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   BERKELEY                                 CA          94702            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       NORTH HOLLYWOOD AREA                     CA          91605            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   POWHATAN                                 VA          23139            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CLEARWATER BEACH                         FL          33767            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.5                                     EVERETT                                  WA          98203            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HYATTSVILLE                              MD          20785            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     BAKERSFIELD                              CA          93313            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   HOLLISTER                                CA          95023            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    NORTHGLENN                               CO          80233            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PHOENIX                                  AZ          85021            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SOUTH LAKE TAHOE                         CA          96150            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BRISTOW                                  VA          20136            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    OROSI                                    CA          93647            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   APPLE VALLEY                             CA          92307            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   TEMPLE CITY                              CA          91780            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    BEND                                     OR          97702            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   PITTSBURG                                CA          94565            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    GILROY                                   CA          95020            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89103            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   CLEARLAKE OAKS                           CA          95423            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN PABLO                                CA          94806            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAKERSFIELD                              CA          93313            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LOS ANGELES                              CA          90044            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MORENO VALLEY                            CA          92551            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MESA                                     AZ          85204            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   UNION CITY                               CA          94587            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       CHARLOTTE                                NC          28270            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PEMBROKE PINES                           FL          33025            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   HERCULES                                 CA          94547            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    MIDDLETOWN                               RI          02842            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SCOTTSDALE                               AZ          85262            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   FORT COLLINS                             CO          80528            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       CULPEPER                                 VA          22701            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   ALEXANDRIA                               VA          22309            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85015            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MENIFEE                                  CA          92584            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   KENTFIELD                                CA          94904            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   MILLBRAE                                 CA          94030            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   PATTERSON                                CA          95363            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ST. LUCIE                           FL          34983            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DURANGO                                  CO          81301            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTERVILLE                              CA          93257            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89123            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   QUEEN CREEK                              AZ          85242            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   BEAUMONT                                 CA          92223            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   REDDING                                  CA          96002            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PALM SPRINGS                             CA          92264            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN BRUNO                                CA          94066            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HYATTSVILLE                              MD          20782            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   PITTSBURG                                CA          94565            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       CORONA                                   CA          92879            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SANTA ANA                                CA          92705            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    COMPTON                                  CA          90222            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94112            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       GREENACRES                               WA          99016            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ST PAUL                                  MN          55106            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90044            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOSTON                                   MA          02127            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89123            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   TRENTON                                  NJ          08611            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN BERNARDINO                           CA          92410            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   CHANDLER                                 AZ          85249            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.125                                   FONTANA                                  CA          92336            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   ROSEVILLE                                CA          95747            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ROCKPORT                                 TX          78382            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LOS ANGELES                              CA          91364            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOONSOCKET                               RI          02895            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN ANTONIO                              TX          78233            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MOUND                                    MN          55364            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    ST. AUGUSTINE                            FL          32095            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGMONT                                 CO          80501            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PATERSON                                 NJ          07504            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LAFAYETTE                                CO          80026            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     IDYLLWILD                                CA          92549            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   EL PASO                                  TX          79928            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SACRAMENTO                               CA          95818            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97210            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   LONG BEACH                               CA          90815            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       BELLINGHAM                               WA          98226            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    LOS ANGELES                              CA          90065            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BANNING                                  CA          92220            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WAKEFIELD                                MA          01880            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FORT BRAGG                               CA          95437            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ADAIRSVILLE                              GA          30103            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SEATTLE                                  WA          98107            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BEAVERTON                                OR          97008            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   KELSO                                    WA          98626            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89149            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   NORTH LAS VEGAS                          NV          89081            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   IVINS                                    UT          84738            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NEWARK                                   NJ          07105            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MARLBOROUGH                              MA          01752            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     RIVER EDGE                               NJ          07661            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LA QUINTA                                CA          92253            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   OAKLAND                                  CA          94603            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   RIO VERDE                                AZ          85263            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85374            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   CONCORD                                  CA          94519            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN DIEGO                                CA          92120            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   VIENNA                                   VA          22182            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33064            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       WESTON                                   FL          33332            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95209            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   RANCHO SANTA MARGARITA                   CA          92688            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ELK GROVE                                CA          95624            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93720            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    LOS ANGELES                              CA          90035            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   FLOWERY BRANCH                           GA          30542            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LANHAM                                   MD          20706            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   FALLS CHURCH                             VA          22041            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEWOOD                                 NJ          08701            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       POTOMAC                                  MD          20857            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.375                                   TRUCKEE                                  CA          96161            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANDLER                                 AZ          85225            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SILVER SPRING                            MD          20910            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SEVERN                                   MD          21144            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     CHICAGO                                  IL          60652            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     SANTA ROSA                               CA          95401            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   NAMPA                                    ID          83651            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN DIEGO                                CA          92109            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FAIRFAX STATION                          VA          22039            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       MILTONA                                  MN          56354            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    MILL VALLEY                              CA          94941            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORTING                                   WA          98360            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    GLADWYNE                                 PA          19035            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95118            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAINT GEORGE                             UT          84770            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       TRACY                                    CA          95377            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   RIVERSIDE                                CA          92503            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SILVER SPRING                            MD          20904            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   STOCKTON                                 CA          95210            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   BROOMFIELD                               CO          80020            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORTING                                   WA          98360            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SANTA ANA                                CA          92706            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   NORTHGLENN                               CO          80233            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HEMET                                    CA          92544            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85205            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RIVERBANK                                CA          95367            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   PASADENA                                 CA          91105            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   PLEASANT PRAIRIE                         WI          53158            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAN RAMON                                CA          94583            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       TRACY                                    CA          95376            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAN JOSE                                 CA          95117            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       WHITTIER AREA                            CA          90606            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87120            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94609            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   MESA                                     AZ          85204            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     TURLOCK                                  CA          95382            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    BATTLE GROUND                            WA          98604            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   DALY CITY                                CA          94015            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   NEWPORT COAST                            CA          92657            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ESTERO                                   FL          33928            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT MYERS                               FL          33912            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKE WORTH                               FL          33463            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       LAKE WORTH                               FL          33463            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANNANDALE                                MN          55302            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   WINSTON SALEM                            NC          27103            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COMMERCE CITY                            CO          80022            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   ANOKA                                    MN          55303            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   EL PASO                                  TX          79936            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       TRENTON                                  NJ          08611            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   EL PASO                                  TX          79936            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     BRAMBLETON                               VA          20148            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90019            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BALTIMORE                                MD          21231            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   COSTA MESA                               CA          92627            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       MARLBORO                                 NJ          07751            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PENDLETON                                OR          97801            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    FREMONT                                  CA          94538            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LITCHFIELD PARK                          AZ          85340            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANTHEM                                   AZ          85086            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   HENDERSON                                NV          89012            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN JOSE                                 CA          95111            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   DURHAM                                   CA          95938            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ISSAQUAH                                 WA          98027            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MOUNTAIN HOME                            ID          83647            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MOUNTAIN HOME                            ID          83647            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SAN FRANCISCO                            CA          94121            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   QUEEN CREEK                              AZ          85242            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       STOCKTON                                 CA          95209            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   REDDING                                  CA          96001            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87114            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN JOSE                                 CA          95111            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HUGHSON                                  CA          95326            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       BOISE                                    ID          83709            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     WILTON                                   CA          95693            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85379            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PASCO                                    WA          99301            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CAVE CREEK                               AZ          85331            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN DIEGO                                CA          92103            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NUTLEY                                   NJ          07110            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93722            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ANTELOPE                                 CA          95843            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    PORTLAND                                 OR          97230            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PLANTATION                               FL          33324            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   READINGTON                               NJ          08889            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN DIEGO                                CA          92103            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    PHOENIX                                  AZ          85050            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   COLORADO SPRINGS                         CO          80906            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VICTORVILLE                              CA          92395            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FEDERAL WAY                              WA          98023            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ONTARIO                                  CA          91761            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       COLORADO SPRINGS                         CO          80922            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       FIARFAX                                  VA          22079            PUD
GR5: CONFORMING                                     0         0             0.375            5.75                                    NORTH LAS VEGAS                          NV          89031            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MORENO VALLEY                            CA          92553            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LIVERMORE                                CA          94551            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80219            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   FLAGSTAFF                                AZ          86001            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WOODLAND                                 CA          95695            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       MARINA                                   CA          93933            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   CENTREVILLE                              VA          20120            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HILLSBORO                                OR          97123            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SACRAMENTO                               CA          95823            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST JORDAN                              UT          84088            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       TACOMA                                   WA          98405            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     WAYNE                                    NJ          07470            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     DISCOVERY BAY                            CA          94514            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   DIAMOND BAR                              CA          91765            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95210            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   WOODLAND                                 CA          95695            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       VERONA                                   NJ          07044            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   LIVERMORE                                CA          94551            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     ROCKLIN                                  CA          95765            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ALBUQUERQUE                              NM          87114            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    TURLOCK                                  CA          95382            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       OAKLAND                                  CA          94619            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   CITRUS HEIGHTS                           CA          95610            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80203            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   JACKSONVILLE                             FL          32225            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GALT                                     CA          95632            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   FREMONT                                  CA          94539            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALBUQUERQUE                              NM          87111            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       RIVERBANK                                CA          95367            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95124            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95119            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   AVONDALE                                 AZ          85323            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85259            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   DUBLIN                                   CA          94568            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       DALY CITY                                CA          94015            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   HAYWARD                                  CA          94545            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     BRENTWOOD                                CA          94513            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     TIGARD                                   OR          97223            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN JOSE                                 CA          95123            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   PORTLAND                                 OR          97213            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     PLEASANTON                               CA          94566            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94107            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAWRENCEVILLE                            GA          30044            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROSWELL                                  GA          30075            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    OAKLAND                                  CA          94605            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   LOS ANGELES                              CA          90004            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN JOSE                                 CA          95148            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       AURORA                                   CO          80018            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKE ELSINORE                            CA          92530            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TUCSON                                   AZ          85706            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    MORGAN HILL                              CA          95037            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       CORONA                                   CA          92880            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FEDERAL WAY                              WA          98023            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LORTON                                   VA          22079            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN FRANCISCO                            CA          94121            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93726            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   PLEASANTON                               CA          94566            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94605            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       BRENTWOOD                                CA          94513            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    CALABASAS                                CA          91302            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   HAYWARD                                  CA          94544            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SAN LEANDRO                              CA          94577            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93720            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ANTIOCH                                  CA          94509            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     MIDDLETON                                ID          83644            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95842            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   OAKLAND                                  CA          94605            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    CAVE CREEK                               AZ          85331            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   REDWOOD CITY                             CA          94061            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    TACOMA                                   WA          98407            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   LAS VEGAS                                NV          89108            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85202            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN RAFAEL                               CA          94903            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MILPITAS                                 CA          95035            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     SAN JOSE                                 CA          95122            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       RIVERSIDE                                CA          92501            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87111            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   SPRING CITY                              UT          84662            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87113            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SURPRISE                                 AZ          85379            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SANTA MARIA                              CA          93454            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LAKE FOREST PARK                         WA          98155            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   FREMONT                                  CA          94538            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN DIEGO                                CA          92115            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    RIO RANCHO                               NM          87124            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     SEQUIM                                   WA          98382            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SCOTTSDALE                               AZ          85259            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SANDY                                    OR          97055            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93703            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SALINAS                                  CA          93905            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN MATEO                                CA          94401            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   RIVERBANK                                CA          95367            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   DISCOVERY BAY                            CA          94514            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAKEWOOD                                 CO          80214            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TRACY                                    CA          95376            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   SAN JOSE                                 CA          95127            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ARIZONA CITY                             AZ          85223            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GLENDALE                                 AZ          85306            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       MORENO VALLEY                            CA          92557            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN JOSE                                 CA          95136            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   TRACY                                    CA          95376            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   WATSONVILLE                              CA          95076            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   QUEEN CREEK                              AZ          85242            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GARLAND                                  TX          75040            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   NEWCASTLE                                CA          95658            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85037            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAS VEGAS                                NV          89149            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   EL CAJON                                 CA          92020            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TUJUNGA                                  CA          91042            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       POWAY                                    CA          92064            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   RANCHO  CUCAMONGA                        CA          91739            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   CENTENNIAL                               CO          80112            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       NORTH LAS VEGAS                          NV          89084            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   ISSAQUAH                                 WA          98029            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    NEW BRITAIN                              CT          06052            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ORLANDO                                  FL          32821            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   WEST SACRAMENTO                          CA          95605            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AUBURN                                   WA          98092            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89149            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    EDGEWATER                                NJ          07020            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   MIAMI BEACH                              FL          33139            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   VICTORVILLE                              CA          92392            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   BURKE                                    VA          22015            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   UPPER DARBY                              PA          19082            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     ATLANTA                                  GA          30349            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    HOUSTON                                  TX          77019            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98686            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       BOSTON                                   MA          02108            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HURON                                    OH          44839            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   COLLEGE POINT                            NY          11356            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MIRAMAR                                  FL          33025            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       LAS CRUCES                               NM          88007            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       WESTWOOD                                 CA          96137            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN DIEGO                                CA          92131            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   KENMORE                                  NY          14217            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BUFORD                                   GA          30519            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS BANOS                                CA          93635            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89149            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FULLERTON                                CA          92832            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ESTERO                                   FL          33928            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAS CRUCES                               NM          88007            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HENDERSONVILLE                           TN          37075            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    CARSON CITY                              NV          89701            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94121            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VICTORVILLE                              CA          92392            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PEORIA                                   AZ          85345            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   RENTON                                   WA          98056            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STRAWBERRY                               AZ          85544            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEATTLE                                  WA          98115            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BEAVERTON                                OR          97008            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85037            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ANTIOCH                                  CA          94509            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PEMBROKE PINES                           FL          33028            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    HOPKINS                                  MN          55305            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       EVANS                                    CO          80620            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     MEDFORD  TOWNSHIP                        NJ          08055            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SANTA ROSA                               CA          95401            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CORONA                                   CA          92882            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DESERT HOT SPRINGS                       CA          92240            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    DALY CITY                                CA          94015            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.375                                   MANHATTAN BEACH                          CA          90266            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    LEESBURG                                 VA          20176            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MORGAN HILL                              CA          95037            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    PITTSBURG                                CA          94565            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HUNTINGTON BEACH                         CA          92646            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LA HABRA HEIGHTS                         CA          90631            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   LOS ANGELES                              CA          90046            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BONITA SPRINGS                           FL          34135            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST MELBOURNE                           FL          32904            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   HOHOCUS                                  NJ          07423            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       INVER GROVE HEIGHTS                      MN          55077            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   BROOKLYN                                 NY          11207            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33019            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   DANVILLE                                 CA          94506            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STATEN ISLAND                            NY          10304            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    COOLIDGE                                 AZ          85228            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PLANTATION                               FL          33324            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROOKLYN                                 NY          11234            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       LAKE WORTH                               FL          33467            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CYPRESS                                  TX          77429            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    WOODBRIDGE                               VA          22192            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   STATEN ISLAND                            NY          10314            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HENDERSON                                NV          89015            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BUCKLEY                                  MI          49620            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    STOCKTON                                 CA          95212            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOMESTEAD                                FL          33033            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   EAST ORANGE                              NJ          07019            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LOOMIS                                   CA          95650            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAY HARBOR ISLANDS                       FL          33154            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     CLARKSBURG                               MD          20871            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HALLANDALE                               FL          33009            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MINNEAPOLIS                              MN          55426            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GLENDALE HEIGHTS                         IL          60139            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIDDLE ISLAND                            NY          11953            CO-OP
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MIAMI BEACH                              FL          33141            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     CEDAR CITY                               UT          84720            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   MANALAPAN                                NJ          07726            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT SAINT LUCIE                         FL          34983            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   DES MOINES                               IA          50315            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GERMANTOWN                               MD          20876            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   CASTRO VALLEY                            CA          94546            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MOUNT DORA                               FL          32757            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   RANCHO CUCAMONGA                         CA          91730            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PLANTATION                               FL          33324            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33071            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33021            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33021            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33130            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85379            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33062            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    RANCHO SANTA FE                          CA          92067            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33321            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HURRICANE                                UT          84737            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       LYNDHURST                                NJ          07071            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33020            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89149            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33071            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   BLOOMINGDALE                             NJ          07403            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33131            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    MIAMI                                    FL          33131            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPANISH FORK                             UT          84660            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    MIAMI BEACH                              FL          33139            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33060            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GERBER                                   CA          96035            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   POMPANO BEACH                            FL          33062            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   DAVENPORT                                FL          33897            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEWARK                                   NJ          07112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WESTON                                   FL          33326            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDLANDS                                 CA          92373            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI LAKES                              FL          33016            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       PHOENIX                                  AZ          85014            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SAN RAMON                                CA          94582            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DESERT HOT SPRINGS                       CA          92240            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALEXANDRIA                               VA          22304            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   HALLANDALE                               FL          33009            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   DALLAS                                   GA          30132            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAKEWOOD                                 NJ          08701            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANHASSEN                               MN          55317            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPANISH FORK                             UT          84660            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SAINT PETERSBURG                         FL          33713            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    NAPA                                     CA          94558            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       BROOKLYN                                 NY          11233            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       UNION CITY                               NJ          07087            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          91402            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   WARRENTON                                VA          20187            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    NORWOOD                                  MA          02062            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BEAVERTON                                OR          97007            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SOUTH OZONE PARK                         NY          11420            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN DIEGO                                CA          92101            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CARLSBAD                                 CA          92009            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    SPOKANE                                  WA          99205            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    LAKE ARROWHEAD                           CA          92352            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   PATTERSON                                CA          95363            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   BATON ROUGE                              LA          70806            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    KENSINGTON                               MD          20895            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   POMONA                                   NY          10970            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ELK GROVE                                CA          95757            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   WEST SACRAMENTO                          CA          95691            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ASBURY PARK                              NJ          07712            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       LITHONIA                                 GA          30058            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST YARMOUTH                            MA          02673            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AVENTURA                                 FL          33180            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    NEW YORK                                 NY          10019            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SACRAMENTO                               CA          95835            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODSTOCK                                IL          60098            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NEW BRITAIN                              CT          06052            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FORT MYERS                               FL          33912            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   PINE MOUNTAIN CLUB                       CA          93222            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       RED OAK                                  TX          75154            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROOKLYN                                 NY          11210            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PROVIDENCE                               RI          02909            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VALPARAISO                               IN          46385            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DEARBORN HEIGHTS                         MI          48127            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   RIDGEWOOD                                NJ          07450            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ACWORTH                                  GA          30101            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   WATSONVILLE                              CA          95076            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    DISTRICT HEIGHTS                         MD          20747            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HENDERSON                                NV          89052            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CENTERVILLE                              MA          02632            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85201            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   BRADENTON                                FL          34208            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   DICKINSON                                ND          58601            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SOMERSET                                 NJ          08873            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90040            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       HOLLYWOOD                                FL          33019            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       PLAINVIEW                                NY          11803            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    CHESTERFIELD                             VA          23832            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95816            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    TROY                                     MI          48085            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FREDERICK                                MD          21703            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   DEARBORN                                 MI          48128            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       WINSTON SALEM                            NC          27103            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20019            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN FRANCISCO                            CA          94112            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SAN FRANCISCO                            CA          94134            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   VALLEJO                                  CA          94589            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN JOSE                                 CA          95132            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   FOSTER CITY                              CA          94404            PUD
GR5: CONFORMING                                     0         0             0.375            6.25                                    APEX                                     NC          27539            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BRONX                                    NY          10466            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TAMPA                                    FL          33611            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   ASTORIA                                  OR          97103            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   WILMETTE                                 IL          60091            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SEATTLE                                  WA          98115            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PROVIDENCE                               RI          02908            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ANTHEM                                   AZ          85086            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89149            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ONTARIO                                  CA          91764            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   FAIRBURN                                 GA          30213            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89149            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LAS VEGAS                                NV          89143            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SAN DIEGO                                CA          92130            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ADELANTO                                 CA          92301            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BEAUFORT                                 SC          29902            Condominium
GR5: CONFORMING                                     0         0             0.375            6.25                                    BAKERSFIELD                              CA          93312            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST PALM BEACH                          FL          33417            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   REYNOLDSBURG                             OH          43068            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   JOHNSTOWN                                CO          80534            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   STATEN ISLAND                            NY          10309            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89129            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELIZABETH                                NJ          07206            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90044            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ASBURY PARK                              NJ          07712            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   GLENDALE                                 AZ          85310            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   NEW FAIRFIELD                            CT          06812            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   JOHNSTOWN                                CO          80534            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   SACRAMENTO                               CA          95828            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33020            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   RIVERSIDE                                CA          92506            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    HYATTSVILLE                              MD          20785            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33062            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   TACOMA                                   WA          98409            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NORTH LAS VEGAS                          NV          89031            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89178            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   FREMONT                                  CA          94539            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   LOS ANGELES                              CA          91307            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WHITEWATER                               CA          92282            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   PALO ALTO                                CA          94303            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAINT CLOUD                              FL          34772            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    PALM HARBOR                              FL          34683            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   YUCCA VALLEY                             CA          92284            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   TRAVERSE CITY                            MI          49684            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    HYATTSVILLE                              MD          20785            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SOUTH LAKE TAHOE                         CA          96150            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   EGG HARBOR TOWNSHIP                      NJ          08234            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MIDDLE VILLAGE                           NY          11379            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   ODENTON                                  MD          21113            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   RIDGEFIELD                               CT          06877            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LAS VEGAS                                NV          89109            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   CHULA VISTA                              CA          91910            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    HYATTSVILLE                              MD          20785            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    PLACENTIA                                CA          92870            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   TRAVERSE CITY                            MI          49686            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BULLHEAD CITY                            AZ          86442            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    PRINEVILLE                               OR          97754            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GLENDALE                                 CA          91201            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAKEWOOD                                 NJ          08701            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    CORAL SPRINGS                            FL          33076            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MAGNOLIA                                 NJ          08049            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LINDEN                                   NJ          07306            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAINT PAUL                               MN          55107            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FAIRFIELD                                CT          06824            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   GERMANTOWN                               MD          20874            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       MIRAMAR                                  FL          33025            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33311            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ORANGE                                   OH          44022            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   DALY CITY                                CA          94014            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   HOBOKEN                                  NJ          07030            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    MIAMI                                    FL          33196            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       ENGLEWOOD                                FL          34223            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CORAL SPRINGS                            FL          33065            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    FORT LAUDERDALE                          FL          33312            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PISCATAWAY                               NJ          08854            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GOODLETTSVILLE                           TN          37072            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   HACKETTSTOWN                             NJ          07840            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       RIO VISTA                                CA          94571            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.375                                   ASHBURN                                  VA          20148            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   PERTH AMBOY                              NJ          08861            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CARLSBAD                                 CA          92008            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    VALLEY STREAM                            NY          11581            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   CORONA                                   CA          92879            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCRANTON                                 PA          18508            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   WALKERSVILLE                             MD          21793            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   WOODBURN                                 OR          97071            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   EDINA                                    MN          55435            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   TAMARAC                                  FL          33324            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND PARK                             FL          33334            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   OTSEGO                                   MN          55330            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     ARCADIA                                  CA          91006            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   PETALUMA                                 CA          94954            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WEST LINN                                OR          97068            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SOUTH JORDAN                             UT          84095            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60614            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    ANTIOCH                                  CA          94509            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   PLEASANTON                               CA          94566            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   HOUSTON                                  TX          77054            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BIG LAKE                                 MN          55309            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ROCKVILLE                                MD          20853            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BROOKLYN                                 NY          11208            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   TEMPLE HILLS                             MD          20748            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SAN DIEGO                                CA          92127            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALBERTVILLE                              MN          55301            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ATLANTA                                  GA          30307            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     FORT LEE                                 NJ          07024            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAY CITY                                 MI          48706            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RUTHERFORD                               NJ          07070            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    LOMPOC                                   CA          93436            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CLARKSBURG                               MD          20871            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORFOLK                                  VA          23513            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SANTA ROSA                               CA          95404            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   FOSTER CITY                              CA          94404            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SOMERVILLE                               MA          02145            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   KINGMAN                                  AZ          86401            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95127            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SALT LAKE CITY                           UT          84118            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WILLMAR                                  MN          56201            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SHIRLEY                                  NY          11967            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       JENSEN BEACH                             FL          34957            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEMINOLE                                 FL          33777            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     TEANECK                                  NJ          07666            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     SACRAMENTO                               CA          95827            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LOS ANGELES                              CA          90094            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   NORTH LAS VEGAS                          NV          89032            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LOS ANGELES                              CA          90029            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   BROOKLYN                                 NY          11214            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   BROOKLYN                                 NY          11214            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   EL DORADO HILLS                          CA          95762            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89149            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CYPRESS                                  TX          77429            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89149            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SANDY                                    UT          84070            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TEMECULA                                 CA          92592            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   PALMDALE                                 CA          93550            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST PALM BEACH                          FL          33412            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MONROE                                   NY          10950            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   GLENDALE HEIGHTS                         IL          60139            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BARSTOW                                  CA          92311            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33334            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33315            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       OAKLAND PARK                             FL          33309            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORWALK                                  CA          90650            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   KENTFIELD                                CA          94904            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CORONA                                   NY          11369            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89120            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    MIAMI                                    FL          33185            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SAN JOSE                                 CA          95121            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CLOVIS                                   CA          93612            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LITTLETON                                CO          80128            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LINCOLN                                  CA          95648            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ST. LUCIE                           FL          34953            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            5.75                                    LAS VEGAS                                NV          89110            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TIONESTA                                 PA          16353            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97219            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95138            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   FARGO                                    ND          58102            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SHINGLE SPRINGS                          CA          95682            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   HUNTINGTON BEACH                         CA          92649            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   PORTLAND                                 OR          97213            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SALINAS                                  CA          93907            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN DIEGO                                CA          92061            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   MERCED                                   CA          95340            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MANTECA                                  CA          95336            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FOLSOM                                   CA          95630            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SAN JOSE                                 CA          95116            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33161            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33064            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAUDERHILL                               FL          33313            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SUNNY ISLES BEACH                        FL          33160            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       PEMBROKE PINES                           FL          33027            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33021            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SUNNY ISLES BEACH                        FL          33160            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    AVENTURA                                 FL          33180            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33186            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33067            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33126            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   WESTON                                   FL          33327            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   SUNNY ISLES                              FL          33160            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       HALLANDALE BEACH                         FL          33009            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI BEACH                              FL          33141            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH BAY VILLAGE                        FL          33141            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FT. LAUDERDALE                           FL          33311            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TAMARAC                                  FL          33321            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33177            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   WESTON                                   FL          33332            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33196            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33194            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WESTON                                   FL          33326            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LIGHTHOUSE POINT                         FL          33064            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33020            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33019            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33021            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   PLANTATION                               FL          33322            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PLANTATION                               FL          33324            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33193            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WESTON                                   FL          33326            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33065            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33304            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIRAMAR                                  FL          33027            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     COCONUT CREEK                            FL          33066            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLYWOOD                                FL          33020            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33071            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH MIAMI BEACH                        FL          33162            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   PANAMA CITY BEACH                        FL          32408            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   PEMBROKE PINES                           FL          33027            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PUEBLO                                   CO          81007            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ENGLISHTOWN                              NJ          07726            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MARYSVILLE                               WA          98270            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   DISTRICT HEIGHTS                         MD          20747            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   BEND                                     OR          97702            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       VINTON                                   IA          52349            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TUSTIN                                   CA          92782            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOWIE                                    MD          20716            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CAPE CORAL                               FL          33914            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TINLEY PARK                              IL          60477            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HERRIMAN                                 UT          84065            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    TUSTIN                                   CA          92780            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MAPLEWOOD                                MN          55109            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   CLEARWATER                               FL          33767            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   RODEO                                    CA          94572            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       TRAVERSE CITY                            MI          49686            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    ST. GEORGE                               UT          84790            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHILADELPHIA                             PA          19135            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANTHEM                                   AZ          85086            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   ORANGEVALE                               CA          95662            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   LOS ANGELES                              CA          91326            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PHOENIX                                  AZ          85024            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PORT CHARLOTTE                           FL          33948            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FAIRFIELD                                CA          94533            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LOS ANGELES                              CA          91401            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     MERIDIAN                                 ID          83642            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85043            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90042            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHILADELPHIA                             PA          19107            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       FONTANA                                  CA          92336            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60651            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SALEM                                    OR          97304            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       WESTFIELD                                IN          46074            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   CALABASAS                                CA          91302            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CONCORD                                  CA          94518            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85043            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    LA MESA                                  CA          91941            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94134            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANTIOCH                                  IL          60002            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MAPLE GROVE                              MN          55311            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDLANDS                                 CA          92374            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST LOUIS                                 MO          63118            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPANAWAY                                 WA          98387            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COLORADO SPRINGS                         CO          80909            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ALEXANDRIA                               VA          22312            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAS VEGAS                                NV          89128            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CHATSWORTH AREA                          CA          91311            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    ALEXANDRIA                               VA          22304            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    CORAL SPRINGS                            FL          33076            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    SHOW LOW                                 AZ          85901            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FOUNTAIN VALLEY                          CA          92708            Condominium
GR5: CONFORMING                                     0         0             0.375            6.25                                    OVIEDO                                   FL          32765            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN BRUNO                                CA          94066            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MERIDIAN                                 ID          83642            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   ALEXANDRIA                               VA          22307            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   EL MIRAGE                                AZ          85335            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       MESA                                     AZ          85215            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ASHLAND CITY                             TN          37015            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CROCKETT                                 CA          94525            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CAPITAL HEIGHTS                          MD          20743            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORLANDO                                  FL          32829            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROWNSBORO                               TX          75756            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HIGHLANDS RANCH                          CO          80129            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PHOENIX                                  AZ          85032            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   TEANECK                                  NJ          07666            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   NAPA                                     CA          94559            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   DAVIE                                    FL          33324            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LOS ANGELES                              CA          90029            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   MANTECA                                  CA          95337            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PALMDALE                                 CA          93550            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PALMETTO BAY                             FL          33176            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SOUTHFIELD                               MI          48034            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PALM BAY                                 FL          32905            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       RENO                                     NV          89509            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   STOCKTON                                 CA          95212            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       LOS ANGELES (N HOLLYWOOD                 CA          91601            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SAN BRUNO                                CA          94066            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     PALM SPRINGS                             CA          92262            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   PASO ROBLES                              CA          93446            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEWOOD                                 NJ          08701            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33426            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   HOUSTON                                  TX          77054            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEWOOD                                 NJ          08701            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   ARGYLE                                   TX          76226            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89081            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   ELK GROVE                                CA          95624            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   GAITHERSBURG                             MD          20877            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGMONT                                 CO          80501            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89119            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   KLAMATH FALLS                            OR          97603            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAS VEGAS                                NV          89118            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CITRUS HEIGHTS                           CA          95610            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   VISTA                                    CA          92084            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NASHVILLE                                TN          37206            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     CHANDLER                                 AZ          85248            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HENDERSONVILLE                           TN          37075            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MILL VALLEY                              CA          94941            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FORT WORTH                               TX          76112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   YUCCA VALLEY                             CA          92284            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94115            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SALT LAKE CITY                           UT          84116            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     SAN FRANCISCO                            CA          94115            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89139            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SANDY                                    UT          84094            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAS VEGAS                                NV          89131            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AURORA                                   CO          80012            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ANGELES                             WA          98362            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BIG LAKE                                 MN          55309            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SOUTHOLD                                 NY          11971            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   YPSILANTI                                MI          48198            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHARLOTTE                                NC          28210            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CLOVIS                                   CA          93619            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89123            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   KISSIMMEE                                FL          34741            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    FREMONT                                  CA          94538            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HACIENDA HEIGHTS                         CA          91745            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HAYWARD                                  CA          94544            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95356            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   NEPTUNE                                  NJ          07753            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   RYE                                      NY          10580            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       HOLLISTER                                CA          95023            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   FRANKLIN TOWNSHIP                        NJ          08873            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.375                                   MORAGA                                   CA          94556            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BROOKLYN CENTER                          MN          55429            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN DIEGO                                CA          92108            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BUCKLEY                                  MI          49620            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SANTA ROSA                               CA          95403            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MENIFEE                                  CA          92584            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   STERLING                                 OH          44276            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FAIRFIELD                                CA          94533            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   HIGHLAND                                 UT          84003            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SAN RAMON                                CA          94582            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CINCINNATI                               OH          45213            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ORLANDO                                  FL          32826            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   PITTSBURG                                CA          94565            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       DENVER                                   CO          80229            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   ROHNERT PARK                             CA          94928            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CAMERON PARK                             CA          95682            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    MISSION VIEJO                            CA          92692            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85379            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   WEST HILLS AREA                          CA          91307            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VACAVILLE                                CA          95687            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95833            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    NORTH LAS VEGAS                          NV          89031            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   HALF MOON BAY                            CA          94019            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEQUIM                                   WA          98382            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALTAMONTE SPRINGS                        FL          32714            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    DUBLIN                                   CA          94568            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WEST POINT                               UT          84015            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85051            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       SAN JACINTO                              CA          92583            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FALLS CHURCH                             VA          22043            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   NEWARK                                   CA          94560            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH PORT                               FL          34287            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST LOUIS PARK                            MN          55416            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 MI          48875            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    CENTREVILLE                              VA          20121            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   VALLEJO                                  CA          94591            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   MARINA                                   CA          93933            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SAN FRANCISCO                            CA          94121            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEANSIDE                                CA          92056            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    WASHINGTON                               DC          20037            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST. LOUIS                                MO          63118            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   FAIRFIELD                                CA          94533            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     MORGAN HILL                              CA          95037            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HENDERSON                                NV          89052            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LIVINGSTON                               CA          95334            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85203            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20019            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CAPE CORAL                               FL          33914            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PHOENIX                                  AZ          85032            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   GOLDEN                                   CO          80403            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN DIEGO                                CA          92106            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   TACOMA                                   WA          98409            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORLANDO                                  FL          32828            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   NAPLES                                   FL          34119            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FORT MYERS                               FL          33913            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SARASOTA                                 FL          34231            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   TUSTIN                                   CA          92780            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST. GEORGE                               UT          84770            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LADERA RANCH                             CA          92694            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    HOLLYWOOD                                FL          33019            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   SPOKANE                                  WA          99207            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    NEWARK                                   CA          94560            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    SUNRISE                                  FL          33323            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85008            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BETHLEHEM TOWNSHIP                       OH          44662            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CHULA VISTA                              CA          91910            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ORLANDO                                  FL          32835            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDDING                                  CA          96002            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   CASTRO VALLEY                            CA          94546            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BIG BEAR CITY                            CA          92314            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CITRUS HEIGHTS                           CA          95621            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MCLEAN                                   VA          22102            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       CICERO                                   IL          60804            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANDLER                                 AZ          85224            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   HOUSTON                                  TX          77019            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89144            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBRIDGE                               VA          22193            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     CUPERTINO                                CA          95014            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TEMECULA                                 CA          92591            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   KEYES                                    CA          95328            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   POTTSTOWN                                PA          19465            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROSEVILLE                                CA          95747            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MANASSAS                                 VA          20110            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PALM COAST                               FL          32164            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    LOS ANGELES                              CA          91605            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOUSTON                                  TX          77055            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOTHELL                                  WA          98021            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WELLINGTON                               FL          33414            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   GIG HARBOR                               WA          98335            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       VALLEY SPRINGS                           CA          95252            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SAN BERNARDINO                           CA          92407            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OLALLA                                   WA          98359            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    LATHROP                                  CA          95330            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TACOMA                                   WA          98409            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    CUPERTINO                                CA          95014            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALISO VIEJO                              CA          92656            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97214            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95358            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     TAMPA                                    FL          33647            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     CANTON                                   GA          30115            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANTELOPE                                 CA          95843            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95135            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    NEW HYDE PARK                            NY          11040            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       SCOTTSDALE                               AZ          85255            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN DIEGO                                CA          92101            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    ASHBURN                                  VA          20148            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SALT LAKE CITY                           UT          84105            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   OROSI                                    CA          93647            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85255            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       MARIPOSA                                 CA          95338            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FALLS CHURCH                             VA          22042            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   SACRAMENTO                               CA          95864            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    PARK RIDGE                               IL          60068            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LAS VEGAS                                NV          89109            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CUPERTINO                                CA          95014            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   EL CAJON                                 CA          92019            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     EL MIRAGE                                AZ          85335            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ORLANDO                                  FL          32828            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   NOTTINGHAM                               MD          21236            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FOREST PARK                              IL          60130            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    DELTONA                                  FL          32725            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   GILROY                                   CA          95020            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     GAITHERSBURG                             MD          20882            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   ARLINGTON                                VA          22203            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CHICAGO                                  IL          60610            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89120            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    GRASS VALLEY                             CA          95945            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   VALRICO                                  FL          33594            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   RIALTO                                   CA          92377            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    PHOENIX                                  AZ          85029            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    ASHLAND CITY                             TN          37015            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MARYSVILLE                               CA          95901            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       LIVERMORE                                CA          94550            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CONCORD                                  CA          94519            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FREMONT                                  CA          94538            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LOS ANGELES                              CA          91602            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PALM DESERT                              CA          92260            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GOODLETTSVILLE                           TN          37072            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89119            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   KENT                                     WA          98030            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SANTA ROSA                               CA          95407            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAN BRUNO                                CA          94066            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   SEATTLE                                  WA          98108            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.375                                   SAN JOSE                                 CA          95127            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HESPERIA                                 CA          92344            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   CHULA VISTA                              CA          91915            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    NORTH HOLLYWOOD                          CA          91602            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     TACOMA                                   WA          98409            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33181            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MARYSVILLE                               WA          98270            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95110            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   BRONX                                    NY          10469            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SAN LORENZO                              CA          94580            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TACOMA                                   WA          98418            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GALT                                     CA          95632            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   WESTMONT                                 NJ          08108            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SANTA MARIA                              CA          93455            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN DIEGO                                CA          92154            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CHICAGO                                  IL          60647            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   YUMA                                     AZ          85365            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LYNNWOOD                                 WA          98036            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MODESTO                                  CA          95358            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TURLOCK                                  CA          95380            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60638            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   ASHBURN                                  VA          20148            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   BRENTWOOD                                CA          94513            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BELVIDERE                                IL          61008            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PORT CHARLOTTE                           FL          33852            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    MERCED                                   CA          95340            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HOLLYWOOD                                FL          33020            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       GILROY                                   CA          95020            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CHULA VISTA                              CA          91913            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       FAIRHAVEN                                MA          02719            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CIRCLE PINES                             MN          55014            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MODESTO                                  CA          95358            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       CHICAGO                                  IL          60610            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MOSS LANDING                             CA          95039            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ROSLINDALE                               MA          02132            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   HAYMARKET                                VA          22043            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GALLOWAY                                 OH          43119            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SANTA CLARITA                            CA          91387            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97219            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   LADERA RANCH AREA                        CA          92694            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   PORTLAND                                 OR          97206            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SACRAMENTO                               CA          95834            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       TUMWATER                                 WA          98512            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       EL CAJON                                 CA          92019            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPRING HILL                              FL          34609            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    BAYPOINT                                 CA          94565            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       MORGAN HILL                              CA          95037            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     WARRENTON                                VA          20186            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       VANCOUVER                                WA          98664            Single Family
GR5: CONFORMING                                     0         0             0.375            5.75                                    BOYNTON BEACH                            FL          33436            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN RAFAEL                               CA          94903            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94112            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   MORENO VALLEY                            CA          92555            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       TRENTON                                  NJ          08611            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN DIEGO                                CA          92102            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MYRTLE BEACH                             SC          29577            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   JERSEY CITY                              NJ          07305            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    COSTA MESA                               CA          92627            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   COLLEGEVILLE                             PA          19426            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ATLANTA                                  GA          30306            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LOS ANGELES                              CA          90042            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     HACIENDA HEIGHTS (AREA)                  CA          91745            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    STEPHENSON                               VA          22656            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89120            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SONOMA                                   CA          95476            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BROOKLYN CENTER                          MN          55429            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LONG BEACH                               CA          90806            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   DENVER                                   CO          80218            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEVILLE                                MN          55044            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   AURORA                                   IL          60504            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   NAPA                                     CA          94558            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ENGLEWOOD                                CO          80111            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    PALM SPRINGS                             CA          92262            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RIVERSIDE                                CA          92505            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     NEWPORT BEACH                            CA          92663            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   RENO                                     NV          89521            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEAN CITY                               MD          21842            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   LA QUINTA                                CA          92253            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   BRENTWOOD                                CA          94513            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COLORADO SPRINGS                         CO          80907            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   WASHINGTON                               DC          20011            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   PETALUMA                                 CA          94952            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST. GEORGE                               UT          84790            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ATLANTA                                  GA          30306            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   ANTELOPE                                 CA          95843            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       RENO                                     NV          89502            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90037            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   NEWARK                                   NJ          07112            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85051            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SALINAS                                  CA          93901            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   BAKERSFIELD                              CA          93311            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIDLOTHIAN                               TX          76065            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SACRAMENTO                               CA          95834            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAKE WORTH                               FL          33463            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       PALM COAST                               FL          32137            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANDLER                                 AZ          85225            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   JERSEY CITY                              NJ          07305            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FREDERICK                                MD          21702            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHATTANOOGA                              TN          37421            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   CHANTILLY                                VA          20151            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93726            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALTAMONTE SPRINGS                        FL          32701            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ORANGEVALE                               CA          95662            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95842            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       NAPLES                                   FL          34117            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN DIEGO                                CA          92103            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   YUCCA VALLEY                             CA          92284            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   WASHINGTON                               DC          20037            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   NORTH LAS VEGAS                          NV          89031            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MINNEAPOLIS                              MN          55405            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ALOHA                                    OR          97007            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN MATEO                                CA          94401            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAINT PAUL                               MN          55106            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH PORT                               FL          34286            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89107            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LA MESA                                  CA          91941            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80219            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN MATEO                                CA          94401            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TEMECULA                                 CA          92592            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPANAWAY                                 WA          98387            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     ALBUQUERQUE                              NM          87120            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBRIDGE                               VA          22191            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   OCEAN CITY                               MD          21842            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   BOWIE                                    MD          20715            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   PASO ROBLES                              CA          93446            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       VALLEJO                                  CA          94591            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FRESNO                                   CA          93720            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   ELK GROVE                                CA          95758            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       AURORA                                   CO          80013            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    PINELLAS PARK                            FL          33782            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     CONCORD                                  CA          94518            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89149            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MOORPARK                                 CA          93021            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OWASSO                                   OK          74055            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FAIRFAX                                  VA          22030            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    LANDING                                  NJ          07850            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   DELANO                                   CA          93215            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BUFFALO GROVE                            IL          60089            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DAVIE                                    FL          33314            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85051            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   PHOENIX                                  AZ          85018            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN LEANDRO                              CA          94577            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ORCHARD                             WA          98366            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   NEW MILFORD                              NJ          07646            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MURRIETA                                 CA          92562            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85032            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       PHOENIX                                  AZ          85044            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   MILLBRAE                                 CA          94030            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       WASHINGTON                               DC          20011            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEWOOD                                 NJ          08701            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33312            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    VINELAND                                 NJ          08360            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ST. GEORGE                               UT          84770            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       UNION CITY                               CA          94587            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   EL CAJON                                 CA          92019            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   LIVERMORE                                CA          94551            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   ORLANDO                                  FL          32818            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   FALLS CHURCH                             VA          22041            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   TURLOCK                                  CA          95382            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   VACAVILLE                                CA          95688            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   REDDING                                  CA          96001            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LITHONIA                                 GA          30038            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN DIEGO                                CA          92119            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SALINAS                                  CA          93901            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CORONA                                   CA          92880            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TRACY                                    CA          95391            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     ROHNERT PARK                             CA          94928            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOUSTON                                  TX          77019            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     CERES                                    CA          95307            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     SALINAS                                  CA          93907            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85017            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FIFE                                     WA          98424            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    LOVELAND                                 CO          80538            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WILLMAR                                  MN          56201            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BRONX                                    NY          10472            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   VANCOUVER                                WA          98682            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   ELMWOOD PARK                             NJ          07407            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   APACHE JUNCTION                          AZ          85219            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    CHESTERFIELD                             MI          48047            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89128            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       BOUNTIFUL                                UT          84010            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VIENNA                                   VA          22180            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   APOPKA                                   FL          32712            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    HAPEVILLE                                GA          30354            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TULARE                                   CA          93274            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    DUBLIN                                   CA          94568            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   BERMUDA DUNES AREA                       CA          92203            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FREMONT                                  CA          94538            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   STOCKTON                                 CA          95212            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       DILLON                                   CO          80435            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FONTANA                                  CA          92336            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN JOSE                                 CA          95135            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   STATEN ISLAND                            NY          10308            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     LOS ANGELES                              CA          91381            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   VERO BEACH                               FL          32962            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LUTZ                                     FL          33548            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BRADENTON                                FL          34205            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ARVADA                                   CO          80007            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89081            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LA QUINTA                                CA          92253            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEAN CITY                               MD          21842            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       LANCASTER                                CA          93536            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89031            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LAS VEGAS                                NV          89120            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SOQUEL                                   CA          95073            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LARGO                                    FL          33770            Single Family
GR5: CONFORMING                                     0         0             0.375            7.25                                    EUREKA                                   CA          95501            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   PATTERSON                                CA          95363            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VAIL                                     AZ          85641            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SANTA ROSA                               CA          95407            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MURRIETA                                 CA          92563            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   APPLE VALLEY                             MN          55124            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   XENIA                                    OH          45385            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   CHARLESTON                               SC          29412            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       UNIONDALE                                NY          11553            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    GLEN DALE                                MD          20769            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WAUKEGAN                                 IL          60085            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   MISSION VIEJO                            CA          92692            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   MANASSAS                                 VA          20110            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   KENMORE                                  WA          98028            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SEA CLIFF                                NY          11579            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SANTA CLARA                              CA          95051            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       OREGON CITY                              OR          97045            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   NEWTOWN                                  CT          06470            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       DEL MAR                                  CA          92014            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95122            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89031            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST JORDAN                              UT          84088            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FOLSOM                                   CA          95630            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN JOSE                                 CA          95111            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93704            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANTHEM                                   AZ          85086            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PORT CHARLOTTE                           FL          33948            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PALM BEACH GARDENS                       FL          33410            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   ANTELOPE                                 CA          95843            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FIRESTONE                                CO          80504            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HENDERSON                                NV          89012            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60623            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   VANCOUVER                                WA          98686            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LODI                                     CA          95240            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SANTA ROSA                               CA          95409            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FORT WASHINGTON                          MD          20744            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN JOSE                                 CA          95148            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95827            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WESTERVILLE                              OH          43082            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   WATSONVILLE                              CA          95076            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VENICE                                   FL          34285            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   ATLANTA                                  GA          30305            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   BAKERSFIELD                              CA          93312            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       FLORAL PARK                              NY          11001            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   KIRKLAND                                 WA          98033            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89178            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HUNTINGTON BEACH                         CA          92647            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PHILADELPHIA                             PA          19154            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    NEWBERG                                  OR          97132            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    WOODBRIDGE                               VA          22191            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GILBERT                                  AZ          85297            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HEMET                                    CA          92543            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ENGLEWOOD                                FL          34223            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBRIDGE                               VA          22193            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   PETALUMA                                 CA          94952            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GOODYEAR                                 AZ          85338            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   WASHINGTON                               DC          20037            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   GRAND JUNCTION                           CO          81506            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SANTA CLARA                              CA          95051            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89128            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   GRAND RAPIDS                             MI          49508            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDDING                                  CA          96002            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VAIL                                     AZ          85641            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33067            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    FREMONT                                  CA          94538            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               MI          48094            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       HAYWARD                                  CA          94541            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       NEWARK                                   CA          94560            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85029            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GILBERT                                  AZ          85297            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            8                                       WALNUT CREEK                             CA          94597            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SARATOGA                                 CA          95070            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    POTOMAC                                  MD          20854            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       GLENWOOD SPRINGS                         CO          81601            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     BROOKLYN                                 NY          11235            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97219            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     WEST COVINA                              CA          91790            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    PRIOR LAKE                               MN          55372            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PLACENTIA                                CA          92870            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85208            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       MISSOURI CITY                            TX          77459            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SAINT CHARLES                            MO          63301            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     WALNUT CREEK                             CA          94598            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   TORRANCE                                 CA          90504            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBURY                                 MN          55125            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   JAMAICA                                  NY          11434            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TAMPA                                    FL          33611            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   WEST COVINA                              CA          91792            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BERKELEY                                 CA          94705            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89123            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       BRIGHTON                                 MA          02134            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       CHULA VISTA                              CA          91913            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEASIDE                                  CA          93955            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85257            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   LA QUINTA                                CA          92253            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   CAMERON PARK                             CA          95682            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GLENDALE                                 AZ          85302            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85374            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CASTRO VALLEY                            CA          94546            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   CARMICHAEL                               CA          95608            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33181            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   KISSIMMEE                                FL          34746            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       GILBERT                                  AZ          85296            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   HAMPTON                                  CT          06247            Single Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    NEW WINDSOR                              MD          21776            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   JACKSON                                  MI          49201            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   PLEASANTON                               CA          94566            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83704            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33305            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   TRUCKEE                                  CA          96161            Condominium
GR5: CONFORMING                                     0         0             0.375            6.125                                   MEDFORD                                  OR          97501            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LORTON                                   VA          22079            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LOS ANGELES                              CA          91367            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SPRING VALLEY                            CA          91978            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98661            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SELDEN                                   NY          11784            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DULUTH                                   GA          30097            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85379            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PETALUMA                                 CA          94952            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BEAVERTON                                OR          97006            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     ELKTON                                   MD          21921            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89143            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SACRAMENTO                               CA          95827            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MORRO BAY                                CA          93442            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       LOS ANGELES                              CA          90293            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   MURRIETA                                 CA          92562            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NAPLES                                   FL          34119            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SALINAS                                  CA          93908            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       REDMOND                                  OR          97756            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANDOVER                                  MN          55304            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BROOKLYN                                 NY          11207            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95122            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       EL CAJON                                 CA          92019            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    LITCHFIELD PARK                          AZ          85340            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   HENDERSON                                NV          89052            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85204            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89118            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   POST FALLS                               ID          83835            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FONTANA                                  CA          92336            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ANTIOCH                                  CA          94509            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          91335            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   COCKEYSVILLE                             MD          21030            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MIAMI                                    FL          33189            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95121            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   WASHINGTON                               DC          20002            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPARKS                                   NV          89431            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   CHINO                                    CA          91710            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94118            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94107            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       UNIVERSITY PARK                          IL          60466            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SEATTLE                                  WA          98102            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FONTANA                                  CA          92337            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   PINE                                     CO          80470            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       NOTTINGHAM                               MD          21236            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       SAN JOSE                                 CA          95131            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AGOURA HILLS                             CA          91301            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   MANASSAS                                 VA          20110            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    PLEASANT HILL                            CA          94523            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95110            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPARKS                                   NV          89431            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MILLVILLE                                NJ          08332            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          91601            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   TURLOCK                                  CA          95382            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHILADELPHIA                             PA          19135            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   ALEXANDRIA                               VA          22303            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   AUBURN                                   WA          98092            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   TRENTON                                  NJ          08609            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAGUNA NIGUEL                            CA          92677            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   MURRIETA                                 CA          92563            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    ORLANDO                                  FL          32828            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    LAS VEGAS                                NV          89109            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95122            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    OAKLAND                                  CA          94602            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CAPE CORAL                               FL          33909            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GAHANNA                                  OH          43230            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VENICE                                   FL          34293            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   BAY POINT                                CA          94509            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   KISSIMMEE                                FL          34747            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOUSTON                                  TX          77055            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   TAMARAC                                  FL          33321            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   BOSTON                                   MA          02122            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   BOUNTIFUL                                UT          84010            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   NORTHRIDGE (L.A. CITY)                   CA          91326            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   PISCATAWAY                               NJ          08854            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN CARLOS                               CA          94070            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    VALLEJO                                  CA          94591            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   WOODBRIDGE                               VA          22192            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   MILL VALLEY                              CA          94941            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELLENSBURG                               WA          98926            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   INDIO                                    CA          92201            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    ANTHEM                                   AZ          85086            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       WASHINGTON                               DC          20037            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAN DIEGO                                CA          92127            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SAN JOSE                                 CA          95134            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       GILBERT                                  AZ          85296            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    SALINAS                                  CA          93906            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   WALNUT                                   CA          91789            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MINNEAPOLIS                              MN          55410            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     NORTH LAS VEGAS                          NV          89031            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       WASHINGTON                               DC          20011            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83704            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROSEVILLE                                CA          95661            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   PERKASIE                                 PA          18944            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   KEY LARGO                                FL          33037            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89084            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    BROOKLYN                                 NY          11214            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    ST. GEORGE                               UT          84770            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     CAVE CREEK                               AZ          85331            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   SOMERTON                                 AZ          85350            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33064            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   ROCKLIN                                  CA          95677            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBRIDGE                               VA          22191            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PLYMOUTH                                 MI          48170            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOVELAND                                 CO          80538            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       MOUNTAIN VIEW                            CA          94041            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   SIMI VALLEY                              CA          93063            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEPTUNE                                  NJ          07753            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20019            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60624            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SONOMA                                   CA          95476            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87114            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       GILBERT                                  AZ          85296            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SAINT PAUL                               MN          55119            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NOKESVILLE                               VA          20181            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HOUSTON                                  TX          77054            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     STOCKTON                                 CA          95212            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PEORIA                                   AZ          85382            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   NORTH MIAMI                              FL          33161            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   WEST YARMOUTH                            MA          02673            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89148            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   MIAMI                                    FL          33138            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       CHARLESTON                               SC          29492            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   RICHMOND                                 CA          94805            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RICHFIELD                                MN          55423            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   RIVERSIDE                                CA          92506            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ORCHARD                             WA          98366            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       BROOKLYN PARK                            MN          55444            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   POMPANO BEACH                            FL          33064            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   BELLFLOWER                               CA          90706            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     LA QUINTA                                CA          92253            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   AURORA                                   IL          60505            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN FRANCISCO                            CA          94112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85023            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    HOBOKEN                                  NJ          07030            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   MARTINEZ                                 CA          94553            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     TORRANCE                                 CA          90503            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       OAKHURST                                 CA          93644            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROSEVILLE                                CA          95747            Single Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    HEMET                                    CA          92544            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   NORCO                                    CA          92860            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   AUSTELL                                  GA          30168            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CITRUS HEIGHTS                           CA          95610            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95824            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LYONS                                    CO          80540            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CLACKAMAS                                OR          97015            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   NIPOMO                                   CA          93444            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    RENO                                     NV          89509            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93726            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SARATOGA SPRINGS                         UT          84043            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     RIVERSIDE                                CA          92508            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ARVADA                                   CO          80004            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CORNVILLE                                AZ          86326            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RIVERSIDE                                CA          92501            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ORCHARD                             WA          98366            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   EAGAN                                    MN          55123            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   DUMFRIES                                 VA          22026            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       TULARE                                   CA          93274            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PALM BEACH GARDENS                       FL          33410            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CAPITOL HEIGHTS                          MD          20743            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKELAND                                 FL          33801            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   WESTMINSTER                              CA          92683            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   BOISE                                    ID          83713            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    HAYWARD                                  CA          94545            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   VAN NUYS                                 CA          91405            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90003            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85032            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   REDDING                                  CA          96003            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SOMERVILLE                               MA          02145            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SARASOTA                                 FL          34232            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ESCONDIDO                                CA          92027            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     MANTECA                                  CA          95337            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SALIDA                                   CA          95368            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TACOMA                                   WA          98409            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BELLINGHAM                               WA          98226            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95116            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ANACORTES                                WA          98221            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   HERNDON                                  VA          20170            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN JOSE                                 CA          95131            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ANAHEIM                                  CA          92804            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SIMI VALLEY                              CA          93065            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOUSTON                                  TX          77055            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   GOODYEAR                                 AZ          85338            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SEDONA                                   AZ          86351            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85255            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   PEABODY                                  MA          01960            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     CASTRO VALLEY                            CA          94546            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAN LUIS OBISPO                          CA          93401            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       PORTLAND                                 OR          97209            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    ANTHEM                                   AZ          85486            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   VALLEJO                                  CA          94591            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RICHMOND                                 CA          94804            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAS VEGAS                                NV          89108            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WILLMAR                                  MN          56201            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   COLLINSVILLE                             IL          62234            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   TAMARAC                                  FL          33321            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    NORTHGLENN                               CO          80233            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   EUGENE                                   OR          97404            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   BURLINGAME                               CA          94010            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   WESTLAKE VILLAGE                         CA          91361            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     KINGS BEACH                              CA          96143            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   BERGENFIELD                              NJ          07621            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SPRINGFIELD                              VA          22163            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SANTA ROSA                               CA          95405            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NATIONAL CITY                            CA          91950            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   REDWOOD CITY                             CA          94063            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     HENDERSON                                NV          89015            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89123            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   ESCALON                                  CA          95320            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MALDEN                                   MA          02148            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN DIEGO                                CA          92104            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95138            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PLANTATION                               FL          33324            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       SACRAMENTO                               CA          95824            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TORRANCE                                 CA          90505            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    MESA                                     AZ          85213            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   TUCSON                                   AZ          85710            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.125                                   LAUDERDALE BY THE SEA                    FL          33062            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       DENVER                                   CO          80219            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   DETROIT                                  MI          48203            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LONG VALLEY                              NJ          07853            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   STOCKTON                                 CA          95212            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   BOWIE                                    MD          20720            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LOS ANGELES                              CA          91335            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SALINAS                                  CA          93905            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95838            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CARSON                                   CA          90745            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   SAN JOSE                                 CA          95126            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   AUSTIN                                   TX          78726            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPARKS                                   NV          89436            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     SEATTLE                                  WA          98118            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   OAKLAND                                  CA          94601            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ROSLYN HEIGHTS                           NY          11577            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85048            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SKOKIE                                   IL          60077            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    CORTLAND                                 IL          60112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AURORA                                   IL          60504            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DOUGLAS                                  WY          82633            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAS VEGAS                                NV          89178            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       YACOLT                                   WA          98675            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       CHULA VISTA                              CA          91910            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   NEWPORT BEACH                            CA          92657            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LINDEN                                   VA          22642            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    COSTA MESA                               CA          92627            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   POMONA                                   CA          91767            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK GROVE                                CA          95624            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   IRVINE                                   CA          92603            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   ALDIE                                    VA          20105            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95125            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LATHROP                                  CA          95330            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   REDONDO BEACH                            CA          90278            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HAGERSTOWN                               MD          21742            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95826            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN LORENZO                              CA          94580            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   DETROIT                                  MI          48207            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LAKE FOREST                              CA          92630            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEAN CITY                               MD          21842            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   TIGARD                                   OR          97223            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MAPLE GROVE                              MN          55369            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    ALISO VIEJO                              CA          92656            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   HAWTHORNE                                CA          90250            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.125                                   MARIETTA                                 GA          30064            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       HERCULES                                 CA          94547            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAN MARCOS                               CA          92078            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    HOUSTON                                  TX          77068            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN CLEMENTE                             CA          92673            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SILVER SPRING                            MD          20903            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   LAKEWOOD                                 CA          90713            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    LOS ANGELES                              CA          90044            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEFFNER                                  FL          33584            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   AUBREY                                   TX          76227            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85003            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    WASHOUGAL                                WA          98671            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HENDERSON                                NV          89015            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   COLORADO SPRINGS                         CO          80921            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN BERNARDINO                           CA          92404            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SANTA ROSA                               CA          95401            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    WINDSOR                                  CA          95492            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   NORCO                                    CA          92860            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   YORBA LINDA                              CA          92886            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    FRAZIER PARK AREA                        CA          93225            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAGUNA NIGUEL                            CA          92677            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SIMI VALLEY                              CA          93065            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMONA                                   CA          91766            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95127            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LOMPOC                                   CA          93436            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAS VEGAS                                NV          89139            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       HERCULES                                 CA          94547            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90044            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BOSTON                                   MA          02128            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   IMPERIAL BEACH                           CA          91932            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIRAMAR                                  FL          33025            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       EDGARTOWN                                MA          02539            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   LOS ANGELES                              CA          91331            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HOLLYWOOD                                FL          33020            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CASA GRANDE                              AZ          85222            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   IDAHO FALLS                              ID          83402            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80227            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROOKINGS                                OR          97415            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89144            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   DIAMOND BAR                              CA          91765            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     OAKLEY                                   CA          94561            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LOS ANGELES                              CA          90011            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   DOBBS FERRY                              NY          10522            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95122            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       PITTSBURG                                CA          94565            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   RIPON                                    CA          95366            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SOLEDAD                                  CA          93960            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GREENACRES                               FL          33415            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    ELK GROVE                                CA          95624            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     COSTA MESA                               CA          92626            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT COLLINS                             CO          80525            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   TRENTON                                  NJ          08611            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MADERA                                   CA          93638            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    OAKLAND                                  CA          94610            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN DIEGO                                CA          92124            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ANGELES                             WA          98363            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   MURRIETA                                 CA          92563            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ADDISON                                  IL          60101            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   NORWALK                                  CA          90650            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HAYWARD                                  CA          94541            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   RIALTO                                   CA          92377            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93726            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOUSTON                                  TX          77055            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       TEHACHAPI                                CA          93561            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FAIRFAX                                  VA          22030            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANDLER                                 AZ          85249            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAKEWOOD                                 CA          90712            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   LOS ANGELES                              CA          90027            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     NORTHFIELD                               OH          44067            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       TUCSON                                   AZ          85737            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST. JOHN                                 IN          46373            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90061            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       VALLEJO                                  CA          94589            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   ORANGE                                   CA          92869            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LAKE MARY                                FL          32746            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   BONSALL                                  CA          92003            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SANTA CLARITA                            CA          91354            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ROCK HILL                                SC          29730            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     EDMONDS                                  WA          98020            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LIVINGSTON                               NJ          07039            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     RANCHO PALOS VERDES                      CA          90275            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95822            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ALBUQUERQUE                              NM          87111            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       VAN NUYS AREA                            CA          91406            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   THOUSAND OAKS                            CA          91360            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PALM DESERT                              CA          92260            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SPRING VALLEY                            CA          91977            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SURPRISE                                 AZ          85374            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LITHONIA                                 GA          30058            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LOS ANGELES                              CA          90034            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    BRENTWOOD                                CA          94513            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MORENO VALLEY                            CA          92555            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   HIGLEY                                   AZ          85236            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   DALY CITY                                CA          94014            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CHICAGO                                  IL          60647            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89030            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   HARDYSTON                                NJ          07460            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   THORNTON                                 CO          80229            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LINCOLNWOOD                              IL          60712            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   YORBA LINDA                              CA          92886            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ST. PAUL                                 MN          55104            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   ALEXANDRIA                               VA          22310            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       FENTON                                   MI          48430            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   ANAHEIM                                  CA          92802            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SHELLEY                                  ID          83274            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   DEARBORN HEIGHTS                         MI          48127            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STERLING HEIGHTS                         MI          48312            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FLEMINGTON                               NJ          08822            Single Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    WAXAHACHIE                               TX          75165            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   CUMBERLAND                               VA          23040            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   FONTANA                                  CA          92336            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95121            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   WHITTIER                                 CA          90602            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SANTA MONICA                             CA          90404            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   DANVILLE                                 CA          94506            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89123            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   FRESNO                                   CA          93725            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    OXNARD                                   CA          93030            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    LORTON                                   VA          22079            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       BROOKLYN                                 NY          11226            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ST. PAUL                                 MN          55101            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   ATASCADERO                               CA          93422            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33301            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   JENKINTOWN                               PA          19046            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HORACE                                   ND          58047            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SEATTLE                                  WA          98109            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   MARTINEZ                                 CA          94553            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.25                                    CAMARILLO                                CA          93012            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   ALBUQUERQUE                              NM          87111            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33181            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    SAN JOSE                                 CA          95123            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN ANSELMO                              CA          94960            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   WINSTON SALEM                            NC          27103            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LOS ANGELES                              CA          90043            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     SACRAMENTO                               CA          95835            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       NAPA                                     CA          94558            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   BRENTWOOD                                CA          94513            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89106            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     SEATTLE                                  WA          98116            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   OAKLAND PARK                             FL          33308            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROWNSBURG                               IN          46112            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LINCOLN                                  CA          95648            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BARNEGAT                                 NJ          08005            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   FORT LAUDERDALE                          FL          33308            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85255            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   DIXON                                    CA          95620            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   EL MIRAGE                                AZ          85335            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN DIEGO                                CA          92114            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93704            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEWOOD                                 CO          80228            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAYFIELD                                 CO          81122            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PORTLAND                                 OR          97210            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   SAN DIEGO                                CA          92128            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SANTA ROSA                               CA          95407            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CATHEDRAL CITY                           CA          92234            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   WHITE CITY                               OR          97503            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       EXCELSIOR                                MN          55331            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    MILPITAS                                 CA          95035            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN JOSE                                 CA          95136            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKE HAVASU CITY                         AZ          86404            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AUBURN                                   WA          98092            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN JUAN CAPISTRANO                      CA          92675            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95212            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SKOKIE                                   IL          60076            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HEMET                                    CA          92545            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     ANAHEIM                                  CA          92806            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     RICHMOND                                 CA          94803            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   HERNDON                                  VA          20171            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   HERCULES                                 CA          94547            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SILVER SPRING                            MD          20901            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85017            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAN LEANDRO                              CA          94578            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT ST LUCIE                            FL          34983            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   LAS VEGAS                                NV          89109            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    POTOMAC                                  MD          20854            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       INDIAN ROCKS BEACH                       FL          33785            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       LA QUINTA                                CA          92253            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAS VEGAS                                NV          89149            PUD
GR5: CONFORMING                                     0         0             0.375            6.25                                    PALM COAST                               FL          32137            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33334            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   PERRIS                                   CA          92571            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       DAVENPORT                                FL          33897            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33064            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LAGUNA HILLS                             CA          92653            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CASA GRANDE                              AZ          85222            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     WESTERVILLE                              OH          43081            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.25                                    COLORADO SPRINGS                         CO          80919            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LIBERTY LAKE                             WA          99019            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       BURKE                                    VA          22015            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BALTIMORE                                MD          21224            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PORTLAND                                 OR          97210            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LAS VEGAS                                NV          89120            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SANTA ROSA                               CA          95407            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   WESTMINSTER                              CO          80021            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   ELK RIDGE                                UT          84651            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MORENO VALLEY                            CA          92555            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HAPPY VALLEY                             OR          97015            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN JOSE                                 CA          95116            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MANASSAS                                 VA          20110            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   NASHVILLE                                TN          37216            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89117            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    HERCULES                                 CA          94547            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   PHILADELPHIA                             PA          19145            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RANCHO CUCAMONGA                         CA          91701            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SACRAMENTO                               CA          95826            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SACRAMENTO                               CA          95835            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MENTOR                                   OH          44060            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    RIVERSIDE                                CA          92504            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MERIDIAN                                 ID          83642            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   EVERGREEN                                CO          80439            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95828            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DETROIT                                  MI          48224            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    PLUMAS LAKE                              CA          95961            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SCOTTSDALE                               AZ          85262            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PEORIA                                   AZ          85383            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   COTATI                                   CA          94931            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   THORNTON                                 CO          80241            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPARKS                                   NV          89434            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SANTA FE                                 NM          87506            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JACINTO                              CA          92583            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEANSIDE                                CA          92056            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   BENSON                                   NC          27504            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ORLANDO                                  FL          32824            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       EASTON                                   PA          18045            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20003            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89147            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     PETOSKEY                                 MI          49770            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   RINGOES                                  NJ          08551            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PALM BEACH GARDENS                       FL          33410            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FAIRFIELD                                CA          94533            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAINT PAUL                               MN          55116            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST VALLEY CITY                         UT          84128            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ESCONDIDO                                CA          92025            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85257            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BONNEY LAKE                              WA          98391            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   TACOMA                                   WA          98445            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GILBERT                                  AZ          85296            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       RICHMOND                                 CA          94806            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   GUERNEVILLE                              CA          95446            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     WOODBRIDGE                               VA          22191            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   INDIO                                    CA          92201            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98662            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   AULT                                     CO          80610            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OVIEDO                                   FL          32766            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTON                                   OH          44203            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95131            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   HAYWARD                                  CA          94544            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAKEWOOD                                 NJ          08701            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     ROSEVILLE                                CA          95661            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   SCOTTSDALE                               AZ          85254            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COLUMBUS                                 OH          43215            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FREMONT                                  CA          94538            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SAN JOSE                                 CA          95121            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SANFORD                                  FL          32771            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   WEST COVINA                              CA          91792            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   COVINA                                   CA          91724            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       CLEARLAKE PARK                           CA          95424            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89106            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LOS ANGELES                              CA          90068            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    BREA                                     CA          92821            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN PEDRO                                CA          90732            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   KISSIMMEE                                FL          34746            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95111            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    LOS ANGELES                              CA          90039            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CHULA VISTA                              CA          91911            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     KATY                                     TX          77450            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT COLLINS                             CO          80526            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RODEO                                    CA          94572            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       HAYWARD                                  CA          94541            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       MIAMI                                    FL          33176            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FORT COLLINS                             CO          80521            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95116            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   CAPE CORAL                               FL          33990            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS BANOS                                CA          93635            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   SIGNAL HILL                              CA          90755            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   PITTSBURG                                CA          94565            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   YUCCA VALLEY                             CA          92284            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MINNEAPOLIS                              MN          55417            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SACRAMENTO                               CA          95833            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BEAUMONT                                 CA          92223            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SALEM                                    OR          97305            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33064            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       COLMA                                    CA          94014            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   COCONUT CREEK                            FL          33066            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     BROOKLYN                                 NY          11235            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   NORWALK                                  CT          06854            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FREMONT                                  CA          94536            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95833            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PANAMA CITY BEACH                        FL          32407            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    FAIRFIELD                                CA          94534            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK GROVE                                CA          95758            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BENSALEM                                 PA          19020            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95206            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98661            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN JOSE                                 CA          95148            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BELLFLOWER                               CA          90706            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FONTANA                                  CA          92336            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   EUGENE                                   OR          97405            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   PLEASANT HILL                            CA          94523            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CAMPBELL                                 CA          95008            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROOKLYN                                 NY          11207            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   RENO                                     NV          89512            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GOLD CANYON                              AZ          85218            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MARICOPA                                 AZ          85239            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SACRAMENTO                               CA          95833            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORTEZ                                   CO          81321            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    APPLE VALLEY                             CA          92307            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AURORA                                   CO          80010            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   EVERETT                                  WA          98205            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CUMMING                                  GA          30041            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LAS VEGAS                                NV          89109            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   WILMINGTON                               DE          19802            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK GROVE                                CA          95758            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BURKE                                    VA          22015            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.5                                     NORTH MIAMI BEACH                        FL          33160            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    JERSEY CITY                              NJ          07307            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   PACIFIC GROVE                            CA          93950            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SOUTHAMPTON                              NY          11968            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60641            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SOUTHAMPTON                              NY          11968            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PICKERINGTON                             OH          43147            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HENDERSON                                NV          89014            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PALM BEACH GARDENS                       FL          33418            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   GALVESTON                                TX          77554            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LINDON                                   UT          84042            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    NAPA                                     CA          94558            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   WATSONVILLE                              CA          95076            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ORLANDO                                  FL          32826            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OCEANSIDE                                CA          92056            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   CHULA VISTA                              CA          91913            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BAY POINT                                CA          94565            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PEORIA                                   AZ          85345            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     CHANTILLY                                VA          20152            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ELK GROVE                                CA          95757            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   PATTERSON                                CA          95363            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     STERLING                                 VA          20166            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   MODESTO                                  CA          95355            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN MATEO                                CA          94401            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VIRGINIA BEACH                           VA          23451            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       WILMINGTON                               CA          90744            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   ELK GROVE                                CA          95757            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   IRVINE                                   CA          92606            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH LAS VEGAS                          NV          89031            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   PORTLAND                                 OR          97201            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKE WORTH                               FL          33461            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   WILLIAMS                                 CA          95987            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       CARMEL BY THE SEA                        CA          93921            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LAKE FOREST                              CA          92630            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN DIEGO                                CA          92129            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   BAKERSFIELD                              CA          93312            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   JACKSON                                  NJ          08527            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   NEWPORT BEACH                            CA          92660            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95131            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VALLEJO                                  CA          94590            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   NOVATO                                   CA          94947            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CATHEDRAL CITY                           CA          92234            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89130            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK RIVER                                MN          55330            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS ANGELES                              CA          90066            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HAWTHORNE                                CA          90250            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MESA                                     AZ          85203            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   EL GRANADA                               CA          94018            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LEESBURG                                 VA          20176            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOMPOC                                   CA          93436            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SUMMERVILLE                              SC          29483            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HEMET                                    CA          92545            Single Family
GR5: CONFORMING                                     0         0             0.375            6.25                                    WOODLAND                                 WA          98674            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     DANA POINT                               CA          92624            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   YUMA                                     AZ          85365            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LA QUINTA                                CA          92253            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FREMONT                                  CA          94539            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   FAIRFIELD                                CA          94533            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN DIEGO                                CA          92101            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   CALDWELL                                 ID          83607            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SAN FRANCISCO                            CA          94121            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LOS ANGELES                              CA          91311            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.75                                    SEBASTOPOL                               CA          95472            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN JOSE                                 CA          95118            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COLUMBUS                                 OH          43215            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEW SMYRNA BEACH                         FL          32169            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS BANOS                                CA          93635            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   WOODLAND HILLS                           CA          91367            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95829            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SURPRISE                                 AZ          85379            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     ENCINO AREA                              CA          91316            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAINT LOUIS                              MO          63116            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       DESERT HOT SPRINGS                       CA          92240            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PERRIS                                   CA          92571            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PLANTATION                               FL          33325            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94603            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAKERSFIELD                              CA          93311            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEWARK                                   NJ          07107            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN GABRIEL                              CA          91776            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80203            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85032            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DANIA BEACH                              FL          33004            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LYNWOOD                                  CA          90262            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOUSTON                                  TX          77055            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   POST FALLS                               ID          83835            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   BURBANK                                  CA          91505            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    VALLEJO                                  CA          94589            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SARASOTA                                 FL          34235            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FAIRFAX                                  VA          22033            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   HERCULES                                 CA          94547            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   VALLEJO                                  CA          94590            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CLARK                                    NJ          07066            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    WOODBRIDGE                               VA          22192            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   PARADISE VALLEY                          AZ          85253            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.5                                     LONE TREE                                CO          80124            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   NORTH HOLLYWOOD                          CA          91606            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SEATTLE                                  WA          98178            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   RALEIGH                                  NC          27613            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    MOUNT PROSPECT                           IL          60056            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SAN MATEO                                CA          94403            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   EVANSTON                                 IL          60201            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SACRAMENTO                               CA          95829            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VICTORVILLE                              CA          92392            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOYNTON BEACH                            FL          33436            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MIAMI                                    FL          33176            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   MILPITAS                                 CA          95035            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83709            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN BERNARDINO AREA                      CA          92410            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   GOLD CANYON                              AZ          85218            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    IRVINE                                   CA          92603            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDDING                                  CA          96001            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    MORGAN HILL                              CA          95037            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   INGLEWOOD                                CA          90302            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   WARREN                                   MI          48092            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.875                                   SAN LEANDRO                              CA          94578            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94603            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95205            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LAKE FOREST                              CA          92630            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SAN RAFAEL                               CA          94903            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ALEXANDRIA                               VA          22312            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   GILBERTS                                 IL          60136            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94110            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7                                       OZONE PARK                               NY          11417            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SCOTTSDALE                               AZ          85255            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CENTREVILLE                              VA          20120            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   WALNUT CREEK                             CA          94596            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   OXNARD                                   CA          93033            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BEAVERTON                                OR          97007            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MATTAPOISETT                             MA          02739            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SCOTTSDALE                               AZ          85258            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    WOODBRIDGE                               VA          22192            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   BRENTWOOD                                CA          94513            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   BURLINGAME                               CA          94010            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       COCOA BEACH                              FL          32931            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     SANTA ANA                                CA          92704            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SARASOTA                                 FL          34231            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    EL CAJON                                 CA          92019            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   POWAY                                    CA          92064            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ORLANDO                                  FL          32810            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   OXNARD                                   CA          93033            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROCKFORD                                 IL          61109            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   TEMPLETON                                CA          93465            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   HAGERSTOWN                               MD          21742            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   CARLSBAD                                 CA          92008            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    CAMARILLO                                CA          93010            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEATTLE                                  WA          98119            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAUDERHILL                               FL          33351            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   WINDSOR                                  CO          80528            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   STERLING HTS                             MI          48312            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AUSTIN                                   TX          78757            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SAN RAMON                                CA          94582            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LORTON                                   VA          22079            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   ANTIOCH                                  CA          94531            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   EL CERRITO                               CA          94530            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN DIEGO                                CA          92120            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   LOVELAND                                 CO          80537            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ANTHEM                                   AZ          85086            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    MODESTO                                  CA          95350            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    WILTON                                   CT          06897            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   WASHINGTON                               DC          20002            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   VIRGINIA BEACH                           VA          23453            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     NORWALK                                  CT          06851            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          91335            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   CUPERTINO                                CA          95014            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN JOSE                                 CA          95125            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   ELK GROVE                                CA          95758            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAS VEGAS                                NV          89123            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       GILROY                                   CA          95020            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SCOTTSDALE                               AZ          85255            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   TRACY                                    CA          95376            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33076            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    FAIRFIELD                                CA          94533            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LOS ANGELES                              CA          90066            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   FORT LAUDERDALE                          FL          33315            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     GREENSBORO                               NC          27410            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GOODYEAR                                 AZ          85338            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SCOTTSDALE                               AZ          85250            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CORAL SPRINGS                            FL          33071            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN DIEGO                                CA          92113            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN MARCOS                               CA          92069            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   FONTANA                                  CA          92336            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   FOSTER CITY                              CA          94404            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   HOLLYWOOD                                FL          33021            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          90022            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       LAS VEGAS                                NV          89135            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    BLAINE                                   WA          98230            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AURORA                                   CO          80010            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PEORIA                                   AZ          85345            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HAYWARD                                  CA          94542            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SEDRO WOOLLEY                            WA          98284            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85041            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       ALAMO                                    CA          94507            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BEND                                     OR          97701            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK GROVE                                CA          95757            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROWNSTOWN                               MI          48174            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LAKESIDE                                 CA          92040            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   POMPANO BEACH                            FL          33062            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SAN FRANCISCO                            CA          94116            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PROVO                                    UT          84604            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   NASHVILLE                                TN          37207            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PROVINCETOWN                             MA          02657            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     UNION CITY                               CA          94587            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   ROCKVILLE                                MD          20853            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     PHOENIX                                  AZ          85032            Condominium
GR5: CONFORMING                                     0         0             0.375            6.5                                     SACRAMENTO                               CA          95838            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     DAVENPORT                                FL          33897            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       VALLEJO                                  CA          94589            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    HURST                                    TX          76053            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7                                       WATSONVILLE                              CA          95076            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       LEESBURG                                 VA          20175            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN RAMON                                CA          94582            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DEARBORN                                 MI          48124            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LOS ANGELES                              CA          91367            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   STONE MOUNTAIN                           GA          30088            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDFORD                                  MI          48239            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    PALM COAST                               FL          32137            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   STAFFORD                                 VA          22554            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   RICHARDSON                               TX          75080            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       WHITMAN                                  MA          02382            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    CHULA VISTA                              CA          91915            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SALT LAKE CITY                           UT          84101            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    LYNCHBURG                                VA          24503            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BURKE                                    VA          22015            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   ST. GEORGE                               UT          84790            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     STATEN ISLAND                            NY          10301            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HIGHLAND                                 UT          84003            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     GAITHERSBURG                             MD          20878            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   ROCKVILLE                                MD          20853            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PLYMOUTH                                 MN          55441            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       WAYNE                                    MI          48184            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SUNNY ISLES                              FL          33160            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MAPLE GROVE                              MN          55369            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LONGMONT                                 CO          80501            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SIMI VALLEY                              CA          93065            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95121            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60623            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   OAKLAND                                  CA          94601            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LOS ANGELES                              CA          90035            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PLANT CITY                               FL          33566            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     POMPANO BEACH                            FL          33062            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAN YSIDRO                               CA          92173            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       VALLEJO                                  CA          94591            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    RIVERVIEW                                FL          33569            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       BREA                                     CA          92821            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MANTECA                                  CA          95336            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    FORT MORGAN                              CO          80701            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN CARLOS                               CA          94070            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MINNEAPOLIS                              MN          55418            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95121            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       DENVER                                   CO          80231            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CASTLE ROCK                              CO          80104            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   JAMAICA                                  NY          11432            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN JOSE                                 CA          95126            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN CLEMENTE                             CA          92672            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   CHULA VISTA                              CA          91915            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85032            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       COSTA MESA                               CA          92627            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PALM BEACH GARDENS                       FL          33418            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN DIEGO                                CA          92116            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RENTON                                   WA          98055            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LORTON                                   VA          22079            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   HILTON HEAD ISLAND                       SC          29928            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.875                                   PEORIA                                   AZ          85382            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SUNNEY ISLES BEACH                       FL          33160            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80204            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LOS BANOS                                CA          93635            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   BUFFALO GROVE                            IL          60089            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   LOS ANGELES                              CA          91335            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   AVONDALE                                 AZ          85323            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       PORTLAND                                 OR          97217            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   EL PASO                                  TX          79932            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HACKENSACK                               NJ          07601            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       LOS ANGELES                              CA          90094            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROSEVILLE                                CA          95661            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   VACAVILLE                                CA          95688            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     REDONDO BEACH                            CA          90277            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN JOSE                                 CA          95131            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   BOULDER                                  CO          80305            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHILADELPHIA                             PA          19106            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            6.625                                   LEE                                      MA          01238            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   RATHDRUM                                 ID          83858            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEWBURGH                                 NY          12550            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NORTH HALEDON                            NJ          07508            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       COPPEROPOLIS                             CA          95228            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       CORAL SPRINGS                            FL          33076            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SCOTTSDALE                               AZ          85255            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HEMET                                    CA          92545            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       ALAMEDA                                  CA          94502            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SCOTTSDALE                               AZ          85258            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    STATEN ISLAND                            NY          10314            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   FLUSHING                                 NY          11385            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPARKS                                   NV          89431            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   ST PETE BEACH                            FL          33706            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   STATEN ISLAND                            NY          10306            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95128            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     CLACKAMAS                                OR          97015            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   HUNTINGTON LAKE                          CA          93629            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LOS ANGELES                              CA          91411            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LOS ANGELES                              CA          90034            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ARVADA                                   CO          80002            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98686            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HYATTSVILLE                              MD          20783            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   BROOKLYN                                 NY          11221            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   NOBLESVILLE                              IN          46062            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SAN LORENZO                              CA          94580            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   BURNSVILLE                               MN          55337            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CHANDLER                                 AZ          85248            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   CARY                                     IL          60013            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   EAST ORANGE                              NJ          07017            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   VACAVILLE                                CA          95688            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LA QUINTA                                CA          92253            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     STOCKTON                                 CA          95209            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LOCUST GROVE                             VA          22508            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SOLEDAD                                  CA          93960            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       AURORA                                   CO          80010            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LITCHFIELD PARK                          AZ          85340            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LAKE ARROWHEAD                           CA          92352            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       LAS VEGAS                                NV          89135            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    POMONA                                   CA          91766            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   OTIS                                     MA          01253            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DETROIT                                  MI          48207            Condominium
GR5: CONFORMING                                     0         0             0.375            6.75                                    WASHINGTON                               DC          20011            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.625                                   NEW YORK                                 NY          10025            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   VACAVILLE                                CA          95687            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHANDLER                                 AZ          85225            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SAN MARCOS                               CA          92078            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SOUTH SAN FRANCISCO                      CA          94080            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   FAIRFIELD                                CA          94533            PUD
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   CINCINNATI                               OH          45208            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   COLORADO SPRINGS                         CO          80904            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LORTON                                   VA          22079            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   TEMECULA                                 CA          92591            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   MERCED                                   CA          95340            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     SANTA CLARA                              CA          95051            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80204            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20002            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BURNSVILLE                               MN          55337            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   CERES                                    CA          95307            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   SAN MATEO                                CA          94403            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    FORT MYERS                               FL          33919            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       WOODLAND                                 WA          98674            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PORTLAND                                 OR          97236            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    BOULDER                                  CO          80305            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CAMAS                                    WA          98607            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PLYMOUTH                                 MA          02360            Condominium
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   LOS ANGELES                              CA          91403            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       EATONVILLE                               WA          98328            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FAIRFAX                                  VA          22032            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN MATEO                                CA          94403            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89110            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   CHARLESTON                               SC          29401            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     PHILADELPHIA                             PA          19103            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   BRADENTON                                FL          34210            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SANTA CLARA                              CA          95051            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CHICAGO                                  IL          60611            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   FALLS CHURCH                             VA          22041            Condominium
GR5: CONFORMING                                     0         0             0.375            6.875                                   ATLANTA                                  GA          30331            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAN MARCOS                               CA          92069            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       ORLANDO                                  FL          32835            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       WINNETKA                                 CA          91306            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    BRENTWOOD                                CA          94513            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MORENO VALLEY                            CA          92551            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    ELK GROVE                                CA          95757            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LINCOLN                                  CA          95648            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98683            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       SAN JOSE                                 CA          95128            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LYNNWOOD                                 WA          98087            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CORONA                                   CA          92880            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    UNION CITY                               CA          94587            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   ALTADENA                                 CA          91001            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ANTHEM                                   AZ          85086            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       INCLINE VILLAGE                          NV          89451            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOUND BROOK                              NJ          08805            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DENVER                                   CO          80219            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SANFORD                                  FL          32771            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    EAGAN                                    MN          55122            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   MIRA LOMA                                CA          91752            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    HOMESTEAD                                FL          33033            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PALM COAST                               FL          32137            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   REDDING                                  CA          96003            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LODI                                     NJ          07644            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAKE WORTH                               FL          33460            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   PALO ALTO                                CA          94306            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PITTSBURG                                CA          94565            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MOORHEAD                                 MN          56560            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    PAYSON                                   AZ          85541            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   ROYAL  PALM BEACH                        FL          33411            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       ENCINO AREA                              CA          91316            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FORT LAUDERDALE                          FL          33304            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     CARROLLTON                               TX          75007            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   COLORADO SPRINGS                         CO          80903            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     LOS GATOS                                CA          95033            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.5                                     LOS ANGELES                              CA          90066            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROOKLYN PARK                            MN          55445            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    NORTH BAY VILLAGE                        FL          33141            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   RIVERSIDE                                CA          92503            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     UNION CITY                               CA          94587            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    WOODBRIDGE                               VA          22191            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   OXON HILL                                MD          20745            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       EVANS                                    CO          80620            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   FREDERICK                                CO          80504            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     MINNEAPOLIS                              MN          55419            2-4 Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    SONOMA                                   CA          95476            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95356            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HEMET                                    CA          92545            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    WALNUT GROVE                             CA          95690            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN JOSE                                 CA          95126            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            7.125                                   SIMI VALLEY                              CA          93065            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SALT LAKE CITY                           UT          84109            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94114            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FAIRFIELD                                CA          94533            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    PLUMAS LAKE                              CA          95961            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VACAVILLE                                CA          95688            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MIAMI                                    FL          33155            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HERMITAGE                                TN          37076            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VANCOUVER                                WA          98663            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ANTELOPE                                 CA          95843            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   RIPON                                    CA          95366            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   APEX                                     NC          27539            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   PLEASANTON                               CA          94566            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   WALNUT CREEK                             CA          94596            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOONE                                    NC          28607            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    RIVERBANK                                CA          95367            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGVIEW                                 WA          98632            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   JENSEN BEACH                             FL          34957            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   LAKE MARY                                FL          32746            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       MARTINEZ                                 CA          94553            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   STERLING                                 VA          20164            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     CHULA VISTA                              CA          91915            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   RICHMOND                                 VA          23233            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    NIPOMO                                   CA          93444            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HALETHORPE                               MD          21227            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       SOUTH RIDING                             VA          20152            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   CLEARWATER                               FL          33763            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDMOND                                  OR          97756            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MARYSVILLE                               WA          98270            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   SAINT PETERSBURG                         FL          33703            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       HESPERIA                                 CA          92345            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    WEST CHESTER                             PA          19380            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85053            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       RICHMOND                                 VA          23237            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       VENICE                                   FL          34293            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.5                                     TURLOCK                                  CA          95382            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HILLSBORO                                OR          97123            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    NARVON                                   PA          17555            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORTLAND                                 OR          97203            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   GILCREST                                 CO          80623            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEWOOD                                 NJ          08701            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BROWNS SUMMIT                            NC          27214            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.375                                   CORONA                                   CA          92883            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   HERMITAGE                                TN          37076            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROSEVILLE                                CA          95661            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROXBURY                                  MA          02119            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   DURHAM                                   NC          27707            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   PEORIA                                   AZ          85381            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MINNEAPOLIS                              MN          55417            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    WINDSOR                                  CA          95492            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SEATTLE                                  WA          98199            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SPRINGVILLE                              UT          84663            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   NORTHRIDGE AREA                          CA          91326            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   RIVERSIDE AREA                           CA          92509            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   AURORA                                   CO          80014            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    BRONX                                    NY          10467            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       ALEXANDRIA                               VA          22312            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    TRACY                                    CA          95376            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN DIEGO                                CA          92117            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   RANCHO MIRAGE                            CA          92270            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    LAWNDALE                                 CA          90250            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ELK GROVE                                CA          95758            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MASTIC BEACH                             NY          11951            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MANASSAS                                 VA          20110            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   BENSALEM                                 PA          19020            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     VALLEJO                                  CA          94591            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SANTA CRUZ                               CA          95062            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   HOFFMAN ESTATES                          IL          60194            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BALTIMORE                                MD          21224            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   MIAMISBURG                               OH          45342            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN DIEGO                                CA          92126            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     FORT COLLINS                             CO          80526            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SAN DIEGO                                CA          92127            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   SAMMAMISH                                WA          98074            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SANTA ANA                                CA          92706            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   LOS ALAMITOS                             CA          90720            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAYREVILLE                               NJ          08879            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               UT          84780            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   ELLICOTT CITY                            MD          21042            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     VANCOUVER                                WA          98683            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   LAS VEGAS                                NV          89118            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       MOSS LANDING                             CA          95039            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   GAITHERSBURG                             MD          20878            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   FALLS CHURCH                             VA          22043            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   KISSIMMEE                                FL          34746            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       SALT LAKE CITY                           UT          84108            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAS VEGAS                                NV          89117            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   MERIDIAN                                 ID          83642            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MONTROSE                                 CO          81401            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LAGUNA NIGUEL                            CA          92677            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BARNEGAT                                 NJ          08005            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     CLINTON                                  UT          84015            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PHILADELPHIA                             PA          19145            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93722            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MANTECA                                  CA          95336            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WOODBRIDGE                               VA          22192            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94608            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   REISTERSTOWN                             MD          21136            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    LOS ANGELES                              CA          91602            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   PORT SAINT LUCIE                         FL          34986            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   VALLEJO                                  CA          94591            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SANTA MARIA                              CA          93454            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    FOLSOM                                   CA          95630            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN MATEO                                CA          94401            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NEWARK                                   NJ          07114            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   KINGMAN                                  AZ          86401            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   HIGHLAND                                 CA          92346            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   TRUCKEE                                  CA          96161            PUD
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OAKLAND                                  CA          94608            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SOUTH JORDAN                             UT          84095            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   MESA                                     AZ          85213            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   BOISE                                    ID          83709            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   BELMONT                                  CA          94002            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    KATY                                     TX          77450            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   FREDERICK                                CO          80504            PUD
GR5: CONFORMING                                     0         0             0.375            7                                       DENVER                                   CO          80219            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   VALLEJO                                  CA          94589            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEWOOD                                 CA          90713            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       DESERT HOT SPRINGS                       CA          92240            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   EDEN PRAIRIE                             MN          55344            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROUND ROCK                               TX          78681            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TAMPA                                    FL          33629            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SEATTLE                                  WA          98118            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60659            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       OAKLAND PARK                             FL          33309            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   GLENDALE                                 AZ          85308            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN BRUNO                                CA          94066            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   MARYSVILLE                               WA          98271            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ONTARIO                                  CA          91764            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   CHICAGO                                  IL          60647            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   LOS GATOS                                CA          95032            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95112            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DECATUR                                  GA          30034            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       COSTA MESA                               CA          92627            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VISALIA                                  CA          93291            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SARASOTA                                 FL          34235            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   MILLBRAE                                 CA          94030            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    HAYWARD                                  CA          94544            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LAKEPORT                                 CA          95453            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       LOS BANOS                                CA          93635            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SPARKS                                   NV          89431            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CARLSBAD                                 CA          92009            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    SAN JOSE                                 CA          95124            Single Family
GR5: CONFORMING                                     0         0             0.375            6.5                                     EVERETT                                  WA          98205            Condominium
GR5: CONFORMING                                     0         0             0.375            6.375                                   FRUITA                                   CO          81521            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    CHAPEL HILL                              NC          27516            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     GREELEY                                  CO          80634            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOLLIWOOD                                FL          33019            Condominium
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   NEWARK                                   CA          94560            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    FARMINGTON                               MN          55024            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   MURRIETA                                 CA          92563            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   SAN RAMON                                CA          94583            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   PALM DESERT                              CA          92260            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SAINT ALBANS                             MO          63073            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   RICHMOND                                 VA          23228            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   BURBANK                                  CA          91505            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   SACRAMENTO                               CA          95833            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.75                                    RANCHO CUCAMONGA                         CA          91739            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   CLIPPER MILLS                            CA          95930            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    ENCINITAS                                CA          92024            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   CENTREVILLE                              VA          20120            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    SIERRA VISTA                             AZ          85650            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    OREM                                     UT          84057            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    COACHELLA                                CA          92236            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       PLANTATION                               FL          33317            Condominium
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   STERLING                                 VA          20166            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   SACRAMENTO                               CA          95826            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   NAPLES                                   FL          34120            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     HOWELL                                   NJ          07331            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95206            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       ANTIOCH                                  CA          94531            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       WASHINGTON                               DC          20032            2-4 Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LOS ANGELES                              CA          90038            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LAS VEGAS                                NV          89131            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   PHOENIX                                  AZ          85044            PUD
GR5: CONFORMING                                     0         0             0.375            6.5                                     LAKE GENEVA                              WI          53147            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   DORCHESTER                               MA          02125            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AURORA                                   CO          80013            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LITTLE FALLS                             NJ          07424            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       GOLDEN                                   CO          80403            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   LOS BANOS                                CA          93635            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    LAS VEGAS                                NV          89123            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     STOCKTON                                 CA          95212            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       BUCKEYE                                  AZ          85326            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   TRACY                                    CA          95377            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HEMET                                    CA          92545            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   OTSEGO                                   MN          55330            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   CELEBRATION                              FL          34747            PUD
GR5: CONFORMING                                     0         0             0.375            6.875                                   BROOKLYN CENTER                          MN          55429            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SANTA ROSA                               CA          95407            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ODESSA                                   DE          19730            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    ANTELOPE                                 CA          95843            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HIGHLANDS                                NJ          07732            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   NAMPA                                    ID          83651            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    UNION CITY                               CA          94587            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    WEST WARWICK                             RI          02893            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7                                       HESPERIA                                 CA          92345            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHILADELPHIA                             PA          19106            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   HENDERSON                                NV          89074            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GAINESVILLE                              VA          20155            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     SPRINGFIELD                              VA          22153            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MANASSAS                                 VA          20109            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.875                                   LOS ANGELES                              CA          91342            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   WESTMINSTER                              CA          92683            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   PALM SPRINGS                             CA          92262            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.75                                    ESCONDIDO                                CA          92025            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PHOENIX                                  AZ          85041            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   SUMNER                                   WA          98390            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   SOUTH BRUNSWICK                          NJ          08852            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       LOS ANGELES                              CA          90068            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   WOODBRIDGE                               VA          22192            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    SCOTTSDALE                               AZ          85260            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   LOS ANGELES                              CA          90068            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   LOS ANGELES                              CA          90016            2-4 Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7                                       PARK CITY                                UT          84060            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    HOLLYWOOD                                FL          33019            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       FAIRFIELD                                CA          94533            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CLOVIS                                   CA          93611            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   BOWIE                                    MD          20720            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SACRAMENTO                               CA          95820            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   SEATTLE                                  WA          98199            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   STOCKTON                                 CA          95207            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FONTANA                                  CA          92335            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HOMESTEAD                                FL          33031            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7                                       ROCKVILLE                                MD          20852            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN JOSE                                 CA          95128            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20011            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    PLEASANT GROVE                           UT          84062            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   POMPANO BEACH                            FL          33064            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       LONG BEACH                               CA          90803            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       VANCOUVER                                WA          98682            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SHERWOOD                                 OR          97140            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   INDIAN HEAD                              MD          20640            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHOENIX                                  AZ          85032            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TURLOCK                                  CA          95380            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   APACHE JUNCTION                          AZ          85219            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   PHOENIX                                  AZ          85021            Single Family
GR4: NONCONF/NON3YRHARDPP                           0         0             0.375            6.375                                   SAN JOSE                                 CA          95138            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   WEST COVINA                              CA          91790            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BOISE                                    ID          83704            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   WAYNE                                    NJ          07470            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     WHITTIER                                 CA          90603            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   FRUITA                                   CO          81521            PUD
GR5: CONFORMING                                     0         0             0.375            6.625                                   MARICOPA                                 AZ          85239            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   GLENDALE                                 AZ          85304            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   MERIDIAN                                 ID          83642            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   FRESNO                                   CA          93704            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   AGUA CALIENTE                            CA          95476            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   THOUSAND OAKS                            CA          91361            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    REDWOOD CITY                             CA          94062            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN FRANCISCO                            CA          94112            Single Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   LAWNDALE                                 CA          90260            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   LONGVIEW                                 WA          98632            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    HIGHLANDS RANCH                          CO          80129            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   REDLANDS                                 CA          92374            2-4 Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    SANTA ROSA                               CA          95407            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   CORONA                                   CA          92882            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   JUPITER                                  FL          33458            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.75                                    TAKOMA PARK                              MD          20912            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       ARLINGTON                                WA          98271            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   VISALIA                                  CA          93292            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.5                                     LITHONIA                                 GA          30038            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    MODESTO                                  CA          95351            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   ENGLEWOOD CLIFFS                         NJ          07632            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.25                                    SAN JOSE                                 CA          95130            Single Family
GR1: NONCONF/NOPP                                   0         0             0.375            6.375                                   SAN JOSE                                 CA          95111            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.875                                   SAN JOSE                                 CA          95121            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       STOW                                     OH          44224            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   WASHINGTON                               DC          20018            Single Family
GR2: NONCONF/SOFTPP                                 0         0             0.375            6.625                                   EL DORADO HILLS                          CA          95762            Single Family
GR5: CONFORMING                                     0         0             0.375            6.75                                    NEW SMYRNA BEACH                         FL          32168            Condominium
GR1: NONCONF/NOPP                                   0         0             0.375            7.125                                   SAN FRANCISCO                            CA          94118            2-4 Family
GR3: NONCONF/3YRHARDPP                              0         0             0.375            7.125                                   RIVERSIDE                                CA          92506            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   WELLINGTON                               CO          80549            PUD
GR2: NONCONF/SOFTPP                                 0         0             0.375            7.125                                   TACOMA                                   WA          98403            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       MODESTO                                  CA          95350            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   CLIFTON                                  NJ          07011            2-4 Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HALETHORPE                               MD          21227            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   HOLLISTER                                CA          95023            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN RAMON                                CA          94582            PUD
GR5: CONFORMING                                     0         0             0.375            6.375                                   CHANDLER                                 AZ          85226            PUD
GR1: NONCONF/NOPP                                   0         0             0.375            6.625                                   SAN DIEGO                                CA          92121            Condominium
GR5: CONFORMING                                     0         0             0.375            6.625                                   SARASOTA                                 FL          34241            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   BAKERSFIELD                              CA          93313            Single Family
GR5: CONFORMING                                     0         0             0.375            6.375                                   EAST FALMOUTH                            MA          02536            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   SAN DIEGO                                CA          92037            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   HYATTSVILLE                              MD          20785            Single Family
GR5: CONFORMING                                     0         0             0.375            6.875                                   ARLINGTON                                TX          76001            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   PHILADELPHIA                             PA          19118            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   TOWN OF ELLERY                           NY          14742            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       SCHAUMBURG                               IL          60193            Condominium
GR5: CONFORMING                                     0         0             0.375            6.25                                    MAYS LANDING                             NJ          08330            Condominium
GR5: CONFORMING                                     0         0             0.375            7                                       BRICK                                    NJ          08723            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       GILBERT                                  AZ          85297            PUD
GR5: CONFORMING                                     0         0             0.375            6.75                                    CORONA                                   CA          92879            Single Family
GR5: CONFORMING                                     0         0             0.375            7                                       CARROLLTON                               GA          30116            Single Family
GR5: CONFORMING                                     0         0             0.375            7.125                                   ROCKVILLE                                MD          20850            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   FERNDALE                                 MI          48220            Single Family
GR5: CONFORMING                                     0         0             0.375            6.625                                   GERMANTOWN                               MD          20874            PUD
GR5: CONFORMING                                     0         0             0.375            7.125                                   MODESTO                                  CA          95356            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   SAN BRUNO                                CA          94066            Condominium
GR5: CONFORMING                                     0         0             0.375            7.125                                   LINCOLN                                  ND          58504            Single Family
0                                                   0         0             0.375            6.885


------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


DEAL_INFO                                           MATURITY_DATE            ORIGINAL_BALANCE             FIRST_PAY_DATE            LOAN_TO_VALUE             MI                      MERS_ID1                  MARGIN
GR5: CONFORMING                                     20350801                 163000                       20050901                  77.62000275               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 500000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 356000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450901                 359200                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 263000                       20050901                  36.27999878               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 109000                       20050901                  69.65000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 350000                       20050901                  52.16999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 146100                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 359000                       20051001                  58.36999893               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 343650                       20050901                  79                        No MI                   100173000000000000        3.5
GR5: CONFORMING                                     20350901                 322000                       20051001                  58.54999924               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350901                 150400                       20051001                  77.12999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 204000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 198400                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 200000                       20050901                  48.77999878               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 255200                       20050901                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20450701                 280000                       20050801                  80                        No MI                   100034000000000000        3.375
GR5: CONFORMING                                     20350701                 144375                       20050801                  75                        No MI                   100329000000000000        3
GR5: CONFORMING                                     20350801                 250000                       20050901                  64.94000244               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20450901                 268000                       20051001                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20450801                 244250                       20050901                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 67500                        20050901                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20450801                 250400                       20050901                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 51000                        20050901                  79.69000244               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350801                 190000                       20050901                  74.22000122               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350801                 333800                       20050901                  79.48000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 287900                       20050901                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 196300                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 206000                       20051201                  79.83999634               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 500000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 230000                       20051201                  79.79000092               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 184000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 250000                       20051201                  73.09999847               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 276000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 316000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 508000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 292000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 368000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 384000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 520000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351101                 423750                       20051201                  75                        No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20451101                 556000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 255900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 308000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 375200                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 460000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 260000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 195000                       20051201                  74                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 331600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 128000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 195000                       20051201                  75                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 331600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 188000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 254500                       20051201                  78.30999756               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 932000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 552000                       20051201                  79.41999817               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 247000                       20051201                  71.91000366               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 336000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 780000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 360000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 416000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 724000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 448000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 236000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 106000                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451101                 300000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 179000                       20051201                  77.83000183               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 329600                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 174400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 610000                       20051201                  78.51000214               No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20451101                 468000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 667200                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 287200                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 491500                       20051201                  74.58000183               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 324000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 488000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 528000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 300000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 334300                       20051201                  61.90999985               No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20451101                 256000                       20051201                  58.31000137               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 191800                       20051201                  79.98000336               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 360000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 100000                       20051201                  88.5                      PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20451101                 201600                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 296000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 650000                       20051201                  66.33000183               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451101                 384000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 204000                       20051201                  76.98000336               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 497500                       20051201                  79.98000336               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 300000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 482000                       20051201                  79.93000031               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451101                 416800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 140000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 228000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 166400                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 414400                       20051201                  79.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 320000                       20051201                  79.01000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 232000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 225600                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 448000                       20051201                  79.29000092               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 125200                       20051201                  79.97000122               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 736000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 396600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 209600                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 144000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 280000                       20051201                  78.87000275               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451101                 200000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 236000                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 390400                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 335950                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 169500                       20051201                  78.83999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 98200                        20051201                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 106000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 216000                       20051201                  80                        No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20351101                 399750                       20051201                  75                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 162000                       20051201                  64.80000305               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 759500                       20051201                  69.05000305               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 322800                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 171600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 248000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 316000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 214400                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 215900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 207900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 650000                       20051201                  78.79000092               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 380000                       20051201                  78.91999817               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 135200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 337500                       20051201                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351101                 240000                       20051201                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 400000                       20051201                  74.76999664               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 372000                       20051201                  66.43000031               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451101                 416000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 134300                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 616000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 475400                       20051201                  79.90000153               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 198100                       20051201                  79.87999725               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 212000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 650000                       20051201                  78.30999756               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451001                 365000                       20051101                  67.58999634               No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 488000                       20051201                  75.08000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 276000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 865000                       20051201                  69.19999695               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451101                 195200                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 504000                       20051201                  79.87000275               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 356000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 400000                       20051201                  66.66999817               No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 212000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 768000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 215000                       20051201                  79.66000366               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 351000                       20051201                  90                        PMI                     100014000000000000        3.125
GR5: CONFORMING                                     20351101                 340000                       20051201                  68                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 210000                       20051201                  32.31000137               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20451101                 368000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 640000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 650000                       20051201                  76.47000122               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 366400                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 409600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 320000                       20051201                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20451101                 664000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 475000                       20051201                  69.84999847               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 324000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 448000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 239600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 345000                       20051201                  79.12999725               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 384000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 445500                       20051201                  75                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20451101                 501600                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 484000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 522650                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 260000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 500000                       20051201                  73.52999878               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 560000                       20051201                  78.65000153               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 1200000                      20051201                  72.73000336               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 264000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 188800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 312000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 344000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 408000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 183750                       20051201                  75                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 575000                       20051201                  72.77999878               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 357600                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 428000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 194500                       20051201                  79.70999908               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 142000                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 680000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 252000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 155900                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 596250                       20051201                  75                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 280000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451101                 608000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 390000                       20051201                  74.29000092               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 290000                       20051201                  64.44000244               No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 531750                       20051201                  75                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 472000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 500000                       20051201                  74.06999969               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 562500                       20051201                  74.01000214               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 450000                       20051201                  69.23000336               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 180000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 330400                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 275200                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 524000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 420600                       20051201                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 127200                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 436000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 719000                       20051201                  74.90000153               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 275000                       20051201                  73.33000183               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 172000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 520000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 116000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 420450                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 544000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 259200                       20051201                  80                        No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20351101                 572000                       20051201                  80                        No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20351101                 1239200                      20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 342600                       20051201                  60                        No MI                   100014000000000000        2.625
GR4: NONCONF/NON3YRHARDPP                           20351101                 364000                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 170400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 334400                       20051201                  79.80999756               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451101                 416000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 208000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 334400                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 627000                       20051201                  73.76000214               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 500000                       20051201                  75.76000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 288000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 345600                       20051201                  79.81999969               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 404000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 400000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 564000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 158500                       20051201                  77.31999969               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 800000                       20051201                  61.54000092               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 388000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451101                 759200                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 517000                       20051201                  74.93000031               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 141000                       20051201                  76.41999817               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 156000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 295950                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 192000                       20051201                  77.73000336               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 496000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 248000                       20051201                  80                        No MI                   100014000000000000        2.625
GR1: NONCONF/NOPP                                   20451101                 468000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 356000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 268000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 465000                       20051201                  62                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 725000                       20051201                  72.86000061               No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351101                 440000                       20051201                  74.58000183               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 308000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 358400                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 260000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 272000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 719900                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 240000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 328000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 352000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 321550                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 329600                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351101                 404000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 452000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 336000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 621600                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 733850                       20051201                  65                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 129600                       20051201                  77.13999939               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 248000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 412000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 248000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 432000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 562500                       20051201                  75                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 92800                        20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451101                 650000                       20051201                  66.66999817               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 384000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 336000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 464000                       20051201                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20451101                 520000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 138600                       20051201                  67.61000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 115200                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 192000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 168000                       20051201                  76.36000061               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 628000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 248000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 200000                       20051201                  54.04999924               No MI                   100014000000000000        2.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 402000                       20051201                  73.08999634               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451101                 618750                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 224000                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451101                 539000                       20051201                  78.69000244               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 516000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 332000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451101                 375000                       20051201                  60.97999954               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 564000                       20051201                  77.26000214               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 322500                       20051201                  69.34999847               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 304000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 210200                       20051201                  79.98000336               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 650000                       20051201                  65                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 492000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 410400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 449600                       20051201                  79.98999786               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 171500                       20051201                  70                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 480000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 384000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 310500                       20051201                  90                        PMI                     100014000000000000        2.875
GR5: CONFORMING                                     20451101                 568000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 424000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 395000                       20051201                  75.95999908               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 224000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 164800                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 453150                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 751000                       20051201                  73.62999725               No MI                   100014000000000000        2.75
GR3: NONCONF/3YRHARDPP                              20451101                 436000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 203900                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 392000                       20051201                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 399200                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 288800                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 548000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 204000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 699000                       20051201                  75                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 332800                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 220000                       20051201                  79.27999878               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 228200                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 380000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 390000                       20051201                  83.33000183               PMI                     100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 373600                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 280000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 130000                       20051201                  56.52000046               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 287200                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351101                 756000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 735200                       20051201                  80                        No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20351101                 564500                       20051201                  74.27999878               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 294400                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 280000                       20051201                  70.98000336               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 180000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 205600                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 138750                       20051201                  75                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 1000000                      20051201                  61.15999985               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 216000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 176000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 220000                       20051201                  76.38999939               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 600000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 372000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 411200                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451101                 456000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 304000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451101                 595900                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 140000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 840000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 339200                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 252800                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 460000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 420000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 249600                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 540000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 211500                       20051201                  90                        PMI                     100014000000000000        2.75
GR5: CONFORMING                                     20351101                 209600                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 881250                       20051201                  75                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 384000                       20051201                  79.83000183               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 317000                       20051201                  66.73999786               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451101                 568000                       20051201                  47.33000183               No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451101                 592000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 432000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 270400                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 410000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 1000000                      20051201                  74.06999969               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 84000                        20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 99200                        20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 289550                       20051201                  79.98999786               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 708000                       20051201                  52.16999817               No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351101                 492800                       20051201                  80                        No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20451101                 384000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 109200                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 185600                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 437200                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 311200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 192000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 126400                       20051201                  76.61000061               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 500000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 580000                       20051201                  79.44999695               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 384250                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 412000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 124000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 280750                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 574000                       20051201                  78.62999725               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 364000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 224000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 132000                       20051201                  48.90999985               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 231000                       20051201                  67.94000244               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 76300                        20051201                  70                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 796200                       20051201                  65                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 170500                       20051201                  69.58999634               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 260800                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 151000                       20051201                  79.47000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 284000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 168800                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 363900                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 624000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451101                 388000                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 92000                        20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 600000                       20051201                  73.16999817               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 320000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 880000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451101                 672000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 106100                       20051201                  51.25999832               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 339550                       20051201                  79.15000153               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 799000                       20051201                  71.98000336               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 500000                       20051201                  71.43000031               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 450000                       20051201                  62.06999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 243000                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 238400                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 650000                       20051201                  79.75                     No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 456800                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 326800                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 608000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 319900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 450000                       20051201                  79.93000031               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 216000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 140950                       20051201                  76.40000153               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 280000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 139500                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 444000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 142400                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 302050                       20051201                  70                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 453750                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 54400                        20051201                  68                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 353000                       20051201                  74.79000092               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 372000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 60000                        20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 514000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 64000                        20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 56000                        20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 182000                       20051201                  65                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 308000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451101                 370000                       20051201                  69.80999756               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 250000                       20051201                  49.02000046               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 322400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 157600                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 503300                       20051201                  79.98999786               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20451101                 862500                       20051201                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 456000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 165000                       20051201                  71.73999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 280000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 926250                       20051201                  75                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 167950                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 600000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 433000                       20051201                  55.15999985               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451101                 353000                       20051201                  66.73000336               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 191900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 457600                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 444000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 280000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 339200                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 495200                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 62400                        20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 560000                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20451101                 1200000                      20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 320000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 240000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 272000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 508000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 335000                       20051201                  63.20999908               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 660000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 401000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 262000                       20051101                  79.97000122               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 103200                       20051201                  78.18000031               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 248000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451101                 360000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451101                 380000                       20051201                  63.33000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 260000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 500000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 266000                       20051201                  54.29000092               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 223900                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 357600                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 206400                       20051201                  79.98000336               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 228500                       20051201                  73.70999908               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 559200                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 276000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 196000                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 400000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 96000                        20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 305000                       20051201                  52.13999939               No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351101                 375000                       20051201                  72.12000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 132700                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 276000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 203600                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 204300                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 260000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 560000                       20051201                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351101                 357000                       20051201                  66.11000061               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 400000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451101                 787500                       20051201                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 151200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 176000                       20051201                  78.22000122               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 122400                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 152000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 352000                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 776000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 152000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 888750                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 226000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 346400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 292000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 168000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 196000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 425000                       20051201                  65.27999878               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 320000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 444000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 150000                       20051201                  75                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 506000                       20051201                  79.55999756               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 325600                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 592000                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20451101                 387200                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 347000                       20051201                  77.98000336               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 254400                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 163100                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 426400                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 1000000                      20051201                  62.5                      No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 723600                       20051201                  71.08000183               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 273000                       20051201                  79.73000336               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 400000                       20051201                  36.70000076               No MI                   100014000000000000        2.625
GR4: NONCONF/NON3YRHARDPP                           20351101                 468000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 536000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 516500                       20051201                  71.94000244               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 350000                       20051201                  70                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 499800                       20051201                  79.98999786               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 430000                       20051201                  72.87999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 214800                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 136000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 84800                        20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 500000                       20051201                  78.12999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 223200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 287900                       20051201                  79.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 152000                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 227900                       20051201                  79.98999786               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 472000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451101                 372000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 810000                       20051201                  75                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20451101                 416000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 62400                        20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 62400                        20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 439000                       20051201                  68.69999695               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 243200                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 1400000                      20051201                  79.55000305               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 738000                       20051201                  76.87999725               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 600000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 260000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 148000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 580000                       20051201                  78.91000366               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 999950                       20051201                  79.36000061               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 173100                       20051201                  54.09000015               No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20351101                 504000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 360000                       20051201                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 613000                       20051201                  79.91999817               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 592000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 492500                       20051201                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 284000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 116900                       20051201                  70                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 268000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 256000                       20051101                  79.01000214               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 620000                       20051201                  77.5                      No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 511600                       20051201                  79.98999786               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 660000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 171500                       20051201                  61.25                     No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 226300                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 103400                       20051201                  74.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 244000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 408350                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 496000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 200000                       20051201                  58.13999939               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 145600                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 415950                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 205600                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 404000                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 650000                       20051201                  74.98999786               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 373200                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 372000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 117700                       20051201                  53.99000168               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 235000                       20051201                  78.33000183               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 500000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 280000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451101                 633750                       20051201                  75                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 668000                       20051201                  75.48000336               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 908000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 524000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 272000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 1312500                      20051201                  75                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 2259600                      20051201                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 412000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 674000                       20051101                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451001                 528000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 168000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 296000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 380000                       20051201                  56.29999924               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 350400                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 368000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 256000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 59000                        20051201                  68.59999847               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 57000                        20051201                  69.51000214               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 635000                       20051101                  48.84999847               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 520000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 71000                        20051201                  79.94999695               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 500000                       20051201                  79.56999969               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 336000                       20051201                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351101                 93500                        20051201                  79.98000336               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 500000                       20051201                  79.37000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 256000                       20051101                  80                        No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20451101                 650000                       20051201                  70.26999664               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 368000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 271900                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 472000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 312000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 304000                       20051201                  76                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 81600                        20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 188000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 300000                       20051201                  78.94999695               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 274800                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 136000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 278000                       20051201                  78.30999756               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 310500                       20051201                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 476000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 128050                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 460000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 480000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 392000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 392000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 600000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 200000                       20051201                  70.91999817               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 598900                       20051201                  79.98999786               No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351101                 360000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 156000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 175200                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 416000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 126450                       20051201                  77.70999908               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 455000                       20051201                  70                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 240000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 240000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 292000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 520000                       20051201                  74.29000092               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 253600                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 252000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 520000                       20051201                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351001                 242350                       20051101                  90                        PMI                     100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 400000                       20051201                  89.88999939               PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20451001                 310000                       20051101                  76.54000092               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 113400                       20051201                  70                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 253600                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 216000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 435000                       20051201                  76.98999786               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 360000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 198400                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 140000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 372000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 343200                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 743200                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 166400                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 385000                       20051201                  67.54000092               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 262500                       20051201                  75                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 500000                       20051201                  75.19000244               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 340000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 625600                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 179200                       20051201                  78.94000244               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 325000                       20051201                  78.30999756               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 130400                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 128200                       20051201                  72.43000031               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 286400                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 280000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 100000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 508000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 280000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 179200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 320000                       20051201                  78.23999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 103100                       20051101                  79.98000336               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 1000000                      20051201                  59.88000107               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 367500                       20051201                  71.84999847               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451101                 158400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 191900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 256000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 624000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 225000                       20051201                  77.58999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 264000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 422400                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 186250                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 268000                       20051201                  86.16999817               PMI                     100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 731250                       20051201                  74.76999664               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 116700                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 176000                       20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 650000                       20051201                  66.66999817               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 450000                       20051201                  64.29000092               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20451101                 512000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 122400                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20451101                 600000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351101                 640000                       20051201                  76.19000244               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 308000                       20051201                  78.97000122               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 496000                       20051201                  79.36000061               No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20451101                 460000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 131200                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 98800                        20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 584000                       20051201                  79.45999908               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 201650                       20051201                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 176700                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 312000                       20051201                  78                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 287000                       20051201                  89.69000244               PMI                     100014000000000000        3.375
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 464000                       20051201                  79.31999969               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 540000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 154000                       20051201                  70                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 428000                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451101                 424000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 437000                       20051201                  79.01999664               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20451101                 452800                       20051201                  71.30999756               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 850000                       20051201                  79.06999969               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 172500                       20051201                  79.86000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 182950                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 428000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 204000                       20051101                  79.83000183               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 233000                       20051201                  69.55000305               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 412000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 270000                       20051201                  76.05999756               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 191900                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 484000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 58800                        20051201                  76.86000061               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 40300                        20051201                  72.08999634               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 80000                        20051101                  38.09999847               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 337550                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 124700                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 140400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 356000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 647000                       20051201                  47.93000031               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 356000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 544500                       20051201                  75.09999847               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 156000                       20051201                  78                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 154800                       20051201                  90                        PMI                     100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 485000                       20051201                  74.62000275               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 639200                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 455000                       20051201                  66.04000092               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 1500000                      20051201                  66.87000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 328000                       20051201                  77.18000031               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 415000                       20051201                  69.16999817               No MI                   100014000000000000        2.625
GR1: NONCONF/NOPP                                   20351101                 823000                       20051201                  74.81999969               No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351101                 608100                       20051201                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 152000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 376500                       20051101                  75                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451101                 650000                       20051201                  69.15000153               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 303900                       20051201                  79.97000122               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 750000                       20051201                  75                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 580000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 201600                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451101                 392000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 372000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 796000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 258950                       20051201                  78                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 344000                       20051101                  77.30000305               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 412000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 307000                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 468000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 154000                       20051101                  44.63999939               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 202800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 161600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 351200                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 428000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 368000                       20051201                  68.79000092               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 113600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 180800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 270400                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 857000                       20051201                  54.40999985               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 240000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 336000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 375200                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 200000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 185000                       20051201                  74                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 820000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 1301000                      20051201                  52.66999817               No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351101                 193500                       20051201                  76.79000092               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 650000                       20051201                  78.79000092               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 200000                       20051101                  51.61000061               No MI                   100014000000000000        2.75
GR3: NONCONF/3YRHARDPP                              20451101                 1088000                      20051201                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451101                 500000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 288350                       20051201                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20451101                 167200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 564000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 142400                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 550000                       20051201                  78.56999969               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451101                 1000000                      20051201                  69.58999634               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451101                 538500                       20051201                  75                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 488000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 356000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 640000                       20051201                  59.25999832               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 368000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 182100                       20051201                  79.98000336               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 244800                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 194400                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 600000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 392000                       20051101                  78.40000153               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 467200                       20051201                  73                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 192450                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 347500                       20051101                  72.40000153               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 510000                       20051201                  53.13000107               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 309000                       20051201                  76.30000305               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 296000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 248700                       20051201                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 400000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 880000                       20051201                  73.33000183               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 198500                       20051201                  72.18000031               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 295000                       20051201                  75.05999756               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 192000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 693750                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 280000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 288750                       20051101                  75                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 1750000                      20051201                  70                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 627200                       20051201                  80                        No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 450000                       20051101                  78.94999695               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 735000                       20051201                  72.05999756               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 172000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 432000                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20451101                 480000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 332500                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 202000                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 400000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 360800                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 440000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 360000                       20051201                  77.41999817               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 88000                        20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 93600                        20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 316000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 511200                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 225300                       20051201                  73.62999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 162400                       20051201                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 146000                       20051201                  79.12999725               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 292000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 266000                       20051201                  70                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 91100                        20051201                  79.98000336               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 504000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 290400                       20051201                  80                        No MI                   100014000000000000        2.5
GR2: NONCONF/SOFTPP                                 20351101                 408700                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 256000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 256000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 608000                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 206400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 1000000                      20051201                  66.23000336               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 152800                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 560000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 292000                       20051201                  78.91999817               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 637500                       20051201                  75                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 204000                       20051201                  74.18000031               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 376000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 344000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 336650                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 312000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 252000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 454400                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 96000                        20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 172000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 217000                       20051201                  70                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 556000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 244000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351101                 380000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 384000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 147000                       20051201                  70                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 315000                       20051201                  71.58999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 338000                       20051101                  52                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451101                 509600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 220000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 348000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 277200                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 820000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 198000                       20051201                  79.19999695               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 370400                       20051201                  79.88999939               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 152000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 492000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 227200                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 2260000                      20051201                  74.09999847               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 565000                       20051201                  77.72000122               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 336000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 241600                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 288000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 189450                       20051201                  75.77999878               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 363000                       20051201                  79.77999878               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 488000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 575000                       20051101                  76.66999817               No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20451101                 588000                       20051201                  79.45999908               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 216000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 213600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 160000                       20051201                  76.19000244               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 832000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 700000                       20051201                  46.66999817               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 165600                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 210000                       20051201                  79.98000336               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 185600                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 164000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 280000                       20051201                  54.36999893               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 420000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 112000                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20451101                 592000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 172000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 129500                       20051201                  70                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 550000                       20051201                  55                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 193400                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 316000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 132000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 320000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 147100                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 90700                        20051201                  42.77999878               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451101                 195000                       20051201                  39                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 216000                       20051201                  90                        Radian Guaranty         100014000000000000        3.25
GR5: CONFORMING                                     20351101                 143100                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 1000000                      20051201                  74.06999969               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 320000                       20051201                  76.19000244               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 225900                       20051201                  90                        PMI                     100014000000000000        3.125
GR5: CONFORMING                                     20451101                 276800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 245000                       20051101                  44.54999924               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 181600                       20051201                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351101                 737350                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 650000                       20051201                  76.47000122               No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351101                 431800                       20051201                  79.98000336               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 620800                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 600000                       20051201                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 128000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 105350                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 329600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 318700                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 220000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 960000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 245900                       20051201                  78.05999756               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 168750                       20051201                  79.98000336               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 294400                       20051101                  79.98000336               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351101                 388800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 188000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 288000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 361600                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 234800                       20051201                  78.90000153               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 405000                       20051201                  77.87999725               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 352000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 140000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 350400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 352000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 233100                       20051201                  90                        PMI                     100014000000000000        3.25
GR5: CONFORMING                                     20351101                 122400                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 202500                       20051201                  79.41000366               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 475000                       20051201                  46.56999969               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 1500000                      20051101                  62.5                      No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 210000                       20051201                  77.16999817               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 548000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 460000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 318000                       20051101                  73.09999847               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 719200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 208000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 455000                       20051201                  79.12999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 91000                        20051201                  70                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 436000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 577000                       20051201                  77.76000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 336000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 336000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 159000                       20051201                  73.94999695               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 180000                       20051201                  48.38999939               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 156000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 556000                       20051201                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451101                 376000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 711200                       20051201                  80                        No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20351101                 490000                       20051201                  77.77999878               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 325600                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 116800                       20051201                  76.83999634               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 503200                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 396000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 282000                       20051201                  79.88999939               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 400000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 208000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 169600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 216750                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 520000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 170400                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 195500                       20051201                  79.30999756               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 359650                       20051201                  72.66000366               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 302400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 180000                       20051201                  69.23000336               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 105000                       20051101                  43.75                     No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 200000                       20051201                  36.36000061               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 211200                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 405000                       20051201                  78.63999939               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 744000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 117600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 245000                       20051201                  70                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 500000                       20051201                  75.76000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 216000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 260000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 385000                       20051201                  81.91000366               PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 502400                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 218700                       20051201                  78.11000061               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 234000                       20051201                  79.86000061               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 429000                       20051201                  57.20000076               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 900000                       20051201                  60                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 650000                       20051201                  79.75                     No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 315000                       20051101                  78.75                     No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 255950                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 439200                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 240000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 326000                       20051201                  73.26000214               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 650000                       20051201                  76.01999664               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 623000                       20051201                  71.61000061               No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351101                 397900                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 211000                       20051201                  79.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 280000                       20051101                  74.66999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 132000                       20051201                  74.16000366               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 204000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 352500                       20051201                  76.30000305               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 308000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 316850                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 144200                       20051201                  79.01000214               No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20451001                 562500                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 270000                       20051201                  75                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 376000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 428000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 862400                       20051201                  74.98999786               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 224000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351101                 528000                       20051201                  76.51999664               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 195800                       20051201                  79.97000122               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 144000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 464000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 181600                       20051201                  72.79000092               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 60000                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 160000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 262400                       20051201                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351101                 404000                       20051201                  80                        No MI                   100014000000000000        2.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 500000                       20051201                  76.91999817               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 524000                       20051201                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20451101                 146800                       20051201                  79.95999908               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 528000                       20051201                  76.51999664               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 228900                       20051201                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 59350                        20051101                  76.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 351000                       20051201                  90                        PMI                     100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 368000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 262400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 400800                       20051201                  79.98000336               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 371200                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 207600                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 82800                        20051101                  90                        PMI                     100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 420000                       20051201                  79.40000153               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 251200                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 478000                       20051201                  77.72000122               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 295000                       20051201                  73.93000031               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 496000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 225000                       20051201                  90                        PMI                     100014000000000000        3.125
GR5: CONFORMING                                     20351101                 344000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 325600                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 105600                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 388000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 68000                        20051201                  71.58000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 104000                       20051201                  50.75999832               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 91900                        20051201                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 196100                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 205000                       20051201                  70.80999756               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 460000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 110400                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 356000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 190900                       20051201                  79.54000092               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 260000                       20051201                  65                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 257800                       20051201                  77.41999817               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 294000                       20051201                  88.55000305               PMI                     100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 416000                       20051201                  65                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 476000                       20051101                  74.95999908               No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 112500                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 560000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 297600                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 486400                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 425000                       20051201                  79.44000244               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 275900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 736800                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 179200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 493600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 303200                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 552000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 380000                       20051201                  67.86000061               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 150500                       20051201                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 176000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 412000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 276000                       20051201                  80                        No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20351101                 484000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 59400                        20051201                  69.95999908               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 400000                       20051201                  77.66999817               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 588000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 304000                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 1280000                      20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 208400                       20051201                  79.98000336               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 548000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 300000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 786000                       20051201                  79.80000305               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 384000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451101                 456000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 221000                       20051201                  71.29000092               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 447000                       20051201                  77.73999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 201000                       20051201                  79.98000336               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 496000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 152100                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 230000                       20051201                  78.5                      No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 332000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 316000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 607500                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 259000                       20051201                  68.33999634               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 300000                       20051201                  75                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20451101                 368800                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 650000                       20051201                  69.15000153               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 400000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 159900                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 252000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 401600                       20051201                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351101                 504000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 640000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 1000000                      20051201                  70.01000214               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 336000                       20051201                  76.36000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 294400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 228300                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 195400                       20051201                  79.76000214               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 155600                       20051201                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 136000                       20051201                  78.83999634               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 169900                       20051201                  77.23000336               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 88200                        20051201                  90                        PMI                     100014000000000000        3
GR5: CONFORMING                                     20351101                 82400                        20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 81000                        20051201                  90                        PMI                     100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451101                 616700                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 468000                       20051201                  73.12999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 99500                        20051101                  65.02999878               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 492000                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 382000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 87200                        20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 536000                       20051101                  80                        No MI                   100208000000000000        3.125
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100110000000000000        3.5
GR5: CONFORMING                                     20451101                 230300                       20051201                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 270000                       20051101                  69.23000336               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451101                 488000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 302400                       20051101                  80                        No MI                   100110000000000000        3.25
GR5: CONFORMING                                     20351001                 260000                       20051101                  80                        No MI                   100138000000000000        3.375
GR5: CONFORMING                                     20351001                 193900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 192900                       20051101                  79.58000183               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 850000                       20051201                  69.66999817               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 240000                       20051201                  67.80000305               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 396000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351001                 408000                       20051101                  80                        No MI                   100385000000000000        3
GR5: CONFORMING                                     20351001                 175200                       20051101                  80                        No MI                   100152000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 510000                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 336000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 165000                       20051101                  79.98000336               No MI                   100034000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 864050                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 214400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 104000                       20051101                  80                        No MI                   100034000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 550000                       20051101                  59.13999939               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 496000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 236600                       20051101                  70                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 581250                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 328000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 184000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 163900                       20051201                  79.95999908               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 317000                       20051201                  74.58999634               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20450901                 480000                       20051001                  67.12999725               No MI                   100155000000000000        3.15
GR4: NONCONF/NON3YRHARDPP                           20351001                 540000                       20051101                  72.97000122               No MI                   100065000000000000        3.125
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100214000000000000        3.5
GR5: CONFORMING                                     20351101                 171200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100152000000000000        3.5
GR5: CONFORMING                                     20351101                 280000                       20051201                  56.56999969               No MI                   123219000000000000        3.375
GR5: CONFORMING                                     20451101                 253600                       20051201                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 442050                       20051101                  79.98999786               No MI                   100067000000000000        3.375
GR5: CONFORMING                                     20351001                 280000                       20051101                  77.77999878               No MI                   100316000000000000        2.125
GR5: CONFORMING                                     20351101                 312000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 480000                       20051101                  80                        No MI                   100136000000000000        3.5
GR5: CONFORMING                                     20351001                 108800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 321000                       20051201                  73.79000092               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 335200                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451101                 566000                       20051201                  72.55999756               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 449300                       20051101                  80                        No MI                   100067000000000000        3.25
GR5: CONFORMING                                     20351001                 162960                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 276000                       20051201                  80                        No MI                   100385000000000000        3.375
GR5: CONFORMING                                     20451101                 233600                       20051201                  80                        No MI                   100155000000000000        3.5
GR5: CONFORMING                                     20351101                 134500                       20051201                  76.41999817               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 607000                       20051201                  89.93000031               PMI                     100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 444000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 340600                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 264000                       20051201                  76.97000122               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 880000                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 496800                       20051201                  90                        PMI                     100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 424000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 446800                       20051101                  80                        No MI                   100110000000000000        2.875
GR5: CONFORMING                                     20351001                 164720                       20051101                  80                        No MI                   100152000000000000        3.375
GR5: CONFORMING                                     20451101                 290300                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 650000                       20051201                  74.70999908               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 287900                       20051201                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 193600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 240450                       20051101                  79.91000366               No MI                   100067000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 700000                       20051201                  79.55000305               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 211200                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 1103000                      20051201                  67.66999817               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 233600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 296000                       20051201                  80                        No MI                   100136000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 540000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 630000                       20051101                  74.63999939               No MI                   100130000000000000        3
GR5: CONFORMING                                     20351001                 322500                       20051101                  75                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 296000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 496000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 672000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 364000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 615950                       20051101                  80                        No MI                   100130000000000000        2.875
GR5: CONFORMING                                     20451101                 271950                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20451101                 743200                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 312000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 1000000                      20051201                  76.47000122               No MI                   100014000000000000        2.875
GR3: NONCONF/3YRHARDPP                              20351101                 1000000                      20051201                  74.06999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 140000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 332000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 476000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 552000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 206000                       20051201                  89.56999969               PMI                     100014000000000000        3.375
GR5: CONFORMING                                     20451101                 236000                       20051201                  79.73000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 133300                       20051201                  79.95999908               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 808000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 465000                       20051201                  71.54000092               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 158000                       20051201                  68.69999695               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 627150                       20051101                  75                        No MI                   100067000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 880000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 77600                        20051201                  70.87000275               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 1431800                      20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 413000                       20051201                  76.48000336               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 476800                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 548000                       20051201                  75.06999969               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 620000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 292000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 432000                       20051201                  77.83999634               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 270000                       20051201                  59.34000015               No MI                   100192000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20451101                 688000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 133000                       20051201                  76.87999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 232000                       20051201                  51.56000137               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 500000                       20051201                  79.73999786               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 802000                       20051201                  79.95999908               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 235000                       20051201                  74.37000275               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 264000                       20051201                  80                        No MI                   100110000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 517500                       20051201                  77.23999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 304800                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 376000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 336000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 328000                       20051201                  80                        No MI                   100152000000000000        3.25
GR5: CONFORMING                                     20351101                 228000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 205200                       20051201                  80                        No MI                   100152000000000000        3.25
GR1: NONCONF/NOPP                                   20451101                 424000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 320000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 488000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 524000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 116000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 262500                       20051201                  76.75                     No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351101                 936750                       20051201                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 158900                       20051201                  70                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 197600                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 548000                       20051201                  79.41999817               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 566200                       20051201                  74.98999786               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 386000                       20051201                  78.77999878               No MI                   100208000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 500000                       20051201                  77.04000092               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 254400                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 348000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 104000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 128800                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 416000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451101                 600000                       20051201                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 484000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 740000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 193600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 80800                        20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 612000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 172000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 132000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 209900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 528000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 1000000                      20051201                  76.91999817               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 756200                       20051101                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 328000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 315550                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 216300                       20051201                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 295000                       20051201                  89.38999939               PMI                     100014000000000000        3.125
GR5: CONFORMING                                     20351101                 213650                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451101                 361600                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 237550                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 138400                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 612000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 236000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 175000                       20051201                  67.30999756               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 364000                       20051101                  79.65000153               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 66600                        20051201                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20451001                 140800                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351101                 370400                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 167900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 106500                       20051101                  8.81000042                No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 133600                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 560000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 215300                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 105600                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 184000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 51150                        20051201                  75.11000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 109600                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 390300                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 140000                       20051201                  89.80000305               PMI                     100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 386000                       20051201                  70.18000031               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 260000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 116500                       20051201                  79.95999908               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 332000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 178500                       20051201                  70                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 950000                       20051201                  70.37000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 245000                       20051201                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 216000                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 134800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 331950                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 277600                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 187900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 360000                       20051201                  71.29000092               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350701                 220000                       20050801                  59.45999908               No MI                   100366000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 776000                       20051101                  80                        No MI                   100232000000000000        3.125
GR5: CONFORMING                                     20350901                 120000                       20051001                  80                        No MI                   100177000000000000        3.375
GR1: NONCONF/NOPP                                   20451101                 750000                       20051201                  75                        No MI                   100147000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 451950                       20051101                  80                        No MI                   100173000000000000        3
GR3: NONCONF/3YRHARDPP                              20351101                 368000                       20051201                  80                        No MI                   100096000000000000        3.5
GR5: CONFORMING                                     20351101                 284000                       20051201                  80                        No MI                   123219000000000000        3.5
GR5: CONFORMING                                     20351001                 315000                       20051101                  41.66999817               No MI                   100146000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451001                 986250                       20051101                  74.72000122               No MI                   100087000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351101                 845250                       20051201                  75                        No MI                   100356000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 556200                       20051201                  62.84999847               No MI                   100173000000000000        3.5
GR5: CONFORMING                                     20351101                 340000                       20051201                  80                        No MI                   100173000000000000        3.125
GR5: CONFORMING                                     20351101                 230000                       20051201                  30.26000023               No MI                   100247000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 760000                       20051201                  80                        No MI                   123219000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 975000                       20051201                  75                        No MI                   100087000000000000        3.25
GR5: CONFORMING                                     20450801                 152000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 181600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 295000                       20051201                  39.06999969               No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20451101                 792000                       20051201                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20350901                 392000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 200100                       20051001                  74.97000122               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 650000                       20051201                  63.29000092               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350801                 316000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 110000                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350901                 173500                       20051001                  79.95999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 265000                       20050901                  61.63000107               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350801                 413650                       20050901                  79.83999634               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 93750                        20050901                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 302400                       20050901                  79.98000336               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20350701                 442000                       20050801                  53.25                     No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 200000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 92250                        20051201                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 407750                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350901                 138950                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 85500                        20051001                  90                        PMI                     100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 667150                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 233600                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 701100                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20350901                 198400                       20051001                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350801                 396600                       20050901                  75.54000092               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 213600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 125000                       20050901                  79.62000275               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350901                 548000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 113200                       20050901                  75.47000122               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20350901                 664000                       20051001                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350801                 136000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 65000                        20051101                  58.04000092               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350801                 198400                       20050901                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 1160000                      20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20350801                 368000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 190000                       20050901                  50                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350901                 106700                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 161600                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 157600                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 212000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 199000                       20050901                  79.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 239200                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20350801                 775000                       20050901                  18.89999962               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350901                 181900                       20051001                  77.40000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 165900                       20050901                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 367900                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20450901                 224800                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 91900                        20051101                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 106700                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 346500                       20051001                  90                        PMI                     100014000000000000        3
GR5: CONFORMING                                     20350901                 265500                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 249500                       20051001                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350801                 212400                       20050901                  76.01999664               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20350801                 372000                       20050901                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350801                 236000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 224000                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 232000                       20051001                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20450801                 192000                       20050901                  78.37000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 141000                       20050901                  64.08999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 207000                       20051001                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20350801                 328000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 224800                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 148500                       20050901                  76.98000336               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 1000000                      20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350801                 159900                       20050901                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 266000                       20050901                  77.09999847               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350901                 650000                       20051001                  79.75                     No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 304000                       20050901                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350801                 168000                       20050901                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 154800                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 224000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 216000                       20051201                  77.13999939               No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451101                 915600                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 500000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 412000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 216500                       20051201                  77.31999969               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 704000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 328000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 158400                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 175000                       20051201                  38.88999939               No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451101                 650000                       20051201                  65                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 255000                       20051201                  58.61999893               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 105600                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 645000                       20051201                  75.87999725               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 440000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 808000                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  65.66000366               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 216000                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 480000                       20051101                  78.69000244               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451101                 655450                       20051201                  68.59999847               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 180000                       20051101                  70.58999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 92750                        20051101                  68.69999695               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 280000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 234000                       20051201                  90                        PMI                     100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 520000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 402400                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 184000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 232000                       20051101                  79.73000336               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 504000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 420000                       20051201                  79.25                     No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 276000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 410000                       20051201                  51.25                     No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 220000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 294000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 120000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 424000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 128000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 1132000                      20051101                  78.06999969               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 88000                        20051201                  67.69000244               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 179600                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 321600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 264000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 516000                       20051101                  62.38999939               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 149000                       20051201                  69.30000305               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 336000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 404000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 390800                       20051201                  79.61000061               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351101                 460000                       20051201                  68.15000153               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 359350                       20051201                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451101                 555000                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 302400                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 172800                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 100400                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 128800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 570000                       20051201                  63.33000183               No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351101                 422000                       20051201                  67.51999664               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 396000                       20051201                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 500000                       20051201                  77.51999664               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 910000                       20051201                  74.58999634               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 332000                       20051201                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351001                 288000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451101                 163150                       20051201                  69.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 215600                       20051201                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351101                 360000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 600000                       20051201                  78.94999695               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 187400                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351101                 481000                       20051201                  79.5                      No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 137500                       20051201                  78.56999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 176000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 101650                       20051101                  42.18000031               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 148000                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 427250                       20051201                  83.94000244               PMI                     100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 650000                       20051201                  60.29999924               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 168800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 109600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 232000                       20051201                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351101                 184700                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 204000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 184000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 400000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 239200                       20051201                  77.16000366               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 376000                       20051201                  78.33000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 420000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 312000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 181600                       20051201                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351101                 463500                       20051201                  79.23000336               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 186000                       20051101                  79.15000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 336000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 202300                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 845000                       20051201                  76.81999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 81000                        20051201                  59.11999893               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 177600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 108500                       20051201                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 244000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 256000                       20051201                  56.25999832               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 500000                       20051201                  66.05000305               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451101                 750000                       20051201                  66.66999817               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451101                 253500                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 1500000                      20051201                  55.56000137               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 209800                       20051201                  79.40000153               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 908000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 157300                       20051201                  79.84999847               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 118400                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 79000                        20051201                  56.43000031               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 403000                       20051201                  69.48000336               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 320000                       20051101                  39.06999969               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 520000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 385000                       20051101                  69.12000275               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 496000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 286800                       20051201                  74.98000336               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 650000                       20051101                  78.79000092               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 81000                        20051201                  57.86000061               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451101                 590000                       20051201                  73.75                     No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 84000                        20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 292400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 116000                       20051201                  74.83999634               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 500000                       20051101                  72.45999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 168000                       20050901                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20350901                 412000                       20051001                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20450801                 136800                       20050901                  78.62000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 400500                       20051201                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20450801                 151000                       20050901                  71.90000153               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 650000                       20051201                  78.79000092               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451101                 1200000                      20051201                  78.26000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 100000                       20050901                  71.43000031               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350901                 184000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 307500                       20051201                  75                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 608000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20350901                 388000                       20051001                  77.59999847               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 125900                       20051001                  79.98999786               No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 1200000                      20051201                  74.06999969               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20450901                 216000                       20051001                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 172700                       20050901                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 420000                       20051101                  89.36000061               PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351101                 335900                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20350901                 384000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 345600                       20050901                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20451101                 1150000                      20051201                  74.88999939               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 185000                       20051101                  66.55000305               No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20451001                 600000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351101                 484000                       20051201                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20450901                 380000                       20051001                  79.83000183               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 127200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 212000                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 164800                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 152000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350901                 135950                       20051001                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 212000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 231900                       20051201                  79.98999786               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 1500000                      20051201                  58.81999969               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351101                 428000                       20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351101                 271200                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 119200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 256800                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 340000                       20051001                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 476000                       20051201                  52.88999939               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 33100                        20051101                  67.55000305               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 210300                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 320000                       20051201                  80                        PMI                     100014000000000000        3
GR5: CONFORMING                                     20351101                 311200                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350901                 204000                       20051001                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 380000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 231900                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 256000                       20051201                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351101                 436000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 139200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 276900                       20051101                  89.98999786               PMI                     100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 1000000                      20051201                  62.5                      No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20350901                 388600                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 105600                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 800000                       20051101                  69.56999969               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 739800                       20051201                  73.98000336               No MI                   100014000000000000        2.75
GR3: NONCONF/3YRHARDPP                              20351101                 628000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 147950                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 535000                       20051201                  79.84999847               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 124000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 89200                        20051201                  79.93000031               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 304000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 339200                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 350800                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 225000                       20051101                  69.23000336               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 336000                       20051201                  80                        No MI                   100014000000000000        2.875
GR3: NONCONF/3YRHARDPP                              20351101                 613200                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 196800                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 579200                       20051201                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 749250                       20051201                  75                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351101                 650000                       20051201                  69.51999664               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 743150                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 148000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451101                 144000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 140000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 160000                       20051201                  75.83000183               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 396000                       20051101                  79.19999695               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 239000                       20051201                  70.29000092               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20350701                 332000                       20050801                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 300000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 66000                        20050901                  52.38000107               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20450801                 119500                       20050901                  77.09999847               No MI                   100110000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350701                 365000                       20050801                  54.47999954               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350801                 428000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 137500                       20051001                  68.75                     No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 347000                       20050901                  73.83000183               No MI                   100314000000000000        3.5
GR1: NONCONF/NOPP                                   20350801                 1424800                      20050901                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20450901                 488000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450901                 288000                       20051001                  80                        No MI                   100096000000000000        3.5
GR5: CONFORMING                                     20350901                 315700                       20051001                  75.52999878               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 600000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 238400                       20051001                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  51.25999832               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 199450                       20051201                  89.98000336               PMI                     100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20350901                 360000                       20051001                  90                        PMI                     100316000000000000        3.5
GR5: CONFORMING                                     20351001                 176000                       20051101                  80                        No MI                   100071000000000000        3.5
GR5: CONFORMING                                     20451001                 280000                       20051101                  80                        No MI                   100046000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 1188000                      20051201                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 69600                        20051101                  80                        No MI                   100071000000000000        3
GR1: NONCONF/NOPP                                   20451001                 850000                       20051101                  77.26999664               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351101                 724100                       20051201                  74.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 356250                       20051001                  75                        No MI                   100152000000000000        3.25
GR5: CONFORMING                                     20351101                 308000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 328000                       20051201                  77.18000031               No MI                   100185000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 412000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 311800                       20051201                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 521250                       20051101                  75                        No MI                   000103850000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 568000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 252000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 128800                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 186000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 224000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 292000                       20050901                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 160000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 312000                       20050901                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350801                 792000                       20050901                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350701                 180000                       20050801                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 228400                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 136000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 285000                       20050901                  60.63999939               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20350801                 260000                       20050901                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20350801                 268800                       20050901                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 262500                       20050901                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 316000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 228000                       20050901                  78.62000275               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20450801                 213600                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 164000                       20050901                  78.09999847               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350801                 560000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 144000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 233600                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 125000                       20050901                  55.56000137               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 440000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 251900                       20050901                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 292000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 168800                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 313600                       20050901                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350801                 212000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 216000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 248000                       20050901                  78.73000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 159950                       20051001                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 236000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450901                 277500                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 176000                       20051001                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20350801                 211400                       20050901                  90                        PMI                     100158000000000000        3.5
GR5: CONFORMING                                     20350901                 123900                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 308000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20350901                 440000                       20051001                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350901                 354500                       20051001                  73.08999634               No MI                   100014000000000000        3
GR5: CONFORMING                                     20350801                 112600                       20050901                  73.58999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 185200                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 220150                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 192000                       20050901                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 168750                       20051001                  75                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350801                 168000                       20050901                  78.13999939               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 303200                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 217500                       20050901                  72.73999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 236000                       20050901                  63.43999863               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 123200                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 167900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 180150                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 424000                       20051101                  80                        No MI                   100014000000000000        2.75
GR3: NONCONF/3YRHARDPP                              20451001                 380000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 108000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 400000                       20051101                  44.43999863               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 80000                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 288000                       20051101                  90                        PMI                     100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 376000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  68.41999817               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451001                 356000                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 320000                       20051101                  71.11000061               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 568000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 581250                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 132000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 179900                       20051101                  79.98999786               No MI                   100110000000000000        3.5
GR5: CONFORMING                                     20351001                 444000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 271800                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 403200                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351101                 400000                       20051201                  70.80000305               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 231400                       20051101                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451001                 862500                       20051101                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 233600                       20051101                  76.33999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 188000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 710400                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 520000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 144000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 345600                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 300000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 88000                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 300000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 232000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 132000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 448000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 157500                       20051101                  75                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 416000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 88000                        20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 292000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 222000                       20051101                  80                        No MI                   100014000000000000        2.625
GR2: NONCONF/SOFTPP                                 20451001                 612000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 100000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351001                 272000                       20051101                  76.62000275               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 164800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200800                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 80000                        20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 400000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 176000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 111100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 184000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 98400                        20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 675000                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 177150                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 500000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 172000                       20051101                  78.90000153               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 636000                       20051101                  74.91000366               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 428000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 408000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 193600                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 252000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 75500                        20051101                  79.47000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 139000                       20051101                  48.77000046               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451001                 500000                       20051101                  58.81999969               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 92900                        20051101                  79.94000244               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 552000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20350901                 552000                       20051001                  78.86000061               No MI                   100087000000000000        3.375
GR5: CONFORMING                                     20451001                 130500                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 580000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 580000                       20051101                  80                        No MI                   100087000000000000        2.85
GR4: NONCONF/NON3YRHARDPP                           20451001                 414000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 180000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 25100                        20051101                  64.36000061               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 999950                       20051101                  68.26000214               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 260500                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 456000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 252000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 172000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 68000                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 442400                       20051201                  79                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 86800                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 146800                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 245600                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 760000                       20051101                  74.15000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 137700                       20051101                  79.59999847               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 136450                       20051101                  78.44000244               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 1550400                      20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 189500                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 367500                       20051101                  45.09000015               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 262400                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 148000                       20051101                  79.56999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 348800                       20051101                  77                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 170000                       20051101                  75.55999756               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 172000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 210300                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 368000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 124000                       20051101                  78.48000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 124000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 235700                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 103650                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 252000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 184600                       20051101                  79.23000336               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 560000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351101                 520000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 562500                       20051101                  90                        PMI                     100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 456000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 264000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 592000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 1000000                      20051101                  70.18000031               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351001                 650000                       20051101                  78.79000092               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 120000                       20051101                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351001                 960000                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 155500                       20051101                  71.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 136300                       20051101                  79.94000244               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 447000                       20051101                  78.55999756               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 98000                        20051101                  79.66999817               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 455000                       20051101                  79.81999969               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 256900                       20051101                  70                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 136000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 544000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 725050                       20051101                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451001                 814900                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 148000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 219200                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 364000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 148000                       20051101                  79.13999939               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451001                 423200                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 388000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 412000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 206800                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 508000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 337600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 447700                       20051101                  94.98999786               PMI                     100014000000000000        2.625
GR4: NONCONF/NON3YRHARDPP                           20451101                 615000                       20051201                  68.33000183               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 207200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 614000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 164000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 97500                        20051101                  79.98000336               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 252000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 403000                       20051101                  79.84999847               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 564000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 165000                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 213600                       20051101                  80                        No MI                   100177000000000000        3.5
GR5: CONFORMING                                     20351001                 189000                       20051101                  75.30000305               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 250400                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451001                 428000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 157400                       20051101                  79.94999695               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 592000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 960000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 211550                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 413900                       20051101                  75                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 96000                        20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 300000                       20051101                  79.88999939               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 860000                       20051101                  78.18000031               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 188650                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 252000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 360000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 172000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 650000                       20051101                  73.44999695               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 167400                       20051101                  78.26000214               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 260000                       20051101                  74.70999908               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 920000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 308000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 252000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 372000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 274800                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 536250                       20051101                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 327200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 247500                       20051101                  75                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 448000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 336000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 152000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 202000                       20051101                  57.70999908               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 125600                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 464800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 209000                       20051201                  78.56999969               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 480000                       20051101                  78.05000305               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 520000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 97400                        20051101                  79.97000122               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 284000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 471200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 124000                       20051101                  76.77999878               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 277600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 250000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 125000                       20051201                  69.44000244               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 273600                       20051201                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 513650                       20051101                  79.87000275               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 288000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 328000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 150900                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 1140000                      20051101                  61.61999893               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 245500                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 198400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 173900                       20051101                  79.98999786               No MI                   123219000000000000        3.25
GR5: CONFORMING                                     20451001                 356000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 182000                       20051101                  79.12999725               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 142800                       20051101                  78.04000092               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 408000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 53900                        20051101                  75.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 268000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 208000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 141500                       20051101                  74.47000122               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 396000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 383200                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 316000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 417600                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 308000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 700000                       20051101                  58.33000183               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350901                 356000                       20051001                  80                        No MI                   100134000000000000        3.5
GR5: CONFORMING                                     20351001                 316000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 296000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 562000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 120000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 305600                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 928000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  68.05999756               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351001                 369600                       20051101                  80                        No MI                   100152000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 531500                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 411000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 217600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 332000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 116700                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 284000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451001                 548000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 207350                       20051101                  65                        No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 239900                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 675000                       20051101                  50                        No MI                   100055000000000000        3.5
GR5: CONFORMING                                     20351001                 107100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 288000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 164000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 93750                        20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351101                 600000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 128000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 311200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 168750                       20051101                  75                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 410400                       20051101                  72                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 503200                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 484000                       20051101                  78.05999756               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 504000                       20051101                  76.36000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 155500                       20051101                  75.84999847               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 361600                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 412000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351001                 380000                       20051101                  79.16999817               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 139100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 137600                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 188000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351001                 511200                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 1036000                      20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20350901                 372000                       20051001                  80                        No MI                   100138000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 440000                       20051101                  77.87999725               No MI                   100034000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 468000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 252000                       20051101                  67.19999695               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 311200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 204000                       20051101                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351001                 492000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 310000                       20051101                  77.5                      No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351001                 484000                       20051101                  80                        No MI                   100014000000000000        2.75
GR3: NONCONF/3YRHARDPP                              20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 522200                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 524000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 145000                       20051101                  78.37999725               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 178400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 180000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 299200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 420000                       20051101                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351101                 464000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 308000                       20051101                  77.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 245000                       20051101                  79.02999878               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 405000                       20051101                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 475000                       20051201                  79.95999908               No MI                   100014000000000000        2.875
GR3: NONCONF/3YRHARDPP                              20451001                 400000                       20051101                  76.19000244               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 119000                       20051101                  55.61000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 208000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 168000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 584000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 300000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 839200                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 491300                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 164000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 139900                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451001                 423550                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 322400                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 688000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 762750                       20051101                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 145000                       20051101                  51.79000092               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 267700                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 271200                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 107100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 204000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 663750                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 105250                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 389250                       20051101                  75                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 380700                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 132000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 255200                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 280000                       20051101                  80                        No MI                   100046000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 959900                       20051101                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351001                 140000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 421950                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 184000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 725000                       20051101                  72.86000061               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 316000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451001                 480000                       20051101                  72.73000336               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        PMI                     100014000000000000        2.875
GR5: CONFORMING                                     20351001                 236000                       20051101                  73.98000336               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 115100                       20051101                  79.98999786               No MI                   100014000000000000        2.125
GR1: NONCONF/NOPP                                   20351001                 457200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 568000                       20051101                  79.33000183               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 335200                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351101                 64000                        20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 297500                       20051101                  62.11000061               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 495200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 120000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 339200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 676000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351001                 360000                       20051101                  77.25                     No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 384000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 365000                       20051101                  52.59000015               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 115100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 398000                       20051101                  79.91999817               No MI                   100214000000000000        2.875
GR5: CONFORMING                                     20451001                 284000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 472000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 148000                       20051101                  74.75                     No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351101                 410400                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 440000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 206800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 184800                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 650000                       20051101                  69.51999664               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 250600                       20051201                  79.98999786               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 530050                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 308000                       20051101                  80                        PMI                     100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 780000                       20051101                  79.91999817               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451101                 288000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 322800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 630000                       20051101                  66.11000061               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 500000                       20051101                  76.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 264000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 504000                       20051101                  78.13999939               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 999000                       20051101                  79.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 160000                       20051101                  74.41999817               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 505300                       20051101                  69.69999695               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 112700                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 109600                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350901                 479200                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 236800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 97500                        20051101                  79.98000336               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 492000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220000                       20051101                  68.75                     No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 240000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 500000                       20051201                  75.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200800                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 650000                       20051101                  69.88999939               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 316000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 379200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 77250                        20051101                  79.97000122               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 428000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 192000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 192000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 236000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 96950                        20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 308000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 650000                       20051101                  71.81999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 208000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 395100                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 244000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 572000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 390400                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 161600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 146250                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 148000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 388000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 125600                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 388000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451101                 440000                       20051201                  79.13999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 300000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 162400                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 287000                       20051101                  77.56999969               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 516000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 567200                       20051101                  79.90000153               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351001                 408000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 372000                       20051101                  71.54000092               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451001                 734000                       20051101                  79.77999878               No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451001                 366400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 116000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 210000                       20051101                  76.36000061               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 476000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 139100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 537600                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 180000                       20051101                  64.98000336               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 512000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 165600                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 487800                       20051101                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 260000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 508000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 191000                       20051101                  76.70999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 185600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 103900                       20051101                  79.98000336               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 743000                       20051101                  70.76000214               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 396000                       20051101                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20451001                 156500                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 384750                       20051101                  95                        Radian Guaranty         100014000000000000        3
GR5: CONFORMING                                     20351001                 324000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 175150                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 228000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 1000000                      20051101                  67.56999969               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 300000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 135900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 168000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 160000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 87900                        20051101                  79.98000336               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 520000                       20051101                  79.40000153               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 304000                       20051101                  80                        No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20451001                 436000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 100000                       20051101                  40                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351001                 367250                       20051101                  65.58000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 160000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 339500                       20051101                  79.13999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 323200                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20451001                 420000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 478400                       20051201                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 427500                       20051101                  75                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 504000                       20051101                  80                        No MI                   100314000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 605000                       20051101                  78.05999756               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 475000                       20051101                  66.43000031               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 255950                       20051101                  80                        No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20351001                 786000                       20051101                  71.44999695               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 173300                       20051101                  78.62000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 215900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 224000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 46200                        20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 325000                       20051101                  74.70999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 160000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 392000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 278900                       20051201                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20451101                 204000                       20051201                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 168000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 156000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 305100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 240000                       20051101                  79.47000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 175000                       20051101                  67.30999756               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 176000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 832000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 360000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 502400                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 856000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 200000                       20051101                  44.93999863               No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 853500                       20051101                  75                        No MI                   100067000000000000        3
GR5: CONFORMING                                     20351001                 406400                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 940000                       20051101                  70.94000244               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 121600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 236000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 148000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 262000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 895000                       20051101                  74.58000183               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 336000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 244000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 194400                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 447850                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 756000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 113600                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350901                 234900                       20051001                  90                        PMI                     100055000000000000        3.575
GR4: NONCONF/NON3YRHARDPP                           20451101                 388000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 208700                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 500000                       20051101                  76.33999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 217600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 203200                       20051101                  80                        No MI                   100177000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 469000                       20051101                  76.76000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 228500                       20051101                  69.23999786               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 298400                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 572000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 87200                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 139100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 400000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 111100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 576000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 500000                       20051101                  75.76000214               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 399000                       20051101                  79.80000305               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 239200                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 560000                       20051101                  69.56999969               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 500000                       20051101                  57.13999939               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 172000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 564000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 435000                       20051101                  75                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351101                 980000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 216000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 232000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 645000                       20051101                  60                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 230900                       20051201                  79.98000336               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 320000                       20051201                  77.11000061               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 164000                       20051201                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351101                 788000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 313600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 205000                       20051201                  71.93000031               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 772500                       20051101                  75                        No MI                   100123000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451001                 429600                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 209000                       20051101                  77.98999786               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 500000                       20051101                  66.66999817               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 244000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 336000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 115100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 561000                       20051101                  76.84999847               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 129600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 276000                       20051101                  80                        No MI                   100391000000000000        3
GR3: NONCONF/3YRHARDPP                              20451001                 468000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 333200                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 391200                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 244800                       20051101                  79.94000244               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 592000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 156000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 244900                       20051101                  70                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 315200                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 288000                       20051101                  76.19000244               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 208000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 199900                       20051101                  79.95999908               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 284000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 650000                       20051101                  73.86000061               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 185300                       20051101                  79.87000275               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 506900                       20051101                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351001                 543750                       20051101                  75                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 165600                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 153900                       20051101                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 188300                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 288000                       20051101                  79.55999756               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  79.94000244               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451101                 576000                       20051201                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 271200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 137500                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 540000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20451001                 500000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 168700                       20051101                  74.98000336               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 296000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 900000                       20051101                  75                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 499900                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 959000                       20051101                  79.91999817               No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351001                 264000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 820000                       20051101                  68.62000275               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 280000                       20051101                  80                        No MI                   100046000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 456000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 936000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 309600                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 316150                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 128300                       20051101                  79.19999695               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 715000                       20051101                  65                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 515950                       20051101                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 155000                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 240000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 168000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451101                 364000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 600000                       20051201                  71.43000031               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 312000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 420000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451001                 605000                       20051101                  79.61000061               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451101                 555000                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 240000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 588000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20451001                 390400                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 76000                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 185600                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 500800                       20051101                  80                        No MI                   100138000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 463200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 181600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 118900                       20051101                  79.84999847               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 248000                       20051101                  78.73000336               No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351001                 93000                        20051101                  67.38999939               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351101                 980000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 239200                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351101                 527000                       20051201                  79.97000122               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 439800                       20051101                  79.98999786               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 337500                       20051101                  75                        No MI                   100014000000000000        2.5
GR2: NONCONF/SOFTPP                                 20351001                 364000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 233200                       20051101                  79.98999786               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 640000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 109200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 156650                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 244000                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 600000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 151000                       20051201                  74.97000122               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 703200                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 276000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 360000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 316800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 468000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 428000                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 319200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 500000                       20051101                  76.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 172800                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 167250                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 364000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 632000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 256000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 216000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 183500                       20051101                  79.87000275               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 174700                       20051101                  78.69000244               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 159200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 140000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 360000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 492000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 164000                       20051101                  79.80999756               No MI                   100034000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 984000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 202300                       20051201                  79.95999908               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20451001                 529600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 276000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 206000                       20051101                  79.23000336               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 490400                       20051101                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451101                 376000                       20051201                  51.86000061               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 748000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 123100                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 244800                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 267000                       20051101                  65.76000214               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451001                 305000                       20051101                  78.20999908               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351001                 500000                       20051101                  75.76000214               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 184000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350901                 412000                       20051001                  79.98000336               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351101                 650000                       20051201                  72.22000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 193500                       20051201                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 303200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 292000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 80000                        20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 449050                       20051101                  79.98999786               No MI                   100063000000000000        3.25
GR5: CONFORMING                                     20351001                 312000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 54400                        20051101                  77.70999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 310000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 408400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 226100                       20051101                  79.97000122               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 449600                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451001                 508000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 345000                       20051101                  74.19000244               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 215900                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 81600                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 204000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 400000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 387900                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 47500                        20051101                  66.90000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 152000                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 460000                       20051101                  79.30999756               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 800000                       20051101                  78.43000031               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 503000                       20051101                  56.20000076               No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351001                 261000                       20051101                  90                        PMI                     100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 696000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 296000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351001                 268000                       20051101                  76.56999969               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 993750                       20051201                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 249600                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 608000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351101                 317700                       20051201                  90                        PMI                     100014000000000000        3.125
GR5: CONFORMING                                     20351001                 266300                       20051101                  69.01000214               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 273900                       20051101                  79.97000122               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 662000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 248000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 384000                       20051101                  71.11000061               No MI                   100065000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 520000                       20051101                  65                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 150000                       20051101                  42.25                     No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 364000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 239200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451101                 296000                       20051201                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 106800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 352000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 312000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 640000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 335000                       20051101                  74.44000244               No MI                   100014000000000000        2.625
GR1: NONCONF/NOPP                                   20351101                 560000                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 157700                       20051101                  79.84999847               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 120000                       20051101                  65.56999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 316000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 248800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 183800                       20051101                  79.91000366               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 276700                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 578400                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 511900                       20051101                  79.98999786               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 180000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 820000                       20051201                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 137550                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 139100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 288000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 160800                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 261000                       20051101                  61.40999985               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 25100                        20051101                  64.36000061               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 425250                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 238000                       20051101                  70                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 183750                       20051101                  75                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 254400                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 303900                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 186200                       20051101                  79.98000336               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 111100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351101                 448000                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 300000                       20051101                  61.86000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 172000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 148300                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 151500                       20051101                  73.72000122               No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 147750                       20051101                  75                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 920000                       20051101                  76.66999817               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 999950                       20051101                  72.41999817               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351101                 112000                       20051201                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 650000                       20051101                  77.83999634               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 88000                        20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 880000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351001                 592000                       20051101                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351001                 544000                       20051101                  80                        No MI                   100339000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20351001                 580000                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20451001                 550000                       20051101                  64.70999908               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 256000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 318250                       20051101                  74.87999725               No MI                   100014000000000000        2.625
GR1: NONCONF/NOPP                                   20351001                 500000                       20051101                  79.37000275               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 124800                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 221000                       20051101                  68.20999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 224000                       20051101                  74.41999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 336000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 264000                       20051101                  79.51999664               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 640500                       20051101                  70                        No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351001                 388000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 196000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 140000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 111100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 428000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 180000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 128000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 229600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 156000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 144000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 329300                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 190400                       20051201                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 326000                       20051101                  79.98000336               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 156000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 87200                        20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 472000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 120000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20451001                 472000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351001                 415300                       20051101                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 324000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 173000                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 292000                       20051101                  74.87000275               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 236000                       20051101                  74.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100185000000000000        3
GR1: NONCONF/NOPP                                   20351001                 368000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 300000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 308000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 194200                       20051101                  46.79999924               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 500000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 177600                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 389600                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 475000                       20051101                  76                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 441600                       20051101                  79.56999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 340000                       20051101                  61.81999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 53900                        20051101                  75.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 223200                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 328000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 345550                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 152000                       20051101                  58.56999969               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 644500                       20051101                  74.98999786               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 305600                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351101                 488000                       20051201                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 472000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 276000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 536000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 280800                       20051201                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 56250                        20051101                  69.95999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 136400                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 184800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 104000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 149000                       20051101                  79.98000336               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 211900                       20051101                  79.98999786               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351101                 744000                       20051201                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 552700                       20051101                  74.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 400000                       20051101                  59.70000076               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 280000                       20051101                  77.77999878               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 479950                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451101                 400000                       20051201                  76.19000244               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 288000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 600000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 204000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 236000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 368000                       20051101                  79.88999939               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 500000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 504000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 1638000                      20051101                  79.90000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 167900                       20051101                  79.95999908               PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 339200                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 460000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 559200                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 87200                        20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 650000                       20051101                  74.45999908               No MI                   100014000000000000        2.5
GR5: CONFORMING                                     20351001                 148000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451101                 400000                       20051201                  61.54000092               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 416000                       20051101                  80                        No MI                   100071000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20351001                 393700                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 408000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351101                 364000                       20051201                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 468000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 234400                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 412000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351001                 468000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 257600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351101                 350400                       20051201                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 296000                       20051101                  80                        No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20451001                 448000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 548000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 236000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351101                 272000                       20051201                  75.13999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 184800                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 224000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 160000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 216000                       20051101                  79.41000366               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 249600                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 616000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 1743750                      20051101                  75                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 940000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 1000000                      20051101                  71.43000031               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451001                 396000                       20051101                  88                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 359000                       20051101                  78.90000153               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 945000                       20051101                  75.59999847               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 424500                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 520000                       20051101                  80                        No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351001                 401450                       20051101                  79.98000336               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20450901                 464000                       20051001                  80                        No MI                   100087000000000000        3.5
GR5: CONFORMING                                     20350801                 200000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 283600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 288800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 150800                       20051101                  77.91999817               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 600000                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 299950                       20051101                  74.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 166000                       20051101                  63.84999847               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 584000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 484000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 168000                       20051101                  80                        No MI                   100014000000000000        2.5
GR5: CONFORMING                                     20451001                 272000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 281600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 131900                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 960000                       20051101                  75.58999634               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 144000                       20051101                  80                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20350901                 456000                       20051001                  80                        No MI                   100208000000000000        3
GR5: CONFORMING                                     20351001                 428000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 168000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 100800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 308000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 300000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 145000                       20051101                  72.5                      No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220000                       20051101                  79.41999817               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 436550                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 504000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 489900                       20051101                  72.05000305               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 562250                       20051101                  65                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 1000000                      20051101                  70.62999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 256000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 307900                       20051101                  79.98999786               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 552000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 324000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 464000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 292000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 252000                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 596000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20450701                 320000                       20050801                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 500000                       20051101                  74.06999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 181500                       20051101                  79.95999908               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 650000                       20051101                  68.41999817               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451001                 360000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 206300                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 116000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 86250                        20051101                  79.86000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 133900                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 180000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 264000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 87000                        20051101                  18.90999985               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 293500                       20051101                  43.63999939               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 369000                       20051101                  90                        PMI                     100014000000000000        3.375
GR1: NONCONF/NOPP                                   20350701                 680000                       20050801                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 504000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 434000                       20051101                  76.80999756               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 538000                       20051101                  76.86000061               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 332600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 387600                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 592000                       20051101                  78.93000031               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 122400                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 100000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 344000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 1000000                      20051101                  72.73000336               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 280000                       20051101                  62.22000122               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 148000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 381000                       20051101                  79.95999908               No MI                   100014000000000000        3
GR5: CONFORMING                                     20350701                 437000                       20050801                  79.44999695               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 332000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 468000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 366000                       20051101                  85.12000275               PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20451001                 175200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 53900                        20051101                  75.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 401500                       20051101                  75.05000305               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 300000                       20051101                  52.63000107               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 1230000                      20051101                  66.48999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 260000                       20051101                  78.08000183               No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 570000                       20051101                  50.43999863               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 178500                       20050901                  78.62999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 256000                       20051101                  77.58000183               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 382500                       20051101                  90                        PMI                     100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451001                 530000                       20051101                  68.38999939               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 300000                       20051101                  57.13999939               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451001                 480000                       20051101                  80                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 116000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 208800                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 512000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 490000                       20051101                  44.54999924               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 484000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 118900                       20051101                  73.84999847               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 312000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 679000                       20051101                  79.87999725               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 250400                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 174000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 120000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 479200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 492000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 300000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 239200                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 608000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 279000                       20051101                  89.13999939               PMI                     100014000000000000        3.25
GR5: CONFORMING                                     20351001                 308000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 132000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20350701                 464000                       20050801                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 1000000                      20051101                  74.52999878               No MI                   100314000000000000        3.5
GR5: CONFORMING                                     20351001                 182300                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 476200                       20051101                  74.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 630000                       20051101                  90                        PMI                     100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451001                 500000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 74700                        20051101                  78.62999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 108000                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451001                 203000                       20051101                  79.61000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 344000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 108000                       20051101                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351001                 168000                       20051101                  79.25                     No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 416200                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 536000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 583500                       20051101                  73.86000061               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20450901                 496000                       20051001                  80                        No MI                   100087000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 482000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 107950                       20051001                  79.95999908               No MI                   100177000000000000        3.375
GR5: CONFORMING                                     20351001                 202500                       20051101                  75                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451001                 364000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 405800                       20051101                  79.98000336               No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351001                 500000                       20051101                  71.43000031               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 340000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 379200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 448000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 183500                       20051101                  53.18999863               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 182800                       20051101                  76.48999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 420000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 552000                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 1000000                      20051101                  71.77999878               No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20451001                 184000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 171200                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 616000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 1101600                      20051101                  72.47000122               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 136000                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20350801                 416000                       20050901                  78.63999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 344000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20451001                 650000                       20051101                  68.41999817               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451001                 500000                       20051101                  71.43000031               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 194400                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 512000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 88000                        20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 424600                       20051101                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 102400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 215000                       20051101                  65.15000153               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 254700                       20051101                  69.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 176000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 323000                       20051101                  59.81000137               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 188800                       20051101                  78.66999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 273600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 105000                       20051001                  75                        No MI                   100389000000000000        3.5
GR5: CONFORMING                                     20351001                 131700                       20051101                  63.00999832               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20451001                 540000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451001                 532000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 326400                       20051101                  79.93000031               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 183200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351001                 512000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 552000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 111100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 112000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 202000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  52.59000015               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 359000                       20051101                  79.77999878               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 303200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 314000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 260000                       20051101                  43.33000183               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 250000                       20051101                  55.56000137               No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20451001                 481100                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 516250                       20051101                  79.48000336               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 390000                       20051101                  82.98000336               PMI                     100014000000000000        3.25
GR5: CONFORMING                                     20351001                 123900                       20051101                  79.98999786               No MI                   100110000000000000        3.5
GR5: CONFORMING                                     20351001                 320000                       20051101                  37.65000153               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 192000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 427600                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 772000                       20051101                  77.98000336               No MI                   100014000000000000        2.625
GR2: NONCONF/SOFTPP                                 20351001                 484000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 260000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 254400                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 223150                       20051101                  79.98999786               No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351001                 116000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 384000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 252000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 138300                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 380000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 105600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 142000                       20051101                  74.73999786               No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 453600                       20051101                  70                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20451001                 140000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 408800                       20051101                  80                        No MI                   100361000000000000        3.375
GR5: CONFORMING                                     20351001                 155900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 126100                       20051101                  60.33000183               No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20351001                 428000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 464000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 272000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 273700                       20051101                  74.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 340000                       20051101                  79.06999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 319200                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351001                 439000                       20051101                  79.95999908               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 336000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 88000                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 280000                       20051101                  79.76999664               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 672100                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 57600                        20051101                  90                        PMI                     100014000000000000        3.25
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 185800                       20051101                  58.61000061               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 440000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 144000                       20051101                  90                        PMI                     100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 445500                       20051101                  73.02999878               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 153600                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 472000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 259900                       20051001                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 109600                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 391950                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 1000000                      20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 226400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 336000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 141600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 221250                       20051101                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 484000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 260000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 208350                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 88500                        20051101                  66.04000092               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 168000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350701                 164000                       20050801                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 175000                       20051101                  57.38000107               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 184000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  64.36000061               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 542000                       20051101                  65.13999939               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 230900                       20051101                  79.98000336               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 468000                       20051101                  74.87999725               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 372000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 157200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 536200                       20051001                  74.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 205600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 168500                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 181000                       20051101                  79.73999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 300000                       20051001                  75                        No MI                   100110000000000000        3.5
GR5: CONFORMING                                     20451001                 333000                       20051101                  71.30999756               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 280000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 357300                       20051101                  79.98999786               No MI                   100014000000000000        2.875
GR3: NONCONF/3YRHARDPP                              20451001                 604000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 320000                       20051101                  79.01000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 101600                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 311000                       20051101                  79.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 340000                       20051101                  78.16000366               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 744000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 476000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 150000                       20051101                  41.04999924               No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451001                 650000                       20051101                  68.41999817               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 325000                       20051101                  65                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 95350                        20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 650000                       20051101                  65                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 416000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 184100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 388000                       20051101                  79.18000031               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 376000                       20051101                  78.33000183               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 137000                       20051101                  76.97000122               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 348000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 423750                       20051101                  75                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 305600                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 84000                        20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 472000                       20051101                  78.01999664               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 1000000                      20051101                  66.66999817               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451001                 632000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 68900                        20051101                  47.18999863               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 176000                       20051101                  69.83999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 343500                       20051101                  78.06999969               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 547500                       20051101                  75                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 150400                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 144000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 276500                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 192500                       20051001                  70                        No MI                   100104000000000000        3.25
GR5: CONFORMING                                     20351001                 210000                       20051101                  57.52999878               No MI                   100173000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451001                 372000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20450901                 160000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 196000                       20051001                  80                        No MI                   100177000000000000        3.5
GR5: CONFORMING                                     20351001                 305600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 260000                       20051101                  73.23999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 116400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 113300                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 640000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 359400                       20051101                  78.98999786               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20350901                 416000                       20051001                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 488000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 580000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 245000                       20051101                  75.37999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 319200                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451001                 632000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 285000                       20051101                  78.73000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 138000                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 359200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 156000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 760000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 250000                       20051101                  64.26999664               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 435900                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 164000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20450801                 444000                       20050901                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 680000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350701                 372000                       20050801                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 220500                       20051101                  62.45999908               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 408000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 376000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 108000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 200000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 114000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 65600                        20051101                  77.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 216000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 202500                       20051101                  90                        PMI                     100014000000000000        3
GR5: CONFORMING                                     20451001                 308000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 332000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351001                 600000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 471200                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 492000                       20051101                  65.77999878               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 500000                       20051101                  78.12999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 127100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 925000                       20051101                  67.26999664               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 173150                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 292000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 231200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 488000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 736000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 543750                       20051101                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 155000                       20051101                  74.33999634               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 208300                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 452000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 282000                       20051101                  78.33000183               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 181500                       20051101                  78.91000366               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 728000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 440000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 243000                       20051101                  60                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 336000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 550550                       20051101                  77                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 306000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 332000                       20051101                  79.62000275               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 359000                       20051101                  67.86000061               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 352000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 297000                       20051101                  44                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 143200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 304000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 1085000                      20051101                  70                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 320000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 650000                       20051101                  74.29000092               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 230000                       20051101                  75.41000366               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 265500                       20051101                  90                        PMI                     100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 1500000                      20051101                  79.02999878               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 608000                       20051101                  66.44999695               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 316000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20350901                 404000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 298400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 217600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 231900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  78.79000092               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 600000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 336000                       20051001                  80                        No MI                   100110000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350701                 650000                       20050801                  79.26999664               No MI                   100146000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 500000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 185500                       20051101                  69.76000214               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 318750                       20051101                  75                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20450901                 110500                       20051001                  76.20999908               No MI                   100034000000000000        3.5
GR5: CONFORMING                                     20351001                 180450                       20051101                  79.97000122               No MI                   100014000000000000        2.625
GR4: NONCONF/NON3YRHARDPP                           20351001                 514400                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 119000                       20051101                  55.34999847               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 420000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 630400                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 600000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20350901                 620000                       20051001                  80                        No MI                   100152000000000000        3.5
GR5: CONFORMING                                     20351001                 88000                        20051101                  79.63999939               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 1200000                      20051101                  75                        No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 496000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 473600                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 650000                       20051101                  73.86000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 103600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 252000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 382000                       20051101                  79.84999847               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20451001                 596000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 318400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 208000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 349600                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 113400                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 192800                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 268000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 224000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 352000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 278100                       20051101                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20350901                 256000                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 204000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 228000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 136000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 520000                       20051101                  78.79000092               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 53900                        20051101                  75.91999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 140000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 550000                       20051101                  73.33000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 345000                       20051101                  75                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 167200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 340000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  79.26999664               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 303600                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 628000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 425000                       20051101                  67.34999847               No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351001                 772000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20451001                 442000                       20051101                  69.05999756               No MI                   100014000000000000        2.875
GR3: NONCONF/3YRHARDPP                              20451001                 520000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 326000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 225000                       20051101                  67.56999969               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 359650                       20051101                  78.18000031               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 592000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 1000000                      20051101                  71.43000031               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 522550                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350901                 259200                       20051001                  80                        No MI                   100065000000000000        3.5
GR5: CONFORMING                                     20351001                 139100                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 664000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 445000                       20051101                  67.94000244               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 104050                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 260000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 408000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 663200                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 325000                       20051101                  70.65000153               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 572000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 171000                       20051101                  93.95999908               PMI                     100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451001                 453000                       20051101                  78.77999878               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 302000                       20051101                  61.56999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 335900                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20450701                 535000                       20050801                  68.15000153               No MI                   100138000000000000        3
GR5: CONFORMING                                     20351001                 277700                       20051101                  71.38999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 268000                       20051101                  77.68000031               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 270000                       20051101                  38.56999969               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 384000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20451001                 1160000                      20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 450300                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 1000000                      20051101                  68.48999786               No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 412000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 171100                       20051101                  79.95999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 215000                       20051101                  43                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 286000                       20051101                  79.77999878               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 488000                       20051101                  80                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20451001                 492000                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 812500                       20051101                  65                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 680000                       20051101                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351001                 466400                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20350801                 111000                       20050901                  71.61000061               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 800000                       20051101                  64                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451001                 624000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 202850                       20051101                  90                        PMI                     100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20451001                 442500                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 87200                        20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 507000                       20051101                  74.55999756               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 502450                       20051101                  67                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451001                 795000                       20051101                  55.59000015               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 325500                       20051101                  66.29000092               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 357000                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 104000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 297600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 160000                       20051101                  74.06999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 142400                       20051101                  74.94999695               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 520000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20450901                 585600                       20051001                  79.94000244               No MI                   100067000000000000        3
GR2: NONCONF/SOFTPP                                 20350601                 367000                       20050701                  69.90000153               No MI                   100389000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 490400                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 400000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 147750                       20051101                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 230000                       20051101                  63.88999939               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 236000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 688000                       20051101                  80                        No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20351001                 400000                       20051101                  68.26000214               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 495500                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 379000                       20051101                  79.98999786               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 296000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 630400                       20051101                  80                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451001                 640000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 650000                       20051101                  70.26999664               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 364800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 492000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 311100                       20051101                  79.98000336               No MI                   100014000000000000        3.375
GR3: NONCONF/3YRHARDPP                              20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 179600                       20051101                  79.86000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 316000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 650000                       20051101                  66.66999817               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 116200                       20051101                  74.97000122               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 239600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 195400                       20051101                  79.76000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 109900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 375000                       20051101                  68.18000031               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 485000                       20051101                  83.62000275               PMI                     100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 501900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 800000                       20051101                  57.13999939               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 168000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 318500                       20051101                  70                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 163200                       20051101                  79.98000336               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 139500                       20051101                  75.41000366               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 153200                       20051101                  77.37000275               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 640000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 144000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 145000                       20051101                  70.38999939               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20350801                 1000000                      20050901                  66.66999817               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 289050                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 352000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 159900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 520000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 1000000                      20051101                  68.48999786               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20350801                 540000                       20050901                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 132000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 65000                        20051101                  74.70999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 207200                       20050901                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 1000000                      20051101                  76.91999817               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 352000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 186300                       20051101                  79.30000305               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 248700                       20051101                  79.98999786               No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 420000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 72750                        20051101                  76.58000183               No MI                   100014000000000000        3.125
GR3: NONCONF/3YRHARDPP                              20451001                 499000                       20051101                  74.48000336               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 374000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 869700                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 84800                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 235200                       20051101                  70                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 100000                       20051101                  79.37000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 247200                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 304000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 134400                       20051101                  78.13999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 214000                       20051101                  77.81999969               No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 544000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 173600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 132000                       20051001                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 330800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 276000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 356000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 292500                       20051101                  90                        PMI                     100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 384000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 242000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 124800                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 310950                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 600000                       20051101                  72.29000092               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20350601                 200640                       20050701                  80                        No MI                   100177000000000000        3.5
GR5: CONFORMING                                     20351001                 256000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20451001                 504000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 532000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 905750                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 203200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 784000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 256000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 544000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 174150                       20051101                  76.75                     No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 712000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 343200                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 681500                       20051101                  59.25999832               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 232000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 559100                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 224000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 536000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 544000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20451001                 500800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 680000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 760000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 332000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 480000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 288000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 664000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 396000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 381600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 172000                       20051101                  67.19000244               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 340000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 526400                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 400000                       20051101                  69.56999969               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 176000                       20051101                  66.91999817               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 228000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 104000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 360000                       20051101                  77.41999817               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 542850                       20051101                  75                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 451500                       20051101                  77.18000031               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 336000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 680000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 510000                       20051101                  75                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 632800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 342000                       20051001                  80                        No MI                   100071000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 410000                       20051101                  72.56999969               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 140000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 328000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 278400                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 524000                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 368000                       20051101                  70.76999664               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 195100                       20051101                  79.98000336               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 275550                       20051101                  79.88999939               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 504000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 408000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 348000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 452000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 254400                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 600000                       20051101                  80                        No MI                   100014000000000000        2.75
GR4: NONCONF/NON3YRHARDPP                           20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 536000                       20051101                  80                        No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20351001                 572000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 223650                       20051101                  70                        No MI                   100014000000000000        2.875
GR3: NONCONF/3YRHARDPP                              20351001                 458550                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 424000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 540000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 184800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 240000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 250000                       20051101                  78.12999725               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 496000                       20051101                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20451001                 540000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 304000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 168800                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 684000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 960000                       20051101                  75                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 188000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 260800                       20051101                  80                        No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20351001                 980000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 349650                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 622600                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 495000                       20051101                  90                        PMI                     100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 505550                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 147000                       20051101                  75                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 238000                       20051101                  76.76999664               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 391200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 408000                       20051101                  79.83999634               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 224000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 162500                       20051101                  58.04000092               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 155250                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 351000                       20051101                  65                        No MI                   100014000000000000        3.125
GR4: NONCONF/NON3YRHARDPP                           20351001                 456000                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 360000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 161250                       20051101                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 599600                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 600000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 512000                       20051101                  80                        No MI                   100014000000000000        3.25
GR3: NONCONF/3YRHARDPP                              20451001                 460000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 210000                       20051101                  70                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 488000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 416600                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351001                 387250                       20051101                  79.84999847               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 139000                       20051101                  75.13999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 389600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 168800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 336000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 878400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 89600                        20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 162800                       20051101                  77.97000122               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 115200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 330000                       20051101                  59.45999908               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 159400                       20051101                  77.76000214               No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20451001                 718000                       20051101                  59.83000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350701                 272000                       20050801                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 524000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 672000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 180000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 700250                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 960000                       20051101                  77.73000336               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 114800                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 528000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20451001                 396000                       20051101                  71.34999847               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 198400                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 92800                        20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 504000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 134000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 345000                       20051101                  75                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 500000                       20051101                  66.23000336               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 271200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 366900                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 362250                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 197300                       20051101                  79.87999725               No MI                   100165000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 378700                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 260000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 504000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 682500                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 620000                       20051101                  80                        No MI                   100314000000000000        3.25
GR5: CONFORMING                                     20351001                 194250                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 347600                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 416700                       20051101                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 158400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 179400                       20051001                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 162400                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 400000                       20051101                  79.20999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 120000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 445200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 306000                       20051101                  79.90000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 296000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20451001                 884000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 228000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 123900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 390000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 364000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 252800                       20051101                  80                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 400000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 140000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 245600                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 940000                       20051101                  80                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 520000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 186400                       20051101                  79.31999969               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 256000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 336000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 626250                       20051101                  75                        No MI                   100014000000000000        2.875
GR2: NONCONF/SOFTPP                                 20351001                 380000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 256000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350901                 120000                       20051001                  80                        No MI                   100177000000000000        3.375
GR5: CONFORMING                                     20451001                 185600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 267000                       20051101                  79.69999695               No MI                   100014000000000000        2.875
GR4: NONCONF/NON3YRHARDPP                           20451001                 524000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 276800                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 560000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 564900                       20051101                  79.55999756               No MI                   100014000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 452000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 276000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 1000000                      20051101                  71.43000031               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 268000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 296000                       20051101                  79.86000061               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 300000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 260000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 105600                       20051101                  79.95999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 150000                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 341600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 312000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 412000                       20051101                  72.27999878               No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351001                 1000000                      20051101                  57.47000122               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 688000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 220000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 432000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 207600                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 468000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 374400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 320000                       20051101                  76.19000244               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 486000                       20051101                  90                        PMI                     100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 464000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 191200                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 360000                       20051101                  79.65000153               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 66500                        20051101                  73.88999939               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20350901                 720000                       20051001                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 120000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 108950                       20051001                  73.15000153               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 245600                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 123750                       20051101                  75                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 210000                       20051101                  75                        No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 465500                       20051101                  95                        PMI                     100014000000000000        3.125
GR5: CONFORMING                                     20351001                 176000                       20051101                  69.83999634               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 131200                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 144000                       20051101                  80                        No MI                   100014000000000000        3.375
GR4: NONCONF/NON3YRHARDPP                           20351001                 448000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 142300                       20051101                  79.98999786               PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 131200                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 126400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 108500                       20051101                  70                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 260000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 169600                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 667500                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 105600                       20051101                  79.95999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 451500                       20051101                  77.18000031               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 204000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 151900                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 284800                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 356000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 463150                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 910000                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 155100                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 584000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 140000                       20051101                  42.41999817               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 120000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 256000                       20051101                  80                        No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20351001                 412000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 480000                       20051101                  76.80000305               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 420000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 616900                       20051101                  74.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 465000                       20051101                  59.91999817               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 260000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 248000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 248000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 184000                       20051001                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 456000                       20051101                  80                        No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 656000                       20051101                  78.37999725               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 236000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 100000                       20051101                  78                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 112800                       20051101                  79.44000244               No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20451001                 498400                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 275200                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 265900                       20051101                  79.97000122               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 387400                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 384000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 720000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 354000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 191000                       20051101                  79.98000336               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 806250                       20051101                  75                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 217100                       20051101                  79.98999786               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 103900                       20051101                  79.98000336               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 345000                       20051001                  72.62999725               No MI                   100246000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 620000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 401500                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 336000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 288000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 284000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20451001                 123900                       20051101                  79.98999786               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 351900                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 560000                       20051101                  67.47000122               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 91200                        20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 112000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 52200                        20051101                  90                        PMI                     100014000000000000        3.375
GR5: CONFORMING                                     20451001                 521250                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 420000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 280000                       20051101                  78.87000275               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 360000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 124000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 495950                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 128800                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 632000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 236000                       20051101                  80                        No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 576000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 580000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 228000                       20051101                  76.61000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 124000                       20051101                  80                        No MI                   100014000000000000        3.25
GR2: NONCONF/SOFTPP                                 20351001                 228000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 420000                       20051101                  75                        No MI                   100014000000000000        3
GR4: NONCONF/NON3YRHARDPP                           20451001                 544000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 470400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 164000                       20051101                  79.65000153               No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 423450                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 135200                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20350801                 960000                       20050901                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 146000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20350801                 275200                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 141600                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 400000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350701                 275000                       20050801                  59.13999939               No MI                   100071000000000000        3.5
GR5: CONFORMING                                     20351001                 198400                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 133500                       20051101                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 142300                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 500000                       20051101                  76.33999634               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 340000                       20051101                  69.38999939               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 521250                       20051101                  75                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 144000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 200000                       20051101                  78.12999725               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 408000                       20051101                  65.18000031               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 205600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 317750                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 428000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 1035000                      20051101                  75                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20351001                 412000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 113600                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 648000                       20051101                  74.91000366               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 136000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 800000                       20051101                  74.41999817               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 296000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 184000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 344000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 206900                       20051101                  79                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 244000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 740000                       20051101                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20351001                 227950                       20051101                  79.98999786               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 174600                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451001                 265000                       20051101                  67.08999634               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 156000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 236000                       20051101                  80                        No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 518400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 227900                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR2: NONCONF/SOFTPP                                 20451001                 367200                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 633750                       20051101                  75                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 650000                       20051101                  70.58000183               No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351001                 627000                       20051101                  73.76000214               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350901                 118400                       20051001                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 568000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 344000                       20051001                  80                        No MI                   100136000000000000        3.5
GR4: NONCONF/NON3YRHARDPP                           20451001                 736150                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 170000                       20051101                  77.26999664               No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 262500                       20051101                  73.94000244               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 440000                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 214400                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 188800                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 305700                       20051101                  79.61000061               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 103900                       20051101                  79.93000031               No MI                   100014000000000000        3.375
GR2: NONCONF/SOFTPP                                 20351001                 520000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20351001                 230300                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 176000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 215000                       20051101                  76.79000092               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 460000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 335200                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 1000000                      20051101                  71.43000031               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20451001                 528000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 185000                       20051101                  72.55000305               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 170000                       20051101                  73.91000366               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 308400                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 156000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 336000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 300000                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20351001                 364000                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 222700                       20051101                  79.98000336               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 395500                       20051101                  76.87000275               No MI                   100014000000000000        2.875
GR1: NONCONF/NOPP                                   20351001                 456050                       20051101                  80                        No MI                   100014000000000000        3.375
GR1: NONCONF/NOPP                                   20451001                 450000                       20051101                  69.23000336               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 283500                       20051101                  70                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 231900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 442750                       20051101                  77                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 154350                       20051101                  70                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 431200                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 211200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 326400                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 256000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 211900                       20051001                  79.98999786               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 312000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 228000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 244000                       20051101                  79.73999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350901                 344200                       20051001                  78.84999847               No MI                   100071000000000000        3.5
GR5: CONFORMING                                     20351001                 296000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450601                 275500                       20050701                  79.98000336               No MI                   100067000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 508000                       20051101                  80                        No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 324000                       20051101                  79.01999664               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20451001                 512000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20451001                 456000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 368000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 695500                       20051101                  65                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 177600                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 164800                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 209600                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 617600                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 272000                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 543750                       20051101                  75                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 650000                       20051101                  69.88999939               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 431000                       20051101                  72.06999969               No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20450901                 780000                       20051001                  70.91000366               No MI                   100034000000000000        3.375
GR5: CONFORMING                                     20351001                 275900                       20051101                  79.98999786               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 344000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 231600                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 580000                       20051101                  64.44000244               No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 216350                       20051101                  74.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20451001                 287950                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 140200                       20051101                  78.76000214               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 341600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 280000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 463800                       20051101                  79.98999786               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 295200                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350601                 95000                        20050701                  27.86000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 110900                       20051101                  69.97000122               No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20351001                 155900                       20051101                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 332000                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 212000                       20051101                  80                        PMI                     100014000000000000        3.375
GR5: CONFORMING                                     20351001                 327000                       20051101                  45.47999954               No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20350901                 440000                       20051001                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 309600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 400000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 223200                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 232000                       20051101                  80                        No MI                   100110000000000000        3.25
GR4: NONCONF/NON3YRHARDPP                           20351001                 776000                       20051101                  80                        No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20451001                 330000                       20051101                  62.86000061               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 268000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 200000                       20051101                  31.75                     No MI                   100014000000000000        3
GR1: NONCONF/NOPP                                   20351001                 449900                       20051101                  78.94000244               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 191600                       20051101                  79.98999786               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 305000                       20051101                  70.93000031               No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 165600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 129300                       20051101                  75                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 306000                       20051101                  90                        PMI                     100014000000000000        3.5
GR5: CONFORMING                                     20351001                 258000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 540000                       20051101                  62.56999969               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20351001                 125000                       20051101                  17.01000023               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20451001                 548000                       20051101                  80                        No MI                   100014000000000000        3
GR3: NONCONF/3YRHARDPP                              20351001                 560000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 207600                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 228000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 510000                       20051101                  75                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 307500                       20051101                  68.33000183               No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 500000                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20351001                 388000                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20351001                 700000                       20051101                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20451001                 231600                       20051101                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 168800                       20051101                  80                        No MI                   100014000000000000        3.5
GR1: NONCONF/NOPP                                   20451001                 520000                       20051101                  69.80000305               No MI                   100014000000000000        2.875
GR5: CONFORMING                                     20351001                 164000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20351001                 825000                       20051101                  75                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20451001                 668000                       20051101                  80                        No MI                   100014000000000000        2.625
GR1: NONCONF/NOPP                                   20351001                 520000                       20051101                  80                        No MI                   100014000000000000        2.75
GR2: NONCONF/SOFTPP                                 20451001                 528000                       20051101                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20451001                 109000                       20051101                  94.77999878               Radian Guaranty         100014000000000000        3.375
GR5: CONFORMING                                     20351001                 201200                       20051101                  80                        No MI                   100014000000000000        3.5
GR2: NONCONF/SOFTPP                                 20451001                 512400                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20451001                 228000                       20051101                  80                        No MI                   100014000000000000        3.125
GR1: NONCONF/NOPP                                   20350901                 1000000                      20051001                  74.06999969               No MI                   100014000000000000        3.5
GR3: NONCONF/3YRHARDPP                              20351001                 448000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 138800                       20051101                  80                        No MI                   100014000000000000        3
GR2: NONCONF/SOFTPP                                 20451001                 679300                       20051101                  77.62999725               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 572000                       20051101                  78.90000153               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20351001                 440000                       20051101                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20351001                 66000                        20051101                  73.33000183               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20451001                 317600                       20051101                  80                        No MI                   100014000000000000        3.25
GR1: NONCONF/NOPP                                   20351001                 744000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20351001                 305600                       20051101                  80                        No MI                   100014000000000000        2.75
GR1: NONCONF/NOPP                                   20351001                 428000                       20051101                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350901                 169600                       20051001                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350901                 279200                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 202500                       20051001                  69.83000183               No MI                   100014000000000000        2.75
GR5: CONFORMING                                     20450901                 283000                       20051001                  25.72999954               No MI                   100014000000000000        3
GR5: CONFORMING                                     20350801                 220000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 318400                       20051001                  80                        No MI                   100014000000000000        3.25
GR5: CONFORMING                                     20350901                 260000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450901                 276000                       20051001                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350901                 164800                       20051001                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350901                 136400                       20051001                  80                        No MI                   100014000000000000        2.625
GR5: CONFORMING                                     20350901                 330000                       20051001                  52.79999924               No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350901                 344400                       20051001                  80                        No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20450901                 328000                       20051001                  80                        No MI                   100014000000000000        3.125
GR5: CONFORMING                                     20350901                 95000                        20051001                  79.5                      No MI                   100014000000000000        3.375
GR5: CONFORMING                                     20350801                 279400                       20050901                  79.98999786               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 148000                       20050901                  80                        No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 299200                       20050901                  80                        No MI                   100014000000000000        3
GR5: CONFORMING                                     20350801                 132000                       20050901                  63.45999908               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20450801                 280000                       20050901                  77.77999878               No MI                   100014000000000000        3.5
GR5: CONFORMING                                     20350801                 108000                       20050901                  80                        No MI                   100014000000000000        3.5
0
-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


DEAL_INFO                                           NEXT_RATE_ADJ_DATE1               MAX_RATE          MIN_RATE         PER_RATE_CAP            LIEN            BALLOON         IO_FLAG        IO_PERIOD         PREPAY
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.15             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.85             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.575            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR4: NONCONF/NON3YRHARDPP                           20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.25             0                       First Lien      No              NO             NONIO             Yes
GR4: NONCONF/NON3YRHARDPP                           20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.75             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          9.95              2.875            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.625            0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR2: NONCONF/SOFTPP                                 20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.125            0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR3: NONCONF/3YRHARDPP                              20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             Yes
GR2: NONCONF/SOFTPP                                 20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             Yes
GR1: NONCONF/NOPP                                   20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             No
GR1: NONCONF/NOPP                                   20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                2.75             0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.25             0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              2.625            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          9.95              3.125            0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.375            0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3                0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
GR5: CONFORMING                                     20060301                          9.95              3.5              0                       First Lien      No              NO             NONIO             No
GR5: CONFORMING                                     20060301                          12                3.5              0                       First Lien      No              NO             NONIO             Yes
0
----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


DEAL_INFO                                           NEG_AMORT_FLAG1               HYBRID_PERIOD           AMORT_TERM1            PORTFOLIO
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         4                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       480                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         2                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         2                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR4: NONCONF/NON3YRHARDPP                           NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR3: NONCONF/3YRHARDPP                              NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR2: NONCONF/SOFTPP                                 NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR1: NONCONF/NOPP                                   NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         4                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       480                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC
GR5: CONFORMING                                     NEGAM                         1                       360                    EMC
GR5: CONFORMING                                     NEGAM                         3                       480                    EMC
GR5: CONFORMING                                     NEGAM                         2                       360                    EMC



 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (k)
and (n) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (e), (f) and (g) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.

 

E-2-9

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

[RESERVED]

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

REQUEST FOR RELEASE OF DOCUMENTS

To:

Wells Fargo Bank, National Association

 

1015 10th Avenue

 

Minneapolis, Minnesota 55414

RE:

Pooling and Servicing Agreement, dated as of February 1, 2006 among Bear Stearns
Asset Backed Securities I LLC, as depositor, Wells Fargo Bank, National
Association as trustee and EMC Mortgage Corporation, as servicer and seller,
issuing GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through
Certificates, Series 2006-AR1

In connection with the administration of the Mortgage Loans held by you pursuant
to the above-captioned Pooling and Servicing Agreement, we request the release,
and hereby acknowledge receipt, of the Mortgage File for the Mortgage Loan
described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____

 

1.

Mortgage Paid in Full and proceeds have been deposited into the Custodial
Account

_____

 

2.

Foreclosure

_____

 

3.

Substitution

_____

 

4.

Other Liquidation

_____

 

5.

Nonliquidation                            Reason:

_____

 

6.

California Mortgage Loan paid in full

 

By:________________________________

(authorized signer)

Issuer:

Address:

Date:

                                          
                                          
                                          
                                                                             

 

 


--------------------------------------------------------------------------------



 

 



EXHIBIT E

FORM OF TRANSFER AFFIDAVIT

Affidavit pursuant to Section 860E(e)(4) of the Internal Revenue Code of 1986,
as amended, and for other purposes

STATE OF

)

 

)ss:

COUNTY OF

)

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.            That he is [Title of Officer] of [Name of Investor] (record or
beneficial owner of the GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage
Pass-Through Certificates, Series 2006-AR1, Class R Certificates) (the “Class R
Certificates”) (the “Owner”), a [savings institution] [corporation] duly
organized and existing under the laws of [the State of _____] [the United
States], on behalf of which he makes this affidavit.

 

2.            That the Owner (i) is not and will not be as of [Closing
Date][date of purchase] a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
or an “electing large partnership” within the meaning of Section 775 of the
Code, (ii) will endeavor to remain other than a disqualified organization and an
electing large partnership for so long as it retains its ownership in the Class
R Certificates and (iii) is acquiring the Class R Certificates for its own
account or for the account of another Owner from which it has received an
affidavit and agreement in substantially the same form as this affidavit and
agreement. (For this purpose, a “disqualified organization” means an electing
large partnership under Section 775 of the Code, the United States, any state or
political subdivision thereof, any agency or instrumentality of any of the
foregoing (other than an instrumentality all of the activities of which are
subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental
entity) or any foreign government, international organization or any agency or
instrumentality of such foreign government or organization, any rural electric
or telephone cooperative, or any organization (other than certain farmers’
cooperatives) that is generally exempt from federal income tax unless such
organization is subject to the tax on unrelated business taxable income).

 

3.            That the Owner is aware (i) of the tax that would be imposed on
transfers of Class R Certificates to disqualified organizations or electing
large partnerships under the Code, that applies to all transfers of Class R
Certificates after March 31, 1988; (ii) that such tax would be on the transferor
(or, with respect to transfers to electing large partnerships, on each such
partnership), or, if such transfer is through an agent (which person includes a
broker, nominee or middleman) for a disqualified organization, on the agent;
(iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for
the tax if the transferee furnishes to such person an affidavit that the
transferee is not a disqualified organization and, at the time of transfer, such
person does not have actual knowledge that the affidavit is false; and (iv) that
the Class R Certificates may be “noneconomic residual interests” within the
meaning of Treasury regulations promulgated pursuant to the Code

 


--------------------------------------------------------------------------------



 

and that the transferor of a noneconomic residual interest will remain liable
for any taxes due with respect to the income on such residual interest, unless
no significant purpose of the transfer was to impede the assessment or
collection of tax.

 

4.            That the Owner is aware of the tax imposed on a “pass-through
entity” holding Class R Certificates if either the pass-through entity is an
electing large partnership under Section 775 of the Code or if at any time
during the taxable year of the pass-through entity a disqualified organization
is the record holder of an interest in such entity. (For this purpose, a “pass
through entity” includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and
certain cooperatives.)

5.            That the Owner is aware that the Trustee will not register the
transfer of any Class R Certificates unless the transferee, or the transferee’s
agent, delivers to it an affidavit and agreement, among other things, in
substantially the same form as this affidavit and agreement. The Owner expressly
agrees that it will not consummate any such transfer if it knows or believes
that any of the representations contained in such affidavit and agreement are
false.

6.            That the Owner has reviewed the restrictions set forth on the face
of the Class R Certificates and the provisions of Section 5.05 of the Pooling
and Servicing Agreement under which the Class R Certificates were issued. The
Owner expressly agrees to be bound by and to comply with such restrictions and
provisions.

7.            That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class R Certificates will only be
owned, directly or indirectly, by an Owner that is not a disqualified
organization.

8.            The Owner’s Taxpayer Identification Number is # _______________.

9.            This affidavit and agreement relates only to the Class R
Certificates held by the Owner and not to any other holder of the Class R
Certificates. The Owner understands that the liabilities described herein relate
only to the Class R Certificates.

10.          That no purpose of the Owner relating to the transfer of any of the
Class R Certificates by the Owner is or will be to impede the assessment or
collection of any tax; in making this representation, the Owner warrants that
the Owner is familiar with (i) Treasury Regulation Section 1.860E-1 (c) and
recent amendments thereto, effective as of August 19, 2002, and (ii) the
preamble describing the adoption of the amendments to such regulation, which is
attached hereto as Exhibit 1.

11.          That the Owner has no present knowledge or expectation that it will
be unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person from whom it acquired the Class R Certificates
that the Owner intends to pay taxes associated with holding such Class R
Certificates as they become due, fully understanding that it may incur tax
liabilities in excess of any cash flows generated by the Class R Certificates.

 

 


--------------------------------------------------------------------------------



 

 

12.          That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Class R Certificates remain outstanding.

13.          The Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any political subdivision thereof, or an estate or
trust whose income from sources without the United States is includable in gross
income for United States federal income tax purposes regardless of its
connection with the conduct of a trade or business within the United States.

14.          The Owner hereby agrees that it will not cause income from the
Class R Certificates to be attributable to a foreign permanent establishment or
fixed base (within the meaning of an applicable income tax treaty) of the Owner
or another United States taxpayer.

15.          (a)         The Purchaser hereby certifies, represents and warrants
to, and covenants with the Company and the Trustee that the following statements
in (1) or (2) are accurate:

(1)        The Certificates (i) are not being acquired by, and will not be
transferred to, any employee benefit plan within the meaning of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
other retirement arrangement, including individual retirement accounts and
annuities, Keogh plans and bank collective investment funds and insurance
company general or separate accounts in which such plans, accounts or
arrangements are invested, that is subject to Section 406 of ERISA or
Section 4975 of the Internal Revenue Code of 1986 (the “Code”) (any of the
foregoing, a “Plan”), (ii) are not being acquired with “plan assets” of a Plan
within the meaning of the Department of Labor (“DOL”) regulation, 29 C.F.R. ?
2510.3-101 or otherwise under ERISA, and (iii) will not be transferred to any
entity that is deemed to be investing plan assets within the meaning of the DOL
regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

(2)          The purchase of Certificates is permissible under applicable law,
will not constitute or result in any prohibited transaction under ERISA or
Section 4975 of the Code, will not subject the Company or the Trustee to any
obligation in addition to those undertaken in the Pooling and Servicing
Agreement and, with respect to each source of funds (“Source”) being used by the
Purchaser to acquire the Certificates, each of the following statements is
accurate: (a) the Purchaser is an insurance company; (b) the Source is assets of
the Purchaser’s “general account;” (c) the conditions set forth in Prohibited
Transaction Class Exemption (“PTCE”) 95-60 issued by the DOL have been satisfied
and the purchase, holding and transfer of Certificates by or on behalf of the
Purchaser are exempt under PTCE 95-60; and (d) the amount of reserves and
liabilities for such general account contracts held by or on behalf of any Plan
does not exceed 10% of the total reserves and liabilities of such general
account plus surplus as of the date hereof (for purposes of this clause, all
Plans maintained by the same employer (or affiliate thereof) or employee
organization are deemed to be a single Plan) in connection with its purchase and
holding of such Certificates; or

(b)          The Owner will provide the Trustee and the Company with an opinion
of counsel acceptable to and in form and substance satisfactory to the Trustee
and the Company to the effect that the purchase of Certificates is permissible
under applicable law, will not constitute or result in any non-exempt prohibited
transaction under ERISA or Section 4975 of the Code and will not subject the
Trustee or

 


--------------------------------------------------------------------------------



 

the Company to any obligation or liability (including obligations or liabilities
under ERISA or Section 4975 of the Code) in addition to those undertaken in the
Pooling and Servicing Agreement.

In addition, the Owner hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Owner will not transfer
such Certificates to any Plan or person unless either such Plan or person meets
the requirements set forth in either (a) or (b) above.

Capitalized terms used but not defined herein shall have the meanings assigned
in the Pooling and Servicing Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [Title of
Officer] this ____ day of

 

_________, 20__.

[NAME OF INVESTOR]

By:_____________________________________

[Name of Officer]

[Title of Officer]

[Address of Investor for receipt of

distributions]

Address of Investor for receipt of tax      information:

 

 


--------------------------------------------------------------------------------



 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Investor, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Investor.

Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF

My commission expires the ___ day of ___________________, 20___.

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-1

FORM OF INVESTMENT LETTER (NON-RULE 144A)

______________,200___

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: GreenPoint Mortgage Funding Trust 2006-AR1

Re:

GreenPoint Mortgage Funding Trust 2006-AR1

 

Mortgage Pass-Through Certificates, Series 2006-AR1

Ladies and Gentlemen:

______________ (the “Purchaser”) intends to purchase from ______________ (the
“Sponsor”) $_________ initial Current Principal Amount of Mortgage Pass-Through
Certificates, Series 2006-AR1, Class _____ (the “Certificates”), issued pursuant
to the Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”),
dated as of February 1, 2006 among Bear Stearns Asset Backed Securities I LLC,
as depositor (the “Sponsor”), EMC Mortgage Corporation, as servicer and seller
and Wells Fargo Bank, National Association, as trustee (the “Trustee”). All
terms used herein and not otherwise defined shall have the meanings set forth in
the Pooling and Servicing Agreement. The Purchaser hereby certifies, represents
and warrants to, and covenants with, the Sponsor and the Trustee that:

1.            The Purchaser understands that (a) the Certificates have not been
and will not be registered or qualified under the Securities Act of 1933, as
amended (the “Act”) or any state securities law, (b) the Sponsor is not required
to so register or qualify the Certificates, (c) the Certificates may be resold
only if registered and qualified pursuant to the provisions of the Act or any
state securities law, or if an exemption from such registration and
qualification is available, (d) the Pooling and Servicing Agreement contains
restrictions regarding the transfer of the Certificates and (e) the Certificates
will bear a legend to the foregoing effect.

2.            The Purchaser is acquiring the Certificates for its own account
for investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Act or any applicable
state securities laws.

 

1

 


--------------------------------------------------------------------------------



 

 

3.            The Purchaser is (a) a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters,
and, in particular, in such matters related to securities similar to the
Certificates, such that it is capable of evaluating the merits and risks of
investment in the Certificates, (b) able to bear the economic risks of such an
investment and (c) an “accredited investor” within the meaning of Rule 501 (a)
promulgated pursuant to the Act.

4.            The Purchaser has been furnished with, and has had an opportunity
to review (a) a copy of the Pooling and Servicing Agreement and (b) such other
information concerning the Certificates, the Mortgage Loans and the Sponsor as
has been requested by the Purchaser from the Sponsor or the Sponsor and is
relevant to the Purchaser’s decision to purchase the Certificates. The Purchaser
has had any questions arising from such review answered by the Sponsor or the
Sponsor to the satisfaction of the Purchaser.

5.            The Purchaser has not and will not nor has it authorized or will
it authorize any person to (a) offer, pledge, sell, dispose of or otherwise
transfer any Certificate, any interest in any Certificate or any other similar
security to any person in any manner, (b) solicit any offer to buy or to accept
a pledge, disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

6.            The Purchaser (if the Certificate is not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

(a)      is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any Plan within
the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
§2510.3-101; or

 

2

 


--------------------------------------------------------------------------------



 

 

(b) is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the purchase
is being made in reliance upon the availability of the exemptive relief afforded
under Sections I and III of PTCE 95-60.]

In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Purchaser will not transfer
such Certificates to any Plan or person unless such Plan or person meets the
requirements set forth in either 6(a) or (b) above.

 

Very truly yours,

[PURCHASER]

 

 

 

By:______________________________

Name:

Title:

 

 

3


--------------------------------------------------------------------------------



EXHIBIT F-2

[FORM OF RULE 144A INVESTMENT REPRESENTATION]

Description of Rule 144A Securities, including numbers:

                                                                                                     

                                                                                                     

                                                                                                     

                                                                                                     

 

The undersigned seller, as registered holder (the “Sponsor”), intends to
transfer the Rule 144A Securities described above to the undersigned buyer (the
“Buyer”).

1.            In connection with such transfer and in accordance with the
agreements pursuant to which the Rule 144A Securities were issued, the Sponsor
hereby certifies the following facts: Neither the Sponsor nor anyone acting on
its behalf has offered, transferred, pledged, sold or otherwise disposed of the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security to, or solicited any offer to buy or accept a transfer, pledge
or other disposition of the Rule 144A Securities, any interest in the Rule 144A
Securities or any other similar security from, or otherwise approached or
negotiated with respect to the Rule 144A Securities, any interest in the Rule
144A Securities or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action, that would constitute a distribution of the
Rule 144A Securities under the Securities Act of 1933, as amended (the “1933
Act”), or that would render the disposition of the Rule 144A Securities a
violation of Section 5 of the 1933 Act or require registration pursuant thereto,
and that the Sponsor has not offered the Rule 144A Securities to any person
other than the Buyer or another “qualified institutional buyer” as defined in
Rule 144A under the 1933 Act.

2.           The Buyer warrants and represents to, and covenants with, the
Sponsor, the Trustee and the Servicer (as defined to the Pooling and Servicing
Agreement, dated as of February 1, 2006 (the “Agreement”), among the Company,
EMC and Wells Fargo Bank, N.A as trustee (the “Trustee”)) as follows:

a.     The Buyer understands that the Rule 144A Securities have not

b.     The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the Rule
144A Securities.

c.      The Buyer has been furnished with all information regarding the Rule
144A Securities that it has requested from the Sponsor, the Trustee or the
Servicer.

 

 


--------------------------------------------------------------------------------



 

 

d.     Neither the Buyer nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security from, or otherwise approached or negotiated with respect to the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Rule 144A
Securities under the 1933 Act or that would render the disposition of the Rule
144A Securities a violation of Section 5 of the 1933 Act or require registration
pursuant thereto, nor will it act, nor has it authorized or will it authorize
any person to act, in such manner with respect to the Rule 144A Securities.

e.      The Buyer is a “qualified institutional buyer” as that term is defined
in Rule 144A under the 1933 Act and has completed either of the forms of
certification to that effect attached hereto as Annex 1 or Annex 2. The Buyer is
aware that the sale to it is being made in reliance on Rule 144A. The Buyer is
acquiring the Rule 144A Securities for its own account or the accounts of other
qualified institutional buyers, understands that such Rule 144A Securities may
be resold, pledged or transferred only (i) to a person reasonably believed to be
a qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

[3.    The Buyer (if the Rule 144A Securities are not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

a.      is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a “Plan”), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with “plan assets” of any Plan within
the meaning of the Department of Labor (“DOL”) regulation at 29 C.F.R. §
2510.3-101; or

b.     is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the purchase
is being made in reliance upon the availability of the exemptive relief afforded
under Sections I and III of PTCE 95-60.]

4.     This document may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.

_____________________________________
Print Name of Sponsor

_____________________________________
Print Name of Buyer

By:__________________________________
Name:
Title:

By:__________________________________
Name:
Title:

Taxpayer Identification

Taxpayer Identification:

No.__________________________________

No:__________________________________

Date:_________________________________

Date:_________________________________

 

 


--------------------------------------------------------------------------------



 

 

ANNEX 1 TO EXHIBIT F

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

[For Buyers Other Than Registered Investment Companies]

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

1.     As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Buyer.

2.     In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $                                              in securities
(except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such amount being calculated in accordance with
Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked
below.

Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.

Bank. The Buyer (a) is a national bank or banking institution organized under
the laws of any State, territory or the District of Columbia, the business of
which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

Savings and Loan. The Buyer (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.

Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.

Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or
territory or the District of Columbia.

State or Local Plan. The Buyer is a plan established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees.

 

 


--------------------------------------------------------------------------------



 

 

ERISA Plan. The Buyer is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974.

Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust company
and whose participants are exclusively (a) plans established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans.

3.     The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Buyer, (ii) securities that are part of an
unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,
(iii) bank deposit notes and certificates of deposit, (iv) loan participations,
(v) repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

4.     For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Buyer, the Buyer used the cost
of such securities to the Buyer and did not include any of the securities
referred to in the preceding paragraph. Further, in determining such aggregate
amount, the Buyer may have included securities owned by subsidiaries of the
Buyer, but only if such subsidiaries are consolidated with the Buyer in its
financial statements prepared in accordance with generally accepted accounting
principles and if the investments of such subsidiaries are managed under the
Buyer’s direction. However, such securities were not included if the Buyer is a
majority-owned, consolidated subsidiary of another enterprise and the Buyer is
not itself a reporting company under the Securities Exchange Act of 1934.

5.     The Buyer acknowledges that it is familiar with Rule 144A and understands
that the seller to it and other parties related to the Certificates are relying
and will continue to rely on the statements made herein because one or more
sales to the Buyer may be in reliance on Rule 144A.

 

 

 

 

Will the Buyer be purchasing the Rule 144A

Yes

No

Securities only for the Buyer’s own account?

6.     If the answer to the foregoing question is “no”, the Buyer agrees that,
in connection with any purchase of securities sold to the Buyer for the account
of a third party

 


--------------------------------------------------------------------------------



 

(including any separate account) in reliance on Rule 144A, the Buyer will only
purchase for the account of a third party that at the time is a “qualified
institutional buyer” within the meaning of Rule 144A. In addition, the Buyer
agrees that the Buyer will not purchase securities for a third party unless the
Buyer has obtained a current representation letter from such third party or
taken other appropriate steps contemplated by Rule 144A to conclude that such
third party independently meets the definition of “qualified institutional
buyer” set forth in Rule 144A.

7.     The Buyer will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.

______________________________________
Print Name of Buyer

By:___________________________________
     Name:
     Title:

Date:

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-3

FORM OF TRANSFEROR REPRESENTATION LETTER

 

 

      , 20   

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE

 

SERIES 2006-AR1

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

Minneapolis, Minnesota 55479

Attention: GreenPoint Mortgage Funding Trust 2006-AR1

 

Re:

Mortgage Pass-Through Certificates, Series 2006-AR1

Ladies and Gentlemen:

In connection with the sale by              (the “Sponsor”) to
                   (the “Purchaser”) of $           Initial Current Principal
Amount of Mortgage Pass-Through Certificates, Series 2006-AR1 (the
“Certificates”) pursuant to the Pooling and Servicing Agreement, dated as of
February 1, 2006 (the “Pooling and Servicing Agreement”), among Bear Stearns
Asset Backed Securities I LLC (the “Company”), EMC Mortgage Corporation (“EMC”)
and Wells Fargo Bank, National Association as trustee (the “Trustee”). The
Sponsor hereby certifies, represents and warrants to, and covenants with, the
Company and the Trustee that:

Neither the Sponsor nor anyone acting on its behalf has (a) offered, pledged,
sold, disposed of or otherwise transferred any Certificate, any interest in any
Certificate or any other similar security to any person in any manner, (b) has
solicited any offer to buy or to accept a pledge, disposition or other transfer
of any Certificate, any interest in any Certificate or any other similar
security from any person in any manner, (c) has otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) has made any
general solicitation by means of general advertising or in any other manner, or
(e) has taken any other action, that (as to any of (a) through (e) above) would
constitute a distribution of the Certificates under the Securities Act of 1933
(the “Act”), that would render the disposition of any Certificate a violation of
Section 5 of the Act or any state securities law, or that would require
registration or qualification pursuant thereto. The Sponsor will not act, in any
manner set forth in the foregoing sentence with respect to any

 


--------------------------------------------------------------------------------



Certificate. The Sponsor has not and will not sell or otherwise transfer any of
the Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

Very truly yours,

___________________________________
(Sponsor)

By:_________________________________

Name:______________________________

Title________________________________

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

EXECUTION COPY

 

CUSTODIAL AGREEMENT

THIS CUSTODIAL AGREEMENT (as amended and supplemented from time to time, the
“Agreement”), dated as of February 28, 2006, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, as trustee (including its successors under the Pooling and
Servicing Agreement defined below, the “Trustee”), BEAR STEARNS ASSET BACKED
SECURITIES I LLC, as company (together with any successor in interest, the
“Company”), EMC MORTGAGE CORPORATION, as servicer (together with any successor
in interest or successor under the Pooling and Servicing Agreement referred to
below, the “Servicer”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as custodian
(together with any successor in interest or any successor appointed hereunder,
the “Custodian”).

WITNESSETH THAT:

WHEREAS, the Company, the Servicer and the Trustee have entered into a Pooling
and Servicing Agreement, dated as of February 1, 2006, relating to the issuance
of GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through
Certificates, Series 2006-AR1 (as in effect on the date of this agreement, the
“Original Pooling and Servicing Agreement, ” and as amended and supplemented
from time to time, the “Pooling and Servicing Agreement”); and

WHEREAS, the Custodian has agreed to act as agent for the Trustee for the
purposes of receiving and holding certain documents and other instruments
delivered by the Company or the Servicer under the Pooling and Servicing
Agreement and the Servicers under their respective Servicing Agreements, all
upon the terms and conditions and subject to the limitations hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Trustee the Company, the Servicer and the
Custodian hereby agree as follows:

ARTICLE I.

DEFINITIONS

Capitalized terms used in this Agreement and not defined herein shall have the
meanings assigned in the Original Pooling and Servicing Agreement, unless
otherwise required by the context herein.

ARTICLE II.

CUSTODY OF MORTGAGE DOCUMENTS

Section 2.1.      Custodian to Act as Agent: Acceptance of Mortgage Files. The
Custodian, as the duly appointed agent of the Trustee for these purposes,
acknowledges (subject to any exceptions noted in the Initial Certification
referred to in Section 2.3(a) receipt of the Mortgage Files relating to the
Mortgage Loans identified on the schedule attached hereto (the “Mortgage Files”)
and declares that it holds and will hold such Mortgage Files as agent for the
Trustee, in trust, for the use and benefit of all present and future
Certificateholders.

 

 


--------------------------------------------------------------------------------



 

 

Section 2.2.       Recordation of Assignments. If any Mortgage File includes one
or more assignments of Mortgage to the Trustee in a state which is specifically
excluded from the Opinion of Counsel delivered by the Seller to the Trustee
(with a copy to the Custodian) pursuant to the provisions of Section 2.01 of the
Pooling and Servicing Agreement, each such assignment shall be delivered by the
Custodian to the Company for the purpose of recording it in the appropriate
public office for real property records, and the Company, at no expense to the
Custodian, shall promptly cause to be recorded in the appropriate public office
for real property records each such assignment of Mortgage and, upon receipt
thereof from such public office, shall return each such assignment of Mortgage
to the Custodian.

Section 2.3.      Review of Mortgage Files.

 

(1)          On or prior to the Closing Date, in accordance with Section 2.02 of
the Pooling and Servicing Agreement, the Custodian shall deliver to the Trustee
an Initial Certification in the form annexed hereto as Exhibit One evidencing
receipt (subject to any exceptions noted therein) of a Mortgage File for each of
the Mortgage Loans listed on the Schedule attached hereto (the “Mortgage Loan
Schedule”).

(2)          Within 90 days of the Closing Date, the Custodian agrees, for the
benefit of Certificateholders, to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing Agreement, each such document, and
shall deliver to the Seller and the Trustee an Interim Certification in the form
annexed hereto as Exhibit Two to the effect that all such documents have been
executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification. The Custodian shall be under
no duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

(3)          Not later than 180 days after the Closing Date, the Custodian shall
review the Mortgage Files as provided in Section 2.02 of the Pooling and
Servicing Agreement and deliver to the Seller and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the
completeness of the Mortgage Files.

(4)          In reviewing the Mortgage Files as provided herein and in the
Pooling and Servicing Agreement, the Custodian shall make no representation as
to and shall not be responsible to verify (i) the validity, legality,
enforceability, due authorization, recordability, sufficiency or genuineness of
any of the documents included in any Mortgage File or (ii) the collectibility,
insurability, effectiveness or suitability of any of the documents in any
Mortgage File.

Upon receipt of written request from the Trustee, the Custodian shall as soon as
practicable supply the Trustee with a list of all of the documents relating to
the Mortgage Loans missing from the Mortgage Files.

Section 2.4.       Notification of Breaches of Representations and Warranties.
Upon discovery by the Custodian of a breach of any representation or warranty
made by the Company as

 

-2-

 


--------------------------------------------------------------------------------



 

set forth in the Pooling and Servicing Agreement with respect to a Mortgage Loan
relating to a Mortgage File, the Custodian shall give prompt written notice to
the Company, the Servicer and the Trustee.

Section 2.5.       Custodian to Cooperate: Release of Mortgage Files. Upon
receipt of written notice from the Trustee that the Mortgage Loan Seller has
repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing
Agreement, and that the purchase price therefore has been deposited in the
Custodial Account or the Distribution Account, then the Custodian agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

Upon the Custodian’s receipt of a request for release (a “Request for Release”)
substantially in the form of Exhibit D to the Pooling and Servicing Agreement
signed by a Servicing Officer of the Servicer stating that it has received
payment in full of a Mortgage Loan or that payment in full will be escrowed in a
manner customary for such purposes, the Custodian agrees promptly to release to
the Servicer the related Mortgage File. The Company shall deliver to the
Custodian and the Custodian agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Substitute Mortgage
Loan.

From time to time as is appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Insurance Policy, the Servicer shall deliver to the Custodian a Request for
Release signed by a Servicing Officer requesting that possession of all of the
Mortgage File be released to the Servicer and certifying as to the reason for
such release and that such release will not invalidate any insurance coverage
provided in respect of the Mortgage Loan under any of the Insurance Policies.
Upon receipt of the foregoing, the Custodian shall deliver the Mortgage File to
the related Servicer. The Servicer shall cause each Mortgage File or any
document therein so released to be returned to the Custodian when the need
therefore by the related Servicer no longer exists, unless (i) the Mortgage Loan
has been liquidated and the Liquidation Proceeds relating to the Mortgage Loan
have been deposited in the Custodial Account or the Distribution Account or (ii)
the Mortgage File or such document has been delivered to an attorney, or to a
public trustee or other public official as required by law, for purposes of
initiating or pursuing legal action or other proceedings for the foreclosure of
the Mortgaged Property either judicially or non-judicially, and the Servicer has
delivered to the Custodian a certificate of a Servicing Officer certifying as to
the name and address of the Person to which such Mortgage File or such document
was delivered and the purpose or purposes of such delivery.

At any time that the Servicer is required to deliver to the Custodian a Request
for Release, the Servicer shall deliver two copies of the Request for Release if
delivered in hard copy or the Servicer may furnish such Request for Release
electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the Request for Release. In
connection with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan, such Request for Release shall be accompanied by
an assignment of mortgage, without recourse, representation or warranty from the
Trustee to the Mortgage Loan Seller and the related Mortgage Note shall be
endorsed without recourse, representation or warranty by the Trustee (unless
such Mortgage Note was a MERS Loan and not endorsed to the Trustee) and be
returned to the Mortgage Loan Seller. In connection with any Request for Release
of a Mortgage File because of the payment in full of a Mortgage Loan, such
Request for Release shall be accompanied by a certificate

 

-3-

 


--------------------------------------------------------------------------------



 

of satisfaction or other similar instrument to be executed by or on behalf of
the Trustee and returned to the related Servicer.

Section 2.6.       Assumption Agreements. In the event that any assumption
agreement, substitution of liability agreement or sale of servicing agreement is
entered into with respect to any Mortgage Loan subject to this Agreement in
accordance with the terms and provisions of the Pooling and Servicing Agreement,
the Servicer shall notify the Custodian that such assumption or substitution
agreement has been completed by forwarding to the Custodian the original of such
assumption or substitution agreement, which shall be added to the related
Mortgage File and, for all purposes, shall be considered a part of such Mortgage
File to the same extent as all other documents and instruments constituting
parts thereof.

ARTICLE III.

CONCERNING THE CUSTODIAN

Section 3.1.       Custodian as Bailee and Agent of the Trustee. With respect to
each Mortgage Note, Mortgage and other documents constituting each Mortgage File
which are delivered to the Custodian, the Custodian is exclusively the bailee
and agent of the Trustee and has no instructions to hold any Mortgage Note or
Mortgage for the benefit of any person other than the Trustee and the
Certificateholders and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. Except upon compliance with the
provisions of Section 2.5 of this Agreement, no Mortgage Note, Mortgage or
Mortgage File shall be delivered by the Custodian to the Company or the Servicer
or otherwise released from the possession of the Custodian.

Section 3.2.       Reserved.

Section 3.3.       Custodian May Own Certificates. The Custodian in its
individual or any other capacity may become the owner or pledgee of Certificates
with the same rights it would have if it were not Custodian.

Section 3.4.        Custodian’s Fees and Expenses. The Trustee covenants and
agrees to pay to the Custodian from time to time, and the Custodian shall be
entitled to, reasonable compensation for all services rendered by it in the
exercise and performance of any of the powers and duties hereunder of the
Custodian, and the Trustee will pay or reimburse, from amounts held by it in the
Distribution Account, the Custodian upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Custodian in
accordance with any of the provisions of this Agreement (including the
reasonable compensation and the expenses and disbursements of its counsel and of
all persons not regularly in its employ), except any such expense, disbursement
or advance as may arise from its negligence or bad faith or to the extent that
such cost or expense is indemnified by the Company or the Trust pursuant to the
Pooling and Servicing Agreement.

Section 3.5.       Custodian May Resign Trustee May Remove Custodian. The
Custodian may resign from the obligations and duties hereby imposed upon it as
such obligations and duties relate to its acting as Custodian of the Mortgage
Loans. Upon receiving such notice of

 

-4-

 


--------------------------------------------------------------------------------



 

resignation, the Trustee shall either take custody of the Mortgage Files itself
and give prompt written notice thereof to the Company, the Servicer and the
Custodian, or promptly appoint a successor Custodian by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Custodian and one copy to the successor Custodian. If the Trustee shall not have
taken custody of the Mortgage Files and no successor Custodian shall have been
so appointed and have accepted appointment within 30 days after the giving of
such notice of resignation, the resigning Custodian may petition any court of
competent jurisdiction for the appointment of a successor Custodian.

The Trustee may remove the Custodian at any time with the consent of the
Servicer. In such event, the Trustee shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Custodian hereunder. Any
successor Custodian shall be a depository institution subject to supervision or
examination by federal or state authority, shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the
Servicer or the Company.

Any resignation or removal of the Custodian and appointment of a successor
Custodian pursuant to any of the provisions of this Section 3.5 shall become
effective upon acceptance of appointment by the successor Custodian. The Trustee
shall give prompt notice to the Company and the Servicer of the appointment of
any successor Custodian. No successor Custodian shall be appointed by the
Trustee without the prior approval of the Company and the Servicer.

Section 3.6.       Merger or Consolidation of Custodian. Any Person into which
the Custodian may be merged or converted or with which it may be consolidated,
or any Person resulting from any merger, conversion or consolidation to which
the Custodian shall be a party, or any Person succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided that
such successor is a depository institution subject to supervision or examination
by federal or state authority and is able to satisfy the other requirements
contained in Section 3.7 and is unaffiliated with the Servicer or the Company.

Section 3.7.       Representations of the Custodian. The Custodian hereby
represents that it is a depository institution subject to supervision or
examination by a federal or state authority, has a combined capital and surplus
of at least $15,000,000 and is qualified to do business in the jurisdictions in
which it will hold any Mortgage File.

Section 3.8.       Limitation on Liability. Neither the Custodian nor any of its
directors, officers, agents or employees, shall be liable for any action taken
or omitted to be taken by it or them hereunder or in connection herewith in good
faith and reasonably believed (which belief may be based upon the written
opinion or advice of counsel selected by it in the exercise of reasonable care)
by it or them to be within the purview of this Agreement, except for its or
their own negligence, lack of good faith or willful misconduct.  The Custodian
and any director, officer, employee or agent of the Custodian may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any person with authority with respect to any related matters arising hereunder.
In no event shall the Custodian or its directors, officers, agents and employees
be held liable for any special, indirect or consequential damages resulting from
any action taken or omitted to be taken by it or them hereunder or in connection
herewith even if advised of the possibility of such damages.

 

-5-

 


--------------------------------------------------------------------------------



 

 

Notwithstanding anything herein to the contrary, the Custodian agrees to
indemnify the Trust Fund, the Trustee and each of their respective employees,
representatives, affiliates, officers, directors and agents for any and all
liabilities, obligations, losses, damages, payments, costs or expenses of any
kind whatsoever that may be imposed on, incurred by or asserted against the
Trustee or Trust Fund or any such other respective Person, due to any willful
misfeasance or negligent or bad faith performance or non-performance by the
Custodian of its duties and responsibilities under this Agreement; provided,
however, that the Custodian shall not be liable to any of the foregoing Persons
for any amount and any portion of any such amount directly and solely resulting
from the willful misfeasance, bad faith or negligence of such person, and the
Custodian’s reliance on written instructions from the Trustee or the Servicer.
The provisions of this Section 3.8 shall survive the termination of this
Custodial Agreement.

The Custodian and its directors, officers, employees and agents shall be
entitled to indemnification and defense from the Trust Fund for any loss,
liability or expense incurred (other than as a result of any willful misfeasance
or negligent or bad-faith performance or non-performance on their part), arising
out of, or in connection with, the acceptance or administration of the custodial
arrangement created hereunder, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder.

 

ARTICLE IV.

COMPLIANCE WITH REGULATION AB

Section 4.1.        Intent of the parties; Reasonableness. The parties hereto
acknowledge and agree that the purpose of this Article IV is to facilitate
compliance by the Company and the Trustee with the provisions of Regulation AB
and related rules and regulations of the Commission. The Company and the Trustee
shall not exercise its right to request delivery of information or other
performance under these provisions other than in good faith, or for purposes
other than compliance with the Securities Act, the Exchange Act and the rules
and regulations of the Commission under the Securities Act and the Exchange Act.
Each of the parties hereto acknowledges that interpretations of the requirements
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the mortgage-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Company and the
Trustee in good faith for delivery of information under these provisions on the
basis of evolving interpretations of Regulation AB to the extent reasonably
practicable. The Custodian shall cooperate reasonably with the Company and the
Trustee to deliver to the Company and (including any of their respective
assignees or designees), any and all disclosure, statements, reports,
certifications, records and any other information necessary in the reasonable,
good faith determination of the Company and the Trustee to permit the Company
and the Trustee to comply with the provisions of Regulation AB.

 

-6-

 


--------------------------------------------------------------------------------



 

Section 4.2.        Additional Representations and Warranties of the Custodian.

(1)          The Custodian hereby represents and warrants that the information
set forth in

the Prospectus Supplement under the caption "Description of the Certificates –
The Custodian" (the "Custodian Disclosure") does not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(2)          The Custodian shall be deemed to represent to the Company as of the
date hereof and on each date on which information is provided to the Company
under Section 4.3 that, except as disclosed in writing to the Company prior to
such date: (i) there are no aspects of its financial condition that could have a
material adverse effect on the performance by it of its Custodian obligations
under this Agreement or any other securitization transaction as to which it is
the custodian; (ii) there are no material legal or governmental proceedings
pending (or known to be contemplated) against it; and (iii) there are no
affiliations, relationships or transactions relating to the Custodian with
respect to the Company or any sponsor, issuing entity, servicer, trustee,
originator, significant obligor, enhancement or support provider or other
material transaction party (as such terms are used in Regulation AB) relating to
the securitization transaction contemplated by the Original Pooling and
Servicing Agreement, as identified by the Company to the Custodian in writing as
of the Closing Date (each, a "Transaction Party").

(3)          If so requested by the Company on any date following the Closing
Date, the Custodian shall, within five Business Days following such request,
confirm in writing the accuracy of the representations and warranties set forth
in paragraph (1) of this section or, if any such representation and warranty is
not accurate as of the date of such confirmation, provide reasonably adequate
disclosure of the pertinent facts, in writing, to the requesting party. Any such
request from the Company shall not be given more than once each calendar
quarter, unless the Company shall have a reasonable basis for a determination
that any of the representations and warranties may not be accurate.

Section 4.3.       Additional Information to Be Provided by the Custodian. For
so long as the Certificates are outstanding, for the purpose of satisfying the
Company 's reporting obligation under the Exchange Act with respect to any class
of Certificates, the Custodian shall (a) notify the Company in writing of any
material litigation or governmental proceedings pending against the Custodian
that would be material to Certificateholders, and (b) provide to the Company a
written description of such proceedings. Any notices and descriptions required
under this Section 4.3 shall be given no later than five Business Days prior to
the Determination Date following the month in which the Custodian has knowledge
of the occurrence of the relevant event. As of the date the Company or the
Servicer files each Report on Form 10-D or Form 10-K with respect to the
Certificates, the Custodian will be deemed to represent that any information
previously provided under this Section 4.3, if any, is materially correct and
does not have any material omissions unless the Custodian has provided an update
to such information.

Section 4.4.       Report on Assessment of Compliance and Attestation. On or
before March 15 of each calendar year, the Custodian shall:

 

-7-

 


--------------------------------------------------------------------------------



 

(1)          deliver to the Company a report (in form and substance reasonably
satisfactory to the Company) regarding the Custodian’s assessment of compliance
with the Servicing Criteria during the immediately preceding calendar year, as
required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of
Regulation AB. Such report shall be addressed to the Company and signed by an
authorized officer of the Custodian, and shall address each of the Servicing
Criteria specified on a certification substantially in the form of Exhibit Five
hereto; and

(2)          deliver to the Company a report of a registered public accounting
firm reasonably acceptable to the Company that attests to, and reports on, the
assessment of compliance made by the Custodian and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act.

Section 4.5.    Indemnification; Remedies.

(1)          The Custodian shall indemnify the Company, each affiliate of the
Company, the Servicer, the Trustee and each broker dealer acting as underwriter,
placement agent or initial purchaser of the Certificates or each Person who
controls any of such parties (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees and agents of each of the foregoing, and shall
hold each of them harmless from and against any losses, damages, penalties,
fines, forfeitures, legal fees and expenses and related costs, judgments, and
any other costs, fees and expenses that any of them may sustain arising out of
or based upon:

(i)           (A) any untrue statement of a material fact contained or alleged
to be contained in the Custodian Disclosure and any information, report,
certification, accountants’ attestation or other material provided under this
Article IV by or on behalf of the Custodian (collectively, the “Custodian
Information”), or (B) the omission or alleged omission to state in the Custodian
Information a material fact required to be stated in the Custodian Information
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or

(ii)          any failure by the Custodian to deliver any information, report,
certification, accountants’ attestation or other material when and as required
under this Article IV.

(2)          In the case of any failure of performance described in clause (ii)
of Section 4.5(1), the Custodian shall promptly reimburse the Company for all
costs reasonably incurred by the Company in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Custodian

 

ARTICLE V.

MISCELLANEOUS PROVISIONS

Section 5.1     Notices. All notices, requests, consents and demands and other
communications required under this Agreement or pursuant to any other instrument
or document delivered hereunder shall be in writing and, unless otherwise
specifically provided, may be delivered personally, by telegram or telex, or by
registered or certified mail, postage prepaid, return receipt requested, at the
addresses specified on the signature page hereof (unless changed by the
particular

 

-8-

 


--------------------------------------------------------------------------------



 

party whose address is stated herein by similar notice in writing), in which
case the notice will be deemed delivered when received.

Section 5.2       Amendments. No modification or amendment of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto, and none of the Company, the Servicer or the
Trustee shall enter into any amendment hereof except as permitted by the Pooling
and Servicing Agreement. The Trustee shall give prompt notice to the Custodian
of any amendment or supplement to the Pooling and Servicing Agreement and
furnish the Custodian with written copies thereof.

Section 5.3       GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 5.4       Recordation of Agreement. To the extent permitted by
applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by the Company and at the Trust=s expense, but
only upon direction accompanied by an Opinion of Counsel reasonably satisfactory
to the Company to the effect that the failure to effect such recordation is
likely to materially and adversely affect the interests of the
Certificateholders.

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

Section 5.5      Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

 

-9-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

Address:

9062 Old Annapolis Road
Columbia, Maryland 21045

Attention:

Telecopy:

Confirmation:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:                                                                     

Name:

Title:

Address:

383 Madison Avenue

New York, New York 10179

BEAR STEARNS ASSET BACKED SECURITIES I LLC

By:                                                                     

Name: Baron Silverstein

Title:   Vice President

 

Address:

Mac Arthur Ridge II
909 Hidden Ridge Drive, Suite 200
Irvine, Texas 75038

 

EMC MORTGAGE CORPORATION,

as Servicer

By:                                                                     

Name:

Title:

 

Address:

1015 10th Avenue

Minneapolis, Minnesota 55414

Attention: GreenPoint Mortgage Funding Trust 2006-AR1

Telecopier: (612) 667-1068

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

By:                                                                     

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

On the   28th day of February, 2006, before me, a notary public in and for said
State, personally appeared _______________, known to me to be a
_________________of Wells Fargo Bank, National Association, a national banking
association that executed the within instrument, and also known to me to be the
person who executed it on behalf of said association and acknowledged to me that
such association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF MARYLAND

)

 

) ss.:

COUNTY OF HOWARD

)

On the 28th day of February, 2006, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of Wells Fargo Bank, National Association, a national
banking association that executed the within instrument, and also known to me to
be the person who executed it on behalf of said national banking association,
and acknowledged to me that such national banking association executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

)ss.:

COUNTY OF NEW YORK

)

On the 28th day of February, 2006, before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Bear Stearns Asset Backed Securities I LLC, one of the companies that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said company, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF MARYLAND

)

 

)ss.:

COUNTY OF HOWARD

)

On the 28th day of February, 2006, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of EMC Mortgage Corporation, a corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such national banking
association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT ONE

FORM OF CUSTODIAN INITIAL CERTIFICATION

__, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

Attention: Bear Stearns Asset Backed Securities I LLC

GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates,
Series 2006-AR1

Re:

Custodial Agreement, dated as of February 28, 2006, by and among Wells Fargo
Bank, National Association, Bear Stearns Asset Backed Securities I LLC and EMC
Mortgage Corporation relating to GreenPoint Mortgage Funding Trust 2006-AR1,
Mortgage Pass-Through Certificates, Series 2006-AR1

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, and
subject to Section 2.02 of the Pooling and Servicing Agreement, the undersigned,
as Custodian, hereby certifies that it has received a Mortgage File (which
contains an original Mortgage Note or lost note affidavit) to the extent
required in Section 2.01 of the Pooling and Servicing Agreement with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions
listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                 

Name:                                                            

Title:                                                              

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT TWO

FORM OF CUSTODIAN INTERIM CERTIFICATION

_________, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

Attention: Bear Stearns Asset Backed Securities I LLC

GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates,
Series 2006-AR1

Re:

Custodial Agreement, dated as of February 28, 2006, by and among Wells Fargo
Bank, National Association, Bear Stearns Asset Backed Securities I LLC and EMC
Mortgage Corporation relating to GreenPoint Mortgage Funding Trust 2006-AR1,
Mortgage Pass-Through Certificates, Series 2006-AR1

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, the
undersigned, as Custodian, hereby certifies that it has received a Mortgage File
to the extent required pursuant to Section 2.01 of the Pooling and Servicing
Agreement with respect to each Mortgage Loan listed in the Mortgage Loan
Schedule, and it has reviewed the Mortgage File and the Mortgage Loan Schedule
and has determined that: all required documents have been executed and received
and that such documents related to the Mortgage Loans identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                 

Name:                                                            

Title:                                                              

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT THREE

FORM OF CUSTODIAN FINAL CERTIFICATION

__________, 20__

Wells Fargo Bank, National Association

9062 Old Annapolis Road
Columbia, Maryland 21045

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

Attention: Bear Stearns Asset Backed Securities I LLC

GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates,
Series 2006-AR1

Re:

Custodial Agreement, dated as of February 28, 2006, by and among Wells Fargo
Bank, National Association, Bear Stearns Asset Backed Securities I LLC and EMC
Mortgage Corporation relating to GreenPoint Mortgage Funding Trust 2006-AR1,
Mortgage Pass-Through Certificates, Series 2006-AR1

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement and
subject to Section 2.02(b) of the Pooling and Servicing Agreement, the
undersigned, as Custodian, hereby certifies that, subject to any exceptions
listed on Schedule A attached hereto, it has received a Mortgage File with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule containing
with respect to each such Mortgage Loan:

(i)     The original Mortgage Note, endorsed without recourse (A) to the order
of the Trustee or (B) in the case of a Mortgage Loan in the MERS System, in
blank, and in each case showing an unbroken chain of endorsements from the
originator thereof to the Person endorsing it to the Trustee or a lost note
affidavit together with a copy of the related Mortgage Note;

(ii)    the original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon;

(iii)   unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to A Wells Fargo Bank,
National Association, as Trustee@, with evidence of recording with respect to
each Mortgage Loan in the name of the Trustee thereon;

 

 


--------------------------------------------------------------------------------



 

 

(iv)   all intervening assignments of the Security Instrument, if applicable and
only to the extent available to the Seller with evidence of recording thereon;

(v)    the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any,

(vi)   the original policy of title insurance or mortgagee=s certificate of
title insurance or commitment or binder for title insurance, and

(vii)   originals of all modification agreements, if applicable and available.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement or in the Pooling
and Servicing Agreement, as applicable.

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:                                                                 

Name:                                                            

Title:                                                              

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT FOUR

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Custodian shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”

 

Servicing Criteria

Applicable

Servicing Criteria

Reference

Criteria

 

 

General Servicing Considerations

 

 

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements

 

 

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities

 

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

 

 

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

 

Cash Collection and Administration

 

 

 

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt and identification, or such other number of days specified in
the transaction agreements.

 

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

 

 

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances are
made, reviewed and approved as specified in the transaction agreements.

 

 

 

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

 

 

 

 

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institutions” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

_________________________

 

*Only with respect to the logistics of adding, removing or substituting loan
files.

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.

 

 

1122(d)(4)(v)

The servicer’s records regarding the pool assets agree with the servicer’s
records with respect to an obligor’s unpaid principal balance.

 

 

 

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor’s pool asset (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

 

 

 

 

1122(d)(4)(vii)

Loss mitigation of recovery actions (e.g., forbearance plans, modifications and
deed in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction documents.

 

 

 

 

 

 

 

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements., Such records
are maintained in at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

 

 

 

 

 

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts); (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 3- calendar days of full repayment of
the related pool asset, or such other number of days specified in the
transaction agreements.

 

 

 

 

 

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax ore insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the service at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

Delinquencies, charge-offs and uncollectible funds are recognized and recorded
in accordance with the transaction agreements.

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in item 1114(a)(1) through
(3) or item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H

 

 

Execution Copy

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

 

between

 

 

EMC MORTGAGE CORPORATION

 

as Mortgage Loan Seller

 

 

and

 

BEAR STEARNS ASSET BACKED SECURITIES I LLC

 

as Purchaser

 

 

Dated as of

 

February 28, 2006

 

GreenPoint Mortgage Funding Trust 2006-AR1,

Mortgage Pass-Through Certificates, Series 2006-AR1

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

SECTION 1. Definitions.

1

SECTION 2. Purchase and Sale of the Mortgage Loans and Related Rights.

3

SECTION 3. Mortgage Loan Schedules.

4

SECTION 4. Mortgage Loan Transfer.

4

SECTION 5. Examination of Mortgage Files.

5

SECTION 6. Recordation of Assignments of Mortgage.

7

SECTION 7. Representations and Warranties of Mortgage Loan Seller Concerning the
Mortgage Loans.

8

SECTION 8. Representations and Warranties Concerning the Mortgage Loan Seller.

13

SECTION 9. Representations and Warranties Concerning the Purchaser.

14

SECTION 10. Conditions to Closing.

15

SECTION 11. Fees and Expenses.

17

SECTION 12. Accountants' Letters.

17

SECTION 13. Indemnification.

18

SECTION 14. Notices.

20

SECTION 15. Transfer of Mortgage Loans.

20

SECTION 16. Termination.

20

SECTION 17. Representations, Warranties and Agreements to Survive Delivery

20

SECTION 18. Severability.

21

SECTION 19. Counterparts.

21

SECTION 20. Amendment.

21

SECTION 21. Governing Law.

21

SECTION 22. Further Assurances.

21

SECTION 23. Successors and Assigns.

21

SECTION 24. The Mortgage Loan Seller and the Purchaser.

21

SECTION 25. Entire Agreement.

21

SECTION 26. No Partnership.

22

EXHIBIT 1      CONTENTS OF MORTGAGE FILE

E-1

EXHIBIT 2      MORTGAGE LOAN SCHEDULE INFORMATION

E-2-1

EXHIBIT 3      MORTGAGE LOAN SELLER'S INFORMATION

E-4

EXHIBIT 4      PURCHASER'S INFORMATION

E-5

EXHIBIT 5      SCHEDULE OF LOST NOTES

E-6

EXHIBIT 6      Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised,
Appendix E

E-6-1

 

 

SCHEDULE A      REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

A-1

SCHEDULE B      MORTGAGE LOAN SCHEDULE

B-1

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBITS AND SCHEDULE TO

MORTGAGE LOAN PURCHASE AGREEMENT

Exhibit 1

Contents of Mortgage File

Exhibit 2

Mortgage Loan Schedule Information

Exhibit 3

Mortgage Loan Seller's Information

Exhibit 4

Purchaser's Information

Exhibit 5

Schedule of Lost Notes

Exhibit 6

Standard & Poor’s LEVELS® Glossary, Version 5.6c, Appendix E

Schedule A

Required Ratings for Each Class of Certificates

Schedule B

Mortgage Loan Schedule

 

 


--------------------------------------------------------------------------------



 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of February 28, 2006, as amended and
supplemented by any and all amendments hereto (collectively, the "Agreement"),
by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the "Mortgage
Loan Seller"), and BEAR STEARNS ASSET BACKED SECURITIES I LLC, a Delaware
corporation (the "Purchaser").

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, adjustable rate, first lien mortgage loans secured primarily by
one- to four-family residential properties (collectively, the "Mortgage Loans")
as described herein. The Purchaser intends to deposit the Mortgage Loans into a
trust fund (the "Trust Fund") and create GreenPoint Mortgage Funding Trust
2006-AR1, Mortgage Pass-Through Certificates, Series 2006-AR1 (the
"Certificates"), under a pooling and servicing agreement, to be dated as of
February 1, 2006 (the "Pooling and Servicing Agreement"), among the Purchaser,
as depositor, Wells Fargo Bank, National Association, as trustee (the "Trustee")
and EMC Mortgage Corporation, as servicer (in such capacity, the “Servicer”) and
seller.

 

The Purchaser has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S-3 (Number 333-125422) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the "Securities
Act"). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the "Public Offering"), as from
time to time each is amended or supplemented pursuant to the Securities Act or
otherwise, are referred to herein as the "Registration Statement" and the
"Prospectus," respectively. The "Term Sheet Supplement" shall mean the term
sheet supplement relating to certain classes of the Certificates. The
"Prospectus Supplement" shall mean that supplement, dated February 27, 2005 to
the Prospectus, dated June 24, 2005, relating to certain classes of the
Certificates. With respect to the Public Offering of certain classes of the
Certificates, the Purchaser and Bear, Stearns & Co. Inc. ("Bear Stearns") have
entered into a terms agreement dated as of February 27, 2006 to an underwriting
agreement dated January 10, 2006, between the Purchaser and Bear Stearns
(collectively, the "Underwriting Agreement").

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

SECTION 1.    Definitions. Certain terms are defined herein. Capitalized terms
used herein but not defined herein shall have the meanings specified in the
Pooling and Servicing Agreement. The following other terms are defined as
follows:

Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and
the Purchaser.

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

 


--------------------------------------------------------------------------------



 

 

Closing Date: February 28, 2006.

 

Cut-off Date: February 1, 2006.

 

Cut-off Date Balance: Approximately $1,283,686,000.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Substitute Mortgage Loan.

 

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due, if such due date is the first day of a month, and
otherwise is deemed to be the first day of the following month or such other
date specified in the related Servicing Agreement.

 

Moody's: Moody's Investors Service, Inc., or its successors in interest.

 

Mortgage: The mortgage or deed of trust creating a first lien on an interest in
real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement or the Pooling and Servicing Agreement.

 

Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as
stated therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Purchase Price: With respect to any Mortgage Loan (or any property acquired with
respect thereto) required to be purchased by the Mortgage Loan Seller pursuant
to this Agreement or Article II of the Pooling and Servicing Agreement, an
amount equal to the sum of (i)(a) 100% of the Outstanding Principal Balance of
such Mortgage Loan as of the date of repurchase (or if the related Mortgaged
Property was acquired with respect thereto, 100% of the Outstanding Principal
Balance at the date of the acquisition), plus (b) accrued but unpaid interest on
the Outstanding Principal Balance at the related Mortgage Interest Rate, through
and including the last day of the month of repurchase, and reduced by (c) any
portion of the Servicing Compensation, Monthly Advances and advances payable to
the purchaser of the Mortgage Loan and (ii) any costs and damages (if any)
incurred by the Trust in connection with any violation of such Mortgage Loan of
any anti-predatory or abusive lending laws.

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

 

Securities Act: The Securities Act of 1933, as amended.

 

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

 

Servicer: EMC Mortgage Corporation.

 

Standard & Poor's: Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

Substitute Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan which must meet on the date of such substitution the requirements stated
herein and in the Pooling and Servicing Agreement; upon such substitution, such
mortgage loan shall be a "Mortgage Loan" hereunder.

 

Value: The value of the Mortgaged Property at the time of origination of the
related Mortgage Loan, such value being the lesser of (i) the value of such
property set forth in an appraisal accepted by the applicable originator of the
Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

SECTION 2.    Purchase and Sale of the Mortgage Loans and Related Rights.

(i)           Upon satisfaction of the conditions set forth in Section 10
hereof, the Mortgage Loan Seller agrees to sell, and the Purchaser agrees to
purchase Mortgage Loans having an aggregate outstanding principal balance as of
the Cut-off Date equal to the Cut-off Date Balance.

(ii)          The closing for the purchase and sale of the Mortgage Loans and
the closing for the issuance of the Certificates will take place on the Closing
Date at the office of the Purchaser's counsel in New York, New York or such
other place as the parties shall agree.

(iii)        Upon the satisfaction of the conditions set forth in Section 10
hereof, on the Closing Date, the Purchaser shall pay to the Mortgage Loan Seller
the Acquisition Price for the Mortgage Loans in immediately available funds by
wire transfer to such account or accounts as shall be designated by the Mortgage
Loan Seller.

(iv)         In addition to the foregoing, on the Closing Date the Mortgage Loan
Seller assigns to the Purchaser all of its right, title and interest in the
Servicing Agreements (other than its right to enforce the representations and
warranties set forth therein).

SECTION 3.    Mortgage Loan Schedules. The Mortgage Loan Seller agrees to
provide to the Purchaser as of the date hereof a preliminary listing of the
Mortgage Loans (the “Preliminary Mortgage Loan Schedule”) setting forth the
information listed on Exhibit 2 to this Agreement with respect to each of the
Mortgage Loans being sold by the Mortgage Loan Seller. If there are changes to
the Preliminary Mortgage Loan Schedule, the Mortgage Loan Seller shall

 

 

3

 


--------------------------------------------------------------------------------



 

provide to the Purchaser as of the Closing Date a final schedule (the "Final
Mortgage Loan Schedule") setting forth the information listed on Exhibit 2 to
this Agreement with respect to each of the Mortgage Loans being sold by the
Mortgage Loan Seller to the Purchaser. The Final Mortgage Loan Schedule shall be
delivered to the Purchaser on the Closing Date, shall be attached to an
amendment to this Agreement to be executed on the Closing Date by the parties
hereto and shall be in form and substance mutually agreed to by the Mortgage
Loan Seller and the Purchaser (the "Amendment"). If there are no changes to the
Preliminary Mortgage Loan Schedule, the Preliminary Mortgage Loan Schedule shall
be the Final Mortgage Loan Schedule for all purposes hereof.

SECTION 4.    Mortgage Loan Transfer.

(i)           The Purchaser will be entitled to all scheduled payments of
principal and interest on the Mortgage Loans due after the Cut-off Date
(regardless of when actually collected) and all payments thereon, other than
scheduled principal and interest, received after the Cut-off Date. The Mortgage
Loan Seller will be entitled to all scheduled payments of principal and interest
on the Mortgage Loans due on or before the Cut-off Date (including payments
collected after the Cut-off Date) and all payments thereon, other than scheduled
principal and interest, received on or before the Cut-off Date. Such principal
amounts and any interest thereon belonging to the Mortgage Loan Seller as
described above will not be included in the aggregate outstanding principal
balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final
Mortgage Loan Schedule.

(ii)          Pursuant to various conveyance documents to be executed on the
Closing Date and pursuant to the Pooling and Servicing Agreement, the Purchaser
will assign on the Closing Date all of its right, title and interest in and to
the Mortgage Loans to the Trustee for the benefit of the Certificateholders. In
connection with the transfer and assignment of the Mortgage Loans, the Mortgage
Loan Seller has delivered or will deliver or cause to be delivered to the
Trustee by the Closing Date or such later date as is agreed to by the Purchaser
and the Mortgage Loan Seller (each of the Closing Date and such later date is
referred to as a "Mortgage File Delivery Date"), the items of each Mortgage
File, provided, however, that in lieu of the foregoing, the Mortgage Loan Seller
may deliver the following documents, under the circumstances set forth below:
(x) in lieu of the original Security Instrument, assignments to the Trustee or
intervening assignments thereof which have been delivered, are being delivered
or will, upon receipt of recording information relating to the Security
Instrument required to be included thereon, be delivered to recording offices
for recording and have not been returned to the Mortgage Loan Seller in time to
permit their delivery as specified above, the Mortgage Loan Seller may deliver a
true copy thereof with a certification by the Mortgage Loan Seller, on the face
of such copy, substantially as follows: "Certified to be a true and correct copy
of the original, which has been transmitted for recording" (y) in lieu of the
Security Instrument, assignments to the Trustee or intervening assignments
thereof, if the applicable jurisdiction retains the originals of such documents
(as evidenced by a certification from the Mortgage Loan Seller to such effect)
the Mortgage Loan Seller may deliver photocopies of such documents containing an
original certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (z) in lieu of the Mortgage
Notes relating to the Mortgage Loans, each identified in the list delivered by
the Purchaser to the Trustee on the Closing Date and attached hereto as Exhibit
5, the Mortgage Loan Seller may deliver lost note affidavits and indemnities of
the Mortgage Loan Seller; and provided further, however, that in the case of
Mortgage Loans which have been prepaid in full after the Cut-off Date and prior
to the Closing Date, the Mortgage Loan Seller, in

 

 

4

 


--------------------------------------------------------------------------------



 

lieu of delivering the above documents, may deliver to the Trustee a
certification by the Mortgage Loan Seller or the Servicer to such effect. The
Mortgage Loan Seller shall deliver such original documents (including any
original documents as to which certified copies had previously been delivered)
or such certified copies to the Trustee promptly after they are received. The
Mortgage Loan Seller shall cause the Mortgage and intervening assignments, if
any, and the assignment of the Security Instrument to be recorded not later than
180 days after the Closing Date, unless such assignment is not required to be
recorded under the terms set forth in Section 6(i) hereof.

(iii)        The Mortgage Loan Seller and the Purchaser acknowledge hereunder
that all of the Mortgage Loans and the related servicing will ultimately be
assigned to Wells Fargo Bank, National Association, as Trustee for the benefit
of the Certificateholders, on the date hereof.

SECTION 5.    Examination of Mortgage Files.

(i)           On or before the Mortgage File Delivery Date, the Mortgage Loan
Seller will have made the Mortgage Files available to the Purchaser or its agent
for examination which may be at the offices of the Trustee or the Mortgage Loan
Seller and/or the Mortgage Loan Seller's custodian. The fact that the Purchaser
or its agent has conducted or has failed to conduct any partial or complete
examination of the Mortgage Files shall not affect the Purchaser's rights to
demand cure, repurchase, substitution or other relief as provided in this
Agreement. In furtherance of the foregoing, the Mortgage Loan Seller shall make
the Mortgage Files available to the Purchaser or its agent from time to time so
as to permit the Purchaser to confirm the Mortgage Loan Seller's compliance with
the delivery and recordation requirements of this Agreement and the Pooling and
Servicing Agreement. In addition, upon request of the Purchaser, the Mortgage
Loan Seller agrees to provide to the Purchaser, Bear Stearns and to any
investors or prospective investors in the Certificates information regarding the
Mortgage Loans and their servicing, to make the Mortgage Files available to the
Purchaser, Bear Stearns and to such investors or prospective investors (which
may be at the offices of the Mortgage Loan Seller and/or the Mortgage Loan
Seller's custodian) and to make available personnel knowledgeable about the
Mortgage Loans for discussions with the Purchaser, Bear Stearns and such
investors or prospective investors, upon reasonable request during regular
business hours, sufficient to permit the Purchaser, Bear Stearns and such
investors or potential investors to conduct such due diligence as any such party
reasonably believes is appropriate.

(ii)          Pursuant to the Pooling and Servicing Agreement, on the Closing
Date the Trustee, for the benefit of the Certificateholders, will review or
cause the Custodian to review items of the Mortgage Files as set forth on
Exhibit 1 and will execute and deliver or cause the Custodian to execute and
deliver to the Mortgage Loan Seller an initial certification in the form
attached as Exhibit One to the Custodial Agreement.

(iii)        Pursuant to the Pooling and Servicing Agreement, within 90 days of
the Closing Date, the Trustee will review or shall cause the Custodian to review
items of the Mortgage Files as set forth on Exhibit 1 and will execute and
deliver, or cause to be executed and delivered, to the Mortgage Loan Seller and
the Servicer an interim certification substantially in the form of Exhibit Two
to the Custodial Agreement.

(iv)         Pursuant to the Pooling and Servicing Agreement, within 180 days of
the Closing Date (or, with respect to any Substitute Mortgage Loan, within five
Business Days after the

 

 

5

 


--------------------------------------------------------------------------------



 

receipt by the Trustee or Custodian thereof) the Trustee will review or cause
the Custodian to review items of the Mortgage Files as set forth on Exhibit 1
and will deliver to the Mortgage Loan Seller and the Servicer a final
certification substantially in the form of Exhibit Three to the Custodial
Agreement. If the Trustee is unable to deliver a final certification with
respect to the items listed in Exhibit 1 due to any document that is missing,
has not been executed, is unrelated, determined on the basis of the Mortgagor
name, original principal balance and loan number, to the Mortgage Loans
identified in the Final Mortgage Loan Schedule or appears to be defective on its
face (a "Material Defect"), the Trustee or the Custodian, as its agent, shall
promptly notify the Mortgage Loan Seller of such Material Defect. The Mortgage
Loan Seller shall correct or cure any such Material Defect within 90 days from
the date of notice from the Trustee or the Custodian, as its agent, of the
Material Defect and if the Mortgage Loan Seller does not correct or cure such
Material Defect within such period and such defect materially and adversely
affects the interests of the Certificateholders in the related Mortgage Loan,
the Mortgage Loan Seller will, in accordance with the terms of the Pooling and
Servicing Agreement, within 90 days of the date of notice, provide the Trustee
with a Substitute Mortgage Loan (if within two years of the Closing Date) or
purchase the related Mortgage Loan at the applicable Purchase Price; provided
that, if such defect would cause the Mortgage Loan to be other than a "qualified
mortgage" as defined in Section 860G(a)(3) of the Code, any such cure,
repurchase or substitution must occur within 90 days from the date such breach
was discovered; provided, however, that if such defect relates solely to the
inability of the Mortgage Loan Seller to deliver the original security
instrument or intervening assignments thereof, or a certified copy because the
originals of such documents, or a certified copy, have not been returned by the
applicable jurisdiction, the Mortgage Loan Seller shall not be required to
purchase such Mortgage Loan if the Mortgage Loan Seller delivers such original
documents or certified copy promptly upon receipt, but in no event later than
360 days after the Closing Date. The foregoing repurchase obligation shall not
apply in the event that the Mortgage Loan Seller cannot deliver such original or
copy of any document submitted for recording to the appropriate recording office
in the applicable jurisdiction because such document has not been returned by
such office; provided that the Mortgage Loan Seller shall instead deliver a
recording receipt of such recording office or, if such receipt is not available,
a certificate of the Mortgage Loan Seller or the Servicing Officer confirming
that such documents have been accepted for recording, and delivery to the
Trustee or the Custodian, as its agent, shall be effected by the Mortgage Loan
Seller within thirty days of its receipt of the original recorded document.

(v)          At the time of any substitution, the Mortgage Loan Seller shall
deliver or cause to be delivered the Substitute Mortgage Loan, the related
Mortgage File and any other documents and payments required to be delivered in
connection with a substitution pursuant to the Pooling and Servicing Agreement.
At the time of any purchase or substitution, the Trustee shall (i) assign to the
Mortgage Loan Seller and release or cause the Custodian to release the documents
(including, but not limited to, the Mortgage, Mortgage Note and other contents
of the Mortgage File) in its possession or in the possession of the Custodian
relating to the Deleted Mortgage Loan and (ii) execute and deliver such
instruments of transfer or assignment, in each case without recourse, as shall
be necessary to vest in the Mortgage Loan Seller title to such Deleted Mortgage
Loan.

SECTION 6.    Recordation of Assignments of Mortgage.

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

(i)           The Mortgage Loan Seller shall, promptly after the Closing Date,
cause each Mortgage and each assignment of Mortgage from the Mortgage Loan
Seller to the Trustee, and all unrecorded intervening assignments, if any,
delivered on or prior to the Closing Date, to be recorded in all recording
offices in the jurisdictions where the related Mortgaged Properties are located;
provided, however, the Mortgage Loan Seller need not cause to be recorded any
assignment which relates to a Mortgage Loan if (a) such recordation is not
required by the Rating Agencies or an Opinion of Counsel has been provided to
the Trustee which states that the recordation of such assignment is not
necessary to protect the Trustee's interest in the related Mortgage Loan or
(b) MERS is identified on the Mortgage or a properly recorded assignment of the
Mortgage, as the mortgagee of record solely as nominee for the Mortgage Loan
Seller and its successors and assigns; provided, however, notwithstanding the
delivery of any Opinion of Counsel, each assignment of Mortgage shall be
submitted for recording by the Mortgage Loan Seller in the manner described
above, at no expense to the Trust Fund or Trustee, upon the earliest to occur of
(i) reasonable direction by the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 25% of the Trust, (ii) the
occurrence of an Event of Default, (iii) the occurrence of a bankruptcy,
insolvency or foreclosure relating to the Mortgage Loan Seller and (iv) the
occurrence of a servicing transfer as described in Section 8.02 of the Pooling
and Servicing Agreement.

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Trustee a
certified copy of such Mortgage or assignment. In the event that, within 180
days of the Closing Date, the Trustee has not been provided an Opinion of
Counsel as described above or received evidence of recording with respect to
each Mortgage Loan delivered to the Purchaser pursuant to the terms hereof or as
set forth above, the failure to provide evidence of recording or such Opinion of
Counsel (in the alternative, if required) shall be considered a Material Defect,
and the provisions of Section 5(iii) and (iv) shall apply. All customary
recording fees and reasonable expenses relating to the recordation of the
assignments of Mortgage to the Trustee or the Opinion of Counsel, as the case
may be, shall be borne by the Mortgage Loan Seller.

 

(ii)          It is the express intent of the parties hereto that the conveyance
of the Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as
contemplated by this Agreement be, and be treated as, a sale. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser to secure a debt or
other obligation of the Mortgage Loan Seller. However, in the event that,
notwithstanding the intent of the parties, the Mortgage Loans are held by a
court of competent jurisdiction to continue to be property of the Mortgage Loan
Seller, then (a) this Agreement shall also be deemed to be a security agreement
within the meaning of Articles 8 and 9 of the applicable Uniform Commercial
Code; (b) the transfer of the Mortgage Loans provided for herein shall be deemed
to be a grant by the Mortgage Loan Seller to the Purchaser of a security
interest in all of the Mortgage Loan Seller's right, title and interest in and
to the Mortgage Loans and all amounts payable to the holders of the Mortgage
Loans in accordance with the terms thereof and all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, to the extent the Purchaser would otherwise be entitled to own
such Mortgage Loans and proceeds pursuant to Section 4 hereof, including all
amounts, other than investment earnings, from time to time held or invested in
any accounts created pursuant to the Pooling and Servicing Agreement, whether in
the form of cash, instruments, securities or other property; (c) the possession
by the Purchaser or the

 

 

7

 


--------------------------------------------------------------------------------



 

Trustee of Mortgage Notes and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be deemed to be
"possession by the secured party" for purposes of perfecting the security
interest pursuant to Section 9-313 (or comparable provision) of the applicable
Uniform Commercial Code; and (d) notifications to persons holding such property,
and acknowledgments, receipts or confirmations from persons holding such
property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of the Purchaser for the purpose of perfecting such security interest under
applicable law. Any assignment of the interest of the Purchaser pursuant to any
provision hereof or pursuant to the Pooling and Servicing Agreement shall also
be deemed to be an assignment of any security interest created hereby. The
Mortgage Loan Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be reasonably necessary to ensure that, if
this Agreement were deemed to create a security interest in the Mortgage Loans,
such security interest would be deemed to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of the Pooling and Servicing Agreement.

SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning
the Mortgage Loans. The Mortgage Loan Seller hereby represents and warrants to
the Purchaser as of the Closing Date or such other date as may be specified
below with respect to each Mortgage Loan being sold by it:

(i)           the information set forth in the Mortgage Loan Schedule hereto is
true and correct in all material respects and the information provided to the
Rating Agencies, including the Mortgage Loan level detail, is true and correct
according to the Rating Agency requirements;

 

(ii)          immediately prior to the transfer to the Purchaser, the Mortgage
Loan Seller was the sole owner of beneficial title and holder of each Mortgage
and Mortgage Note relating to the Mortgage Loans and is conveying the same to
the Purchaser free and clear of any and all liens, claims, encumbrances,
participation interests, equities, pledges, charges or security interests of any
nature and the Mortgage Loan Seller has full right and authority to sell or
assign the same pursuant to this Agreement;

 

(iii)        each Mortgage Loan at the time it was made complied in all material
respects with all applicable laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all predatory lending laws; and each Mortgage Loan has been serviced in all
material respects in accordance with all applicable laws and regulations,
including, without limitation, usury, equal credit opportunity, disclosure and
recording laws and all predatory lending laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

 

(iv)         there is no monetary default existing under any Mortgage or the
related Mortgage Note and there is no material event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach or event of acceleration; and neither the Mortgage
Loan Seller, any of its affiliates nor any servicer of any related Mortgage Loan
has taken any action to waive any default, breach or event of acceleration; no
foreclosure action is threatened or has been commenced with respect to the
Mortgage Loan;

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

(v)          the terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments, (i) if required by law in the jurisdiction where the Mortgaged
Property is located, or (ii) to protect the interests of the Trustee on behalf
of the Certificateholders;

 

(vi)        no selection procedure reasonably believed by the Mortgage Loan
Seller to be adverse to the interests of the Certificateholders was utilized in
selecting the Mortgage Loans;

 

(vii)       each Mortgage is a valid and enforceable first lien on the property
securing the related Mortgage Note and each Mortgaged Property is owned by the
Mortgagor in fee simple (except with respect to common areas in the case of
condominiums, PUDs and de minimis PUDs) or by leasehold for a term longer than
the term of the related Mortgage, subject only to (i) the lien of current real
property taxes and assessments, (ii) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions being acceptable to mortgage lending
institutions generally or specifically reflected in the appraisal obtained in
connection with the origination of the related Mortgage Loan or referred to in
the lender's title insurance policy delivered to the originator of the related
Mortgage Loan and (iii) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by such Mortgage;

 

(viii)      there is no mechanics' lien or claim for work, labor or material
affecting the premises subject to any Mortgage which is or may be a lien prior
to, or equal with, the lien of such Mortgage except those which are insured
against by the title insurance policy referred to in (xiii) below;

 

(ix)         there was no delinquent tax or assessment lien against the property
subject to any Mortgage, except where such lien was being contested in good
faith and a stay had been granted against levying on the property;

 

(x)          there is no valid offset, defense or counterclaim to any Mortgage
Note or Mortgage, including the obligation of the Mortgagor to pay the unpaid
principal and interest on such Mortgage Note;

 

(xi)         except to the extent insurance is in place which will cover such
damage, the physical property subject to any Mortgage is free of material damage
and is in good repair and there is no proceeding pending or threatened for the
total or partial condemnation of any Mortgaged Property;

 

(xii)       the Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances;

 

(xiii)      a lender's title insurance policy (on an ALTA or CLTA form) or
binder, or other assurance of title customary in the relevant jurisdiction
therefor in a form acceptable to Fannie Mae or Freddie Mac, was issued on the
date that each Mortgage Loan was created by a title insurance company which was
qualified to do business in the jurisdiction where the related Mortgaged

 

 

9

 


--------------------------------------------------------------------------------



 

Property is located, insuring the Mortgage Loan Seller and its successors and
assigns that the Mortgage is a first priority lien on the related Mortgaged
Property in the original principal amount of the Mortgage Loan. The Mortgage
Loan Seller is the sole insured under such lender's title insurance policy, and
such policy, binder or assurance is valid and remains in full force and effect,
and each such policy, binder or assurance shall contain all applicable
endorsements including a negative amortization endorsement, if applicable;

 

(xiv)      at the time of origination, each Mortgaged Property was the subject
of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan;

 

(xv)        the improvements on each Mortgaged Property securing a Mortgage Loan
are insured (by an insurer which is acceptable to the Mortgage Loan Seller)
against loss by fire and such hazards as are covered under a standard extended
coverage endorsement in the locale in which the Mortgaged Property is located,
in an amount which is not less than the lesser of the maximum insurable value of
the improvements securing such Mortgage Loan or the outstanding principal
balance of the Mortgage Loan, but in no event in an amount less than an amount
that is required to prevent the Mortgagor from being deemed to be a co-insurer
thereunder; if the improvement on the Mortgaged Property is a condominium unit,
it is included under the coverage afforded by a blanket policy for the
condominium project; if upon origination of the related Mortgage Loan, the
improvements on the Mortgaged Property were in an area identified as a federally
designated flood area, a flood insurance policy is in effect in an amount
representing coverage not less than the least of (i) the outstanding principal
balance of the Mortgage Loan, (ii) the restorable cost of improvements located
on such Mortgaged Property or (iii) the maximum coverage available under federal
law; and each Mortgage obligates the Mortgagor thereunder to maintain the
insurance referred to above at the Mortgagor's cost and expense;

 

(xvi)      each Mortgage Loan constitutes a "qualified mortgage" under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1), (2),
(4), (5), (6), (7) and (9) without reliance on the provisions of Treasury
Regulation Section 1.860G-2(a)(3) or Treasury Regulation Section 1.860G-2(f)(2)
or any other provision that would allow a Mortgage Loan to be treated as a
“qualified mortgage” notwithstanding its failure to meet the requirements of
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

 

(xvii)     each Mortgage Loan was originated (a)  by a savings and loan
association, savings bank, commercial bank, credit union, insurance company or
similar institution that is supervised and examined by a federal or state
authority, (b) by a mortgagee approved by the Secretary of HUD pursuant to
Sections 203 and 211 of the National Housing Act, as amended, or (c) by a
mortgage broker or correspondent lender in a manner such that the related
Mortgage Loan would be regarded for purposes of Section 3(a)(41) of the
Securities Exchange Act of 1934, as amended, as having been originated by an
entity described in clauses (a) or (b) above;

 

(xviii)   none of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) “high cost home,” “covered” (excluding home loans
defined as “covered home loans” in the New Jersey Home

 

 

10

 


--------------------------------------------------------------------------------



 

Ownership Security Act of 2002 that were originated between November 26, 2003
and July 7, 2004), “high risk home” or “predatory” loans under any applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees);

 

(xix)       no Mortgage Loan (a) is a “high cost loan” or “covered loan” as
applicable (as such terms are defined in Standard & Poor’s LEVELS® Glossary,
Version 5.6c, Appendix E, attached hereto as Exhibit 6 or (b) was originated on
or after October 1, 2002 through March 6, 2003 and is governed by the Georgia
Fair Lending Act;

 

(xx)       the information set forth in Schedule A of the Prospectus Supplement
with respect to the Mortgage Loans is true and correct in all material respects;

 

(xxi)       reserved;

 

(xxii)       reserved;

 

(xxiii)      reserved;

 

(xxiv)    each Mortgage Loan was originated in accordance with the underwriting
guidelines of the related originator;

 

(xxv)     each original Mortgage has been recorded or is in the process of being
recorded in accordance with the requirements of Section 2.01 of the Pooling and
Servicing Agreement in the appropriate jurisdictions wherein such recordation is
required to perfect the lien thereof for the benefit of the Trust Fund;

 

(xxvi)    the related Mortgage File contains each of the documents and
instruments listed in Section 2.01 of the Pooling and Servicing Agreement,
subject to any exceptions, substitutions and qualifications as are set forth in
such Section;

 

(xxvii) the Mortgage Loans are currently being serviced in accordance with
accepted servicing practices;

 

(xxviii) at the time of origination, each Mortgaged Property was the subject of
an appraisal which conformed to the underwriting requirements of the originator
of the Mortgage Loan, and the appraisal is in a form which was acceptable to
Fannie Mae or FHLMC at the time of origination;

(xxix)    none of the Mortgage Loans that are secured by property located in the
State of Illinois are in violation of the provisions of the Illinois Interest
Act; and

 

(xxx)     with respect to each Mortgage Loan that has a prepayment penalty
feature, each such prepayment penalty is enforceable and will be enforced by the
Mortgage Loan Seller and each prepayment penalty is permitted pursuant to
federal, state and local law, provided that (i) no Mortgage Loan will impose a
prepayment penalty for a term in excess of five years from the date such
Mortgage Loan was originated and (ii) such prepayment penalty is at least equal
to the lesser of

 

 

11

 


--------------------------------------------------------------------------------



 

(A) the maximum amount permitted under applicable law and (B) six months
interest at the related Mortgage Interest Rate on the amount prepaid in excess
of 20% of the original principal balance of such Mortgage Loan.

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Mortgage Loan, the representations and warranties
set forth above shall be deemed to be made by the Mortgage Loan Seller as to any
Substitute Mortgage Loan as of the date of substitution.

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Purchaser
or the Trustee of a breach of any representation or warranty of the Mortgage
Loan Seller set forth in this Section 7 which materially and adversely affects
the value of the interests of the Purchaser, the Certificateholders or the
Trustee in any of the Mortgage Loans delivered to the Purchaser pursuant to this
Agreement, the party discovering or receiving notice of such breach shall give
prompt written notice to the others. In the case of any such breach of a
representation or warranty set forth in this Section 7, within 90 days from the
date of discovery by the Mortgage Loan Seller, or the date the Mortgage Loan
Seller is notified by the party discovering or receiving notice of such breach
(whichever occurs earlier), the Mortgage Loan Seller will (i) cure such breach
in all material respects, (ii) purchase the affected Mortgage Loan at the
applicable Purchase Price or (iii) if within two years of the Closing Date,
substitute a qualifying Substitute Mortgage Loan in exchange for such Mortgage
Loan; provided that, (A) in the case of a breach of the representation and
warranty concerning the Mortgage Loan Schedule contained in clause (i) of this
Section 7, if such breach is material and relates to any field on the Mortgage
Loan Schedule which identifies any Prepayment Charge or (B) in the case of a
breach of the representation contained in clause (xxx) of this Section 7, then,
in each case, in lieu of purchasing such Mortgage Loan from the Trust Fund at
the Purchase Price, the Sponsor shall pay the amount of the Prepayment Charge
(net of any amount previously collected by or paid to the Trust Fund in respect
of such Prepayment Charge) from its own funds and without reimbursement thereof,
and the Sponsor shall have no obligation to repurchase or substitute for such
Mortgage Loan. The obligations of the Mortgage Loan Seller to cure, purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the
Purchaser's, the Trustee's and the Certificateholder's sole and exclusive
remedies under this Agreement or otherwise respecting a breach of
representations or warranties hereunder with respect to the Mortgage Loans,
except for the obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such breach as set forth in and limited by Section 13 hereof. It is
understood by the parties hereto that a breach of the representations and
warranties made in either clause (xviii) or (xix)(b) of this Section 7 will be
deemed to materially and adversely affect the value of the interests of the
Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

 

Any cause of action against the Mortgage Loan Seller or relating to or arising
out of a breach by the Mortgage Loan Seller of any representations and
warranties made in this Section 7 shall accrue as to any Mortgage Loan upon (i)
discovery of such breach by the Mortgage Loan Seller or notice thereof by the
party discovering such breach and (ii) failure by the Mortgage Loan Seller to
cure such breach, purchase such Mortgage Loan or substitute a qualifying
Substitute Mortgage Loan pursuant to the terms hereof.

 

 

 

12

 


--------------------------------------------------------------------------------



 

 

SECTION 8.    Representations and Warranties Concerning the Mortgage Loan
Seller. As of the date hereof and as of the Closing Date, the Mortgage Loan
Seller represents and warrants to the Purchaser as to itself in the capacity
indicated as follows:

(i)           the Mortgage Loan Seller (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Mortgage Loan Seller's business as presently conducted or on the Mortgage Loan
Seller’s ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

(ii)          the Mortgage Loan Seller has full corporate power to own its
property, to carry on its business as presently conducted and to enter into and
perform its obligations under this Agreement;

(iii)        the execution and delivery by the Mortgage Loan Seller of this
Agreement has been duly authorized by all necessary action on the part of the
Mortgage Loan Seller; and neither the execution and delivery of this Agreement,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any law, governmental rule,
regulation, judgment, decree or order binding on the Mortgage Loan Seller or its
properties or the charter or by-laws of the Mortgage Loan Seller, except those
conflicts, breaches or defaults which would not reasonably be expected to have a
material adverse effect on the Mortgage Loan Seller's ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

(iv)         the execution, delivery and performance by the Mortgage Loan Seller
of this Agreement and the consummation of the transactions contemplated hereby
do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made and, in connection with the recordation of the
Mortgages, powers of attorney or assignments of Mortgages not yet completed;

(v)          this Agreement has been duly executed and delivered by the Mortgage
Loan Seller and, assuming due authorization, execution and delivery by the
Purchaser, constitutes a valid and binding obligation of the Mortgage Loan
Seller enforceable against it in accordance with its terms (subject to
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally);

(vi)         there are no actions, suits or proceedings pending or, to the
knowledge of the Mortgage Loan Seller, threatened against the Mortgage Loan
Seller, before or by any court, administrative agency, arbitrator or
governmental body (i) with respect to any of the transactions contemplated by
this Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage Loan Seller could reasonably be expected to be determined adversely
to the Mortgage Loan Seller and if determined adversely to the Mortgage Loan
Seller materially and adversely affect the Mortgage Loan Seller's ability to
perform its obligations under this Agreement; and the Mortgage

 

 

13

 


--------------------------------------------------------------------------------



 

Loan Seller is not in default with respect to any order of any court,
administrative agency, arbitrator or governmental body so as to materially and
adversely affect the transactions contemplated by this Agreement; and

(vii)       the Mortgage Loan Seller's Information (identified in Exhibit 3
hereof) does not include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

SECTION 9.    Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Closing Date, the Purchaser represents and warrants to
the Mortgage Loan Seller as follows:

(i)           the Purchaser (i) is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Purchaser's business as presently conducted or on the Purchaser's ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

(ii)          the Purchaser has full corporate power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Purchaser of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Purchaser; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Purchaser or its properties certificate
of formation or limited liability company agreement of the Purchaser, except
those conflicts, breaches or defaults which would not reasonably be expected to
have a material adverse effect on the Purchaser's ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

(iv)         the execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

(v)          this Agreement has been duly executed and delivered by the
Purchaser and, assuming due authorization, execution and delivery by the
Mortgage Loan Seller, constitutes a valid and binding obligation of the
Purchaser enforceable against it in accordance with its terms (subject to
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally);

(vi)         there are no actions, suits or proceedings pending or, to the
knowledge of the Purchaser, threatened against the Purchaser, before or by any
court, administrative agency, arbitrator

 

 

14

 


--------------------------------------------------------------------------------



 

or governmental body (i) with respect to any of the transactions contemplated by
this Agreement or (ii) with respect to any other matter which in the judgment of
the Purchaser will be determined adversely to the Purchaser and will if
determined adversely to the Purchaser materially and adversely affect the
Purchaser's ability to perform its obligations under this Agreement; and the
Purchaser is not in default with respect to any order of any court,
administrative agency, arbitrator or governmental body so as to materially and
adversely affect the transactions contemplated by this Agreement; and

(vii)       the Purchaser's Information (identified in Exhibit 4 hereof) does
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

SECTION 10.    Conditions to Closing.

(1)          The obligations of the Purchaser under this Agreement will be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

(a)          Each of the obligations of the Mortgage Loan Seller required to be
performed at or prior to the Closing Date pursuant to the terms of this
Agreement shall have been duly performed and complied with in all material
respects; all of the representations and warranties of the Mortgage Loan Seller
under this Agreement shall be true and correct as of the date or dates specified
in all material respects; and no event shall have occurred which, with notice or
the passage of time, would constitute a default under this Agreement, or the
Pooling and Servicing Agreement; and the Purchaser shall have received
certificates to that effect signed by authorized officers of the Mortgage Loan
Seller.

(b)          The Purchaser shall have received all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Purchaser, duly executed by all signatories other than the Purchaser as required
pursuant to the respective terms thereof:

(i)           If required pursuant to Section 3 hereof, the Amendment dated as
of the Closing Date and any documents referred to therein;

(ii)          If required pursuant to Section 3 hereof, the Final Mortgage Loan
Schedule containing the information set forth on Exhibit 2 hereto, one copy to
be attached to each counterpart of the Amendment;

 

(iii)        The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Trustee and the Purchaser, and all documents
required thereby duly executed by all signatories;

 

(iv)         A certificate of an officer of the Mortgage Loan Seller dated as of
the Closing Date, in a form reasonably acceptable to the Purchaser, and attached
thereto copies of the charter and by-laws of the Mortgage Loan Seller and
evidence as to the good standing of the Mortgage Loan Seller dated as of a
recent date;

 

 

 

15

 


--------------------------------------------------------------------------------



 

 

(v)          One or more opinions of counsel from the Mortgage Loan Seller's
counsel otherwise in form and substance reasonably satisfactory to the
Purchaser, the Trustee and each Rating Agency;

 

(vi)         A letter from each of the Rating Agencies giving each Class of
Certificates set forth on Schedule A hereto the rating set forth therein; and

 

(vii)       Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended ratings from each Rating Agency for the Certificates.

 

(c)          The Certificates to be sold to Bear Stearns pursuant to the
Underwriting Agreement and the Purchase Agreement, if applicable, shall have
been issued and sold to Bear Stearns.

 

(d)          The Mortgage Loan Seller shall have furnished to the Purchaser such
other certificates of its officers or others and such other documents and
opinions of counsel to evidence fulfillment of the conditions set forth in this
Agreement and the transactions contemplated hereby as the Purchaser and its
counsel may reasonably request.

 

(2)                        The obligations of the Mortgage Loan Seller under
this Agreement shall be subject to the satisfaction, on or prior to the Closing
Date, of the following conditions:

 

(a)          The obligations of the Purchaser required to be performed by it on
or prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with in all material respects, and all of the
representations and warranties of the Purchaser under this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, and no event shall have occurred which would constitute a breach
by it of the terms of this Agreement, and the Mortgage Loan Seller shall have
received a certificate to that effect signed by an authorized officer of the
Purchaser.

 

(b)          The Mortgage Loan Seller shall have received copies of all of the
following closing documents, in such forms as are agreed upon and reasonably
acceptable to the Mortgage Loan Seller, duly executed by all signatories other
than the Mortgage Loan Seller as required pursuant to the respective terms
thereof:

 

(i)           If required pursuant to Section 3 hereof, the Amendment dated as
of the Closing Date and any documents referred to therein;

 

(ii)          The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Mortgage Loan Seller, and all documents required
thereby duly executed by all signatories;

 

(iii)        A certificate of an officer of the Purchaser dated as of the
Closing Date, in a form reasonably acceptable to the Mortgage Loan Seller, and

 

 

16

 


--------------------------------------------------------------------------------



 

attached thereto the written consent of the member of the Purchaser authorizing
the transactions contemplated by this Agreement and the Pooling and Servicing
Agreement, together with copies of the Purchaser’s certificate of formation,
limited liability company agreement and evidence as to the good standing of the
Purchaser dated as of a recent date;

 

(iv)         One or more opinions of counsel from the Purchaser's counsel in
form and substance reasonably satisfactory to the Mortgage Loan Seller; and

 

(v)          Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended rating from each Rating Agency for the Certificates.

SECTION 11.                 Fees and Expenses. Subject to Section 16 hereof, the
Mortgage Loan Seller shall pay on the Closing Date or such later date as may be
agreed to by the Purchaser (i) the fees and expenses of the Mortgage Loan
Seller's attorneys and the reasonable fees and expenses of the Purchaser's
attorneys, (ii) the fees and expenses of Deloitte & Touche LLP, (iii) the fee
for the use of Purchaser's Registration Statement based on the aggregate
original principal amount of the Certificates and the filing fee of the
Commission as in effect on the date on which the Registration Statement was
declared effective, (iv) the fees and expenses including counsel's fees and
expenses in connection with any "blue sky" and legal investment matters, (v) the
fees and expenses of the Trustee which shall include without limitation the fees
and expenses of the Trustee (and the fees and disbursements of its counsel) with
respect to (A) legal and document review of this Agreement, the Pooling and
Servicing Agreement, the Certificates and related agreements, (B) attendance at
the Closing and (C) review of the Mortgage Loans to be performed by the Trustee,
(vi) the expenses for printing or otherwise reproducing the Certificates, the
Prospectus and the Prospectus Supplement, (vii) the fees and expenses of each
Rating Agency (both initial and ongoing), (viii) the fees and expenses relating
to the preparation and recordation of mortgage assignments (including
intervening assignments, if any and if available, to evidence a complete chain
of title from the originator thereof to the Trustee) from the Mortgage Loan
Seller to the Trustee or the expenses relating to the Opinion of Counsel
referred to in Section 6(i) hereof, as the case may be, and (ix) Mortgage File
due diligence expenses and other out-of-pocket expenses incurred by the
Purchaser in connection with the purchase of the Mortgage Loans and by Bear
Stearns in connection with the sale of the Certificates. The Mortgage Loan
Seller additionally agrees to pay directly to any third party on a timely basis
the fees provided for above which are charged by such third party and which are
billed periodically.

SECTION 12.                 Accountants' Letters.

(i)           Deloitte & Touche LLP will review the characteristics of a sample
of the Mortgage Loans described in the Final Mortgage Loan Schedule and will
compare those characteristics to the description of the Mortgage Loans contained
in the Prospectus Supplement under the captions "Summary of Terms - The Mortgage
Pool" and "Description of the Mortgage Loans" and in Schedule A thereto. The
Mortgage Loan Seller will cooperate with the Purchaser in making available all
information and taking all steps reasonably necessary to permit such accountants
to complete the review and to deliver the letters required of them under the
Underwriting

 

 

17

 


--------------------------------------------------------------------------------



 

Agreement. Deloitte & Touche LLP will also confirm certain calculations as set
forth under the caption "Yield and Prepayment Considerations" in the Prospectus
Supplement.

(ii)          To the extent statistical information with respect to the
Servicer's servicing portfolio is included in the Prospectus Supplement under
the caption "The Servicer," a letter from the certified public accountant for
the Servicer will be delivered to the Purchaser dated the date of the Prospectus
Supplement, in the form previously agreed to by the Mortgage Loan Seller and the
Purchaser, with respect to such statistical information.

SECTION 13.                 Indemnification.

(i)           The Mortgage Loan Seller shall indemnify and hold harmless the
Purchaser and its directors, officers and controlling persons (as defined in
Section 15 of the Securities Act) from and against any loss, claim, damage or
liability or action in respect thereof, to which they or any of them may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon (i) any untrue
statement of a material fact contained in the Mortgage Loan Seller's Information
as identified in Exhibit 3, the omission to state in the Prospectus Supplement
or Prospectus (or any amendment thereof or supplement thereto approved by the
Mortgage Loan Seller and in which additional Mortgage Loan Seller's Information
is identified), in reliance upon and in conformity with Mortgage Loan Seller's
Information a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances in which they were made,
not misleading, (ii) any representation or warranty assigned or made by the
Mortgage Loan Seller in Section 7 or Section 8 hereof being, or alleged to be,
untrue or incorrect, or (iii) any failure by the Mortgage Loan Seller to perform
its obligations under this Agreement; and the Mortgage Loan Seller shall
reimburse the Purchaser and each other indemnified party for any legal and other
expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action.

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller otherwise may have to the Purchaser or any other such
indemnified party.

 

(ii)          The Purchaser shall indemnify and hold harmless the Mortgage Loan
Seller and its respective directors, officers and controlling persons (as
defined in Section 15 of the Securities Act) from and against any loss, claim,
damage or liability or action in respect thereof, to which they or any of them
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon (a) any
untrue statement of a material fact contained in the Purchaser's Information as
identified in Exhibit 4, the omission to state in the Prospectus Supplement or
Prospectus (or any amendment thereof or supplement thereto approved by the
Purchaser and in which additional Purchaser's Information is identified), in
reliance upon and in conformity with the Purchaser's Information, a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances in which they were made, not misleading, (b) any
representation or warranty made by the Purchaser in Section 9 hereof being, or
alleged to be, untrue or incorrect, or (c) any failure by the Purchaser to
perform its obligations under this Agreement; and the Purchaser shall reimburse
the Mortgage Loan Seller, and each other indemnified party for any legal and
other expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend any such loss, claim, damage, liability or
action.

 

 

18

 


--------------------------------------------------------------------------------



 

The foregoing indemnity agreement is in addition to any liability which the
Purchaser otherwise may have to the Mortgage Loan Seller, or any other such
indemnified party,

(iii)        Promptly after receipt by an indemnified party under subsection (i)
or (ii) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an indemnifying party shall not relieve such indemnified
party from any liability which it may have under this Section 13 except to the
extent that it has been prejudiced in any material respect by such failure or
from any liability which it may have otherwise). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent it may elect by written notice delivered to the
indemnified party promptly (but, in any event, within 30 days) after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party. Notwithstanding
the foregoing, the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless (a)
the employment of such counsel shall have been authorized in writing by one of
the indemnifying parties in connection with the defense of such action, (b) the
indemnifying parties shall not have employed counsel to have charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (c) such indemnified party or parties shall have reasonably
concluded that there is a conflict of interest between itself or themselves and
the indemnifying party in the conduct of the defense of any claim or that the
interests of the indemnified party or parties are not substantially co-extensive
with those of the indemnifying party (in which case the indemnifying parties
shall not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such fees and expenses
shall be borne by the indemnifying parties (provided, however, that the
indemnifying party shall be liable only for the fees and expenses of one counsel
in addition to one local counsel in the jurisdiction involved. Anything in this
subsection to the contrary notwithstanding, an indemnifying party shall not be
liable for any settlement or any claim or action effected without its written
consent; provided, however, that such consent was not unreasonably withheld.

(iv)         If the indemnification provided for in paragraphs (i) and (ii) of
this Section 13 shall for any reason be unavailable to an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to in Section 13, then the indemnifying party shall in lieu of
indemnifying the indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative benefits received by the Mortgage Loan Seller on the one hand and
the Purchaser on the other from the purchase and sale of the Mortgage Loans, the
offering of the Certificates and the other transactions contemplated hereunder.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.

(v)          The parties hereto agree that reliance by an indemnified party on
any publicly available information or any information or directions furnished by
an indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

 

 

 

19

 


--------------------------------------------------------------------------------



 

 

SECTION 14.                 Notices. All demands, notices and communications
hereunder shall be in writing but may be delivered by facsimile transmission
subsequently confirmed in writing. Notices to the Mortgage Loan Seller shall be
directed to EMC Mortgage Corporation, Mac Arthur Ridge II, 909 Hidden Ridge
Drive, Suite 200, Irving, Texas 75038 (Telecopy: (972-444-2880)), and notices to
the Purchaser shall be directed to Bear Stearns Asset Backed Securities I LLC,
383 Madison Avenue, New York, New York 10179 (Telecopy: (212-272-7206)),
Attention: Baron Silverstein; or to any other address as may hereafter be
furnished by one party to the other party by like notice. Any such demand,
notice or communication hereunder shall be deemed to have been received on the
date received at the premises of the addressee (as evidenced, in the case of
registered or certified mail, by the date noted on the return receipt) provided
that it is received on a Business Day during normal business hours and, if
received after normal business hours, then it shall be deemed to be received on
the next Business Day.

SECTION 15.                Transfer of Mortgage Loans. The Purchaser retains the
right to assign the Mortgage Loans and any or all of its interest under this
Agreement to the Trustee without the consent of the Mortgage Loan Seller, and,
upon such assignment, the Trustee shall succeed to the applicable rights and
obligations of the Purchaser hereunder; provided, however, the Purchaser shall
remain entitled to the benefits set forth in Sections 11, 13 and 17 hereto and
as provided in Section 2(i). Notwithstanding the foregoing, the sole and
exclusive right and remedy of the Trustee with respect to a breach of a
representation or warranty of the Mortgage Loan Seller shall be the cure,
purchase or substitution obligations of the Mortgage Loan Seller contained in
Sections 5 and 7 hereof.

SECTION 16.              Termination. This Agreement may be terminated (a) by
the mutual consent of the parties hereto prior to the Closing Date, (b) by the
Purchaser, if the conditions to the Purchaser's obligation to close set forth
under Section 10(1) hereof are not fulfilled as and when required to be
fulfilled or (c) by the Mortgage Loan Seller, if the conditions to the Mortgage
Loan Seller's obligation to close set forth under Section 10(2) hereof are not
fulfilled as and when required to be fulfilled. In the event of termination
pursuant to clause (b), the Mortgage Loan Seller shall pay, and in the event of
termination pursuant to clause (c), the Purchaser shall pay, all reasonable
out-of-pocket expenses incurred by the other in connection with the transactions
contemplated by this Agreement. In the event of a termination pursuant to clause
(a), each party shall be responsible for its own expenses.

SECTION 17.            Representations, Warranties and Agreements to Survive
Delivery. All representations, warranties and agreements contained in this
Agreement, or contained in certificates of officers of the Mortgage Loan Seller
submitted pursuant hereto, shall remain operative and in full force and effect
and shall survive delivery of the Mortgage Loans to the Purchaser (and by the
Purchaser to the Trustee). Subsequent to the delivery of the Mortgage Loans to
the Purchaser, the Mortgage Loan Seller's representations and warranties
contained herein with respect to the Mortgage Loans shall be deemed to relate to
the Mortgage Loans actually delivered to the Purchaser and included in the Final
Mortgage Loan Schedule and any Substitute Mortgage Loan and not to those
Mortgage Loans deleted from the Preliminary Mortgage Loan Schedule pursuant to
Section 3 hereof prior to the closing of the transactions contemplated hereby or
any Deleted Mortgage Loan.

 

 

 

20

 


--------------------------------------------------------------------------------



 

 

SECTION 18.             Severability. If any provision of this Agreement shall
be prohibited or invalid under applicable law, this Agreement shall be
ineffective only to such extent, without invalidating the remainder of this
Agreement.

SECTION 19.                Counterparts. This Agreement may be executed in
counterparts, each of which will be an original, but which together shall
constitute one and the same agreement.

SECTION 20.                Amendment. This Agreement cannot be amended or
modified in any manner without the prior written consent of each party.

SECTION 21.           GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN
MADE AND PERFORMED IN THE STATE OF NEW YORK AND SHALL BE INTERPRETED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE.

SECTION 22.                Further Assurances. Each of the parties agrees to
execute and deliver such instruments and take such actions as another party may,
from time to time, reasonably request in order to effectuate the purpose and to
carry out the terms of this Agreement including any amendments hereto which may
be required by either Rating Agency.

SECTION 23.                 Successors and Assigns. This Agreement shall bind
and inure to the benefit of and be enforceable by the Mortgage Loan Seller and
the Purchaser and their permitted successors and assigns and, to the extent
specified in Section 13 hereof, Bear Stearns, and their directors, officers and
controlling persons (within the meaning of federal securities laws). The
Mortgage Loan Seller acknowledges and agrees that the Purchaser may assign its
rights under this Agreement (including, without limitation, with respect to the
Mortgage Loan Seller's representations and warranties respecting the Mortgage
Loans) to the Trustee. Any person into which the Mortgage Loan Seller may be
merged or consolidated (or any person resulting from any merger or consolidation
involving the Mortgage Loan Seller), any person resulting from a change in form
of the Mortgage Loan Seller or any person succeeding to the business of the
Mortgage Loan Seller, shall be considered the "successor" of the Mortgage Loan
Seller hereunder and shall be considered a party hereto without the execution or
filing of any paper or any further act or consent on the part of any party
hereto. Except as provided in the two preceding sentences and in Section 15
hereto, this Agreement cannot be assigned, pledged or hypothecated by either
party hereto without the written consent of the other parties to this Agreement
and any such assignment or purported assignment shall be deemed null and void.

SECTION 24.               The Mortgage Loan Seller and the Purchaser. The
Mortgage Loan Seller and the Purchaser will keep in full effect all rights as
are necessary to perform their respective obligations under this Agreement.

SECTION 25.             Entire Agreement. This Agreement contains the entire
agreement and understanding between the parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof.

 

 

 

21

 


--------------------------------------------------------------------------------



 

 

SECTION 26.                No Partnership. Nothing herein contained shall be
deemed or construed to create a partnership or joint venture between the parties
hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

22

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.

 

EMC MORTGAGE CORPORATION

 

 

By: _____________________________________

Name:

Title:

 

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

 

By: _____________________________________

Name:  Baron Silverstein

Title:    Vice President

 

 

[MLPA]

23

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE  

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of the Agreement:

 

(i)           The original Mortgage Note, endorsed without recourse to the order
of the Trustee and showing an unbroken chain of endorsements from the original
payee thereof to the Person endorsing it to the Trustee, or a lost note
affidavit;

 

(ii)          The original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Mortgage Loan Seller in time to permit their recording
as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be
in recordable form);

 

(iii)          Unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to "Wells Fargo Bank,
National Association, as Trustee", with evidence of recording with respect to
each Mortgage Loan in the name of the Trustee thereon (or if the original
Security Instrument, assignments to the Trustee or intervening assignments
thereof which have been delivered, are being delivered or will, upon receipt of
recording information relating to the Security Instrument required to be
included thereon, be delivered to recording offices for recording and have not
been returned to the Mortgage Loan Seller in time to permit their delivery as
specified in Section 2.01(b) of the Pooling and Servicing Agreement, the
Mortgage Loan Seller may deliver a true copy thereof with a certification by the
Mortgage Loan Seller, on the face of such copy, substantially as follows:
"Certified to be a true and correct copy of the original, which has been
transmitted for recording");

 

(iv)         All intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Mortgage Loan Seller with
evidence of recording thereon;

 

(v)          The original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any;

 

(vi)         The original policy of title insurance or mortgagee's certificate
of title insurance or commitment or binder for title insurance; and

 

 

(vii)

The originals of all modification agreements, if applicable and available.

 

 

E-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 2

 

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

(a)

the city, state and zip code of the Mortgaged Property;

(b)

the property type;

(c)

the Mortgage Interest Rate;

(d)

the Servicing Fee Rate;

(e)

the Master Servicer's Fee Rate;

(f)

the LPMI Fee, if applicable;

(g)

the Trustee Fee Rate, if applicable;

(h)

the Net Rate;

(i)

the maturity date;

(j)

the stated original term to maturity;

(k)

the stated remaining term to maturity;

(l)

the original Principal Balance;

(m)

the first payment date;

(n)

the principal and interest payment in effect as of the Cut-off Date;

(o)

the unpaid Principal Balance as of the Cut-off Date;

(p)

the Loan-to-Value Ratio at origination;

(q)

the insurer of any Primary Mortgage Insurance Policy;

(r)

the MIN with respect to each MOM Loan;

(s)

the Gross Margin, if applicable;

(t)

the next Adjustment Date, if applicable;

(u)

the Maximum Lifetime Mortgage Rate, if applicable;

(v)

the Minimum Lifetime Mortgage Rate, if applicable;

(w)

the Periodic Rate Cap, if applicable;

(x)

the Loan Group, if applicable;

(y)

a code indicating whether the Mortgage Loan is negatively amortizing;

(z)

which Mortgage Loans adjust after an initial fixed-rate period of one, two,
three, five,

 

 

E-2-2

 


--------------------------------------------------------------------------------



 

seven or ten years or any other period;

(aa)

the Prepayment Charge, if any;

(bb)

lien position (e.g., first lien or second lien);

(cc)

a code indicating whether the Mortgage Loan is has a balloon payment;

(dd)

a code indicating whether the Mortgage Loan is an interest-only loan;

(ee)

the interest-only term, if applicable;

(ff)

the Mortgage Loan Seller; and

(gg)

the original amortization term.

 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (n)
and (j) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (c) through (h) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.

 

 

E-2-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

 

MORTGAGE LOAN SELLER'S INFORMATION

 

All information in the Prospectus Supplement described under the following
Sections: "SUMMARY OF TERMS -- The Mortgage Pool," "DESCRIPTION OF THE MORTGAGE
LOANS" and "SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."

 

 

E-4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

 

PURCHASER'S INFORMATION

 

All information in the Prospectus Supplement and the Prospectus, except the
Mortgage Loan Seller's Information.

 

 

E-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

 

SCHEDULE OF LOST NOTES

 

Available Upon Request

 

 

E-6

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

 

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

 

REVISED February 7, 2005

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas

Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.

Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH

Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.

Effective June 2, 2003

Covered Loan

Colorado

Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.

Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut

Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.

Effective October 1, 2001

High Cost Home Loan

 

 

 

 

E-6-1

 


--------------------------------------------------------------------------------



 

 

 

District of Columbia

Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.

Effective for loans closed on or after January 28, 2003

Covered Loan

Florida

Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.

Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32

Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34

Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois

High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.

Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Indiana

Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et seq.

Effective for loans originated on or after January 1, 2005.

High Cost Home Loan

 

 

 

 

E-6-2

 


--------------------------------------------------------------------------------



 

 

 

Kansas

Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.

Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

Kentucky

2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.

Effective June 24, 2003

High Cost Home Loan

Maine

Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.

Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts

Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.

Effective March 22, 2001 and amended from time to time

High Cost Home Loan

 

Massachusetts Predatory Home Loan Practices Act
Mass. Gen. Laws ch. 183C, §§ 1 et seq.

Effective November 7, 2004

High Cost Home Mortgage Loan

Nevada

Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.

Effective October 1, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

 

 

 

 

E-6-3

 


--------------------------------------------------------------------------------



 

 

 

New York

N.Y. Banking Law Article 6-l

Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

Ohio

H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.

Effective May 24, 2002

Covered Loan

Oklahoma

Consumer Credit Code (codified in various sections of Title 14A)

Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia

West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.

Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

Standard & Poor’s Covered Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

 

 

 

 

E-6-4

 


--------------------------------------------------------------------------------



 

 

 

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

Standard & Poor’s Home Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

 

 

 

 

E-6-5

 


--------------------------------------------------------------------------------



 

 

 

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

 

E-6-6

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

Certificates

 

 

Certificates

S&P

Moody’s

Class A-1A

AAA

Aaa

Grantor Trust
Class A-1B

AAA

Aaa

Class A-2A

AAA

Aaa

Grantor Trust
Class A-2B

AAA

Aaa

Class A-3

AAA

Aaa

Class M-1

AA+

Aa1

Class M-2

AA

Aa2

Class M-3

AA-

Aa3

Class B-1

A

A2

Class B-2

BBB

Baa1

Class B-3

BBB-

Baa2

Underlying A-1A

AAA

Aaa

Underlying A-1B

AAA

Aaa

 

The Class XP, R and B-IO Certificates have not been rated.

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 

 

A-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

MORTGAGE LOAN SCHEDULE

(Provided upon request)

 

 

 

B-1

 

 

 

 


--------------------------------------------------------------------------------



 

 



 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

 

FORM OF TRUSTEE LIMITED POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Wells Fargo Bank, National Association, a
banking corporation, having a place of business at 9062 Old Annapolis Road,
Columbia, Maryland, as Trustee (and in no personal or other representative
capacity) under the Pooling and Servicing Agreement, dated as of February 1,
2006, by and among Bear Stearns Asset Backed Securities I LLC, the Trustee and
EMC Mortgage Corporation (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement” capitalized terms not defined herein
have the definitions assigned to such terms in the Agreement), relating to the
GreenPoint Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates,
Series 2006-AR1, hereby appoints _______________, in its capacity as Servicer
under the Agreement, as the Trustee’s true and lawful Special Attorney-in-Fact,
in the Trustee’s name, place and stead and for the Trustee’s benefit, but only
in its capacity as Trustee aforesaid, to perform all acts and execute all
documents as may be customary, necessary and appropriate to effectuate the
following enumerated transactions in respect of any mortgage, deed of trust,
promissory note or real estate owned from time to time owned (beneficially or in
title, whether the Trustee is named therein as mortgagee or beneficiary or has
become mortgagee or beneficiary by virtue of endorsement, assignment or other
conveyance) or held by or registered to the Trustee (directly or through
custodians or nominees), or in respect of which the Trustee has a security
interest or other lien, all as provided under the applicable Agreement and only
to the extent the respective Trustee has an interest therein under the
Agreement, and in respect of which the Servicer is acting as servicer pursuant
to the Agreement (the “Mortgage Documents”).

This appointment shall apply to the following enumerated transactions under the
Agreement only:

 

The modification or re-recording of any Mortgage Document for the purpose of
correcting it to conform to the original intent of the parties thereto or to
correct title errors discovered after title insurance was issued and where such
modification or re-recording does not adversely affect the lien under the
Mortgage Document as insured.

 

2.      The subordination of the lien under a Mortgage Document to an easement
in favor of a public utility company or a state or federal agency or unit with
powers of eminent domain including, without limitation, the execution of partial
satisfactions/releases, partial reconveyances and the execution of requests to
trustees to accomplish same.

 

3.      The conveyance of the properties subject to a Mortgage Document to the
applicable mortgage insurer, or the closing of the title to the property to be
acquired as real estate so owned, or conveyance of title to real estate so
owned.

 

4.      The completion of loan assumption and modification agreements in respect
of Mortgage Documents.

 

5.      The full or partial satisfaction/release of a Mortgage Document or full
conveyance upon payment and discharge of all sums secured thereby, including,
without limitation, cancellation of the related note.

 

6.      The assignment of any Mortgage Document, in connection with the
repurchase of the mortgage loan secured and evidenced thereby.

 

 

 


--------------------------------------------------------------------------------



 

 

7.      The full assignment of a Mortgage Document upon payment and discharge of
all sums secured thereby in conjunction with the refinancing thereof, including,
without limitation, the assignment of the related note.

 

8.      With respect to a Mortgage Document, the foreclosure, the taking of a
deed in lieu of foreclosure, or the completion of judicial or non-judicial
foreclosure or termination, cancellation or rescission of any such foreclosure,
including, without limitation, any and all of the following acts:

 

the substitution of trustee(s) serving under a deed of trust, in accordance with
state law and the deed of trust;

 

 

b.

the preparation and issuance of statements of breach or non-performance;


 

c.

the preparation and filing of notices of default and/or notices of sale;


 

d.

the cancellation/rescission of notices of default and/or notices of sale;


 

e.

the taking of a deed in lieu of foreclosure; and


 

f.

the preparation and execution of such other documents and performance of such
other actions as may be necessary under the terms of the Mortgage Document or
state law to expeditiously complete said transactions in paragraphs 8(a) through
8(e), above.

 

9.      Demand, sue for, recover, collection and receive each and every sum of
money, debt, account and interest (which now is, or hereafter shall become due
and payable) belonging to or claimed by the Trustee under the Mortgage
Documents, and to use or take any lawful means for recovery thereof by legal
process or otherwise.

 

10.   Endorse on behalf of the Trustee all checks, drafts and/or negotiable
instruments made payable to the Trustee in respect of the Mortgage Documents.

 

 

 


--------------------------------------------------------------------------------



 

 

The Trustee gives the Special Attorney-in-Fact full power and authority to
execute such instruments and to do and perform all and every act and thing
necessary and proper to carry into effect the power or powers granted by this
Limited Power of Attorney, subject to the terms and conditions set forth in the
Agreement including the standard of care applicable to the servicer in the
Agreement, and hereby does ratify and confirm what such Special Attorney-in-Fact
shall lawfully do or cause to be done by authority hereof.

 

IN WITNESS WHEREOF, the Trustee has caused its corporate name and seal to be
hereto signed and affixed and these presents to be acknowledged by its duly
elected and authorized officer this ___ day of ___ , 2005.

 

 

Wells Fargo Bank, National Association,

as Trustee

 

 

 

By:_______________________________

Name:

Title:



 

WITNESS:

WITNESS:

 

 

 

 

 

 

_______________________________

_______________________________

Name:

Name:

Title:

Title:

 

 

 

 

STATE OF NEW YORK

 

 

SS

COUNTY OF NEW YORK

 

 

On ______________, 2005, before me, the undersigned, a Notary Public in and for
said state, personally appeared __________________, personally known to me to be
the person whose name is subscribed to the within instrument, and such person
acknowledged to me that such person executed the within instrument in such
person’s authorized capacity as a Senior Vice President of Wells Fargo Bank,
National Association, and that by such signature on the within instrument the
entity upon behalf of which such person acted executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

 

______________________________

 

Notary Public

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

[RESERVED]

 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

LOAN LEVEL FORMAT FOR TAPE INPUT,

SERVICER PERIOD REPORTING

 

The format for the tape should be:

 

1.  Record length of 240

2.  Blocking factor of 07 records per block

3.  ASCII

4.  Unlabeled tape

5.  6250 or 1600 BPI (please indicate)

 

 

 

 

COBOL

Field Name

Position

Length

"picture"

 

 

 

 

[Reserved]

001-002

2

"01"

Unit Code

003-004

2

"  "

Loan Number

005-014

10

X(10)

Borrower Name

015-034

20

X(20)

Old Payment Amount

035-045

11

S9(9)V9(02)

Old Loan Rate

046-051

6

9(2)V9(04)

Servicer Fee Rate

052-057

6

9(2)V9(04)

Servicer Ending Balance

058-068

11

S9(9)V9(02)

Servicer Next Due Date

069-076

8

CCYYMMDD

Curtail Amt 1 - Before

077-087

11

S9(9)V9(02)

Curtail Date 1

088-095

8

CCYYMMDD

Curtail Amt 1 - After

096-106

11

S9(9)V9(02)

Curtail Amt 2 - Before

107-117

11

S9(9)V9(02)

Curtail Date 2

118-125

8

CCYYMMDD

Curtail Amt 2 - After

126-136

11

S9(9)V9(02)

Curtail Amt 3 - Before

137-147

11

S9(9)V9(02)

Curtail Date 3

148-155

8

CCYYMMDD

Curtail Amt 3 - After

156-166

11

S9(9)V9(02)

New Payment Amount

167-177

11

S9(9)V9(02)

New Loan Rate

178-183

6

9(2)V9(04)

Index Rate

184-189

6

9(2)V9(04)

Remaining Term

190-192

3

9(3)

Liquidation Amount

193-203

11

S9(9)V9(02)

Action Code

204-205

2

X(02)

Scheduled Principal

206-216

11

S9(9)V9(02)

Scheduled Interest

217-227

11

S9(9)V9(02)

Scheduled Ending Balance

228-238

11

S9(9)V9(02)

FILLER

239-240

2

X(02)

 

Trailer Record:

 

 

 


--------------------------------------------------------------------------------



 

 

 

Number of Records

001-006

6

9(06)

FILLER

007-240

234

X(234)

 

 

Field Names and Descriptions:

 

 

 

 

 

Field Name

Description

 

 

[Reserved]

Hard code as "01" used internally

 

 

Unit Code

Hard code as "  " used internally

 

 

Loan Number

Investor's loan number

 

 

Borrower Name

Last name of borrower

 

 

Old Payment Amount

P&I amount used for the applied payment

 

 

Old Loan Rate

Gross interest rate used for the applied payment

 

 

Servicer Fee Rate

Servicer's fee rate

 

 

Servicer Ending Balance

Ending actual balance after a payment has been applied

 

 

Servicer Next Due Date

Borrower's next due date for a payment

 

 

Curtailment Amount 1 - Before

Amount of curtailment applied before the payment

 

 

Curtailment Date 1

Date of curtailment should coincide with the payment date applicable to the
curtailment

 

 

Curtailment Amount 1 – After

Amount of curtailment applied after the payment

 

 

Curtailment Amount 2 - Before

Amount of curtailment applied before the payment

 

 

Curtailment Date 2

Date of curtailment should coincide with the payment date applicable to the
curtailment

 

 

Curtailment Amount 2 – After

Amount of curtailment applied after the payment

 

 

Curtailment Amount 3 - Before

Amount of curtailment applied before the payment

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Curtailment Date 3

Date of curtailment should coincide with the payment date applicable to the
curtailment

 

 

Curtailment Amount 3 – After

Amount of curtailment applied after the payment

 

 

New Payment Amount

For ARM, Equal, or Buydown loans, when a payment change occurs, this is the
scheduled payment

 

 

New Loan Rate

For ARM loans, when the gross interest rate change occurs, this is the scheduled
rate

 

 

Index Rate

For ARM loans, the index rate used in calculating the new gross interest rate

 

 

Remaining Term

For ARM loans, the number of months left on the loan used to determine the new
P&I amount

 

 

Liquidation Amount

The payoff amount of the loan

 

 

Action Code:

For delinquent loans

 

12 -- Relief Provisions

 

15 -- Bankruptcy/Litigation

 

20 -- Referred for Deed-in-lieu, short sale

 

30 -- Referred to attorney to begin foreclosure

 

60 -- Loan Paid in full

 

70 -- Real Estate Owned

 

 

Scheduled Principal

Amount of principal from borrower payment due to bondholder

 

 

Scheduled Interest

Amount of interest from borrower payment due to bondholder

 

 

Scheduled Ending Balance

Ending scheduled balance of loan

 

 

FILLER

Should be filled with spaces

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT L

 

REPORTING DATA FOR DEFAULTED LOANS

 

Data must be submitted to Wells Fargo Bank in an Excel spreadsheet format with
fixed field names and data type. The Excel spreadsheet should be used as a
template consistently every month when submitting data.

 

Table:  Delinquency

 

Name

Type

Size

 

Servicer Loan #

Number (Double)

8

 

Investor Loan #

Number (Double)

8

 

Borrower Name

Text

20

 

Address

Text

30

 

State

Text

2

 

Due Date

Date/Time

8

 

Action Code

Text

2

 

FC Received

Date/Time

8

 

File Referred to Atty

Date/Time

8

 

NOD

Date/Time

8

 

Complaint Filed

Date/Time

8

 

Sale Published

Date/Time

8

 

Target Sale Date

Date/Time

8

 

Actual Sale Date

Date/Time

8

 

Loss Mit Approval Date

Date/Time

8

 

Loss Mit Type

Text

5

 

Loss Mit Estimated Completion Date

Date/Time

8

 

Loss Mit Actual Completion Date

Date/Time

8

 

Loss Mit Broken Plan Date

Date/Time

8

 

BK Chapter

Text

6

 

BK Filed Date

Date/Time

8

 

Post Petition Due

Date/Time

8

 

Motion for Relief

Date/Time

8

 

Lift of Stay

Date/Time

8

 

RFD

Text

10

 

Occupant Code

Text

10

 

Eviction Start Date

Date/Time

8

 

Eviction Completed Date

Date/Time

8

 

List Price

Currency

8

 

List Date

Date/Time

8

 

Accepted Offer Price

Currency

8

 

Accepted Offer Date

Date/Time

8

 

 

 

E-4-4

 


--------------------------------------------------------------------------------



 

 

 

 

Estimated REO Closing Date

Date/Time

8

 

Actual REO Sale Date

Date/Time

8

 

•

Items in bold are MANDATORY FIELDS. We must receive information in those fields
every month in order for your file to be accepted.

 

The Action Code Field should show the applicable numeric code to indicate that a
special action is being taken. The Action Codes are the following:

 

 

12-Relief Provisions

 

15-Bankruptcy/Litigation

 

20-Referred for Deed-in-Lieu

 

30-Referred fore Foreclosure

 

60-Payoff

 

65-Repurchase

 

70-REO-Held for Sale

 

71-Third Party Sale/Condemnation

 

72-REO-Pending Conveyance-Pool Insurance claim filed

 

Wells Fargo Bank will accept alternative Action Codes to those above, provided
that the Codes are consistent with industry standards. If Action Codes other
than those above are used, the Servicer must supply Wells Fargo Bank with a
description of each of the Action Codes prior to sending the file.

 

Description of Action Codes:

Action Code 12 - To report a Mortgage Loan for which the Borrower has been
granted relief for curing a delinquency. The Action Date is the date the relief
is expected to end. For military indulgence, it will be three months after the
Borrower's discharge from military service.

 

Action Code 15 - To report the Borrower's filing for bankruptcy or instituting
some other type of litigation that will prevent or delay liquidation of the
Mortgage Loan. The Action Date will be either the date that any repayment plan
(or forbearance) instituted by the bankruptcy court will expire or an additional
date by which the litigation should be resolved.

 

Action Code 20 - To report that the Borrower has agreed to a deed-in-lieu or an
assignment of the property. The Action Date is the date the Servicer decided to
pursue a deed-in-lieu or the assignment.

 

Action Code 30 - To report that the decision has been made to foreclose the
Mortgage Loan. The Action Date is the date the Servicer referred the case to the
foreclosure attorney.

 

 

E-4-5

 


--------------------------------------------------------------------------------



 

 

Action Code 60 - To report that a Mortgage Loan has been paid in full either at,
or prior to, maturity.

 

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

 

Action Code 70 - To report that a Mortgage Loan has been foreclosed or a
deed-in-lieu of foreclosure has been accepted, and the Servicer, on behalf of
the owner of the Mortgage Loan, has acquired the property and may dispose of it.
The Action Date is the date of the foreclosure sale or, for deeds-in-lieu, the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

 

Action Code 71 - To report that a Mortgage Loan has been foreclosed and a third
party acquired the property, or a total condemnation of the property has
occurred. The Action Date is the date of the foreclosure sale or the date the
condemnation award was received.

 

Action Code 72 - To report that a Mortgage Loan has been foreclosed, or a
deed-in-lieu has been accepted, and the property may be conveyed to the mortgage
insurer and the pool insurance claim has been filed. The Action Date is the date
of the foreclosure sale, or, for deeds-in-lieu, the date of the deed for
conventional mortgages.

 

The Loss Mit Type field should show the approved Loss Mitigation arrangement.
The following are acceptable:

 

 

ASUM-

Approved Assumption

 

BAP-

Borrower Assistance Program

 

CO-

Charge Off

 

DIL-

Deed-in-Lieu

 

FFA-

Formal Forbearance Agreement

 

MOD-

Loan Modification

 

PRE-

Pre-Sale

 

SS-

Short Sale

 

MISC-

Anything else approved by the PMI or Pool Insurer

 

Wells Fargo Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards. If Loss Mitigation
Types other than those above are used, the Servicer must supply Wells Fargo Bank
with a description of each of the Loss Mitigation Types prior to sending the
file.

 

The Occupant Code field should show the current status of the property. The
acceptable codes are:

 

Mortgagor

 

Tenant

 

Unknown

 

Vacant

 



 

E-4-6

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M

 

Reserved

 

E-4-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT N

 

Reserved

 

 

 

E-4-8

 


--------------------------------------------------------------------------------



EXHIBIT O

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

 

(RMBS unless otherwise noted)

 

Definitions

Primary Servicer – transaction party having borrower contact; aggregator of pool
assets

Back-up Servicer – named in the transaction (in the event a Back-up Servicer
becomes the Primary Servicer, follow Primary Servicer obligations)

Custodian – safe keeper of pool assets

Trustee – fiduciary of the transaction; waterfall calculator

 

Note: The definitions above describe the essential function that the party
performs, rather than the party’s title. So, for example, in a particular
transaction, the trustee may perform the “paying agent” and “securities
administrator” functions, while in another transaction, the securities
administrator may perform these functions.

 

Where there are multiple checks for criteria the attesting party will identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

 

Key:

X – obligation

 

 

Key:

X - obligation

 

Where there are multiple checks for criteria the attesting party will identify
in their management assertion that they are attesting only to the portion of the
distribution chain they are responsible for in the related transaction
agreements.

 

 

Reg AB Reference

Servicing Criteria

Primary Servicer

Trustee

Custodian

 

General Servicing Considerations

 

 

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

X

X

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

X

X

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

X

X

 

 

Cash Collection and Administration

 

 

 

1122(d)(2)(i)

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt and identification, or such other number of days specified in
the transaction agreements.

X

X

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

X

X

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

X

X

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

X

X

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

X

X

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

X

 

 

1122(d)(2)(vii)

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

X

X

 

 

Investor Remittances and Reporting

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of Pool
Assets serviced by the Servicer.

X

X

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

X

X

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

X

X

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

X

X

 

 

Pool Asset Administration

 

 

 

1122(d)(4)(i)

Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.

X

X

X

1122(d)(4)(ii)

Pool assets and related documents are safeguarded as required by the transaction
agreements

X

 

X

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

X

X

 

1122(d)(4)(iv)

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt and identification, or
such other number of days specified in the transaction agreements, and allocated
to principal, interest or other items (e.g., escrow) in accordance with the
related pool asset documents.

X

 

 

1122(d)(4)(v)

The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.

X

 

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

X

 

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

X

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

X

 

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

X

 

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.

X

 

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

X

 

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

X

 

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

X

 

 

1122(d)(4)(xiv)

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

X

 

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

X

X

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

[NAME OF OWNER] [NAME OF SUBSERVICER]

Date:  _____________________________

 

By:  ______________________________
Name:
Title

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT P

 

FORM OF BACK-UP CERTIFICATION

 

Re:

The [    ] agreement dated as of [          l, 200o (the “Agreement”), among
[IDENTIFY PARTIES]

 

I, ____________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to [the Purchaser], [the Depositor], and the
[Servicer] [Trustee], and their officers, with the knowledge and intent that
they will rely upon this certification, that:

 

1.

I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200o that were delivered by the
Company to the [Depositor] [Servicer] [Trustee] pursuant to the Agreement
(collectively, the “Company Servicing Information”);

 

2.

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

 

3.

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the [Depositor]
[Servicer] [Trustee];

 

4.

I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

 

5.

The Compliance Statement required to be delivered by the Company pursuant to
this Agreement, and the Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer and Subcontractor pursuant to
the Agreement, have been provided to the [Depositor] [Servicer]. Any material
instances of

 


--------------------------------------------------------------------------------



 

noncompliance described in such reports have been disclosed to the [Depositor]
[Servicer]. Any material instance of noncompliance with the Servicing Criteria
has been disclosed in such reports.

 

 

 

Date:  _________________________

 

 

 

 

 

By:  ___________________________

 

Name:

 

Title:

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT Q

FORM 10-D, FORM 8-K AND FORM 10-K

REPORTING RESPONSIBILITY

 

As to each item described below, the entity indicated as the Responsible Party
shall be primarily responsible for reporting the information to the party
identified as responsible for preparing the Securities Exchange Act Reports
pursuant to Section 3.18(a)(iv).

 

Under Item 1 of Form 10-D: a) items marked “6.04 statement” are required to be
included in the periodic Distribution Date statement under Section 6.04,
provided by the Trustee based on information received from the Servicer; and b)
items marked “Form 10-D report” are required to be in the Form 10-D report but
not the 6.04 statement, provided by the party indicated. Information under all
other Items of Form 10-D is to be included in the Form 10-D report and sent to
the Trustee and the Depositor.

 

X= all parties that x is the source of information.

 

All information will be sent to the Depositor and the Trustee.

 

Form

Item

Description

Servicer

Trustee

Custodian

Depositor

Sponsor

10-D

Must be filed within 15 days of the distribution date for the asset-backed
securities.

1

Distribution and Pool Performance Information

 

 

 

 

 

Item 1121(a) – Distribution and Pool Performance Information

 

 

 

 

 

(1) Any applicable record dates, accrual dates, determination dates for
calculating distributions and actual distribution dates for the distribution
period.

 

X

 

(6.04 Statement)

 

 

 

(2) Cash flows received and the sources thereof for distributions, fees and
expenses.

 

X

 

(6.04 Statement)

 

 

 

 

 

Q-1


--------------------------------------------------------------------------------



 

 

 

 

 

(3) Calculated amounts and distribution of the flow of funds for the period
itemized by type and priority of payment, including:

 

X

 

(6.04 Statement)

 

 

 

(i) Fees or expenses accrued and paid, with an identification of the general
purpose of such fees and the party receiving such fees or expenses.

 

X

 

(6.04 Statement)

 

 

 

(ii) Payments accrued or paid with respect to enhancement or other support
identified in Item 1114 of Regulation AB (such as insurance premiums or other
enhancement maintenance fees), with an identification of the general purpose of
such payments and the party receiving such payments.

 

X

 

(6.04 Statement)

 

 

 

(iii) Principal, interest and other distributions accrued and paid on the
asset-backed securities by type and by class or series and any principal or
interest shortfalls or carryovers.

 

X

 

(6.04 Statement)

 

 

 

 

 

Q-2

 


--------------------------------------------------------------------------------



 

 

 

 

 

(iv) The amount of excess cash flow or excess spread and the disposition of
excess cash flow.

 

X

 

(6.04 Statement)

 

 

 

(4) Beginning and ending principal balances of the asset-backed securities.

 

X

 

(6.04 Statement)

 

 

 

(5) Interest rates applicable to the pool assets and the asset-backed
securities, as applicable. Consider providing interest rate information for pool
assets in appropriate distributional groups or incremental ranges.

 

X

 

(6.04 Statement)

 

 

 

(6) Beginning and ending balances of transaction accounts, such as reserve
accounts, and material account activity during the period.

 

X

 

(6.04 Statement)

 

 

 

(7) Any amounts drawn on any credit enhancement or other support identified in
Item 1114 of Regulation AB, as applicable, and the amount of coverage remaining
under any such enhancement, if known and applicable.

 

X

 

(6.04 Statement)

 

 

 

 

 

Q-3

 


--------------------------------------------------------------------------------



 

 

 

 

 

(8) Number and amount of pool assets at the beginning and ending of each period,
and updated pool composition information, such as weighted average coupon,
weighted average remaining term, pool factors and prepayment amounts.

 

X

 

(6.04 Statement)

 

 

Updated pool composition information fields to be as specified by Depositor from
time to time

 

(9) Delinquency and loss information for the period.

X

 

X

 

(6.04 Statement)

 

 

 

In addition, describe any material changes to the information specified in Item
1100(b)(5) of Regulation AB regarding the pool assets. (methodology)

X

 

 

 

 

 

(10) Information on the amount, terms and general purpose of any advances made
or reimbursed during the period, including the general use of funds advanced and
the general source of funds for reimbursements.

X

 

X

 

(6.04 Statement)

 

 

 

 

 

Q-4

 


--------------------------------------------------------------------------------



 

 

 

 

 

(11) Any material modifications, extensions or waivers to pool asset terms,
fees, penalties or payments during the distribution period or that have
cumulatively become material over time.

X

 

X

 

(6.04 Statement)

 

 

 

(12) Material breaches of pool asset representations or warranties or
transaction covenants.

X

X*

 

(if agreed upon by the parties)

 

X

 

(13) Information on ratio, coverage or other tests used for determining any
early amortization, liquidation or other performance trigger and whether the
trigger was met.

 

X

 

(6.04 Statement)

 

 

 

(14) Information regarding any new issuance of asset-backed securities backed by
the same asset pool,

 

 

 

 

 

X

 

 

 

Q-5

 


--------------------------------------------------------------------------------



 

 

 

 

 

[information regarding] any pool asset changes (other than in connection with a
pool asset converting into cash in accordance with its terms), such as additions
or removals in connection with a prefunding or revolving period and pool asset
substitutions and repurchases (and purchase rates, if applicable), and cash
flows available for future purchases, such as the balances of any prefunding or
revolving accounts, if applicable.

X

X

 

X

 

Disclose any material changes in the solicitation, credit-granting,
underwriting, origination, acquisition or pool selection criteria or procedures,
as applicable, used to originate, acquire or select the new pool assets.

 

 

 

X

X

Item 1121(b) – Pre-Funding or Revolving Period Information

 

Updated pool information as required under Item 1121(b).

 

 

 

X

 

2

Legal Proceedings

 

 

 

 

 

 

 

Q-6

 


--------------------------------------------------------------------------------



 

 

 

 

 

Item 1117 – Legal proceedings pending against the following entities, or their
respective property, that is material to Certificateholders, including
proceedings known to be contemplated by governmental authorities:

 

 

 

 

 

 

 

Sponsor (Sponsor)

 

 

 

 

X

Depositor

 

 

 

X

 

Trustee

 

 

 

 

 

 

 

Issuing entity

 

 

 

X

 

Master Servicer, affiliated Servicer, other Servicer servicing 20% or more of
pool assets at time of report, other material servicers

X

 

 

 

 

Securities Administrator

 

X

 

 

 

Originator of 20% or more of pool assets as of the Cut-off Date

 

 

 

X

 

Custodian

 

 

X

 

 

3

Sales of Securities and Use of Proceeds

 

 

 

 

 

 

 

Q-7

 


--------------------------------------------------------------------------------



 

 

Information from Item 2(a) of Part II of Form 10-Q:

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K. Pricing information can be omitted if
securities were not registered.

 

 

 

X

 

4

Defaults Upon Senior Securities

 

 

 

 

 

Information from Item 3 of Part II of Form 10-Q:

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

 

X

 

 

 

5

Submission of Matters to a Vote of Security Holders

 

 

 

 

 

Information from Item 4 of Part II of Form 10-Q

 

X

 

 

 

6

Significant Obligors of Pool Assets

 

 

 

 

 

Item 1112(b) – Significant Obligor Financial Information*

 

 

 

X

 

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.

 

 

 

 

 

7

Significant Enhancement Provider Information

 

 

 

 

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

 

 

 

 

 

Determining applicable disclosure threshold

 

X

 

 

 

Request required financial information or effecting incorporation by reference

 

X

 

 

 

Item 1115(b) – Derivative Counterparty Financial Information*

 

 

 

 

 

Determining current maximum probable exposure

 

 

 

X

 

Determining current significance percentage

 

X

 

 

 

Request required financial information or effecting incorporation by reference

 

X

 

 

 

 

 

Q-8

 


--------------------------------------------------------------------------------



 

 

 

 

 

*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.

 

 

 

 

 

8

Other Information

 

 

 

 

 

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

 

9

Exhibits

 

 

 

 

 

Distribution report

 

X

 

 

 

Exhibits required by Item 601 of Regulation S-K, such as material agreements

 

 

 

X

 

8-K

 

 

 

 

1.01

Entry into a Material Definitive Agreement

 

 

 

 

 

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custodial agreement.

 

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus

X

X

 

X

X

 

 

Q-9

 


--------------------------------------------------------------------------------



 

 

 

 

1.02

Termination of a Material Definitive Agreement

X

X

 

X

X

Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

 

Examples: servicing agreement, custodial agreement.

 

 

 

 

 

1.03

Bankruptcy or Receivership

 

 

 

 

 

 

 

Q-10

 


--------------------------------------------------------------------------------



 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

Disclosure is required regarding the bankruptcy or receivership, if known to the
Master Servicer, with respect to any of the following:

 

Sponsor (Sponsor), Depositor, Master Servicer, affiliated Servicer, other
Servicer servicing 20% or more of pool assets at time of report, other material
servicers, Certificate Administrator, Trustee, significant obligor, credit
enhancer (10% or more), derivatives counterparty, Custodian

X

X

X

X

X

2.04

Triggering Events that Accelerate or Increase a Direct Financial Obligation or
an Obligation under an Off-Balance Sheet Arrangement

 

 

 

 

 

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the 6.04 statement

X

X

 

 

 

3.03

Material Modification to Rights of Security Holders

 

 

 

 

 

Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement

 

X

 

X

 

5.03

Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year

 

 

 

 

 

Disclosure is required of any amendment “to the governing documents of the
issuing entity”

 

 

 

X

 

5.06

Change in Shell Company Status

 

 

 

 

 

[Not applicable to ABS issuers]

 

 

 

X

 

6.01

ABS Informational and Computational Material

 

 

 

 

 

[Not included in reports to be filed under Section 3.18]

 

 

 

X

 

6.02

Change of Servicer or Trustee

 

 

 

 

 

Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers, certificate
administrator or trustee.

 

 

 

 

 

 

Reg AB disclosure about any new servicer is also required.

X

 

 

 

 

 

 

Q-11

 


--------------------------------------------------------------------------------



 

 

 

 

 

Reg AB disclosure about any new trustee is also required.

 

X

 

 

 

6.03

Change in Credit Enhancement or Other External Support

 

 

 

 

 

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided.
Applies to external credit enhancements as well as derivatives.

 

X

 

X

 

 

Reg AB disclosure about any new enhancement provider is also required.

 

X

 

X

 

6.04

Failure to Make a Required Distribution

 

X

 

 

 

6.05

Securities Act Updating Disclosure

 

 

 

 

 

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

 

 

 

X

 

 

 

Q-12

 


--------------------------------------------------------------------------------



 

 

 

 

 

If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.

 

 

 

X

 

7.01

Regulation FD Disclosure

X

X

X

X

 

8.01

Other Events

 

 

 

 

 

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to security holders.

 

 

 

X

 

9.01

Financial Statements and Exhibits

 

10-K

 

 

 

 

9B

Other Information

 

 

 

 

 

 

 

 

Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported

 

 

15

Exhibits and Financial Statement Schedules

 

 

 

 

 

Item 1112(b) – Significant Obligor Financial Information

 

 

 

X

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information

 

 

 

 

 

 

 

Q-13

 


--------------------------------------------------------------------------------



 

 

 

 

 

Determining applicable disclosure threshold

 

X

 

 

 

Requesting required financial information or effecting incorporation by
reference

 

X

 

 

 

Item 1115(b) – Derivative Counterparty Financial Information

 

 

 

 

 

Determining current maximum probable exposure

 

 

 

X

 

 

 

Determining current significance percentage

 

X

 

 

 

Requesting required financial information or effecting incorporation by
reference

 

X

 

 

 

Item 1117 – Legal proceedings pending against the following entities, or their
respective property, that is material to Certificateholders, including
proceedings known to be contemplated by governmental authorities:

 

 

 

 

 

Sponsor (Sponsor)

 

 

 

 

X

Depositor

 

 

 

X

 

Trustee

 

 

 

 

 

Issuing entity

 

 

 

X

 

 

 

Q-14

 


--------------------------------------------------------------------------------



 

 

 

 

 

Master Servicer, affiliated Servicer, other Servicer servicing 20% or more of
pool assets at time of report, other material servicers

X

 

 

 

 

Securities Administrator

 

X

 

 

 

Originator of 20% or more of pool assets as of the Cut-off Date

 

 

 

X

 

Custodian

 

 

X

 

 

Item 1119 – Affiliations and relationships between the following entities, or
their respective affiliates, that are material to Certificateholders:

 

 

 

 

 

Sponsor (Sponsor)

 

 

 

 

X

Depositor

 

 

 

X

 

Trustee

 

 

 

 

 

Master Servicer, affiliated Servicer, other Servicer servicing 20% or more of
pool assets at time of report, other material servicers

X

 

 

 

 

Securities Administrator

 

X

 

 

 

Originator

 

 

 

X

 

Custodian

 

 

X

 

 

Credit Enhancer/Support Provider

 

 

 

X

 

Significant Obligor

 

 

 

X

 

Item 1122 – Assessment of Compliance with Servicing Criteria

X

X

X

 

 

 

 

Q-15

 


--------------------------------------------------------------------------------



 

 

 

 

 

Item 1123 – Servicer Compliance Statement

X

 

 

 

 

 

 

Q-16

 


--------------------------------------------------------------------------------



 

 

EXHIBIT R

Additional Disclosure Notification

 

Bear Stearns Asset Backed Securities I LLC

383 Madison Avenue

New York, New York 10179

Fax: (212) 272-2000

E-mail: regabnotifications@bear.com

 

Wells Fargo Bank, National Association as Trustee

P.O. Box 98

Columbia Maryland 21046

Fax: (410) 715-2380,

E-mail: [_____________________]

Attn: Corporate Trust Services – GREENPOINT 2006-AR1 - SEC REPORT PROCESSING

RE: **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

In accordance with Section 3.18(a)(v) of the Pooling and Servicing Agreement,
dated as of February 1, 2006, among Bear Stearns Asset Backed Securities I LLC,
as depositor, EMC Mortgage Corporation, as seller and servicer and Wells Fargo
Bank, National Association, as trustee. The Undersigned, as securities
administrator, hereby notifies you that certain events have come to our
attention that [will][may] need to be disclosed on Form [  ].

Description of Additional Form [  ] Disclosure:

 

 

List of Any Attachments hereto to be included in the Additional Form [  ]
Disclosure:

 

 

 


--------------------------------------------------------------------------------



 

 

Any inquiries related to this notification should be directed to [  ], phone
number: [  ]; email address: [  ].

[NAME OF PARTY]

as [role]

 

By: __________________
     Name:
     Title:

 

 

EXHIBIT S

 

FORM OF SERVICER CERTIFICATION

 

Re:         The [    ] agreement dated as of [          l, 200[  ] (the
“Agreement”), among [IDENTIFY PARTIES]

 

I, ____________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to [the Purchaser], [the Depositor], and the
[Trustee], and their officers, with the knowledge and intent that they will rely
upon this certification, that:

 

I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the Mortgage Loans by the Company during 200o that were delivered by the
Company to the [Depositor] [Trustee] pursuant to the Agreement (collectively,
the “Company Servicing Information”);

 

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

 

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the [Depositor]
[Trustee];

 

I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

 

The Compliance Statement required to be delivered by the Company pursuant to
this Agreement, and the Servicing Assessment and Attestation Report required to
be provided by the Company and by any Subservicer and Subcontractor pursuant to
the Agreement, have been provided to the [Depositor]. Any material instances of
noncompliance described in such reports have been disclosed to the [Depositor].
Any material instance of noncompliance with the Servicing Criteria has been
disclosed in such reports.

 

 

 

 

 

 


--------------------------------------------------------------------------------

